6773

ΕΦΗΜΕΡΙΔΑ
ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

ΤΗΣ ΕΛΛΗΝΙΚΗΣ ΔΗΜΟΚΡΑΤΙΑΣ

15 Μαρτίου 2018

ΝΟΜΟΣ ΥΠ΄ ΑΡΙΘΜ. 4525

Κύρωσητης Σύμβασης Μίσθωσης μεταξύ της Ελ-
ληνικής Δημοκρατίας και των εταιρειών «Τοία!
ΕΒΡ ἄτεοςε Β.Ν.», «Εάΐσοη ΙηϊεΓγηα(ίοηᾶ! 5.Ρ.Α.»
και «Ελληνικά Πετρέλαια Ανώνυμη Εταιρεία» για
την παραχώρηση του δικαιώματος έρευνας και
εκμετάλλευσης υδρογονανθράκων στη θαλάσ-
σια Περιοχή 2, Ιόνιο Πέλαγος.

Ο ΠΡΟΕΔΡΟΣ
ΤΗΣ ΕΛΛΗΝΙΚΗΣ ΔΗΜΟΚΡΑΤΙΑΣ

Εκδίδοµε τον ακόλουθο νόµο που ψήφισεη Βουλή:

Ἀρθρο πρώτο
Κύρωση της Σύμβασης παραχώρησης
Κυρώνεται και αποκτά ισχύ νόµου η Σύμβαση Μίσθω-

σηςτου δικαιώματος έρευνας και εκμετάλλευσης υδρο-
γονανθράκων γιατη θαλάσσια Περιοχή 2, Ιόνιο Πέλαγος,
που υπογράφηκε στον Αθήνα στις 3Ί Οκτωβρίου 2017,
μεταξύ αφενός της Ελληνικής Δημοκρατίας, νομίμως
εκπροσωπούµενης από τον Υπουργό Περιβάλλοντος
και Ενέργειας και αφετέρου των εταιρειών «Τοῖα! ΕδΡ.
«16656 Β./», «Εαΐσοη Ιηϊθιπαίίομαί 5.Ρ.Α» και «Ελληνικά
Πετρέλαια Ανώνυμη Εταιρεία», το κείµενο της οποίας
ακολουθεί στην ελληνική και αγγλική γλώσσα:

Α. Στην ελληνική γλώσσα:

Η παρούσα Σύμβαση συνομολογείται στην Αθήνα σή-
µερα την 3Ίη Οκτωβρίου 2017 μεταξύ:

(1) Της Ελληνικής Δημοκρατίας που εκπροσωπείται
νόµιµα στο παρόν απότον Υπουργό Περιβάλλοντος και
Ενέργειας, Γεώργιο Σταθάκη κατ’ ενάσκηση των δικαιω-.
µάτων του επίτων Υδρογονανθράκων κατάτο άρθρο 2
του νόµου περί Υδρογονανθράκων, καλούμενου εφεξής
«ο Εκµισθωτής», και

(2) (α) Της εταιρείας «ΤοῖαΙ ΕΒΡ ἄίΘ6ς6 Β.Ν», εταιρείας
που έχει συσταθεί σύµφωνα µε την Ολλανδική νοµο-
θεσία, µε αριθµό καταχώρισης 56978642 και έδρα το
(ἴανεηῄαοε, οδός ΒοιαθννΚΙααη, αρ, 18, 2591ΧΒ, Όλλαν-
δία, καιη οποία διατηρεί ελληνικό υποκατάστημα επίτης
οδού Βορείου Ηπείρου και Κονίτσης, αρ. 74-76, 15125,
Αμαρούσιο Αττικής µε ΑΦΜ ΕΙ. 997010366, (καλούμενη
εφεξής «Τοῖα!»),

(β)Της εταιρείας «Εαΐσοῃ Ιηϊθιπᾶ(ἴομαί 5.Ρ.Α.», που έχει
συσταθεί σύµφωνα µετην Ιταλική νοµοθεσία, µε αριθµό

ΤΕΥΧΟΣ ΠΡΩΤΟ

Αρ. Φύλλου 47

καταχώρισης 08526690154 και έδρα το Μιλάνο, οδός
Εοίο Βμαπαραγίθ, αρ. 31, 20121, Ιταλία και η οποία δια-
τηρεί ελληνικό υποκατάστημα επίτης οδού Βασιλίσσης
Σοφίας, αρ. 27, 106 74, Αθήνα, µε ΑΦΜΙ ΕΙ. 997476523,
(καλούμενη εφεξής η «Εάϊςοη»), Και

(γ) Της εταιρείας «Ελληνικά Πετρέλαια Ανώνυμη Εται-
ρεία», που έχει συσταθεί σύµφωνα µετην Ελληνική νο-
µοθεσία, µε αριθµό Γ.Ε.ΜΗ.296601000 καιέδρατο Αµα-
ρούσιο Αττικής, οδός Χειµάρρας, αρ.8Α, 15125, Ελλάδα,
µε ΑΦΜ ΕΙ. 094049864 (καλούμενη εφεξής «ΕΛΠΕ»)

καθεμία εκτων ανωτέρω καλούμενη εφεξής ως «Συμ-
µισθωτής» και όλες από κοινού ως «Μισθωτής».

ΠΡΟΟΙΜΙΟ

ΕΠΕΙΔΗ η έρευνα, ανακάλυψη και παραγωγή Υδρογο-
νανθράκων είναι σηµαντική γιατην οικονομική ανάπτυ-
ξητης Ελλάδας καιο Εκµισθωτής επιθυµείνα διεξαχθούν.
οι απαραίτητες εργασίες σύμφωνα µετον ν. 2289/1995
(ΦΕΚ Α΄ 27/08.02.1995) µε τίτλο «αναζήτηση, έρευνα
και εκμετάλλευση υδρογονανθράκων και άλλες δια-
τάξεις» και µετο προεδρικό διάταγμα Αρ. 127/96 (ΦΕΚ
Α΄ 92/29.5.1996) μετίτλο «Όροι εκµίσθωσης του δικαιώ-
µατος έρευνας και εκμετάλλευσης υδρογονανθράκων»
καθώς και κάθε άλλης σχετικής νομοθεσίας.

ΕΠΕΙΔΗ τα συμφέροντα της ελληνικής οικονοµίας και
του Εκµισθωτή απαιτούν όπως οι Εργασίες Πετρελαίου.
εκτελούνται επιμελώς και σύµφωνα µετους, Κανόνες
Επιστήμης καιΤέχνης Έρευνας και ΕκμετάλλευσηςΥδρο-
γονανθράκων (αοοά ΟΙΙΠεΙά ριαςῖῖςες) και ο Μισθωτής
δηλώνει ότι διαθέτει την τεχνική, οικονομική και διαχει-
ριστική ικανότητα να εκτελέσει επιτυχώς και µε συνέπεια.
τις εργασίες που περιγράφονται στην παρούσα Σύμβαση.
και ότι επιθυμεί να συνεργαστεί µετον Εκµισθωτή προ-
κειµένου νατον συνδράµει στην έρευνα και/η παραγωγή,
Ὑδρογονανθράκων στην Ελλάδα, και µετον τρόπο αυτόν.
να συνεισφέρει στην εν γένει οικονομική ανάπτυξη της
χώρας.

ΕΠΕΙΔΗ για την υπογραφή της παρούσας Σύμβασης
έχουν εκδοθεί οι υπ’ αριθμ. 1499/2017 και 1500/2017
αποφάσεις του ΝΙ Τµήµατοςτου Ελεγκτικού Συνεδρίου.

ΗΔΗ ΜΕ ΤΗΝ ΠΑΡΟΥΣΑ ὸΣΥΜΒΑΣΗ
Καιεν όψειτων προαναφεροµένων, οιΣυμβαλλόμενοι
από κοινού συνομολογούν και συμφωνούν τα ακόλουθα:
6774

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

ΟΡΙΣΜΟΙ

Με εξαίρεση τις περιπτώσεις όπου από τα συµφρα-
ζόμενα συνάγεται διαφορετικό νόημα, οι ακόλουθες
λέξεις και φράσεις έχουν την παρακάτω αποδιδόµενη.
σε αυτές έννοια:

«Ανακάλυψη» σηµαίνειτην εύρεση των πρώτων Υδρο-
γονανθράκων κατά την διάτρηση µιας γεωλογικής δοµής
κατά τέτοιον τρόπο ώστε οι Υδρογονάνθρακες να µπο-
ρούν να ανακτηθούν στην επιφάνεια µε ροή µετρήσιµη
µετη χρήση γενικά αποδεκτών µεθόδων δοκιμών παρα-
γωγής της διεθνούς πετρελαϊκής βιομηχανίας.

«Ανεξάρτητος Τρίτος» έχειτην έννοια που του αποδί-
δεταιστην παράγραφο Ί0του άρθρου Ί του νόµουπερί
Ὑδρογονανθράκων

«Αντάλλαγμα Πρώτης Παραγωγήῳ σηµαίνειτο αντάλ-
λαγµα που θα καταβληθεί από τον Μισθωτή στον Εκµι-
σθωτή όταν η παραγωγή των Παραχθέντων και Διασω-
θέντων Υδρογονανθράκων από τη Συµβατική Περιοχή
φθάσει για πρώτη φορά την ελάχιστη µέση ημερήσια
ποσότητα των δύο χιλιάδων πεντακοσίων (2 500) βα-
ρελιών Αργού Πετρελαίου ή ισοδύναμο μέγεθος, για δι-
άρκεια τριάντα (30) συνεχόμενων ηµερολογιακών ηµε-
ρών. «Απάντηση» σηµαίνει έγγραφη γνωστοποίηση από
οικεία Κρατική Αρχή στο Μισθωτή, ότι η Προσήκουσα
Αίτηση για µία άδεια εγκρίνεται ή απορρίπτεται, µε ή
χωρίς προὐποθέσεις.

«Αποκλειστικός Εμπειρογνώμων» σηµαίνει εγγεγραµ-
µένο µέλος του:

(α) Ινστιτούτου γιατην Ενέργειατου Λονδίνου (ΕπείοΥ
Ιη5ίΙτμῖς ος | οπαοι),

(β) Αμερικανικού Ινστιτούτου Πετρελαίου (Απιειίςαη
Ραϊτοίειπῃ Ιη5τἴτμἴς), ή,

(Υ) Γαλλικού Ινστιτούτου Πετρελαίου (ΙΕΡ Επειοῖες
ΝοινείΙες),

υπό την προὐπόθεση ότι, στην περίπτωση σύγκρου-
σης συµφερόντων, ο Αποκλειστικός Εμπειρογνώµων.
δεν δύναται να διοριστεί από κανένα από τα προανα-
φερθένταινστιτούτα, ο Εκµισθωτής δικαιούται να ορίσει
ανεξάρτητο Αποκλειστικό Εμπειρογνώµονα από έναανε-
ξάρτητο, αναγνωρισμένο ινστιτούτο πετρελαίου άλλου
κράτους µέλους της Ευρωπαϊκής Ένωσης, στο οποίο
παράγονται Υδρογονάνθρακες.

«Αργό Πετρέλαιο» σηµαίνειτο αργό ορυκτό πετρέλαιο,
την άσφαλτο, τον οζοκηρίτη και κάθε είδους Υδρογο-
νάνθρακα και τα βιτουµένια, και στη στερεή και στην.
υγρή µορφήτους, είτε βρίσκονται σε φυσική κατάστα-
ση είτε εξάγονται από Φυσικό Αέριο µε συμπύκνωση ή
απόσταξη.

«Γεώτρηση Αποτίµμησης» σηµαίνει γεώτρηση που
ορύσσεται κατάτην εκτέλεση ενός Προγράµµατος Απο-
τίµησης.

«Δεδομένα» σηµαίνει όλα τα δεδοµένα πεδίου που
σχετίζονται µετη Συµβατική Περιοχή, στα οποία συµπε-
ριλαμβάνονται τα γεωλογικά, γεωφυσικά, γεωχηµικά,
πετροφυσικά, γεωτρητικά δεδοµένα, τα δεδοµένα µηχα-
νικής πετρελαίου καιτα δεδοµένα παραγωγής καθώς και
οιταινίες πλοήγησης, οι μαγνητικές ταινίες, οι πυρήνες,
τα θρύμματα και ηλεκτρικές διαγραφίες σε οποιαδήπο-
τε µορφή και εάν παρήχθησαν και τηρούνται από τον.
Μισθωτή κατά τη διάρκεια των Εργασιών Πετρελαίου.

«Δεδομένα Δημοσίου» σηµαίνει οποιαδήποτε και
όλα τα δεδοµένα γεωλογικά, γεωφυσικά, γεωτρητικά
δεδοµένα, τα δεδοµένα παραγωγής, οι χάρτες θέσης
γεώτρησης καθώς και άλλες πληροφορίες που τηρού-
νται ή παράγονται απὀ τον Εκµισθωτή σε οποιαδήποτε
µορφή σε σχέση µετη Συµβατική Περιοχή καθώς επίσης.
οποιαδήποτε δεδοµένα που αποκτώνται ή/και παρά-
γονται στο πλαίσιο των θαλάσσιων σεισμικών ερευνών.
καταγραφής δεδοµένων µη αποκλειστικής χρήσης και
παροχής υπηρεσιών, οι οποίες είχαν έναρξη την 26η
Οκτωβρίου 2012 σε οποιαδήποτε µορφή σε σχέση µε
τη Συµβατική Περιοχή.

«Δεύτερη Φάση» σηµαίνει τη δεύτερη φάση του Βα-
σικού Σταδίου Ερευνών όπως περιγράφεται στο άρθρο.
2.1 (α).

«Δημόσιο» ή «Ελλάδα» σηµαίνει την Ελληνική Δημο-
κρατία.

«Διαδικασίες» σηµαίνει αγωγή, προσφυγή ή άλλη δι-
καστική ενέργεια, η οποία εγείρεται απὀ ή σε σχέση µε
την παρούσα Σύμβαση.

«Δολάριω καιτο σύμβολο «6» υποδηλώνουν τονόµι-
μο νόμισμα των Ηνωμένων Πολιτειών Αμερικής.

«Έγγραφο Επίδοσης» σηµαίνει εισαγωγικό δίκης δικό-
γραφο, αίτηση, αγωγή, κλήτευση, προσφυγή, διάταξη,
διαιτητική απόφαση, δικαστική απόφαση ή άλλο έγγρα-
φο που σχετίζεται µε οποιεσδήποτε Διαδικασίες.

«Εκμετάλλευση Υδρογονανθράκων» έχει την έννοια
που της αποδίδεται στην παράγραφο 5 του άρθρου 1
του νόµου περί Υδρογονανθράκων.

«Έλεγχος σηµαίνει την κατοχή:

(α) τουλάχιστον τριάντα τοις εκατό (3096) του µετο-
χικού κεφαλαίου µε δικαίωµα ψήφου µιας εταιρείας ή,
επιχείρησης ή

(β)του δικαιώματος, το οποίο παρέχεται σύµφωνα µε
ειδικές διατάξεις ή συμφωνίες, διορισμού της διοίκησης.
µιας εταιρείας ή επιχείρησης.

Γιατους σκοπούς του άρθρου 20 και σύµφωνα µετην
παράγραφο 5του άρθρου 7του νόµου Υδρογονανθρά-
Κων, ως «Ἐλεγχος» θα νοείται η κατοχή άνωτου πενήντα
τοις εκατό (5096) του μετοχικού κεφαλαίου και ο όρος
«Ελεγχόμενος» θα έχει αντίστοιχη έννοια.

«Εντολοδόχος» (ΟρεΓαϊοι) σηµαίνει την οντότητα η
οποία ορίζεται ως «Εντολοδόχοῳ σύµφωνα µε τους
όρους συμφωνητικού συνδιαχείρισης ή άλλου παρό-
µοιου εγγράφου που θα συναφθεί μεταξύ των Συµµι-
σθωτών, η οποία θα αποτελεί το µέρος εκείνο το οποίο.
θα εφαρμόζει τη συλλογική βούληση των Συµµισθω-
τών και θα είναι αρμόδια για τις καθημερινές εργασίες.
Οι Συμµισθωτές ορίζουν µε την παρούσα την Τοῖαἱ ως
«Εντολοδόχο (Ορειαϊοή».

«ΕΟΧ» σηµαίνει τον Ευρωπαϊκό Οικονομικό Χώρο,ο
οποίος δημιουργήθηκε µετη Συμφωνία γιατον Ευρωπα-
Ἰκό Οικονομικό Χώρο που υπεγράφη στο Πόρτοτην 2α
Μαΐου 1992, όπως τροποποιήθηκε απότο Πρωτόκολλο.
που υπεγράφη στις Βρυξέλλες την 17η Μαρτίου 1993.

«Εργασίες Εκµετάλλευσης» σηµαίνειτις εργασίεςπου
εκτελούνται σύµφωνα µετο Πρόγραµµα Ανάπτυξης και
Παραγωγής, µε σκοπό την ανάπτυξη µιας Ανακάλυψης
και την πραγματοποίηση της Εκµετάλλευσης Υδρογο-
νανθράκων.
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6775

«Εργασίες Έρευνας» σηµαίνει τις εργασίες που εκτε-
λούνται γιατους σκοπούςτης Έρευνας Υδρογονανθρά-
Κων και περιλαμβάνουν καιτις εργασίες που εκτελούνται
για τους σκοπούς της διενέργειας του Προγράµµατος
Αποτίμησης.

«Εργασίες Πετρελαίου» σηµαίνειτις Εργασίες Ἐρευνας
ήτις Εργασίες Εκµετάλλευσης.

«Εργάσιµη Ημέρα» σηµαίνει µια ηµέρα (εκτός Σαβ-
βάτου και Κυριακής) κατά την οποία οι τράπεζες είναι
ανοικτές για συναλλαγές στην Αθήνα, Ελλάδα.

«Έρευνα Υδρογονανθράκων» έχειτην έννοιαπουτης
αποδίδεται στην παράγραφο 4του άρθρου Ίτουνόμου
περί Υδρογονανθράκων.

«Ερευνητική Γεώτρηση» σηµαίνει κάθε γεώτρηση
σκοπός της οποίας, κατά την έναρξη της όρυξης, είναι
η έρευνα συγκέντρωσης Υδρογονανθράκων, η ύπαρξη
της οποίας δεν έχει αποδειχθεί ότι υφίσταται έως τότε
µέσω άλλων γεωτρήσεων.

«Ετήσιο Πρόγραµµα Εργασιών και Προὔπολογισμός»
έχειτην έννοια που του αποδίδεται στο άρθρο 5.Ί.

«Ευρώ», «ΕὐΒ» και το σύμβολο «Ε» υποδηλώνουν το
νόμιμο νόμισμα των κρατών µελών της Ευρωπαϊκής
Ἐνωσης που έχουν υιοθετήσει το ενιαίο νόμισμα.

«Ημερολογιακό Έτος» σηµαίνει την περίοδο δώδεκα
(12) Μηνών, η οποία αρχίζει την πρώτη (1η) ηµέρατου
Ιανουαρίου και λήγει την τριακοστή πρώτη (31η) ηµέρα
του Δεκεμβρίου που ακολουθεί.

«Ημερολογιακό Τρίμηνο» σηµαίνει την περίοδο τρι-
ών (3) συνεχόμενων Μηνών, η οποία αρχίζει κάθε Ίη
Ιανουαρίου, Ίη Απριλίου, Ίη Ιουλίου και Τη Οκτωβρίου
του εκάστοτε Ημερολογιακού Έτους και περιλαμβάνει
την περίοδο από την Ημερομηνία Έναρξης Ισχύος µέχρι
την έναρξη του επόµενου Ημερολογιακού Τριµήνου και
ο όρος «Τριμηνιαίο» έχει την αντίστοιχη έννοια.

«Ημερομηνία Εμπορικής Παραγωγής» σηµαίνει την.
ηµεροµηνία κατά την οποία το πρώτο εμπορικό φορτίο
Αργού Πετρελαίου ή οι πρώτες τακτικές παραδόσεις
Φυσικού Αερίου από την Περιοχή Εκµετάλλευσης, θα
λάβουν χώρα.

«Ημερομηνία Έναρξης Ισχύος» έχει την έννοια που
αποδίδεται στο άρθρο 33.

«Ιδιόκτητα Δεδομένα» σηµαίνει τα επιστημονικά και
τεχνικά δεδοµένα, εκτός απότα Δεδομένα Δημοσίου και
τα Δεδομένα, και τα σχετικά επεξηγηµατικά υλικά που
σχετίζονται µετα Δεδομένα αναφορικά µετις Εργασίες
Πετρελαίου και αναφέρονται στην παράγραφο Ίθ του
άρθρου 7 του νόµου Ὑδρογονανθράκων.

«Κανόνες Επιστήμης και Τέχνης Έρευνας και Εκμετάλ-
λευσης Υδρογονανθράκων» (αοοά Οῇεἰά Ριας(ίςες)
σηµαίνει όλα αυτά που είναι γενικώς αποδεκτά από τη
διεθνή βιομηχανία πετρελαίου ως βέλτιστα, ασφαλή,
αποδοτικά από οικονοµικής απόψεως και αποτελεσµα-
τικά για την έρευνα, ανάπτυξη και παραγωγή Υδρογο-
νανθράκων.

«Κοίτασµα Υδρογονανθράκων» σηµαίνει µια διακριτή
συγκέντρωση Υδρογονανθράκων στο υπέδαφος.

«Κρατική Αρχή» νοείται κάθε αρχή που ασκείνοµοθε-
τική, κανονιστική ή διοικητική κρατική λειτουργία για
λογαριασμό του Δημοσίου.

«Μέρος» σηµαίνει είτετον Εκµισθωτή είτετο Μισθωτή,
και «Μέρη» σηµαίνει τον Εκµισθωτή και τον Μισθωτή.
εκτός αν προβλέπεται διαφορετικά στην παρούσα Σύµ-
βαση.

«Μήνας» σηµαίνει έναν ημερολογιακό µήνα.

«ΝΙΠΕ» σηµαίνει την µελέτη περιβαλλοντικών επι-
πτώσεων όπως προβλέπεται από την Περιβαλλοντική,
Νομοθεσία.

«Νόμος σηµαίνει οποιονδήποτε νόµο, κανόνα, κανο-
νισµό, διάταγμα, ψήφισμα, διαταγή, νομοθετική πράξη.
ή απόφαση Κρατικής Αρχής που παράγει αποτελέσµατα
εντός του Κράτους.

«Νόμος περί Υδρογονανθράκων» σηµαίνει τον νόμο
2289/1995 «αναζήτηση, έρευνα και εκμετάλλευση υδρο-
γονανθράκων και άλλες διατάξεις».

«Νόμος Ὑπεράκτιας Ασφάλειας σηµαίνει τον νόµο
4409/2016, µε τίτλο «Πλαίσιο για την ασφάλεια στις
υπεράκτιες εργασίες έρευνας και εκμετάλλευσης υδρο-
γονανθράκων, ενσωμάτωση της Οδηγίας 2013/30/ΕΕ,
τροποποίηση του π.δ. 148/2009 και άλλες διατάξεις».

«Παραπροϊόντα» έχουν την έννοια που τους αποδί-
δεται στην παράγραφο 2του άρθρου Ί του νόµουπερί
Ὑδρογονανθράκων.

«Παραχθέντες και Διασωθέντες» σηµαίνει, σε σχέση
µεγΥδρογονάνθρακες, Υδρογονάνθρακεςπου παρήχθη-
σαν σε Περιοχή Εκµετάλλευσης, αλλά στους οποίους δεν.
συμπεριλαμβάνονται: οι Υδρογονάνθρακες που χρησι-
µοποιήθηκαν κατάτη διάρκειατης παραγωγής ή απωλέ-
σθηκαν, εκτός από Υδρογονάνθρακες που απωλέσθηκαν.
λόγω αμέλειας του Μισθωτή ή µη συμμόρφωσης του
Μισθωτή µετους Κανόνες Επιστήµης καιΤέχνης Έρευνας.
και Εκµετάλλευσης Υδρογονανθράκων.

«Περιβαλλοντική Νομοθεσία» σηµαίνειτην ισχύουσα
στην Ελλάδα νοµοθεσία αναφορικά µε τα περιβαλλο-
ντικά ζητήματα.

«Περιοχή Εκµετάλλευσης» σηµαίνει µια Περιοχή ή,
οποία συνιστά τη Συµβατική Περιοχή ή αποτελείτµήµα
αυτής, όπως αυτό οριοθετείται κατόπιν εμπορικά εκµε-
ταλλεύσιµης Ανακάλυψης, σύµφωνα µετις διατάξειςτης
παραγράφου (α) του άρθρου 7.6.

«Περιοχή Έρευνας» σηµαίνει τη Συµβατική Περιοχή,
που κατέχει οποτεδήποτε ο Μισθωτής κατά τη διάρκεια
του Σταδίου Ερευνών, η οποία όµως δεν περιλαμβάνει
κανένα τµήµα της Συµβατικής Περιοχής που αποτελεί
Περιοχή Εκµετάλλευσης.

«Πραγματική Δαπάνη» έχειτην έννοια που της αποδί-
δεται στο άρθρο 3.9.

«Πρόγραμμα Ανάπτυξης και Παραγωγήο σηµαίνειτο
πρόγραµµα που καταρτίζεται από το Μισθωτή και υπο-
βάλλεται στον Εκµισθωτή σύμφωνα µετο προεδρικό
διάταγμα καιτο άρθρο 7.6.

«Πρόγραµµα Αποτίμησης» σηµαίνει το πρόγραµµα,
που συντάσσεται µετά από Ανακάλυψη Υδρογονανθρά-
Κων στη Συµβατική Περιοχή, προκειµένου να οριοθετη-.
θεί το Κοίτασµα Υδρογονανθράκων στο οποίο αφορά
η συγκεκριμένη Ανακάλυψη σχετικά µε το πάχος και
την πλευρική του έκταση και να εκτιμηθεί η ποσότητα
ανακτήσιµων Ὑδρογονανθράκων. Το πρόγραµµα αυτό
µπορείνα περιλαμβάνει σεισμικές έρευνες ή Γεωτρήσεις.
6776

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

Αποτίμησης επαρκούς βάθους ώστενα διεισδύσουν στο.
υπό εκτίµηση κοίτασμα, ή καιτα δύο.

«Πρόγραμμα Ελάχιστων Εργασιών» σηµαΐνειτις εργα-
σίεςπου πρέπει να εκτελεστούν, αντίστοιχα, στην Πρώτη
Φάση, τη Δεύτερη Φάση και την Τρίτη Φάση, σύµφωνα
µετο άρθρο 3 (Δεσμεύσεις του Μισθωτή για Εργασίες
Έρευνας).

«Προεδρικό διάταγμα» σηµαίνειτο προεδρικό διάταγ-
μα 127/1996 «Όροι εκµίσθωσηςτου δικαιώματος έρευ-
νας και εκμετάλλευσης Υδρογονανθράκων».

«Προσήκουσα Αίτηση» έχει την έννοια που της απο-
δίδεται στο άρθρο 27.6.

«Πρώτη Φάση» σηµαίνειτην πρώτη φάση του Βασικού
Σταδίου Ερευνών που περιγράφεται στο άρθρο 2.Ί.(α).

«Σημείο Παράδοσης» σηµαίνειτο σηµείο ήτα σηµεία
εκείνα, εντός ή εκτός Συµβατικής Περιοχής, στα οποία
οι Υδρογονάνθρακες φθάνουν στις διεξόδους των πα-
ρυφών (φλαντζών) της εγκατάστασης παράδοσης στην
Ελλάδα, ή τυχόν άλλο τέτοιο σηµείο ἡ σηµεία, τα οποία
συμφωνούνται μεταξύ του Υπουργού καιτου Μισθωτή,
ως αυτά εξειδικεύονται εντός του εγκεκριµένου Προ-
γράμματος Ανάπτυξης και Παραγωγής.

«Στάδιο Εκµετάλλευσης» σηµαίνει την περίοδο που
περιγράφεται στο άρθρο 8.1.

«Στάδιο Ερευνών» σηµαίνειτην περίοδο που περιγρά-
φεται στο άρθρο 2της παρούσας Σύμβασης.

«Στοιχειώδες Ορθογώνιο» έχει την έννοια που του
αποδίδεται στην υπουργική απόφαση 11/Φ6/12657/
30.06.1995 (ΦΕΚ Β΄ 615/1995).

«Συγγενής Επιχείρηση αναφορικά µετο Μισθωτήή σε
σχέση µε οποιονδήποτε Συµµισθωτή, εταιρεία ή άλλης
µορφής νοµικό ή φυσικό πρόσωπο, το οποίο Ελέγχε-
ται άµεσα ή έµµεσα απὀ το Μισθωτή ή οποιονδήποτε
Συμμµισθωτή και κάθε εταιρεία ή άλλο νοµικό ή φυσικό
πρόσωπο, το οποίο Ελέγχει ή Ελέγχεται, άµεσα ή έµµε-
σα, από εταιρεία ή νοµικό ή φυσικό πρόσωπο, το οποίο
Ελέγχει ή Ελέγχεται από το Μισθωτή ή οποιονδήποτε
Συμμµισθωτή.

«Συγκατάθεση» σηµαίνει όλεςτις εγκρίσεις και άδειες
που απαιτείται να λάβει ο Μισθωτής από κάθε Κρατική,
Αρχή.

«Σύμβαση» σηµαίνειτην παρούσα σύµβαση µίσθωσης
µετα Παραρτήµατατης.

«Συµβατική Περιοχή» σηµαίνει, κατά την Ημερομηνία
Έναρξης Ισχύος, την περιοχή που περιγράφεται στο Πα-
ράρτηµα Α και αποτυπώνεται στο χάρτη του Παραρτή-
µατοςΒ, και στη συνέχεια, την περιοχή αυτή, ὀπωςτυχόν
μειώνεται κατά καιρούς λόγω επιστροφής ή παραίτησης
σύμφωνα µε τους όρους και τις προὐποθέσεις της πα-
ρούσας Σύμβασης.

«Συμμµισθωτής» σηµαίνει περισσότερα του ενός φυ-
σικά ή νοµικά πρόσωπα που συνιστούν από κοινού την
έννοια του Μισθωτή. Για τις ανάγκες της παρούσας οι
αναφορές σε Συμμισθωτή νοούνται ως αναφορές στο
Μισθωτή εκτός εάν ορίζεται διαφορετικά στην παρούσα.

«Συνδεδεµένο Φυσικό Αέριο» (Α55οςἰαϊθα Ναἴιμιαί σα5)
σηµαίνει Φυσικό Αέριο που υπάρχει σε Κοίτασµα Υδρο-
γονανθράκων εν διαλύσει στο Αργό Πετρέλαιο, ἡ όπως
είναι κοινώς γνωστό κάλυµµα αερίου (0ᾷ5-ζὰρ 635) το
οποίο υπέρκειται ή εφάπτεται µε Αργό Πετρέλαιο.

«Τραπεζική Εγγύηση» η εγγύηση πληρωμής απότρά-
πεζα πρὠτηςτάξεωςη οποίαλειτουργεί νόµιµα στην Ευ-
ρωπαϊκή Ένωση και διατηρεί υποκατάστημα ήτραπεζική
σχέση µε ανταποκρίτρια τράπεζα πρώτης τάξεως στην.
Ἀθήνα, αποδεκτή από τον Εκµισθωτή, και η οποία θα
είναι ουσιωδώς όµοια μετο υπόδειγµατου Παραρτήµα-
τος ΣΤ καιθα παραχωρηθεί από κάθε Συμμµισθωτή κατά
το ποσοστό που ορίζεται στο άρθρο 1.5.Ο Εκµισθωτής
δικαιούται να ζητήσει την κατάπτωση των Τραπεζικών.
Εγγυήσεων σύμφωνα µε τους όρους της Σύμβασης. Η
ισχύς της Τραπεζικής Εγγύησης θα άρχεται, γιατην Πρώ-
τη Φάση, κατά την Ημερομηνία Έναρξης Ισχύος καιθα
πρέπεινα παραδοθεί στον Εκμισθωτήτο αργότεροπέντε
(5) ηµέρες πριν από την ηµεροµηνία κατά την οποία η
παρούσα Σύμβαση θα κυρωθεί από το Ελληνικό Κοι-
νοβούλιο, ηµεροµηνία η οποία θα γνωστοποιηθεί εγ-
γράφως από τον Υπουργό στον Μισθωτή τουλάχιστον.
δεκαπέντε (15) ηµέρες πριν την ηµεροµηνία κύρωσης.

«Τρίτη Φάση» σηµαίνει την τρίτη φάση του Βασικού
Σταδίου Ερευνών που περιγράφεται στο άρθρο 2.1(α).

«Ὑδρογονάνθρακες» έχουν την έννοια που αποδίδε-
ται στην παράγραφο Ί του άρθρου Ί του νόµου περί
Ὑδρογονανθράκων.

«Υπουργός σηµαίνειτον Υπουργό Περιβάλλοντος και
Ενέργειας της Ελλάδας.

«Ὑποχρέωση Ελάχιστης Δαπάνης» νοείται κάθε ποσό,
που ορίζεται αντίστοιχα, στη Πρώτη Φάση, τη Δεύτερη
Φάση καιτην Τρίτη Φάση, βάσειτου άρθρου 3 (Δεσμεύ-
σεις του Μισθωτή για Εργασίες Έρευνας).

«Φάση» σηµαίνει οποιαδήποτε, ή κάποια εκτης Πρώ-
της, της Δεύτερης Φάσης ή της Τρίτης Φάσης, όπως
απαιτείται από τα συμφραζόμενα.

«Φυσικό Αέριο» σηµαίνει τους Υδρογονάνθρακες σε
αέρια µορφή, περιλαμβανομένων ενδεικτικά των υγρών.
σε αέρια κατάσταση («ννθῖ πιίπαια! 935»), των ξηρών σε
αέρια κατάσταση («άπγ πηἰπείαἰ 935»), του µη επεξερ-
γασµένου αερίου («ςᾶ5ίηα Πεᾶς 035») και του υπολειµ-
µατικού φυσικού αερίου («Γθοῖαιις 935») που απομένει
µετά από την εξαγωγή ή τον διαχωρισμό των υγρών.
Ὑδρογονανθράκων από τα υγρά σε αέρια κατάσταση
και άλλα αξιοποιήσιµα αέρια που δεν προέρχονται από
Ὑδρογονάνθρακες.

ΕΡΜΗΝΕΙΑ.

Στην παρούσα Σύμβαση, εκτός αν ρητώς δηλώνεται
το αντίθετο:

(α) οποιαδήποτε αναφορά σε άρθρο θα ερμηνεύεται
ως αναφορά σε άρθρο της παρούσας Σύμβασης και
οποιαδήποτε αναφορά σε Παράρτημα θα θεωρείταιως
αναφορά σε παράρτηµα της παρούσας Σύμβασης.

(β) οποιαδήποτε αναφορά σε πρόσωπο θα θεωρείται
ότιπεριλαμβάνει:

() κάθεπρόσωπο, επιχείρηση, εταιρεία, Κρατική Αρχή,
κεφαλαιουχική εταιρεία, ένωση, ἴγα»ί/εμπίστευµα, ίδρυ-
μα, κυβέρνηση, το δηµόσιο ή φορέα του δημοσίου ή
άλλη εταιρική συνεργασία ή σύμπραξη (και σε κάθε
περίπτωση ανεξαρτήτως του αν διαθέτει αυτοτελή νο-
µική προσωπικότητα ή όχι) δύο ή περισσότερων απότα
προαναφερόµενα,
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6777

(1) αναφορά σε διαδόχους, επιτρεπόµενους δικαιοδό-
χους και επιτρεπόµενους εκδοχείς κάθε προσώπουπου
αναφέρεται στην υπο-παράγραφο (ἰ) ανωτέρω,

(γ) οποιαδήποτε αναφορά στην παρούσα Σύμβαση ή
κάθε άλλη σύμβαση ή έγγραφο θα θεωρείται ως ανα-
φορά στην παρούσα Σύμβαση ή κάθε άλλη σύµβαση
ή έγγραφο, όπως ανά διαστήματα ενδεχόμενα έχει ή
πρόκειται νατροποποιηθεί, διαφοροποιηθεί, ανανεωθεί,
αντικατασταθεί ή συμπληρωθεί,

(δ) οποιαδήποτε αναφορά σενόµο θα ερμηνεύεταιως
αναφορά σε αυτόν όπως ανά διαστήματα ενδεχόμενα
έχει ή πρόκειται να (µε ή χωρίς τροπολογία) τροποποι-
ηθεί ή επαναθεσπιστεί, καθώς και σε κάθε παράγωγη
νομοθετική πράξη,

(ε) οι όροι µε κεφαλαία που χρησιμοποιούνται στην
παρούσα Σύμβαση θα έχουν το νόηµα που τους αποδί-
δεται στο κεφάλαιο των Ορισµών ή οπουδήποτε αλλού
στην Σύμβαση.

Άρθρο 1
ΑΝΤΙΚΕΙΜΕΝΟ ΤΗΣ ΣΥΜΒΑΣΗΣ

1.1 Η παρούσα Σύμβαση αποτελεί σύµβαση µίσθω-
σης δυνάµει της οποίας, σύµφωνα µε την παράγραφο.
Ίθτου άρθρου 2του νόμου περί Υδρογονανθράκων,το
Δημόσιο, ως Εκµισθωτής παραχωρεί στο Μισθωτή, σύμ-
φωνα µετους όρους καιτις προὐποθέσειςτης παρούσας,
αποκλειστικά δικαιώµατα για την εκτέλεση Εργασιών
Πετρελαίου στη Συµβατική Περιοχή.

1.2 Ο Μισθωτής αναλαμβάνει, κατά τη διάρκεια της
παρούσας, σύµφωνα µε τους όρους καιτις προὔποθέ-
σεις που τίθενται από αυτήν, να διεξάγει καθ’ οιονδήποτε
χρόνο Εργασίες Πετρελαίου στη Συµβατική Περιοχή σε
συμφωνία µετις διατάξειςτου νόµου.

1.3 Οι δαπάνες και οι κίνδυνοιτης διεξαγωγής Εργασι-
ών Πετρελαίου θα βαρύνουν αποκλειστικάτο Μισθωτή,
και ο Μισθωτής δεν θα έχει οποιοδήποτε δικαίωµα να
ανακτήσειτις εν λόγω δαπάνες ή µέρος αυτών από τον
Εκµισθωτή, παρά µόνο όπως προβλέπεται παρακάτω
στην παρούσα Σύμβαση.

114 Κάθε Συμµισθωτή:

(α) θα είναι αλληλεγγύως καιεις ολόκληρον συνυπεύ-
θυνος γιατις υποχρεώσεις του Μισθωτή καιτων άλλων.
Συμμισθωτών που πηγάζουν από την παρούσα Σύμβαση
έναντιτου Εκµισθωτή και

(β) θα κατέχει εξ αδιαιρέτου ποσοστό, σύµφωνα µε
το άρθρο Ί.5, σε όλα τα δικαιώµατα και υποχρεώσεις
δυνάµειτης παρούσας Σύμβασης.

Γιατους σκοπούς της παρούσας Σύμβασης, οποιαδή-
ποτε αναφορά γίνεται στον νόµο περί Υδρογονανθρά-
κων ή σε αυτή τη Σύμβαση στον όρο «Κοινοπραξία» θα
σηµαίνει τη συμβατική σύμπραξη μεταξύ των Συµµι-
σθωτών υπότους όρους συμφωνητικού συνδιαχείρισης,
χωρίς να συστήνεται ή να υπονοείται ότι συστήνεται ή
να αποδίδεται η πρόθεση σύστασης οιασδήποτε µορφής
δια νόµου ή εντοις πράγµασι συνεταιρισμού ή εταιρείας
µε ή χωρίς ξεχωριστή νομική προσωπικότητα.

1.5 Το εξ αδιαιρέτου ποσοστό του κάθε Συμµισθωτή
(το οποίο εκφράζεται ως ποσοστότου αθροίσµατοςτων
ποσοστών όλων των Συμμισθωτών) στα δικαιώµατα και

τις υποχρεώσεις της παρούσας Σύμβασης, συνίσταται
στα ακόλουθα κατά την Ημερομηνία Ἐναρξης Ισχύος:

Τοῖα! 5096

Εαΐςοη 2596

ΕΛΠΕΖ25ΌΕ

1:60 Εκµισθωτής και ο Μισθωτής ρητά και ανέκκλητα
συμφωνούν και αποδέχονται ότι:

(α) συμφωνητικότου οποίου ο Εκμισθωτής δεν αποτε-
λεί συµβαλλόμενο µέρος κα/ήτο οποίο περιέχειόρους
και συμφωνίες που ρυθμίζουν τις σχέσεις μεταξύ του.
Μισθωτή και/ή των Συμμισθωτών και/ή τρίτου µέρους
δεν γεννά οιαδήποτε αξίωση έναντι του Εκµισθωτή ή
δεν τροποποιεί την παρούσα Σύμβαση ή δεν ρυθμίζει
την παρούσα Σύμβαση µε διαφορετικό τρόπο,

(β) κάθε συμφωνητικότου οποίου ο Μισθωτής ή κάθε
Συμμµισθωτής δεν αποτελεί συμβαλλόμενο µέρος, το
οποίο περιέχει όρους και διατάξεις που καθορίζουν τις
σχέσεις μεταξύ του Εκµισθωτή και τρίτων µερών, δεν.
δημιουργεί οποιαδήποτε αξίωση έναντιτου Εκµισθωτή
και/ή οιουδήποτε Συμµισθωτή ήτροποποιείτην παρού-
σα Σύμβαση ή ρυθµίζει αυτή κατά τρόπο διαφορετικό,

(γ) οι όροι και οι προβλέψεις των συμφωνητικών που
αναφέρονται στις προηγούμενες παραγράφους δεν
δύνανται να χρησιμοποιηθούν για την ερμηνεία της
παρούσας Σύμβασης, ούτε μπορούν να εκληφθούν ότι
υπερισχύουν µε οποιονδήποτετρόπο, εν µέρει ή συνο-
λικά, της παρούσας Σύμβασης

(δ) τόσο ο Εκµισθωτής όσο καιο Μισθωτής παραιτού-
νται ταυτόχρονα δια του παρόντος κάθε δικαιώµατός
τους να διαρρήξουν, ακυρώσουν ή/και αμφισβητήσουν
την ισχύ καιτην εκτελεστότητα του παρόντος όρου.

Άρθρο2
ΔΙΑΡΚΕΙΑ ΕΡΕΥΝΩΝ ΚΑΤΑΤΟ ΣΤΑΔΙΟ ΕΡΕΥΝΩΝ

Το Στάδιο Ερευνών αρχίζειτην Ημερομηνία Έναρξης
Ισχύος και, εκτός εάν η Σύμβαση λυθεί νωρίτερα σύμ-
Φφωνα µε τους όρουςτης, θα εξακολουθεί να υφίσταται
γιατις περιόδους που ορίζειτο παρόν άρθρο 2.

2.Ί Για το Βασικό Στάδιο Ερευνών:

(α) Ὑπό την επιφύλαξη των προβλεπόµενων κατωτέ-
ρω, το βασικό στάδιο ερευνών (εφεξής το «Βασικό Στά-
διο Ερευνών») διαρκεί οχτώ (8) έτη. Για τους σκοπούς
της παρούσας Σύμβασης, το Στάδιο Ερευνών διαιρείται
σε διαδοχικές ερευνητικές Φάσεις που ορίζονται για τη
Συµβατική Περιοχή ως εξής:

Πρώτη Φάση: 3 έτη
Δεύτερη Φάση: 3 έτη
Τρίτη Φάση: 2 έτη

(β) Σε περίπτωση που, κατά τη διάρκεια της Πρώτης
Φάσης, ο Μισθωτής έχει εκπληρώσειτο Πρόγραµµα Ελά-
χιστων Εργασιών καιτην Ὑποχρέωση Ελάχιστης Δαπάνης
που σχετίζονται µε αυτήτη Φάση σύμφωνα µετο άρθρο
3, δύναται, υποβάλλοντας γνωστοποίηση προς τον Εκ-
µισθωτή, να συνεχίσειτις Εργασίες Ἐρευνας της Δεύτε-
ρης Φάσης, και από το σηµείο αυτό αναλαμβάνει την
υποχρέωση και κατά τη διάρκεια της Δεύτερης Φάσης
να εκπληρώσειτο Πρόγραμμα Ελάχιστων Εργασιών και
την Υποχρέωση Ελάχιστης Δαπάνης του που αφορούν
σε αυτή τη φάση και προβλέπονται στο άρθρο 3.
6778

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

(Υ) Σε περίπτωση που, κατά τη διάρκεια της Δεύτε-
ρης Φάσης, ο Μισθωτής έχει εκπληρώσει το Πρόγραμ-
μα Ελάχιστων Εργασιών και την Υποχρέωση Ελάχιστης
Δαπάνης που σχετίζονται µε αυτή τη Φάση σύμφωνα
µετο άρθρο 3, δύναται, υποβάλλοντας γνωστοποίηση
προς τον Εκµισθωτή, να συνεχίσειτις Εργασίες Έρευνας
της Τρίτης Φάσης, και από το σηµείο αυτό αναλαμβάνει
την υποχρέωση και κατά τη διάρκεια της Τρίτης Φάσης
να εκπληρώσειτο Πρόγραμμα Ελάχιστων Εργασιών και
την Υποχρέωση Ελάχιστης Δαπάνης του που αφορούν
σε αυτή τη φάση και προβλέπονται στο άρθρο 3.

(δ) Σεπερίπτωση που, πριν τη λήξη της Πρώτης Φάσης,
ή ανάλογα µετην περίπτωση πριν τη λήξη της Δεύτερης
Φάσης, ο Μισθωτής δεν έχει υποβάλλει γνωστοποίηση
προς τον Εκµισθωτή σύμφωνα µε το άρθρο 2.1(β), ή
ανάλογα µε την περίπτωση, το άρθρο 2.Ί(), τα δικαι-
ώματα και οι υποχρεώσεις του Μισθωτή αναφορικά µε
τη Συµβατική Περιοχή παύουν να υφίστανται και, µετην.
επιφύλαξη πάντοτετων υποχρεώσεωντου Μισθωτήπου.
έχουν ήδη γεννηθεί δυνάµει της παρούσας Σύμβασης,
θα θεωρούνται καταργηθέντα.

(ε) Μετά απὀ προσηκόντως αιτιολογηµένο και εύλο-
γο αίτηµα του Μισθωτή, προκειµένου να παρασχεθεί
στο Μισθωτή επαρκής χρόνος για τη διάτρηση ή/και
την εκτέλεση δοκιµής παραγωγής µιας γεώτρησης και
προκειµένου να διευκολυνθεί ο Μισθωτής για τη λήψη,
απόφασης σχετικά µετο ανθα δεσμευθείγιατην επόµε-
νη Φάση (άλλης εκτός της Τρίτης Φάσης) σύµφωνα µετο
άρθρο 2.Ί(β) και (γ) ανωτέρω, τρέχουσα Φάση δύναται
να παραταθεί για περίοδο µέχρι έξι (6) Μηνών, υπό την.
προὐπόθεση ότι η γεώτρηση αποτελεί αντικείµενο του
Προγράµµατος Ελαχίστων Εργασιών και έχει ξεκινήσει
πριν από τη λήξη της εν λόγω Φάσης. Εάν απαιτηθεί,
και κατόπιν προσηκόντως αιτιολογηµένου και εύλογου.
αιτήµατος του Μισθωτή, η Φάση δύναται να παραταθεί
περαιτέρω για εύλογο χρονικό διάστηµα.

(στ) Σε περίπτωση που τρέχουσα Φάση (άλλη εκτός
της Τρίτης Φάσης) παραταθεί σύµφωνα µετο άρθρο
2.Ί(ε), το χρονικό διάστηµα κατά το οποίο παρατείνεται
η Φάση αυτή αφαιρείται από το χρονικό διάστηµα που
έχει οριστεί για την επόµενη Φάση.

2.2Γιατην Παράταση του Σταδίου Ερευνών.

(α) Ο Μισθωτής δύναται, σύµφωνα µετις διατάξεις
του άρθρου 5, παράγραφος 3, νόµου περί Υδρογοναν-
θράκων, να υποβάλει αίτηση για παράταση του σταδίου
ερευνών (εφεξής «Παράταση του Σταδίου Ερευνών»).

(β) Συνομολογείται Και συµφωνείται μεταξύ των Με-
ρών ότι η ανάγκη για πρόσθετο χρόνο για την ολοκλή-
ρωση Προγράµµατος Αποτίµησης, ή γιατον εντοπισμό
επιπλέον αποθεμάτων προτού να περιχαρακωθείτο ανα-
καλυφθέν κοίτασμα και να τεκμηριωθεί ως εμπορικά
εκμεταλλεύσιμο, γιατην ανάληψη περαιτέρω ερευνητι-
κών γεωτρήσεων, ή γιατη δηµιουργία αγοράς Φυσικού
Αερίου, συνιστά ανάγκη η οποία εμπίπτει στο πλαίσιο.
του άρθρου 5, παράγραφος 3, υποπαράγραφος (β),του
νόµου περί Υδρογονανθράκων.

(Υ) Εάν χορηγηθεί Παράταση του Σταδίου Ερευνών
σύμφωνα µετο άρθρο, παράγραφος 3τουνόμουπερί
Ὑδρογονανθράκων, ο Μισθωτής, την πρώτη ηµέρατης
Παράτασης του Σταδίου Ερευνών, θα παράσχει στον
Εκµισθωτή Τραπεζική Εγγύηση για το πλήρες ποσό, αν

υφίσταται, οποιουδήποτε ελλείμματος που προκύπτει
ως διαφορά μεταξύ της Υποχρέωσης Ελάχιστης Δαπάνης
στο τέλος του Βασικού Σταδίου Ερευνών καιτης Πραγ-
µατικής Δαπάνης του Μισθωτή κατά τη διάρκεια του.
σταδίου αυτού, όπως ορίζεται στο άρθρο 3.9.Η ως άνω
Τραπεζική Εγγύηση θα αντικαταστήσει κάθε ισχύουσα
κατά το χρόνο εκείνο Τραπεζική Εγγύηση, η οποία είχε
παρασχεθεί δυνάµειτης παρούσας Σύμβασης.

Στην περίπτωση που δεν υφίσταται τέτοιο έλλειμμα,
ο Εκµισθωτής θα επιστρέψει αμελλητί κάθε Τραπεζική
Εγγύηση που παρασχέθηκε σύμφωνα µε τα ανωτέρω
κατά την έναρξη της Παράτασης του Σταδίου Ερευνών.

2.3 Ειδική Παράταση του Σταδίου Ερευνών

(α) Σύµφωνα µετο άρθρο, παράγραφος 4του νόµου
περί Υδρογονανθράκων, Ειδική Παράταση του Σταδί-
ου Ερευνών η οποία δεν θα υπερβαίνει τα οχτώ (8) έτη
για θαλάσσιες περιοχές, δύναται να χορηγηθεί στο Μι-
σθωτή σε συνέχεια σχετικής αίτησης του, µε απόφαση
του Ὑπουργικού Συµβουλίου κατόπιν εισήγησης του
Ὑπουργού. Επιπρόσθετοι όροι καιπροὐποθέσεις µπορεί
να επιβληθούν µε την απόφαση του Ὑπουργικού Συµ-
βουλίου, κατά παρέκκλιση των διατάξεων της παρούσας
Σύμβασης, και η παρούσα Σύμβαση θα τροποποιείται
αντιστοίχως.

(β) Σεπερίπτωση που ο Μισθωτής έχει προβεί:

() σε Ανακάλυψη στη συμβατική περιοχή µη Συνδε-
δεµένου Φυσικού Αερίου (ποη ἂ55οςἰαϊθεά παϊωγα| 935)
ή σε Ανακάλυψη Κοιτάσµατος Υδρογονανθράκων τα
οποία δεν είναι δυνατόν να αποτελέσουν αντικείµενο.
εμπορικής εκμετάλλευσης χωρίςτην εκµετάλλευσητου
Συνδεδεµένου Φυσικού Αερίου, ή,

(1) σε Ανακάλυψη Κοιτάσµατος Υδρογονανθράκων σε
βαθείς στόχους,

ο Εκµισθωτής θα υποστηρίξει την αίτηση που υπο-
βάλλειο Μισθωτής σύµφωνα µετο άρθρο 5, παρ.4του
νόµου περί Υδρογονανθράκων για Ειδική Παράτασητου.
Σταδίου Ερευνών, χρονικά επαρκή ώστε να επιτρέψει
στο Μισθωτή, προτού αυτός πραγματοποιήσει δήλωση
εµπορευσιµότητας, να εξετάσει την κατασκευή και τη
χρηματοδότηση της απαιτούµενης υποδοµήςγιατη διά-
θεση του Φυσικού Αερίου, ή, ανάλογα µετην περίπτωση,
να εξετάσειτα φυσικά και οικονομικά προβλήµαταπου
συνδέονται µετην ανάπτυξη κοιτάσματος που βρίσκεται
σε βαθείς στόχους.

Άρθρο 3
ΔΕΣΜΕΥΣΕΙΣΤΟΥ ΜΙΣΘΩΤΗ
ΓΙΑ ΕΡΓΑΣΙΕΣ ΕΡΕΥΝΑΣ

3.Ί Ο Μισθωτής, σε εκτέλεση των υποχρεώσεών του
για τη διεξαγωγή Εργασιών Πετρελαίου εντός της Συµ-
βατικής Περιοχής, υποχρεούται να ξεκινήσειτις Εργασίες
Ἐρευναςτο αργότερο εντός έξι (6) Μηνών από την Ημε-
ροµηνία Έναρξης Ισχύος και να εκτελέσει τις εργασίες.
και να δαπανήσει, µε την επιφύλαξη του άρθρου 2.3,
τουλάχιστον τα ποσά που αναφέρονται στο άρθρο 3.2.

3.2 Γιατους σκοπούς του παρόντος άρθρου, το Πρό-
γραμµα Ελάχιστων Εργασιών προς εκτέλεση, καιη αντί-
στοιχη Υποχρέωση Ελάχιστης Δαπάνηςτου Μισθωτή σε
κάθε Φάση του Βασικού Σταδίου Ερευνών, όπως περι-
γράφονται στο άρθρο 2, είναι ως εξής:
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6779

Πρόγραµµα
Ελάχιστων Φάση 1 Φάση2 Φάση 3
Εργασιών
Έτος 1 Έτος2 Έτος 3 Έτος 4 Έτος5 Ἐτος6 Ἐτος7 Έτος 8
Βασικό

Σεισµική έρευνα
20

Πρόσκτηση και επεξεργασία
1800 χλμ.20
σεισμικών δεδοµένων

Επανεκτίµηση σεισμικών.
δεδοµένων

Επανεκτίµηση σεισμικών.
δεδοµένων

Σεισµική έρευνα

30
Μαγνητική και Βαρυτική

Λοιπές έρευνα, εφόσον είναι δυνατόν.
Γεωφυσικές κατάτην πρόσκτηση

έρευνες της Σεισµικής έρευνας

20
Γεωτρήσεις Μία (1) γεώτρηση Μία (1) γεώτρηση
Γεωλογικές και Γεωλογικές Μελέτες. Πετροφυσική και Γεωφυσική μμ. Και

Γεωφυσικές και ανάλυση λεκάνης ανάλυση κλπ. δεδοµένων

Περιβαλλοντικά
καιΖητήµατα

Περιβαλλοντική Μελέτη !,
Σχέδιο

Περιβαλλοντική Μελέτη ΙΙ,
Μελέτη Περιβαλλοντικών

Περιβαλλοντική Μελέτη ΙΙΙ,
Μελέτη Περιβαλλοντικών

Χιλιάδες).

πέντε εκατομμύρια)

Ὑγείας και µ μ μ µ μ
Ασφάλειας Περιβαλλοντικής Δράσης, κ.ά. Επιπτώσεων κ.α. Επιπτώσεων κ.α.
. «3200000 (Ευρώτέσσερα ] «26ῤθρθο0(Ευρώείκοσι | ε39000.00 (Ευρώ τριάντα
Ελάχιστη Δαπάνη| εκατομμύρια και διακόσιες

εκατομμύρια)

Ὑπι

ό προὐποθέσεις

Σεισµική έρευνα

Πρόσκτηση προγράµµατος
σεισμικών ερευνών 30.
Το μέγεθος θα εξαρτάται από
την ερμηνεία των σεισμικών.
ερευνών 20
καϊτων αποτελεσμάτων της

γεώτρησης.

3.3 Ὑπό την επιφύλαξη του άρθρου 3.4, η Υποχρέω-
ση Ελάχιστης Δαπάνης που προβλέπεται στο άρθρο 3.2
θεωρείται ότι δεν έχει εκπληρωθεί σε σχέση µε οποιαδή-
ποτε Φάση από τις εκεί αναφερόμενες, εάν η συνολική
Πραγματική Δαπάνη κατά τη Φάση αυτή, η οποία αντι-
στοιχεί σε εργασίες για την ίδια Φάση όπως περιγρά-
Φονται στο άρθρο 3.2, δεν είναι τουλάχιστον ίση µε ή
υπερβαίνειτο ποσότης Υποχρέωσης Ελάχιστης Δαπάνης
υπότην επιφύλαξη όμως ότι, εάν σεοποιαδήποτε Φάση,
ο Μισθωτής έχει εκτελέσειτο Πρόγραµµα Ελαχίστων Ερ-
γασιών γιατην εν λόγω Φάση ήτο αντίστοιχο αυτού για
την εν λόγω φάση εάν συναινεί ο Εκµισθωτής, η Υποχρέ-
ωση Ελάχιστης Δαπάνης θεωρείται ότι έχει εκπληρωθεί
γιατη Φάση αυτή, παράτην ύπαρξη τυχόν ελλείμματος.
Ο Μισθωτής θα έχειτο δικαίωµα να εκτελείτις εργασίες
του Προγράµµατος Ελαχίστων Εργασιών επόµενης Φά-
σης και οι εν λόγω εργασίεςθα προσμετρούνταιγιατην.
επίτευξη του Προγράµµατος Ελαχίστων Εργασιών της
εν λόγω επόµενης Φάσης.

3.4 Όπου η Πραγματική Δαπάνη που πραγµατοποιή-
θηκε απότο Μισθωτή κατάτη διάρκεια Φάσης υπερβαί-

νειτην Υποχρέωση Ελάχιστης Δαπάνης γιατην εν λόγω.
Φάση,το ποσό της εν λόγω υπέρβασης θα μεταφέρεται
και θα πιστώνεται έναντι της Υποχρέωσης Ελάχιστης
Δαπάνης της επόµενης Φάσης, υπό την προὔπόθεση,
ωστόσο, ότιη παρούσα διάταξη δεν θα ερμηνεύεται µε
τέτοιο τρόπο ώστε να καταργεί, αναβάλλει ήτροποποι-
εί οποιαδήποτε υποχρέωση του Μισθωτή να εκτελέσει
Ερευνητική Γεώτρηση σύμφωνα µετο παρόν άρθρο.

3.5 Η εκτέλεση Ερευνητικής Γεώτρησης από το Μι-
σθωτή σύμφωνα µετους Κανόνες Επιστήμης καιΤέχνης
Έρευνας και Εκμετάλλευσης Υδρογονανθράκων θεωρεί-
ται ότι ικανοποιεί την υποχρέωση του Μισθωτή για την.
εκτέλεση Ερευνητικής Γεώτρησης δυνάµειτου παρόντος
άρθρου, εάν:

() η γεώτρηση έχει διανοιχθεί σε συνολικό βάθος
τουλάχιστον: (α) τριών χιλιάδων µέτρων (3.000 η), ή (β)
διακοσίων (200) µέτρων εντός της ανθρακικής ακολου-
θίας, ή (γ) σε οποιοδήποτε άλλο συνολικό βάθος που
έχει εγκριθεί από τον Εκµισθωτή, ή,

(1) πριν απὀ την επίτευξη του παραπάνω βάθους
(βάθη), η γεώτρηση συναντήσει το γεωλογικό υπόβα-

6780

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

θρο, κάτω απότο οποίο η γεωλογική δοµή δεν διαθέτει
τις απαραίτητες ιδιότητες για τη συγκέντρωση υδρογο-
νανθράκων σε εμπορικά εκμεταλλεύσιµεςποσότητες, ή,

(113) ανακύπτουν ανυπέρβλητα τεχνικά προβλήµατα,
τα οποία δεν είναι δυνατόν να αντιμετωπιστούν µε την.
εφαρµογή των προτύπων των Κανόνων Επιστήμης και
Τέχνης Ἐρευνας και Εκµετάλλευσης Υδρογονανθράκων,
τα οποία δεν δημιουργήθηκαν ή προκλήθηκαν απότον.
Μισθωτή που προκύπτουν σε μικρότερο βάθος στην
εν λόγω γεώτρηση καθιστώντας πρακτικά ανέφικτη
την περαιτέρω διάτρηση, ή ενέχουν, εφαρμόζοντας τα
πρότυπα των Κανόνων Επιστήμης και Τέχνης Έρευνας
και Εκµετάλλευσης Υδρογονανθράκων, ένα µη αποδε-
κτό κίνδυνο για το προσωπικό, την περιουσία και/ή το
περιβάλλον, ή,

(ἰν) η γεώτρηση συναντήσει σημαντικούς παραγωγι-
κούς ορίζοντες (ζώνες).

3.6. Γεώτρηση Αποτίµησης, σεισµική έρευνα που διε-
νεργείται βάσει Προγράµµατος Αποτίµησης και δαπά-
νη που έχει πραγµατοποιηθεί κατά την εκτέλεση του εν.
λόγω Προγράµµατος Αποτίµησης, δεν θεωρούνται ότι
απαλλάσσουν ή συντελούν στην απαλλαγή των υποχρε-
ώσεωντου Μισθωτή να εκτελέσειτο Προγράµµα Ελάχι-
στων Εργασιών ή την Υποχρέωση Ελάχιστης Δαπάνης.

3.7 ΟΜισθωτής θα παρέχειτουλάχιστον πέντε (5) ηµέ-
ρες πριν από την ημερομηνία κατά την οποία η Σύμβα-
ση θα κυρωθεί και, εφόσον ο Μισθωτής έχει επιδώσει
γνωστοποιήσεις στον Εκµισθωτή σύμφωνα µετο άρθρο.
2.1 (β) ή το άρθρο 2.1 (Υ), προ της πρώτης ηµέρας της
Δεύτερης Φάσης ή προ της πρώτης ημέρας της Τρίτης
Φάσης, αντίστοιχα, Τραπεζική Εγγύηση αναφορικά µε
την Ὑποχρέωση Ελάχιστης Δαπάνης (αφαιρουµένου
οποιουδήποτε ποσού έχει τυχόν πιστωθεί κατά το άρ-
θρο 3.4) για τη σχετική Φάση. Το ύψος της Τραπεζικής
Εγγύησης που θα παρασχεθεί δυνάµει του παρόντος
άρθρου θα μειώνεται στο τέλος κάθε Ημερολογιακού
Τριµήνου κατά ποσό ίσο µετην Πραγματική Δαπάνηπου
πραγματοποίησε ο Μισθωτής κατά τη διάρκεια αυτού
του Ημερολογιακού Τριµήνου. Προκειμένου να διευκο-
λυνθεί η µείωση της Τραπεζικής Εγγύησης δυνάµειτου
παρόντος άρθρου 3.7, ο Μισθωτής θα παράσχει στον.
Εκμισθωτή υπογεγραμμένη ειδοποίηση που θαπεριγρά-
φει () το ποσότης µείωσηςτης Τραπεζικής Εγγύησης (11)
τουπολειπόµενο απαιτητό ποσό γιατο οποίο ηΤράπεζα
υπέχει ευθύνη σύμφωνα µε την Τραπεζική Εγγύηση. Ο.
Εκµισθωτής, επί της παραλαβής της ειδοποίησης, από
τον Μισθωτή, εκτός από την περίπτωση που η ειδοποί-
ηση του Μισθωτή αμφισβητηθεί από τον Εκμισθωτή το.
αργότερο σε σαράντα πέντε (45) ηµέρες από την λήξη
του σχετικού Ημερολογιακού Τριµήνου, θα υπογράψει
εντός του αυτού χρονικού διαστήματος και θα παρα-
δώσει την ειδοποίηση αυτή στην σχετική τράπεζα και
στην περίπτωση που ο Εκµισθωτής δεν υπογράψει και
παραδώσει την ειδοποίηση αυτή, το ποσό της Τραπε-
ζικής Εγγύησης παρόλα αυτά θα τεκµαίρεται ότι έχει
μειωθεί κατά το ποσό που αναγράφεται στην σχετική
ειδοποίηση.

3.8 Με την επιφύλαξη του άρθρου 3.3, εάν στοτέλος
οποιασδήποτε Φάσης, η Πραγματική Δαπάνη η οποία

έχει πραγµατοποιηθεί από τον Μισθωτή κατά τη διάρ-
κεια αυτής της Φάσης (λαμβάνοντας υπόψη και τυχόν
ποσά από µεταφορά σύμφωνα µετο άρθρο 3.4) δεν
ισούται ή δεν υπερβαίνειτην Υποχρέωση Ελάχιστης Δα-
πάνης για την προκείµενη Φάση, η Τραπεζική Εγγύηση
καταπίπτει γιατην πληρωμή ολόκληρου του ποσούτου
ελλείμματος υπέρ του Εκµισθωτή.

3.9Γιατους σκοπούςτης παρούσας Σύμβασης: «Πραγ-
µατική Δαπάνη» σηµαίνειτη δαπάνη που πραγματοποιεί
ο Μισθωτής κατά τη διάρκεια συγκεκριµένης Φάσηςτου
Βασικού Σταδίου Ερευνών, η οποία:

(α) αποδίδεται αποκλειστικά και άµεσα στις εργασίες
του Προγράµµατος Ελάχιστων Εργασιώντης δεδομένης
Φάσης όπως προβλέπεται στο άρθρο 3.2.και στα Γενικά
και Διοικητικά Έξοδα όπως αυτά ορίζονται στις παρα-
γράφους 2.5(α) και/ή 2.5(β) του Παραρτήματος Γπου
κατανέμονται σε αυτές τις δραστηριότητες, και

(β) υπότον όρο ότιτο Πρόγραμμα Ελάχιστων Εργασι-
ών για την συγκεκριμένη Φάση έχει εκτελεστεί, όλες οι
δαπάνες που πραγµατοποιήθηκαν (είτεπριν ή µετά από.
την εκτέλεση) για Εργασίες Ἐρευνας στα εγκεκριµένα
Ετήσια Προγράμματα Εργασιών και Προὐπολογισμούς
για την Φάση αυτή και τα Γενικά και Διοικητικά Έξοδα
όπως ορίζονται στο Κεφάλαιο 2, παράγραφοι 2.5(α) και/ή
2.5(β)του Παραρτήματος Γ που κατανέμονται σε αυτές
τις Εργασίες Ἐρευνας.

3.10 Ο Μισθωτής υποχρεούται να τηρεί ακριβή στοι-
χεία καιλογαριασμούςγια όλεςτις Πραγµατικές Δαπάνες
και όσον αφορά στα Γενικά και Διοικητικά Ἐξοδα (όπως
ορίζονται στο Κεφάλαιο 2, παράγραφοι 2.5(α) και/ή
2.5(β) του Παραρτήματος Γ), υποχρεούται να τηρεί όλα
τα έγγραφα συμπεριλαμβανομένων τιμολογίων, αρχείων.
και δελτίων καταγραφής ωρών απασχόλησης. Προκει-
µένου γιατην επιβεβαίωση ότι οι Πραγµατικές Δαπάνες
αποτελούν µόνο τα ποσά που είναι απαραίτητα για την.
εκτέλεση των σχετικών Εργασιών Έρευνας για µια συ-
γκεκριµένη Φάση, ο Εκµισθωτής διατηρεί το δικαίωµα,
σύμφωνα µε το άρθρο 19.13, να διενεργεί λογιστικό
έλεγχο σύμφωνα µε το Κεφάλαιο Ί, παράγραφος Ί.6
του Παραρτήµατος{[.

3.11 Αναφορικά µετην περιοχή απότην οποία παραι-
τείται ή την οποία επιστρέφει δυνάµει του άρθρου 6,
ο Μισθωτής υποχρεούται, σύµφωνα µε τους Κανόνες
Επιστήμης καιΤέχνης Έρευνας και ΕκμετάλλευσηςΥδρο-
γονανθράκων, µέσα σε διάστηµα έξι (6) Μηνών απότην.
ηµεροµηνία λήξης οποιασδήποτε Φάσης του Σταδίου
Ερευνών, να απομακρύνει τις εγκαταστάσεις που χρη-
σιµοποίησε, να σφραγίσει και να εγκαταλείψει όλες τις
γεωτρήσεις και να επαναφέρει το περιβάλλον, όσο το
δυνατόν εφικτό, στην κατάσταση που βρισκόταν πριν.
την Ημερομηνία Ἑναρξης Ισχύος και τα σχετικά κόστη,
θα περιληφθούν στην Πραγματική Δαπάνη.

Άρθρο4
ΤΕΧΝΙΚΗ ΣΥΜΒΟΥΛΕΥΤΙΚΗ ΕΠΙΤΡΟΠΗ
4.1 ΟΕκµισθωτής καιο Μισθωτής υποχρεούνταιεντός
πέντε (5) ηµερολογιακών ηµερών από την Ημερομηνία
Έναρξης Ισχύος να συστήσουν επιτροπή η οποία θα
αναφέρεται ως Τεχνική Συμβουλευτική Επιτροπή και
θα συγκροτείται από:
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6781

(α) έναν πρόεδρο και δύο ακόµη πρόσωπα, τα οποία
ορίζονται από τον Εκµισθωτή, και

(β) τρία ακόµη πρόσωπα τα οποία ορίζονται από το
Μισθωτή.

4.2Τόσο ο Εκµισθωτής όσο και ο Μισθωτής μπορούν
να ορίζουν εγγράφως οποιοδήποτε πρόσωπο που έχει
αντιστοίχως υποδειχθεί από αυτούς, για να αναπληρώ-
νειτο αντίστοιχο µέλος της Τεχνικής Συμβουλευτικής
Επιτροπής σε περίπτωση απουσίας ή ανικανότηταςτου
τελευταίου να ενεργήσει ως μέλος της Τεχνικής Συµβου-
λευτικής Επιτροπής.

4.3 Όταν κατά τα ανωτέρω αναπληρωματικό µέλος
ενεργεί στη θέση άλλου µέλους, θα έχειτις αρμοδιότητες
και θα εκτελεί τα καθήκοντα του µέλους αυτού.

4.4 Με την επιφύλαξη των δικαιωμάτων Καιτων υπο-
χρεώσεων του Μισθωτή ως προςτη διαχείριση των Ερ-
γασιών Πετρελαίου, οι συμβουλευτικές αρμοδιότητες
της Τεχνικής Συμβουλευτικής Επιτροπής συνίστανται
στα ακόλουθα:

(α) Ετήσιο Πρόγραµµα Εργασιών και ο Προὔπολογι-
σµός: µε εξαίρεση τις περιπτώσεις όπου το προτεινόμενο.
Ετήσιο Πρόγραµµα Εργασιών και ο Προὐπολογισμός
θεωρείται ότι έχει εγκριθεί από τον Εκμισθωτή σύµφωνα
µετο άρθρο 5.Ί και µε την επιφύλαξη του άρθρου 5.2,
στην εξέταση του Ετήσιου Προγράµµατος Εργασιών
και του Προὔὐπολογισμού που υποβάλλει ο Μισθωτής
και στην αξιολόγηση προτάσεων για την αναθεώρηση
συγκεκριμένων χαρακτηριστικών αυτών,τις οποίες υπέ-
βαλε ο Εκµισθωτής,

(8) Πρόγραµµα Αποτίµησης: στην εξέταση κάθε Προ-
γράμματος Αποτίµμησης που υπέβαλε ο Μισθωτής στον.
Εκµισθωτή και στην παρατήρηση της εκτέλεσης των.
εργασιών σύµφωνα µε αυτό όπως επίσης και στην ενη-
µέρωση του Εκµισθωτή σχετικά µετην πρόοδο αυτών.
των εργασιών,

(γ) Πρόγραµµα Ανάπτυξης και Παραγωγής: στην εξέ-
ταση κάθε Προγράµµατος Ανάπτυξης και Παραγωγής
που έχει υποβληθεί από τον Μισθωτή στον Εκµισθωτή,
σχετικά µε την Ανακάλυψη εμπορικά εκμεταλλεύσιμων.
Ὑδρογονανθράκων.

4.5 Όλες οι συνεδριάσεις της Τεχνικής Συµβουλευτι-
κής Επιτροπής θα λαμβάνουν χώρα σε τόπο, είτε εντός
Ελλάδος, είτε, µε την προηγούµενη έγγραφη έγκριση
του Εκµισθωτή, εκτός Ελλάδος, κατά χρόνους που θα
ορίζεται ομόφωνα από τα µέλη της και τουλάχιστον.
µια φορά κάθε εξάµηνο, έτσι ώστε να ενημερώνει τον.
Εκµισθωτή σχετικά µετην πρόοδο στην εφαρµογή του
Ετήσιου Προγράµµατος Εργασιών και Προὐπολογισμού.

4.6 Πέραν των προγραμματισµένων συνεδριάσεων της
Τεχνικής Συμβουλευτικής Επιτροπής, τόσο ο Εκµισθωτής
όσο και ο Μισθωτής έχουν το δικαίωµα να συγκαλούν.
συνεδριάσεις της Τεχνικής Συμβουλευτικής Επιτροπής
εντός Ελλάδος σε περίπτωση έκτακτης ανάγκης ή απρό-
βλεπτης κατάστασης, µε έγγραφη γνωστοποίησή τους
σε καθένα από τα µέλη της Τεχνικής Συμβουλευτικής
Επιτροπής, τουλάχιστον τρεις (3) ηµερολογιακές ηµέρες
πριν από την προγραμματισμένη συνεδρίαση.

4.7 Πέντε µέλη της Τεχνικής Συμβουλευτικής Επιτρο-
πής συνιστούν απαρτία γιατις συνεδριάσειςτης επιτρο-
πής.

4.8 0Ο Εκµισθωτής καιο Μισθωτής έχουν αμφότεροιτο
δικαίωµα να καλούν οποιονδήποτε εμπειρογνώµονασε
οποιαδήποτε συνεδρίαση τηςτεχνικής Συμβουλευτικής
Επιτροπής προκειµένου να παράσχει συμβουλές στην
επιτροπή επί οποιουδήποτε θέµατος τεχνικής φύσεως,
για το οποίο απαιτείται η συμβουλή εμπειρογνώμονα.

4.9 Όλες οι αποφάσεις της Τεχνικής Συμβουλευτικής
Επιτροπής λαμβάνονται µε ομόφωνη ψήφο των µελών.
που είναι παρόντα στη συνεδρίαση και σχηματίζουν.
απαρτία.

4.10 Εάν η Τεχνική Συμβουλευτική Επιτροπή δεν είναι
σεθέση να αποφασίσειοµόφωνα επίκάποιου εκτων ζη-
τηµάτωντα οποία εξετάζει σύµφωνα µετο παρόν άρθρο.
4, το ζήτημα αυτό θα παραπέμπεται στον Μισθωτή και
τον Εκµισθωτή εντός δεκαπέντε (15) ηµερολογιακών.
ηµερών από την ηµεροµηνία της συνεδρίασης κατά
την οποία εξετάσθηκε το συγκεκριµένο ζήτημα. Εάν.
τα Μέρη δεν καταλήξουν σε ομόφωνη απόφαση εντός
τριάντα (30) ηµερολογιακών ηµερών από την εν λόγω
παραπομπή, το ζήτηµα θα παραπέμπεται στον ΑπΟΚΛεΙ-
στικό Εμπειρογνώµονα προς διευθέτηση σύμφωνα µε
το άρθρο 23. Υπό την προὔπόθεση, ωστόσο, ότι στην.
περίπτωση που ο Μισθωτής έχει υποβάλει Ετήσιο Πρό-
γραμµα Εργασιών και Προὐπολογισμό πριν από Ανα-
κάλυψη απὀ τον Μισθωτή, οι προτάσεις του Μισθωτή,
που παρατίθενται στο Ετήσιο Πρόγραµµα Εργασιών και
Προὔπολογισμό θα θεωρούνται ότι γίνονται αποδεκτές
από την Τεχνική Συμβουλευτική Επιτροπή, εφόσον οι
προτάσεις αυτές έχουν καταρτιστεί σύμφωνα µετο άρ-
θρο 5, συνάδουν και έχουν ως σκοπό να διευκολύνουν.
τον Μισθωτή στην εκτέλεση του Προγράµµατος Ελαχί-
στων Εργασιών καιτης Υποχρέωσης Ελάχιστης Δαπάνης,
σύμφωνα µετο άρθρο 3.

Άρθρος5

ΕΤΗΣΙΟ ΠΡΟΓΡΑΜΜΑ ΕΡΓΑΣΙΩΝ

ΚΑΙΠΡΟΥΠΟΛΟΓΙΣΜΟΣ

5.Ί Τρεις (3) Μήνες πριν από την λήξη κάθε Ηµερολογι-

ακού Ἐτους, ή ὀποτετυχόν από κοινού συμφωνηθεί από
τα Μέρη, ο Μισθωτής υποχρεούται να έχει καταρτίσει και
υποβάλει στον Εκµισθωτή προς έγκριση πρόγραµµα,το
οποίο θα περιλαμβάνει όλεςτις εργασίες καιλειτουργίες
(συμπεριλαμβανομένων μελετών, ερευνών, προµηθει-
ών, εξοπλισμού, εγκαταστάσεων, κλπ) που θαπρέπεινα
εκτελεστούν σύµφωνα µετη Σύμβαση µετο αντίστοιχο.
προὔὐπολογισθέν κόστος για κάθε αντικείµενο του προ-
γράμματος, κατά την περίοδο των επόµενων δώδεκα
(12) Μηνών (εφεξής «Ετήσιο Πρόγραμμα Εργασιών και
Προὐπολογισμός). Στην περίπτωση που η Ημερομηνία
Ἐναρξης Ισχύος είναι διαφορετική από την ημερομηνία
έναρξης ενός Ημερολογιακού Ἐτους, ο Μισθωτής θα
υποβάλει, εντός εξήντα (60) Εργάσιµων Ημερών απότην.
Ημερομηνία Ἐναρξης Ισχύος, πρόγραµµα εργασιών και
προὔπολογισμό γιατο υπόλοιπο διάστηµατου σχετικού
Ημερολογιακού Έτους. Σε οποιαδήποτε χρονική στιγµή,
ο Μισθωτής δύναται να υποβάλει για έγκριση από τον.
Εκμισθωτή αναθεώρηση του Ετήσιου Προγράµµατος
Εργασιών και Προὐπολογισμό για το υπόλοιπο του εν
λόγω Ημερολογιακού Έτους.
6782

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

5.2 Εντός ενός (1) Μηνός από την υποβολήτου, οΕκµι-
σθωτής έχειτο δικαίωµα να ζητήσει διευκρινίσεις επίτου.
Ετήσιου Προγράµµατος Εργασιών και Προὔπολογισμού
και να υποβάλει προτάσεις προς εξέταση πρώτα στην
Τεχνική Συμβουλευτική Επιτροπή για την αναθεώρηση,
συγκεκριμένων χαρακτηριστικώντου σχετικά µετο είδος
καιτο κόστος των εργασιών καιτων λειτουργιών. Εάνο
Εκµισθωτής δεν υποβάλει τέτοιες προτάσεις εντός της
προβλεπόμενης προθεσμίας, το Ετήσιο Πρόγραμμα Ερ-
γασιών και Προὐπολογισμού θα θεωρείται ότι έχει γίνει
αποδεκτό από τον Εκµισθωτή.

5.3 Κάθε Ετήσιο Πρόγραμμα Εργασιών και Προῦπολο-
γισμού και οποιαδήποτε αναθεώρηση ή τροποποίησή,
τους θα συνάδει µε τις απαιτήσεις του Προγράµµατος
Ελάχιστων Εργασιών καιτην Υποχρέωση Ελάχιστης Δα-
πάνης για τη σχετική Φάση.

5.4 Εάν ο Μισθωτής καιο Εκµισθωτής δεν καταλήξουν.
σε συμφωνία επί των προτεινόμενων αναθεωρήσεων.
του Ετήσιου Προγράµµατος Εργασιών και Προὔπολο-
γισμού εντός δέκα (10) Εργασίµων Ημερών από την
προγραμματισμένη συνάντησή τους για την εξέταση,
των υπό κρίση ζητημάτων, τότε τα ζητήματα αυτά θα
παραπέμπονταιπρος επίλυση στον Αποκλειστικό Εµπει-
ρογνώμονα.

5.5 Με την επιφύλαξη των δικαιωμάτων και υποχρε-
ώσεων του Μισθωτή και σύµφωνα µετο άρθρο 4.5,ο
Εκµισθωτής έχειτο δικαίωµα να παρακολουθείτην εκτέ-
λεση του Ετήσιου Προγράµµατος Εργασιών και Προῦ-
πολογισμού.

5.6 Σε περίπτωση εξαιρετικών περιστάσεων που δεν
προβλέπονται στο Ετήσιο Πρόγραµµα Εργασιών και
Προὔπολογισμού και οι οποίες απαιτούν άµεση ενέρ-
γεια, ο Μισθωτής µπορεί να προβεί σε όλες τις κατάλ-
ληλες ενέργειες για την επίτευξη των στόχων της Σύµ-
βασης. Τυχόν έξοδα που προκύπτουν ως συνέπεια θα
συμπεριλαμβάνονται στις δαπάνες που αναφέρονται
στο κεφάλαιο 3.Ί του Παραρτήματος Γ. Ο Εκµισθωτής
θα ενημερώνεται άµεσα για ὀλεςτιςτροποποιήσειςπου
αναφέρονται ανωτέρω.

5.7 Σύµφωνα µετο άρθρο 4.10, σε περίππωσηπουο
Μισθωτής έχει υποβάλλει Ετήσιο Πρόγραµµα Εργασιών.
και Προὔπολογισμό πριν από οποιαδήποτε Ανακάλυψη
από τον ίδιο, οι προτάσεις του Μισθωτή που παρατί-
θενται εντός του Ετήσιου Προγράµµατος Εργασιών και
Προὔπολογισμό θα τεκµαίρεται ότι έχουν γίνει αποδε-
κτές από την Τεχνική Συμβουλευτική Επιτροπή, στο βαθ-
µό που οι εν λόγω προτάσεις έχουν εκπονηθεί σε συµφω-
νία µε το άρθρο 5 και είναι συνεπείς και σκοπεύουν να
καταστήσουν δυνατό γιατον Μισθωτή να εκπληρώσειτο.
Πρόγραµµα Ελαχίστων Εργασιών του καιτην αντίστοιχη
Ὑποχρέωση Ελάχιστης Δαπάνης υπό το άρθρο 3.

Άρθρος
ΠΑΡΑΙΤΗΣΗ ΚΑΤΑΤΟ ΣΤΑΔΙΟ
ΕΡΕΥΝΩΝ - ΕΠΙΣΤΡΟΦΗ
6.1 Παραίτηση.
(α) Ὑπό την επιφύλαξη των διατάξεων του παρόντος
άρθρου, πριν από τη λήξη του Σταδίου Ερευνών, ο Μι-
σθωτής δύναται µε έγγραφη γνωστοποίησή του που

παράγει τα αποτελέσματά της, τριάντα (30) Εργάσιµες
Ημέρες από την επίδοσή της στον Εκµισθωτή, να πα-
ραιτηθεί των δικαιωμάτων έρευνας σε ολόκληρη τη
Συµβατική Περιοχή ή τµήµα αυτής, αποτελούμενο από
ένα ή περισσότερα συνεχόμενα Στοιχειώδη Ορθογώνια.

(β) Σεπερίπτωση που ο Μισθωτής επιθυµείνα παραι-
τηθείτων δικαιωμάτων διενέργειας Εργασιών Πετρελαί-
ου στη Συµβατική Περιοχή, χωρίς να έχει εκπληρώσει
το σύνολο του Προγράµµατος Ελάχιστων Εργασιών και
τις Υποχρεώσεις Ελάχιστης Δαπάνης βάσειτου άρθρου
3.2(ήτις υποχρεώσεις εργασιών και δαπανών που τυχόν.
έχουν συμφωνηθεί μεταξύ του Μισθωτή και του Εκµι-
σθωτή για οποιαδήποτε Παράταση του Σταδίου Ερευ-
νών ή Ειδική Παράταση του Σταδίου Ερευνών) (εφεξής
«Πρόσθετες Υποχρεώσεις Δαπάνης»), ο Μισθωτής υπο-
χρεούται να καταβάλει στον Εκµισθωτή, πριν ή κατάτην.
ηµεροµηνία έναρξης ισχύος οποιασδήποτε παραίτησης,
ποσό ίσο µετη διαφορά μεταξύ: () της Πραγµατικής Δα-
πάνης που αφορά στην εκπλήρωση του Προγράµµα-
τος Ελάχιστων Εργασιών για την εν λόγω Φάση ή στην
περίοδο παράτασης και ({) της Ὑποχρέωσης Ελάχιστης
Δαπάνης κατά τη διάρκεια της εν λόγω Φάσης ή της
ελάχιστης δαπάνης που συμφωνήθηκε από τα Μέρη
αναφορικά µε τη συγκεκριμένη περίοδο παράτασης. Ο.
Εκµισθωτής δικαιούται, προκειµένου να ικανοποιήσει
την καταβολή της εν λόγω διαφοράς να επιδιώξει την.
κατάπτωση του οφειλόμενου ποσού της διαφοράς από
την σχετική Τραπεζική Εγγύηση.

(Υ) Ο Μισθωτής µπορεί να παραιτηθεί των δικαιω-
µάτων του αζημίως στο τέλος οποιασδήποτε Φάσης,
εφόσον έχει εκπληρώσει όλες τις συμβατικές του υπο-
χρεώσεις δυνάµει της παρούσας Σύμβασης (συµπερι-
λαμβανομένων των υποχρεώσεων του Προγράµµατος
Ελάχιστων Εργασιών και της Υποχρέωσης Ελάχιστης
Δαπάνης) έως το τέλος της Φάσης αυτής.

(δ) Μετην επιφύλαξη άλλων ευθυνών και υποχρεώσε-
ών του δυνάµειτης παρούσας Σύμβασης, η παραίτηση,
του Μισθωτή δεν γεννά αξιώσεις υπέρτου ίδιου και κατά
του Εκµισθωτή για δαπάνες ή ζημίες.

6.2 Επιστροφή

(α) Σε περίπτωση που ο Μισθωτής έχει, πριν το τέ-
λος της Πρώτης Φάσης, υποβάλει προς τον Εκµισθωτή
γνωστοποίηση δυνάµειτου άρθρου 2.Ί (β),ο Μισθωτής
υποχρεούται πριν από την έναρξη της Δεύτερης Φάσης
να επιστρέψει τµήµα ή τµήµατα της Συµβατικής Περι-
οχής (υπό την προὐπόθεση ότι αυτά απαρτίζουν σειρά
συνεχόμενων Στοιχειωδών Ορθογωνίων) έτσι ώστεη
Συµβατική Περιοχή που διατηρείται να µην υπερβαίνει
το ογδόντα τοις εκατό (8096) της Συµβατικής Περιοχής
κατά την Ημερομηνία Ἐναρξης Ισχύος.

(β) Σεπερίπτωσηπου ο Μισθωτής έχει υποβάλει,πριν.
από τοτέλοςτης Δεύτερης Φάσηςτου Βασικού Σταδίου
Ερευνών, προς τον Εκµισθωτή γνωστοποίηση δυνάµει
του άρθρου 2.1 (γ), ο Μισθωτής υποχρεούται πριν από
την έναρξη της Τρίτης Φάσης να επιστρέψει τµήµα ή
τµήµατα της Συµβατικής Περιοχής (υπότην προὐπόθεση,
ότι αυτά απαρτίζουν σειρά συνεχόμενων Στοιχειωδών.
Όρθογωνίων) έτσι ώστε η Συµβατική Περιοχή που δια-
τηρείται να µην υπερβαίνει το εξήντα τοις εκατό (6096).
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6783

της Συµβατικής Περιοχής κατάτην Ημερομηνία Ἐναρξης
Ισχύος.

(γ) Εάν το Στάδιο Ερευνών λήξει σύµφωνα µετο άρθρο
2,ο Μισθωτής υποχρεούταινα επιστρέψει ολόκληρη τη
Συµβατική Περιοχή την οποία κατέχει, εκτός από οποια-
δήποτε περιοχή η οποία, κατά τα οριζόµενα στο άρθρο
7, έχει καταστεί Περιοχή Εκµετάλλευσης.

(δ) Όταν, σύµφωνα µε το παρόν άρθρο, ο Μισθωτής
παραιτείται από ή επιστρέφειτµήµατης ΣυµβατικήςΠε-
ριοχής, η εναποµένουσα περιοχή ή περιοχές θα πρέπει
να έχουν ορθογώνιο σχήµα καινα µην αποτελούν περισ-
σότερες από δύο µη συνεχόμενες περιοχές.

6.3 Καθαρισμός ((Ι6απ-)

Πριν από την παραίτηση ή επιστροφή της Συµβατι-
κής Περιοχής ή οιουδήποτε µέρους αυτής, ο Μισθωτής
υποχρεούται:

(α) να εκτελέσει σύµφωνα µετους Κανόνες Επιστήµης
καιΤέχνης Έρευνας και Εκμετάλλευσης Υδρογονανθρά-
κων, κάθε απαραίτητη ενέργεια για τον καθαρισμό της
περιοχής, συμπεριλαμβανομένης της απομάκρυνσης
οποιωνδήποτε εγκαταστάσεων και εξοπλισμού που
εγκατέστησε ο Μισθωτής, προκειµένου να επαναφέρει
την περιοχή κατά το μέγιστο δυνατό στην κατάσταση.
που ήταν κατά την Ημερομηνία Ἐναρξης Ισχύος,

(β) να εκπληρώσει τις υποχρεώσεις του σύµφωνα µε
τα άρθρα 9.Ί. και 9.2., και

(γ) να λάβει κάθε αναγκαίο μέτρο για να αποτρέψει
κινδύνους στο περιβάλλον, την ανθρώπινη ζωή ή την.
περιουσία.

Άρθρο7
ΑΝΑΚΑΛΥΨΗ: ΣΤΑΔΙΟ ΕΚΜΕΤΑΛΛΕΥΣΗΣ

7.1 Σε περίπτωση που ο Μισθωτής προβεί σε Ανα-
κάλυψη Ὑδρογονανθράκων στη Συµβατική Περιοχή,
υποχρεούται να ενημερώσει αμελλητί τον Εκµισθωτή
µεέγγραφη ειδοποίηση καινα επικοινωνήσειτις δοκιμές.
και/ή τυχόν άλλες τεχνικές αξιολογήσεις που πρέπει να
λάβουν χώρα σχετικά µετην Ανακάλυψη ώστενακαθο-
ρισθεί η έκταση κατάτην οποία δύναταινα παρουσιάζει
εμπορικό ενδιαφέρον. Τα αποτελέσµατα των δοκιμών.
αυτών και/ή των τεχνικών αξιολογήσεων υποβάλλονται
στον Εκµισθωτή αµέσως µετά την ολοκλήρωση των δο-
κιµών αυτών και των τεχνικών αξιολογήσεων.

7.2 Εάν ο Μισθωτής ανακαλύψει εντόςτης Συµβατικής
Περιοχής πόρους του υπεδάφους που δεν είναι Υδρο-
γονάνθρακας, υποχρεούται να ενημερώσει αμελλητί µε
έγγραφη γνωστοποίηση τον Εκµισθωτή.

7.3 Εκτός από την περίπτωση κατά την οποία ο Μι-
σθωτής ενημερώνει τον Εκµισθωτή, κατά τη υποβολή,
των αποτελεσμάτων των δοκιµών, ότιη Ανακάλυψη δεν.
χρήζει αποτίµησης, ή δεν χρήζει αποτίµησης μέχρις ότου.
εκτελεσθούν πρόσθετες ερευνητικές γεωτρήσεις στη
Συµβατική Περιοχή, ο Μισθωτής οφείλει, όταν ολοκλη-
ρωθούν οι δοκιµές που αναφέρονται στο άρθρο 7.Ί,
να καταρτίσει και να υποβάλει στον Εκµισθωτή προς
έγκριση, Πρόγραµµα Αποτίµησης σχετικά µε την Ανα-
κάλυψη. Εντός δύο (2) Μηνών απότην ηµεροµηνία κατά
την οποία υποβλήθηκε στον Εκµισθωτήτο Πρόγραµµα
Αποτίμησης, ο Εκµισθωτής θα εγκρίνει το Πρόγραµµα

Αποτίμησης, εκτός εάν, µετά την εξέταση του από την.
Τεχνική Συμβουλευτική Επιτροπή, ο Εκµισθωτής κρίνει
ότιτο Πρόγραμμα Αποτίµησης δεν πληροίτις απαιτήσεις
του άρθρου 7.5(α) έως (ε). Στην περίπτωση αυτή, εάν ο
Εκµισθωτής και ο Μισθωτής δεν καταφέρουν να συµ-
Φφωνήσουν γιατις κατάλληλες αλλαγές στο Πρόγραµµα
Αποτίμησης, το ζήτημα ή τα ζητήματα της διαφωνίας
θα παραπέμπονται προς διευθέτηση στον Αποκλειστικό
Εμπειρογνώµονα σύμφωνα µετο άρθρο 23.

7.4 Όταν ολοκληρωθείτο Πρόγραµµα Αποτίµησης, ο
Μισθωτής θα ενημερώνει τον Εκµισθωτή µε έγγραφη
γνωστοποίηση για το εάν η Ανακάλυψη είναι εμπορικά
εκμεταλλεύσιµη και η σχετική εκτίµηση του Μισθωτή,
θα είναι οριστική.

7.5 Η έγγραφη γνωστοποίηση βάσειτου άρθρου 7.4
θα συνοδεύεται από έκθεση σχετικά µετην Ανακάλυψη,
η οποία θα περιέχει πληροφορίες ὡς προς:

(α) Τη χημική σύσταση, τις φυσικές και θερµοδυνα-
µικές ιδιότητες και την ποιότητα των ανακαλυφθέντων.
Ὑδρογονανθράκων,

(β) Το πάχος και την έκταση του παραγωγικού στρώ-
ματος,

(Υ) Τις πετροφυσικές ιδιότητες των σχηματισμών του
Κοιτάσµατος Υδρογονανθράκων,

(δ) Τους δείκτες παραγωγικότητας του Κοιτάσµατος
Ὑδρογονανθράκων στις γεωτρήσεις στις οποίες έγιναν.
δοκιµές παραγωγής υπό διαφόρους ρυθμούς ροής,

(ε) Τη διαπερατότητα και το πορώδες των σχηµατι-
σµών του Κοιτάσµατος Υδρογονανθράκων,

(στ) Την εκτίµηση της παραγωγικής δυνατότητας του
Κοιτάσµατος Υδρογονανθράκων,

(0) Μελέτες σκοπιμότητας και τεχνικές και οικονομικές.
αξιολογήσεις που διενεργήθηκαν από ήγιατον Μισθωτή,
σχετικά µετην Ανακάλυψη,

(η) Την αξιολόγηση του Κοιτάσµατος Υδρογονανθρά-
Κων καιτων παρακείµενων περιοχών,

(θ) Πρόσθετα γεωλογικά δεδοµένα και άλλες σχετικές
πληροφορίες αναφορικά µετην Ανακάλυψη.

7.6Σεπερίπτωση που ο Μισθωτής ενηµερώσειτον Εκ-
µισθωτή µετην έγγραφη γνωστοποίηση του άρθρου 7.4
γιατο ότιη Ανακάλυψη είναι εμπορικά εκμεταλλεύσιµη:

(α) το συντομότερο δυνατό µετά από αυτή ο Εκµι-
σθωτής και ο Μισθωτής πραγματοποιούν συνάντηση.
καιοριοθετούν µε κοινή συµφωνίατην Περιοχή Εκµετάλ-
λευσης αναφορικά µετην Ανακάλυψη, στοβαθµόπουη
εν λόγω οριοθέτηση καθίσταται δυνατή εντόςτων ορίων.
της Συµβατικής Περιοχής. Κατά παρέκκλιση µόνον των.
περιορισμών της έκτασης που τίθενται στην παρ.Θ,του
άρθρου 5 του νόµου περί Υδρογονανθράκων,η ενλόγω
Περιοχή Εκµετάλλευσης θα πρέπει να περιλαμβάνει, σε
µια ενιαία περιοχή, το Κοίτασµα Υδρογονανθράκων για
το οποίο δόθηκε η γνωστοποίηση του άρθρου 7.4, µαζί
µε ένα εύλογο περιθώριοπου θαπεριβάλλειτην περιφέ-
ρειατης περιοχής αυτής. Σε περίπτωση που ο Εκµισθω-
τής και ο Μισθωτής δεν καταφέρουν εντός εξήντα (60).
ημερολογιακών ηµερών από την ημερομηνία επίδοσης.
της γνωστοποίησης του άρθρου 7.4 να συμφωνήσουν.
για τα όρια της Περιοχής Εκµετάλλευσης, τόσο ο Εκµι-
σθωτής όσο και ο Μισθωτής θα μπορούν να παραπέµ-
6784

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

ψουν το ζήτημα προς διευθέτηση στον Αποκλειστικό
Εμπειρογνώµονα σύμφωνα µετο άρθρο 23.

(β) Μετην επιφύλαξη των διατάξεων του άρθρου 2.3
(β), ο Μισθωτής θα καταρτίσει και θα υποβάλει στον.
Εκμισθωτή εντός έξι (6) Μηνών από την ηµεροµηνία
γνωστοποίησης του άρθρου 7.4, Πρόγραµµα Ανάπτυ-
ξης και Παραγωγής σχετικά µετην Ανακάλυψη.Το Πρό-
γραμµα Ανάπτυξης και Παραγωγής θα είναι σύμφωνο.
µετις απαιτήσεις που αναφέρονται στο άρθρο 2παρ.2
του προεδρικού διατάγματος, θα στηρίζεται στις πάγιες
αρχές της μηχανικής και της οικονοµίας, σύµφωνα µε
τους Κανόνες Επιστήµης και Τέχνης Έρευνας και Εκμε-
τάλλευσης Υδρογονανθράκων, καιθα είναι σχεδιασμένο.
κατά τρόπο ώστε να εξασφαλίζει:

() τη βέλτιστη οικονομική ανάκτηση των Υδρογοναν-
θράκων, µε αποτελεσματική, ωφέλιµη και σε αρµόζοντα
χρόνο χρήση των πόρων υδρογονανθράκωντηςΠεριο-
χής Εκµετάλλευσης, και

(1) επαρκή µέτρα για την προστασία του περιβάλλο-
ντος σύµφωνα µε τα κοινώς αποδεκτά πρότυπαπου
επικρατούν στην διεθνή πετρελαϊκή βιομηχανία και
λαμβάνοντας υπόψη τα Ιδιαίτερα χαρακτηριστικά της
Συµβατικής Περιοχής.

(γ) Μετην επιφύλαξη του γενικού χαρακτήρα των απαι-
τήσεων του άρθρου 7.6 (β), το Πρόγραµµα Ανάπτυξης
και Παραγωγής θα περιλαμβάνειτις εξής πληροφορίες:

() Εφικτές εναλλακτικές λύσεις για την ανάπτυξη και
παραγωγήτης Ανακάλυψης, συμπεριλαμβανομένηςτης
µεθόδου για την διάθεση του Συνδεδεµένου Φυσικού
Αερίου,

(1) Προτάσεις αναφορικά µετη χωροθέτηση, διάτρηση
και ολοκλήρωση γεωτρήσεων παραγωγής και εισπίεσης,
τις εγκαταστάσεις παραγωγής και αποθήκευσης καιτις
µονάδες μεταφοράς και παράδοσης που απαιτούνται
γιατην παραγωγή, αποθήκευση και µεταφορά Υδρογο-
νανθράκων. Οιπροτάσεις πρέπει να περιλαμβάνουντις
εξής πληροφορίες:

(Α) εκτιμώμενο αριθµό γεωτρήσεων παραγωγής και
εισπίεσης,

(Β) στοιχεία σχετικά µετον εξοπλισμό παραγωγής και
τις εγκαταστάσεις αποθήκευσης,

(Γ) στοιχεία σχετικά µετις εφαρµόσιµες εναλλακτικές
ως προς τη µεταφορά των Υδρογονανθράκων, συµπε-
ριλαμβανομένων των αγωγών,

(1) στοιχεία σχετικά µετις εγκαταστάσεις καιτολοιπό.
τεχνικό εξοπλισμό που απαιτείται γιατις εργασίες:

(1)Το παραγωγικό προφίλτου Αργού Πετρελαίου και
Φυσικού Αερίου από τα Κοιτάσµατα Υδρογονανθράκων,

(2) Συγκεκριµένα µέτρα που ο Μισθωτής προτείνει
να λάβει κατά την παραγωγή, σύμφωνα µετους Κανό-
νες Επιστήμης και Τέχνης Ἐρευνας και Εκµετάλλευσης
Ὑδρογονανθράκων, ώστενα αποτρέψειτον κίνδυνοτης
μόλυνσης και να αποκαταστήσει το περιβάλλον όταν.
λήξειτο Στάδιο Εκµετάλλευσης,

(3) Υπολογισµό κόστους κεφαλαίου και τακτικών δα-
πανών,

(4) Μελέτες οικονοµικής σκοπιμότητας που έχουν γίνει
από τον Μισθωτή ή για λογαριασμό του σχετικά µετην.
Ανακάλυψη, λαμβάνοντας υπόψη τηντοποθεσία, τις µε-

τεωρολογικές συνθήκες, τον υπολογισμό κόστους, την.
τιµή των Υδρογονανθράκων, κάθε άλλο σχετικό στοιχείο.
καιτις αξιολογήσεις αυτών,

(5) Μέτρα ασφαλείας που θα υιοθετηθούν κατά την
διάρκεια των Εργασιών Εκµετάλλευσης, συµπεριλαμ-
βανομένων, άνευ περιορισμού µέτρων που συµµορ-
φώνονται µε το «Νόμο Υπεράκτιας Ασφάλειας» και την
αντιμετώπιση εκτάκτων αναγκών,

(6) Εκτίµηση του χρόνου που απαιτείται για την Ολο-
κλήρωση κάθε φάσης του Προγράµµατος Ανάπτυξης
και Παραγωγής, και

(7) Το Σηµείο Παράδοσης για την παράδοση του Μι-
σθώματος σε Είδος του Εκµισθωτή.

7.7 Πριν απότην υποβολή ή µετην υποβολήτου Προ-
γράμματος Ανάπτυξης και Παραγωγής στον Εκµισθωτή,
εφόσον το ζητήσει ο Εκµισθωτής και επιπλέον της ΜΠΕ.
σύμφωνα µετο άρθρο 12, ο Μισθωτής θέτει στη διάθε-
ση του Εκµισθωτή, σύµφωνα µε το άρθρο 12, µελέτη
περιβαλλοντικών επιπτώσεων η οποίαθα έχει συνταχθεί
από Ανεξάρτητο Τρίτο (εγκεκριµένο απότον Εκμισθωτή)
µε εξειδίκευση στο πεδίο των διεθνών περιβαλλοντικών.
μελετών, µε σκοπό την αξιολόγηση των επιπτώσεωντης
προτεινόμενης δραστηριότητας στο περιβάλλον, συ-
μπεριλαμβανομένων των επιπτώσεων στον άνθρωπο,
στην πανίδα και χλωρίδα και στην υδρόβια ζωή εντός
και πέριξ της Περιοχής Εκµετάλλευσης. Αυτή η µελέτη
περιβαλλοντικών επιπτώσεων θα εξετάζει, κατ’ ελάχιστο,
τα θέµατα που αναφέρονται στο άρθρο 12.6.

7.8 Εντός δύο (2) Μηνών από την ηµεροµηνία κατάτην.
οποία το Πρόγραµµα Ανάπτυξης και Παραγωγής υπο-
βλήθηκε στον Εκµισθωτή, ο Εκμισθωτής θατο εγκρίνει,
εκτός εάν, κατόπιν εξέτασης του Προγράµµατος απότην.
Τεχνική Συμβουλευτική Επιτροπή, ο Εκµισθωτής κρίνει
ότιτο Πρόγραµµα δεν ανταποκρίνεται στις απαιτήσεις
του άρθρου 7.6(β). Στην περίπτωση αυτή, εάν ο Εκµισθω-
τής και ο Μισθωτής δεν καταφέρουν να συμφωνήσουν
γιατις κατάλληλες αλλαγές στο Πρόγραµµα Ανάπτυξης
και Παραγωγής, το ζήτημα ή τα ζητήµατατης διαφωνίας.
θα παραπέμπονται στον Αποκλειστικό Εμπειρογνώµονα
σύμφωνα µετο άρθρο 23.

7.9 Ὑπό την επιφύλαξη του άρθρου 23.2(ζ),η γνώµη/
απόφαση του Αποκλειστικού Εμπειρογνώµονα θα είναι
δεσµευτική για τα µέρη, µετρόποπου:

(α) εάν ο Αποκλειστικός Εμπειρογνώµονας αποφαν-
θεί ότιτο Πρόγραµµα Ανάπτυξης και Παραγωγής, όπως
υποβλήθηκε από τον Μισθωτή, πληροί στις απαιτήσεις
του άρθρου 7.6(β),το Πρόγραµµα Ανάπτυξης και Παρα-
γωγής θα θεωρείται εγκεκριµένο από τον Εκµισθωτή,

(β) εάν ο Αποκλειστικός Εμπειρογνώµονας αποφανθεί
ότιτο Πρόγραµµα Ανάπτυξης και Παραγωγής δεν αντα-
ποκρίνεταιστις απαιτήσειςτου άρθρου 7.6(β),ο Μισθω-
τής θα πρέπει, εντός εξήντα (60) ηµερολογιακών ηµερών.
από την ηµεροµηνία κατά την οποία γνωµοδότησεο
εμπειρογνώµονας, είτενα υποβάλει εκνέουτο Πρόγραμµ-
μα Ανάπτυξης και Παραγωγής µε τέτοιες τροποποιή-
σεις ώστε να λαμβάνεται υπ’ όψιν η γνωμοδότηση του
Αποκλειστικού Εμπειρογνώµονα, είτενα παραιτηθείτης
Περιοχής Εκµετάλλευσης, και

(Υ) στην περίπτωση που ο Μισθωτής έχει υποβάλει
εκ νέου το Πρόγραµµα Ανάπτυξης και Παραγωγής µε
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6785

τις προαναφερθείσες τροποποιήσεις, το τροποποιηθέν.
Πρόγραµµα Ανάπτυξης και Παραγωγής θα θεωρείται
εγκεκριµένο απότον Εκµισθωτή εντός µιας εβδομάδος
από την παραλαβή του από τον Εκµισθωτή.

Άρθροδ8
ΔΙΑΡΚΕΙΑ ΚΑΙ ΛΗΞΗ
ΤΟΥ ΣΤΑΔΙΟΥ ΕΚΜΕΤΑΛΛΕΥΣΗΣ

8.1 Μετην επιφύλαξη της δυνατότητας παράτασης
(για δύο (2) παρατάσεις των πέντε (5) χρόνων η κάθε
µία) σύµφωνα µετην παράγραφο 13του άρθρου 5του
νόµου περί Υδρογονανθράκων, η διάρκειατου Σταδίου.
Εκµετάλλευσης για κάθε Περιοχή Εκµετάλλευσης ορί-
ζεται σε είκοσι πέντε (25) έτη από την ηµεροµηνία κατά
την οποία ο Μισθωτής υποβάλει προς τον Εκµισθωτή,
την ειδοποίηση δυνάµει του άρθρου 7.4.

8.2ΟΜισθωτής µπορεί οποτεδήποτε καιάνευ όρωννα
παραιτηθεί από το 10096των δικαιωµάτωντου Εκµετάλ-
λευσης Υδρογονανθράκων επί µιας (1) ή περισσοτέρων.
ή επίτου συνόλου των Περιοχών Εκµετάλλευσης που
δημιουργήθηκαν σύμφωνα µετους όρους του άρθρου
7.6, επιδίδοντας έγγραφη ειδοποίηση στον Εκµισθωτή
ενενήντα (90) ηµερολογιακές ηµέρες νωρίτερα. Η παραί-
τηση αυτή δεν θα δίδει στον Μισθωτή το δικαίωµα να
εγείρει οποιαδήποτε αξίωση κατάτου Εκµισθωτή για δα-
πάνες ή ζημίες. Παραίτηση απότον Μισθωτή ποσοστού
μικρότερου του 10096 των δικαιωμάτων Εκµετάλλευσης
Ὑδρογονανθράκων σε οποιαδήποτε Περιοχή Εκµετάλ-
λευσης ἡ παραίτηση υπό όρους δεν θα επιτρέπονται,
πλην όµως καµία απότις διατάξειςτης παρούσας παρα-
γράφου δεν θα ερμηνεύεται ή θα θεωρείται ότι απαγο-
ρεύεισε οποιονδήποτε Συμµισθωτή να αποχωρήσει από
την παρούσα Σύμβαση, υπό τον όρο ότιτα δικαιώµατα
και οι υποχρεώσεις του από τη Σύμβαση θα αναλαμβά-
νονται από τους υπολοίπους Συµµισθωτές (ή από τρίτο
µέρος), σύµφωνα µετους όρους του άρθρου 20.

8.3 Μετη λήξη του Σταδίου Εκµετάλλευσης σεοποια-
δήποτε Περιοχή Εκµετάλλευσης, η περιοχή αυτή επανέρ-
χεται, ελεύθερη και καθαρή, στο Δημόσιο.

(α) Η χρήση ακίνητης περιουσίας που αποκτήθηκε
σύμφωνα µετις διατάξεις των παραγράφων Ί έως και
3,του άρθρου ότου νόµου περί Υδρογονανθράκων και
των παραγράφων Ί έως και δ,του άρθρου 11 του ίδιου.
νόµου, και η κυριότητα επί κινητής περιουσίας, η αξία
της οποίας έχει πλήρως αποσβεσθεί, περιέρχονται αυ-
τοδικαίως στον Εκµισθωτή χωρίςτην καταβολή οποιου-
δήποτε ανταλλάγματος.

(β) Ακίνητη περιουσία που δεν έχει αποκτηθεί σύμ-
Φωνα µετις διατάξεις των παραγράφων 1 έως και 3,
του άρθρου 6 του νόµου περί Υδρογονανθράκων και
των παραγράφων Ί έως και δ,του άρθρου 11 του ιδίου.
νόµου, καθώς και, µε την επιφύλαξη του άρθρου 10.5,
κινητή περιουσία, η αξία της οποίας δεν έχει πλήρως
αποσβεστεί,θα μεταβιβάζονται στον Εκμισθωτή µετην.
καταβολή σε αυτόν στην εύλογη αγοραία αξίατους, λαµ-
βάνοντας υπόψη την κατάσταση στην οποία βρίσκονται
ταπεριουσιακά στοιχεία και αφαιρώντας από τοτίµηµα
μεταβίβασης την αποσβεσθείσα αξία που έχει ήδη ανα-
κτηθεί δυνάµειτης παρούσας. Στην περίπτωσηπου δεν.

δύναται να επιτευχθεί συμφωνία ὡς προς την εύλογη.
αγοραία αξία, το ζήτημα παραπέμπεται προς διευθέ-
τηση σε Αποκλειστικό Εμπειρογνώµονα σύμφωνα µε
το άρθρο 23,

(γ) Αναφορικά µε τα περιουσιακά στοιχεία τα οποία
αποκτήθηκαν απότον Εκµισθωτή δυνάµειτου παρόντος
άρθρου, ο Εκµισθωτής δεν φέρει οποιαδήποτε ευθύνη.
έναντιτων δανειστών του Μισθωτή (εφόσον υπάρχουν.
τέτοιοι) για τυχόν χρέη του Μισθωτή και ο Μισθωτής
διά του παρόντος αποζηµιώνει και απαλλάσσει τον Εκ-
µισθωτή από κάθε ευθύνη για οποιαδήποτε απαίτηση
εκ µέρους αυτών των δανειστών του Μισθωτή (εφόσον.
υπάρχουν τέτοιοι). Σε περίπτωση κατά την οποία έχει
χορηγηθεί εξασφάλιση υπέρ οποιουδήποτετέτοιου δα-
νειστή, ο Μισθωτής υποχρεούται να προβεί στην άρση.
της εν λόγω εξασφάλισης προτού περιέλθουν τα περι-
ουσιακά στοιχεία στο Δημόσιο.

(δ) Αναφορικά µε τις υποπαραγράφους (α) και (β)
ανωτέρω, εάν κατά τη λήξη του Σταδίου Εκµετάλλευ-
σης οποιασδήποτε Περιοχής Εκµετάλλευσης, οποιοδή-
ποτε τέτοιο ακίνητο ή/και κινητό περιουσιακό στοιχείο.
εξακολουθεί να είναι απαραίτητο στον Μισθωτή γιατις
Εργασίες Πετρελαίου σε άλλη/ες Περιοχή/ές Εκµετάλλευ-
σης στη Συµβατική Περιοχή, τα Μέρη θα συναντηθούν.
για να συμφωνήσουν εάν, σεποιο βαθµό και υπό ποιες
προὔποθέσεις θαλάβειχώραη εν λόγω μεταβίβαση στο
Δημόσιο, ώστε να είναι σε θέση ο Μισθωτής να εκτελεί
τις Εργασίες Πετρελαίου στην/στις υπόλοιπη/ες Περιοχή/
ές Εκµετάλλευσης.

8.4 Εκτός εάν ο Εκµισθωτής δηλώσει διαφορετικά, έξι
(6) τουλάχιστον Μήνες πριν από τη λήξη του Σταδίου
Εκµετάλλευσης ο Μισθωτής είναι υποχρεωμένος:

(α) να σφραγίσει όλεςτις παραγωγικές γεωτρήσεις και
να απομονώσειτους γνωστούς υδροφόρους ορίζοντες
ή και συστήµατα,

(β) να απομακρύνει όλες τις εγκαταστάσεις, και

(Υ) να αποκαταστήσει το περιβάλλον σύμφωνα µετις
προτάσεις που περιλαμβάνονται στο Πρόγραµµα Ανά-
πτυξης και Παραγωγής, την ΜΠΕ και κάθε τυχόν πρό-
σθετη µελέτη περιβαλλοντικών επιπτώσεων που έχει
εκπονηθεί σύµφωνα µετο άρθρο 12.

8.5 Θα πρέπει να συγκροτηθεί επιτροπή σύµφωνα µε
τις διατάξεις του άρθρου 8.6 για την παρακολούθηση,
και το συντονισμό των εργασιών, ώστε να διασφαλίσει
την εκπλήρωση των υποχρεώσεων του Μισθωτή δυνά-
µειτου άρθρου 8.4 της Σύμβασης («Επιτροπή για την
Απομάκρυνση και Διάθεση των Εγκαταστάσεων»).ΗΕπι-
τροπή αυτή θα αποτελείται από τρία (3) µέλη. Ένα µέλος
ορίζεται απότον Εκµισθωτή, ένα απότο Μισθωτή καιτο
τρίτο µέλος, το οποίο θα είναι ο Πρόεδρος της Επιτρο-
πής, ορίζεται από κοινού από τα ήδη ορισθέντα µέλη.Το’
τρίτο αυτό µέλος πρέπει να επιλέγεται μεταξύ προσώπων.
ανεξαρτήτων από τον Εκµισθωτή και το Μισθωτή, και
να διαθέτει εμπειρία σε ζητήµατα Κανόνων Επιστήμης
καιΤέχνης Έρευνας και Εκµετάλλευσης Υδρογονανθρά-
Κων. Σε περίπτωση που τα δύο µέλη δεν καταφέρουν.
να ορίσουν το τρίτο µέλος της εν λόγω Επιτροπής εντός
τριάντα (30) ηµερολογιακών ηµερών από τον ορισμό
τους, ο Εκµισθωτής ή ο Μισθωτής έχουν δικαίωµα να
6786

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

ζητήσουν την επιλογή και το ορισμό του τρίτου µέλους
από τον Αποκλειστικό Εμπειρογνώµονα.

(α) Ο χρόνος κατά τον οποίο η Επιτροπή για την Απο-
µάκρυνση και Διάθεση των Εγκαταστάσεων θα αναλάβει
δράση θα καθορίζεται µε κοινή συµφωνίατου Εκµισθω-
τή και του Μισθωτή, η οποία θα συνάπτεται είτε κατά
την ηµεροµηνία που αναφέρεται στο άρθρο 8.6(1), είτε
κατάτην ηµεροµηνία που αναφέρεται στο άρθρο 8.6(11).

(β) Η Επιτροπή εξετάζει όλα τα τεχνικά, νομικά, περι-
βαλλοντικά και φορολογικά θέµατα που σχετίζονται µε
την απομάκρυνση των εγκαταστάσεων και µπορεί, κατά
τη διακριτική της ευχέρεια, ναζητάτη συνδρομή ειδικών.
επίτων θεµάτων αυτών.

(Υ) Η Επιτροπή αποφασίζει µε την απλή πλειοψηφία
των µελών της, και οι αποφάσεις της είναι δεσµευτικές
γιατον Εκµισθωτή καιτον Μισθωτή.Η απόφασητηςεΕπι-
τροπής υπόκεινται στην έγκριση του Υπουργού.

(δ) Τα έξοδα της Επιτροπής θα καταβάλλονται απότον.
Μισθωτή και θα χρεώνονται στον λογαριασμό εσόδων.
και εξόδων του Μισθωτή.

8.6 Προκειμένου να καλύψει τις δαπάνες που απαι-
τούνται για τις εργασίες που αναφέρονται στο άρθρο.
8.4 και σύµφωνα µετις διατάξεις του άρθρου 8.2του
προεδρικού διατάγματος, ο Μισθωτής υποχρεούται είτε
από (ἰ) την έναρξη του έκτου έτους από την Ημερομηνία
Εμπορικής Παραγωγής, στις περιπτώσεις εκείνες όπου
παράγεται Αργό Πετρέλαιο, είτε από (1) την έναρξη του
ένατου έτους απότην Ημερομηνία Εμπορικής Παραγω-
γής, στις περιπτώσεις εκείνες όπου παράγεται Φυσικό
Αέριο, ή Φυσικό Αέριο και Συμπύκνωμα, να ανοίξει ει-
δικό λογαριασμό σε µία ή περισσότερες τράπεζες που
λειτουργούν νόµιµα στην Ελλάδα. Κατάτη διάρκειατου
Σταδίου Εκµετάλλευσης θα πρέπει να πραγματοποιεί
κατ’ έτος περιοδικές καταθέσεις στο λογαριασμό αυτό,
και το κεφάλαιο αυτό, µαζί µε τους τόκους του, θα κα-
θίσταται το ειδικό αποθεµατικό του Μισθωτή για την.
εκπλήρωση των υποχρεώσεών του σχετικά µετην απο-
µάκρυνση των εγκαταστάσεων. Η διαδικασία και όλες
οι συναφείς λεπτομέρειες για αυτές τις περιοδικές κα-
ταθέσεις θα πρέπει να συμφωνούνται από κοινού κατά
την Ημερομηνία Εμπορικής Παραγωγής. Σεπερίπτωση
µη επίτευξης συμφωνίας, τα σχετικά ζητήµατα παραπέ-
µπονται στον Αποκλειστικό Εμπειρογνώµονα για την
διευθέτησή τους, όπως ορίζεται στο άρθρο 23.2.

Ο χρόνος κατά τον οποίο το ειδικό αποθεµατικό θα
χρησιµοποιείται, καθώς καιτα απαιτούμενα ποσά καιο
χρόνος κατάθεσής τους από το Μισθωτή, καθορίζονται
µε απόφαση της Επιτροπής γιατην Απομάκρυνση καιτη
Διάθεση των Εγκαταστάσεων.

Το συνολικό ποσό του ειδικού αποθεματικού, χωρίς
το σχετικό τόκο, χρεώνεται στο λογαριασμό εσόδων και
εξόδων του Μισθωτή.

8.7 Η υποχρέωση για την απομάκρυνση των εγκα-
ταστάσεων µπορεί να ανασταλεί µε συγκατάθεση του
Ὑπουργού για όσο χρονικό διάστηµα θεωρείται αναγκαία
η ύπαρξη αυτών γιατην εκτέλεση των εργασιών του Μι-
σθωτή στην ίδια ή σε άλλη συμβατική περιοχή, σύµφωνα
µετις διατάξεις καιτη διαδικασίατης παραγράφου 4του
άρθρου Ί0του νόµου περί Υδρογονανθράκων.

8.8 Οι διατάξεις του άρθρου 8.4 εφαρμόζονται κατ’

αναλογία σε περίπτωση που ο Μισθωτής κηρυχθεί
έκπτωτος δυνάµει των παραγράφων 8 έως και 11 του
άρθρου Ί0του νόµου περί Υδρογονανθράκων ή σεπε-
ρίπτωση που ο Μισθωτής παραιτηθεί από τα δικαιώματά
του Εκµετάλλευσης Υδρογονανθράκων, σύμφωνα µετην.
παράγραφο Ί4 του άρθρου 5 του ίδιου νόµου καιτου
άρθρου 8.2της Σύμβασης. Οι διατάξειςτων άρθρων 8.6.
και 8.7 εφαρμόζονται επίσης κατ’ αναλογία στην περί-
πτωση που η Επιτροπή για την Απομάκρυνση και Διά-
θεση των Εγκαταστάσεων έχει συσταθεί κατά τη στιγµή,
που ο Μισθωτής κηρυχθεί έκπτωτος ή έχει λάβει χώρα
η παραίησήτου.

Άρθρο9

ΕΚΤΕΛΕΣΗ ΕΡΓΑΣΙΩΝ ΠΕΤΡΕΛΑΙΟΥ.
ΣΤΗ ΣΥΜΒΑΤΙΚΗ ΠΕΡΙΟΧΗ -
ΥΠΟΧΡΕΩΣΕΙΣΤΟΥ ΜΙΣΘΩΤΗ

9.1 Ο Μισθωτής εκτελεί τις Εργασίες Πετρελαίου στη
Συµβατική Περιοχή:

(α) σύµφωνα µε:

(ὢτον νόµο περί Υδρογονανθράκων καιτον νόμοΥπε-
ράκτιας Ασφάλειας και τις λοιπές ισχύουσες διατάξεις
του νόµου, συμπεριλαμβανομένων ενδεικτικάτων κανο-
νισµών που θεσπίζονται κατ’'εφαρµογήτης παραγράφου
Ί του άρθρου 12Α του νόµου περί Υδρογονανθράκων,
και

(19) το προεδρικό διάταγµα, το οποίο σύμφωνα µετην.
παράγραφο 29 του άρθρου 2 του νόµου περίΥδρογο-
νανθράκων, εφαρµόζεται στην παρούσα Σύμβαση Μί-
σθωσης,

(β) µε επιμέλεια, σύµφωνα µετους Κανόνες Επιστήµης
καιΤέχνης Έρευνας και Εκµετάλλευσης Υδρογονανθρά-
Κων και κατά τρόπο ασφαλή και αρµόζοντα σε συνετό.
εργαζόμενο και, αναφορικά µετις Εργασίες Πετρελαίου.
εντός οποιασδήποτε Περιοχής Εκµετάλλευσης, σεσυµ-
μόρφωση µετο Πρόγραµµα Ανάπτυξης και Παραγωγής
για την περιοχή αυτή.

9.2 Με την επιφύλαξη της γενικότητας των ανωτέρω,
ο Μισθωτής, σύµφωνα µε εκάστοτε τους ισχύοντες νό-
μους:

(α) λαμβάνει όλα τα εύλογα µέτρα για τον έλεγχο της
ροής και την αποτροπή κάθε µορφής απώλειας ή σπα-
τάλης Ὑδρογονανθράκων υπέργεια ή υπόγεια κατά τη
διάρκεια των εργασιών γεώτρησης, παραγωγής, συλ-
λογής, διανομής ή αποθήκευσης,

(β) λαμβάνει όλα τα αναγκαία πρακτικά µέτρα για την
αποτροπή οποιασδήποτε ζηµιογόνου εισροής νερού ή
οποιουδήποτε είδους ζημίας σε οποιονδήποτε σχηµατι-
σμό µεΥδρογονάνθρακες που µπορείνα συναντήσει κατά
την εκτέλεση γεωτρητικών εργασιών ή κατά την εγκα-
τάλειψη οποιασδήποτε γεώτρησης, καθώς και εντοπίζει
προσεκτικά και συντηρεί κάθε πηγή γλυκού νερού πουτυ-
χόν ανακαλυφθεί κατά τη διάρκεια των εργασιών αυτών,

(γ) λαμβάνει όλα τα εύλογα προληπτικά µέτραγιατην.
αποτροπή πυρκαγιών και την αδικαιολόγητη σπατάλη
Ὑδρογονανθράκων ή νερού,

(δ) κατά την ολοκλήρωση της διάτρησης µιας γεώτρη-
σης, ο Μισθωτής ενημερώνει τον Εκµισθωτή πότεθα
λάβει χώρα η δοκιµή παραγωγήςτης γεώτρησης καθώς
καιτον ρυθµό παραγωγής που επιβεβαιώθηκε,
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6787

(ε) µετην εξαίρεση περιπτώσεων όπου πολλαπλοίπα-
ραγωγικοί σχηματισμοί στην ίδια γεώτρηση δύναται να
παραχθούν οικονομικά µόνο µέσω μεμονωμµένης σωλή-
νωσης παραγωγής (τµβίπο 5ἴηϊπο), αποφεύγει να παρά-
γει Υδρογονάνθρακες από πολλαπλές πετρελαιοφόρες
ζώνες ταυτόχρονα µέσω µίας σωλήνωσης παραγωγής,
εκτός εάν έχει λάβειτην προηγούµενη έγγραφη συναί-
νεση του Εκµισθωτή,

(στ) εάν ο Εκµισθωτής, ενεργών κατά εύλογο τρόπο,
κρίνει ότιοιεργασίες ή οι ανεγειρόµενες απότο Μισθω-
τή εγκαταστάσεις, δύνανται να θέσουν σε κίνδυνο τη
σωματική ασφάλεια τρίτων ή την περιουσία τους ή να
προκαλέσουν ρύπανση ή άλλη περιβαλλοντική ζημία
επιβλαβή γιατον άνθρωπο, την πανίδα ή τη χλωρίδα και
την υδρόβια ζωή, λαμβάνει, όπως µπορεί να ζητηθούν.
από τον Εκµισθωτή, µέτρα επανόρθωσης και αποκαθι-
στά την περιβαλλοντική ζημία,

(Ὁ συνοµολογεί και διατηρεί ασφαλιστική κάλυψη για
τις Εργασίες Πετρελαίου, µε τη µορφή και για τα ποσά,
που συνηθίζονται κατά τις πρακτικές της διεθνούς βι-
οµηχανίας πετρελαίου και σύµφωνα µε τους Κανόνες
Επιστήμης καιΤέχνης Έρευνας και ΕκμετάλλευσηςΥδρο-
γονανθράκων, και κατόπιν αιτήµατος, προσκοµίζει στον.
Εκµισθωτή πιστοποιητικά απότα οποία προκύπτει ότιη
εν λόγω ασφάλιση είναι σε ισχύ όταν η παραίτηση λαµ-
βάνει χώρα. Η εν λόγω ασφάλιση, µετην επιφύλαξη της
γενικότητας των προαναφεροµένων, πρέπει να καλύπτει
τα ζητήματα που παρατίθενται στο Παράρτημα Ε και
να συνάπτεται µε ασφαλιστές και/ή αντασφαλιστές (συ-
µπεριλαμβανομένων Συγγενών Επιχειρήσεων καιασφα-
λιστικών εταιρειών µορφής ««αρίνθ») µε βαθμολογία
τουλάχιστον Α- από τον οίκο αξιολόγησης «Φίαπααία
8Πά Ροο:5»,

(η) απαιτεί από τους εργολάβους καιτους υπεργολά-
βουςτου να διατηρούν ασφαλιστική κάλυψη µετη µορ-
φή καιγιατα ποσάπου συνηθίζονται κατάτις πρακτικές
της διεθνούς βιομηχανίας Πετρελαίου και σύµφωνα µε
τους Κανόνες Επιστήµης και Τέχνης Έρευνας και Εκμε-
τάλλευσης Υδρογονανθράκων και

(θ) αποζηµιώνει, υπερασπίζεται και απαλλάσσει τον.
Εκµισθωτή έναντι πάσης φύσεως αξίωσης, αποθετικής͵
ζημίας και αποζημίωσης, συμπεριλαμβανομένων, ενδει-
κτικά αξιώσεων για απώλεια ή ζημία περιουσίας, σωµα-
τική βλάβη ή θάνατο φυσικών προσώπων ή ζημία στο
περιβάλλον που προκλήθηκε ή προήλθε από τη διενέρ-
γεια Εργασιών Πετρελαίου που εκτελέσθηκαν από ήγια
λογαριασμό του Μισθωτή, υπό τον όρο ότιο Μισθωτής
δεν θα ευθύνεται έναντι του Εκµισθωτή σύμφωνα µε
την παρούσα διάταξη για οποιαδήποτε αποθετική ζη-
µία, αξίωση, ζημία ή σωματική βλάβη που προκλήθηκε
ή προήλθε από πράξη λόγω βαριάς αµελείας ή δόλου
του προσωπικού του Εκµισθωτή ή από ενέργειες κατ’
εντολή του Εκµισθωτή.

9.30 Μισθωτής υποχρεούται να ειδοποιήσει αµέσως
τον Εκµισθωτή για οποιαδήποτε σοβαρά γεγονόταπου
έλαβαν χώρα εντός της Συµβατικής Περιοχής ή για
οποιαδήποτε σηµαντική ζημία επίτων εγκαταστάσεων,
η οποία δύναται να εµποδίσειτην εκτέλεση του Ετήσιου
Προγράµµατος Εργασιών καιτου Προὐπολογισμού. Εάν,

και στο βαθµόπου, πράξεις ή παραλείψειςτου Μισθωτή,
των αντιπροσώπωντου, ή προστηθέντων αυτού προκα-
λούν την ευθύνη του Εκµισθωτή έναντι τρίτων µερών,
τότε ο Μισθωτής αποζηµιώνει και απαλλάσσειτον Εκµι-
σθωτή αναφορικά µε κἀθετέτοια ευθύνη.

9.4 Ο Μισθωτής υποχρεούται, πριν τη διάτρηση,
οποιασδήποτε Ερευνητικής Γεώτρησης ή Γεώτρησης
Αποτίμησης:

(α) να υποβάλει γνωστοποίηση στον Υπουργό:

() δύο (2) Μήνες τουλάχιστον πριν από την έναρξη.
εργασιών µιας Ερευνητικής Γεώτρησης και

(1) µία (1) εβδομάδα τουλάχιστον πριν από την έναρξη,
εργασιών µιας Γεώτρησης Αποτίµησης, και

(β) να υποβάλει στον Εκµισθωτή αίτηση γιατην παρο-
χή συναίνεσης για την όρυξη γεώτρησης όπως προβλέ-
πεται στο Παράρτημα Δ:

() δύο (2) Μήνες τουλάχιστον πριν από την έναρξη.
µιας Ερευνητικής Γεώτρησης, και

(1) µία (1) εβδομάδα τουλάχιστον πριν από την έναρξη,
µιας Γεώτρησης Αποτίμησης.

9.5 Σε περίπτωση που ο Μισθωτής έχει, για τους
σκοπούς της εκτέλεσης Προγράµµατος Ανάπτυξης και
Παραγωγής που αφορά µία ή περισσότερες Περιοχές
Εκµετάλλευσης, κατασκευάσει έναν ή περισσοτέρους
αγωγούς υποχρεούται κατόπιν αιτήµατος του Εκµισθω-
τή, και υπότον όρο ότι υπάρχει διαθέσιµη χωρητικότητα,
ωςπροςτην οποία ο Μισθωτής θα έχει προτεραιότητα,
να διαθέσει τον αγωγό του για τη µεταφορά Υδρογο-
νανθράκων του Εκµισθωτή ή Ανεξάρτητων Τρίτων. Οι
ανωτέρω αναφερόμενοι Υδρογονάνθρακες θα πρέπει
να μεταφέρονται από το Μισθωτή µε εύλογους και
αγοραίους όρους και προὐποθέσεις, και σε περίπτωση.
που δεν µπορεί να επιτευχθεί συμφωνία ως προςτου
όρους αυτούς μεταξύ του Μισθωτή και του Εκµισθωτή,
ή, κατά περίπτωση, μεταξύ του Μισθωτή και Ανεξάρτη-
του Τρίτου, εντός εκατόν είκοσι (120) ηµερολογιακών
ηµερών από την έναρξη των συζητήσεων, το ζήτημα ή
τα ζητήματα υπό αμφισβήτηση παραπέμπονται σεΑπο-
κλειστικό Εμπειρογνώµονα προς διευθέτηση σύµφωνα
µετο άρθρο 23.

9 6Ίρεις (3) Μήνες πριν από την έναρξη κάθε Ηµερο-
λογιακού Έτους, ο Μισθωτής υποχρεούται να υποβάλει
στον Εκµισθωτή κατάσταση στην οποία παρατίθεται η.
προσδοκώµενη παραγωγή Υδρογονανθράκων και Πα-
ραπροϊόντων γιατο επόμενο Ημερολογιακό Έτος, καθώς.
και την εκτιμώμενη αξία τους. Τρεις (3) Μήνες πριν την.
αναμενόμενη έναρξη της πρώτης κανονικής παραγωγής
Ὑδρογονανθράκων και Παραπροϊόντων, ο Μισθωτής
υποχρεούται να υποβάλει παρόμοια κατάστασηπουθα
καλύπτει το διάστηµα που μεσολαβεί µέχριτοτέλοςτου
τότε τρέχοντος Ημερολογιακού Έτους.

Άρθρο 10

ΕΚΤΕΛΕΣΗ ΕΡΓΑΣΙΩΝ ΠΕΤΡΕΛΑΙΟΥ.
ΣΤΗ ΣΥΜΒΑΤΙΚΗ ΠΕΡΙΟΧΗ-
ΔΙΚΑΙΩΜΑΤΑΤΟΥ ΜΙΣΘΩΤΗ

10.1 Ο Μισθωτής έχει το αποκλειστικό δικαίωµα διε-
ξαγωγής Εργασιών Πετρελαίου στη Συµβατική Περιοχή,
και τη διαχείριση των εν λόγω εργασιών.
6788

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

10.2 Μετην επιφύλαξη των διατάξεων σχετικά µετην.
ασφάλεια των εγκαταστάσεων, οι εκπρόσωποι του Μι-
σθωτή, το προσωπικό του καιτο προσωπικό των εργο-
λάβων καιτων υπεργολάβων του έχουν το δικαίωµανα
εισέρχονται στη Συµβατική Περιοχή και να έχουν ελεύ-
θερη πρόσβαση σε όλεςτις εγκαταστάσειςτου Μισθωτή.

10.3 Με την επιφύλαξη των διατάξεων του άρθρου 7
παρ. 12του ν. περί Υδρογονανθράκων και του άρθρου
13 που αφορούν στη συγκυριότητα όπου τα μισθώµατα
εισπράττονται σε είδος όπως αναφέρεται στο άρθρο 13,
κάθε Συµµισθωτής, σύμφωνα µετο ποσοστότου σεαυτή
τη Σύμβαση υπότις διατάξειςτου άρθρου 1.5θα ἐχειτίτλο.
κυριότητας ελεύθερο βαρών επί όλων των Παραχθέντων.
και Διασωθέντων Υδρογονανθράκων στην κεφαλή της
γεώτρησης παραγωγής εντός της Συµβατικής Περιοχής.

10.40 Μισθωτής καθώς και οιχρησιμοποιούμενοι από
αυτόν εργολάβοι και υπεργολάβοι δικαιούνται ελεύθερα.
να επανεξάγουν αντικείµενα που εισάγουν στη χώρα.

10.5 Ο Μισθωτής δικαιούται να πωλεί εντός ή εκτός
της χώρας, εξοπλισμό καθώς και υλικά που προέρχονται
από την αποσυναρµολόγηση εγκαταστάσεων που δεν
χρησιμοποιούνται πλέον, ειδοποιώντας τον Εκμισθωτή,
εντός δύο (2) Μηνών ως προςτα πωλούμενα αντικείµενα.
καιτην τιµή τους.

10.6 Κρατική Αρχή δεν θα χορηγεί σεοποιοδήποτετρί-
το άδειες αναζήτησης Υδρογονανθράκων, ήτυχόν άλλες
συναφείς άδειες, στη Συµβατική Περιοχή (ή οποιοδήποτε
µέρος αυτής) για τη συλλογή σεισμικών και άλλων δε-
δοµένων µε σκοπό την αξιολόγηση του δυναμικού σε
πετρέλαιο και αέριο χωρίς την προηγούµενη έγγραφη.
συναίνεση του Μισθωτή.

Άρθρο 11
ΕΝΟΠΟΙΗΣΗ

11.1 Εάν ένα Κοίτασµα Ὑδρογονανθράκων εκτείνεται
πέρα απότα όριατης Συµβατικής Περιοχήςτου Μισθω-
τή σε συμβατική περιοχή άλλου µισθωτή, κατόπιν πρό-
σκλησης του Υπουργού, ο Μισθωτής (από κοινού µετο
µισθωτή της όµορης συμβατικής περιοχής) υποχρεού-
ται να καταρτίσει και να υποβάλει στον Ὑπουργό εντός
της προθεσμίας που θα ορίσει οΥπουργός, πρόγραµµα
ενοποίησης της Έρευνας και Εκµετάλλευσηςτου Κοιτά-
σµατος Υδρογονανθράκων. Εάν ἐνα τέτοιο πρόγραµµα
ενοποίησης δεν έχει υποβληθεί εντόςτου ισχύοντος χρο-
νικού πλαισίου, οΥπουργός αναλαμβάνει να καταρτίσει
ένα τέτοιο πρόγραµµα και ο Μισθωτής υποχρεούται να
εκτελέσει και να τηρήσει όλους τους όρους καιτις προ-
Ὀποθέσεις του, σε αντίθετη περίπτωση ο Εκµισθωτής
δύναται να καταγγείλει την Σύμβαση σύμφωνα µετην
παράγραφο 15 του άρθρου 5 του νόµου περίΥδρογο-
νανθράκων.

11.2 Εάν ένα Κοίτασµα Ὑδρογονανθράκων εκτείνεται
πέρα απότα όριατης Συµβατικής Περιοχής του Μισθωτή,
σεπεριοχή στην οποίατο Δημόσιο έχειτα αποκλειστικά
δικαιώµατα Έρευνας και Εκμετάλλευσης Υδρογονανθρά-
κων, κατόπιν πρόσκλησης του Υπουργού, ο Μισθωτής
υποχρεούται να καταρτίσει ενιαίο πρόγραµµα ανάπτυ-
ξης για την Έρευνα και Εκμετάλλευση του Κοιτάσµατος
Ὑδρογονανθράκων. Μετά από την υποβολή ενός ενιαίου.

προγράµµατος ανάπτυξης ο Εκµισθωτής θα ενεργήσει
σύμφωνα µετις διατάξεις της παραγράφου Ί5 του άρ-
θρου 5του νόµου περί Υδρογονανθράκων.

11.3 Απότην ηµεροµηνία κατάτην οποία οὙπουργός
προσκαλεί το Μισθωτή να καταρτίσει πρόγραµµα ενο-
ποίησης σύµφωνα µετο άρθρο 11.1, ή ενιαίο πρόγραµµα
ανάπτυξης σύμφωνα µετο άρθρο 11.2, οιπροθεσµίεςγια
την εκπλήρωση από το Μισθωτή των συμβατικών υπο-
χρεώσεών του αναστέλλονται µόνο στο βαθµό που οι
υποχρεώσεις αυτές σχετίζονται αποκλειστικά και άµεσα
µεζητήµατα που προκύπτουν στο πλαίσιοτης διαδικασί-
ας ενοποίησης που περιγράφεται στο παρόν άρθρο 11.

Άρθρο 12
ΠΕΡΙΒΑΛΛΟΝΤΙΚΗ ΠΡΟΣΤΑΣΙΑ

12.1 Όλοι οι όροι µε κεφαλαία αρχικά γράµµατα στο
παρόν άρθρο 12, οιοποίοι δεν ορίζονται άλλως σε αυτή,
τη Σύμβαση, ερμηνεύονται σύµφωνα µετο νόηµαπου
τους αποδίδεται στη σχετική Περιβαλλοντική Νομοθεσία
και στο νόμο Υπεράκτιας Ασφάλειας.

12.2 Περεταίρω ο Μισθωτής υποχρεούται:

(α) να διεξάγει όλεςτις Εργασίες Πετρελαίου κατάτρό-
πο που να διασφαλίζει την προστασία του περιβάλλο-
ντος σύµφωνα µετους Κανόνες Επιστήμης και Τέχνης
Έρευνας και Εκµετάλλευσης Υδρογονανθράκων,

(β) να εκτελεί όλεςτις Εργασίες Πετρελαίου σε πλήρη
συμμόρφωση µε:

() την Περιβαλλοντική Νομοθεσία,

(1) το νόµο Υπεράκτιας Ασφάλειας,

(11) την εγκεκριµένη Στρατηγική Μελέτη Περιβαλλο-
ντικών Επιπτώσεων (ΣΜΠΕ) (5ιιαϊεοἰς ΕηνΙγοηπιεηῖαι
Αξξεσσπιεηί - 5ΕΑ),

(ἰν) την απόφαση Έγκρισης Περιβαλλοντικών Όρων
(ΑΕΠΟ) (Τειπῃς οἱ ΕπνΙγοηπιεηῖ -ΤΟΕ) που προέρχονται
από τη σχετική διαδικασία Εκτίµησης Περιβαλλοντικών.
Επιπτώσεων (ΕΠΕ) (Εηνἰγοηπηεηῖἴα! Ιπιραςῖ Α55εσσηιεηϊ -
ΕΙΑ), και

(ν) κάθε τυχόν πρόσθετο Σχέδιο Περιβαλλοντικής Δρά-
σης (ΣΠΔ) (Εηνἰτοηηπεηῖαἰ Αεϊῖοη ΡΙαη - ΕΑΡ),

σύμφωνα µετο παρόν άρθρο και τους Κανόνες Επι-
στήµης καιΤέχνης Ἐρευνας και ΕκμετάλλευσηςΥδρογο-
νανθράκων, διασφαλίζοντας ταυτόχρονα ότιοι εργασίες
αυτές παρακολουθούνται καταλλήλως,

(γ) να εφαρμόζει σύγχρονες και κατάλληλες τεχνι-
Κές, σύµφωνα µε τους Κανόνες Επιστήµης και Τέχνης
Έρευνας και Εκµετάλλευσης Υδρογονανθράκων γιατην.
αποτροπή οποιασδήποτε περιβαλλοντικής ζημίας που
ενδέχεταινα προκληθεί απότις Εργασίες Πετρελαίου, και
για τον περιορισμό των περιβαλλοντικών επιπτώσεων.
των Εργασιών Πετρελαίου και έργων εντόςτης Συµβατι-
κής Περιοχής και εντόςτων παρακείµενων ή γειτονικών.
ήπιο απομακρυσμένων περιοχών,

(δ) να εφαρμόζει κατά προσήκοντατρόπο και έγκαιρα
τους ισχύοντες νόμους που αφορούν στην ασφάλεια
των δραστηριοτήτων έρευνας και παραγωγής Υδρογο-
νανθράκων κατάτη διάρκειατων Εργασιών Πετρελαίου,

(ε) να μεριμνά ώστε η τεκμηρίωση της περιβαλλοντι-
κής συμμόρφωσης κατά την εκτέλεση των Εργασιών
Πετρελαίου, όπως η ΣΜΠΕ, οι ΑΕΠΟ ή τα ΣΠΔ και τα
σχετιζόµενα µε αυτήν έγγραφα να είναι διαθέσιµα στο.
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6785

προσωπικό καιτους εργολάβους καιτους υπεργολάβους
του για να έχουν επαρκή και ορθή γνώση των µέτρων.
καιτων μεθόδων περιβαλλοντικής προστασίας που θα
χρησιμοποιηθούν κατά την εκτέλεση των Εργασιών Πε-
τρελαίου, και

(στ) να διασφαλίζει ότι κάθε συμφωνία μεταξύτου Μι-
σθωτή και των εργολάβων του και των υπεργολάβων.
τους που σχετίζεται µετις Εργασίες Πετρελαίου θαπερι-
λαμβάνει, όπου απαιτείται, τους όρους όπως παρατίθε-
νται στο παρόν άρθρο 12, καιοποιαδήποτε καθιερωμένα
µέτρα και μεθόδους γιατην υλοποίηση των υποχρεώσε-
ων του Μισθωτή αναφορικά µετο περιβάλλον δυνάµει
της παρούσας Σύμβασης.

12.3 Ο Μισθωτής δεσμεύεται για τους σκοπούς της
παρούσας Σύμβασης να προβαίνει σε κάθε πρόσφορο.
και αναγκαίο μέτρο:

(α) για την πλήρη και έγκαιρη εκπλήρωση όλων των
προὔποθέσεων της κείµενης Περιβαλλοντικής Νοµο-
θεσίας,

(β) γιατην αποτροπή περιβαλλοντικής ζημίας στη Συµ-
βατική Περιοχή και σε γειτονικές ή πιο απομακρυσμένες.
περιοχές, που προκαλείται απότις Εργασίες Πετρελαίου.

12.4 Εάν ο Εκµισθωτής έχει εύλογο λόγο να πιστεύει
ότι οποιεσδήποτε εργασίες ή εγκαταστάσεις που έχουν.
ανεγερθεί από το Μισθωτή ή οποιεσδήποτε λειτουρ-
γίες που έχουν διενεργηθεί από το Μισθωτή θέτουν ή
δύνανται να θέσουν σε κίνδυνο φυσικά πρόσωπα ήπε-
ριουσίες οποιουδήποτε άλλου προσώπου ή ρυπαίνουν.
ή βλάπτουν την χλωρίδα, πανίδα και υδρόβια ζωή ήτο
περιβάλλον σεβαθµό που ο Εκμισθωτήςθεωρείµη απο-
δεκτό, ο Μισθωτής λαμβάνει µέτρα επανόρθωσης εντός
εύλογου διαστήματος που θα ορίσει ο Εκµισθωτής και
αποκαθιστά οποιαδήποτε ζηµία στο περιβάλλον, καιτα
έξοδατης εν λόγω επανόρθωσης βαρύνουντο Μισθωτή.
Εάν ο Εκμισθωτήςτο κρίνει αναγκαίο, δύναται να ζητήσει
απότο Μισθωτή να διακόψειτις Εργασίες Πετρελαίου, εν.
ὁλωή εν µέρει, έως ότου ο Μισθωτήςλάβειτα παραπάνω
µέτρα επανόρθωσης ή έχει αποκαταστήσει οποιαδήποτε
ζημία που τον βαρύνει.

12.5 Τα µέτρα και οι µέθοδοι που θα χρησιµοποιη-
θούν από το Μισθωτή µε σκοπό τη συμμόρφωσήτου
µετους όρους του παρόντος άρθρου 12, καθορίζονται
µετά από έγκαιρες διαβουλεύσεις και συμφωνούνται
µετον Εκµισθωτή πριν από την έναρξη των σχετικών.
Εργασιών Πετρελαίου ή/και των συναφών εργασιών
και οποτεδήποτε υπάρξει σηµαντική διαφοροποίηση
στο αντικείµενο ή στη μέθοδο εκτέλεσης Εργασιών Πε-
τρελαίου, ο Μισθωτής θα πρέπει να λάβει υπόψη του
τους Κανόνες Επιστήµης και Τέχνης Έρευνας και Εκμε-
τάλλευσης Υδρογονανθράκων, καθώς και τις σχετικές
απαιτήσειςτης ΑΕΠΟ.

12.6 Σύµφωνα µε το άρθρο 12.2(α) ανωτέρω, ο Μι-
σθωτής υποχρεούται να υποβάλει στην αρμόδια κρατική,
αρχή Μελέτη Περιβαλλοντικών Επιπτώσεων (ΜΠΕ) γιατις
σχετικές Εργασίες Πετρελαίου αναφορικά µετις οποίες
απαιτείται διαδικασία ΕΠΕ. Η ΜΠΕ πρέπει, κατ’ ελάχιστο:

(α) να συμμορφώνεται πλήρως µετις απαιτήσεις της
ισχύουσας νομοθεσίας ΕΠΕ,

(β) να πληροί τις απαιτήσεις και τις κατευθυντήριες.
γραµµέςτης ΣΜΠΕ, και

(γ) να καταρτίζεται από τρίτον µε επαρκή εμπειρία στο
πεδίο των περιβαλλοντικών μελετών, ο οποίος θα ορί-
ζεται από τον Μισθωτή προκειµένου να την εκπονήσει
γιαλογαριασµότου.

12.7 Κάθε έργο, εργασία, δραστηριότητα ή άλλο τµήµα
των Εργασιών Πετρελαίου που υπόκειται σε ΕΠΕ ξεκινά
µόνο έπειτα από την έγκριση της ΑΕΠΟ.

12.8 Κάθε τροποποίηση, επέκταση, βελτίωση ή επι-
καιροποίηση έργου, εργασίας, δραστηριότητας ή ἁλ-
λου τµήµατοςτων Εργασιών Πετρελαίου µε εγκεκριµένη.
ΑΕΠΟ, απαιτείτη συμμόρφωση µετις σχετικές διατάξεις
της νομοθεσίας περί ΕΠΕ.Το ίδιο ισχύει και γιατην ανα-
νέωση (χρονική παράταση) της ΑΕΠΟ.

12.9 Στην περίπτωση δραστηριοτήτων γιατις οποίες
δεν είναι υποχρεωτική ΕΠΕ, αλλά ωστόσο αναμένεται
εύλογα να προκύψουν περιβαλλοντικές επιπτώσεις
ήσσονος σηµασίας, όπως ιδίως στην περίπτωση των.
σεισμικών καταγραφών, ο Μισθωτής υποχρεούται να
καταρτίσει ΣΠΔγιατον καθορισμό, την εκτίµηση καιτην
άμβλυνση των επιπτώσεων αυτών, εστιάζοντας στην.
αποτροπή και τον περιορισμό των επιπτώσεων αυτών,
σύμφωνα µετους Κανόνες Επιστήµης και Τέχνης Ἐρευ-
νας και Εκµετάλλευσης Υδρογονανθράκων.

12.10Το ὸΣΠΔ υποβάλλεται στον Εκµισθωτή προς εξέ-
ταση και πρέπει να τηρείται από το Μισθωτή.

12.11 Ο Μισθωτής υποχρεούται να συμπεριλαμβάνει
σε κάθε Ετήσιο Πρόγραµµα Εργασιών και Προὔπολογι-
σµό που υποβάλλεται στον Εκµισθωτή, περιβαλλοντική,
έκθεση σχετικά µετις εργασίες που θα πραγµατοποιη-
θούν, όπως προβλέπεται στο έγγραφο αυτό, καθώς και
σχετικά µετις αναληφθείσες εργασίες σύµφωνα µετο
προηγούμενο Ετήσιο Πρόγραμμα Εργασιών και Προ-
ὑπολογισμό.

12.12 Πριν από την εκτέλεση οποιασδήποτε γεωτρητι-
κής δραστηριότητας, ο Μισθωτής υποχρεούταιναικανο-.
ποιείπλήρωςτις προὐποθέσειςτης κείµενης νομοθεσίας
γιατην ασφάλεια, την αντιμετώπιση έκτακτων αναγκών.
(π.χ. σε περίπτωση πετρελαιοκηλίδας, πυρκαγιάς, ατυ-
χήµατος, εκπομπών, κ.λπ.) και τα σχέδια διαχείρισης
µειζόνων κινδύνων.

12.13 Στην περίπτωση επείγοντος περιστατικού ή
ατυχήματος το οποίο προκαλείται από τις Εργασίες
Πετρελαίου και επηρεάζει το περιβάλλον, ο Μισθωτής
ειδοποιεί αμελλητίτον Εκµισθωτή, παρέχονταςτις σχετι-
Κές µετο περιστατικό λεπτομέρειες και εφαρμόζει αµέ-
σως το αντίστοιχο σχέδιο έκτακτης ανάγκης. Κατά την.
αντιμετώπιση οποιουδήποτε επείγοντος περιστατικού
ή ατυχήµατος που επηρεάζει το περιβάλλον, ο Μισθω-
τής υποχρεούται ανά πάσα στιγµή να προβεί σε κάθε
ενέργεια µε συνετό και αναγκαίο τρόπο σύµφωνα µετη
Περιβαλλοντική Νομοθεσία καιτους Κανόνες Επιστήµης,
καιΤέχνης Έρευνας και Εκµετάλλευσης Υδρογονανθρά-
κων που αρµόζουν στις περιστάσεις.

12.140 Μισθωτής δεν ευθύνεται για τυχόν περιβαλλο-
ντική κατάσταση ή ζημία ενυπάρχουσα στη Συµβατική,
Περιοχή πριν από την έναρξη των Εργασιών Πετρελαίου.
Για το σκοπό αυτό, ο Μισθωτής καταρτίζει έκθεση αρ-
χικής κατάστασης (Βασε!ίπε Βερογῖ) για τη καταγραφή,
της κατάστασης των περιβαλλοντικών παραμέτρων και
6790

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

πόρων κατάτο χρόνο πριν απότην έναρξη των Εργασιών.
Πετρελαίου. Η έκθεση αρχικής κατάστασης υποβάλλεται
προς εξέταση στον Εκµισθωτή. Εφόσον δεν υπάρχουν.
αντιρρήσεις από τον Εκµισθωτή εντός είκοσι (20) Εργά-
σιµων Ημερών η έκθεση θεωρείται αποδεκτή.

Άρθρο 13
ΜΙΣΘΩΜΑ

13.1 Σύµφωνα µετο προεδρικό διάταγμα, ο Μισθωτής
υποχρεούται να καταβάλλει στον Εκμισθωτή Μίσθωµα
για όλους τους Παραχθέντες και Διασωθέντες Υδρογο-
νάνθρακες καιτα Παραπροϊόντα αυτών στη Συµβατική,
Περιοχή. Το Μίσθωµα υπολογίζεται και καταβάλλεται
σύμφωνα µετις διατάξεις του παρόντος άρθρου 13.

Γιατους σκοπούς του παρόντος άρθρου 13:

«Εκτιμώμενη Παραγωγή» σηµαίνει, σε σχέση µετην
Πρώτη Περίοδο και κάθε επόμενο Ημερολογιακό Τρί-
µηνο, την εκτίµηση του Μισθωτή ὡς προς τη συνολική
ποσότητα Παραχθέντων και Διασωθέντων Υδρογοναν-
θράκων και Παραπροϊόντων στη Συµβατική Περιοχή
κατά την εν λόγω περίοδο.

«Εκτιμώμενο Μίσθωµα σεΕίδος» σηµαίνει, σε σχέση µε
την Πρώτη Περίοδο ή κάθε επόμενο ΗμερολογιακόΤρί-
µηνο, το εκτιμώμενο Μίσθωµασε Είδος γιατην περίοδο.
αυτή, όπως καθορίζεται σύμφωνα µετο άρθρο 13.5(α).

«Εκτιμώμενο Ποσοστό Μισθώµατος» σηµαίνει, σε σχέ-
ση µετην Πρώτη Περίοδο και κάθε επόμενο Ημερολογι-
ακό Τρίμηνο, το Ποσοστό Μισθώµατος για την περίοδο.
αυτή, το οποίο υπολογίζεται βάσει του Εκτιμώμενου.
Συντελεστή Β για την περίοδο αυτή.

«Εκτιμώμενος Συντελεστής Β» σηµαίνει, σε σχέση µε:
() την Πρώτη Περίοδο καιτο επόμενο Ημερολογιακό
Τρίμηνο, την εκτίµηση του Μισθωτή ὥς προςτον Συντε-
λεστή Βγια κάθε τέτοια περίοδο, (1) το δεύτερο Ημερο-
λογιακό Τρίµηνο µετά την Πρώτη Περίοδο, τον Συντε-
λεστή Β για την Πρώτη Περίοδο, και, (11) κάθε επόμενο.
Ημερολογιακό Τρίμηνο, τον Συντελεστή Β εκείνου του
Ἡμερολογιακού Τριµήνου που προηγήθηκετου αµέσως
προηγούμενου Ημερολογιακού Τριµήνου.

«Ἡμερομηνία Καταβολής Μισθώµατος σε Χρήμα» ση-
µαίνει κάθε µία απότις ακόλουθες ημερομηνίες: (1) ανα-
φορικά µε την Πρώτη Περίοδο και κάθε επόµενο Ημε-
ρολογιακό Τρίμηνο, την ηµεροµηνία που αποτελεί την.
τεσσαρακοστή πέµπτη (45η) ηµερολογιακή ηµέρα µετά
την έναρξη του επόµενου Ημερολογιακού Τριµήνου, και
(1) την ηµεροµηνία της λήξης της παρούσας Σύμβασης.

«Ημερομηνία Υπολογισμού Εκτιμώμενου Μισθώµατος
σε Είδος» σηµαίνει κάθε απότις ακόλουθες ηµερομηνί-
ες: (1) σε σχέση µε την Πρώτη Περίοδο, την ηµεροµη-
νία (όπως συμφωνήθηκε μεταξύ των Μερών) η οποία
προηγείταιτουλάχιστον δύο (2) Μήνεςτης εκτιµώμενης
Ημερομηνίας Εμπορικής Παραγωγής, και (1) σε σχέση µε
κάθε επόμενο Ημερολογιακό Τρίμηνο, την ηµεροµηνία
(όπως συμφωνήθηκε μεταξύ των Μερών) η οποία προ-
ηγείται τουλάχιστον δύο (2) Μήνες της πρώτης ημέρας
αυτού του Ημερολογιακού Τριμήνου.

«Ἡμερομηνία Υπολογισμού Μισθώµατος σε Είδος» ση-
µαίνει κάθε µία από τις ακόλουθες ημερομηνίες: (1) σε
σχέση µε την Πρώτη Περίοδο και κάθε επόμενο Ημε-

ρολογιακό Τρίμηνο, την ηµεροµηνία που αποτελεί την.
τριακοστή (30η) ηµερολογιακή ηµέρα από την έναρξη
του εποµένου Ημερολογιακού Τριµήνου, και (1) την ηµε-
ροµηνία της λήξης της παρούσας Σύμβασης.

«Ημερομηνία Υπολογισμού Μισθώματος σε Χρήμα»
σηµαίνει κάθε µία από τις ακόλουθες ημερομηνίες:
() αναφορικά µε την Πρώτη Περίοδο και κάθε επόμενο
Ημερολογιακό Τρίμηνο, την ηµεροµηνία που αποτελεί
την τριακοστή (30η) ηµερολογιακή ηµέρα µετά την
έναρξη του επόµενου Ημερολογιακού Τριµήνου, και (11)
την ηµεροµηνία της λήξης της παρούσας Σύμβασης.

«Μίσθωµα σεξΕίδος» σηµαίνει οποιοδήποτε Μίσθωµα
το οποίο επιλέγει ή τεκµαίρεται ότι επιλέγει να λάβει ο
Εκµισθωτής σε είδος σύµφωνα µετο άρθρο 13.3.

«Μίσθωµα σε Χρήμα» σηµαίνει οποιοδήποτε Μίσθω-
μα ο Εκµισθωτής επιλέγει να λάβει σε χρήμα βάσειτου
άρθρου 13.3.

«Ποσοστό Μισθώματος» σηµαίνει, σε σχέση µε την
Πρώτη Περίοδο και σε σχέση µε κάθε επόµενο Ημερο-
λογιακό Τρίμηνο, το ποσοστό εκείνο, που υπολογίζεται
µε αναφορά στον Συντελεστή Β, ἐτσιώστε, εάν οΣυντε-
λεστής Β για την περίοδο αυτή είναι:

(α) μικρότερος ήίσος µεθ,»,το Ποσοστό Μισθώματος
θα είναι 496 (τέσσερα τοις εκατό),

(β) μεγαλύτερος από 0,5 αλλά μικρότερος ήίσος µε1;0,
το Ποσοστό Μισθώματοςθα είναι 506 (πέντετοις εκατό),

(γ) μεγαλύτερος από Ί/0 αλλά μικρότερος ήίσος µε 1,5,
το Ποσοστό Μισθώματος θα είναι 696 (έξιτοις εκατό),

(δ) μεγαλύτερος από Ί,5 αλλά μικρότερος ήίσος µε2/0,
το Ποσοστό Μισθώματος θα είναι 796 (επτάτοις εκατό),

(ε) μεγαλύτερος από 2,0,το Ποσοστό Μισθώματοςθα
είναι 1590 (δεκαπέντετοις εκατό).

«Πραγματική Παραγωγή» σηµαίνει, αναφορικά µετην.
Πρώτη Περίοδο ή κάθε επόμενο Ημερολογιακό Τρίμηνο,
τη συνολική ποσότητα Παραχθέντων και Διασωθέντων.
Ὑδρογονανθράκων και Παραπροϊόντων στη Συµβατική,
Περιοχή κατά τη διάρκεια αυτής της Πρώτης Περιόδου
ή αυτού του Ημερολογιακού Τριµήνου, κατά περίπτωση,
όπως περιγράφεται στη σχετική δήλωση που συντάσσε-
ται από το Μισθωτή σύμφωνα µετο άρθρο 13.7 καιτο
Κεφάλαιο 5 του Παραρτήματος Γ («Δήλωση Εκµετάλ-
λευσης)).

«Πραγματικό Μίσθωµα σε Είδος» σηµαίνει, αναφορικά
µε την Πρώτη Περίοδο ή κάθε επόμενο Ημερολογιακό.
Τρίμηνο, το Μίσθωµα σε Είδος, που καθορίζεται βάσει
του άρθρου 13.5(β).

«Πρώτη Περίοδος» σηµαίνειτην περίοδο από την ηµε-
ροµηνία κατάτην οποία υποβάλλει Μισθωτής προςτον.
Εκµισθωτή γνωστοποίηση σύμφωνα µετο άρθρο 7.4,
µετην οποία ενημερώνει τον Εκµισθωτή ότι η Ανακά-
λυψη είναι εμπορικά εκμεταλλεύσιµη µέχρι την έναρξη.
εκείνου του Ημερολογιακού Τριμήνου που έπεται της
Ημερομηνίας Εμπορικής Παραγωγής.

«Συντελεστής Β» σηµαίνει, σε σχέση µε την Πρώτη
Περίοδο και σε σχέση µε κάθε επόμενο Ημερολογιακό.
Τρίμηνο, το αποτέλεσµατης διαίρεσηςτων Σωρευτικών.
Ακαθάριστων Εισροών για την Πρώτη Περίοδο ήτο εν
λόγω Ημερολογιακό Τρίμηνο, κατά περίπτωση, µετις
Σωρευτικές Συνολικές Εκροές της Πρώτης Περιόδου ή,
του εν λόγω Ημερολογιακού Τριµήνου κατά, περίπτωση.
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6791

Αναφορικά µε τον υπολογισμό του Συντελεστή Ε: (1).
Τυχόν ποσά που κατατίθενται στο ειδικό αποθεµατικό
για την αποσυναρµολόγηση ή την απομάκρυνση των
εγκαταστάσεων και για την αποκατάσταση της Συµ-
βατικής Περιοχής («Εγκατάλειψη») και, εφόσον ισχύ-
ει το συνολικό ποσό των πραγματικών δαπανών για
εργασίες Εγκατάλειψης που δεν καλύπτονται από το
ειδικό αποθεµατικό, θεωρούνται εκπιπτόµενα έξοδα.
(18) Όλα τα έξοδα και οι δαπάνες, αναφορικά µε τα δά-
νεια για τη χρηματοδότηση των Εργασιών Πετρελαίου,
συμπεριλαμβανομένων ενδεικτικά τόκων και εξόδων.
χρηµατοδότησης που επιβαρύνουν κάθε Συμµισθωτή,
δεν θεωρούνται εκπιπτόµενα έξοδα. (Πῇ) Τα Μισθώματα
συμπεριλαμβάνονται στον παρονομαστή (Σωρευτικές
Συνολικές Εκροές) του Συντελεστή Β.

«Σωρευτικές Ακαθάριστες Εισροές» σηµαίνει, σε σχέση
µετην Πρώτη Περίοδο και κάθε επόμενο Ημερολογιακό
Τρίμηνο, σωρευτική ακαθάριστη αξία:

() των Παραχθέντων και Διασωθέντων Υδρογοναν-
θράκων και Παραπροϊόντων (όπως καθορίζονται σύμ-
Φωνα µετις διατάξεις του άρθρου 16) στη Συµβατική,
Περιοχή,

(1) των πωλήσεων περιουσιακών στοιχείων που απο-
κτήθηκαν προς χρήση που σχετίζονται ή συνδέονται µε
τις Εργασίες Πετρελαίου, και

(1) των καθαρών εσόδων από τις συναλλαγές που
περιγράφονται στο Κεφάλαιο 3, παράγραφος 3.6του
Παραρτήµατος {[, και κάθε άλλου εσόδου που σχετίζεται
ἠ συνδέεται µετις Εργασίες Πετρελαίου συμπεριλαμβα-
νοµένων ενδεικτικά εσόδων που εισπράττονται από τέλη,
χρήσης που προκύπτουν από την κατασκευή και λει-
τουργία σωληνώσεων γιατη µεταφοράτων Υδρογοναν-
θράκων και Παραπροϊόντων κάθε Συµµισθωτή, είτε το.
ενλόγω έσοδο οφείλεται στο Συμμµισθωτή ή σεοποιαδή-
ποτε Συγγενή Επιχείρηση του, εσόδων που απορρέουν.
γιατην παραγωγή ηλεκτρικής ενέργειας και εσόδων που.
προκύπτουν από οποιοδήποτε ασφαλιστήριο συµβό-
λαιο ή αποζημίωση, για όλατα έτη από την Ημερομηνία
Εμπορικής Παραγωγής µέχρι και την τελευταία ηµέρα.
της Πρώτης Περιόδου ήτου εποµένου Ημερολογιακού.
Τριµήνου, κατά περίπτωση. Γιατους σκοπούςτου παρό-
ντος ορισμού, ακαθάριστη αξία σηµαίνει την αξία πριν.
την αφαίρεση οποιουδήποτε Μισθώματος, οποιωνδή-
ποτε φόρων, τελών ή άλλων φορολογικών επιβαρύνσε-
ων, εξόδων µεταφοράς, χειρισμού, αντιπροσωπείας, και
κάθε άλλου εξόδου ή δαπάνης πάσης φύσεως.

«Σωρευτικές Συνολικές Εκροέο σηµαίνει, γιατην Πρώ-
τη Περίοδο και κάθε επόµενα Ημερολογιακά Τρίµηνα,
το αθροιστικό σύνολο όλων των Εξόδων Ἐρευνας, Εξό-
δων Εκµετάλλευσης, Λειτουργικών Εξόδων, και άλλων.
εκπιπτόµενων εξόδων που αναφέρονται στο Κεφάλαιο
Ἅ του Παραρτήματος Γ για όλες τις περιόδους από την.
Ημερομηνία Ἐναρξης Ισχύος µέχρι και την τελευταία
ηµέρα αυτής της Πρώτης Περιόδου και κάθε επόµενου
Ημερολογιακού Τριµήνου, κατά περίπτωση.

13.2 Το Μίσθωµα που καταβάλει ο Μισθωτής στον
Εκµισθωτή θα υπολογίζεται ως ποσοστό επίτων Παρα-
χθέντων και Διασωθέντων Υδρογονανθράκων και Πα-
ραπροϊόντων από τη Συµβατική Περιοχή σε σχέση µε

την Πρώτη Περίοδο και κάθε επόμενο Ημερολογιακό
Τρίμηνο σύμφωνα µετις ακόλουθες διατάξεις του πα-
ρόντος άρθρου 13.

13.3 Ο Εκµισθωτής δικαιούται να επιλέξει κατά την.
διακριτική του ευχέρεια, να λάβειτο Μίσθωµα σε είδος
(«Μίσθωμµα σε Είδος») ή σε χρήµα («Μίσθωµα σε Χρή-
μα») ή σε έναν συνδυασμό και των δύο, αναφορικά µε
οποιοδήποτε Ημερολογιακό Ἐτος. Εάν ο Εκµισθωτής
επιλέγει να εισπράξει το Μίσθωμα εν όλω ή εν µέρει
ως Μίσθωµα σε Χρήμα, ο Εκµισθωτής υποχρεούται
να ενημερώσει εγγράφως το Μισθωτή για την επιλογή,
του τουλάχιστον ενενήντα ηµερολογιακές (90) ηµέρες
πριν την έναρξη κάθε Ημερολογιακού Ἐτους (ή, για το
πρώτο Ημερολογιακό Έτος στο οποίο θα παραχθούν.
Ὑδρογονάνθρακες, τουλάχιστον δύο (2) Μήνες πριν από
την εκτιμώμενη Ημερομηνία Εμπορικής Παραγωγής).
Ο Εκµισθωτής υποχρεούται επίσης, να προσδιορίσειτο
ποσοστότου Μισθώματος που επιλέγεινα εισπράξειως
Μίσθωµα σε Χρήμα κατάτη διάρκειατου εν λόγω έτους
(ή, σε σχέση µε το πρώτο Ημερολογιακό Έτος κατά το
οποίο παράγονται Υδρογονάνθρακες, κατά το εναποµέ-
νον διάστηµα του εν λόγω Ημερολογιακού Έτους). Εάν.
ο Εκµισθωτής δεν επιλέξει ναλάβειτο Μίσθωµα εν όλω
ήεν µέρει ως Μίσθωµα σε Χρήμα σε σχέση µε οποιοδή-
ποτε Ημερολογιακό Ἐτος, τεκµαίρεται ότιο Εκµισθωτής
έχει επιλέξει να λάβει το σύνολο του Μισθώματος ως
ΜίσθωµασεεΕίδος για αυτότο Ημερολογιακό Ἐτος.Τοεν.
λόγω ποσοστότου Μισθώματοςτο οποίο ο Εκμισθωτής
θαλάβει ως Μίσθωµα σε Χρήμα θα υπολογίζεται καιθα
καταβάλλεται σύµφωνα µετο άρθρο 13.4.Το ποσοστό
του Μισθώματος το οποίο ο Εκµισθωτής θα λάβει ως
Μίσθωµα σε Είδος θα υπολογίζεται καιθα παραδίδεται
σύμφωνα µετο άρθρο 13.5.

13.4 Εάν, για κάποιο Ημερολογιακό Ἐτος, ο Εκµισθωτής.
επιλέξει να λάβει οποιοδήποτε µέρος του Μισθώματος
ως Μίσθωµα σε Χρήμα, ισχύουν οι ακόλουθες διατάξεις:

(α) Το Μίσθωµα σε Χρήμα (εάν υφίσταται) αναφορικά
µετην Πρώτη Περίοδο και κάθε επόμενο Ημερολογιακό
Τρίμηνο, θα υπολογίζεται κατά την Ημερομηνία Υπο-
λογισμού του Μισθώματος σε Χρήμα που αφορά στην.
Πρώτη Περίοδο ή στο κάθε επόμενο Ημερολογιακό
Τρίμηνο, κατά περίπτωση, και θα καταβάλλεται από το
Μισθωτή στον Εκµισθωτή την Ημερομηνία Καταβολής,
Μισθώματος σε Χρήμα που αφορά στην παραπάνω
Πρώτη Περίοδο ή στο κάθε ακόλουθο Ημερολογιακό
Τρίμηνο, κατά περίπτωση.

(β) Κατά την Ημερομηνία Υπολογισμού Μισθώµατος
σε Χρήμα που αφορά στην Πρώτη Περίοδο και κατά
την Ημερομηνία Υπολογισμού Μισθώµατος σε Χρήμα
που αφορά σε κάθε επόµενο Ημερολογιακό Τρίµηνο,
ο Μισθωτής υποχρεούται να υπολογίσει το ποσό του
Μισθώµατος σε Χρήμα για την περίοδο αυτή ως εξής:

() ορίζοντας τον Συντελεστή ΕΒ και στη συνέχεια το
Ποσοστό Μισθώματος που αφορά στην Πρώτη Περί-
9δο ή στο κάθε επόμενο Ημµερολογιακό Τρίμηνο, κατά
περίπτωση,

(1) πολλαπλασιάζονταςτο Ποσοστό Μισθώματος,που
καθορίστηκε σύμφωνα µετο άρθρο 13.4(β)’ ανωτέρω,
µετην Πραγματική Παραγωγή γιατην Πρώτη Περίοδο ή
γιατο εν λόγω Ημερολογιακό Τρίμηνο, κατά περίπτωση,
6792

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

(1) πολλαπλασιάζοντας το ποσό που υπολογίζεται
σύμφωνα µε το άρθρο 13.4(β)(1) µε ποσοστό ίσο προς
τοποσοστότου Μισθώματοςγιατο Ημερολογιακό Έτος
γιατο οποίο ο Εκµισθωτής επέλεξε ναλάβειτο Μίσθωµα
σε Χρήμα σύμφωνα µετο άρθρο 13.3, και

(ἰν) υπολογίζοντας τη χρηματική αξίατου ποσού που
καθορίζεται σύμφωνα µε άρθρο 13.4(β) κατά τα οριζό-
µενα στο άρθρο 16 (Καθορισμός Αξίας Υδρογονανθρά-
κων).

13.5 Εάν, σε σχέση µε κάποιο Ημερολογιακό Ἐτος,ο
Εκµισθωτής επιλέγει ή τεκµαίρεται ότι επιλέγει να λάβει
οποιοδήποτε µέρος του Μισθώµατος ως Μίσθωµα σε
Είδος, ισχύουν οι ακόλουθες διατάξεις:

(α) Κατά την Ημερομηνία Υπολογισμού Εκτιμώμενου
Μισθώµατος σε Είδος,που αφορά στην Πρώτη Περίοδο.
και σε κάθε επόµενο Ημερολογιακό Τρίµηνο, ο Μισθω-
τής υποχρεούται να:

() υπολογίζειτο ποσό του Εκτιµώµενου Μισθώματος
σε Είδος ως εξής:

(Α) καθορίζοντας τον Εκτιµώμενο Συντελεστή Β και
στη συνέχεια το Εκτιμώμενο Ποσοστό Μισθώµατοςγια
την Πρώτη Περίοδο ή γιατο ενλόγω ΗμερολογιακότΤρί-
µηνο, Κατά περίπτωση,

(Β) πολλαπλασιάζοντας το Εκτιμώμενο Ποσοστό Μι-
σθώματος, όπως καθορίζεται σύµφωνα µετο άρθρο
13.5(α)(ὐ(Α) ανωτέρω, µετην Εκτιμώµενη Παραγωγήγια
την Πρώτη Περίοδο ή εκείνοτο Ημερολογιακό Τρίμηνο,
κατά περίπτωση, και

(Γ πολλαπλασιάζοντας το ποσό που υπολογίζεται σύμ-
φωνα µετο άρθρο 13.5(α)(’)(Β) ανωτέρω µεποσοστό ίσο
προςτο ποσοστότου Μισθώματος γιατο Ημερολογιακό
Έτος για το οποίο ο Εκµισθωτής επιλέγει ή τεκµαίρεται
ότι επιλέγει να εισπράξει το Μίσθωµα σε Είδος κατά το.
άρθρο 13.3, και

(18) καταρτίσει πρόγραµµα µαζί µε τον Εκµισθωτή,
δυνάµειτου οποίου ο Εκµισθωτής παραλαμβάνειτο εν.
λόγω Εκτιμώμενο Μίσθωµα σε Είδος κατά την περίοδο.
αυτή καιο Μισθωτής υποχρεούται να παραδώσειτο Εκτι-
μώμενο Μίσθωµα σεΕίδος, σύµφωνα µετο συμφωνηθέν.
πρόγραµµα, στο Σηµείο Παράδοσης.

(β) Κατά την Ημερομηνία Υπολογισμού Μισθώματος
σε Είδος που αντιστοιχεί στην Πρώτη Περίοδο και σε
κάθε επόμενο Ημερολογιακό Τρίμηνο, ο Μισθωτής υπο-
χρεούται να υπολογίσει το ποσό του Μισθώµατος σε
Είδος, ως εξής:

() ορίζοντας τον Συντελεστή Β και στη συνέχεια το
Ποσοστό Μισθώματος για Πρώτη Περίοδο ή για το εν
λόγω Ημερολογιακό Τρίμηνο, κατά περίπτωση,

(18) πολλαπλασιάζοντας το Ποσοστό Μισθώµματος,
όπως καθορίζεται κατά το άρθρο 13.5(β)1 ανωτέρω,
µετην Πραγματική Παραγωγή γιατην Πρώτη Περίοδο ή
το εν λόγω Ημερολογιακό Τρίμηνο, κατά περίπτωση, και

(1) πολλαπλασιάζοντας το ποσό που υπολογίζεται
βάσει του άρθρου 13.5(β)1) µε ποσοστό ίσο προς το
ποσοστότου Μισθώματοςγιατο Ημερολογιακό Έτος για
το οποίο ο Εκµισθωτής επιλέγει ή τεκµαίρεται ότι επιλέ-
γεινα λάβειτο Μίσθωµα σε Είδος κατά το άρθρο 13.3.

(γ) Εάν το Εκτιμώμενο Μίσθωµα σε Είδος γιατην Πρώ-
τη Περίοδο ή για κάθε επόμενο Ημερολογιακό Τρίμηνο,

είναι μικρότερο ή µεγαλύτερο από το Πραγματικό Μί-
σθωµα σε Είδος για την ίδια περίοδο, τότε αναπροσαρ-
µόζονται αναλόγωςτα μελλοντικά Μισθώματα σε Είδοςή
σεχΧρήµα,που πρέπεινα παραδοθούν ή να καταβληθούν.
απότο Μισθωτή στον Εκµισθωτή προκειµένου να διορ-
θωθείοποιαδήποτε διαφορά, σύμφωνα µετις διατάξεις
του άρθρου 2.3 (β)του προεδρικού διατάγματος.

13.6 Σεπερίπτωση που οφείλεται στον Εκμισθωτή Μί-
σθωµα σε Χρήμα, κάθε Συμµισθωτής αποκτά, σύµφωνα
µετο ποσοστό του στην Σύμβαση κατά το άρθρο Ί.5,
δικαίωµα κυριότητας επί των εξορυχθέντων Υδρογο-
νανθράκων, µε την απόκτηση της κατοχής τους στην
κεφαλή της γεώτρησης. Σε περίπτωση οφείλεται στον.
Εκµισθωτή Μίσθωµα σε Είδος, ο Εκµισθωτής και κάθε
Συµµισθωτής, σύµφωνα µε το ποσοστό του κατά το
άρθρο 1.5, καθίστανται για το διάστηµα που µεσολα-
βεί από την εξόρυξη των Υδρογονανθράκων µέχριτην.
παράδοση του μισθώµατος στον Εκµισθωτή συγκύριοι
επ’ αυτών κατά την αναλογίατου µισθώµατος που δικαι-
ούται ο Εκµισθωτής και του δικαιώματος του Μισθωτή
(αφαιρουµένου του Μισθώµατος του Εκμισθωτή) κατά
την Πρώτη Περίοδο ή το συγκεκριµένο Ημερολογιακό
Τρίμηνο, κατά περίπτωση, προς το συνολικό όγκο των.
Παραχθέντων και Διασωθέντων Υδρογονανθράκων και
Παραπροϊόντων κατάτην Πρώτη Περίοδο ήτο συγκεκρι-
µένο Ημερολογιακό Τρίμηνο κατά περίπτωση.

13.7 Εντός δεκατεσσάρων (14) ηµερολογιακών ηµε-
ρών από το τέλος της Πρώτης Περιόδου και στο τέλος
κάθε επόµενου Ημερολογιακού Τριµήνου, ο Μισθωτής
υποβάλλει στον Εκμισθωτή κατάσταση στην οποία
παρατίθεται η Πραγματική Παραγωγή για την Πρώτη,
Περίοδο ή για το εν λόγω Ημερολογιακό Τρίμηνο, κατά
περίπτωση σύμφωνα µε την διαδικασία Και όπως προ-
βλέπεται στο Κεφάλαιο 5του Παραρτήµατος{.

13.8 Ο Μισθωτής ευθύνεται για κάθε κίνδυνο, έξοδα
και δαπάνες σχετικά µε το Μίσθωµα σε Είδος του Εκµι-
σθωτή µέχρι το σηµείο παράδοσης που συμφωνήθηκε
μεταξύ των Μερών στο Πρόγραμμα Ανάπτυξης και Πα-
ραγωγής και ο Εκµισθωτής θα φέρειτην ευθύνη για κάθε
κίνδυνο, έξοδα και δαπάνες πέραν του εν λόγω σημείου
παράδοσης.

13.9 Με την επιφύλαξη των διατάξεων του παρόντος
άρθρου σχετικά µετο δικαίωµατου Εκµισθωτή ναλαμ-
βάνει Μίσθωµα σε Είδος κάθε Συμµισθωτής δικαιούται
να εξάγει ελεύθερα τους Υδρογονάνθρακες και τα Πα-
ραπροϊόντα που εξόρυξε.

13.10 Με την επιφύλαξη των διατάξεων του άρθρου
1.4 και κατά παρέκκλιση οποιασδήποτε διάταξης περί
του αντιθέτου στην παρούσα Σύμβαση, κάθε πληρωμή,
που οφείλεται στον Εκµισθωτή δυνάμει του παρόντος
άρθρου 13, καταβάλλεται από το Μισθωτή.

Άρθρο 14
ΦΟΡΟΛΟΓΙΑ
Το φορολογικό καθεστώς της παρούσας Σύμβασης
ρυθμίζεται αποκλειστικά απότις διατάξειςτου παρόντος
άρθρου καιτου άρθρου 31 και, µε εξαίρεση των εφαρµο-
ζομένων εδώ διατάξεων της παρ. 5του άρθρου 8 καιτων.
παρ. 10 και 11 του άρθρου 9τουνόµου περίΥδρογοναν-
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6793

θράκων, οι διατάξεις των άρθρων 8 καιθτου νόμουπερί
Ὑδρογονανθράκων δεν τυγχάνουν εφαρµογής. Παράτην.
τυχόν περίτου αντιθέτου πρόβλεψη στο παρόν άρθρο,
το παρόν άρθρο δεν θα πρέπει να θεωρείται ότι δηµι-
ουργεί ή υπονοεί τη δημιουργία οποιασδήποτε εν τοις
πράγµασι ή εκτου νόµου εταιρίας, ή οντότητας, µε ή
χωρίς ξεχωριστή νομική προσωπικότητα.

14.1 Κάθε Συµµισθωτής υπόκειται σε ειδικό φόρο
εισοδήµατος µε συντελεστή είκοσι τοις εκατό (2096),
καθώς και σε περιφερειακό φόρο µε συντελεστή πέντε
τοις εκατό (506), χωρίς καµία πρόσθετη τακτική ή έκτα-
κτη εισφορά, τέλος ή άλλη επιβάρυνση οποιασδήποτε
φύσεως υπέρ του Δημοσίου ή οποιουδήποτε τρίτου.
Ο φόρος επιβάλλεται επί του προκύπτοντος, από τις
εργασίες κάθε Συμμµισθωτή σύμφωνα µε την παρούσα
Σύμβαση, καθαρού φορολογητέου εισοδήµατός, όπως
αυτό καθορίζεται από τις διατάξεις του παρόντος άρ-
θρου. Με την επιβολή αυτού του φόρου εξαντλείται
κάθε φορολογική υποχρέωση κάθε Συμµισθωτή και
των µετόχων/εταίρων/µελών αυτού ως προς τα κέρδη
που προκύπτουν από τις συμβατικές εργασίες του. Η
απόδοση του βεβαιούμενου φόρου, σε σχέση µε ένα
Ἐτος, γίνεται εφάπαξ. Κατά παρέκκλιση των διατάξεων
του Κώδικα Φορολογίας Εισοδήματος και του Κώδικα
Φορολογικών Διαδικασιών, κάθε Συµµισθωτής απαλ-
λάσσεταιτης προκαταβολής φόρου εισοδήµατοςγιατο
Φόρο που αναλογεί στα εισοδήµατα που προκύπτουν.
απότις συμβατικές εργασίεςτου.

14.2 Όλες οι εργασίες, οι αγορές παγίων και οιλοιπές
δαπάνες που απαιτούνται γιατην εκπλήρωση των σκο-
πών της παρούσας Σύμβασης, όπως αναλυτικά αναφέ-
ρονται στο άρθρο 14.7, πραγματοποιούνται από τον.
Εντολοδόχο στο όνομά του για λογαριασμό των Συµ-
μισθωτών. Ο Εντολοδόχος συνάπτειτις απαιτούμενες.
συμβάσεις, λαμβάνει τα σχετικά παραστατικά σύµφω-
να µε την φορολογική νοµοθεσία και καταχωρεί αυτά
διακεκριµένα ανά περιοχή Έρευνας ή Εκµετάλλευσης
στα τηρούµενα από αυτόν βιβλία. Ο Εντολοδόχος εκ-
δίδοντας μηνιαία εκκαθάριση µέχρι την Ίδη µέρατου
επόμενου µήνα, κατανέµει τις παραπάνω χρεώσεις σε
κάθε Συμµισθωτή σύμφωνα µετο ποσοστό συµµετοχής,
του καθενός στην παρούσα Σύμβαση. Μετη σχετική εκ-
καθάριση µετακυλίεται καιο αντίστοιχος ΦΠΑ, όπου επι-
βάλλεται, σεκάθε Συμμισθωτή. Στην υπόψη εκκαθάριση,
η οποία αποτελεί δικαιολογητικό εγγραφής στα βιβλία
των Συμμισθωτών καιτου Εντολοδόχου, επισυνάπτονται
αντίγραφα των δικαιολογητικών µε βάση τα οποία διε-
νεργήθηκαν οι αρχικές εγγραφές στα βιβλία του Εντο-
λοδόχου. Σε περίπτωση που ο Εντολοδόχος είναι ένας
εκτων Συμμισθωτών η κατανοµή αφορά τους λοιπούς
Συμμµισθωτές. Τα ποσά που εισπράττει ο Εντολοδόχος
από τους Συµµισθωτές για την κάλυψη των χρεώσεων.
του Εντολοδόχου δεν αποτελούν ακαθάριστο έσοδοτου
Εντολοδόχου για σκοπούςτου παρόντος άρθρου καιγια.
σκοπούς φορολογίας εεισοδήµατος. Πέραν των δαπανών.
που κατανέμονται σε κάθε Συµµισθωτή, ὡς ανωτέρω,ο
κάθε Συμµισθωτής έχειτο δικαίωµα να εκπέσει δαπάνες.
που προβλέπονται απότην παράγραφο 7του παρόντος
άρθρου και πραγματοποιούνται από τον ίδιο τον Συµ-
µισθωτή.

14.3 Κάθε Συμµισθωτής τηρεί ξεχωριστά βιβλία και
στοιχεία που απεικονίζουν πλήρωςτις συναλλαγέςτου,
σύμφωνα µε τη φορολογική νοµοθεσία και τα λογιστι-
Κά πρότυπα που προβλέπονται στο νόµο και στα οποία
τηρεί διακεκριµένα λογαριασμούς εσόδων και εξόδων.
για κάθε περιοχή Έρευνας ή Εκµετάλλευσης.

14.4 Τα ποσά που εγγράφονται ως έσοδα και έξοδα
στους λογαριασμούς της προηγούμενης παραγράφου
καθορίζονται στις παραγράφους 6, 7 και 8 του παρό-
ντος άρθρου. Ειδικά προκειµένου περί αδειών που κα-
ταλαμβάνονται απότις διατάξειςτου νόµου περίΥδρο-
γονανθράκων, οι δαπάνες Ερευνητικών Εργασιών σε
Συµβατική Περιοχή μπορούν να συμπεριληφθούν σε
ποσοστό µέχρι πενήντα τοις εκατό (5096) στις δαπάνες
άλλης συμβατικής περιοχής, όπου ο Μισθωτής καικάθε
Συμµισθωτής έχει άδεια εκμετάλλευσης σύμφωνα μετις
διατάξεις του νόµου περί Υδρογονανθράκων και έχει
αρχίσει να παράγει Υδρογονάνθρακες. Η εν λόγω κα-
τανοµή δαπανών πραγματοποιείται σε περίπτωση εκά-
στου Συµµισθωτή, σύµφωνα µε το ποσοστό του στην
παρούσα Σύμβαση, όπως αυτό αναφέρεται στο άρθρο.
1:5.Τόσο οι δαπάνες ερευνητικών εργασιών όσο και οι
σχετικές αποσβέσεις αυτής της κατηγορίας τηρούνται
σε ξεχωριστούς λογαριασμούς στα βιβλία κάθε Συµµι-
σθωτή. Καθαρό φορολογητέο εισόδηµα είναιη διαφορά
που προκύπτει μεταξύ των ποσών που πιστώνονται ως
έσοδα Και των ποσών που χρεώνονται ως έξοδα, όπως
εμφαίνονται στον ενιαίο λογαριασμό όλης της Συµβα-
τικής Περιοχής.

14.5 Για σκοπούς προσδιορισμού του ετήσιου φορο-
λογητέου εισοδήµατοςτου κάθε Συμµισθωτή, το επιτρε-
πόµενο ύψος αποσβέσεων ἢ) της αξίας των γενοµένων.
δαπανών γιατις Έρευνες καιτις εγκαταστάσεις Εκµετάλ-
λευσης Υδρογονανθράκων καιταλοιπά πάγιαπεριουσι-
ακά στοιχεία, συμπεριλαμβανομένωντων δαπανώνπου
έγιναν πριν την Ημερομηνία Εμπορικής Παραγωγής και
ἵ)των δαπανών πρώτης εγκατάστασης στην Ελλάδαπου
χρεώνεται στον λογαριασμό εσόδων καιεξόδων σύμφω-
να µε το άρθρο 14.7 ανέρχεται σε ποσοστό εβδομήντα
τοις εκατό (7096) της αξίας των ετησίως Παραχθέντων και
Διασωθέντων Υδρογονανθράκων και Παραπροϊόντων.
Οι ενεργούµενες κατά τα παραπάνω αποσβέσεις δεν.
μπορούν να είναι ανώτερες απότις γενόµενες δαπάνες
ερευνών καιτην αξία κτήσεωςτων στοιχείων που πρέπει
να αποσβεστούν. Η αξία των ετησίως Παραχθέντων και
Διασωθέντων Υδρογονανθράκων και Παραπροϊόντων
προσδιορίζεται σύµφωνα µετο άρθρο Ίότης παρούσας
Σύμβασης.

14.6 Ο λογαριασμός εσόδων και εξόδων κάθε Περιο-
χής Εκµετάλλευσης πιστώνεται µε τα ακόλουθα:

(α) µε την αξία των Υδρογονανθράκων και των Πα-
ραπροϊόντων τους που παρήχθησαν, διασώθηκαν και
πωλήθηκαν από τον κάθε Συµµισθωτή,

(β) µε την αξία του καταβληθέντος στον Εκµισθωτή.
Μισθώματος σε Είδος, όπως αυτό ορίζεται στο άρθρο 13,

(γ) µετο τίµηµα από την πώληση περιουσιακών στοι-
χείων κατάτο ποσό που υπερβαίνειτην αξία απὀκτησής
τους, προκειµένου δε περί παγίων περιουσιακών στοιχεί-
ων κατά το ποσό που υπερβαίνει την αξία που δεν έχει
ακόµη αποσβεστεί, και
6794

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

(δ) µε κάθε άλλο έσοδο που σχετίζεται µετις Εργασίες
Πετρελαίου ή προέρχεται απότη µεταφορά Υδρογοναν-
θράκων ή Παραπροϊόντων µετους αγωγούςτου Μισθω-
τή για λογαριασμό ανεξάρτητων τρίτων µέσα στη χώρα
και τις κατά την παρ. Ί του άρθρου 148 του Μεταλλευ-
τικού Κώδικα περιοχές ή προέρχεται από την είσπραξη,
ασφαλιστικών ή άλλων αποζημιώσεων.

Σε περίπτωση που κάποιο απὀ τα ανωτέρω έσοδα
πραγματοποιείται από τον Εντολοδόχο στο όνοµα και
γιαλογαριασµό των Συμμµισθωτών θα κατανέµεταιστους
τελευταίους µε ανάλογη εφαρµογή των οριζοµένων στο
άρθρο 14.2.

14.7 Ο λογαριασμός εσόδων και εξόδων κάθε Περιο-
χής Έρευνας ή Εκµετάλλευσης χρεώνεται ως εξής:

(α) µετις δαπάνες που γίνονται για τις Εργασίες Πε-
τρελαίου, συμπεριλαμβανομµένων των εγκαταστάσεων
εκμετάλλευσης και των λοιπών παγίων περιουσιακών.
στοιχείων, των δαπανών που έγιναν πριν από την έναρ-
ξη της Εκµετάλλευσης Υδρογονανθράκων, καθώς και
των δαπανών πρώτης εγκατάστασης στην Ελλάδα, που
υπολογίζονται βάσειτου άρθρου 14.5,

(β) µετιςτρέχουσες δαπάνες παραγωγής, καιιδιαίτερα.
µε τη δαπάνη για τα χρησιµοποιηθέντα ή αναλωθέντα
υλικά, εφόδια ή ενέργεια, µετους μισθούς καιτις συνα-
φείς µε αυτούς επιβαρύνσεις, µετη δαπάνη για υπηρε-
σίες που παρασχέθηκαν από τρίτους,

(γ) µετα γενικά έξοδα που έγιναν στη χώρα γιατις κατά
τη παρούσα σύµβαση εργασίες του κάθε Συμµισθωτή,
που περιλαμβάνουν ιδιαίτερα τις δαπάνες για μισθούς,
για μισθώµατα κινητών και ακινήτων καιγια ασφάλιστρα,

(δ) µεποσά για μισθούς διευθυντών ή υπαλλήλων στο
εξωτερικό και γενικά διοικητικά έξοδα των ιδίων γραφεί-
ων του κάθε Συμμµισθωτή σύμφωνα µετις παρασχεθεί-
σες από αυτούς υπηρεσίες γιατις συμβατικές εργασίες.
Τα ποσά αυτά δεν μπορούν να υπερβαίνουν ποσοστό
των πραγματοποιούµενων αντιστοίχων εξόδων στην
Ελλάδα, το οποίο καθορίζεται στο προεδρικό διάταγμα,
εκτός εάν άλλως εγκρίνεται από τον Εκµισθωτή κατά
τη διάρκεια του Ετήσιου Προγράµµατος Εργασιών και
Προὔπολογισμού,

(ε) µε τα ποσά για τόκους δανείων ή για άλλες τρα-
πεζικές ή/και χρηµατοδοτικές επιβαρύνσεις που κα-
ταβλήθηκαν για να λάβει δάνειο ή για να πιστωθεί µε
οποιονδήποτε άλλο τρόπο κάθε Συμµισθωτής για να
διεξαγάγειτις εργασίες πλην των Εργασιών Έρευνας και
περιχάραξης των κοιτασμάτων. Δεν περιλαμβάνονται
χρεώσεις τόκων: 1) κατάτο ποσό που το καταβαλλόμενο.
επιτόκιο υπερβαίνει το εύλογο σύμφωνα µε την αρχή
των ίσων αποστάσεων/πλήρους ανταγωνισμού (Δ{ΠΥ5
Ιεποίἡ ρηηεἰρΙε), 2) κατά το ποσό πουτα έσοδα απότην
παραγωγή υδρογονανθράκων χρησιμοποιηθούν γιανα
χρηµατοδοτηθεί κεφαλαιουχικός εξοπλισμός ανάπτυξης
κατά τη διάρκεια του Σταδίου Εκµετάλλευσης,

(στ) µε τα ποσά των προβλέψεων για απόσβεση επι-
σφαλών απαιτήσεων σύμφωνα µε τα οριζόµενα στον
Κώδικα Φορολογίας Εισοδήματος καθώς και των απο-
ζημιώσεων που καταβλήθηκαν λόγω ζημιών που προ-
κλήθηκαν σετρίτους,

(6) µετη µη αποσβεσµένη αξία καταστραφέντων ή
εγκαταλειφθέντων περιουσιακών στοιχείων,

(η) µετο ποσό που κατατίθεται σε ειδικό λογαριασμό.
σε τράπεζα ή τράπεζες που λειτουργούν νόµιµα στην
Ελλάδα και το οποίο θα χρησιµοποιηθεί για να ικανο-
ποιηθούν οι συναφείς µε τη λήξη της Εκµετάλλευσης
των Ὑδρογονανθράκων υποχρεώσεις του Μισθωτή.Το
συσσωρευµένο ποσό εµφανίζεται σε ειδικό λογαριασμό.
αποθεματικού και φορολογείται στη λήξη της Εκµετάλ-
λευσης Υδρογονανθράκων κατά το µέροςπου δεν χρη-
σιµοποιείται,

(Θ) µε την αξία του Μισθώμµατος που πρέπει να κα-
ταβληθεί σε χρήμα ή σε είδος, όπως αυτό ορίζεται στο
άρθρο 13,

() µε κάθε άλλη τρέχουσα δαπάνη και κάθε ζηµία σχε-
τική µετις συμβατικές εργασίες, εφόσον η δαπάνη ή η
ζημία εκπίπτει από τα ακαθάριστα έσοδα κατάτις γενικές
διατάξεις περί φορολογίας εισοδήματος.

14.8 Έσοδα και έξοδα που δεν μπορούν να καταλογι-
σθούν αποκλειστικά σε ορισμένη Περιοχή Εκµετάλλευ-
σης κατανέμονται σε όλες τις Περιοχές Εκµετάλλευσης
της Συµβατικής Περιοχής, όπως ειδικότερα ορίζεται στο.
προεδρικό διάταγμα.

14.9 Η αξίατων Υδρογονανθράκων καιτων Παραπρο-
Ἰόντων προσδιορίζεται µε βάσειτο άρθρο 16.

14.10 Οιζημιές που προέκυψαν πριν από την έναρξη.
οποιασδήποτε Εκµετάλλευσης Υδρογονανθράκων µε-
ταφέρονται χωρίς περιορισμό γιατην περίοδο αυτή για
αυτή την συγκεκριμένη Περιοχή Εκµετάλλευσης. Από
την έναρξη οποιασδήποτε Εκμετάλλευσης Υδρογοναν-
θράκων και µετά ισχύουν οι γενικές διατάξεις φορολογί-
ας εισοδήµατος όσον αφορά στη µεταφοράτων ζημιών.

14.11 Σεπερίπτωση αναστολής Εκμετάλλευσης Υδρο-
γονανθράκων σύμφωνα µε το άρθρο 26, η περίοδος
αναστολής δεν προσµετράται για τον υπολογισμό της
χρονικής περιόδου για την οποία ισχύει το δικαίωµα
μεταφοράς φορολογικών ζημιών µε βάση τις γενικές
διατάξεις φορολογίας εισοδήματος.

14.12 Οιπρᾶξεις: () της παραχώρησης των δικαιωµά-
των Ἐρευνας και Εκµετάλλευσης των Υδρογονανθράκων.
στον Μισθωτή, σύµφωνα µετην παρούσα Σύμβαση, (19)
της μεταβίβασης δικαιωμάτων και υποχρεώσεων εκ µέ-
ρουςτου κάθε Συμμισθωτή µε συμβάσεις συναπτόµενες.
κατά τις παραγράφους 4 έως και 8, του άρθρου 7του
νόµου περί Υδρογονανθράκων και κατά το άρθρο 20,
(Πῇ της πώλησης των Παραχθέντων και Διασωθέντων
Ὑδρογονανθράκων από κάθε Συµµισθωτή, (ἰν) οι συµ-
βάσεις που συνάπτονται σε σχέση µετις Εργασίες Πετρε-
λαίου από τον Μισθωτή µε εργολάβους και από αυτούς
µε υπεργολάβους, και (ν) η µίσθωση, η παραχώρηση ή
η µε οποιονδήποτε τρόπο κτήση της χρήσης ακινήτων.
κατά τις διατάξεις της παρούσας Σύμβασης, απαλλάσ-
σονται αντικειμενικά από κάθε γενικό ή ειδικό, τακτικό
ή έκτακτο φόρο, τέλος, τέλος χαρτοσήµου, δικαίωµα,
τακτική ή έκτακτη εισφορά, κράτηση και γενικά από κάθε
οικονομικό βάρος υπέρ του Δημοσίου και κάθε τρίτου.
Αναφορικά µε τον ΦΠΑ εφαρμόζονται οι διατάξεις του
Κώδικα ΦΠΑ (ν. 2859/2000), ὁπωςισχύει.Η προκύπτου-
σα υπεραξία από την πρώτη μεταβίβαση κάθε Συµµι-
σθωτήτου σχετικούτου ποσοστού κατάτο άρθρο Ί.5,µε
συμβάσεις συναπτόµενες κατάτις παραγράφους 4 έως
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6795

και 8, του άρθρου 7του νόµου περί Υδρογονανθράκων.
και κατά το άρθρο 20, η οποία πραγματοποιείται µέσα
σε χρονικό διάστηµα έξι (6) µηνών από την Ηµερομη-
νία Έναρξης Ισχύος απαλλάσσεται από τη φορολογία
εισοδήµατος µετην προὔπόθεση ότιτο καταβαλλόμενο.
τίµηµα δεν υπερβαίνειτο σύνολο των καταβολών αυτού
γιατην εκπλήρωση των εργασιών υπότην παρούσα Σύμµ-
βαση, κατά το ποσοστό που μεταβιβάζεται.

14.13 Οι συμβάσεις των δανείων ή πιστώσεων που
παρέχονται σε κάθε Συμμισθωτή από τράπεζες ή πι-
στωτικούς οργανισμούς ή πάσης φύσεως αλλοδαπά ή
ηµεδαπά νομικά πρόσωπα, εφόσον υφίστανται, για να
εκτελεσθούν οι Εργασίες Πετρελαίου, οι συσσωρευµέ-
νοι τόκοι και η εξόφληση τους καθώς και οι ταµειακές
καταβολές που παρέχονται από τον κάθε Συμμµισθωτή
στον Εντολοδόχο απαλλάσσονται από κάθε γενικό ή εἰ-
δικό, τακτικό ή έκτακτο φόρο, τέλος, τέλος χαρτοσήµου,
δικαίωµα, τακτική ή έκτακτη εισφορά, κράτηση καιγενι-
κά απὀ κάθε οικονομικό βάρος υπέρτου Δημοσίου και
κάθε τρίτου, πλην της εισφοράς του νόµου 128/1975.
Οι συσσωρευμένοι τόκοι των παραπάνω δανείων και
πιστώσεων δεν απαλλάσσονται απότο φόρο εισοδήµα-
τος, Αναφορικά µε τον ΦΠΑ εφαρμόζονται οι διατάξεις
του Κώδικα ΦΠΑ (ν. 2859/2000), ὁπως ισχύει.

14.14 Οι ανωτέρω διατάξεις εφαρμόζονται κατά πα-
ρέκκλιση των διατάξεων του Κώδικα Φορολογίας Εισο-
δήµατος όπως ισχύει ως προς τα ζητήματα που ρυθµί-
ζονται από το άρθρο αυτό.

14.15 Ο Κώδικας διατάξεων φορολογίας Κληρονο-
µιών, δωρεών, γονικών παροχών και κερδών από τυχε-
ρά παίγνια, ο οποίος κυρώθηκε µετο πρώτο άρθροτου
ν.2961/2001 (ΦΕΚ Α΄ 266) εφαρµόζεται εφόσον συντρέ-
χουν οι προὔὐποθέσεις εφαρµογής αυτού.

Άρθρο 15
ΑΠΟΖΗΜΙΩΣΕΙΣ ΚΑΙ ΠΡΟΣΘΕΤΑ
ΑΝΤΑΛΛΑΓΜΑΤΑ

15.1 Ο Μισθωτής θα καταβάλλειτις ακόλουθες στρεµ-
µατικές αποζημιώσεις:

(α) πενήντα (50) ευρώ ανά τετραγωνικό χιλιόμετρο.
της Συµβατικής Περιοχής ετησίως κατάτη διάρκειατου.
Σταδίου Ερευνών (Πρώτη Φάση),

(β) εκατό (100) ευρώ ανά τετραγωνικό χιλιόµετροτης
Συµβατικής Περιοχής ετησίως κατάτη διάρκειατου Στα-
δίου Ερευνών (Δεύτερη Φάση),

(γ) διακόσια (200) ευρώ ανά τετραγωνικό χιλιόμετρο
της Συµβατικής Περιοχής ετησίως κατάτη διάρκειατου.
Σταδίου Ερευνών (Τρίτη Φάση) καιτυχόν παράταση αυ-
τής όπως προβλέπεται στο άρθρο 2.3,

(δ) επιπλέον των αποζημιώσεων που καταβάλλονται
στο πλαίσιο των παραγράφων (α), (β) και (γ) ανωτέρω,
χίλια (1000) ευρώ ανά τετραγωνικό χιλιόμετροτηςΠερι-
οχής Εκµετάλλευσης ετησίως καθ’ όλη τη διάρκεια του.
Σταδίου Εκµετάλλευσης.

Γιατο πρώτο Ημερολογιακό Ἐτος απότην Ημερομηνία
Έναρξης Ισχύος, η στρεµµατική αποζημίωση που προ-
βλέπεται στην παράγραφο (α) ανωτέρω υπολογίζεται
κατ’ αναλογία από την Ημερομηνία Ἐναρξης Ισχύος έως
την 3Ίη Δεκεμβρίου του εν λόγω Ημερολογιακού Έτους,

και καταβάλλεται εντός τριάντα (30) ηµερολογιακών.
ηµερών από την Ημερομηνία Έναρξης Ισχύος.

Για τα επόµενα Ημερολογιακά Ἐτη, οι στρεµµατικές
αποζημιώσεις που προβλέπουν οι παράγραφοι (α), (β).
και (γ) ανωτέρω προκαταβάλλονταιτριάντα (30) ηµερο-
λογιακές ηµέρες πριν την έναρξη κάθε Ημερολογιακού.
Ἔτους,

Για το Ημερολογιακό Έτος κατά το οποίο το Στάδιο
Εκµετάλλευσης ξεκινά σε σχέση µετη Περιοχή Εκµετάλ-
λευσης, οι στρεµµατικές αποζημιώσεις που ορίζονται
στην παράγραφο (δ) ανωτέρω υπολογίζονται σε ανα-
λογική βάση από την ημερομηνία έναρξης του Σταδίου.
Εκµετάλλευσης έως την 3Ίη Δεκεμβρίου του εν λόγω
Ημερολογιακού Έτους.

Γιατα επόμενα Ημερολογιακά Ἐτη, η στρεµµατική απο-
ζηµίωση που ορίζεται στην παράγραφο (δ) ανωτέρω.
προκαταβάλλεται τριάντα (30) ηµερολογιακές ηµέρες
πριν από την έναρξη κάθε Ημερολογιακού Έτους.

Οι στρεµµατικές αποζημιώσεις υπολογίζονται βάσει
της επιφάνειας της Συµβατικής Περιοχής και, εφόσον.
υφίστανται, των Περιοχών Εκµετάλλευσης, που διατη-
ρεί ο Μισθωτής κατά την ηµεροµηνία καταβολής των.
εν λόγω στρεμµατικών αποζημιώσεων. Σε περίπτωση.
επιστροφής τμήματος κατάτη διάρκεια ενός Ημερολογι-
ακού Έτους ή σε περίπτωση επέλευσης γεγονότος Ανω-
τέρας Βίας, ο Μισθωτής δεν έχει δικαίωµα επιστροφής
οποιωνδήποτε στρεμµατικών αποζημιώσεων που έχουν.
ήδη καταβληθεί.

15.20 Μισθωτής καταβάλλει στον Εκμισθωτή τα ακό-
λουθα ποσά ως πρόσθετα ανταλλάγματα:

(α) πεντακόσιες χιλιάδες Ευρώ (500.000 Ευρώ) ως πρό-
σθετο αντάλλαγμα υπογραφήςτης Σύμβασης (5ἱοπαίιθ
Ροηι5) εντός εξήντα (60) ηµερολογιακών ηµερών από
την Ημερομηνία Ἐναρξης Ισχύος,

(β) ένα εκατομμύριο Ευρώ [1.000.000 Ευρώ]ως Αντάλ-
λαγμα Πρώτης Παραγωγής,

(Υ) δύο εκατομμύρια Ευρώ [2.000.000 Ευρώ], ως
αντάλλαγμα παραγωγής, όταν η συνολική (αθροιστική)
παραγωγή Παραχθέντων και Διασωθέντων Υδρογοναν-
θράκων από τη Συµβατική Περιοχή ανέλθει για πρώτη,
φορά σε δέκα εκατομμύρια βαρέλια αργού ἠισοδύναμα
βαρέλια πετρελαίου [10.000.000 ΙΒΠΙ,

(δ) ένα εκατομμύριο και διακόσιες χιλιάδες Ευρώ
[1.200.900 Ευρώ] όταν η συνολική (αθροιστική) παραγω-
γή Παραχθέντων και Διασωθέντων Υδρογονανθράκων.
από τη Συµβατική Περιοχή ανέλθει για πρώτη φοράσε
δεκαπέντε εκατομμύρια βαρέλια αργού ή ισοδύναμα
βαρέλια πετρελαίου [15.000.000 ΙΒΠΙ,

(Ε) ένα εκατομμύριο Ευρώ [1.000.000 Ευρώ] όταν η συ-
νολική (αθροιστική) παραγωγή Παραχθέντων και Διασω-
θέντων Υδρογονανθράκων από τη Συµβατική Περιοχή,
ανέλθειγια πρώτη φορά σετριάντα εκατομμύρια αργού.
ἠισοδύναµα βαρέλια πετρελαίου [30.000.000 ΙΒΠΊ,

Το Φυσικό Αέριο λαμβάνεται υπόψη γιατους σκοπούς
προσδιορισμούτης συνολικής αθροιστικής παραγωγής
Παραχθέντων και Διασωθέντων Υδρογονανθράκων στη
Συµβατική Περιοχή κατά την έννοιατου άρθρου 15.2(β)
έως(ε) καιτου άρθρου 15.3(γ) µε μετατροπή της ηµερή-
σιας ποσότητας Φυσικού Αερίου σεισοδύναµα βαρέλια
6796

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

ημερήσιας παραγωγής Αργού Πετρελαίου σύµφωνα µε
τον εξής τύπο:

ΜΕ ΧΗ χο,167 Ξ ισοδύναμα βαρέλια Αργού Πετρε-
λαίου

όπου

ΜΕΓΕ Ξ χίλια κυβικά πόδια υπό κανονικές συνθήκες
(Κ.Σ.) (διαπαατά ζωβίς Εεεῖ) Φυσικού Λερίου,

Η Ξ ο αριθµός ενός εκατομμυρίου Βρετανικών Μιονά-
δων Θερμότητας (ΒΗΤἱ5ῃΤΠειπῃαΙ 0)ηίϊ5) (ΒΤυ ανά Μ5ΓΕ).

Οι εν λόγω πληρωμές καταβάλλονται εντός εξήντα
(60) ηµερολογιακών ηµερών απότην ηµέρατης επίτευ-
ξης των ως άνω αθροιστικών ποσοτήτων (αθροιστικής
παραγωγής), ως αυτές αναφέρονται στα άρθρα 15.2(β)
έως (ε) ανωτέρω. Οι στρεµµατικές αποζημιώσεις (5µΓίας6.
{6ε5) καιτα πρόσθετα ανταλλάγµαταπου προβλέπονται
από το παρόν άρθρο δεν περιλαμβάνονταιστιςΣωρευ-
τικές Συνολικές Εκροές για σκοπούς υπολογισμού του
Μισθώµατος κατά το άρθρο 13.

15.3 Ο Μισθωτής θα συμβάλλει στην εκπαίδευση και
στην υποστήριξη των εγκαταστάσεων των ανθρωπίνων
πόρων του Υπουργείου Περιβάλλοντος και Ενέργειας/
ΕΔΕΥ Α.Ε. ως αμοιβαία συμφωνείται από τα Μέρη. Για
το σκοπό αυτό ο Μισθωτής θα πρέπει να δαπανήσειτα
ακόλουθα ποσά, ή να καταβάλει στον Εκμισθωτή/ΕΔΕΥ.
την διαφορά μεταξύ αυτών των ποσών καιτων δαπανών.
εκπαίδευσης που πραγματοποιούνται ετησίως:

(α) κατά τη διάρκεια του Σταδίου Ερευνών, ποσό
ογδόντα χιλιάδες ευρώ [80.000 ευρώ] ανά Ημερολογι-
ακό Ἐτος.

(β) από την ηµεροµηνία κατά την οποία ο Μισθωτής
δηλώνει πως µια Ανακάλυψη είναι εμπορικά εκµεταλ-
λεύσιμη κατά το άρθρο 7.4, ποσό εκατό χιλιάδες ευρώ.
[100.000 ευρώ] ανά Ημερολογιακό Έτος.

(γ) κατά τη διάρκειατου Σταδίου Εκµετάλλευσης, ποσό
εκατόν σαράντα χιλιάδες ευρώ [140.000 ευρώ] ανά Ημε-
ρολογιακό Έτος.

15.4 Όλες οι πληρωμές που καταβάλλει ο Μισθω-
τής στον Εκµισθωτή δυνάµει της παρούσας Σύμβασης
πραγματοποιούνται χωρίς οποιαδήποτε παρακράτηση,
συμπεριλαμβανομένης, χωρίςπεριορισµό, οποιασδήπο-
τε παρακράτησης λόγω απαιτήσεων, ανταπαιτήσεων ή,
συμψηφισμού.

Άρθρο 16
ΥΠΟΛΟΓΙΣΜΟΣ ΑΞΙΑΣ ΥΔΡΟΓΟΝΑΝΘΡΑΚΩΝ
Λαμβανομένων υπόψη των διατάξεων του προεδρι-
κού διατάγματος, η αξίατων Παραχθέντων και Διασωθέ-
ντων Υδρογονανθράκων προσδιορίζεται ως εξής:
16.Ί Για το Αργό Πετρέλαιο
(α) Στη περίπτωση των Πωλήσεων σύμφωνα µετην
Αρχή Ίσων Αποστάσεων/ πλήρους ανταγωνισμού (Αιπης
Ι6ηοίῃ 5αἱος) (όπως ορίζονται στο άρθρο 16.Ί(η)) Αργού.
Πετρελαίου από το Μισθωτή σε Ανεξάρτητους Τρίτους,
ητιµήτου θα είναι η πραγματική τιµή πώλησης,’ επίτου
μεταφορικού µέσου΄” στον τόπο φόρτωσης στην Ελλάδα,
(«ΞΟ8 Ελλάδα Σηµείο Παράδοσης») που επετεύχθη από
το Μισθωτή, υπό την προὔπόθεση ότι είναι αληθής και
εύλογη. Η τιµή θεωρείται εύλογη εάν δεν διαφέρει αδι-
καιολόγητα από την επίσηµη τιµή πώλησης, όπως αυτή

καθορίζεται κατά περιόδους από τις σημαντικότερες
εξάγουσες αργό πετρέλαιο χώρες, για Αργό Πετρέλαιο.
περισσότερο προσεγγίζον ως προς την ποιότητα τους
Παραχθέντες και Διασωθέντες Υδρογονάνθρακες που
πωλήθηκαν από το Μισθωτή, ύστερα από προσαρμογή,
τηςτιµής αυτής προκειµένου ναληφθούν υπόψη διαφο-
ρές ως προςτο ειδικό βάρος, την περιεκτικότητα σεθείο͵,
τους όγκους, τις δαπάνες μεταφοράς καιτους όρους
πώλησης («Επίσηµη Τιμή»). Στην περίπτωση πωλήσε-
ων σε τιµή η οποία περιλαμβάνει τα Ἐξοδα Ασφάλισης
και Ναύλου (61Ε),θα αφαιρούνται οι ανάλογες χρεώσεις
ασφάλισης και ναύλου γιατον υπολογισμό της τιµής ΕΟΒ
Ελλάδα Σηµείο Παράδοσης.

(β)

() Στην περίπτωση πωλήσεων από το Μισθωτή σε
Συγγενείς Επιχειρήσεις και σε περίπτωση ποσοτήτων
που παρακρατήθηκαν από το Μισθωτή για ιδία διύλιση.
ή χρήση από αυτόν και Αργού Πετρελαίου που ελήφθη
σε είδος από τον Εκµισθωτή, η τιµή του θα είναι η µέση
σταθµικήτιµή,΄’επίτου μεταφορικού µέσου” (ΕΟΒ) στον.
τόπο φόρτωσης για κάθε Ημερολογιακό Τρίμηνο, που
προέκυψε απότις Πωλήσεις σύµφωνα µετην Αρχή των.
Ίσων Αποστάσεων/ πλήρους ανταγωνισμού για ανάλο-
γα είδη Αργού Πετρελαίου που πραγµατοποιήθηκαντο
ίδιο τρίμηνο αυτό από τους Παραχθέντες και Διασωθέ-
ντες Υδρογονάνθρακες της Συµβατικής Περιοχής από
το Μισθωτή προς Ανεξάρτητους Τρίτους και από τον
Εκµισθωτή προςτρίτους.

(1) Εάν, κατά τη διάρκεια ενός Ημερολογιακού Τριµή-
νου, δεν πραγματοποιήθηκε κανενός είδους Πώληση,
σύμφωνα µετην Αρχή των Ίσων Αποστάσεων/πλήρους
ανταγωνισμού Αργού Πετρελαίου απότο Μισθωτήπρος
Ανεξάρτητους Τρίτους ούτε από τον Εκµισθωτή προς
τρίτους, πλην νομικών προσώπων που ελέγχονται άµεσα
ή έμμεσα απότο Δημόσιο, ητιµή θα είναι η Επίσηµη Τιμή.

(Υ) Σεπερίπτωση που, γιατους σκοπούςτης παραγρά-
φου (α) και (β) του παρόντος άρθρου 16.Ί,τα Μέρη δεν
δύνανται να προσδιορίσουν την Επίσηµη Τιμή Αργού
Πετρελαίου που παράχθηκε, διασώθηκε και πωλήθηκε,
τότε η τιµή θα καθορίζεται σύμφωνα µετην παράγραφο.
(ε)του παρόντος άρθρου 16.Ί γιατο Αργό Πετρέλαιοτο
οποίο, κατά το χρόνο υπολογισμού, εμπορεύεται ελεύθε-
ρα και ενεργά στη διεθνή αγορά και έχειπαρόµοια χαρα-
κτηριστικά (όπως, χάριν παραδείγματος και µόνο, ειδικό.
βάρος καιπεριεκτικότητα σεθείο) µετο Αργό Πετρέλαιο.
αναφορικά µετο οποίο γίνεται προσδιορισµόςτηςτιµής
(«Δείκτης Αργού»). Η τιµή πώλησης ΕΟΡΒ, για το Δείκτη
Αργού θαπροσδιορίζεται απότην ημερήσια δημοσίευση,
των τιµών ΡΙατῖς 6γιάο Οἱ Μαγκαῖ ἸλΤε («ΡΙαἴί5»).

(δ) Σε περίπτωση που τα Μέρη δεν καταφέρουν να
συμφωνήσουν ὠς προςτην ταυτότητατου Δείκτη Αργού,
θα εφαρµόζεταιτο άρθρο 16.3.

(ε) Η τιµή για τους σκοπούς της παραγράφου (γ) του
παρόντος άρθρου 16.1 θα είναι ο αριθμητικός µέσος
όρος της ανώτερης και ελάχιστης τιµής ανά βαρέλιτου
Δείκτη Αργού όπως δημοσιεύονται στο ΡΙαϊΐς για κάθε
µία από τις προηγούμενες επτά (7) διαδοχικές Ημέρες,
ανώτερης και ελάχιστης τιµής ΕΟΒ για κάθε ηµέρα µετά
την προσαρμογή των εν λόγω τιµών ώστε να επιτρέπε-
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6797

ται η διαφοροποίηση ὡς προς την ποιότητα, τα έξοδα
µεταφοράς,το χρόνο παράδοσης,τους όρους πληρωμής.
της αγοράς στην οποία πωλείταιτο Αργό Πετρέλαιο,τις
διαθέσιµες τιµές της εγχώριας αγοράς, την απόδοση.
του προϊόντος, την εποχιακή διαφοροποίηση σε τιµή,
και ζήτηση, τις τάσεις της αγοράς, άλλους συμβατικούς
όρους στο βαθµό που είναι γνωστοί και λοιπούς σχετι-
κούς παράγοντες. Όταν ο υπολογισμός γιατη µέση τιµή.
περιλαμβάνει Σαββατοκύριακο ή ηµέρα κατάτην οποία
οιτιµές ΡΙατῖς δεν δημοσιεύονται, τότε η τελευταία δηµο-
σιευµένη τιµή εφαρµόζεται για την ηµέρα ή τις ηµέρες
κατά την οποία οι τιµές Ρἰαϊῖ5 δεν θα είναι διαθέσιµες.

(στ) Οιτιµές ΕΟΒ που αναφέρονται στην παράγραφο
(ε) του παρόντος άρθρου 16.1 δεν περιλαμβάνουν τις
επίσημες τιµές πώλησης που ορίζονται από κρατικές
αρχές ή άλλες τιµές που καθορίζονται σε κρατικές συ-
ναλλαγές, ανταλλαγές, αντιπραγματισμούς, πωλήσεις
«ροί (αµέσου παράδοσης), συναλλαγές υπό περιορι-
σμούς ή υπό δυσμενείς συνθήκες, οποιεσδήποτε άλλες
συναλλαγές που σχετίζονται µε ιδιαίτερα οικονομικά ή,
εμπορικά ανταλλάγματα ή άλλες πράξεις διάθεσης που
δεν συμπίπτουν µετις επικρατούσες τιµές της αγοράς
για παρόμοιο Αργό Πετρέλαιο.

(6) Στην περίπτωση που οι τιµές ΡἰαΤῖς παύσουν να
δημοσιεύονται για περίοδο τριάντα (30) συνεχόμενων.
Εργάσιµων Ημερών, τα Μέρη θα συμφωνήσουν εναλ-
λακτική ημερήσια έκδοση ανάλογης φύσης και κύρους
που χρησιµοποιείται στη διεθνή βιομηχανία πετρελαίου.
Εάν τα Μέρη δεν δύνανταινα συμφωνήσουν γιατην ταυ-
τότητα της εναλλακτικής ημερήσιας έκδοσης σύµφωνα
µετα ανωτέρω, θα εφαρμόζεταιτο άρθρο 16.3.

(η) Γιατους σκοπούς του παρόντος άρθρου, η έκφρα-
ση «Πώληση σύμφωνα µετην Αρχή Ίσων Αποστάσεων/
Πλήρους Ανταγωνισμού (Αιπης |. εποἴῃ 5αἰε5)», σηµαίνει
πωλήσεις που συνάπτονται μεταξύ ενός πρόθυµουπω-
λητή και ενός πρόθυµου αγοραστή μεεμπορικούς όρους
που αντικατοπτρίζουντις τρέχουσες συνθήκες της ελεύ-
θερης/ανοικτής αγοράς, αποκλειόµενων ανταλλαγών,
αντιπραγµατισµών, συναλλαγών υπό περιορισμούς ή
υπό δυσμενείς συνθήκες ή οποιαδήποτε άλλη συναλ-
λαγή που συνδέεται µε ειδικά οικονομικά ή εμπορικά
ανταλλάγματα.

16.2 Για το Φυσικό Αέριο, Συμπύκνωµα Φυσικού Αε-
ρίου και τους λοιπούς Υδρογονάνθρακες και Παραπρο-
Ἰόντα, (εκτός από Αργό Πετρέλαιο)

(α) Στην περίπτωση Υδρογονανθράκων και Παραπροϊ-
όντων, πλήν του Αργού Πετρελαίου, που πωλούνται από
το Μισθωτή, ητιµή θα είναι η πραγματική τιµή πώλησης
που επετεύχθη απὀ το Μισθωτή, υπό την προὐπόθεση,
ότι είναι αληθής και εύλογη. Η τιµή θεωρείται εύλογη.
εφόσον έχουν ληφθεί υπόψη οι εκάστοτε τρέχουσες
τιµές από καιρού εις καιρόν στη διεθνή αγορά, τα !δι-
αίτερα χαρακτηριστικά του προϊόντος, και η τιµή των
εναλλακτικών καυσίμων στον τόπο στον οποίο παρα-
δίδεται το αέριο.

(β) Στην περίπτωση Ὑδρογονανθράκων, και Παραπρο-.
όντων, πλην του Αργού Πετρελαίου, που παρακρατή-
θηκαν από το Μισθωτή για ιδία χρήση ή ελήφθησαν σε
είδος από τον Εκµισθωτή, η τιµή θα συµφωνείται από

κοινού από τον Εκµισθωτή καιτο Μισθωτή, λαμβάνοντας.
υπόψη την τιµή που αναφέρεται στην παράγραφο 16.2
(α) ανωτέρω.

16.3 Διευθέτηση Εμπειρογνώµονα

Σε περίπτωση οποιασδήποτε διαφοράς, διαφωνίας
ή αδυναμίας προς συμφωνία μεταξύ του Εκµισθωτή
και του Μισθωτή ως προς την αξία ή την τιµή Ύδρογο-
νανθράκων ή τον τρόπο προσδιορισμού αυτών κατά
τις διατάξεις του παρόντος άρθρου, το αντικείµενο ή,
τα αντικείµενα της διαφοράς υπόκεινται σε διευθέτηση.
από τον Αποκλειστικό Εμπειρογνώµονα σύμφωνα µε
το άρθρο 23.

16.4 Γιατους σκοπούςτου άρθρου αυτού κάθε αναφο-
ρά στον Μισθωτή θα θεωρείται ότι αφοράτον Μισθωτή
ή κάθε Συμµισθωτή.

Άρθρο 17
ΜΕΤΡΗΣΗ ΥΔΡΟΓΟΝΑΝΘΡΑΚΩΝ
ΚΑΙ ΠΑΡΑΠΡΟΙΟΝΤΩΝ

17.1 Ο Μισθωτής, χρησιμοποιώντας διεθνώς τυπο-
ποιηµένες µεθόδους µέτρησης, υποχρεούται να µετράει
όλουςτους εξορυχθέντες Υδρογονάνθρακες στον τόπο
εξόρυξής τους και υποχρεούται να µετράει όλους τους
Παραχθέντες και Διασωθέντες Υδρογονάνθρακες καιτα
Παραπροϊόντα που παρήχθησαν και διασώθηκαν σύμ-
Φωνα µετο άρθρο 17.2.

17.2 Οι εκπρόσωποι του Εκµισθωτή δικαιούνται να
παρίστανται και να παρακολουθούν τη μέτρηση αυτή,
καθώς και να εξετάζουν και ελέγχουν τα οποιαδήποτε
χρησιμοποιούμενα μηχανικά µέσα. Εάν κατά τη διάρ-
κεια του ελέγχου ή της δοκιµής βρεθεί µηχάνηµα εκτός
λειτουργίας ή είναι κατά οποιονδήποτε τρόπο ελαττω-
µατικό, ο Εκµισθωτής δικαιούται να ζητήσει νατεθεί σε
λειτουργία (επιδιόρθωσήτου) ή να αντικατασταθεί από
το Μισθωτή και εάν το αίτηµα αυτό δεν ικανοποιηθεί
µέσα σε εύλογο χρονικό διάστηµα, το οποίο καθορίζεται
από τον Εκµισθωτή, ο Εκµισθωτής δικαιούται να επιδι-
ορθώσει/θέσει σελειτουργίατο εν λόγω µηχάνηµαήνα
το αντικαταστήσει και να ανακτήσει από το Μισθωτήτο
σχετικό έξοδο.

17.3 Εάν κατάτον παραπάνω έλεγχο απότον Εκµισθω-
τή, όπως αναφέρεται ανωτέρω, διαπιστωθεί οποιοδήπο-
τε σφάλμα ή ελάττωμα σε μηχανικό µέσο, το σφάλμα ή,
ελάττωμα αυτό θα θεωρείται προὐπάρχον επί τρεις (3)
Μήνες πριν την διαπίστωσή του ή από την ηµεροµηνία
του τελευταίου ελέγχου και δοκιµής, όποιο από τα δύο
επήλθεπιο πρόσφατα, καιοιποσότητεςθα αναπροσαρ-
µόζονται αναλόγως.

17.4 Εάν ο Μισθωτής επιθυμεί να επιφέρει µεταβολές
στα όργανα µέτρησης, οφείλεινατο γνωστοποιήσει στον.
Εκµισθωτή πριν από εύλογο χρονικό διάστηµα, ώστενα
έχουν τη δυνατότητα οι εκπρόσωποιτου τελευταίου να
παρίστανται κατά τις τροποποιήσεις αυτές.

Άρθρο 18
ΙΚΑΝΟΠΟΙΗΣΗ ΕΓΧΩΡΙΩΝ ΑΝΑΓΚΩΝ
Σύμφωνα µετην παράγραφο Ί του άρθρου 7τουνό-
µου περί Υδρογονανθράκων, σε περίπτωση πολέμου,
απειλής πολέμου ή άλλης κατάστασης έκτακτης ανά-
γκης στην Ελλάδα, ο Μισθωτής, κατόπιν αιτήσεως του
6798

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

Δημοσίου, υποχρεούται να θέτει στη διάθεση σε αυτό,
το σύνολο ή συγκεκριµένο τµήµα του μεριδίου του επί
της παραγωγής Υδρογονανθράκων και Παραπροϊόντων
από την Περιοχή Εκµετάλλευσης, µε την προὔπόθεση
ότι, εάν πριν απὀ την άσκηση του ανωτέρω δικαιώµα-
τος υπήρχαν µερικές Περιοχές Εκµετάλλευσης στην ἴδια
Συµβατική Περιοχή ή σε άλλες συμβατικές περιοχές στην.
Ελλάδα, η συνεισφορά του Μισθωτή σύμφωνα µε αυτό
το αίτηµα θα κατανέμεται σε αναλογική βάση ανάµεσα
σε όλους τους µισθωτές σε όλες τις σχετικές περιοχές.

Άρθρο 19
ΑΡΧΕΙΑ, ΑΝΑΦΟΡΕΣ
ΚΑΙ ΕΠΙΘΕΩΡΗΣΕΙΣ ΔΕΔΟΜΕΝΩΝ

19.1 Ο Μισθωτής, υπό την επιφύλαξη των διατάξεων.
του παρόντος άρθρου, υποχρεούται:

(α) να τηρεί ενημερωμένα, πλήρη και ακριβή αρχεία
εντός της Ελλάδας για όλεςτις Εργασίες Πετρελαίου και
τις δραστηριότητέςτου στη Συµβατική Περιοχή,

(β) να επιτρέπει στους εκπροσώπους του Εκµισθωτή
να επιθεωρούν τις Εργασίες Πετρελαίου και τα αρχεία
που τηρούνται σύµφωνα µε την παράγραφο (α) ανω-
τέρω,

(γ) να υποβάλει στον Εκµισθωτή όλα τα Δεδομένα,
όπως απαιτείται κατά τις διατάξεις του άρθρου 7, παρ.
Ί0του νόµου περί Υδρογονανθράκων, και

(δ) νατηρεί αρχεία ή αντίγραφα των Ιδιόκτητων Δεδο-
µένων στην Ελλάδα και να εξασφαλίζει ότιο Εκµισθωτής.
έχει απεριόριστη πρόσβαση σε τέτοια δεδοµένα, όπως
προβλέπεται στην παράγραφο Ί0του άρθρου 7τουνό-
µου περί Υδρογονανθράκων.

19.2 Οιπαρακάτω αναφορές και δεδοµένα παρέχονται
στον Εκµισθωτή χωρίς καθυστέρηση αµέσως µετά την.
κατάρτιση ή απόκτησή τους:

(α) αντίγραφα γεωλογικών μελετών µε επεξηγηµατικό
υλικό, συνοδευόμενα από τους σχετικούς χάρτες,

(β) αντίγραφα γεωφυσικών μελετών µε επεξηγηµατι-
κό υλικό, καθώς και αντίγραφα καταγεγραμµένων σει-
σµικών μαγνητοταινιών και εκθέσεις ερμηνείας. Στην.
περίπτωση γεωτρήσεων, ημερήσιες αναφορές γεωτρη-
τικών εργασιών σε εξέλιξη και αντίγραφα των αρχείων.
µε πλήρη στοιχεία:

() της διάτρησης, των εργασιών,της εκβάθυνσης, της
δοκιµής παραγωγής, του σφραγίσµατος καιτης εγκατά-
λειψης των γεωτρήσεων,

() των στρωμάτων καιτου υπεδάφους µέσωτου οποί-
ου ορύσσεται η γεώτρηση, (1) της σωλήνωσης που ει-
σάγεται στις γεωτρήσεις και κάθε µετατροπή αυτήςτης
σωλήνωσης, και

(ἰν) τυχόν υδροφόρου ορίζοντα και άλλων συγκεντρώ-
σεων πόρων του υπεδάφους κατάτο άρθρο 7.2 ή επικίν-
δυνων ουσιών που βρέθηκαν,

(γ) αντίγραφα αρχείων σχετικά µετις διεξαχθείσες δο-
κιµές παραγωγής, καθώς και κάθε µελέτη που σχετίζεται
µε την αρχική παραγωγή κάθε γεώτρησης:

(δ) αντίγραφα των αναφορών ανάλυσης δειγµάτωνπυ-
ρήνων καιτηςτηρούµενης διαδικασίας δειγματοληψίας.

(ε) αντίγραφα οποιονδήποτε άλλων τεχνικών αναφο-
ρών που είναι δυνατόν να καταρτιστούν αναφορικά µε
τις Εργασίες Πετρελαίου, και

(στ) αναφορές ημερήσιας παραγωγής και κάθε σχετική,
πληροφορία που σχετίζεται µετην παραγωγή.

19.3 Ο Μισθωτής υποχρεούται σετριµηνιαία βάση να
υποβάλει σε ηλεκτρονική μορφήλίστα µε κάθε σύµβαση
σεισχύ σε σχέση µετις Εργασίες Πετρελαίου, για όλεςτις
συμβάσεις εκείνες των οποίων η αξία είναι µεγαλύτερη
από πεντακόσιες χιλιάδες πεντακόσιες χιλιάδες (500.000).
Ευρώ. Η εν λόγω λίστα θα πρέπει να περιλαμβάνει το.
σκοπό, τα συμβαλλόμενα µέρη και την αξία της κάθε
σύμβασης. Όποτε καθίσταται πρακτικά δυνατό και µετά
από αἴτηµα του Εκµισθωτή κατά το άρθρο 25.2.9Ο Μισθω-
τής θα υποβάλει αντίγραφο της ζητούµενης σύμβασης.

19.4 Ο Μισθωτής υποβάλλει στον Εκμισθωτή λεπτο-
µερείς τριµηνιαίες και ετήσιες οικονομικές και τεχνικές
εκθέσεις σχετικά µε τις δραστηριότητές του σύµφωνα
µετην Σύμβαση. Οιτριµηνιαίες εκθέσεις υποβάλλονται
εντός ενός (1) Μηνός από τη λήξη κάθε Ημερολογιακού
Τριµήνου και η ετήσια έκθεση εντός τριών (3) Μηνών
από τη λήξη κάθε Ημερολογιακού Έτους.

19.5 Εντός τριών (3) Μηνών από τοτέλοςτου εν λόγω
Ημερολογιακού Έτους - εκτός αν προβλέπεται συντοµό-
τερη προθεσµία για την υποβολή της δήλωσης φόρου
σύμφωνα µετο άρθρο 8, παράγραφοςδ,του νόµουπερί
Ὑδρογονανθράκων, στην οποία περίπτωση εφαρµόζε-
ται η μικρότερη περίοδος- ο Μισθωτής υποχρεούταινα
υποβάλει στον Εκµισθωτή αντίγραφατης Δήλωσηςτων.
εσόδων και δαπανών σύμφωνα µετο Παράρτημα.

19.6 Ο Μισθωτής υποχρεούται να υποβάλει αμελλητί
αντιπροσωπευτικά δείγματα πυρήνων και θρυμµάτων.
που λαμβάνονται από κάθε γεώτρηση, καθώς και δείγ-
µατα ρευστών παραγωγής. Αμέσως µετάτη λήξη τηςπα-
ρούσας Σύμβασης, τα δείγµατα πυρήνων καιθρυµµάτων.
που απομένουν στην κατοχήτου Μισθωτή παραδίδονται
στον Εκµισθωτή.

19.7 Ο Εκµισθωτής εγγυάται ότι διαθέτει την κυριό-
τητα σε όλα τα Δεδομένα Δημοσίου και χορηγεί στον.
Μισθωτή χωρίς όρους, ελεύθερη από µίσθωµα, άδεια
µόνο για αυτάτα Δεδομένα Δημοσίου που κατέχει ή έχει
αναπτύξει ο Εκµισθωτής έως την Ημερομηνία Έναρξης
Ισχύος (µη συμπεριλαμβανομένων των δεδοµένων που
αποκτήθηκαν ή/και παρήχθησαν στο πλαίσιο των θα-
λάσσιων σεισμικών ερευνών καταγραφής δεδοµένων
µη αποκλειστικής χρήσης και παροχής υπηρεσιών, οι
οποίες είχαν έναρξη την 26η Οκτωβρίου 2012) πουθα
πρέπει να παραμείνει σε ισχύ κατά την διάρκεια αυτής
της Σύμβασης ώστε να έχει πρόσβαση, να διατηρεί και
να χρησιµοποιείτέτοια δεδοµένα γιατους σκοπούςτης
εκτέλεσης των Εργασιών Πετρελαίου. Ο Εκµισθωτής δι-
αθέτει την κυριότητα σε όλα τα Δεδομένα και χορηγεί
στον Μισθωτή χωρίς όρους, ελεύθερη από µίσθωµα,
άδεια που ισχύει κατά την διάρκεια αυτήςτης Σύμβασης
ώστενα έχειπρόσβαση, να διατηρεί καινα χρησιμοποιεί
τέτοια δεδοµένα γιατους σκοπούς εκτέλεσηςτων Εργα-
σιών Πετρελαίου. Αυτές οι άδειες θα είναι αποκλειστικές
αναφορικά µετα Δεδομένα σε σχέση µε όλατα τμήματα
της Συµβατικής Περιοχής που δεν έχουν επιστραφεί ή,
παραδοθεί από τον Μισθωτή και µη αποκλειστικές για
τις περιοχές που επιστράφηκαν ή παραδόθηκαν από
τον Μισθωτή κατά την διάρκεια αυτής της Σύμβασης.
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6799

Παρά τα ανωτέρω, ο Εκµισθωτής θα πρέπει να κρατά
ως εμπιστευτικά όλατα Δεδομένα και, µετην επιφύλαξη.
του άρθρου 19.14, ο Εκµισθωτής θα έχει το δικαίωµα
να αποκαλύψει αυτά τα Δεδομένα για τους σκοπούς
της προώθησης διαγωνιστικών διαδικασιών σε σχέση.
µετην έρευνα και εκμετάλλευση υδρογονανθράκων σε
παρακείµενες περιοχές.

19.8 Ο Εκµισθωτής αναγνωρίζειτο δικαίωµα ιδιοκτη-.
σίαςτου Μισθωτή στα Ιδιόκτητα Δεδομένα, τα οποίαθα
πρέπει να προστατεύονται από την αποκάλυψή τους,
εκτός εάν αμοιβαία συμφωνείταιπερίτου αντιθέτου.Τα
Ιδιόκτητα Δεδομένα συνεχίζουν να εἰναιιδιοκτησίατου
Μισθωτή.

19.9 Ο Εκµισθωτής θα µπορεί να χρησιμοποιήσει
τα Δεδομένα για στατιστικούς και/ή επιστημονικούς
σκοπούς, ως κάτι τέτοιο προβλέπεται εκ του νόµου.
Κατόπιν αιτήσεως του Εκµισθωτή και µε την επιφύλα-
ξη της προηγούμενης έγγραφης συναίνεσης του Μι-
σθωτή, ο Εκµισθωτής θα µπορεί να χρησιμοποιήσει
τα Ιδιόκτητα Δεδομένα για τους ίδιους σκοπούς που
προαναφέρθηκαν.

19.10 Ο Μισθωτής αναφέρει αμελλητί στον Εκµισθω-.
τή κάθε ανακάλυψη πόρων υπεδάφους, άλλων εκτός
από συγκεντρώσεις Υδρογονανθράκων, σύµφωνα µε
το άρθρο 7.2.

19.11 Ο Εκµισθωτής οφείλει να διατηρεί εμπιστευτικά
όλατα Δεδομένα και Ιδιόκτητα Δεδομέναπου παραλαμµ-
βάνονται από τον Μισθωτή σχετικά µε όλα τα τµήµατα
της Συµβατικής Περιοχής. Δύναται, ωστόσο, µετην επι-
φύλαξη της προηγούμενης έγγραφης συναίνεσης του
Μισθωτή, των διατάξεων των άρθρων 19.15 και 19.16,
και µε την επιφύλαξη της συνοµολόγησης ιδιαίτερης.
δέσµευσης εµπιστευτικότητας, να κοινοποιείτέτοια δε-
δοµένα υπ΄ ευθύνη του, σε ανεξάρτητα επιστημονικά
ιδρύματα ή συμβούλους, που ενεργούν υπότην ιδιότητα.
του συμβούλου του Εκµισθωτή σχετικά µετις Εργασίες
Πετρελαίου. Ο Εκµισθωτής δύναται επίσης να χρησιµο-
ποιείτα εν λόγω δεδοµένα κατάτη διεξαγωγή διαιτησίας
ή δικαστικής διαδικασίας μεταξύ των Μερών.

19.12 Ο Μισθωτής δεν θα αρνείται αδικαιολόγητατην.
παροχή συναίνεσής του στα αιτήµατα του Εκµισθωτή,
για δημοσίευση ή κοινοποίηση σε ανεξάρτητα επιστη-
µονικά και ακαδημαϊκά ινστιτούτα για επιστημονικούς.
σκοπούς, συγκεκριμένων τμημάτων των Δεδομένων,
εφόσον αυτό µπορεί να γίνει χωρίς να θιγούν τα συµ-
φέροντατου Μισθωτή.

19.13 Ο Εκµισθωτής και οι εκπρόσωποι αυτού έχουν.
δικαίωµα πρόσβασης στη Συµβατική Περιοχή σε κάθε
εύλογο χρόνο και ανά εύλογα διαστήματα Και µε εύλογη.
προηγούµενη έγγραφη γνωστοποίηση στο Μισθωτή, µε
δικό τους κίνδυνο (µε την εξαίρεση των περιπτώσεων.
όπου σωματική βλάβη ή ζημία οφείλεται σε βαριά αµέ-
λεια ή δόλο του Μισθωτή) και δαπάνες, έτσι ώστενα:

() να παρατηρούν τις Εργασίες Πετρελαίου, ή,

(1) να επιθεωρούν όλα τα περιουσιακά στοιχεία, αρ-
χεία, τα Δεδομένα και τα Ιδιόκτητα Δεδομένα που έχει
στην κυριότητα ή στην κατοχή του ο Μισθωτής σε σχέση.
µετις Εργασίες Πετρελαίου υπό την προὐπόθεση ότιο
Εκµισθωτής και οι εκπρόσωποί του δεν θα παρεμβαί-

νουν στις Εργασίες Πετρελαίου κατά την άσκηση των
ως άνω δικαιωμάτων, ή

(1 να καταρτίζουν εύλογο αριθµό μελετών, σχεδίων,
δοκιμών και αντιγράφων µε σκοπότην παρακολούθηση,
της συμµόρφωσηςτου Μισθωτή µετους όρουςτηςπα-
ρούσας Σύμβασης. Κατά την άσκηση του δικαιώματος
αυτού, ο Εκµισθωτής και οι εκπρόσωποίτου δικαιούνται
να κάνουν λελογισµένη χρήση του εξοπλισμού καιτων.
οργάνων του Μισθωτή µετον όρο ότι δεν θα προκληθεί
ζημία στον εξοπλισμό ή τα όργανα ή παρέμβαση στις
Εργασίες Πετρελαίου από τη χρήση αυτή. Ο Εκµισθω-
τής και οι εκπρόσωποί του πρέπει να έχουν την εύλογη.
συνδροµήτου Μισθωτή για να επιτευχθούν οι ανωτέρω
σκοποί, καιο Μισθωτήςθα εξασφαλίσει στον Εκµισθωτή,
και στους εκπροσώπους του όλεςτις διευκολύνσεις και
παροχέςπου παρέχει στο δικότου προσωπικό στοντόπο
επιχειρήσεων, συμπεριλαμβανομένης και της δωρεάν
χρήσης διαθέσιµου χώρου γραφείων και στέγασης, ως
εκάστοτε επιτρέπεται σύµφωνα µετις διαδικασίες και
κατευθυντήριες γραµµές του Μισθωτή.

19.14 Εξαιρουµένων των περιπτώσεων των άρθρων.
19.12, 19.15 έως 19.20, για όλη τη διάρκειατης παρούσας
Σύμβασης, όλα τα Δεδομένα τηρούνται εμπιστευτικά
και δεν αναπαράγονται ούτε γνωστοποιούνται σετρίτα
πρόσωπα από οποιοδήποτε Μέρος στην παρούσα Σύμ-
βαση χωρίς την προηγούµενη έγγραφη συγκατάθεση
του άλλου Μέρους. Ο Μισθωτής χρησιμοποιεί όλα τα
Δεδομένα Δημοσίου ως εμπιστευτικά και δεν θα απο-
κτά οποιαδήποτε δικαιώµατα επί των αναφερόµενων.
δεδοµένων πέραν των δικαιωμάτων του άρθρου 19.7.

19.15 Ο Εκµισθωτής οφείλει νατηρεί εμπιστευτικά όλα
τα Δεδομένα και δεν αναπαράγει ούτεγνωστοποιεί αυτά
τα δεδοµένα σετρίτους χωρίςτη προηγούµενη έγγραφη.
συγκατάθεση του Μισθωτή. Κατά παρέκκλιση των ανω-
τέρω, ο Εκµισθωτής έχει δικαίωµα να αναπαράγει ή να
γνωστοποιεί Δεδομένα, που έχουν σχέση αποκλειστικά
µε οποιοδήποτε τµήµα της Συµβατικής Περιοχής που
επιστρέφεται ή παραδίδεται από τον Μισθωτή σύµφωνα
µετους όρους της Σύμβασης, σετρίτους.

19.16 Όλα τα Ιδιόκτητα Δεδομένα θα τηρούνται εµπι-
στευτικά και δεν θα αναπαράγονται ούτε γνωστοποι-
ούνται σε τρίτους απὀ τον Εκµισθωτή χωρίς την προ-
ηγούµενη έγγραφη συγκατάθεση του Μισθωτή. Κατά
παρέκκλιση των ανωτέρω, ο Εκµισθωτής έχει δικαίωµα
να αναπαράγειή να γνωστοποιείΙδιόκτητα Δεδομένα σε
τρίτους µετην παρέλευση πέντε (5) ετών από την λήξη.
της παρούσας Σύμβασης ή από την επιστροφή οποιου-
δήποτε τµήµατος της Συµβατικής Περιοχής µόνο για
εκείνα τα Ιδιόκτητα Δεδομένα που αντιστοιχούν στην.
περιοχή που επιστρέφεται.

19.17 Οι διατάξεις των άρθρων 19.14 και 19.15 δεν
αποτρέπουν την γνωστοποίησήτους από:

(α) τον Μισθωτή προς την κυβέρνηση της έδρας σύ-
στασής του ή οποιασδήποτε άλλης δικαιοδοσίας στην.
οποία ο Μισθωτής, ή Συγγενής Επιχείρηση µε αυτόν, λει-
τουργεί, ἡ άλλου τµήµατος, υπηρεσίας ή οργάνου του
εφόσον το απαιτεί η νοµοθεσία της εν λόγω δικαιοδο-
σίας͵ ή προς αναγνωρισμένα χρηματιστήρια στα οποία
διαπραγματεύονται μετοχές του Μισθωτή ή των Συγγε-
6800

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

νών Επιχειρήσεών του, εφόσον το απαιτεί η νοµοθεσία
ή οικανόνεςτους,

(β)τον Μισθωτή προς Συγγενή Επιχείρηση ήπροςτους
εργολάβους ή τους υπεργολάβους αυτών ή τους επαγ-
γελματικούς συµβούλουςτους, προς χρηµατοπιστωτικά
ιδρύματα ή ασφαλιστικές εταιρείες, εφόσον κρίνεται εὐ-
λογα αναγκαίο γιατους σκοπούς διεξαγωγής των Εργα-
σιών Πετρελαίου,

(Υ)τον Μισθωτή προς καλόπιστους υποψηφίους εΚδο-
χείς, εν όλω ή εν µέρειτου ποσοστούτου στα δικαιώµατα
και υποχρεώσεις υπότην παρούσα Σύμβαση, προςεται-
ρεία µετην οποία ο Μισθωτής ή οποιαδήποτε Συγγενή
Επιχείρηση διεξάγει καλή τη πίστη διαπραγματεύσεις
συγχώνευσης δι απορροφήσεως ή δια σύστασης νέας
εταιρείας ή προς τη διάθεση του μετοχικού της κεφα-
λαίου, µετά από προηγούµενη έγγραφη γνωστοποίηση,
δεκαπέντε (15) ηµερολογιακών ηµερών προςτον Εκµι-
σθωτή, µε την οποία κατονοµάζονται τα µέρη προςτα
οποία θα γίνει η κοινοποίηση των δεδοµένων, υπό τον.
όρο ωστόσο, ότιο Εκµισθωτής θα έχει δικαίωµα αρνησι-
κυρίας σε κἀθε τέτοια γνωστοποίηση στην οποία το µέ-
ροςπροςτο οποίο προτείνεταιη εν λόγω γνωστοποίηση
βρίσκεται σε καλόπιστες συζητήσεις µετον Εκµισθωτή
αναφορικά µετα δικαιώµατα διεξαγωγής Εργασιών Πε-
τρελαίου εντός της Ελλάδας και/ή για λόγους εθνικής
ασφάλειας,

(δ) τον Μισθωτή προς κάθε τρίτο µετον οποίο ο Μι-
σθωτής έχει κληθεί απότον Εκμισθωτή να συνάψειπρό-
γραμµα ενοποίησης σύµφωνα µετο άρθρο 11,

(ε) τον Εκµισθωτή προς οποιαδήποτε Κρατική Αρχή,
χρηµατοοικονοµικό οργανισμό ή πρόσωποπου ενεργεί
ως σύµμβουλοςτου Δημοσίου ή επαγγελματία σύµβου-
λότου,

(στ) τους Εκμισθωτή και Μισθωτή προςτους διαιτητές
καιτους Αποκλειστικούς Εμπειρογνώµονες που ορίζο-
νται σύµφωνα µετην παρούσα Σύμβαση.

19.18 Όλα τα Δεδομένα και Ιδιόκτητα Δεδομένα που
γνωστοποιούνται σετρίτους σύµφωνα µετις παραγρά-
φους (β) έως και (στ) του άρθρου 19.17 θα γνωστοποι-
ούνται υπό όρους οι οποίοι θα εξασφαλίζουν ότιτα δε-
δοµένα αυτά αντιμετωπίζονται από τον αποδέκτη τους
ως εμπιστευτικά για όσο διάστηµα αυτά παραμένουν.
υπότο καθεστώς των υποχρεώσεων εμπιστευτικότητας
που ορίζονται στην παρούσα.

19.19 Ούτε ο Μισθωτής ούτε ο Εκµισθωτής δεσμεύ-
ονται από τις υποχρεώσεις εµπιστευτικότητας της πα-
ρούσας σχετικά µε οποιαδήποτε Δεδομένα ή Ιδιόκτητα
Δεδομένα τα οποία είναι ήδη, ή πρόκειται να καταστούν,
δημοσίως γνωστά χωρίς υπαιτιότητα του κοινοποιού-
ντος Μέρους ή τα οποία το σχετιζόµενο αυτό Μέρος
µπορεί να τεκμηριώσει ότι ήδη γνώριζε από το έτερο.
Μέρος πριν απότην Ημερομηνία Έναρξης Ισχύος ή απο-
κτήθηκαν από τρίτο µέροςτο οποίο είχετο δικαίωµανα
αποκαλύψει τα δεδοµένα αυτά.

19.20 Καμία διάταξη του παρόντος άρθρου 19 υποχρε-
ώνειτο Μισθωτή, τις Συγγενείς του Επιχειρήσεις, τους
εργολάβους ή τους υπεργολάβους τους να γνωστοποι-
οὐν τεχνολογία επίτης οποίας έχουν αποκλειστικά δικαι-
ώματα. Δεδομένου ότι η εν λόγω ιδιόκτητη τεχνολογία.

υπόκειται σε δικαιώµατα διανοητικής ιδιοκτησίας, κάθε
αποκάλυψη τέτοιας τεχνολογίας θα πρέπεινα έχειλάβει
την έγγραφη συναίνεση του κυρίου της για συγκεκριµέ-
νο σκοπό και σύµφωνα µε όρους και προὔὐποθέσεις οι
οποίες επιτρέπουν την προστασίατων δικαιωμάτων επί
της εν λόγω ιδιόκτητης τεχνολογίας.

19.21 Γιατους σκοπούς του άρθρου αυτού κάθε ανα-
φορά στο «Μισθωτή» θαθεωρείται ότιαφοράτο Μισθω-
τή ή/και κάθε Συμμισθωτή.

Άρθρο 20
ΜΕΤΑΒΙΒΑΣΗ ΚΑΙ ΕΚΧΩΡΗΣΗ
ΔΙΚΑΙΩΜΑΤΩΝ ΚΑΙΥΠΟΧΡΕΩΣΕΩΝ

20.Ί Με την επιφύλαξη των διατάξεων της παραγρά-
Φου 2του άρθρου 4 του νόµου περί Υδρογονανθράκων.
και σύµφωνα µετις διατάξεις καιτη διαδικασία που πα-
ρατίθενται στις παραγράφους 4, 5 και 7 του άρθρου 7
του ίδιου νόµου:

(α) Ο Μισθωτής δύναται να µεταβιβάσειεν ὁλωή εν
μέρει, τα ποσοστά, όπως αυτά αναφέρονται στο άρθρο.
1.5 της Σύμβασης, σε Ανεξάρτητο Τρίτο µόνο έπειτα
από την έγγραφη συναίνεση του Υπουργού, την οποία
συναίνεση δεν θα αρνείται ή καθυστερεί αδικαιολόγητα
.Ο Ὑπουργός δύναται να αρνηθεί τη συναίνεση του
εφόσον συντρέχουν οι περιστάσεις της παραγράφου
2του άρθρου 4, του νόµου περί Υδρογονανθράκων ή
εάν ο Ανεξάρτητος Τρίτος δεν πληροίτα κριτήριαπου
αναφέρονται στην παράγραφο Ί8 του άρθρου 2του
νόµου περί Υδρογονανθράκων. Εφόσον ο Ὑπουργός
δεν αρνείται αδικαιολογήτως τη χορήγηση της συναί-
νεσης, ο Εκµισθωτής δύναται να επιβάλειτυχόν όρους
στο Μισθωτή προκειµένου να προστατεύσει τα συµ-
φέροντάτου.

Η συναίνεση του Υπουργού απαιτείται επίσης κάθε
φορά που πρόκειται να µεταβιβαστεί σε Ανεξάρτητο
Τρίτο οποιοδήποτε ποσοστό Συγγενούς Επιχείρησης,
η οποία ελέγχει άµεσα ή έμμεσα το Μισθωτή, µετρόπο.
τέτοιο ώστε να προκαλέσει µεταβολή άµεσου ή εµµέσου.
Ελέγχου του Μισθωτή, καιο Μισθωτής, όταν αιτείταιτη
συναίνεση αυτή, υποχρεούται να παρέχει επαρκείς πλη-
ροφορίες αναφορικά µετην εταιρική δοµή, τη µετοχική
σύνθεση, τον Έλεγχο και τη διοίκηση της επιχείρησης.
αυτής.

(β) Ο Μισθωτής δικαιούται ύστερα από προηγούµενη
έγγραφη συναίνεση του Υπουργού, να µεταβιβάσει, εν.
όλω ή εν µέρει, τα δικαιώµατα καιτις υποχρεώσεις του
δυνάµειτης Σύμβασης σε Συγγενή Επιχείρηση, υπότον
όρο ότιο Μισθωτής θα παραμείνει έναντιτου Εκµισθωτή
από κοινού και εις ολόκληρον υπεύθυνος µαζί µετην.
αποκτώσα Συγγενή Επιχείρηση, για την τήρηση όλων.
των υποχρεώσεων δυνάµειτης Σύμβασης, για όσο χρόνο.
η αποκτώσα επιχείρηση παραμένει Συγγενής Επιχείρηση
του Μισθωτή. Η παροχή της συναίνεσης αυτής δεν θα
πρέπει να παρακρατείται ή καθυστερεί αδικαιολόγητα
καιη εν λόγω συναίνεση µπορεί να µη δοθεί επίτη βάσει
της παραγράφου 2του άρθρου 4του νόµου περίΥδρο-
γονανθράκων ή εάν η Συγγενής Επιχείρηση δεν πληροί
τα κριτήρια που αναφέρονται στην παράγραφο Ί8του
άρθρου 2 του νόµου περί Υδρογονανθράκων.

(γ) Κάθε Συμμµισθωτής θα έχει το δικαίωµα να µετα-
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6801

βιβάζει ολόκληρο ή µέρος των συμβατικών του δικαι-
ωµάτων και υποχρεώσεων δυνάµει της Σύμβασης σε
οποιοδήποτε άλλο Συμµισθωτή κατά την χρονική στιγµή,
της µεταβίβασης, κατόπιν προηγούμενης έγγραφης συ-
ναίνεσης του Υπουργού. Αυτή η συναίνεση δεν θα πρέπει
να παρακρατείται ή καθυστερεί αδικαιολόγητα. Η παρο-
χή της εν λόγω συναίνεσης και έγκρισης µπορεί να µη
δοθεί επίτη βάσειτης παραγράφου 2του άρθρου 4του
νόµου περί Υδρογονανθράκων ή εάν οΣυμµισθωτής δεν.
πληροίτα κριτήρια που αναφέρονται στην παράγραφο
Ί8του άρθρου 2του νόµου περί Υδρογονανθράκων.

20.2. Όλες οι µεταβιβάσεις, εν όλω ή εν μέρει, δικαι-
ωµάτων και υποχρεώσεων από το Μισθωτή ή οποιοδή-
ποτε Συμµισθωτή δυνάµειτης παρούσας Σύµβασηςθα
αποκτούν ισχύ έναντιτου Εκµισθωτή από την ηµεροµη-
νία κοινοποίησης σε αυτόν επικυρωµένων αντιγράφων
των πράξεων εκχώρησης ή οποιουδήποτε άλλου εγγρά-
Φου µεταβίβασης. Εάν µία τέτοια μεταβίβαση λαμβάνει
χώρα κατάτην διάρκειατου Σταδίου Ερευνών ή κατάτην.
Ειδική Παράταση Σταδίου Ερευνών (κατά περίπτωση),
οι Τραπεζικές Εγγυήσεις του άρθρου 2.2 ήτου άρθρου
3.7, όπως μειώνονται από καιρού εις καιρόν, θα πρέπει
να απελευθερώνονται όταν αντικατασταθούν από πα-
ρόµοιες Τραπεζικές Εγγυήσεις που θα εκδοθούν από
τον προς ον η μεταβίβαση καιτους Συµµισθωτές που
παραμένουν µέρη σε αυτή τη Σύμβαση µετά από τη
σχετική μεταβίβαση.

20.3 Δεν επιτρέπεται η µεταβολή του προσώπουτου
Εντολοδόχου χωρίς την προηγούµενη έγγραφη συναί-
νεση του Εκµισθωτή, την οποία ο τελευταίος δεν θα
αρνείται παρά µόνο για λόγους που ανάγονται στις οι-
κονοµικές και τεχνικές ικανότητες του προτεινόµενου
εντολοδόχου.

20.4 Για τους σκοπούς του άρθρου αυτού κάθε ανα-
φορά στον «Μισθωτή» θα θεωρείται ότι αφοράτον Μι-
σθωτή ή κάθε Συμµισθωτή.

Άρθρο21
ΠΑΡΑΒΑΣΕΙΣ, ΕΚΠΤΩΣΗ ΜΙΣΘΩΤΗ

21.1 Εάν Εκµισθωτής θεωρεί ότι ο Μισθωτής ή/και
οποιοσδήποτε Συµµισθωτής παραβιάζει οποιαδήποτε
εκ των υποχρεώσεων του από το άρθρο 10 παράγρα-
φος 88του νόµου περίΥδρογονανθράκων, οΕκµισθωτής
δύναται να κοινοποιήσει έγγραφη ειδοποίηση της εν
λόγω παραβίασης στο Μισθωτή, σύμφωνα µετο άρθρο.
21.2, εντός έξι (6) Μηνών από την ηµεροµηνία κατά την.
οποία έλαβε γνώση της εν λόγω παραβίασης και, στην.
ενλόγω ειδοποίηση, καλείτο Μισθωτή να αποκαταστή-
σει την παραβίαση και να προφυλάξει ή αποζημιώσει
τον Εκµισθωτή από κάθε τυχόν απώλεια ή ζηµία που
προκλήθηκε από αυτήν. Εάν ο Μισθωτής δεν αποκατα-
στήσειτην παραβίαση εντός του ταχθέντος χρόνου και
εφόσον δεν επιτευχθεί φιλικός διακανονισµός μεταξύ
των Μερών (έκαστο εντόςτων επόμενων ενενήντα (90)
ημερολογιακών ηµερών απότην ηµεροµηνία κοινοποί-
ησηςτης εἰδοποίησης), ο Εκµισθωτής δύναται να καταγ-
γείλειτην παρούσα Σύμβαση µε περαιτέρω ειδοποίηση.
στο Μισθωτή.

Τίποτα εκτων αναφεροµένων στο παρόν άρθρο 21.1

δεν θα πρέπει να ερμηνεύεται ὡς ελευθέρωση του Μι-
σθωτή γιατην εκπλήρωση των υποχρεώσεώντου δυνά-
µειτης παρούσας Σύμβασης.

21.2 Ο Εκµισθωτής συνοµολογεί ότι θα ασκήσει το
δικαίωμά του να κηρύξει το Μισθωτή έκπτωτο των δι-
καιωµάτων του κατά την παρούσα Σύμβαση πουτου
παρέχεται εκτου νόµου περί Υδρογονανθράκων στις
περιπτώσειςτου άρθρου Ί0παρ.8καιθτουνόμουπερί
Ὑδρογονανθράκων, υπότις ακόλουθες προὐποθέσεις:

(α) ο Εκµισθωτής µε έγγραφη εἰδοποίηση προς το
Μισθωτή, έχει ενημερώσει, ενενήντα (90) τουλάχιστον.
ηµερολογιακές ηµέρες νωρίτερα, για την πρόθεση του
να τον κηρύξει έκπτωτο, εκθέτοντας λεπτομερώςτους
λόγους της σκοπούµενης έκπτωσης, (β) ο Εκµισθωτής,
στην ειδοποίηση, έχει ορίσει ηµεροµηνία που απέχει
τουλάχιστον τριάντα (30) ηµερολογιακές ηµέρες από
την ειδοποίηση από την οποία (ημερομηνία) ο Μισθωτής
θα δικαιούται να υποβάλει στον Εκµισθωτή οποιοδήποτε
ζήτημα επιθυμεί να λάβει υπόψη του ο Εκµισθωτής,

(γ) ο Εκµισθωτής, στην ειδοποίηση έχει ορίσει περί-
9δο τουλάχιστον εξήντα (60) ηµερολογιακών ηµερών,
για την αποκατάσταση και άρση του λόγου της εν λόγω.
παραβίασης,

(δ) ο Εκµισθωτής έχειλάβει υπόψη:

() οποιοδήποτε ζήτημα υποβληθεί σε αυτόν από το
Μισθωτή σύµφωνα µετο άρθρο 21.2 (β), και

(1) οποιαδήποτε ενέργεια στην οποία έχει προβείο
Μισθωτής για να αποκαταστήσει και να άρει το λόγο
έκπτωσης.

213 Μετά την υπογραφήτης παρούσας Σύμβασης, ο
Μισθωτής ή/και κάθε Συµµισθωτής δεν µπορεί να τε-
θεί υπό τον άµεσο ή έµµεσο Ἐλεγχο ξένου κράτους το
οποίο δεν είναι κράτος µέλος της Ευρωπαϊκής Ένωσης,
ή υπό τον άµεσο ή έµµεσο Ἐλεγχο πολίτη τέτοιου κρά-
τους χωρίς την προηγούµενη έγκριση του Υπουργικού
Συµβουλίου σύμφωνα µετις διατάξεις και τη διαδικα-
σία που ορίζονται στο άρθρο 4, παρ. 3, του νόµου περί
Ὑδρογονανθράκων. Κατά παρέκκλιση από οποιαδήποτε
διάταξη του παρόντος άρθρου 21, τυχόν παράβασητων
διατάξεων του παρόντος άρθρου 21.3 έχει ως συνέπεια
την έκπτωση του Μισθωτή από όλα τα δικαιώµατάτου
που απορρέουν απότη Σύμβαση κατόπιν σχετικής από-
Φφασης του Υπουργικού Συµβουλίου.

21.4 Κάθε διαφορά μεταξύ του Εκµισθωτή και του
Μισθωτή ως προς την επέλευση ή όχι οποιουδήποτε
γεγονότοςπου, σύµφωνα µετο άρθρο 2Ί.2παρέχειστον.
Εκμισθωτήτο δικαίωµα να κηρύξειτο Μισθωτή έκπτωτο
των δικαιωμάτων του σύμφωνα µετην παράγραφο 8ή,
ανάλογα µε την περίπτωση, την παράγραφο 9 του άρ-
θρου 10 του νόµου περί Υδρογονανθράκων, επιλύεται
µε διαιτησία σύµφωνα µετο άρθρο 23.

21.5 Σε περίπτωση καταγγελίας της παρούσας Σύμ-
βασης από τον Εκµισθωτή, τερματίζεται άµεσα η ισχύς.
όλων των περαιτέρω δικαιωμάτων και υποχρεώσεων.
κάθε Μέρους µετις ακόλουθες εξαιρέσεις:

(α) οι διατάξεις των άρθρων 1.4, 6.3, 8.3 έωςκαιδ.8, 9.1,
9.2, 12, 15.4, 19.15 έως και 19.20, 23.1 έως και 23.10, 30
και 3Ί παραμένουν σε ισχύ και µετά την καταγγελία, και

(β) η καταγγελία δεν επηρεάζει τα δικαιώµατα που
6802

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

τυχόν έχουν ήδη θεµελιώσει τα Μέρη έως και την ηµε-
ροµηνία καταγγελίας.

Άρθρο 22
ΑΦΕΡΕΓΓΥΟΤΗΤΑ ΤΟΥ ΜΙΣΘΩΤΗ

22.1 Σεπερίπτωση που κατά τη διάρκειατης παρούσας
Σύμβασης:

(α) χωρήσει οποιαδήποτε εταιρική πράξη, δικαστική
ή άλλη διαδικασία ή ενέργειες, στις οποίες ενδεικτικά
συμπεριλαμβάνονται η έναρξη συνεδρίασης, η υποβολή
αίτησης, η κατάθεση αιτήματος, η λήψη οποιασδήποτε
απόφασης και/ή η έκδοση διαταγής, ή ληφθεί απόφα-
ση δικαστηρίου αρμόδιας δικαιοδοσίας ή εκδοθεί δια-
ταγή για τη λύση, ρευστοποίηση ή εκκαθάριση ή κάθε
ανάλογη των ανωτέρω διαδικασία της περιουσίας του.
Μισθωτή, λόγω του ότι ο Μισθωτής έχει καταστεί ανα-
ξιόχρεος ή έχει περιέλθει σε αδυναμία να ανταποκριθεί
τις υποχρεώσεις του προς πληρωμή που προκύπτουν
υπό την παρούσα Σύμβαση, ή

(β) ο Μισθωτής προβεί σε εκχώρηση προς όφελος
των πιστωτών σημαντικού µέρους των περιουσιακών
του στοιχείων ή αν ορισθεί σύνδικος ή αναγκαστικός
διαχειριστής του Μισθωτή υπό τους όρους δανείου ή
άλλου είδους ασφάλειας,

τότε ο Εκµισθωτής έχειτο δικαίωµα, κατόπιν έγγραφης
ειδοποίησης προς τον Μισθωτή προ τουλάχιστον τριά-
ντα (30) τουλάχιστον Εργασίµων Ημερών, να δηλώσει
ότι ο Μισθωτής εκπίπτει των δικαιωμάτων του υπό την.
παρούσα Σύμβαση και ότιη παρούσα Σύμβαση λύεται.

22.2 Αν στο πρόσωπο οιουδήποτε Συμμισθωτή συ-
ντρέξει κάποιο γεγονός του είδους που περιγράφεται
στην παράγραφο 22.1, ο Μισθωτής δεν θα εκπίπτειτων.
δικαιωμάτων του απότην παρούσα Σύμβαση αλλά κάθε
Συμμµισθωτής στο πρόσωπο του οποίου συνέτρεξε κά-
ποιο από τα γεγονότα αυτά θα έχει την υποχρέωση, αν
αυτό απαιτηθεί από τον Εκµισθωτή, να εκχωρήσει ή να
µεταβιβάσει άµεσα το ποσοστό του στη Σύμβαση ως
αναφέρεται στο άρθρο 1.5 στους υπόλοιπους }Συµµισθω-
τές, αναλογικά µε τα ποσοστά τους κατά το άρθρο Ί.5,
ή ως άλλως συμφωνηθεί μεταξύ των εναποµεινάντων.
Συμμισθωτών, και οι εναπομείναντες Συµµισθωτές θα
λάβουν τα οφέλη του εκχωρηθέντος ποσοστού καιθα
ευθύνονται από κοινού και εις ολόκληρον για τις αντί-
στοιχες υποχρεώσεις.

Άρθρο 23
ΕΠΙΛΥΣΗ ΔΙΑΦΟΡΩΝ
Α. Φιλικός διακανονισµός
23.1 Όταν προκύψει οποιαδήποτε διαφορά, αντιδικία
ή απαίτηση μεταξύ των Μερών ή μεταξύτου Εκµισθωτή
και κάποιου Συμµισθωτή ή οποιαδήποτε αδυναμία ή
αποτυχία εκ µέρουςτων Μερών ή μεταξύ του Εκµισθω-
τή και κάθε Συμµισθωτή να συμφωνήσουν σε σχέση µε
οποιοδήποτε ζήτημα σχετικά µε την ισχύ, την ερμηνεία.
ήτην εφαρµογή οποιασδήποτε διάταξης αυτής της Σύµ-
βασης («Διαφορά»), τα Μέρη θα αποπειραθούν πρώτα
να επιλύσουν αυτή την διαφορά φιλικά µε συζητήσεις
που δεν θα υπερβαίνουν το διάστηµα των τριάντα (30)
ηµερών από την λήψη εκ µέρους των ανωτέρω της εἰ-

δοποίησης (από το άλλο Μέρος) για την ύπαρξη αυτής
της Διαφοράς.

Β. Διευθέτηση Αποκλειστικού Εμπειρογνώµονα

23.2 Όταν καταστεί αδύνατος από τα Μέρη ο φιλικός
διακανονισµός εντός της παραπάνω περιόδου σχετικά
µε οποιαδήποτε διαφορά αναφέρεται στα άρθρα 4.10,
5.4, 7.3, 7.6(α), 7.8, 7.9, 8.3(β), 8.5, 8.6, 9.5 και 16.3, τα
Μέρη, θα παραπέμπουν τη σχετική Διαφορά στον Απο-
κλειστικό Εμπειρογνώµονα, σύµφωνα µετα κατωτέρω:

(α) Ο Αποκλειστικός Εμπειρογνώµονας ορίζεται από
τα Μέρη εντός δεκαπέντε (15) ηµερολογιακών ηµερών.
(«Περίοδος Επιλογής») απότην υποβολή έγγραφηςγνω-
στοποίησης απὀ Μέρος («Αιτών») προς το άλλο Μέρος
(«Αποδέκτης») τηςπρόθεσής του να παραπέµψειτη δια-
φορά για διευθέτηση σε Αποκλειστικό Εμπειρογνώµονα.
Εάν τα Μέρη δεν δύνανται να συμφωνήσουν σχετικά µε
τον ορισµότου Αποκλειστικού Εμπειρογνώµονα κατάτη
διάρκειατης Περιόδου Επιλογής, ο Αποκλειστικός Εµπει-
ρογνώµοναςθα ορίζεται εντός των επόμενων δεκαπέντε
(15) ηµερολογιακών ηµερών απότον Πρόεδρο ενός |ν-
στιτούτου εξ αυτών των Ινστιτούτων που περιλαμβάνο-
νται στον ορισμό του Αποκλειστικού Εμπειρογνώµονα,
µετην προὐπόθεση ότι ο εν λόγω Πρόεδρος δεν τελεί
σε οποιαδήποτε σύγκρουση συμφερόντων.

(β) Ο Αποκλειστικός Εμπειρογνώµονας πρέπει να εἰ-
ναι πρόσωπο κατάλληλο µε βάση την εκπαίδευση, την.
εμπειρία καιτην επαγγελματική του κατάρτιση προκει-
µένου να διευθετήσειτο θέµατο οποίο αφοράη ενλόγω.
Διαφορά και ακόµη πρέπει να είναι ένα πρόσωπο γενι-
κά αποδεκτό από τη διεθνή βιομηχανία πετρελαίου και
φυσικού αερίου ως ειδικός στον τοµέα ή στους τοµείς
εξειδίκευσης που σχετίζονται µε τη Διαφορά. Κανένας
δεν µπορείνα οριστείως Αποκλειστικός Εμπειρογνώµο-
νας, εφόσον έχει ή ενδέχεται να έχει κάποιο συμφέρον.
ή καθήκον το οποίο αντιβαίνει, ή ενδέχεται να αντιβαί-
νει στον ρόλο του ως Αποκλειστικού Εμπειρογνώµονα,
ή είναι ή ενδέχεται να είναι ασυµβίβαστο µε τον ίδιο
ρόλο. Κανένας δεν µπορεί να οριστεί ως Αποκλειστι-
κός Εμπειρογνώµονας, εφόσον είναι ή έχει διατελέσει
στο παρελθόν διευθυντής, αξιωματούχος, υπάλληλος,
ή σύμβουλος σε σχέση µε οποιοδήποτε Μέρος ή τυχόν.
Συγγενή Επιχείρηση αυτού του Μέρους.

(γ) Με την επιλογή του Αποκλειστικού Εμπειρογνώ-
µονα σύµφωνα µετις ὡς άνω διατάξεις του παρόντος
άρθρου, και µετην προὐπόθεση ότιτα Μέρη έχουν αµοι-
βαία συμφωνήσει εγγράφως την περιγραφήτης Διαφο-
ράς κκαιτους όρους σύµφωνα µετους οποίους ο ΑπΟΚΛΕεΙ-
στικός Εμπειρογνώµονας θα πρέπει να προσπαθήσεινα
επιλύσειτη Διαφορά καινα προβεί στην διευθέτησήτου,
ο Εκµισθωτής υποχρεούται να γνωστοποιήσει αµέσως
στον Αποκλειστικό Εμπειρογνώµονα ότι επιλέχθηκε από
τα Μέρη και να του ζητήσει να δηλώσει εάν επιθυµεί και
δύναται να αποδεχθεί ή όχι το διορισμό του εντός πέ-
ντε (5) ηµερολογιακών ηµερών («Περίοδος Αποδοχής»).
Στην περίπτωση που ο Αποκλειστικός Εμπειρογνώµονας
είτε δεν επιθυμεί είτε αδυνατεί να αποδεχθείτο διορισμό.
του ή δεν αποδεχθεί αυτόν εντόςτης Περιόδου ΑπΟδο-
χής («Αποκλειόμενος Εμπειρογνώμονας»), τότετα Μέρη
επιλέγουν εναλλακτικό Αποκλειστικό Εμπειρογνώµονα
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6803.

εντός πέντε (5) ηµερολογιακών ηµερών από τη λήξη,
της Περιόδου Αποδοχής. Εάν τα Μέρη αποτύχουν να
συμφωνήσουν στον ορισµότου Αποκλειστικού Εµπειρο-
γνώμονα εντός της απαιτούµενης προθεσμίας, το θέµα
θαπρέπεινα παραπέμπεται από τα Μέρη στον Πρόεδρο.
Ινστιτούτου όπωςπεριγράφεται στο άρθρο 23.2(α) καιη
σχετική διαδικασία θα επαναλαμβάνεται έως ότου επι-
λεχθεί ή συμφωνηθεί Αποκλειστικός Εμπειρογνώµονας
ο οποίος αποδέχεταιτο διορισμό µε όρους αποδεκτούς
από όλατα Μέρη.

(δ) Προκειμένου να διευθετηθεί η Διαφορά από τον
Αποκλειστικό Εμπειρογνώµονα, κάθε Μέρος υποχρεού-
ται να υποβάλει στο ἀλλο Μέρος και στον Αποκλειστι-
κό Εμπειρογνώµονα εντόςτριάντα (30) ηµερολογιακών.
ηµερών («Περίοδος Υποβολής») απὀ την αποδοχή του
διορισμού του Αποκλειστικού Εμπειρογνώµονα:

() περιγραφή της Διαφοράς,

(1) δήλωση της θέσης του, και

(1 κάθε έγγραφο που υποστηρίζει ή/και δικαιολογεί
τη θέση του.

Ο Αποκλειστικός Εμπειρογνώµονας δύναται, κατά
την πλήρη διακριτική του ευχέρεια, να λάβει υπόψη.
του οποιαδήποτε συμπληρωματική πληροφορίαπου
υποβάλλεται από κάθε Μέρος ή/και οποιαδήποτε άλλα
διαδικαστικά θέµατα, τα οποία δεν μνημονεύονται ρη-
τώς στο παρόν.

(ε) Σύµφωνα µε το άρθρο 23.2(Υ), οι όροι αναφοράς
βάσει των οποίων ο Αποκλειστικός Εμπειρογνώµονας
επιχειρεί να διευθετήσειτη διαφορά συμφωνούνται από
κοινού από τα Μέρη. Τα κριτήρια δυνάµει των οποίων.
ο Αποκλειστικός Εμπειρογνώµων καταλήγει στην από-
φασή του εμπίπτουν αυστηρά στο πλαίσιο των όρων.
αναφοράς που συμφωνούνται μεταξύ των Μερών.

(στ) Με εξαίρεση των περιπτώσεων απάτης ή πρόδη-
λου σφάλματος, η απόφαση του Αποκλειστικού Εμπει-
ρογνώμονα είναι οριστική και δεσµευτική έναντι των.
Μερών καιλαμβάνεται εντός τριάντα (30) Ημερολογια-
κών Ημερών µετά τη λήξη της Περιόδου Υποβολής, Η
απόφαση του Αποκλειστικού Εμπειρογνώµονα δύναται
να παραπεμφθεί σε διαιτησία µέσω προσφυγής επί νο-
μικού και όχιεπί πραγματικού ζητήματος. Εκκρεμούσης
της έκδοσης απόφασης επίτης διαφοράς από τον Απο-
κλειστικό Εμπειρογνώµονα, η Σύμβαση δεν αναστέλλε-
ται καιο Μισθωτής έχειτο δικαίωµα καιτην υποχρέωση.
να συνεχίσειτην εκτέλεση των εργασιών που προβλέπει
η Σύμβαση.

(0 Σεπερίπτωση θανάτου ή απροθυµίας ή κωλύματος
του Αποκλειστικού Εμπειρογνώµονα, ή σε περίπτωση.
µη έκδοσης απόφασης εντός της απαιτούµενης από το
παρόν άρθρο προθεσμίας τότε:

() τα Μέρη επιλέγουν αμελλητί αντικαταστάτη Απο-
κλειστικό Εμπειρογνώµονα και

(1) το παρόν άρθρο εφαρµόζεται στο νέο Αποκλει-
στικό Εμπειρογνώµονα ακριβώς σαν να ήταν οπρώτος
διορισμένος Αποκλειστικός Εμπειρογνώµονας.

(η) Η γλὠσσαπου χρησιµοποιείται για σκοπούς έκδο-
σης απόφασης από τον Αποκλειστικό Εμπειρογνώµονα
είναι η Αγγλική.

(θ) Τα έξοδα απασχόλησης του Αποκλειστικού Εµπει-

ρογνώµονος καιτα κόστη της διαδικασίας διευθέτησης.
από τον Αποκλειστικό Εμπειρογνώµονα επιβαρύνουν
ισόποσατον Εκµισθωτή καιτο Μισθωτή. Κάθε Μέροςθα
επιβαρύνεται µετα δικάτου έξοδα γιατην προετοιμασία
του υλικού και για τις παρουσιάσεις του στον Αποκλει-
στικό Εμπειρογνώµονα.

() Κάθε Μέρος υποχρεούται να ενεργεί εύλογα και
να συνεργάζεται καλόπιστα για την πλήρη εφαρµογή,
όλων των διατάξεων του παρόντος άρθρου και δεν θα
προβαίνει σε οποιαδήποτε πράξη που θα μπορούσενα
δυσχεράνει ή να παρεμποδίσειτον Αποκλειστικό Εµπει-
ρογνώµονα να καταλήξει σε απόφαση.

Γ.Διαιτησία

23.3 Οποιαδήποτε Διαφορά η οποία:

(α) δεν παραπέμπεται στην κρίση του Αποκλειστικού
Εμπειρογνώµονα κατάτο άρθρο 23.2, ή

(β) έχειπαραπεμφθεί στον Αποκλειστικό Εμπειρογνώ-
µονα,του οποίου η απόφαση εκκαλείται επί νομικού ζη-
τήµατος, ή

(Υ) Τα Μέρη έχουν αποτύχει να ορίσουν Αποκλειστικό
Εμπειρογνώµονα (ή, ανάλογα µε την περίπτωση, έναν.
αντικαταστάτη Αποκλειστικό Εμπειρογνώμονα) σύμφω-
να µετις διατάξεις του άρθρου 23.2θα επιλύεται οριστικά
µε διαιτησία.

23.4 Ως τόπος διεξαγωγής της διαιτησίας ορίζεται η
Αθήνα, Ελλάδα.

23.5 Ο αριθµός των διαιτητών ορίζεται σε τρεις, οι
οποίοι διορίζονται σύµφωνα µετις διατάξεις της παρα-
γράφου 13 του άρθρου 10 του νόµου περίΥδρογοναν-
θράκων.

23.6 Η διαιτησία διεξάγεται σύµφωνα µετους Κανό-
νες Διαιτησίας του Διεθνούς Εμπορικού Επιμελητηρίου.
(όπως εκάστοτεισχύουν) στον βαθµό που οιεν λόγω Κα-
νόνες δεν συγκρούονται µετις διατάξειςτης παρούσας
Σύμβασης. Σε περίπτωση σύγκρουσης τέτοιου είδους,
υπερισχύουν οι διατάξεις της παρούσας Σύμβασης.

23.7 Η γλώσσα διεξαγωγής της διαιτητικής διαδικα-
σίας είναι η ελληνική και η αγγλική, εκτός εάν τα Μέρη.
συμφωνήσουν διαφορετικά.

23.8 Η διαιτητική απόφαση είναι τελεσίδικη και δε-
σµευτική. Η διαιτητική απόφαση δύναται να εισαχθεί
ενώπιον αρµόδιου δικαστηρίου για τη δικαστική ανα-
γνώριση και την εκτέλεσή της.

23.9 Εκτός από την περίπτωση εκείνη στην οποία
παρέχεται διευθέτηση από τον Αποκλειστικό Εµπειρο-
γνώμονα και στην οποία τυγχάνει εφαρµογής το άρθρο
23.10, για όσο διάστηµα διαρκεί οποιαδήποτε διαιτητική,
διαδικασία, αναστέλλονται οι προθεσμίες που τίθενται
προς εκπλήρωση των συμβατικών υποχρεώσεων υπό
την παρούσα Σύμβασης από τα Μέρη που είναι αντικεί-
µενο της διαιτησίας, θα αναστέλλονται για το χρονικό
διάστηµα που διαρκεί η διαιτησία.

23.10 Στην περίπτωση που έχει εκδοθεί απόφαση από
τον Αποκλειστικό Εμπειρογνώµονα και εκκρεμεί η επίλυ-
ση της διαφοράς από τους διαιτητές, δεν αναστέλλεται
η παρούσα Σύμβαση και αμφότεροι ο Εκµισθωτής και
ο Μισθωτής έχουν το δικαίωµα και την υποχρέωση να
συνεχίσουν την εκτέλεση της παρούσας Σύμβασης.

23.11 Γιατους σκοπούςτου παρόντος άρθρου, διευκρι-
6804

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

νίζεται ότι οποιαδήποτε Διαφορά μεταξύτου Εκµισθωτή,
και οποιουδήποτε Συμμµισθωτή σύµφωνα µετην παρού-
σα Σύμβαση θα θεωρείται πάντοτε Διαφορά μεταξύτου
Εκµισθωτή καιτου Μισθωτή και οποιαδήποτε παραπο-
µπή τέτοιας Διαφοράς στον Αποκλειστικό Εμπειρογνώ-
µονα ή σε διαιτησία σύµφωνα µετο παρόν άρθρο θα
θεωρείται πάντοτε παραπομπή Διαφοράς μεταξύ του
Εκµισθωτή καιτου Μισθωτή.

Δ. Διαμεσολάβηση,

23.12 Τα Μέρη ή ο Εκµισθωτής και κάθε Συμµισθω-
τής δύνανται να συμφωνήσουν καθ’ οιονδήποτε χρόνο.
και υπό την επιφύλαξη τυχόν λοιπών διαδικασιών, να
παραπέµψουν στη διαδικασία της διαµεσολάβησης
οποιαδήποτε Διαφορά, σύμφωνα µετους Κανόνες Δια-
μεσολάβησης του Διεθνούς Εμπορικού Επιμελητηρίου.
{Ις6), ως αυτοί θα ισχύουν σε εκείνο το χρονικό σηµείο.
και οι οποίοι θεωρούνται ως ενσωματωμµένοι κατά πα-
ραπομπή στο παρόν άρθρο.

Άρθρο 24
ΕΚΤΕΛΕΣΗ ΤΗΣ ΣΥΜΒΑΣΗΣ -ΧΡΟΝΟΣ

24.1 Ο Εκµισθωτής και ο Μισθωτής θα καταβάλλουν
κάθε δυνατή προσπάθεια για την εκπλήρωση του σκο-
πού της Σύμβασης.

24.2 Τα Μέρη οφείλουν να συνεργάζονται αρμονικά
και µε πνεύμα καλής πίστης µε σκοπό την έγκαιρη και
αποτελεσματική επίτευξη των σκοπών της Σύμβασης,
τηρώντας πιστάτις διατάξεις της.

24.3 Ο χρόνος εκπλήρωσης των υποχρεώσεων είναι
ουσιώδους σημασίας για τους σκοπούς της παρούσας
Σύμβασης.

Άρθρο 25
ΕΡΓΟΛΑΒΟΙ, ΥΠΕΡΓΟΛΑΡΒΟΙ,
ΠΡΟΣΩΠΙΚΟ ΚΑΙ ΕΚΠΑΙΔΕΥΣΗ

25.1 Με την επιφύλαξη των ακόλουθων διατάξεων.
του παρόντος άρθρου, ο Μισθωτής δικαιούται να χρη-
σιµοποιεί εργολάβους και αυτοί υπεργολάβους για την.
εκτέλεση της Σύμβασης.

25.2 Σύµφωνα µετις διατάξεις του άρθρου 19.3 και
µετά από σχετική αἴτηση του Εκµισθωτή, ο Μισθωτής
θα πρέπει να υποβάλει στον Εκµισθωτή αντίγραφο.
οποιονδήποτε συµβάσεων συνάπτει µε εργολάβους
(συμπεριλαμβανομένων των Συγγενών Επιχειρήσεων),
τα οποία έχουν αξία μεγαλύτερη από δύο εκατομμύρια
(2.000.000) Ευρώ, για συμβάσεις σχετιζόμενες µετο Στά-
διο Έρευνας καιτρία εκατομμύρια (3.000.900) Ευρώ,για
συμβάσεις σχετιζόμενες µετο Στάδιο Εκµετάλλευσης.Ο.
Μισθωτής, ανά πάσα στιγµή µετά την Ημερομηνία Ἐναρ-
ξης Ισχύος, θα πρέπει να υποβάλλει στον Εκµισθωτήτις
κατευθυντήριες γραμμές και διαδικασίες που διέπουν.
την διαδικασία έγκρισης που απαιτείται προκειµένου ο
Μισθωτής να συνάπτει συμβάσεις προμήθειας αγαθών.
και υπηρεσιών για Εργασίες Πετρελαίου. Οι εν λόγω κα-
τευθυντήριες γραμμές και διαδικασίες θα παραμένουν.
εμπιστευτικές και δεν θα αποκαλύπτονται από τον Εκ-
µισθωτή.

25.30 Μισθωτής, οιεργολάβοι καιτυχόν υπεργολάβοι
αυτού, δικαιούνται να απασχολούν αλλοδαπό προσωπι-
κό στην Ελλάδα γιατις Εργασίες Πετρελαίου. Ο Μισθω-

τής υποχρεούται (και μεριμνά ώστε και οι υπεργολάβοι
που αυτός απασχολεί να συμμορφώνονται σχετικά) να
προτιμά δεόντως και προσηκόντως υπηρεσίες, υλικά,
εξοπλισμό, αναλώσιμα καιλοιπά αγαθά που προέρχονται
από την Ελλάδα και τον ΕΟΧ, εφόσον η τιµή, η ποιότη-
τα, ο χρόνος παράδοσης και οιλοιποί όροι αυτών είναι
συγκρίσιµοι µετους όρους που προσφέρονται διεθνώς.

25.4. Με την επιφύλαξη των προὐποθέσεων καιτων.
απαιτήσεων της παραγράφου 9του άρθρου 6του νόµου
περί Υδρογονανθράκων, ο Εκµισθωτής θα υποστηρίζει
όλεςτις υποβληθείσες απότο Μισθωτή αιτήσεις ενώπιον.
των αρμόδιων αρχών γιατην απόκτηση αδειών εισόδου,
παραμονής, κυκλοφορίας και εργασίας στην Ελλάδα για
το σύνολοτου αλλοδαπού προσωπικούπου αναφέρεται
στην προηγούµενη παράγραφο, καθώς και για τα µέλη
των οικογενειών τους, εκτός αν συντρέχουν λόγοι εθνι-
κής ή δηµόσιας ασφάλειας και τάξης.

25.5 Απότην έναρξη των Εργασιών Πετρελαίου,οΜι-
σθωτής διασφαλίζει κατά προτεραιότητα την απασχό-
ληση προσωπικού από την Ελλάδα και τον ΕΟΧ και συ-
νεισφέρει στην εκπαίδευση αυτού, εφόσον προσληφθεί,
προκειµένου να έχει αυτό πρόσβαση σε οποιαδήποτε
θέση εξειδικευμένου εργάτη, εργοδηγού, στελέχους και
διευθυντή.

25.6 Επιπρόσθετα, ο Μισθωτής υποχρεούται κάθε
έτος να εκπαιδεύει το ηµεδαπό τεχνικό και επιστηµο-
νικό προσωπικό καθώς και δημοσίους υπαλλήλουςτου
Δημοσίου, σε αριθµό καιγιατέτοια χρονικά διαστήματα
που θα καθοριστούν µε απόφαση του Υπουργού κατάτις
διατάξειςτου άρθρου 6, παρ. 10,του νόµου περίΥδρογο-
νανθράκων καιτην κοινή πρόταση των Μερών.Τα σχετι-
κά έξοδα εκπαίδευσης που επιβαρύνουντο Μισθωτή δεν.
δύνανται να υπερβαίνουν και θα προσμετρούνται στα
συμφωνηθέντα έξοδα των υποχρεώσεων εκπαίδευσης
του Μισθωτή, όπως αυτά ορίζονται στο άρθρο 15.3.

Άρθρο 26
ΑΝΩΤΕΡΑ ΒΙΑ

26.1 Αδυναµία ή καθυστέρηση κατά την εκτέλεση,
οποιασδήποτε από τις συμβατικές υποχρεώσεις εκ µέ-
ρους είτετου Εκµισθωτή είτετου Μισθωτή, δεν θεωρεί-
ται παράβαση της Σύμβασης και δεν αποτελεί βάση για
την έγερση αξιώσεων ή απαιτήσεων του ενός Μέρους
έναντιτου άλλου αν αυτή η αδυναμία ή η καθυστέρηση
οφείλεται σε γεγονός ανωτέρας βίας ή στις συνέπειες
που προκαλούνται από ένα τέτοιο γεγονός.

26.2 «Ανωτέρα Βία» σηµαίνει οποιοδήποτε γεγονός
που δεν υπόκειται στον εύλογο έλεγχοτου Μέρουςπου
επικαλείται ότι επηρεάσθηκε από το γεγονός αυτό καιτο.
οποίο δεν προκλήθηκε από ή στο οποίο δεν συνέτεινε
αυτό το Μέρος καιπεριλαμβάνει, ενδεικτικά, θεοµηνίες,
επιδηµίες, σεισμούς, πυρκαγιές, πλημμύρες, εκρήξεις,
απεργίες, ανταπεργίες, πολέμους και εμπόλεμη κατά-
σταση, επαναστάσεις, κοινωνικές αναταραχές, εξεγέρ-
σεις, στάσεις καιπράξειςτης κυβέρνησηςτης Ελλάδαςή
οποιασδήποτε αλλοδαπής κυβέρνησης. Η Ανωτέραβία
δεν δικαιολογεί την παράλειψη καταβολής οποιουδή-
ποτε οφειλόµενου σύµφωνα µετην παρούσα Σύμβαση,
ποσού και έλλειψη κεφαλαίων δεν συνιστά Ανωτέρα βία.

26.3 Εάν, ως αποτέλεσµα γεγονότος Ανωτέρας Βίας,το
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6805

επηρεαζόµενο Μέρος παρεμποδίζεται στην εκτέλεση.
των υποχρεώσεων του ή στην άσκηση των δικαιωµά-
των του δυνάµει της παρούσας Σύμβασης, η εκτέλεση.
οποιασδήποτε υποχρέωσης ή η άσκηση οποιουδήποτε
δικαιώματος δυνάµειτης παρούσας Σύμβασης θα ανα-
στέλλεται κατά το µέτρο κατά το οποίοτο σχετικό Μέρος
θίγεται από το εν λόγω γεγονός Ανωτέρας Βίας και κατά
το χρόνο που αυτό διαρκεί, καθώς και για το μετέπειτα
εύλογο πρόσθετο χρόνο που τυχόν θα απαιτηθεί γιατην.
ομαλή ανάληψη των Εργασιών Πετρελαίου ή/και των
λοιπών συμβατικών υποχρεώσεων.

26.4 Σεπερίπτωση Ανωτέραςβίας,το Μέροςτο οποίο
παρεμποδίζεται στην εκτέλεση των υποχρεώσεων του
δυνάμει της παρούσας Σύμβασης ή στην άσκηση των
δικαιωµάτωντου δυνάµειτης παρούσας Σύμβασης, υπο-
χρεούται να γνωστοποιεί αµέσωςτη φύσητης Ανωτέρας
Βίας καιτην πιθανή διάρκειά της στο έτερο Μέρος.

26.5 Εάν, συνεπεία γεγονότος Ανωτέρας Βίας, ανα-
σταλούν οι Εργασίες Πετρελαίου ή/και άλλα συμβατικά
δικαιώµατα και συμβατικές υποχρεώσεις δυνάµει της
παρούσας για διάστηµα μεγαλύτερο των δώδεκα (12)
συνεχόμενων Μηνών µετάτην γνωστοποίηση γεγονότος
Ανωτέρας Βίας, τα Μέρη συναντώνταιγιανα συζητήσουν.
µε καλή πίστη τη συνέχιση ή την καταγγελίατης παρού-
σας Σύμβασης. Σε περίπτωση µη επίτευξης συμφωνίας
μεταξύ των Μερών εντός περιόδου δώδεκα (12) Μηνών.
από το απώτερο εκτων ακολούθων: () της γνωστοποί-
ησης Ανωτέρας Βίας, ή (1) την έναρξη των ανωτέρω
συζητήσεων, ο Εκµισθωτής ή ο Μισθωτής δύναται να
επιδώσει στο έτερο Μέρος γνωστοποίηση καταγγελίας
της παρούσας Σύμβασης, η οποίατίθεται σε ισχύ έξι (6).
Μήνες µετά την ηµεροµηνία επίδοσης της.

26.6Τα Μέρη συμφωνούν ειδικότερα ότισε περίπτωση,
που, εάν συνεπεία δικαστικής διαταγής ή οποιασδήποτε
δικαστικής απόφασης αποκλειστικά και µόνο σε σχέ-
ση µε Συγκατάθεση, διακοπούν οι Εργασίες Έρευνας, ο
Μισθωτής δύναται να ανακηρύξει το γεγονός αυτό ως
γεγονός Ανωτέρας Βίας και οι διατάξεις του παρόντος
άρθρου 26θα εφαρμόζονται ανάλογα, µε εξαίρεση της
δωδεκάµηνης χρονικής περιόδου που αναφέρεται στο
άρθρο 26.5,η οποίαθα επεκτείνεται σε χρονική περίοδο.
είκοσι τεσσάρων (24) µηνών.

Άρθρο 27
ΑΝΑΣΤΟΛΗ ΤΟΥ ΣΤΑΔΙΟΥ ΕΡΕΥΝΩΝ
27.1 Σε περίπτωση που οποιαδήποτε χρονική στιγ-
µή κατά το Στάδιο Ερευνών ο Μισθωτής επιθυµεί να
διεξάγει δραστηριότητα απαραίτητη για την εκτέλεση.
των Εργασιών Πετρελαίου και την τήρηση του Ετήσιου.
Προγράµµατος Εργασιών αναφορικά µετην οποία απαι-
τείται Συγκατάθεση, τότε η σχετική Απάντηση πρέπει
να εκδίδεται εντός της προβλεπόμενης κατά την εφαρ-
µοστέα νοµοθεσία προθεσμίας ή, σε περίπτωση που
η νοµοθεσία δεν προβλέπει σχετική προθεσµία, εντός
της προθεσμίας που προβλέπει το άρθρο 4 του νόµου
2690/1999 (Κώδικας Διοικητικής Διαδικασίας) («Προβλε-
πόµενη Προθεσμία»). Μετην επιφύλαξη των διατάξεων.
των άρθρων 27.5,
27.6 και 27.7 στην περίπτωση που η Απάντηση δεν.

δοθεί εντόςτης Προβλεπόμενης Προθεσµίας,τότεοΜι-
σθωτής έχει δικαίωµα, µε την παρέλευσή της εν λόγω.
προθεσμίας, να κοινοποιήσει έγγραφη γνωστοποίηση,
στον Εκμισθωτή ενημερώνοντας ότι η Προβλεπόμενη,
Προθεσμία έχει παρέλθει («Γνωστοποίηση Παρέλευσης
Προβλεπόµενης Προθεσμµίας)).

27.2 Με την παραλαβή από τον Εκµισθωτή της Γνω-
στοποίησης Παρέλευσης Προβλεπόμενης Προθεσμµίας,
ξεκινά περίοδος δεκαπέντε (15) ηµερολογιακών ηµερών
κατάτη διάρκειατης οποίας οΕκµισθωτής καιο Μισθω-.
τής θα πρέπει να συνεργαστούν καταβάλλοντος κάθε
δυνατή προσπάθεια προκειµένου να εξασφαλίσουντην.
έκδοση Απάντησης («Περίοδος Συνεργασίας»).

27.3 Αν, µετην παρέλευση της Περιόδου Συνεργασίας,
οΕκμµισθωτής καιο Μισθωτής δεν επιτύχουν να εξασφα-
λίσουν την έκδοση Απάντησης, τότε απότην ηµεροµηνία
εκείνη ο χρόνος εκτέλεσηςτων υποχρεώσεων αναφορι-
κά µετις οποίες απαιτείται η Συγκατάθεση αναστέλλεται
µε άµεση ισχύ µέχριτην έκδοση της σχετικής Απάντησης,
(«Περίοδος Αναστολής)).

27.4 Κατάτη διάρκειατης Περιόδου Αναστολής,οΜι-
σθωτής και ο Εκµισθωτής καταβάλλουν κάθε δυνατή,
προσπάθεια, προκειµένου να εξασφαλίσουν την έκδοση.
της σχετικής Απάντησης.

27.5 Η Περίοδος Αναστολής λήγει την ηµεροµηνία
κατά την οποία δίδεται η Απάντηση και από την ηµερο-
µηνία εκείνη οι επηρεαζόµενες υποχρεώσειςτου Μισθω-
τήτίθενται εκ νέου σε ισχύ και εκτελούνται στη διάρκεια
της υπόλοιπης µη λήξασας περιόδου της σχετικής Φά-
σης, η οποία θα παρατείνεται ανάλογα. Ουδεµία διάταξη.
του παρόντος άρθρου 27.5 στερεί από το Μισθωτή τα
δικαιώματά του να συνεχίσει στην επόµενη Φάση ή να
μειώσει τη συνολική περίοδο οποιασδήποτε επόμενης.
Φάσης, ή του Βασικού Σταδίου Ερευνών, σύμφωνα µε
τους όρους της παρούσας Σύμβασης.

27.6 Ο Μισθωτής δεν έχει δικαίωµα να συντάξει Γνω-
στοποίηση Παρέλευσης Προβλεπόµενης Προθεσµίας
αν δεν έχει υποβληθεί Προσήκουσα Αίτηση. «Προσή-
κουσα Αίτηση» πραγματοποιείται όταν η αίτηση γιατην.
απόκτηση Συγκατάθεσης είναι από κάθε άποψη ολοκλη-
ρωμένη κατά τύπο και ουσία, και σύμφωνη µετο νόµο.

27.7 Αίτηση για Συγκατάθεση θεωρείται Προσήκουσα
Αίτηση γιατους σκοπούςτης παρούσας Σύμβασης εφό-
σον η οικεία Κρατική Αρχή δεν έχει εγγράφως συµβου-
λεύσει διαφορετικά το Μισθωτή µέχρι την παρέλευση.
της Προβλεπόµενης Προθεσμµίας.

Άρθρο 28
ΕΠΙΣΤΟΛΗΥΠΟΣΤΗΡΙΞΗΣ
ΜΗΤΡΙΚΗΣ ΕΤΑΙΡΕΙΑΣ

28.Ί Στην περίπτωση που ο Μισθωτής και/ή οιοσδήπο-
τεΣυµµισθωτής βασίζεται στην τεχνική και/ή οικονομική
ικανότητα της Μητρικής του Εταιρίας για την εκτέλε-
ση των Εργασιών Πετρελαίου, ο Μισθωτής κα/ή ο εν
λόγω Συµµισθωτής, θα παρέχει στο Μισθωτή Επιστολή,
Ὑποστήριξης Μητρικής Εταιρίας µετο περιεχόµενοτου.
Παραρτήµατος Η (εφεξής «Επιστολή Υποστήριξης»). Η
Επιστολή Υποστήριξης θα ισχύει από την Ημερομηνία
Ἐναρξης Ισχύος και θα παραδοθεί στον Εκµισθωτή το
6806

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

αργότερο πέντε (5) ηµέρες πριν την ηµεροµηνία, κατά
την οποία η παρούσα Σύμβαση θα κυρωθεί από το Ελ-
ληνικό Κοινοβούλιο όπωςθα γνωστοποιηθεί εγγράφως
απότον Υπουργό στον Μισθωτή και/ή κάθε Συμµισθωτή
τουλάχιστον δεκαπέντε (15) ηµέρες πριν την ηµεροµηνία
κύρωσης.

Για τους σκοπούς του άρθρου 28, ο όρος «Μητρική
Εταιρία» σηµαίνει, αναφορικά µε κάθε Συµµισθωτή, κάθε
εταιρία ή άλλη νομική οντότητα ή φυσικό πρόσωπο, το
οποίο Ελέγχει, άµεσα ή έµµεσα, τον Μισθωτή ή/κάθε
Συμμµισθωτή.

28.2 Στην περίπτωση που συντρέξει Αθέτησης Υπο-
χρέωσης, αναφορικά µε Μητρική Εταιρεία που παρέχει
την Επιστολή Ὑποστήριξης, τότε ο Μισθωτής και/ή ο
εν λόγω Συµµισθωτής, κατόπιν γραπτής ειδοποίησης,
θα αναλάβει την έκδοση της αντικατάστασης της Επι-
στολής Υποστήριξης προς τον Εκµισθωτή µε όρους και
προῦὐποθέσεις κατ’ ουσίαν αντίστοιχους µε αυτούς του
Παραρτήµατος Η ή σεάλλη µορφή ασφάλειας, αποδεκτή
από τον Εκµισθωτή.

Για τους σκοπούς αυτούς, Αθέτηση Ὑποχρέωσης θα
συμβεί αναφορικά µε µια Μητρική Εταιρία όταν:

(α) η Μητρική Εταιρία αναστέλλει ή παύει την διεξα-
γωγή (ή απειλεί να αναστείλει ή να παύσειτη διεξαγωγή)
του συνόλου ή ενός σημαντικού µέρους των εργασιών.
της, ή

(β) η Μητρική Εταιρία ανακόπτει ή αναστέλλει την
εξόφληση των οφειλών της ή δεν είναι σεθέση ή παρα-
δέχεται την αδυναμία της να εξοφλήσει τις οφειλές της
κατά την ημερομηνία οφειλής τους, ή

(γ) η Μητρική Εταιρία αρχίζει διαπραγματεύσεις ή συ-
νάπτει συμφωνία διευθέτησης, συμβιβασμού, ανάθεσης
ή διακανονισμού µε έναν ή περισσότερους πιστωτέςτης,
µε σκοπό την αναδιοργάνωση του Χρέους της (λόγω.
πραγματικών ή αναμενόµενων οικονοµικών δυσχερει-
ών), ή

(δ) κηρυχθεί αναστολή πληρωμής (πιοΓαϊοήίιπη) του
Χρέουςτης Μητρικής Εταιρίας ή

(ε) λαμβάνεται οποιαδήποτε ενέργεια, διαδικασία ή
μέτρο για:

() αναστολή πληρωμών (πιοιαϊογίαπῃ) για το Χρέος,
εκκαθάριση, λύση, διαχείριση ή αναδιοργάνωση (µετην.
χρήση εκούσιου διακανονισμού, σχεδίου διακανονισμού.
ή αλλιώς) της Μητρικής Εταιρίας, ἡ

(19) συμφωνία διευθέτησης, συμβιβασμού, ανάθεσης
ή διακανονισμού µε δανειστή της Μητρικής Εταιρίας, ή

(1ῇ) διορισμό εκκαθαριστή, συνδίκου, διοικητικού συν-
δίκου (αἁπηἰηίςίγαῖίνε γεεαίνει), διευθυντή, αναγκαστικού
διαχειριστή (εοπηριἱ5ο(γ ΠΙΔΠᾶΦ6Ι) ή άλλου παρόμοιου
αξιωματούχου γιατην Μητρική Εταιρία ήτων περιουσι-
ακών της στοιχείων, ή,

(στ) η αξία του ενεργητικού της Μητρικής Εταιρίας
είναι μικρότερη από αυτή του παθητικού της (λαµβά-
νοντας υπόψητις ενδεχόµενες Και μελλοντικές υποχρε-
ώσεις) ή

(6) υπάρχει (κατά την εύλογη άποψη του Εκμισθωτή)
µεγάλη επιδείνωση της οικονοµικής κατάστασης της
Μητρικής Εταιρίας που δύναται να επηρεάσει αρνητικά
την ικανότητα της Μητρικής Εταιρίας κατά την εκτέλεση,
των υποχρεώσεώντης, βάσειτης Επιστολή Υποστήριξης
της Μητρικής Εταιρίας.

Άρθρο 29
ΓΝΩΣΤΟΠΟΙΗΣΕΙΣ - ΑΝΤΙΚΛΗΤΟΙ
29.Ί Εκτός αν άλλως προβλέπεται στην παρούσα Σύμ-
βαση, κάθε γνωστοποίηση/ κοινοποίηση/ειδοποίηση
δυνάµειτης παρούσας Σύμβασης πρέπει:
(α) να πραγματοποιείται εγγράφως,
(β) να συντάσσεται στην Αγγλική ή στην Ελληνική
γλώσσα, και
(γ) να παραδίδεται προσωπικά ή µε συστηµένη επιστο-
λή µε προπληρωμµένα τέλη (ἡ µε διεθνή υπηρεσία ταχυ-
μεταφορών εφόσον πρόκειται για αποστολή στο εξωτε-
ρικό), ή µέσω μηνύματος ηλεκτρονικού ταχυδρομείου
(6-ηπαί!) ή τηλεομοιοτυπίας στις ακόλουθες διευθύνσεις:
Για τον Εκµισθωτή:
Ελληνική Διαχειριστική Εταιρεία Υδρογονανθράκων.
Α.Ε. Λεωφόρος Μεσογείων 119, Αθήνα 10192
Ὑπόψη: Ιωάννη Μπασιά, Προέδρου και Διευθύνοντος
Συμβούλου Φαξ: 4-30 213 1513607.
Εππαϊ: εοηίας(ΘατεεΚκηγά{οςαίροης.ΩΙ

Με κοινοποίηση σε:

Ὑπουργείο Περιβάλλοντος και Ενέργειας

Γενική Γραμματεία Ενέργειας και Ορυκτών Πρώτων
Ὑλών Λεωφόρος Μεσογείων 119, Αθήνα, 10192

Ὑπόψη: Μιχαήλ Βερροιόπουλου, Γενικού Γραμματέα
Ενέργειας και Ο.Π.Υ. Φαξ: «30 213 1513608

Εππαϊι: Φ9εΠε(ΦγΘῶγρεη.ο:
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6807

Για το Μισθωτή:

1.ΤΟΤΑΙ ΕΡ 6ΒΕΕΓΕ Βν - ΒίαπεΠ Οῄ]εε
Ὑπόψη: ΒΓαΠζΠ ΜαΠαΦ6( -

Βορείου Ηπείρου και Κονίτσης, αρ. 74-76
15125 Μαρούσι, Αθήνα, Ελλάδα

Φαξ: 4-30 2105440344

Εππαί|: Αήαπο.νια[]οιάΘίοῖα[.σοπη

Με κοινοποίηση σε:

(9 ΤΟΤΑΙ ΕδΡ άΒΕΕΓΕ ΒΝ

Ὑπόψη: Μαπασίπα ΠἱΓθεῖοί
Βοιαεννί]κΙααη, αρ 18, 2591 ΧΕ

Χάγη, Ολλανδία

Φάξ: 31 7051 29622

και

(1) Τοῖα! ΕδΡ Εωίορε απά (εηίταἰ Ασία | τα
Ὑπόψη:ΝΡ ζοιπίτγ ΠΏεἰεφαῖε ἄίθεςε
ὕρρεγ ΒαηΚ 5ἵτεεῖ, αρ. 10, ζαπΠαιγ πανί,
Λονδίνο ΕΊ4 5ΒΕ

Ε πιαί[: πἰςΚ.{γεῖννο!ΙΘΤοῖα].εοηι

Φαξ: 33147 443966

2. ΕΛΛΗΝΙΚΑ ΠΕΤΡΕΛΑΙΑ ΑΕ

Ὑπόψη: Ιωάννης Γρηγορίου, Γενικός
Διευθυντής Ἔρευνας και Παραγωγής
Ὑδρογονανθράκων,

Χειμάρρας, αρ. 8Α

15125 Μαρούσι, Ελλάδα

Εππαί!: γοήςοιοιΘΠεἰρο.α:

Φαξ: 4-30 210 6302991

Με κοινοποίηση σε:
ΕΛΛΗΝΙΚΑ ΠΕΤΡΕΛΑΙΑ ΑΕ
Ὑπόψη: Φοίβου Συµεωνίδη.
Χειμμάρας 8Α

15125 Μαρούσι Ελλάδα
Εππαϊ!: (πιθοηίαϊςΘηειρο.α:
Φαξ: 4-30 210 6302991

3. ΕΡΙΣΟΝ ΙΝΤΕΒΝΑΤΙΟΝΑΙ 5.ρ.Α
Υπόψη: ΕχρΙογαἴίοη Πἱγθεῖοί

Εοίο ΒιοηᾶρᾶαΓίο, αρ. 31, 20121, Μιλάνο,
Ιταλία

Ε-πιαϊ]: πχΤΙγ.Γοιπαομἱθεαἰςοπ.ἴτ

Φαξ: --390262227041

Κάθε Μέρος θα πρέπει να έχει το δικαίωµα να µετα-
βάλειτη διεύθυνσή του καθ’ οιονδήποτε χρόνο και/ήνα
υποδεικνύει ότι αντίγραφα όλων των σχετικών ειδοποιή-
σεων θα πρέπει να απευθύνονται σε άλλο πρόσωπο και
άλλη διεύθυνση, αφού προηγουμένως έχει ενημερώσει
σχετικά όλα τα υπόλοιπα Μέρη.

29.2 Ελλείψει απόδειξης προηγούμενης παραλαβής,
και µε την επιφύλαξη των άρθρων 29.3 και 29.4, κάθε
γνωστοποίηση θεωρείται δοθείσα και παραληφθείσα:

(α) όταν παραδίδεται προσωπικά και ιδιοχείρως κατά
την επίδοσή της στη διεύθυνση που ορίζεται ανωτέρω,

(β) όταν αποστέλλεται µε συστηµένη επιστολή µε
προπληρωμµένα τέλη (εξαιρουµένου του αεροπορικού
ταχυδρομείου), δύο (2) Εργάσιµες Ημέρες µετά την απο-
στολήτης,

(γ) όταν αποστέλλεται µε αεροπορικό ταχυδρομείο,
πέντε (5) Εργάσιµες Ημέρες µετά την αποστολή της,

(δ) όταν αποστέλλεται µε διεθνή υπηρεσία ταχυµετα-
φορών, πέντε (5) Εργάσιµες Ημέρες αφότου η υπηρεσία
ταχυμεταφορών παραλάβει τη γνωστοποίηση από τον.
αποστολέα,

(ε) όταν αποστέλλεται µέσω μηνύματος ηλεκτρονικού
ταχυδρομείου (ε-πιαί!) στο µέρος που απευθύνεται και
στην επικαιροποιηµένη διεύὐθυνσήτου, µετην προῦπό-
θεση ότι ο αποδέκτης μεταδίδει µια µη αυτόματη έγ-
γραφη επιβεβαίωση επιτυχούς παραλαβής, την οποία
ο αποδέκτης Θα έχει την υποχρέωση να προσκομίσει
αμέσως μόλις συντελεστεί η επιτυχής παραλαβή, και

(στ) όταν αποστέλλεται µέσω τηλεομοιοτυπίας, κατά
τη στιγµή της αποστολής (σύµφωνα µε την αναφορά
αποστολής από τη συσκευή τηλεομοιοτυπίας από την.
οποία αποστάλθηκε η γνωστοποίηση).

29.3 Στην περίπτωση που η παραλαβή ή η τεκµαιρόµε-
νη παραλαβή γνωστοποίησης σημειώνεται πριν απότις
09:00 π.µ.(στη χώρα παραλαβής) σε Εργάσιµη Ημέρα,η
γνωστοποίηση θεωρείται ότιπαραλαμβάνεται στις 09:00:
π.μ. (στη χώρα παραλαβής) την ίδια ηµέρα, και στην πε-
ρίπτωση που η τεκµαιρόµενη παραλαβή σημειώνεται
µετά τις 17:00 µ.µ. (στη χώρα παραλαβής) σε Εργάσιµη.
Ημέρα ή σεαργία,η γνωστοποίηση θεωρείται ότιπαρα-
λαμβάνεται στις 09:00 π.μ. (στη χώρα παραλαβής) την
επόμενη Εργάσιµη Ημέρα.

29.4 Οι διατάξεις περίτηςτεκµαιρόµενης επίδοσης στο
άρθρο 29.2 δεν εφαρμόζονται σε γνωστοποιήσεις που
κοινοποιούνται µέσω τηλεομοιοτυπίας στην περίπτω-
ση που, πριν τη στιγµή κατά την οποία σε διαφορετική.
περίπτωση η γνωστοποίηση θα θεωρείτο επιδοθείσα
σύμφωνα µετο εν λόγω άρθρο, ο παραλήπτης ενηµερώ-
νειτον αποστολέα ότιη γνωστοποίηση έχειπαραληφθεί
σε µορφή που δεν είναι ευδιάκριτη από οποιαδήποτε
ουσιαστική πτυχή (καιαν͵ σε αυτήν την περίπτωση, εἰδο-
ποιείτον αποστολέα µέσω τηλεφώνου ή ηλεκτρονικής
επιστολής, αποστέλλει επίσης επιβεβαίωση µέσω τηλε-
ομοιοτυπίας εντός δύο ωρών).

29.5 Για την απόδειξη της επίδοσης, αρκεί να αποδει-
χθεί ότι:

(α) οφάκελοςπου εµπεριείχετη γνωστοποίηση απευ-
6808

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

θυνόταν στη διεύθυνση του αντίστοιχου Μέρους όπως
ορίζεται στο άρθρο 29.1 (ή όπως άλλως επιδίδεται από.
το εν λόγω Μέρος σύµφωνα µετην παράγραφο ϐ) και
ὀτιπαραδόθηκε είτε στην εν λόγω διεύθυνση είτε στην.
επιμέλεια των ταχυδρομικών αρχών ως παράδοση ως
συστηµένη ταχυδρομική επιστολή µε προπληρωµένα
τέλη, ὡς επιστολή µε αναφορά παραλαβής, ήωςεπιστο-
λή αποσταλθείσα µε διεθνή υπηρεσία ταχυµεταφορών, ή,

(β) η γνωστοποίηση μεταβιβάστηκε ολόκληρη µέσω.
τηλεομοιοτυπίας στον αριθµό τηλεομοιοτυπίαςτου σχε-
τικού Μέρους όπως αυτός ορίζεται στο άρθρο 29.1 (ή
όπως άλλως επιδίδεται από το εν λόγω Μέρος σύµφωνα
µε το άρθρο 29.6) (όπως αποδεικνύεται από την αυτό-
µατη αναφορά πλήρους παράδοσης).

29.6 Ἑκαστο Μέρος δύναται µε γνωστοποίηση τουλά-
χιστον πέντε (5) Εργάσιµων Ημερών στο έτερο Μέροςνα
µεταβάλειτη διεύθυνση ή τον αριθµό τηλεομοιοτυπίας
για την αποστολή των γνωστοποιήσεων.

29.7 Τα άρθρα 29.Ί έως και 29.6 (συμπεριλαμβανο-
µένου), δεν εφαρμόζονται στην επίδοση Εγγράφων.
Επίδοσης.

29.8 Κάθε Συµµισθωτής συμφωνεί ανέκκλητα µε τον.
Εκµισθωτή ότι κάθε Έγγραφο Επίδοσης επιδίδεται κατά
προσήκοντα και ἐγκυροτρόπο αναφορικά µε οποιεσδή-
ποτε Διαδικασίες µε επίδοση στον ορισθέντα αντίκλητο.
αυτού. Για τους σκοπούς της παρούσας παραγράφου
κάθε Συµµισθωτής ορίζει το αντίστοιχο Αντίκλητο ως
ακολούθως:

(α) Για την ΤΟΤΑΙ:

Τοῖαἱ Ηείίας

Ὑπόψη: Μαπαοίπα ὈἱΓθςῖοί,

Βορείου Ηπείρου και Κονίτσης, αρ. 74-76

Μαρούσι 15125, Ελλάδα

(β) Για την ΕΛΠΕ

Θεοδώρα Παπαδημητρίου, Δικηγόρος

Νεοφύτου Δούκα, αρ. 1,

Αθήνα 10674, Ελλάδα

(γ) Για την ΕΡΙ5ΟΝ:

Κις Ιαν ῄππη

Ὑπόψη: Αλέξανδρος Τσιρίγος,

Καψάλη, αρ. 10:

Αθήνα 10675, Ελλάδα

Στην περίπτωση μεταβίβασης δικαιωμάτων και υπο-
χρεώσεων σύμφωνα µετο άρθρο 20, ο αντίκλητοςτου
Μισθωτή σύμφωνα µετο παρόν άρθρο θα τεκµαίρεται
να είναι ο αντίκλητοςτου κάθε Συμµισθωτή από καιρού
εις καιρόν και µέχρις ότου την ανάκληση ή παραίτηση
αυτού.

29.9 Κάθε Συµµισθωτής συμφωνεί µε τον Εκµισθωτή,
να διατηρεί το διορισμό του αντικλήτου του (και κάθε
αντικαταστάτη αντικλήτου που διορίζεται σύµφωνα µε
το άρθρο 29.10) και να µην ανακαλεί το διορισμό του
αντικλήτου µέχρι να διοριστεί µε έγκυρο τρόπο ο αντι-
καταστάτης αυτού καθώς και ότι θα έχει κοινοποιήσει
στον Εκµισθωτή το όνοµα και τη διεύθυνση του αντι-
καταστάτη αντικλήτου.

29.10 Σε περίπτωση που ο αντίκλητος που αναφέρεται
στο άρθρο 29.9 (ή τυχόν αντικαταστάτης αντικλήτουπου
διορίζεται σύµφωνα µε το παρόν άρθρο 29.10) παύσει

ανά πάσα στιγµή να ενεργεί υπό αυτήν την ιδιότητα για
οποιονδήποτε λόγο, ο εντολέας του διορίζει αντικα-
ταστάτη αντίκλητο µε διεύθυνση επίδοσης εγγράφων
στην Ελλάδα και γνωστοποιεί στον Εκμισθωτήτο όνοµα
και τη διεύθυνση του αντικαταστάτη αντικλήτου. Στην.
περίπτωση που ο Συµµισθωτής δεν διορίσει αντικατα-
στάτη αντίκλητο ή δεν γνωστοποιήσει στον Εκµισθωτή
το όνοµα και τη διεύθυνση αντικαταστάτη αντικλήτου
όπως ορίζει το παρόν άρθρο 29.10, ο Εκµισθωτής έχει
δικαίωµα, µε την επίδοση γνωστοποίησης στον υπερή-
µερο Συµµισθωτή, να διορίσει ο ίδιος αντικαταστάτη
αντίκλητο προκειµένου να ενεργεί για λογαριασμό του
υπερήµερου Συμµισθωτή. Ο υπερήµερος Συµµισθω-
τής επιβαρύνεται µε όλα τα έξοδα της αντικατάστασης
του αντικλήτου που διορίζει ο Εκµισθωτής υπό αυτές
τις περιστάσεις.

29.11 Κάθε Συμµισθωτής δύναται, µετην επίδοση γνω-
στοποίησης τουλάχιστον πέντε (5) Εργάσιµων Ημερών.
στον Εκµισθωτή, να αλλάξειτη διεύθυνση του αντικλή-
του του (ή αντικαταστάτη αυτού που διορίζεται σύμφω-
να µετο άρθρο 29.10) µε άλλη διεύθυνση στην Ελλάδα.

29.12 Κάθε Έγγραφο Επίδοσης που επιδίδεται σύµφω-
να µετο παρόν άρθρο επισημαίνεται ως απευθυνόµενο.
υπόψη του αντίστοιχου αντικλήτου και στη διεύθυνση
του άρθρου 29.8 ή στη διεύθυνση που γνωστοποιείται
σύμφωνα µετο άρθρο 29.9, 29.10 ή 29.11 (ανάλογα µε
την περίπτωση).

29.13 Κάθε Έγγραφο Επίδοσης που επισημαίνεται ως
απευθυνόµενο υπόψη του αντίστοιχου αντικλήτου και
στη διεύθυνση του άρθρου 29.8ή σύμφωνα µετο άρθρο
29.12 θεωρείται ότι επιδίδεται εγκύρως εφόσον:

(α) παραδίδεται στην εν λόγω διεύθυνση ιδιοχείρως, ή,

(β) εφόσον αποστέλλεται µε πρώτης τάξης καταχω-.
ρισµένη παράδοση ή µε συστηµένη επιστολή στην εν
λόγω διεύθυνση, δύο (2) Εργάσιµες Ημέρες µετά την
ηµεροµηνία αποστολής.

29.14 Κάθε Συμµισθωτής αποστέλλει µέσω ταχυδρο-
µείου στον Εκµισθωτή αντίγραφο οποιουδήποτε Εγγρά-
Φου Επίδοσηςπου επιδίδει (ή επιδίδεται γιαλογαριασµό.
του) σε αντίκλητο σύµφωνα µε το παρόν άρθρο (στη
διεύθυνση του άρθρου 29.1 ή 29.6 (κατά περίπτωση),
αλλά η αδυναμία ή καθυστέρηση στην εκπλήρωσητης
παραπάνω υποχρέωσης δεν θίγει την εγκυρότητα της
επίδοσης Εγγράφων Επίδοσης σύµφωνα µετο άρθρο.
29.12.

29.15 Κάθε Συµµισθωτής συμφωνεί ότιη µη γνωστο-
ποίηση σε αυτόν της επίδοσης από αντίκλητο, ή η µη
παράδοση αντιγράφου Δικαστικού Εγγράφου πουτου
επιδίδεται, δεν θίγειτην εγκυρότητα της εν λόγω επίδο-
σης ή οποιασδήποτε Διαδικασίας που βασίζεται στην
εν λόγω επίδοση.

29.16 Οι διατάξεις των παραγράφων 8 έως και 15
του άρθρου 20 δεν επηρεάζουν το δικαίωµα επίδοσης
Εγγράφων Επίδοσης µε άλλον τρόπο που επιτρέπει ο
νόμος.

Άρθρο 30
ΤΡΟΠΟΠΟΙΗΣΕΙΣ ΤΗΣ ΣΥΜΒΑΣΗΣ

30.Ί Οιόροιτης παρούσας Σύμβασης δύνανται νατρο-
ποποιηθούν µόνο µε έγγραφη συμφωνία μεταξύ των
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6809’

Μερών και οποιαδήποτε τροποποίηση των όρων της
αποκτά ισχύ µόνο έπειτα από κύρωση από το Ελληνικό
Κοινοβούλιο µετην εξαίρεση οποιασδήποτε τροποποί-
ησης στο άρθρο 1.5 ως συνέπεια οποιασδήποτε µεταβί-
βασης ή εκχώρησης δικαιώματος, εν όλω ή εν µέρει, από
οποιονδήποτε Συμµισθωτή ή οποιασδήποτε αλλαγής
στο πρόσωπο του Εντολοδόχου, που θα αποκτούν ισχύ
σύμφωνα µετους όρους της παρούσας Σύμβασης και
του νόµου περί Υδρογονανθράκων.

30.2 Με αίτηση του Μισθωτή, οι προθεσμίες εκπλή-
ρωσης των υποχρεώσεων του Μισθωτή μπορούν να
παραταθούν µε έγγραφη συναίνεση του Εκµισθωτή,
µε εξαίρεση τις προθεσμίες των οποίων οι παρατάσεις
ρυθμίζονται ειδικά από το νόμο περί Υδρογονανθράκων.

Άρθρο 31

ΓΛΩΣΣΑ, ΕΦΑΡΜΟΣΤΕΟ ΔΙΚΑΙΟ ΚΑΙ ΣΧΕΣΗ
ΜΕΤΑΞΥ ΤΗΣ ΣΥΜΒΑΣΗΣ ΜΕΤΗΝ ΝΟΜΟΘΕΣΙΑ
ΤΗΣ ΕΥΡΩΠΑΙΚΗΣ ΕΝΩΣΗΣ

31.1 Η παρούσα σύμβαση υπεγράφη στην Ελληνική,
και στην Αγγλική γλώσσα. Σε περίπτωση ασυµφωνίας
μεταξύ των κειμένων, αμφότερα τα κείµενα στην Ελλη-
νική και στην Αγγλική αποτελούν αντικείµενο αναφοράς
προκειµένου να επιλυθούν οι αμφισηµίες, υπερισχύει
ωστόσοτο ελληνικό κείµενο.

31.2 Η παρούσα Σύμβαση διέπεται από και ερμηνεύ-
εται σύµφωνα µε το ελληνικό δίκαιο.

31.3 Ουδέν ἀρθροτης παρούσας Σύμβασης µπορείνα
αποκλίνει ή να υποχρεώνειτο Δημόσιο να αποκλίνει από
οποιαδήποτε διάταξη που περιέχεται σε Συνθήκες της
Ε.Ε. συμπεριλαμβανοµένων προς αποφυγή αμφιβολιών.
καιτων διατάξεων νόµων της Ε.Ε. οιοποίεςθεσπίστηκαν.
σε εκτέλεση των συνθηκών της Ε.Ε..

31.4 Εφόσον υφίσταται περίπτωση κατά την οποία
οποιαδήποτε τροποποίηση, απόκλιση, εξαίρεση ή προ-
σαρµογή στον ελληνικό νόµο που προβλέπεται από την.
παρούσα σύμβαση ήθελε κριθεί αντισυνταγματική ήπαρά
την ύπαρξη του άρθρου 31.3 µη συμβατή µε διάταξη ή,
και µε κάποια απαίτηση που περιέχεται σε συνθήκη της.
Ε.Ε. συμπεριλαμβανομένων, προς αποφυγή αμφιβολιών.
καιτων διατάξεων νόµων της Ε.Ε. οι οποίες θεσπίστηκαν.
σε εκτέλεση των συνθηκών της Ε.Ε, τα Μέρη είναι υπο-
χρεωµένα να διαπραγματευτούν άµεσα µιατροποποίηση,
στην παρούσα Σύμβαση, έτσι ώστε µια λειτουργικά ισο-
δύναμη τροποποίηση, απόκλιση, εξαίρεση ή προσαρμογή,
στο ελληνικό νόµο, η οποία θα είναι συνταγματική και
σύμφωνη µετις απαιτήσεις του Ευρωπαϊκού Δικαίου, να
ενσωματωθεί στην παρούσα Σύμβαση.

31.5 Χωρίς να θίγεται η γενικότητα του άρθρου 31.4,
ο Εκµισθωτής θα πρέπεινα διασφαλίζει ότιο Μισθωτής
θα συνεχίζεινα επωφελείται καθ΄ όλη τη διάρκεια αυτής
της Σύμβασης, από τα ακόλουθα δικαιώµατα:

(α) σε σχέση µετη διατήρηση λογαριασμών που απαι-
τούνται για τις Εργασίες Πετρελαίου για κανονιστικούς
και φορολογικούς σκοπούς:

(). Να διατηρεί τους εν λόγω λογαριασμούς και τις
σχετικές επιστροφές φόρου σε Ευρώ, και

(1). Να διατηρεί κεφάλαια σε τραπεζικούς λογαρια-
σμούς στο εξωτερικό και να διαθέτει τα εν λόγω κεφά-
λαια για κάθε πληρωμή προς τον Εκµισθωτή, η οποία

ενδέχεται να οφείλεται απὀ τον Μισθωτή από την πα-
ρούσα Σύμβαση,

(β) Να διεξάγειτοπικά μετατροπές αλλοδαπού συναλ-
λάγματος κάθε προσόδου που λαμβάνει από ηµεδαπές
πηγές και να μεταφέρει τα σχετικά κεφάλαια στο εξω-
τερικό,

(Υ) Να διανέμει ελεύθερα οποιαδήποτε μερίσματα
προκύπτουν απότις Εργασίες Πετρελαίου, από κεφάλαια
τα οποία είναι διαθέσιµα στο Μισθωτή σελογαριασμούς
εντός ή εκτός Ελλάδος,

(δ) Εκτός από ποσά που είναι αναγκαία για την κά-
λυψη εσωτερικών λειτουργικών αναγκών, να εξάγει,
κρατά, παρακρατά, ή διαθέτει εκτός Ελλάδας, όλες τις
προσόδους που προκύπτουν από Εργασίες Πετρελαίου.
(συμπεριλαμβανομένων εξαγωγικές πωλήσεις Υδρογο-
νανθράκων) και να παραμένει απαλλασσόµενος από
οποιαδήποτε υποχρέωση σχετικά µε επαναπατρισµό
των εν λόγω προσόδων στην Ελλάδα, και

(ε) Να συνάπτει συμβάσεις εκτός Ελλάδας σχετικά µε
τη χρηματοδότηση που σχετίζεται µε Εργασίες Πετρελαί-
ου καινα παραμένει απαλλασσόµενος από οποιαδήποτε
υποχρέωση επαναπατρισμού στην Ελλάδα οποιωνδή-
ποτε κεφαλαίων που σχετίζονται µε την εν λόγω χρη-
µατοδότηση.

31.6Το Δημόσιο δεν ευθύνεται έναντι του Μισθωτή,
αν οποιαδήποτε τροποποίηση, απόκλιση, εξαίρεση ή,
προσαρμογή στο ελληνικό δίκαιο που προβλέπεται από
την παρούσα Σύμβαση κριθεί αντισυνταγματική ή παρά
την ύπαρξη του άρθρου 31.3 κρίνεται µη συμβατή µε
κάποια απαίτηση που περιέχεται σε συνθήκη της Ε.Ε.
συμπεριλαμβανομένων, προς αποφυγή αμφιβολιών και
των διατάξεων νόµωντης Ε.Ε. οι οποίες θεσπίστηκαν σε
εκτέλεση των συνθηκών της Ευρωπαϊκής Ένωσης.

Άρθρο 32
ΔΙΑΦΟΡΑ

32.Ί Η παρούσα Σύμβαση αποτελεί και περιέχειτο σύ-
νολο των συμφωνιών και ρυθµίσεων μεταξύτων Μερών.
ως προς τα διαλαμβανόμενα θέµατα και, εφόσον δεν.
ορίζεται διαφορετικά στο παρόν, από την Ημερομηνία
Έναρξης Ισχύος της υπερισχύει και αντικαθιστά κάθε
άλλη συμφωνία ή ρύθμιση μεταξύτων Μερών ή οποιου-
δήποτε εξ αυτών ως προς τα θέµατα που αποτελούν το
αντικείµενο αυτής.

32.2 Σεπερίπτωση σύγκρουσης ή ασυµφωνίας μεταξύ
του κύριου σώµατοςτης παρούσας Σύμβασης και οποιου-
δήποτε εκτων Παραρτηµάτων αυτής, υπερισχύουν οι
διατάξεις που περιέχονται στο κύριο σώµατης Σύμβασης,

32.3 Εκτός εάν η παρούσα Σύμβαση ρητώς προβλέπει
διαφορετικά, τα δικαιώµατα και τα µέσα έννοµης προ-
στασίας που περιέχονται στη Σύμβαση είναι σωρευτικά
και δεν αποκλείουν δικαιώµατα και µέσα έννοµης προ-
στασίας που προβλέπει ονόµος.

Άρθρο 33
ΗΜΕΡΟΜΗΝΙΑ ΕΝΑΡΞΗΣ ΙΣΧΥΟΣ
33.Ί Η παρούσα Σύμβαση υπόκειται σεκύρωση από
το Ελληνικό Κοινοβούλιο, η οποία θα συντελείται µέσω
της ενσωµάτωσής της σε ειδικό κυρωτικό νόµο. Η ηµε-
ροµηνία που η Σύμβαση δημοσιεύεται στην Επίσηµη
6810 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Εφηµερίδατης Κυβερνήσεως µετάτην κὐρωσήτης από | κυρωτικού της νόµου, ο οποίος είναι ειδικός νόμος και
το Ελληνικό Κοινοβούλιο θα είναιη Ημερομηνία Έναρξης | () θα υπερισχύεικάθε άλλου αντίθετου νόµου που τυχόν.
Ισχύος αυτής. προσκρούει στις διατάξειςτης παρούσας Σύμβασης, και
33.2 Απότην Ημερομηνία Ἐναρξης Ισχύος, ηπαρούσα | (ἴ) µετην επιφύλαξη ωστόσοτων διατάξεων του Δικαίου
Σύμβαση θα διέπεται πρωτίστως απότις διατάξεις του | της Ευρωπαϊκής Ένωσης που έχουν άµεση εφαρµογή.

ΣΕ ΠΙΣΤΩΣΗΤΩΝ ΑΝΩΤΕΡΩ

Ο Εκµισθωτής καιο Μισθωτής υπέγραψαν τη Σύμβαση διατων νοµίµων εκπροσώπωντους κατάτην ηµεροµηνία
που αναφέρεται στην αρχή της.

Για τον ΕΚΜΙΣΘΩΤΗ:

Γεώργιος Σταθάκης, Υπουργός Περιβάλλοντος και Ενέργειας

Γιατον ΜΙΣΘΩΤΗ:
Για την ΤΟΤΑΙ ΕδΡ «ΒΕΕΓΕΒ.Ν.

ΒειπαΓα 6Ιεηχεπί

Για την Εαΐσοη Ιηϊειπαϊἴίοπαι 5.Ρ.Α.

Μαιιήζίο (οΓαἴει]α
Για την ΕΛΛΗΝΙΚΑ ΠΕΤΡΕΛΑΙΑ Α.Ε.

Ανδρέας Σιάµισιης
ΠΑΡΑΡΤΗΜΑΑ
ΣΤΟΙΧΕΙΩΔΗ ΟΡΘΟΓΩΝΙΑ
ΠΟΥ ΣΥΝΙΣΤΟΥΝ ΤΗ ΣΥΜΒΑΤΙΚΗ ΠΕΡΙΟΧΗ2
18/39/1323 . 19/39121 . 19/39/122 . 18/39,1193 .
18/39,120” - 19/39,109 - 19/39,110 - 19/39,111 - 18/39,107” - 18/39,108” - 19/39/97 - 19/39/98 - 19/39/99 -
19/39,100 . 19/39,101 . 18/39/96”. . 19/39/85 . 19/39/86 .
19/39/87 . 19/39/88. . 19/39/89 . 18/39/84”. . 19/39/73 .
19/39/74 . 19/39/75 . 19/39/76 . 19/39/77 . 18/39/72" .

19/39/61 - 19/39/62 - 19/39/63- 19/39/64 - 19/39/65 - 18/39/60” -19/39,49 - 19/39/50 -19/39,51 - 19/39/52 - 19/39/53
ΧΟιαριθμοί µε αστερίσκο αφορούν τοτµήµατου στοιχειώδους ορθογωνίου που υπάγεται στην δικαιοδοσίατου.
Δημοσίου σύµφωνα µετο άρθρο 2 παράγραφος Ί του νόµου Ὑδρογονανθράκων.

ΕΚΤΑΣΗ ΣΥΜΒΑΤΙΚΗΣ ΠΕΡΙΟΧΗΣ 2-2.422,Ί τετραγωνικά χιλιόμετρα
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6811

ΠΑΡΑΡΤΗΜΑΒ.

ΧΑΡΤΗΣ ΣΥΜΒΑΤΙΚΗΣ ΠΕΡΙΟΧΗΣ ΠΕΡΙΟΧΗ 2 (ΕΚΤΑΣΗ: 2422.1 τετ. χλμ)

ο κα κκια

ψ] ων

ψ

ἡ -------

ο 1

τς) πν

{

Η παρούσα Σύμβαση αναφέρεται στην Συµβατική Περιοχή Περιοχή 2 του ανωτέρω χάρτη, η οποία έχει έκταση

2.422,1 τετρ.χλμ.

ΠΑΡΑΡΤΗΜΑΓ.
ΛΟΓΙΣΤΙΚΗ ΔΙΑΔΙΚΑΣΙΑ

ΚΕΦΑΛΑΙΟ 1
ΓΕΝΙΚΕΣ ΔΙΑΤΑΞΕΙΣ

11 Ορισμοί

(α) Για τους σκοπούς της παρούσας Λογιστικής Δια-
δικασίας, οι όροι που χρησιμοποιούνται στο παρόν, οι
οποίοι έχουν ορισθεί στη Σύμβαση, έχουν την ἴδια ἑν-
νοια όταν χρησιμοποιούνται στην παρούσα Λογιστική,
Διαδικασία.

(β) Επιπροσθέτως, στο παρόν Παράρτηµα-

()Ο όρος «Λογιστική σεΔεδουλευμένη Βάση» σηµαί-
νει εκείνη τη λογιστική βάση κατάτην οποία τα κόστη και
τα οφέλη θεωρούνται ως εφαρµόσιµα κατάτην περίοδο
εκείνη στην οποία η απαίτηση γιατο σχετικό κόστοςγεν-
νιέται, ή το δικαίωµα για το σχετικό όφελος προκύπτει,
ανεξαρτήτωςτου χρονικό σηµείου εκείνου κατά τα οποίο.
αυτά τιμολογούνται, πληρώνονται ή εισπράττονται.

(1) «Συμβατικά Ἐξοδα» σημαίνουν τα Έξοδα Έρευνας,
Έξοδα Εκµετάλλευσης, Λειτουργικά Ἐξοδα, Έξοδα Υπη-
ρεσιών, καθώς καιτα Γενικά και Διοικητικά Ἐξοδα, όπως
αυτά ορίζονται αντιστοίχως στα Κεφάλαια 2.Ί έως και2.5
του παρόντος Παραρτήματος.

(Π1) «Υλικό» σηµαίνει μηχανήματα, εξοπλισμό καιπρο-
µήθειες που αποκτώνται και χρησιμοποιούνται κατά τη
διάρκεια των Εργασιών Πετρελαίου.

(1ν) «Έτος» σηµαίνει την περίοδο των δώδεκα µηνών.
που ξεκινά την Ίη Ιανουαρίου και λήγειτην 31η Δεκεμ-

βρίου και «Τρίμηνο» σηµαίνει την περίοδο τριών συνε-
χόµενων µηνών που ξεκινά την πρώτη ηµέρατου ανου-
αρίου, Απριλίου, Ιουλίου ή Οκτωβρίου, ή άλλες τέτοιες
περιόδους δώδεκα και τριών µηνών, αντίστοιχα, όπως
θα συμφωνήσουν εγγράφως τα Μέρη.

1:2 Δηλώσεις που πρέπει να υποβάλλονται από τον
Μισθωτή

(α)

(ἳ Εντός εξήντα (60) ηµερολογιακών ηµερών απότην.
Ημερομηνία Ἐναρξης Ισχύος, ο Μισθωτής οφείλει να.
υποβάλει στον Εκµισθωτή και να συζητήσει µαζίτου τα
κύρια σηµεία της πρότασής του ως προς το λογιστικό
σχέδιο, τα τηρούμενα λογιστικά βιβλία καιτις λογιστικές
καταστάσεις, τα οποία θα πρέπει να είναι σύµφωνα μετα
γενικά αποδεκτά και αναγνωρισμένα λογιστικά πρότυπα
και µετις συνήθεις πρακτικές της διεθνούς βιομηχανίας.
πετρελαίου.

(1) Εντός ενενήντα (90) ηµερολογιακών ηµερών από
την παραλαβή των ανωτέρω, ο Εκµισθωτής θα πρέπει
είτενα συμφωνήσει µετην πρόταση είτε να ζητήσειτην.
αναθεώρησήτης. Εντός εκατόν ογδόντα (180) ηµερολο-
γιακών ηµερών απότην Ημερομηνία Ἐναρξης Ισχύοςτης
Σύμβασης, ο Μισθωτής και ο Εκµισθωτής θα πρέπεινα
συμφωνήσουν ὠς προς τα κύρια σηµεία του λογιστικού.
σχεδίου, των τηρουµένων βιβλίων και των λογιστικών.
καταστάσεων, που θα απεικονίζουν τη βάση του λογιστι-
κού σχεδίου και των διαδικασιών που θα αναπτυχθούν.
και θα χρησιμοποιηθούν κατά τη Σύμβαση. Καταρχάς,
6812

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

όλατα βιβλία και οι καταστάσεις τηρούνται σε Λογιστική
Δεδουλευμένη Βάση.

(Π1) Μετά τη συμφωνία αυτή, ο Μισθωτής οφείλει αµελ-
λητί να καταρτίσει και να παραδώσει στον Εκµισθωτή,
έγγραφη και λεπτομερή περιγραφή της διαδικασίας επί
τη βάσειτης συμφωνηθείσας πρότασης, η οποίαθα υι-
οθετηθεί από τον Μισθωτή αναφορικά µε τη λογιστική,
την καταχώριση στοιχείων, καθώς και να επιτρέψει στον.
Εκµισθωτή να εξετάσει τα εγχειρίδια του Μισθωτή και
να επιθεωρήσει τις διαδικασίες που τηρούνται καιθα
εξακολουθούν να τηρούνται σύµφωνα µετη Σύμβαση.

(β) Οιδιάφορες υποβολές ή δηλώσεις που προβλέπο-
νται στο παρόν Παράρτημα πρέπει να πραγματοποιού-
νται από τον Εντολοδόχο γιαλογαριασµότου Μισθωτή.

(γ) Πέραν των όσων ορίζονται ανωτέρω, ο Μισθω-
τής υποβάλλει στον Εκµισθωτή τις ακόλουθες τακτικές
λογιστικές δηλώσεις ὡς προς τις Εργασίες Πετρελαίου,
καθεμία από τις οποίες θα πρέπει να καταρτίζεται χω-
ριστά Και µε αναφορά σε καθεµία Περιοχή Έρευνας και
Περιοχή Εκµετάλλευσης όπως αυτές εκάστοτε ορίζονται
σύμφωνα µετη Σύμβαση:

() Δήλωση Εκµετάλλευσης (βλ. Κεφάλαιο 5),

(1) Δήλωση Αξίας Εκµετάλλευσης (βλ. Κεφάλαιο ϐ),

(11) Δήλωση Εσόδων και Δαπανών (βλ. Κεφάλαιο 7),

(ἰν) Δήλωση Τελικής Κατάστασης (βλ. Κεφάλαιο 8),

(ν) Δήλωση Προὐπολογισμού (βλ. Κεφάλαιο 9).

(δ) Όλες οι εκθέσεις και δηλώσεις συντάσσονται σύμ-
φωνα µε τη Σύμβαση, την Νομοθεσία και σύµφωνα µε
τις διατάξεις της παραγράφου Ί.2(α)(1) του παρόντος
Κεφαλαίου ή, αν δεν υπάρχουν σχετικές διατάξεις, σύμ-
φωνα µετη συνήθη πρακτικήτης διεθνούς βιομηχανίας.
πετρελαίου.

1.3 Γλώσσα και Μονάδες Μέτρησης

(α) Οιλογαριασμοί τηρούνται σε Ευρώ. Για μετρήσεις
που απαιτούνται σύµφωνα µετη Σύμβαση χρησιµοποι-
ούνται µονάδεςτου μετρικού συστήµατος και βαρέλια.Η
γλὠσσαπου θα χρησιµοποιείται θα είναι η Ελληνική και
η Αγγλική. Παρόλο που το νόμισμα, οι µονάδες µέτρη-
σης και οι γλὠσσες που ορίζονται ανωτέρω κατισχύουν.
σε περίπτωση σύγκρουσης ή ασυνέπειας, ο Μισθωτής
µπορεί να τηρεί επίσης λογαριασμούς και αρχεία σε άλλα.
νομίσματα, γλώσσες και σε άλλες µονάδες μέτρησης,
όπου αυτό κρίνει ότι είναι απαραίτητο ή σκόπιμο από
διοικητικής απόψεως ή επιθυμητό.

(β) Με την παρούσα Λογιστική Διαδικασία επιδιώκε-
ται να µην υπάρξει συναλλαγµατικο κέρδος ή ζηµίατου
Εκµισθωτή ήτου Μισθωτή σεβάρος ήπρος όφελοςτου
άλλου. Ωστόσο, σε περίπτωση που υπάρξει κέρδος ή
ζημία από τη μετατροπή συναλλάγματος, (δηλαδή στις
περιπτώσεις όπου ηισοτιµίαπου χρησιμοποιείταιγιατη
μετατροπή των εξόδων ή εσόδων σε ευρώ, νόμισμα στο.
οποίο τηρούνται οι καταστάσεις, διαφέρει από την ισοτι-
µία που ισχύει κατά την πληρωμή ήτην είσπραξη των εν.
λόγω εξόδων ή εσόδων, αντίστοιχα), το εν λόγω κέρδος
ή η εν λόγω ζημία θα πιστώνεται ή θα χρεώνεται στους
λογαριασμούς που προβλέπονται από τη Σύμβαση.

(γ) Χρεώσεις και πιστώσεις που σχετίζονται µε έξο-
δα και έσοδα σε νομίσματα πέραν του νομίσματος στο.
οποίο τηρούνταιτα βιβλία μετατρέπονται σε ευρώ σύμ-

φωνα µε την ισχύουσα ισοτιµία του ξένου νομίσματος
χρησιμοποιώντας τις µέσες τιµές αγοράς και πώλησης
όπως εκδίδονται απότην Ευρωπαϊκή Κεντρική Τράπεζα
κατάτην ηµεροµηνία κατάτην οποία πραγματοποιείται
το έξοδο ή το έσοδο. Ξεχωριστό αρχείο θα πρέπει να
τηρείται από το Μισθωτή γιατις ισοτιμίες που χρησιµο-
ποιούνται σε κάθε μετατροπή.

1 Πληρωμές

(α) Όλες οι πληρωμές μεταξύ των Μερών θαπραγµα-
τοποιούνται, εκτός αν συμφωνηθεί κάτι διαφορετικό,
σε Ευρώ και µέσω τράπεζας που ορίζεται από κάθε δι-
καιούχο Μέρος.

(β) Με την επιφύλαξη των διατάξεων της Σύμβασης,
οι πληρωμές φόρου εισοδήματος από το Μισθωτή ή/
και κάθε Συμμµισθωτή θα πραγματοποιούνται σύµφωνα
µετις προβλεπόμενες διαδικασίες που περιέχονται στην.
ελληνική νοµοθεσία.

(γ) Όλατα οφειλόµενα ποσά μεταξύ των Μερών δυνά-
µειτης παρούσας Σύμβασης κατά τη διάρκεια οποιου-
δήποτε Ημερολογιακού Μηνός, θα είναι τοκοφόρα ως
προς κάθε µέρα καθυστέρησης πληρωμής τους κατά
το µήνα αυτόν, µε τόκο που ανατοκίζεται σε ημερήσια
βάση και µε ετήσιο επιτόκιο ίσο µε το δείκτη επιτοκίου
ΙΗΒΟΒ συν µια ποσοστιαία µονάδα.

1.5 Συνετή οικονομική διαχείριση

(α) Ο Μισθωτής οφείλει καθ’ όλη τη διάρκεια νατηρεί
οικονομικό και προὔὐπολογιστικό μηχανισμό ελέγχου για
το σύνολοτων Εξόδων τα οποία πραγματοποιεί σύμφω-
να µετη Σύμβαση.

(β) Πέραν των όσων ορίζονται ανωτέρω, ο Μισθωτής
οφείλει να φροντίζει ώστετα πραγματοποιούµενα από
αυτόν έξοδα σύµφωνα µετη Σύμβαση:

() να είναι απαραίτητα και σχετικά µε τους σκοπούς
της Σύμβασης,

(1) να πραγματοποιούνται µε ανταγωνιστικούς όρους
σύμφωνα µετις ορθές πρακτικές προμηθειών,

(1) να καταβάλλονται στα πρόσωπα στα οποία οφεί-
λονται σύμφωνα µετις ορθές πρακτικές εκταµίευσης.

(γ) Έξοδο ή δαπάνη που πραγματοποιεί ο Μισθωτής
πέραν των προβλεπόµενων στις παραγράφους (α) και (β).
του παρόντος δεν αφαιρείται και δεν εκπίπτει για σκο-
πούς φορολογίας εισοδήµατος, Μισθωµάτων ή άλλης
φορολογικής επιβάρυνσης κατάτην παρούσα Σύμβαση.

1.6 Δικαιώματα Ελέγχου και Επιθεώρησης του Εκµι-
σθωτή.

(α).

() Ο Εκµισθωτής δικαιούται να διενεργεί µε δικά του
έξοδα, έλεγχο των λογαριασμών και των στοιχείων του
Μισθωτή που τηρούνται δυνάµειτου παρόντος ωςπρος
κάθε Έτος, µέσα σε διάστηµα δύο (2) Ετών απότοτέλος
έκαστου Έτους. Γνωστοποίηση οποιασδήποτε επιφύλα-
ξης στουςλογαριασμούςτου Μισθωτή για οποιοδήποτε
Έτος πρέπει να υποβάλλεται στο Μισθωτή µέσα σε δι-
άστηµα τριών (3) Ετών από τη λήξη του εν λόγω Ἐτους.

(1) Για σκοπούς ελέγχου, οι ελεγκτές (οι οποίοι διορί-
ζονται από τον Εκμισθωτή) δικαιούνται να εξετάζουν.
και να βεβαιώνουν, σε εύλογο χρόνο, όλες τις χρεώσεις
καιτις πιστώσεις που σχετίζονται µετις Εργασίες Πε-
τρελαίου όπως λογιστικά βιβλία, λογιστικές εγγραφές,
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6813

αρχεία υλικών και αποθεμάτων, παραστατικά πληρωμών,
µισθολόγια, τιμολόγια, συμβάσεις, και κάθε άλλο έγγρα-
Φο͵, αλληλογραφία ή στοιχείο απαραίτητο γιατον έλεγχο.
καιτην πιστοποίηση των χρεώσεων καιτων πιστώσεων.

(3 Επιπλέον, οι ελεγκτές δικαιούνται, αναφορικά µε
τον παραπάνω έλεγχο, να επισκέπτονται Και να επιθεω-
ρούν͵ σε εύλογο χρόνο, όλα τα εργοτάξια, εργοστάσια,
εγκαταστάσεις, αποθήκες και γραφείατου Μισθωτή, τα
οποία άµεσα εξυπηρετούν τις Εργασίες Πετρελαίου.

(β) Με την επιφύλαξη των διατάξεων της παραγρά-
Φου 1.6α), ο Μισθωτής τηρεί στην Ελλάδα και να θέτει
στη διάθεση του Εκµισθωτή καιτου ελεγκτή που ο Εκµι-
σθωτής διορίζει προς επιθεώρηση όλατα έγγραφαπου
αναφέρονται στην εν λόγω παράγραφο για πέντε (5) Έτη.
έπειτα από την ηµεροµηνία έκδοσης αυτών.

ΚΕΦΑΛΑΙΟ2
ΤΑΞΙΝΟΜΗΣΗ, ΠΡΟΣΔΙΟΡΙΣΜΟΣ
ΚΑΙ ΚΑΤΑΝΟΜΗ ΕΞΟΔΩΝ ΚΑΙ ΔΑΠΑΝΩΝ

Όλες οι δαπάνες σχετικά µε τις Εργασίες Πετρελαίου.
που πραγματοποιούνται σύμφωνα µετις διατάξεις της
Σύμβασης θαταξινομούνται, ορίζονται και κατανέμονται
στην Περιοχή Έρευνας και σε κάθε Περιοχή Εκµετάλλευ-
σης ως εξής:

2.1 Έξοδα Έρευνας νοούνται οι άμεσες και κατανεµη-
θείσες έµµεσες δαπάνες, οι οποίες πραγματοποιούνται
κατά την αναζήτηση Υδρογονανθράκων σεµια περιοχή,
η οποία είναι ή ήταν κατά το χρόνο πραγματοποίησης
της δαπάνης, Περιοχή Έρευνας και συμπεριλαμβάνουν:

(α) Γεωφυσικές, γεωχηµικές, παλαιοντολογικές, γεωλο-
γικές,τοπογραφικές, περιβαλλοντολογικές και σεισμικές
έρευνες και μελέτες καθώς καιτην ερμηνεία αυτών.

(8) Ορύξεις γεωτρήσεων πυρηνοληψίας και γεωτρή-
σεων νερού.

(γ) Εργατικά, υλικά και υπηρεσίες που χρησιµοποιή-
θηκαν για τη διάνοιξη γεωτρήσεων µε σκοπό την ανα-
κάλυψη νέων Κοιτασµάτων Ὑδρογονανθράκων ή µε
σκοπό την αποτίµηση της έκτασης των Κοιτασµάτων
Ὑδρογονανθράκων που έχουν ήδη ανακαλυφθεί, µετην.
προὔὐπόθεση ότι οι γεωτρήσεις αυτές δεν έχουν ολοκλη-
ρωθείως γεωτρήσεις παραγωγής.

(δ) Εγκαταστάσεις που χρησιμοποιούνται αποκλειστι-
κά για την υποστήριξη των σκοπών αυτών, περιλαµβα-
νοµένων των οδών πρόσβασης καιτων αγορασθέντων.
γεωλογικών και γεωφυσικών πληροφοριών.

(ε) Αναλογία του συνόλου των Εξόδων Υπηρεσιών
που κατανέμονται στις Εργασίες Έρευνας, σε ισότιμη
βάση που θα συµφωνείται μεταξύ του Εκµισθωτή και
του Μισθωτή.

(στ) Αναλογία του συνόλου των Γενικών και Διοικη-
τικών Εξόδων που κατανέμεται στις Εργασίες Έρευνας
βάσει προβλεποµένου προὐπολογισμού δαπανών που
υπόκεινται σε αναπροσαρμογή βάσειτων πραγματικών.
δαπανών κατά το τέλος του σχετικού Ημερολογιακού
Ἔτους,

(Ὁ Οποιεσδήποτε άλλες δαπάνες που πραγµατοποιή-
θηκαν κατάτην αναζήτηση Υδρογονανθράκων πριν από
την Ημερομηνία Έναρξης Εμπορικής Εκµετάλλευσης,
και δεν καλύπτονται από την παράγραφο 2.3 κατωτέρω.

2.2 Έξοδα Εκµετάλλευσης νοούνται οι άµεσες και κα-
τανεµηθείσες έµµεσες δαπάνες που πραγµατοποιήθη-
καν κατά την ανάπτυξη της παραγωγικής ικανότητας,
Ὑδρογονανθράκων σε µία Περιοχή Εκµετάλλευσης, και
συμπεριλαμβάνουν:

(α) Όρυξη γεωτρήσεων οιοποίες ολοκληρώνονταιως
παραγωγικές γεωτρήσεις και όρυξη γεωτρήσεων µεσκο-
πότην εκμετάλλευση ήδη ανακαλυφθέντος Κοιτάσµατος
Ὑδρογονανθράκων, είτε οι γεωτρήσεις αυτές είναιπαρα-
γωγικές είτε άγονες.

(β) Ολοκλήρωση γεωτρήσεων µετην εγκατάσταση µό-
νιµης σωλήνωσηςή εξοπλισμού ή κατ’΄ἀλλοτρόπο, µετά
την όρυξη γεώτρησης, µε σκοπό να καταστεί δυνατή η
χρήση της ως γεώτρησης παραγωγής.

(Υ) Τα έξοδα εγκαταστάσεων του τόπου επιχειρήσεων,
όπως είναι οι αγωγοίπου βρίσκονται µέσα από το Σημείο
Διαχωρισμού, οι αγωγοί ροής, οι µονάδες παραγωγής
και επεξεργασίας, ο εξοπλισμός κεφαλών γεωτρήσεων,
ουπόγειος εξοπλισμός, τα συστήµατα ενισχυμένης ανά-
κτησης, οι εγκαταστάσεις αποθήκευσης πετρελαίου, οι
σταθμοί και οι αποβάθρες εξαγωγής, τα λιμάνια και οι
παρεμφερείς εγκαταστάσεις και οι οδοί πρόσβασης για
δραστηριότητες παραγωγής.

(δ) Μηχανολογικές µελέτες και σχεδιασμό για εγκατα-
στάσεις στον τόπο επιχειρήσεων καθώς και απαραίτητες
έρευνες και µελέτες για τη διενέργεια της ΜΠΕ.

(ε) Αναλογία του συνόλου των Εξόδων Υπηρεσιώνπου
κατανέμονται στις Εργασίες Εκµετάλλευσης, σεισότιµη.
βάση που συµφωνείται μεταξύ του Εκµισθωτή καιτου
Μισθωτή.

(στ) Αναλογία των Γενικών και Διοικητικών Εξόδωνπου
κατανέμονται στις Εργασίες Εκµετάλλευσης βάσει προ-
βλεπομένου προὔπολογισμού δαπανών που υπόκεινται
σε αναπροσαρμογή βάσει των πραγματικών δαπανών.
κατά το τέλος του σχετικού Έτους.

(0) Κάθε άλλη δαπάνη, μεταξύ άλλων, συµπεριλαμ-
βανοµένων όλων των εξόδων που σχετίζονται µετον.
έλεγχο των περιβαλλοντικών παραμέτρων, που πραγµα-
τοποιήθηκε κατά την ανάπτυξη της ικανότητας παραγω-
γής των Ὑδρογονανθράκων πριν από την Ημερομηνία
Εμπορικής Εκµετάλλευσης και δεν καλύπτεται από την.
παράγραφο 2.3 κατωτέρω.

2.3 Λειτουργικά Ἐξοδα νοούνται οι δαπάνες που πραγ-
ματοποιούνται µετά την Ημερομηνία Εμπορικής Εκµε-
τάλλευσης (εξαιρουμένων των περιπτώσεων των άυλων.
εξόδων γεώτρησης όπως αυτά αναφέρονται παρακάτω)
κατά την παραγωγή Υδρογονανθράκων καιτηλειτουρ-
γία συναφών εγκαταστάσεων. Ενδεικτικά και όχιπεριορι-
στικά,τα Λειτουργικά Ἐξοδα περιλαμβάνουν άυλα έξοδα
γεώτρησης που δαπανώνται στις γεωτρητικές εργασίες
τις σχετικές µε τη διάνοιξη ή την εκβάθυνση φρεάτων
παραγωγής, είτετα έξοδα αυτά πραγµατοποιήθηκαν.
πριν είτε µετά την έναρξη της Ημερομηνίας Εμπορικής
Εκµετάλλευσης. Δαπάνες σχετιζόμενες µετον έλεγχο των.
περιβαλλοντικών παραμέτρων συμπεριλαμβάνονται επί-
σης. Το υπόλοιπο των Γενικών και Διοικητικών Εξόδων,
καθώς και των Εξόδων Υπηρεσιών που δεν κατανεµή-
θηκαν στα Έξοδα Έρευνας ή στα Έξοδα Εκµετάλλευσης
κατανέμονται στα Λειτουργικά Έξοδα.
6814

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

2.4 Έξοδα Υπηρεσιών νοούνται άµεσες και έµµεσες
δαπάνες υποστήριξης των Εργασιών Πετρελαίου πε-
ριλαμβανομένων των εξόδων αποθηκών, αποβάθρων,
σκαφών, αυτοκινήτων, μηχανοκίνητου ισοπεδωτικού.
μηχανισμού, αεροσκαφών, σταθµών πυρόσβεσης και
ασφάλειας, συνεργείων, εργοστασίων επεξεργασίας
νερού καιλυµάτων, σταθµών παραγωγής ηλεκτρισμού,
οίκησης, κοινοτικών και ψυχαγωγικών εγκαταστάσεων.
και επιπλώσεων, εργαλείων και εξοπλισμού που χρησι-
μοποιούνταιστις παραπάνω δραστηριότητες.Τα Έξοδα
Ὑπηρεσιών του κάθε Έτους περιλαμβάνουν τα συνολικά
έξοδα που πραγµατοποιήθηκαν κατά το Ἐτος αυτό για
την αγορά και/ή την κατασκευή των εν λόγω εγκατα-
στάσεων καθώς και τα ετήσια έξοδα συντήρησης και
λειτουργίας των. Όλατα Έξοδα Υπηρεσιών κατανέμονται
τακτικά, σύµφωνα µε τα οριζόµενα στις παραγράφους
2.1(ε), 2.2(ε) και2.3 στα Ἐξοδα Ἐρευνας, Έξοδα Εκµετάλ-
λευσης και Έξοδα Λειτουργίας.

2.5 Γενικά και Διοικητικά Έξοδα νοούνται:

(α) Όλα τα έξοδα γραφείων, εργοταξιακών γραφείων,
εύλογη διαχειριστική αμοιβή Εντολοδόχου, και γενικά
διοικητικά, άµεσα ή κατανεµηθέντα έµµεσα έξοδα που
πραγματοποιεί ο Μισθωτής εντόςτης Ελλάδας αναφορι-
κά µετις Εργασίες Πετρελαίου, συμπεριλαμβανομένων,
ενδεικτικά, των εξόδων διοίκησης, λογιστικής και υπη-
ρεσιών εργασιακών σχέσεων.

(β) Γενικό και διοικητικό έξοδο της επιχείρησης γιατις
υπηρεσίες που παρασχέθηκαν από τον Μισθωτή ή για
λογαριασμό του εκτός της Ελλάδος για την εξυπηρέτη-
ση των Εργασιών Πετρελαίου. Περιλαμβάνει το έξοδο.
της γενικής υποστήριξης η οποία παρέχεται απότις ορ-
γανωτικές µονάδες των Συνδεδεµένων Επιχειρήσεων.
του Μισθωτή εκτός Ελλάδας προκειµένου να παρέχεται
στις Εργασίες Πετρελαίου η απαιτούμενη και απαραί-
τητη υποστήριξη πόρων όπως προσδιορίζονται απότο
προεδρικό διάταγμα εκτός εάν άλλως εγκριθεί από τον.
Εκµισθωτή κατάτην διάρκειατου Ετήσιου Προγράµµα-
τος Εργασιών και Προὔπολογισμού.

(γ) Όλα τα Γενικά και Διοικητικά Έξοδα θα κατανέµο-
νται τακτικά σύµφωνα µε κατά τα οριζόμενα στις πα-
ραγράφους 2.1(στ), 2.2(στ) και 2.3 στα Έξοδα Ἐρευνας,
Έξοδα Εκµετάλλευσης και Έξοδα Λειτουργίας.

(δ) Όλες οι δαπάνες υπό το άρθρο 2.5 δεν υπόκεινται
στον έλεγχο υπό το άρθρο 1.6, εκτός από την επιβεβαί-
ωση ότιτα ποσοστά εµµέσων δαπανών εφαρμόζονται
ορθά επίτης βάσης δαπανών.

(ε) Οι διατάξεις αυτού του κεφαλαίου δεν επηρεάζουν.
τις διατάξεις γιατις «Σωρευτικές Συνολικές Εκροέο που
ορίζονται στο άρθρο 13 «Μίσθωµα».

ΚΕΦΑΛΑΙΟ 3
ΚΟΣΤΟΣ, ΕΞΟΔΑ, ΔΑΠΑΝΕΣ
ΚΑΙ ΠΙΣΤΩΣΕΙΣΤΟΥ ΜΙΣΘΩΤΗ

3.Ί Εκπιπτόµενα Έξοδα Χωρίς Περαιτέρω Ἐγκρισητου
Εκµισθωτή

Με την επιφύλαξη των διατάξεων της Σύμβασης, ο
Μισθωτής βαρύνεται µε την καταβολή των κάτωθι δα-
πανών και εξόδων σχετικά µετις Εργασίες Πετρελαίου.
Τα εν λόγω έξοδα και οι εν λόγω δαπάνες ταξινομούνται

ωςπροςτην Περιοχή Έρευνας και ως προς κάθε Περιοχή,
Εκµετάλλευσης σύμφωνα µετους αντίστοιχους τίτλους
του Κεφαλαίου 2 και θα εκπίπτουν από τον Μισθωτή,
σύμφωνα µετη Σύμβαση γιατους σκοπούς του υπολο-
γισμού του μισθώµατος χωρίς την περαιτέρω έγκριση,
του Εκµισθωτή.

(α) Στρεμµατικές αποζημιώσεις

Ο όρος αυτός καλύπτει όλατα άµεσα έξοδα που ανα-
λογούν στην απόκτηση, ανανέωση ή εγκατάλειψη δικαι-
ωµάτων επιφάνειας που αποκτήθηκαν και διατηρήθηκαν.
σεισχύ στη Συµβατική Περιοχή.

(β) Εργατικά και Συναφές Κόστος

() Τα Έξοδα για ακαθάριστους μισθούς και αποδοχές,
συμπεριλαμβανομένων των χρηµατικών παροχών-απο-
ζημιώσεων των υπαλλήλων του Μισθωτή που απασχο-
λούνται άµεσα στις Εργασίες Πετρελαίου, ανεξαρτήτως
του τόπου στον οποίο βρίσκονται οι υπάλληλοι αυτοί.

(1) Τα έξοδα του Μισθωτή που αφορούν αργίες και
άδειες προσωπικού και σχετίζονται µε τους ακαθάρι-
στους μισθούς και τις αποδοχές που χρεώνονται όπως
προαναφέρεται στην περίπτωση (ἰ) ανωτέρω.

(1) Οι δαπάνες ή οιεισφορές που πραγματοποιούνται
σύμφωνα µε εκτιμήσεις ή υποχρεώσεις που επιβάλλο-
νται από την ελληνική νοµοθεσία και οι οποίες σχετίζο-
νται µε τα έξοδα μισθών και αποδοχών του Μισθωτή,
όπως προαναφέρεται στην περίπτωση (ἱ) ανωτέρω.

(ἰν) Τα εύλογα έξοδα ταξιδιών των υπαλλήλωντου Μι-
σθωτή, περιλαμβανομένων και εκείνων που πραγµατο-
ποιήθηκαν για ταξίδια των εκπατρισµένων υπαλλήλων.
που έχουν παραχωρηθεί στον Μισθωτή και τα οποία
πρέπει να είναι στο σύνολό τους σύµφωνα µετη συνή-
θη πρακτική του Μισθωτή και σύµφωνα µε τη διεθνή,
πετρελαϊκή βιομηχανία.

(ν) Οι παροχές προς τους εργαζόμενους του Μισθω-
τή, στο βαθµό που απασχολούνται άµεσα στις Εργασίες
Πετρελαίου µέχρι του ποσού που αντιστοιχεί στο 4090
του ακαθάριστου μισθού και των αποδοχών του κάθε
εργαζοµένου.

(ν!) Αν οι εργαζόµενοι του Μισθωτή απασχολούνται
καισε δραστηριότητες εκτόςτων Εργασιών Πετρελαίου
σύμφωνα µετην παρούσα Σύμβαση, µόνοτο µέροςτων.
εξόδων που σχετίζεται µε την εκτέλεση των Εργασιών.
Πετρελαίου σύµφωνα µετην παρούσα Σύμβαση καταλο-
γίζεται στις Εργασίες Πετρελαίου και επιµερίζεται βάσει
των φύλλων εργασιών των εργαζομένων.

(γ) Μεταφορά και διαμονή,

Το εύλογο κόστος μετακίνησης και διαµονής των ερ-
γαζοµένων και εργολάβων και το κόστος μεταφοράς
εξοπλισμού, υλικών και προμηθειών που απαιτούνται
γιατην εκτέλεση των Εργασιών Πετρελαίου.

(δ) Χρεώσεις για Υπηρεσίες

() Συμβάσεις µε Τρίτα Μέρη

Οιπραγµατικές δαπάνες των συµβάσεων για τεχνικές
και άλλες υπηρεσίες που έχουν συναφθεί από τον ΜΙ-
σθωτή για τις Εργασίες Πετρελαίου µε τρίτους που δεν.
αποτελούν Συγγενή Επιχείρηση, εκπίπτουν, υπό τον όρο.
ότιτο τίµηµα που καταβάλλεται από τον Μισθωτή δεν.
είναι ουσιωδώς υψηλότερο από αυτό που γενικά χρεώ-
νεται από άλλους διεθνείς ή εγχώριους προμηθευτές για
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6815

συγκρίσιµη εργασία και υπηρεσίες, και ότι οι συμβάσεις
συνήφθησαν κατόπιν διαδικασιών σύµφωνων µετην
πολιτική προμηθειών του Μισθωτή εναρμονισµένη µε
τη διεθνή πετρελαϊκή βιομηχανία, όπως υποβλήθηκε
στον Εκµισθωτή σύμφωνα µετην παράγραφο 3.3του
παρόντος Κεφαλαίου.

(1) Συγγενείς Επιχειρήσεις

Σε περίπτωση υπηρεσιών οι οποίες παρασχέθηκαν.
στο πλαίσιο των Εργασιών Πετρελαίου από Συγγενείς
Επιχειρήσεις, οι χρεώσεις θα πρέπει να βασίζονται σε
πραγματικά κόστη και να είναι ανταγωνιστικές. Οι χρί
ώσεις αυτές δεν πρέπεινα υπερβαίνουν τιςπιο ευνοϊκές
τιµές που χρεώνει η Συγγενής Επιχείρηση σετρίτουςγια
παρόμοιες υπηρεσίες υπό παρόμοιους όρους καιπροῦ-
ποθέσεις σε άλλες συναλλαγές. Εφόσον κρίνεται απαραί-
τητο, αποδεικτικά στοιχεία και έγγραφα που αφορούν.
στη βάση των τιµών κόστους που χρεώνονται είναι δυ-
νατόν να αποκτηθούν από τους ελεγκτέςτης Συγγενούς
Επιχείρησης, µέσω ενός «πιστοποιητικού κόστους».

(ε) Ὑλικό

() Γενικό.

Κατά το µέτρο που είναι πρακτικώς δυνατό και σύμ-
φωνο µετους κανόνες αποτελεσματικής και οικονοµικής
λειτουργίας, ο Μισθωτής θα αγοράζει καιθα προμηθεύει
για χρήση στις Εργασίες Πετρελαίου µόνοτο υλικό εκείνο.
που είναι αναγκαίο στο ευλόγως προβλεπόμενο µέλλον,
ενώ θα αποφεύγεται η συσσώρευση πλεονάζοντος υλι-
κού στο βαθµό που είναι πρακτικά εφικτό.

(1) Εγγύηση ποιότητας Υλικού

Σε περίπτωση ελαττωματικού υλικού ή εξοπλισμού,
τυχόν αποκατάσταση που έλαβε ο Μισθωτής απότους
προμηθευτές, τους κατασκευαστές ή τους αντιπροσώ-
πους τους θα πιστώνεται στους κατά τη Σύμβαση λο-
γαριασμούς.

(13) Αξία Υλικού που Χρεώνεται στους Λογαριασμούς

(Α) Μετην εξαίρεση της περίπτωσης (Β) παρακάτω,το
υλικό που αγοράσθηκε απότον Μισθωτή για χρήση στις
Εργασίες Πετρελαίου θα εκτιμάται ως προςτην αξίατου.
βάσει της τιµολογιακής τιµής του, αφαιρουµένων των.
τυχόν εκπτώσεων λόγω συναλλαγών ή λόγω πληρωμής
σε µετρητά (εφόσον υπάρχουν), των αμοιβών αγοράς
καιπροµήθειας και προστιθεµένων των εξόδων ναύλου
και αποστολής μεταξύ του σημείου προμήθειας καιτου
σημείου αποστολής, του ναύλου μέχριτου λιμένος προ-
ορισμού, της ασφάλισης, των φόρων, των τελωνειακών.
δασμών, των προξενικών τελών, των λοιπών χρεώσεων.
εισαγοµένου υλικού και, όποτε είναι εφικτό, των δαπα-
νών χειρισμού και μεταφοράς απότο σηµείο εισαγωγής
µέχριτην αποθήκη ή το εργοτάξιο, και τα έξοδα για το
υλικό αυτό δεν πρέπει να υπερβαίνουν τα ισχύοντα για
τις αγορές που πραγματοποιούνται σύµφωνα µε την
αρχή των ίσων αποστάσεων στην ελεύθερη αγορά.

(Β) Τα Υλικάπου αγοράζονται από Συγγενείς Επιχειρή-.
σεις θα χρεώνονται βάσει των τιµών κατωτέρω:

(αα) Καινούριο Υλικό (Κατηγορίας «Α») θα εκτιµάταιως
προς την αξία του βάσει της τρέχουσας διεθνούς τιµής,
η οποία δεν πρέπει να υπερβαίνειτην ισχύουσατιµή για
συνήθεις παρόμοιες συναλλαγές βάσει της αρχής των.
ίσων αποστάσεων στην ελεύθερη αγορά (κάθε σχετική

τεκμηρίωση πρέπει νατηρείτις απαιτήσεις της ελληνικής
νομοθεσίας περί τεκμηρίωσης τιµών ενδοοµιλικών συ-
ναλλαγών, ή την ισχύουσα κείµενη νοµοθεσία σε άλλες
περιοχές δικαιοδοσίας).

(ββ) Μεταχειρισµένο Υλικό (Κατηγορίας «Β» και «Γ»),το
οποίο βρίσκεται σε καλή και χρησιµοποιήσιµη κατάστα-
ση και το οποίο είναι κατάλληλο να ξαναχρησιµοποιη-
θεί χωρίς να χρειάζεται επισκευή, θα ταξινομείται στην.
Κατηγορία «Β» καιθα αποτιμάται στο εβδομήντα πέντε
(7596) τοις εκατό της τρέχουσας αξίας καινούριου υλικού
κατά την υποπαράγραφο (αα) ανωτέρω.

(ΥΥ) Υλικό που δεν µπορεί να υπαχθεί στην Κατηγορία
«Β» αλλά το οποίο µπορεί, µετά την επισκευή του, να
χρησιµοποιηθεί στο µέλλον για τη χρήση για την οποία
προοριζόταν αρχικά σαν καλής ποιότητας µεταχειρι-
σμµένο υλικό «Β» Κατηγορίας, ενώ Υλικό που µπορεί να
χρησιμοποιηθείγιατη χρήση γιατην οποία προοριζόταν.
αρχικά αλλά δεν µπορεί να επισκευασθεί, θα κατατάσσε-
ται στην Κατηγορία «[» Και θα αποτιμάται στο πενήντα
τοις εκατό (5096) τηςτρέχουσαςτιµής καινούριου υλικού.
κατά την υποπαράγραφο (αα) ανωτέρω. Τα έξοδα επι-
σκευής θα χρεώνονται στο κόστοςτου επισκευασµένου.
υλικού, υπό τον όρο ότιτο Υλικό Κατηγορίας «» µαζί µε
τα έξοδα επισκευής δεν θα υπερβαίνουν την αξία του.
υλικού Κατηγορίας «Β».

(δδ) Υλικό που δεν µπορείνα υπαχθεί στην Κατηγορία
«Β» ή στη «Γ»θα αποτιμάται βάσει αξίας που βρίσκεται
σε αναλογία µετη χρήση του.

(εε) Υλικό το οποίο απαιτεί κόστη ανέγερσης θα χρε-
ώνεται βάσει του κατάλληλου ποσοστού ως προς την
κατηγορία στην οποία υπάγεται σύµφωνα µετις παρα-
γράφους (αα) έως (δδ) ανωτέρω επίτηςτρέχουσαςτιµής
αγοράς καινούριου υλικού κατάτην υποπαράγραφο (αα)
ανωτέρω.

(στστ) Όταν η χρήση υλικού είναι προσωρινή και η
χρήση του στις Εργασίες Πετρελαίου δεν δικαιολογεί
την έκπτωση τιµής της υποπαραγράφου (γγ) ανωτέρω,
τότε το υλικό αυτό θα αποτιμάται επί βάσεως η οποία
θα έχειως αποτέλεσµα την καθαρή χρέωση των κατάτη,
Σύμβαση λογαριασμών ανάλογα µε την αξία της προ-
σφερθείσας υπηρεσίας.

(Ώ Σεπερίπτωση που Υλικό δεν είναι διαθέσιµο προς
απόκτηση στιςτιµές που προβλέπονται στην παράγρα-
Φο (Α) ή (Β) ανωτέρω λόγω γεγονότος που εμπίπτει στο
πεδίο του ορισμούτης «Ανωτέρας Βίας»του άρθρου 26,
ο Μισθωτής δύναται να προβαίνει σε εύλογες χρεώσεις
αναφορικά µετις Εργασίες Πετρελαίου, για το απαιτού-
µενο Υλικό στο κόστοςπου πραγματοποιήθηκε απότον.
Μισθωτή για την προμήθεια του Υλικού αυτού προκει-
µένου να το καταστήσει κατάλληλο για χρήση καινατο
µεταφέρει στην Συµβατική Περιοχή.

(στ) Μισθώµατα, Δασμοί και Λοιπές Επιβαρύνσεις

Όλατα µισθώματα, φόροι, δασμοί, έξοδα, τέλη, εισφο-
ρές, καιλοιπές επιβαρύνσεις οι οποίες επιβάλλονται από
τον Εκµισθωτή σχετικά µε τις Εργασίες Πετρελαίου και
καταβάλλονται άµεσα ή έμμεσα απότον Μισθωτή, εκτός.
του φόρου εισοδήματος του Μισθωτή και που επιβάλ-
λονται στον Μισθωτή όπως προβλέπει το άρθρο 14,
6816

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

καθώς και άλλοι φόροι πληρωτέοι που σχετίζονται µε
το εισόδηµα ή τα κέρδη του Μισθωτή.

(6) Ασφάλιση και ζημίες

Τα ασφάλιστρα και τα έξοδα ασφάλισης που αφο-
ρούν ασφάλιση υπό τον όρο ότι, εάν η ασφάλιση αυτή
ανατεθεί εν όλω ή εν µέρει σε Συγγενή Επιχείρηση, τα
προαναφερόµενα ασφάλιστρα και έξοδα θα εκπίπτουν.
µόνο µέχριτου σημείου που ισχύει για ανταγωνιστικές
ασφαλιστικές εταιρείες που δεν είναι Συγγενείς Επιχει-
ρήσεις. Εφόσον απαιτείται, στοιχεία που αποδεικνύουν.
την βάση των τιµών χρέωσης μπορούν ναληφθούν από
τη Συγγενή Επιχείρηση και τα αναμενόμενα διαθέσιµα
υποστηρικτικά έγγραφα όπως προβλέπονται από την
Ελληνική νοµοθεσία περί ενδοομιλικών συναλλαγών.
Έξοδα καιζηµίες που επέρχονται ως συνέπεια γεγονότων.
τα οποία, και στο βαθµό που αυτά, δεν αποκαθίστανται
από ασφάλιση που λαμβάνεται υπό την παρούσα Σύμ-
βαση είναι Εκπεστέα κατά την Σύμβαση εκτός και αν
τα έξοδα αυτά προκλήθηκαν αποκλειστικά από δόλο ή,
αμέλεια του Μισθωτή.

(η) Νομικά Ἐξοδα

Όλατα έξοδα και οι δαπάνες αντιδικίας και νομικών ή
συναφών υπηρεσιών που κρίνονται απαραίτητα ή σκό-
πιµα για την απόκτηση, τελειοποίηση, διατήρηση και
προστασίατης Συµβατικής Περιοχής, καιγιατην υπερά-
σπιση ή την έγερση αγωγών ή μηνύσεων που αφορούν
στη Συµβατική Περιοχή ή κατά οποιασδήποτε αξίωσης
τρίτου η οποία απορρέει από δραστηριότητες δυνάµει
της Σύμβασης, καθώς και όλα τα ποσάτα οποία καταβλή-
θηκαν για νομικές υπηρεσίες απαραίτητες ή σκόπιµεςγια
την προστασία του κοινού συμφέροντοςτου Εκµισθωτή,
καιτου Μισθωτή, εκπίπτουν. Όταν παρέχονται νομικές
υπηρεσίες από έµµισθους ή τακτικά προσληφθέντες
δικηγόρους του Μισθωτή ή Συγγενούς Επιχείρησης
αυτού επί παγία αντιµισθία, η σχετική αντιµισθία θα
περιλαμβάνεται αντί της παρούσας παραγράφου, στις
περιπτώσεις των παραγράφων 3.Ί(β) ἡ 3.Ί(5δ) ανωτέρω,
κατά περίπτωση και οι σχετικές δαπάνες θα εκπίπτουν.
κατά τα εκεί οριζόμενα.

(θ) Έξοδα εκπαίδευσης

Όλες οι εύλογες δαπάνες και έξοδα στα οποία υπο-
βάλλεται ο Μισθωτήςγια εκπαίδευση προσωπικού όπως
ορίζεται στο άρθρο 25.5της Σύμβασης ή άλλως ορίζεται.

() Γενικά και Διοικητικά Έξοδα

Τα έξοδα που περιγράφονται στην παράγραφο 2.5(α)
καιη χρέωση που περιγράφεται στην παράγραφο 2.5(β).

(ια) Τα έξοδα εγκατάλειψης και παύσης λειτουργίας,
συμπεριλαμβανομένων πληρωμών εκτάκτων αποθεµα-
τικών ὁπως προβλέπονται στην παράγραφο 2/1) και στην.
παράγραφο 3 του άρθρου Ί0 του νόµου περίΥδρογο-
νανθράκων και στο άρθρο 8.6της παρούσας Σύμβασης.

(1β)Το κόστος απογραφής σύμφωνα µετην παράγρα-
φο4.2του παρόντος Παραρτήµατος

Γ

3.2 Εκπιπτόµενα Ἐξοδα µόνο µε Προηγούμενη Ἐγγρα-
φη Έγκριση του Εκµισθωτή

(α) Προμήθειες που πληρώθηκαν σε µεσάζοντες από
το Μισθωτή,

(β) Δωρεές και εισφορές

(γ) Δαπάνη για έρευνα και ανάπτυξη καινούριου εξο-
πλισμού, υλικού καιτεχνικών μεθόδων προκειµένουνα
χρησιμοποιηθούν στην αναζήτηση, ανάπτυξη καιπαρα-
γωγή Υδρογονανθράκων, τα οποία δεν χρησιμοποιού-
νται στις Εργασίες Πετρελαίου.

3.3 Ο Μισθωτής οφείλει να τηρεί έγγραφη και εσω-
τερικά εγκεκριµένη πολιτική προμηθειών και συναφείς
διαδικασίες (σύµφωνα µετις ορθές πρακτικές προµηθει-
ών) κατά τη συνήθη διεξαγωγή των επιχειρηµατικώντου
δραστηριοτήτων, αναφορικά µε την αγορά υπηρεσιών
και υλικών. Η εν λόγω πολιτική προμηθειών γνωστοποι-
είται στον Εκµισθωτή ενός τριάντα (30) ηµερολογιακών.
ηµερών από την Έναρξη Ισχύος. Για κάθε κόστος που
αναφέρεταιστις παραγράφους 3.Ί και3.2του παρόντος
Κεφαλαίου, ο Εκµισθωτής µπορεί να ζητήσει στοιχεία
σχετικά µετην τήρηση της εγκεκριµένης πολιτικής προ-
µηθειών του Μισθωτή κατά την ανάθεση των δαπανών.
αυτών.

3.4 Ἐξοδα µη Εκπιπτόµενα δυνάµειτης Σύμβασης

(α) Πραγματοποιηθέντα έξοδα πριν από την Ημερο-
µηνία Έναρξης Ισχύος.

(β) Κόστος προώθησης πωλήσεων Υδρογονανθράκων.
ή μεταφοράς Υδρογονανθράκων πέραν του Σηµείου Δι-
αχωρισμού.

(γ)Το κόστοςτης Εγγυητικής Επιστολής που παρέχεται
σύμφωνα µε την παρούσα Σύμβαση (καθώς και κάθε
άλλο ποσό που δαπανήθηκε σε αποζημιώσεις αναφορι-
κά µετη µη εκπλήρωση των συμβατικών υποχρεώσεων).

(δ) Κόστος διαιτησίας και του ανεξάρτητου εµπειρο-
γνώμονα σχετικά µε κάθε διαφορά που πηγάζει από τη
Σύμβαση.

(ε) Ανταλλάγµατα (αντάλλαγμα υπογραφής καιπαρα-
γωγής) και φόρος εισοδήµατος καθώς και κάθε άλλοι
φόροιπληρωτέοι βάσειτου εισοδήµατος καιτων κερδών.
του Μισθωτή.

(στ) Πρόστιµα και ποινές πληρωτέα σύµφωνα µε από-
φαση αρμοδίων υπηρεσιών του Ελληνικού δημοσίου.

(0 Τα έξοδα που προκλήθηκαν από δόλο ή βαριά αµέ-
λεια του Μισθωτή.

(η) Τα έξοδα που έχουν πραγµατοποιηθεί χωρίςτη συ-
γκατάθεση ή έγκριση του Εκµισθωτή στις περιπτώσεις
που η εν λόγω συγκατάθεση ή έγκριση είναιπροαπαιτού-
µενη όπως προβλέπει η παράγραφος 3.2του παρόντος
Κεφαλαίου.

(θ) Έξοδα που δεν περιλαμβάνονται σε καµία απότις
παραγράφους 3.Ί ή3.2του παρόντος Κεφαλαίου, µετην.
επιφύλαξη των διατάξεων της παραγράφου 3.5τουπα-
ρόντος Κεφαλαίου.

3.5 Λοιπά έξοδα και Δαπάνες,

Τα λοιπά έξοδα και οι λοιπές δαπάνες που δεν καλύ-
πτονται ούτε εμπίπτουν στις διατάξεις του παρόντος
Κεφαλαίου 3 και που πραγματοποιούνται από τον Μι-
σθωτή σύμφωνα µετις διατάξεις της Σύμβασης γιατην.
απαιτούμενη και προσήκουσα εκτέλεση των Εργασιών.
Πετρελαίου, εκπίπτουν µόνο µε την προηγούµενη έγ-
γραφη έγκριση του Εκµισθωτή.

3.6 Πίστωση δυνάµειτης Σύμβασης

Τα καθαρά έσοδα των κάτωθι συναλλαγών θαπιστώ-
νονται στους λογαριασμούς δυνάµειτης Σύμβασης:
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6817

(α) Κάθε ασφάλιση ή απαίτηση σχετικά µε Εργασίες
Πετρελαίου ή σχετικά µε κάθε περιουσιακό στοιχείο
το οποίο χρεώθηκε στους κατά τη Σύμβαση λογαρια-
σμούς, εφόσον οι εργασίες ή τα περιουσιακά στοιχεία
είχαν ασφαλισθείκαιτα ασφάλιστρα είχαν χρεωθεί στους
κατά τη Σύμβαση λογαριασμούς.

(β) Έσοδο το οποίο εισπράχθηκε από εξωτερικούς
παράγοντες για τη χρήση ακινήτων ή περιουσιακών
στοιχείων που χρεώθηκαν στους κατά τη Σύμβαση λο-
γαριασμούς στο βαθµό που τα σχετικά έξοδα χρεώθηκαν.
κατάτον τρόπο αυτόν.

(γ) Κάθε λογιστική τακτοποίηση που ελήφθη από το
Μισθωτή προερχόμενη από προμηθευτές ή κατασκευ-
αστές ήτους αντιπροσώπους αυτών σχετικά µε ελαττω-
µατικό υλικό, το κόστος του οποίου είχε χρεωθεί προ-
ηγουµένως από το Μισθωτή στους κατά τη Σύμβαση
λογαριασμούς.

(δ) Μισθώµατα, επιστροφές χρηµατικών ποσών και
λοιπές πιστώσεις που εισπράχθηκαν από το Μισθωτή,
καιπου αναφέρονται σε χρεώσεις που έγιναν στους κατά
τη Σύμβαση λογαριασμούς, εξαιρουμένων των επιδικα-
σθέντων στο Μισθωτή δυνάμει διαιτητικής απόφασης
ή απόφασης ανεξάρτητου εμπειρογνώµοναπου αναφέ-
ρονται στην παράγραφο 3.4(δ) ανωτέρω.

(ε) Τα ποσά τα οποία χρεώθηκαν αρχικά στους κατάτη
Σύμβαση λογαριασμούς για υλικά απογραφής τα οποία
στη συνέχεια εξήχθησαν από την Ελλάδα χωρίςνα έχουν.
χρησιµοποιηθεί στις Εργασίες Πετρελαίου.

3.7 Διπλές Χρεώσεις και Πιστώσεις

Δεν θα υπάρξει καµία διπλή χρέωση ή πίστωση στους
κατά τη Σύμβαση λογαριασμούς.

ΚΕΦΑΛΑΙΟ 4
ΚΑΤΑΧΩΡΗΣΗ ΚΑΙ ΑΠΟΤΙΜΗΣΗ ΑΞΙΑΣ
ΠΕΡΙΟΥΣΙΑΚΩΝ ΣΤΟΙΧΕΙΩΝ

4.1 Ο Μισθωτής οφείλει να τηρεί λεπτομερή στοιχεία
σχετικά µε κάθε Περιοχή Εκµετάλλευσης ως προς τα
περιουσιακά στοιχεία τα οποία χρησιμοποιούνται στις
Εργασίες Πετρελαίου σύμφωνα µετη συνήθη πρακτική
της διεθνούς βιομηχανίας πετρελαίου για δραστηριότη-
τες έρευνας και παραγωγής.

4.2 Σε εύλογα τακτά διαστήµατα και τουλάχιστον µια
φορά κάθε Έτος όσον αφορά στα κινητά περιουσιακά
στοιχεία και µία φορά κάθε πέντε (5) Έτη αναφορικά µε
τα ακίνητα περιουσιακά στοιχεία, ο Μισθωτής οφείλει
να προβαίνει σε απογραφή της κατά τη Σύμβαση περι-
ουσίας, Ο Μισθωτής οφείλει να ειδοποιήσει εγγράφως
τον Εκµισθωτή γιατην πρόθεση του να διενεργήσει απο-
γραφήτριάντα (30) ηµερολογιακές ηµέρεςτουλάχιστον.
νωρίτερα και ο Εκµισθωτής δικαιούταινα εκπροσωπείται
κατά την απογραφή αυτή. Ο Μισθωτής οφείλει να δι-
ευκρινίζει σαφώς τις αρχές βάσει των οποίων γίνεται η.
αποτίµηση της αξίας των περιουσιακών στοιχείων κατά
την απογραφή.

4.3 Σεπερίπτωση εκχώρησης δικαιωμάτων σύµφωνα
µετη Σύμβαση, µπορεί να γίνει ειδική απογραφή από
τον Μισθωτή και κάθε Συμµισθωτή µετά από αίτησητου.
εκδοχέως υπότον όρο ότιτα σχετικά έξοδαθα βαρύνουν.
τον εκδοχέα.

ΚΕΦΑΛΑΙΟΣ5
ΔΗΛΩΣΗ ΕΚΜΕΤΑΛΛΕΥΣΗΣ

5.Ί Μετην Ημερομηνία Εμπορικής Εκµετάλλευσης,ο
Μισθωτής υποβάλλει στον Εκµισθωτή σύμφωνα µετο
άρθρο 17 της παρούσας Σύμβασης, τριµηνιαίες Δηλώ-
σεις Εκµετάλλευσης («Δήλωση Εκμετάλλευσης)) στον
Εκµισθωτή οι οποίες θα περιέχουν τις ακόλουθες πλη-
ροφορίες σε σχέση µε κάθε Περιοχή Εκµετάλλευσης:

(α) την ποσότητα του Παραχθέντος και Διασωθέντος
Αργού Πετρελαίου:

(β) την ποσότητα του Παραχθέντος και Διασωθέντος
Φυσικού Αερίου.

(Ύ)την ποσότητατων Παραχθέντων και Διασωθέντων
Παραπροϊόντων.

(δ)τις ποσότητες Υδρογονανθράκων οι οποίες χρησι-
µοποιήθηκαν γιατη συνέχιση των εργασιών γεώτρησης
καιπαραγωγής και γιατην άντληση του προϊόντος µέχρι
του σημείου εισπίεσης στο κοίτασμα για αποθήκευση:

(ε) τις ποσότητες αναφλεγέντος Φυσικού Λερίου:

(στ) το μέγεθος υπαρχόντων αποθεµάτων Υδρογο-
νανθράκων στην αρχή του εν λόγω Ημερολογιακού
Τριµήνου. και

(0 το µέγεθος υπαρχόντων αποθεµάτων Υδρογοναν-
θράκων στοτέλοςτου εν λόγω ΗμερολογιακούΤριµήνου.

5.2 Η Δήλωση Εκµετάλλευσης γιατην Πρώτη Περίοδο.
και κάθε ημερολογιακού Τριµήνου εφεξής υποβάλλεται
στον Εκµισθωτή µέσα σε τριάντα (30) Ημερολογιακές
ηµέρες από το τέλος της περιόδου αυτής, ανάλογα µε
την περίπτωση, σύµφωνα µετο άρθρο 13.7της παρού-
σας Σύμβασης.

ΚΕΦΑΛΑΙΟ6
ΔΗΛΩΣΗ ΑΞΙΑΣ ΕΚΜΕΤΑΛΛΕΥΣΗΣ

6.Ί Για τους σκοπούς του άρθρου 13 της Σύμβασης,
ο Μισθωτής οφείλει να καταρτίζει δήλωση που ανα-
γράφειτους υπολογισμούςτης αξίας των παραχθέντων.
και διασωθέντων Υδρογονανθράκων κατά τη διάρκεια
κάθε Ημερολογιακού Τριµήνου σχετικά µε κάθε Περιοχή,
Εκµετάλλευσης. Η Δήλωση αυτή θα πρέπει να περιέχει
τις εξής πληροφορίες ως προς κάθε Περιοχή Εκµετάλ-
λευσης:

(α) Τις επιτευχθείσες απὀ το Μισθωτή ποσότητες και
τιµές από πωλήσεις Υδρογονανθράκων σετρίτους κατά
τη διάρκεια του σχετικού Τριμήνου.

(β) Τις επιτευχθείσες απὀ το Μισθωτή ποσότητες και
τιµές από πωλήσεις σε πρόσωπα πέραν από ανεξάρτη-
τους τρίτους κατά τη διάρκεια του σχετικού Τριµήνου.

(Υ) Τις ποσότητες αποθεμάτων Ὑδρογονανθράκων
κατά το τέλοςτου προηγούμενου Τριµήνου.

(δ) Τις ποσότητες αποθεμάτων Ὑδρογονανθράκων
κατά το τέλοςτου εν λόγω Τριµήνου.

(ε) Πληροφορίες διαθέσιµες στο Μισθωτή, εφόσον
είναι σχετικές για τους σκοπούς του άρθρου 13 της
Σύμβασης, αναφορικά µετις τιµές Υδρογονανθράκων.
που παράχθηκαν απότις κυριότερες χώρες παραγωγής
και εξαγωγής πετρελαίου, συμπεριλαμβανοµένων των.
συμβατικών τιµών, εκπτώσεων και υπερτιµηµάτων, κα-
θώς και τιµών που επιτεύχθηκαν στις αγορές άµεσης
παράδοσης (5ροΐ πιαγκεῖς).
6818

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

(στ) Το ύψος καιτον υπολογισμό των κατά το Ημερο-
λογιακό Τρίμηνο πληρωτέων Μισθωµάτων σύμφωνα
µετο άρθρο 13.

6.2Η Κατάσταση Αξίας Εκµετάλλευσης κάθετΤριµήνου.
θα υποβάλλεται στον Εκµισθωτή το αργότερο έναν (1)
Μήνα απὀτοτέλοςτου Ημερολογιακού Τριµήνου αυτού.

ΚΕΦΑΛΑΙΟ7
ΔΗΛΩΣΗ ΕΣΟΔΩΝ ΚΑΙ ΔΑΠΑΝΩΝ

7.Ί Ο Μισθωτής οφείλει να καταρτίζει για κάθε Τρί-
µηνο Δήλωση Εσόδων και Δαπανών σύμφωνα µετην
παρούσα Σύμβαση για κάθε Περιοχή Εκµετάλλευσης. Η
Δήλωση αυτή πρέπει να διαχωρίζει τα Έξοδα Έρευνας
από τα Έξοδα Εκµετάλλευσης και Λειτουργίας και να
προσδιορίζει τις κύριες δαπάνες κάθε τέτοιας κατηγο-
ρίας. Η Δήλωση εµφανίζειτα ακόλουθα:

(α) Πραγµατικές δαπάνες και έσοδα για το σχετικό
Τρίμηνο.

(β) Σωρευτικές δαπάνες και έσοδα γιατο σχετικό Έτος.

(Υ)Τιςπιο πρόσφατες προβλεπόμενες γιατοτέλοςτου
σχετικού Έτους σωρευτικές δαπάνες.

(δ) Τις αποκλίσεις μεταξύ των προβλέψεων του προ-
Ὀπολογισμού και των πιο πρόσφατων προβλέψεων και
τις εξηγήσεις ως προς τις αποκλίσεις αυτές.

7.2 Η Κατάσταση Εσόδων και Δαπανών κάθε Τριµή-
νου υποβάλλεται στον Εκµισθωτή το αργότερο έναν (1)
Μήνα από το τέλος του Τριµήνου αυτού.

ΚΕΦΑΛΑΙΟΘ
ΟΡΙΣΤΙΚΗ ΕΤΗΣΙΑ ΔΗΛΩΣΗ

8.Ί Ο Μισθωτής οφείλει να καταρτίζει Οριστική Ετήσια
Δήλωση για κάθε Περιοχή Εκµετάλλευσης. Η Δήλωση
αυτή πρέπειναπεριέχειτις πληροφορίεςπου προβλέπο-
νται από τη Δήλωση Εκµετάλλευσης, τη Δήλωση Αξίας
Εκµετάλλευσης και τη Δήλωση Εσόδων και Δαπανών
και θα βασίζεται στις πραγματικές ποσότητες Υδρογο-
νανθράκων που παράχθηκαν και στα έξοδα που πραγ-
µατοποιήθηκαν.

8.2 Βάσει της Δήλωσης αυτής θα γίνονται οι οποιεσ-
δήποτε αναγκαίες αναπροσαρμογές στις (οικονομικές)
συναλλαγές που προβλέπονται από τη Σύμβαση.

8.3 Η Οριστική Ετήσια Δήλωση κάθε Ημερολογιακού
Έτους υποβάλλεται στον Εκµισθωτή µέσα σεπροθεσµία
τριών (3) Μηνών από το τέλος ενός εκάστου Ἐτους.

ΚΕΦΑΛΑΙΟ9
ΔΗΛΩΣΗ ΠΡΟΥΠΟΛΟΓΙΣΜΟΥ

Ο Μισθωτής υποχρεούται να καταρτίζει Ετήσιο Πρό-
γραμµα Εργασιών και Προὔπολογισμό, όπως ορίζεται
στο άρθρο 5της παρούσας Σύμβασης σε σχέση µεκάθε
Περιοχή Έρευνας και κάθε Περιοχή Εκµετάλλευσης. Σε
αυτόν θα πρέπει να γίνεται διάκριση μεταξύ Εξόδων.
Ἔρευνας, Εξόδων Εκµετάλλευσης και Εξόδων Λειτουρ-
γίας και να εμφανίζονται τα ακόλουθα:

(α) Οι προβλεπόμενες δαπάνες και τα προβλεπόµε-
να έσοδα για το Ημερολογιακό Έτους σύµφωνα µε τη
Σύμβαση.

(β) Πίνακας µετα σημαντικότερα επιµέρους κονδύλια
των Εξόδων Εκµετάλλευσης για το Ημερολογιακό Έτος
αυτό.

(γ) Οισωρευτικές δαπάνες καιτα σωρευτικά έσοδα µέ-
χριτο τέλοςτου προηγουμένου Ημερολογιακού Έτους.

ΚΕΦΑΛΑΙΟ ΊΟ
ΑΝΑΘΕΩΡΗΣΗ ΛΟΓΙΣΤΙΚΗΣ ΔΙΑΔΙΚΑΣΙΑΣ

Οι διατάξεις της παρούσης Λογιστικής Διαδικασίας
δύναται να τροποποιηθούν κατόπιν συμφωνίας μεταξύ
του Μισθωτή και του Εκµισθωτή. Οιτροποποιήσεις θα
γίνονται εγγράφως και θα αναφέρουν την ηµεροµηνία
κατά την οποία οιτροποποιήσεις θα τεθούν σε ισχύ.

ΠΑΡΑΡΤΗΜΑΔ
ΑΙΤΗΣΗ ΣΥΝΑΙΝΕΣΗΣ ΓΙΑ ΟΡΥΞΗ ΓΕΩΤΡΗΣΗΣ

(1) Ο Μισθωτής υποχρεούται, πριν από την όρυξη
οποιασδήποτε Ερευνητικής Γεώτρησης ή Γεώτρησης
Αποτίμησης, να υποβάλει στον Εκµισθωτή:

(α) τουλάχιστον δύο (2) Μήνες πριν από τη διάνοιξη
Ερευνητικής Γεώτρησης: και

(β) τουλάχιστον επτά (7) ηµερολογιακές ηµέρες πριν.
από διάνοιξη Γεώτρησης Αποτίμησης,

αίτηση για τη χορήγηση συναίνεσης για όρυξη.

(2) Η αίτηση για τη χορήγηση συναίνεσης για όρυξη
πρέπεινα περιλαμβάνει, στο βαθµό που είναι διαθέσιµες,
λεπτομέρειες επίτων ακολούθων:

(α) την τοποθεσία της γεώτρησης, συμπεριλαμβανο-
μένων:

() των γεωγραφικών συντεταγμένων πλάτους και µή-
κους (Γκρίνουιτς),

(19) το απόλυτο υψόμετρο,

(11) σε περίπτωση θαλάσσιας γεώτρησης, του βάθους
θάλασσας και εκτίµησης του υψόμετρου της υποδοχής
του γεωτρητικού στελέχους ητου δαπέδου του πύργου
του γεωτρύπανου πάνω απότην επιφάνειατης θάλασσας

(ἰν) σε περίπτωση κεκλιµένης γεώτρησης, της διαδρο-
µής της γεώτρησης µε προσδιορισμό της απόκλισης,
του μετρούμενου βάθους, του κατακόρυφου βάθους
καιτου αζιμούθιου της εκάστοτε θέσης της γεώτρησης
σε τακτικά διαστήματα,

(ν) σε περίπτωση κατακόρυφης γεώτρησης, των ορίων
απόκλισης στον πυθµένα της θέσης της γεώτρησης.

(β) της προετοιμασίας του χώρου γεώτρησης, εφοδι-
αστικής βάσης, συμπεριλαμβανομένων των εξής στοι-
χείων ενδεικτικά και χωρίς να επηρεάζεται η γενικότητα
των αναφεροµένων:

() του σχεδίου του χώρου γεώτρησης, το οποίο θα
προσδιορίζειτη χωροθέτηση του γεωτρύπανου καιτου
εξοπλισμού του, τις δεξαμενές καυσίμων, τις δεξαμενές.
βιομηχανικού νερού γεώτρησης, τους αποθηκευτικούς.
χώρους λάσπης και τσιμέντου, τα πυρίµαχα φράγματα,
τους δίσκους περισυλλογής λαδιών και τα τυχόν ανα-
γκαία εκρηκτικά,

(1) των µεθόδων που θα χρησιμοποιηθούν για την
καταπολέμηση της ρύπανσης και βλάβης του περι-
βάλλοντος λαμβανομένων υπόψη των γεωτρήσεων.
τροφοδοσίας νερού, των ποταμών, των δασών, των γε-
ωργικών εκτάσεων, της αλιευτικής δραστηριότητας και
των κτιρίων που βρίσκονται κοντά στην τοποθεσία της
γεώτρησης,

(1) των µεθόδων που θα χρησιμοποιηθούν για την
απόθεση των λυμάτων, όπως είναι η άχρηστη λάσπη,
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6819

των θρυμµάτων της γεώτρησης καιτα απορρίµµατα κα-
ταυλισμού των καταλυμάτων του προσωπικού, τα οποία
βρίσκονται στο χώρο του εργοταξίου της γεώτρησης,

(ἰν) των προφυλάξεων ασφαλείας που σχετίζονται µε
την προετοιμασία του χώρου γεώτρησης σύμφωνα µε
τους Κανόνες Επιστήµης και Τέχνης Έρευνας και Εκμε-
τάλλευσης Υδρογονανθράκων,

(ν) των ερευνών του χώρου οι οποίες εμφανίζουν πι-
θανότητες υπάρξεως φυσικού αερίου σε µικρό βάθος,

(ν! των σχεδίων αποκατάστασης του χώρου µετάτην.
εγκατάλειψη της γεώτρησης και

(νΙ) των προὐποθέσεων ασφαλείας, ιδιαίτερα των.
λεπτομερειών περίφραξης, φρούρησης, πυρίµαχων.
φραγμάτων, τάφρου και αγωγού καυστήρα, προειδο-
ποιητικών σηµάτων, επικίνδυνων περιοχών, όπως αυτές
περιγράφονται στους κατάλληλους κώδικες εργασίας
του Κώδικα Ασφαλούς Πρακτικής του ΒΙΠ, φώτων, πε-
ριορισµών πρόσβασης, δήλωσης επισκεπτών, περιοχών
όπου επιβάλλεται η χρήση υποδημάτων ασφαλείας ή,
κράνη ασφαλείας και περιοχών όπου επιτρέπεται το
κάπνισμα.

(γ) των μεθόδων πρόληψης εκρήξεων, µε αναφορά
στις:

(1) αναμενόμενες πιέσεις,

(2)τη διάταξη του αντιεκρηκτικού μηχανισμού ασφά-
λειας,

(3) δοκιμών αντιεκρηκτικού μηχανισμού ασφάλειας,
ελέγχους και διατρήσεις,

(4) λεπτομέρειες της διάταξης και δοκιµές αντοχήςτης,
κεφαλής γεώτρησης,

(5) δοκιµές αντοχής στην έδραση της σωλήνωσης,

(6) βαλβίδες πολλαπλού στραγγαλισμού, σύστηµα
στραγγαλισμού ροής και αδρανοποίησης και διαδικα-
σίες δοκιμών,

(7) διαδικασίες ελέγχου συμβάντων απότοµης µετα-
βολής της ταχύτητας διάτρησης,

(8) διαδικασίες δοκιμών ροής,

(9) διαδικασίες αντιμετώπισης εισροής αερίου,

(10) διαδικασίες απομόνωσης της γεώτρησης,

(11) διαδικασίες ανάσχεσης της όρυξης,

(12) διαδικασίες αδρανοποίησης της γεώτρησης.

(δ) του σχεδιαγράµµατος της γεώτρησης,

(ε) της γεωλογικής, γεωφυσικής προβλέψης καιτου
προγράµµατος της γεώτρησης και

(στ) σχέδιο αξιολόγησης σχηματισμών.

(3) Εκτός εάν άλλως προβλέπεταισε κάποια Σύμβαση.
Ενοποίησης, ουδεμία γεώτρηση θα ορύσσεται σε σηµείο
που απέχειλιγότερο από 400 µέτρα απότα ὁριατηςπε-
ριοχής αδείας, ούτεθα αποκλίνειτόσο ώστετο κατώτα-
το σηµείο της ή οιοδήποτε τµήµα του διαμετρήματος
γεώτρησης να απέχει λιγότερο από 400 µέτρα από την.
περιοχή αδείας.

(4) Στο παρόν Παράρτημα «Σύμβαση Ενοποίησης» ση-
µαίνει σύµβαση που έχει συναφθεί σύµφωνα µετο άρ-
θρο 5 παράγραφο 15 του νόμου περί Υδρογονανθράκων.

ΠΑΡΑΡΤΗΜΑ Ε
ΑΣΦΑΛΕΙΕΣ

(1) Ο Μισθωτής οφείλει να συνοµολογεί και να δια-
τηρεί σε ισχύ ασφαλιστική σύµβαση για τις Εργασίες

Πετρελαίου, για εκείνα τα ποσά και έναντι εκείνων των.
κινδύνων, που ασφαλίζονται κατά συνήθεια ή µε σύνεση
στη διεθνή πετρελαϊκή βιομηχανία, η οποία ασφαλιστική,
σύμβαση θα καλύπτει:

(α) κάθε απώλεια ή ζηµία στο σύνολο των εγκαταστά-
σεων, του εξοπλισμού και των λοιπών περιουσιακών.
στοιχείων για όσο χρονικό διάστηµα χρησιμοποιούνται
στις Εργασίες Πετρελαίου,

(β) κάθε αιφνίδια και προκληθείσα εξαιτίας ατυχήµα-
τος ρύπανση που προκλήθηκε κατά την εκτέλεση των.
Εργασιών Πετρελαίου και για την οποία ο Μισθωτήςήο
Εκµισθωτής µπορεί να θεωρηθούν υπεύθυνοι,

(γ) απώλεια ή ζημία περιουσίας, σωματική βλάβη ή
θάνατος τρίτου προσώπου που προκαλείται κατά την.
εκτέλεση των Εργασιών Πετρελαίου για την οποία µπο-
ρείνα ευθύνονται ο Μισθωτής ή ο Εκµισθωτής, ήγιατην
οποία µπορείο Μισθωτής να ευθύνεται να αποζημιώσει
τον Εκµισθωτή,

(δ)τις δαπάνες για την απομάκρυνση ερειπίων καιγια
τις εργασίες καθαρισμού κατόπιν ατυχήματος κατά την.
εκτέλεση των Εργασιών Πετρελαίου, και

(ε) την ευθύνη του Μισθωτή για κάθε σωματική βλάβη.
των εργαζομένων του που απασχολούνται στις Εργασίες
Πετρελαίου.

(2) Ο Μισθωτής παρέχει στον Εκµισθωτή τα ασφαλι-
στήρια ή βεβαιώσεις ασφαλιστηρίων που αποδεικνύουν.
την σύναψη καιτην τήρηση των παραπάνω ασφαλιστι-
κών συµβάσεων. Εκτός από την περίπτωση εκείνη στην.
οποία τα πιστοποιητικά ή τα ασφαλιστήρια συμβόλαια
που παρασχέθηκαν απὀ τον Μισθωτή καλύπτουν τις
προδιαγραφές των σημείων Ί.α έως Ί.ετου παρόντος
ΠαραρτήµατοςςΕ, ο Εκµισθωτής διατηρείτο δικαίωµανα
ζητήσει, εντός δεκαπέντε (15) Εργασίµων Ημερών από
την παραλαβή των σχετικών πιστοποιητικών και ασφα-
λιστηρίων συμβολαίων, τροποποίηση αυτών έτσι ώστε
να διασφαλίζει ότι οιπροδιαγραφέςτου Παραρτήµατος
Έτων άρθρων Ί.α έως 1.εκαλύπτονται σύμφωναμετους
Κανόνες Επιστήµης και Τέχνης Ἐρευνας και Εκµετάλλευ-
σης Υδρογονανθράκων.

ΠΑΡΑΡΤΗΜΑΣΤ
ΥΠΟΔΕΙΓΜΑ ΤΡΑΠΕΖΙΚΗΣ ΕΓΓΥΗΣΗΣ

[τόπος / ηµεροµηνία έκδοσης]

Αυτή η εγγυητική επιστολή («Τραπεζική Εγγύηση») πα-
ρέχεται από την [ΤΡΑΠΕΖΑΙ («Τράπεζα») υπέρτου Ελληνι-
κού Δημοσίου, όπως νόµιµα εκπροσωπείται σύµφωνα µε
το νόμο περίΥδρογονανθράκων, αναφορικά µετην από
31 Οκτωβρίου σύµβαση µίσθωσης γιατην παραχώρηση.
του δικαιώματος έρευνας και εκμετάλλευσης υδρογο-
νανθράκων στη θαλάσσια Περιοχή 2, Ιόνιο Πέλαγος, Ελ-
λάδα (η «Σύμβαση Μίσθωσης) μεταξύ της Ελληνικής
Δημοκρατίας (ο «Εκμισθωτής)) και των εταιριών «Τοϊα!
ΕδΡ ἄιθεςε ΒΝ», «Ελληνικά Πετρέλαια ΑΕ» και «Εάῑσοη
Ιηϊθγπᾶίἴομαί 5ρα»(καθένας ξεχωριστά ο «Συμμισθωτής»
και όλοι από κοινού ο «Μισθωτής)).

Εκτός εάν άλλως ορίζεται, οι όροι µε κεφαλαία που
χρησιμοποιούνται, αλλά δεν ορίζονται στην παρούσα
Τραπεζική Εγγύηση θα έχουν το νόηµα που τους απο-
δίδεται στη Σύμβαση Μίσθωσης.
6820

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

ΕΠΕΙΔΗ

(Α) Η Σύμβαση Μίσθωσης θα καταστεί ενεργή μόλις,
το Ελληνικό Κοινοβούλιο προβεί στην ψήφιση του κυ-
ρωτικού νόµου της Σύμβασης Μίσθωσης.

(Β) Κάθε Συµµισθωτής έχει, σύµφωνα µετο άρθρο Ί.5
της Σύμβασης Μίσθωσης, εξ’ αδιαιρέτου ποσοστό στα
δικαιώµατα και υποχρεώσεις της Σύμβασης Μίσθωσης,
το οποίο εκφράζεται ως ποσοστότου αθροίσµατοςτων
ποσοστών όλων των Συμμισθωτών)

(Γ) Δυνάμει της Σύμβασης Μίσθωσης, ο Μισθωτής
υποχρεούται:

() να εκτελεί το «Πρόγραμμα Ελάχιστων Εργασιών»
εντός της [Πρώτης Φάσης! [Δεύτερης Φάσης] [Τρίτης
Φάσης] (εφεξής «Φάση») [της Παράτασης του Σταδίου
Ερευνών] (εφεξής «Παράταση του Σταδίου Ερευνών»)]
όπως ορίζεται στο άρθρο 3της Σύμβασης Μίσθωσης, και

(1) να καλύπτειτην «Υποχρέωση Ελάχιστης Δαπάνης»
όπως ορίζεται στο άρθρο 3της Σύμβασης Μίσθωσης

[Πρώτη Φάση:τέσσερα εκατομμύρια διακόσιες χιλιά-
δες ευρώ [4.200.000, 00 ε]

Δεύτερη Φάση [είκοσι πέντε εκατομμύρια ευρώ
(25.000.000,00 ) µείον το υπερβάλλον ποσό από την
Ὑποχρέωση Ελάχιστης Δαπάνης της Πρώτης Φάσης, το
οποίο αντιστοιχεί στη διαφορά μεταξύτης Πραγµατικής,
Δαπάνης της Πρώτης Φάσης και της Υποχρέωσης Ελά-
χιστης Δαπάνης της Πρώτης Φάσης]

[Πρίη Φάση: τριάντα εκατομμύρια ευρώ
(30.000.000,00 Ε) ευρώ µείον το υπερβάλλονποσόπου
προκύπτει από την άθροιση της Υποχρέωσης Ελάχιστης
Δαπάνηςτης Πρώτης καιτης Δεύτερης Φάσης,το οποίο.
αντιστοιχεί στη διαφορά μεταξύ της Πραγµατικής Δα-
πάνης των προηγούμενων Φάσεων και το άθροισµα
της ΥὙποχρέωσης Ελάχιστης Δαπάνης της Πρώτης και
της Δεύτερης Φάσης]

[Παράταση του Σταδίου Ερευνών: Το ποσό που αντι-
στοιχεί στη διαφορά, εφόσον υφίσταται, μεταξύ του
ποσού της Πραγµατικής Δαπάνης των προηγούμενων
Φάσεων καιτου ποσού της Υποχρέωσης Ελάχιστης Δα-
πάνης κατά τη λήξη του Βασικού Σταδίου Ερευνών όπως
ορίζεται στο άρθρο 3.9.της Σύμβασης Μίσθωσης!|

(Δ) Γιατο σκοπό της Σύμβασης Μίσθωσης και απότην.
έναρξη της [Πρώτης Φάσης! [Δεύτερης Φάσης! [Τρίτης
Φάσης] [Παράτασηςτου Σταδίου Ερευνών] απότον Εκµι-
σθωτή προςτον Μισθωτή, η Τράπεζα διατου παρόντος
συμφωνεί ανέκκλητα και ανεπιφύλακτα να χορηγήσει
την παρούσα Τραπεζική Εγγύηση υπέρ του Εκµισθωτή,
υπό τους όρους και προὔὐποθέσεις που ορίζονται κα-
τωτέρω.

Η ΤΡΑΠΕΖΑ ΔΙΑΤΟΥ ΠΑΡΟΝΤΟΣ ΕΓΓΥΑΤΑΙΤΑ ΕΞΗΣ:

1.Η Τράπεζα δια του παρόντος εγγυάται στον Εκµι-
σθωτή ότι µετάτην παραλαβή έγγραφης απαίτησηςτου
Εκμισθωτή (εφεξής «Απαΐτηση») υπογεγραµµένης από
νόµιµα εξουσιοδοτημένο εκπρόσωπο του Εκµισθωτή,
όπου θα δηλώνεται ότι:

(α) ο Μισθωτής δεν κάλυψετο συνολικό ποσότης σχε-
τικής Υποχρέωσης Ελάχιστης Δαπάνης όπως ορίζεται
στο άρθρο 3της Σύμβασης Μίσθωσης, προσδιορίζοντας
την σχετική περίοδο καιποσά

(β) το ποσό της σχετικής Πραγµατικής Δαπάνης,

(γ) ότι κατά συνέπεια, ο Μισθωτής έχει καταστεί υπό-
χρεος προς καταβολή ποσού ίσου µετη διαφορά μεταξύ
της Υποχρέωσης Ελάχιστης Δαπάνης του σημείου (α)
ανωτέρω καιτου ύψους της σχετικής Πραγµατικής Δα-
πάνης του σημείου (β) ανωτέρω και,

(δ) ότιο Μισθωτής δεν έχει καταβάλει στον Εκμισθωτή
ποσό ίσο µετη διαφορά που αναφέρεται στο σηµείο 1
(γ) ανωτέρω,

η Τράπεζα θα καταβάλει στον Εκµισθωτή, στους δια-
δόχους, τους αποδέκτες μεταβίβασης ή τους εκδοχείς
του, το προβλεπόμενο στο Σημείο Ί(γ) ανωτέρω ποσό,
κατά αναλογία του ποσοστού επίτοις εκατό του εξ αδι-
αιρέτου ποσοστού που έχει [Τοῖα ΕΡ ἄτεεςε Β.Ν.] [Ελ-
ληνικά Πετρέλαια Α.Ε.] [Εάΐδοη Ιη{εΓπα(ἴοπαΙ 5.Ρ.Α] στη
Σύμβαση Μίσθωσης, όπως προβλέπεται στο άρθρο 1.5
της Σύμβασης Μίσθωσης, σύµφωνα µε τους όρους και
προὐποθέσεις που τίθενται κατωτέρω.

2.Η Τράπεζα βασίζεται στην απαίτηση του Εκµισθωτή,
και δεν υποχρεούται να επαληθεύσει αν οιπροὐποθέσεις
έχουν πληρωθεί ή τα αναφερόμενα γεγονότα από τον.
Εκµισθωτή είναι αληθή και ακριβή. Σε περίπτωση που
η Τράπεζα οφείλει να προβεί σε πληρωμή Απαίτησης
σύμφωνα µετους όρους καιτις προὐποθέσεις αυτής
της Τραπεζικής Εγγύησης, η Τράπεζα υποχρεούται να
καταβάλειτην πληρωμή αυτή εντός δέκα (10) Εργάσιµων.
Ημερών Αθηνών από την ημερομηνία παραλαβής της
Απαίτησης, χωρίς δικαίωµα συμψηφισμού, παρακράτη-
σης ή ένστασης, µε κατάθεση σετραπεζικό λογαριασμό
που ο Εκµισθωτής θα ορίσει στην απαίτηση του. Στην.
παρούσα παράγραφο, ως «Εργάσιµη Ημέρα Αθηνών»
νοείται ηµέρα, πέραν Σαββάτου και Κυριακής, κατά την.
οποία οι τράπεζες λειτουργούν για γενικές τραπεζικές
εργασίες στην Αθήνα, Ελλάδα.

3. Η µέγιστη συνολική ευθύνη της Τράπεζας δυνάµει
της παρούσας περιορίζεται στην καταβολή ποσού/|[.......]
που αντιστοιχεί στο ποσό που παρατίθεται στην παρά-
γραφο (Γ) του Προοιµίου ανωτέρω για την [ισχύουσα
Φάση] [Παράταση του Σταδίου Ερευνών] κατ’ αναλογία
του ποσοστού επίτοις εκατό του εξ αδιαιρέτου ποσο-
στού που έχει [Τοῖαι ΕΡ ἄΓ6εςΘΕΒ.Ν [Ελληνικά Πετρέλαια
Α.Ε.] [Εαΐσοη Ιηϊειπα[ἴοπαΙ 5.ρ.Α.] στη Σύμβαση Μίσθω-
σης, που προβλέπεται στο άρθρο Ί.5 της Σύμβασης
Μίσθωσης.

4.(α) Το ποσό γιατο οποίοθα ευθύνεται ηΤράπεζανα
καταβάλει σύµφωνα µε την παρούσα Τραπεζική Εγγύ-
ηση, θα μειώνεται κάθε Ημερολογιακό Τρίμηνο κατά το.
ποσό της Πραγµατικής Δαπάνης που πραγµατοποιείο
Μισθωτής κατά τη διάρκεια αυτήςτης περιόδου, γιατην.
οποία η Τράπεζα θαλάβει γνωστοποίηση από τον Εκµι-
σθωτή. Η µείωση αυτή θα ισχύει από την ηµεροµηνία
παραλαβής αυτήςτης γνωστοποίησης απότην Τράπεζα.

(β) Προκειμένου να διευκολυνθεί η µείωσητου ποσού
για το οποίο θα ευθύνεται Τράπεζας που αναφέρεται
στην παράγραφο (α) ανωτέρω, οΕκµισθωτής µαζίµετη
γνωστοποίηση πρέπει να αποστείλει:

() επιβεβαίωση του ποσού της µείωσης, και

(18) επιβεβαίωση από τον Εκµισθωτή σχετικά µε το
αναθεωρηµένο ποσό για το οποίο ευθύνεται η Τράπε-
ζα να καταβάλει σύµφωνα µε την παρούσα Τραπεζική
Εγγύηση.

Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6821

(γ)Τυχόν παραίτηση του Μισθωτή απότα δικαιώµατα
του επίτου συνόλου ἠτµήµατοςτης Συµβατικής Περιο-
χής δεν απαλλάσσει την Τράπεζα από τις υποχρεώσεις
της δυνάµειτης παρούσας µετην εξαίρεση ότι στην πε-
ρίπτωση που το ποσό της Υποχρέωσης Ελάχιστης Δα-
πάνης, όπως ορίζεται στην παράγραφο Γ (1) ανωτέρω
γιατην καταβολή του οποίου ο Μισθωτής είναι ή µπορεί
να καταστεί υπόχρεος, καταβληθεί ολοσχερώςπριντην.
παραίτηση, σύµφωνα µετους όρουςτου άρθρου 6.1 (γ)
της Σύμβασης Μίσθωσης, η ευθύνη της Τράπεζας, κατά
την έννοια των Σηµείων 1 και2της παρούσας τραπεζικής
Εγγύησης περιορίζεται αντίστοιχα.

5.Η παρούσα Τραπεζική Εγγύηση που εκδίδεται κατά
την ανωτέρω ημερομηνία τίθεται σε ισχύ απὀ την ηµε-
ροµηνία παραλαβής από την Τράπεζα επιστολής υπο-
γεγραμµένης από τον Εκµισθωτή µε την οποία αυτός
δηλώνει ότι:

() η Σύμβαση Μίσθωσης έχεικυρωθεί απότο Ελληνικό
Κοινοβούλιο (ήτοι, ότι η Ημερομηνία Έναρξης Ισχύος
έχει επέλθει), ή,

(1) την πρώτη µέρα της [Δεύτερης] [Τρίτης| Φάσης
σύμφωνα µετην γνωστοποίηση του Μισθωτή που προ-
βλέπεται στο άρθρο [2.1β] [2.Ί.γ]της Σύμβασης, ή, εφό-
σον είναι εφαρµοστέο,

(1) την πρώτη ηµέρα της Παράτασης Σταδίου Ερευ-
νών, σε περίπτωση που ο Εκµισθωτής έχει χορηγήσει
αυτήν, κατόπιν αιτήσεωςτου Μισθωτή για Παράτασητου.
Σταδίου Ερευνών σύµφωνα µετη Σύμβαση Μίσθωσης.

6.Ούτεη Τράπεζα ούτεο Εκµισθωτής δύνανταιναεκ-
χωρήσουν δικαιώµατα και/ή τις υποχρεώσεις τους υπό
την παρούσα Τραπεζική Εγγύηση χωρίς την προηγού-
µενη έγγραφη συναίνεση του άλλου.

7.Η ευθύνη της Τράπεζας δυνάµειτης παρούσας Τρα-
πεζικής Εγγύησης δεν περιορίζεται, εξαλείφεται, ή άλλως
πώς επηρεάζεται από:

(α) οποιαδήποτε πράξη, παράλειψη ή γεγονός που
θα εξάλειφε ή θα επηρέαζε την ευθύνη της Τράπεζας
εάν ήταν πρωτοφειλέτης και όχι εγγυητής ή υπόχρεος
αποζημίωσης, ή

(β) οποιαδήποτε πράξη ή παράλειψη οποιουδήποτε
προσώπου η οποία, ελλείψειτης παρούσας διάταξης, θα
απάλλασσε την Τράπεζα ή θα περιόριζε ή θα εξάλειφε
την ευθύνη της υπό την παρούσα Τραπεζική Εγγύηση.

8. Η παρούσα Τραπεζική Εγγύηση θα λήξει την ηµε-
ρομηνία:

(α) της ολοσχερούς καταβολής από την Τράπεζα όλων.
των ποσών που εγγυάται η παρούσα,

(β)της παραλαβής από την Τράπεζα γνωστοποίησης
από τον Εκµισθωτή, στην οποία δηλώνεται ότιτο ύψος
της σχετικής Πραγµατικής Δαπάνης θα ισούται ή υπερ-
βαίνειτο ποσό της Ελάχιστης Υποχρεωτικής Δαπάνης,

(Υ) την 120η ηµέρα από τη λήξη της [Πρώτης Φάσης]
[Δεύτερης Φάσης] [Τρίτης Φάσης! [Παράτασης Σταδίου
Ερευνών], µετην επιφύλαξη των ποσών τα οποία πρέπει
να καταβληθούν από την Τράπεζα σύμφωνα µε Απαί-
τηση που έγινε βάσει όσων ορίζονται ανωτέρω στην
παρούσα,

(δ) την 60η µέρα από την ηµεροµηνία εκδόσεως της
Τραπεζικής Εγγύησης, σε περίπτωση που δεν έχειπαρα-

ληφθεί από την Τράπεζα η γνωστοποίηση του Σηµείου.
5, µετην οποία δηλώνεται ότιη Σύμβαση Μίσθωσης έχει
κυρωθεί από το Ελληνικό Κοινοβούλιο, όποια εκτων.
ανωτέρω ημερομηνιών επέλθει νωρίτερα, µετάτην πα-
ρέλευση της οποίας µετην επιφύλαξητης παραγράφου
(γ) ανωτέρω, η Τράπεζα δεν θα έχει οποιαδήποτε ευθύνη,
από την παρούσα Τραπεζική Εγγύηση.

10.Κάθε γνωστοποίηση η οποία απαιτείται να παρέχε-
ται απὀ το Μισθωτή καιτον Εκµισθωτή σύµφωναμετους
όρους της παρούσας Τραπεζικής Εγγύησης πρέπει να
υπογράφεται από νόµιµα εξουσιοδοτημένο εκπρόσωπο
του Μισθωτή καιτου Εκµισθωτή αντίστοιχα.

11. Κάθε ειδοποίηση, απαίτηση κατάπτωσης και επι-
κοινωνία, θα πρέπει να θεωρείται ότι έχει συντελεστεί
εφόσον παραδίδεται φυσικά, διαβιβάζεται µε τηλεο-
µοιοτυπία ({αχ) ή αποστέλλεται µε ταχυδρομείο κατα-
χωρημένο ή πιστοποιημένο (απαιτείται επιβεβαίωση.
παράδοσης), ή εφόσον αποστέλλεται µέσω διεθνώς
αναγνωρισμένου μεταφορέα εντός εικοσιτετραώρου,
στα µέρη στις ακόλουθες διευθύνσεις:

(α) εφόσον απευθύνεται στην Τράπεζα:

Ταχυδρομική διεύθυνση: [...

Ε-ηιαί!: [ 1

Εαχ:

(β) εφόσον απευθύνεται στον Εκµισθωτή:

Ταχυδρομική διεύθυνση: Ελληνική Διαχειριστική Εται-
ρεία Υδρογονανθράκων Α.Ε.,

Λεωφόρος Μεσογείων 119, Αθήνα 10192

Επιαϊ: εοπίαςἴῶογθεΚκηγατοςαίροης.Ω:

ΕαΧ: 430 213 1513607

Κάθε ειδοποίηση, απαίτηση κατάπτωσης, αίτηµα ή
οδηγίες που δίνονται σύµφωνα µετην παρούσα,θαπρέ-
πει να θεωρείται ότι δόθηκαν (ἰ) κατά την ηµεροµηνία
παράδοσης, εάν μεταφέρονται φυσικά, µετην εξαίρεση.
ότι εάν η παράδοση λαμβάνειχώρα σεµέρα η οποία δεν.
αποτελεί Εργάσιµη Ημέρα Αθηνών ή εάν λαμβάνειχώρα
µετά τις 15.00 µ.µ., αυτή η παράδοση θα θεωρείται ότι
έγινε την αµέσως επόµενη Εργάσιµη Ημέρα Αθηνών,
(1) κατά την ίδια εργάσιµη ηµέρα όταν έχουν σταλεί µετο
µήνυµα τηλεομοιοτυπίας ({χ), εντός εργασίμων ωρών.
στον τόπο παράδοσης ή την επόµενη εργάσιµη ηµέρα
µετά την παράδοση εάν έχουν σταλεί µε μήνυμα τηλε-
ομοιοτυπίας ({Αχ) µετά το πέρας των εργασίμων ωρών.
στον τόπο παράδοσης, σεκάθε δε περίπτωση εφόσοντο
μηχάνημα τηλεομοιοτυπίας ({αχ) μεταδίδει έγγραφο επι-
βεβαίωσης ότι η σχετική ειδοποίηση, το αίτημα ή η οδη-
γία μεταδόθηκε επιτυχώς στον αριθμό τηλεομοιοτυπίας
του αποδέκτη, (Π1) δέκα (10) Εργάσιµες Ημέρες Αθηνών
µετά την ηµεροµηνία αποστολής, εφόσον αποστέλλε-
ται µε καταχωρημένο ή πιστοποιημένο ταχυδρομείο µε
αίτηµα επιβεβαίωσης επιστροφής, και (ἰν) επτά (7) Εργά-
σιµες Ημέρες Αθηνών µετά την ηµεροµηνία αποστολής,
εφόσον αποστέλλεται µέσω διεθνώς αναγνωρισμένου
μεταφορέα εντός εικοσιτετραώρου.

12.ΗΤράπεζα διατου παρόντος παραιτείται ρητώς και
ανεκκλήτως από τα τυχόν δικαιώµατα που εγείρονται
από τα άρθρα 852, 853, 855, 856, 857, 862, 863, 864,
866, 867 και 868 του Ελληνικού Αστικού Κώδικα ή από
άλλο δικαίωµα αμφισβήτησης Απαίτησηςπου κοινοποι-

6822

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

είται σύµφωνα µετις διατάξεις της παρούσας Τραπεζι-
κής Εγγύησης ή κάθε άλλο δικαίωµα που τυχόν έχει να.
απαιτήσει από τον Εκµισθωτή (ή οποιοδήποτε ἰΤμ5ίθε/
εμπιστευµατοδόχο ή αντιπρόσωπο γιαλογαριασµότου)
να κινηθεί εναντίον ή να ασκήσει οποιοδήποτε άλλο δι-
καίωμα ή αξίωση για καταβολή κατά του Μισθωτή, ή
οποιουδήποτε Συμµισθωτή ή κάθε άλλου προσώπου
προτού εγείρει αξιώσεις έναντιτης Τράπεζας υπότην πα-
ρούσα Τραπεζική Εγγύηση, καιθα πρέπει να καταβάλει
αμελλητίτο ποσό που αξιώνει ο Εκµισθωτής.

13. Η παρούσα Τραπεζική Εγγύηση διέπεται απὀ, και
ερμηνεύεται σύµφωνα µε το Ελληνικό Δίκαιο και κάθε
διαφορά που προκύπτει από την παρούσα Τραπεζική
Εγγύηση θα επιλύεται από τα δικαστήρια των Αθηνών.

14. Ἡ ακυρότητα, παρανομία ή µη εκτελεστότητα
µέρους ή του συνόλου των διατάξεων της παρούσας
Τραπεζικής Εγγύησης δεν θα επηρεάζειτην εγκυρότητα,
νομιμότητα ή εκτελεστότητατου εναπομείναντος µέρος
της παρούσας Τραπεζικής Εγγύησης.

ΠΑΡΑΡΤΗΜΑΖ
ΕΠΙΣΤΟΛΗ ΥΠΟΣΤΗΡΙΞΗΣ
ΜΗΤΡΙΚΗΣ ΕΤΑΙΡΕΙΑΣ

Ημερομηνία: [ ]

Επειδή,

-Η άνευ νομικής προσωπικότητας σύμπραξη εταιριών.
[ΤοῖαΙ ΕΒΡ ἄἴθεςε ΒΝ, Ελληνικά Πετρέλαια Α.Ε. και Εάΐδοη
ΙηϊειπαἴίοπαΙ δρα] (η «Σύμπραξη Εταιριών»), συμμετείχε
στην [Πρόσκληση Υποβολής Προσφορών «2ος Διεθνής
Γύρος Αδειοδότησης για την Έρευνα και Εκμετάλλευση
Ὑδρογονανθράκων σεθαλάσσιες περιοχέςτης Ελλάδας»
(ο «Γύρος Παραχωρήσεων») καιέχειυποβάλειπροσφορά
για την Περιοχή 2 ορίζοντας ως Εντολοδόχο την Τοῖαι
ΕΒΡ σπεεςε ΒΝ,

- Ἡ υπουργική απόφαση (ΥΑ) υπ’ αριθμόν 5041/
25.10.2016 όρισετη Σύμπραξη Εταιριών ως επιλεχθέντα.
αιτούντα για την Περιοχή 2 αυτού του Γύρου Παραχω-
ρήσεων.

ΞἩ Σύμπραξη Εταιριών µε την ιδιότητα του Μισθω-
τή και το Υπουργείο Περιβάλλοντος και Ενέργειας της
Ελληνικής Δημοκρατίας (το «Υπουργείο» ή ο «Εκμισθω-
τής»), µε την ιδιότητα του Εκµισθωτή θα συνάψουν τη
Σύμβαση Μίσθωσης κατά τους όρους που περιέχονται
σε αυτήν (η «Σύμβασηρ),

- Εκτός εάν άλλως ορίζεται, οι όροι µε κεφαλαία που
χρησιμοποιούνται αλλά δεν ορίζονται στην παρούσα
Επιστολή Υποστήριξης θα έχουν έννοια που τους απο-
δίδεται στη Σύμβαση.

1.Η Τοῖα| 5.Α. δηλώνειτα ακόλουθα:

() Η [ποία[] 5.Α. είναι ιδιωτική εταιρία που έχει συ-
σταθεί κατά το δίκαιο της Γαλλίας µε αριθµό μητρώου.
542051180 του Μητρώου Εμπορίου και Εταιριών της
Ναντέρ

(1) Η [ποία! ΕδΡ ἄιθεςε ΒΝ] είναι Συγγενής Επιχείρηση
που κατέχεται εξ ολοκλήρου από την [Τοῖα[ 5.Α.]

2. Σύµφωνα µετις απαιτήσεις του άρθρου 28.Ί της
Σύμβασης, η [Τοῖα[ 5.Α., απώτερη μητρική εταιρία] της
[Τοῖα! ΕΒΡ ἄἴθεςθ ΒΝΊ, αναγνωρίζει, γνωρίζοντας πλήρως

την έκταση των υποχρεώσεων που έχει αναλάβει η [Τοίαι
ΕδΡ ἄιθεςθ ΒΝΊ µετην ιδιότητα του Συμµισθωτή έναντι
του Εκµισθωτή αναφορικά µετις Εργασίες Πετρελαίου.
υπότη Σύμβαση, καιµετο παρόν αναλαμβάνει απέναντι
στον Εκµισθωτή:

-Να παρέχει τεχνική υποστήριξη, ανθρώπινο δυνα-
µικό και επαγγελματικές υπηρεσίες και συνδρομή στην.
[ποῖα! ΕΞΡ ἄἴθεςε ΒΝ] ώστε αυτή να είναι σε θέση να
εκτελέσει της υποχρεώσεις της υπό τη Σύμβαση, και

-Να θέτει στη διάθεση ή να εξασφαλίζει ότι θα βρί-
σκονται στη διάθεση της [Τοῖα! ΕΒΡ ἄ[εεςε ΒΝ] τα οι-
κονοµικά µέσα που θα της επιτρέψουν να εκτελέσει τις
υποχρεώσεις της υπό την Σύμβαση αναφορικά µετο
Στάδιο Ἐρευνας και Στάδιο Εκµετάλλευσης κατά την
αναλογία του εξ αδιαιρέτου ποσοστού που κατέχει η
[ποίῖα! ΕδΡ ἄΠεοςε ΒΝ], όπως αυτό εκτίθεται στο άρθρο
Ί.δτης Σύμβασης.

3.Το Υπουργείο αναγνωρίζει ότι ταυτόχρονα µετην
παρούσα επιστολή υποστήριξης έχει λάβει ικανοποιη-
τική εγγυητική επιστολή απὀ [ΤΡΑΠΕΖΑ] (η «Τράπεζα»)
η οποία καλύπτειτις υποχρεώσεις της [Τοῖαι ΕδΡ ἄ{6θςθ
Βν]:

(ὢ να εκτελέσειτο «Πρόγραμμα Ελάχιστων Εργασιών»
όπως ορίζεται στο άρθρο 3της Σύμβασης, και

(1) να ικανοποιήσειτην «Υποχρέωση Ελάχιστης Δαπά-
νης» όπως ορίζεται στο άρθρο 3της Σύμβασης.

(η «Εγγυητική Επιστολήρ).

Την Εγγυητική αυτή Επιστολή θα πρέπεινα αντεγγυη-
θείη [Τοία| 5.Α.] στην Τράπεζα σύµφωνα µετην επιστολή
εντολής που απευθύνεται προς την Τράπεζα.

Συνεπώς, ο Εκµισθωτής αναλαμβάνει (’) να µην προ-
βάλει κάποια απαίτηση κατά ή (1) να µην αξιώσει από
την [Τοία| 5.Α.] οποιοδήποτε ποσό ή εκτέλεση σχετικά µε
υποχρεώσειςτης [Τοία| ΕΒΡ ἄγεοςε ΒΝ]που αναφέρονται
στην Εγγυητική Επιστολή.

4. Η µέγιστη συνολική ευθύνη της Τοῖα! 5.Α. για τις
υποχρεώσεις που αναλαμβάνει µετο άρθρο 2 αυτήςτης
Επιστολής Υποστήριξης δεν θα υπερβούν:

α) Κατά τη διάρκεια του Σταδίου Ερευνών

() το ποσό των επτά εκατομμυρίων (7.000.000) ευρώ.
γιατην Πρώτη Φάση

(1) το ποσό των δέκα οκτώ εκατομμυρίων (18.000.000)
ευρώ για την Δεύτερη Φάση, και

(Π το ποσό των δέκα οκτώ εκατομμυρίων (18.000.000)
ευρώ για την Τρίτη Φάση.

Με τη ρητή διευκρίνιση ότι κάθε αξίωση αναφορικά
µε κάθε Φάση πρέπει να εγείρεται αυστηρά µέσα στα
χρονικά όριατης εκάστοτε Φάσης όπως προσδιορίζεται
στη Σύμβαση

β) Κατά τη διάρκεια του Σταδίου Εκµετάλλευσης:

το ποσό που θα συμφωνηθεί μεταξύ του Εκµισθω-
τή και της [Τοία 5.Α.] µέσα σε εξήντα (60) Ημέρες είτε
α) από την έγκριση από τον Εκµισθωτή του Προγράµ-
µατος Ανάπτυξης και Παραγωγής ή, κατά περίπτωση,
β) από την γνώµη του Αποκλειστικού Εμπειρογνώµονα
σύμφωνα µε το άρθρο 7.9, όποιο από τα δύο ανωτέρω.
συμβεί νωρίτερα.

5. Η [Τοίῖα[ 5.Α.] θα προκαλέσει ώστε η [Τοῖαι ΕδΡ
«ιθεςθ ΒΝ] να αποκτήσει και να διατηρεί ασφαλιστική
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6823

κάλυψη γιατις Εργασίες Πετρελαίου, τόσο γιατο Στάδιο
Έρευνας όσο καιτο Στάδιο Εκµετάλλευσης, όπως αυτές
ορίζονται στο άρθρο 9.2 (ζ) της Σύμβασης.

6.Η παρούσα Επιστολή Υποστήριξης θατεθεί σεισχύ
από την Ημερομηνία Ἐναρξης Ισχύος καιθα παραμείνει
σεισχύ µέχρι όποιο από τα ακόλουθα προκύψει πρώτο:
() πληρωμή από την [Τοῖαί 5.Α.] όλων των ποσών που
αναφέρονται στο άρθρο 4της παρούσας Επιστολής Υπο-
στήριξης, (1) η [ΤοῖαΙ ΕΒΡ ἄΓεεςθ ΒΝ]πάψει να αποτελεί
Μέρος στη Σύμβαση και έχοντας προηγουμένως εκτε-
λέσει όλεςτις υποχρεώσειςτης σύμφωνα µετη Σύμβαση,
(1) λύση της Σύμβασης.

7.Η παρούσα επιστολή υποστήριξης διέπεται και ερ-
μηνεύεται σύμφωνα µετο δίκαιο της Γαλλίας και οποια-
δήποτε διαφορά, διαφωνία ή αξίωση προκύψει από ή
σχετικά µετην παρούσα επιστολή υποστήριξης, συµπε-
ριλαμβανομένου οποιουδήποτε ζητήματος αφορά την.
ύπαρξη, ισχύ ή λήξη αυτής θα επιλύεται µε διαιτησία
σύμφωνα µε τα άρθρα 23.3 έως 23.11 της Σύμβασης
και/η διαμεσολάβηση σύμφωνα µε το άρθρο 23.Δτης
Σύμβασης.

[ποῖαί 5.Α.]

Β. Στην Αγγλική Γλώσσα:
6824 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΤΗίς  Αστοοπιοπί ἵς οπίοτεά Ιπίο ἵπ Αίπεηπς οἩη ἴο 31 οἳ Οείοῦοε 2017
Ρεϊνεση:

(1). Το ἨΗο]]επίο Κεριδ]]ο, ἁπὶγ τερτοςοπίοά Ποτοίπ Ὁ} ἴνο ΜΠΙπίςίοι οἳ Ἐπνίτοηπιεπί ὅς
Έποισυ Μτ. Οοοτσε ΦίαΠαΚίς, οχογοἰςίπρ Ιί5 πἱσηίς ονοΓ Ηγάτοσαίροης απάοΓ Αποιε 2
ΟΕ ἴπο Ηγάτοσατοοης Τ.α9). Ποτεϊπαξίοι το[ειτεά {ο ἂ5 [ιο "Τ,οδςος":

απά

(2). (.) ΤΠο οοπιραηΥ «ΤοίαΙ ἘδιΡ (πτεοςςε Β.Ν.». ἱποοιροταίοά απΠάοΓ ιο Ίανς οἳ Το
Νοίποπαπάς νν τορἰςίοτοά ΠΙΠΙΟοΓ 56978642 νηοςο τοσἰσίοτοά οἤῖοο ἶς αἲ
Βοιάον]]κίααπ 18. 259ΙΧΚ᾽ς -- ἄπανοπμασρο, Τμο Νοίποτ]απάς, απά ν/πίοἩ πας α
τορἰσίοτος ΌαταποὮ οβίοο ἰπ «ἴοοςα αἱ 74 -- 76 Νοτείοι Ιρείτοι ὅς Κοπίϊδῖς δίτεοί,
Ματοιιςί Αἴῆσα, να ΨΑΤ παπιοο ΕΙ. 997010366 (“Τοια!),

(0) ΤΠο «οπιραπγ «Εάῑδοπ Ιηίογηα[ίοπα] 5.Ρ.Α.». Ιποοιροταίϊςά πάς: {ιο Ίαννς οἳ Ταἰγ
νησι τορἰςίογεά παπι δει 05526600154 ννµοςε τεσἰςίοτεά οε[ίος ἶ5 αἲ Ἐοτο Βιοπαρατίο
31. 20121 Μῆαπ, Τα] απά ννηίοΒ Πας α τοσἰσίετοά Ὀταπεῃ ο[[ῖσο ἵη (τεσσο αἱ Ναρδ]ς
Ῥοβίας 27, 10674 Αίποης, να ΝΑΤ πιαπιροτ ΕΙ, 9907476523 (Ἑ ἀϊκομ”): απά:

(ο) Το οοπιρᾶΠγ «Ηο]]επίο Ῥείτο]οιπῃ 5.Α.», ἃ ΟΟΠΙΡάΠΥ ἱποοτροταίοά ππάογ {χο Ίαννς
Οἱ Οτοεσο νι Οοπιπιοτοία| Κορίςίτγ παπιοοΓ 29660 1000 νΊιοςο τοσίςίοιοά οΕ[ῖος 5 αἴ
8Α ΟΠίπιαιτας Φίτοεί, 15125 Ματοιιςςί, (τοοος, νΙ ΨΑΤ παπιρετ ΕΙ, 0040409864
(Ἠε[επ]ς”).

Πογοίπαξίογ ειοἩ οπο το[οτοά {ο ἂ5 πο "Οο-Γοβ5ος" απά οοΠεσίιῖνεΙγ τε[οτιοά {ο ας ἴ]α
Ἔρεςοε”.

ΡΕΕΑΜΒΙΕ

ἨΗΕΕΕΑΣ {ο εχρ]οταίίοῃ, ἀἴδεονοτγ απά ρτοάμείίοπ ο{ Ηγάτοσαιθοης ἶς οΓ ἱππροτίαποο {ο
Ώπο οοοποπηἰο ἀονε]ορπιεπί ΟΕ (τεσοος απά ἴο Το55οΙ ἀορῖτος ἴλαί ἴπο τοφαὶςίίο οροταίίοης
απου]ά ο οαγγοά ουί ἵπ αοοοτάαηοο Ν Τανν 2289/1905 ((ονοτηπιοπί (αζείίο Α΄
21/08.02.Ι1995), εῑ]οά "ριοδρεοίίπᾳ. οχρ]ογαίίοη απά οχρ]οἰίαίίοη ο πγάτοσατθοης απά οίποι
Ρτονἰδίοης”. απά ΝΙ ῬιοδιάοπίίαΙ! Ώοστοος ἈΝο.Ι27/96 ((ονειηπιεπί «αζείος Α᾿
92/29.5.1996). Εῑ]εά ".οιδο ἴοιπι οἳ ἴἶα τσι [οι οχρ]οταίίοη απά οχρ]οϊίαίοι ΟΕ
Ἠγάτοσατοοης”. ἃ5 νε]! ας απγ οίμοι το]οναπί Ιεσίσ]αίίοι.

ΥΝΗΕΕΕΑΣ ο Ιπίοτοςίς ΟΕ ἴἴνο ΟΤοσΚ «ΟΟΠΟΠΙΥ αΠά (ποσα ΟΕ {ο Τ/ο55οΓ Τοβυίτο ἴπαί (ο
Ῥοΐτοίουπι Οροταίίοης 5Ποι]ά Όο οατγῖοά οί Ὀοῖῃ νυν] ἀΙίσεποο απά ἴπ αοοοτάαποο ΙΙΙ
οοά ΟΙΕΙε]ά Ῥτασίίοες απά {ο Το55ος σίαΐος ἴἶαί 1 ρο5δες»ες {ιο ἴοσμηίσαι, Επαποία] απά
αἁπιπίςιταίίνο αὈΙΠίψ {ο 5οσςςςΕα]1γ οοπάποί νυν] ἀϊίσοπος [πο οροταίίοης ἀαδογίοεά ἴπ ΕΠίς
Αρτοοπιοπί, απά Ελαί 1 ἀοδίτος {ο οοοροταίο Υνἰία [πο Το55οΓ νι α νίονν {ο αδεὶρίης 1 {ο
Ρτοπιοίςο {ο οχρ]οταίίοπ απά/οΓ ρτοάιοίίοη οἳ Ηγάτοσαίθοης ΙΠ (πΤοοσο, (Ποτεῦγ οοπίηιίπς
1ο ἴπο σοποταὶ οοοποπηίςο ἀονε]οριπεπί ΟΕ {πο οοιηίτγ.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 68625

ἨΗΕΕΕΑΣ (ιο Οουτί οἳ ΑιάΙϊ πας ἰδδιιεά ία Αοί οἱ ν΄ ΠάϊοίαΙ ασίῖοη Νο 1499/2017 απά
1500/2017 ἵπ τοδροοί ΟΓ χίς Αστοοπιοπί.
6826 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΝΟΝ ΤΗΕΕΕΕΟΚΕ,
Τη [ης Πσ]ί οΓ {Πο Γοτεροίης, ἴΠο Ραπίίος ππίια]1γ οονεπαπί απά αρτεο ας Γοἱ]ουνς:
ΡΕΕΙΝΙΠΟΝΕς

Όπ]αςς {ο οοπίοχί οἴποιν/ῖσε τεφιίτες. (ο Γο]ον/ίπς ννοτάς απά ρῄγαᾶδος Πάνο {Πο πιεαπίησς
Ποτεϊπα[ίογ α5δίσηοά {ο Παπ]:

“Αοίπαὶ ΕχροεπάΙτιτο” Πας ἴἴχο πιοαπίης αδδίσηοά {ο ἴτ ἵΠ Απο] 2.9.

"ΑΕΠΙαίο Επίειρείσο" πΊεαης ἵπ Τε]αίοη {ο [πο Γε55εο οἱ η Τε]αίίοι ἴο 4ΠΥ (ο-[.655εο. ἃ
οοππραπΥ ΟΥ οίμοι Ίοσαί επίΠίγ., ο: α παίηγα] Ροί5οῦ ΥΥΠΙοΠ ἶς, ἀϊτοσί]γ οἱ Ιπάϊτοσί]ν Οοπίτο]]οά
ὮΥ ἴιο Γιε55ος ΟΓ ΑΠΥ (ο-[ο85ος απά 4ΠΥ οΟπΠραΠΥ Οἱ αποίμοι Ίεσαί οπ[ϊίγ οἱ Ροί5οη ΥνΠΙοΙι
Οοπίτοῖς ο: ἶ5 6οπίτο[]οά, ἀϊτοσι]γ ος ἱπά]τεοί]γ. Ὁν α οοπιραηΥ Οἱ α Ἱεραί επΠίγ οἱ α παίυτα]
Ρε!ςοη ΜΠΙΟΠ Οοπίτοίς ο: ἶς 6οπίτο]]οά Ὦγ {πο Γο55ος ΟΙ απγ (ο0-[ 65569.

"'ΑσγοσπιοΠί" πιοπης {Πίς Ίσαςο αστεοπηοπί ἰπο]αά]ης ἴΠο Αηποχες.
"Αηπια] Μ]οτΚ Ῥτορταπιπιο απά Βάσει" [ας (ίηο πποκηίης αφεἰσησά {ο Ι{ 1π Απίοις 5.Ι.

"Αρρταίἶκα] Ῥτορταπιπις" πηεαῃς ἃ ΡΙΟΡΤάΙΊΠΙΕ., Γο[]οννίπς α Ὠϊδοονειγ οἱ Ηγάτοσαίροης ἵπ
Ώιο Οοπίτασί Ατοα, {ο ἀε[ίπεαίο ἴπο Ηγάτοσατδοης Κοφοινοίτ {ο νΜίο (λαί ὨϊδοονςεΓγ τε]αίος

1Π. ἴουπις ΟΕ {Πίοκποςς απά Ιαίοταὶ οχίεπί απά {ο οδήπιαίο ἴπο αιαπίίί ο τεοονοταδίο
Ἡγάτοσαιθοης (Πεγείη. ΦΙςΠ α ΡΓΟΡΓΑΠΙΠΙΟ πιᾶΥ Ἱπο]ιάο α δεἰσπιίο 5αΓνογ οἱ Αρρταϊσαἰ ἸΝε]!ς
ἁπῃ]]εά ἴο α ἀορίι 5ι[[ιεἰεηί {ο ρεπείταῖο {πο Ηγάτοσαϊθοης ΕεδογνοίΓ Ὀείπρ αρρταϊσοᾱ, ΟΓ
Ροίμ.

"Αρρταίϊκα] ο". πιοαης α νε] ἁπ]]εά ἴπ πο «οτε ΟΓ οἑπγίης οί απ΄ Αρριαϊσαι
Ῥτορταπηπια.

" Ακκοεἰαίοά Ναίατα] ας” πιοαης Ναίωταί (ας νΠΙοἩ οχἰςίς ἵπ α Ηγάτοσαιοοης ΚοδοΓνοί ἵπ
φο]ιέίοη νι Οταάς Οἱ], οἵ ἃ5 οοπηπιοπ]γ ΚΠΟΝΗ σας-σαρ σας ΥΥΠίοΙ ονεγ]ίος ΟΥ ἶ5 ἰΠ οοηίαοί
ΝΝΠΗ Οταάο ΟΙ.

"ΒαπΚκ παταηίςς" πΊεᾶης α ραγπιεπί σιαταπίες Ὁν α Πτοί οἶαςς απίς ]αν/Ρ]1γ ορεαίῖης ἴπ
Ώιο ΕιΠοροση Ὀπίοη νι α Όγαπο[ ΟΥ ορίαὈ]Ιςμεά οοιτοδροπάοπί ῬαπΚίης το]αιοηςΠίρ ια
Ἠπεί οἷαςς ὈαηΚ ἵπ Αίπεης, αοοορίαὈ]ο {ο {Πο Γ/9550Γ, {ο Ὄο ριον]άοά Ὁγ εαοῃ (ο-[ο55ος Ιπ
Ρτορογίίοη ΟΕ 1ΐς τεδρεσίῖνο ἱπίστοςί ας δεί οί ἵη Απίοίε 1.5, εαὈσίαπίίαΙ1γ ἵη πο ἔουπῃ δεί ουί
1Π Αηποχ Ε. ΤΠο Τ655ο: ἶ5 οπίϊ]εά (ο σα]! ΓΟΓ ἴπο Βαπκ Οπαταπίεος ἵη αοεοτάαηςς νν](Π (Πο
οοπά]ίοης οΓ {Πο Αστεοπιοπί. ΤΠο Βαπκ Οµαταπίος Γου {Πο Εἰγσί ΡΒαςε 5Πα]1 (αΚο ο[[εσί οἨ {λα
Ἑβεοίϊνο Ὠαίο απά Που] Όο ἀε]ίνετοά {ο ἴἴιο Τ/ο55ο: αἱ ἴΠο Ιαΐο»ί [νε (5) ἆαγς Ὀε[οτο (ο
ἀαΐο οη ν/πίς] {Ππίς Αστοοπιοπί ἶς ταϊ[ῖεά ὉΥ ἴἶο οίαΐο Ραγαπηοπί ας ἴηο 5.πιο ΝΗ] Ὁε ποϊϊῇῄοά
1η νηεης Ὁγ πο ΜΙΠΙ5ίοι {ο {ιο Γ,α55ος αἴ Ίεαςί ΕΠ[ίεεπ (15) ἆαγς Ὀο[οτο ἴιε ταἱ[ισαίῖοη ἁαΐςο.

"Βισίποςς ΏαΥ" πιεαῃς ἃ 4αγ (οἴποι (παη α Φατιτάαγ οἱ δΠάαΥ) οη ΝΥΠΙΟΝ ΌαηΚς σεποταΙ1γ
ατα ΟΡεΠ ΓΟΓ Ὀιμσίηεςς ἵη ΑίΠοῃς, Οτεοσο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6827

"Βγ-Ρτοάιοίς" Πας πο πιοαηίης αδκίσποά {ο Ιί ἰπ ραταρταρῃ 2 οἳ απὶε]ε | {ο Ηγάτοσαίροης
Τανν.

"Οαἰεπάατ Οµατίογ" πιοαης α ροτίοά ΟΕ ίητεο (3) οοπδεσιίίνο Μοπί]ς οοπιπιοποίης ΟΠ ΔΗΥ
οἳ 1 Ιαπιατγ. { Αρη, αγ απά 1. Οείοῦει ἵπ αηΥ Οαἰοπάαι Ύσαι απά ἰπο]αάες Πιο ρεγ]οά
Ίτοπη {πα Ε/Γοσ(ίνε Ὠαῖς {ο ἴπο οοπιπιεποσπ]εηί ΟΕ ἴπο ποχί Οαἱεπάατ Οµατίο απά "Οπατίογ"
φΠα]! ο οομςίτιιοά αοοοΓάἰης]γ.

"Οαἰεπάατ Ύεαγ" πιοαης α ρετίοά οἱ Όμε]νε (12) Μοπίης ορίπηίης οἩ {ο Πτςί (151) 4αγ οἳ
Ἱαπυατγ απά οπάίπο οἩ {χο (Ππίγίγ-Ετςί (31591) ἀαγ οΓ {ιο Γο]οννίης Ώοσσπιροι.

“Οοπιπιεγοίαί Ρτοάμοίίοηπ Ὠαίς” πιεαης (Πο ἀαΐο οη ν/ΠίςΠ ἴπο Πγδί οοπιπιογοία] «Πἰρπιοπί οΓ
Οπιάς Οἱ] ου πο Πτςί τεσιι]αγ ἀε]ίνογίος οἳ Ναίητα] (ας {οπι {ο Εχρ]οϊίαίίοη Ατοα αἴς πιαάο.

“ὍὉοησοπί”. πιεαῃς αἲἱ 5αος Πσοηδος απά ρειπηί τοφιίτοά {ο Ῥο οὐίαϊπεά [οπι ΑΠΥ
(ονετηπιοπία!| Αιπογίγ ὈΥ {ιο Τ.α55εο.

"Οοπίταοί Αγοα". πιεαῃς, ΟΠ {πο Ε/Γεοίίνε Ὠαίε, ἴπε αγεα ἀεσοτίρεά ἰπ Αππεχ Α απά 5ΠΟΝ/Π
οη {Πο π]αρ ἵῃ Απηποχ Β απἀ, {πετοσ[ίος, ἴἶναί τε ας Ιί πΙᾶγ πανο Όοεῃ τοάισοά ΕΤοπα {ἶπιο {0
ἄπιο ὉΥ τε[παιΙςΏπιεπί ΟΥ 5υτοπάοΓ ἴπ αοοοτάαπος ΥνΙΗ [ο ἴειπις απά οοπάΠίοης οἳ (Πί5
Αρτοεπ]επί.

"Οοπίτο!" πισαῃς, ἃ Πο]άϊης ΟΕ:

1. αἱ Ἰοαςί (ΠΙγί ρετοσπί (3056) οἳ πο νοίίπς «πατε οαρίίαἱ ΟΙ α ΟΟΠΙΡΔΠΥ ΟΓ
οπίευργίςε; ΟΓ

2. ἄπο τὶσῃῖ, αοσοτάϊης {ο 5ροεἰ[ίο ρτονἰδίοης, ἴο αρροϊπί ἴπο πιαπασοπηοπί οἱ α
οοπΙρΕΠΥ οἱ εηίοιρΓϊσο.

Έου ἴπο ριπροςες οἳ Απίοἰς 20 απά αοοοτάίπρ ἴο ρατασταρῃ 5 οἳ απο] 7 οἳ (ια
Ἡγάτοσαίθοης ανν, "Οοπίγο!” 15 απάεισίοοά ἴο πιοαΠ α Πο]άϊπς Ιπ οχοςςς ΟΕ ΕΙΕ:γ ροτοοπί
(5056) οἳ πατε οαρίία| απά " 6οπίτο]]οά". Πα]! Όο οοηςίτιεά αοσοτάἰπϱ]γ.

"Οταάς ΟΙ" πιεαης οταάς ππποταί οἱ]. αδραίῖ, οζοΚοτίίο απά αἲ Κπάς οἳ Ηγάτοσαίδοης απά
Βίέπιοης ἴπ 5ο]ίά απά Παι]ά ἔουπι. νοίΊος ἵπ (Πείτ παίηταὶ φίαΐο ο: οὐίαϊπεά ἤτοπι Ναίιτα|
(5 Ὀγ οοπάεησα(ίοπ ο: οχίτασίίοη.

“Ῥαια”. πιεαης αἲἱ Εεἰά ἁαία ἵπ το]αίίοη {ο (ο Θοπίτασί Ατεα, ἱπο]ιάίπο σεο]ορίσα].,
σεορ[γεἰσα[. σοοσμεπηίσα|, ροίτοριγείσαΙ., ἀπ]]πς, εησἰπεσιίπς απά ρτοάμςίίοη πιεαςιΓοπιοηίς
απά πανἰσαίίοη ἴαρες. πιασηείϊς ἴαρος, 60165, ου{ῆησς απά ννε]]-]οσς ἴπ ννπαίονει Γοτπι {ο
φαπῃς αἴς ριοάυσεά απά πιαἰηίαϊίηεά ΌΥ (χε Γο55ες ἁπτίης {ο Ῥοίτοίειπι Ορεταίἴομς.

“Ῥε]ίνεγγ Ροϊπ!”” πιοαης ἴα ροῖηί οἱ Ρροἱηίς, νυλίη οἱ οισίάς ἴΐο Θοπίτασί Ατοα, αἲ νυΠίο[ι
Ἡγάτοσαίθοης τεας] ἴπο οι]εί {Ίαησς οἳ ιο ἀο]ίνετγ ΓαοἰΠίγ ἵπ (τεσος ΟΥ 51οἩ οίμει ροῖπί ΟΥ
Ροΐπίς αστοςά ὉΥ ἴἴιο ΜΙΠΙςίοι απΠά {ιο Τ/ο55ος. ἂ5 δρεοῖ[ιοά ΙΠ {Πο αρρτονεά ὨΏονε]ορπιοπί απά
Ῥτοάιοίίοη Ρ{ορταπηπ]ο.
6828 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

"Ἠενε]ορπιοπί απά Ρτοάιοίίοη ΡΓοβταπιπ]ε" ΠΊεβης ἃ ΡΤΟΦΓΑΠΙΠΙΕ ρ[εραΓεά ὉΥ {ιο Γ665εο
απά σα Ὀπηίσά {ο {Πο Γ/ο55ο: ριςιαπί {ο (ο Ῥτοςιάοπίίαἱ Ώοστος απά Αγε]ε 7.6.

"ϊκεονετγ" πΊεβῃς (ο Πγεί Ηγάτοσαιίροπς οπεοιπίετοά Ὁν ἁπ]ίπςρ α κἰγασίητο ννηοτο {ο
Ἡγάτοσαιροηνς ατα τεοονοταὈ]α αἱ (ο 5ιΓ[ασο ἴπ α Πονν πιοαςηταδίο Ὁγ σεποτα]Ιγ αοοερίεάἀ
ἀπίογπαϊοπα] ρείτοίσειπα Ιπάιιςίτγ {οδίΐπς πιοίοάς.

"Ῥοίίατς" απά "Φ" ἀεποίς (ο Ιαν ΓΙ] οΙΓΓΕΠΟΥ Οἱ {πο Ὀπίίεά δίαΐος οἱ Απιοτίσα.

"ἘΕΑ" πιοεαῃς (ο Ειποροση Εοοποπιίο Αἴοα οτεβίεά ὉΥ ἴπο Αστοοπιοηί ΟΠ {πο Ἐμτορεαῃ
Ἑεοποππίς Αἴοα δἱσπεά ἵη Ῥοτίο οἨ 2 Μαγ 1992, α5 απιοπάεά Ὁγ (πε Ῥτοίοςοἱ 5ἱρπεά ἰπ
Ἐτηδρείς οἨ 17 ΜαΤεΙ 1993.

"ἙΕ[οσιῖνε Ὠαίο" Πας ιο πιεαπίης αρδίσπος ἵῃ Αγίο]ς 23.
"ΕΙΡ" πιεαῃς {πο οηνΙγοππιοπία| ἱπιραοί 5ίιάγ ας ρτον]άσά [οι ἴπ {πο ΕπνΙτοππιοπία! Τ,αννς.

"Ἐ]οπιεπίαιν Β]οσΚκ" 5ΠαΙ πανο (ο πιεαπίης ἀδείσποά {ο Ιί πάει ΜΙπΙςίογίαΙ Ὠεοίρίοι
11/Φ6/12657/30.06.1995 (Θονειηπιεπί (αζείίο ΝοΟἱ. Β Νο. 615/1995).

"Ἐπνίτοηπιοπία| Ταν" πιεαῃπς ἴΊπο Ἰεσίδαίίοι αρριἰσαὈίο ἵπ «τοεσο τερατάίπς
οπνἰτοηππεπία] πιαίίοις.

"Ευτο". "ΕὉΚ" απά "Ε" πιοαῃς (ο Ιαν] οΓΕΠΟΥ ΟΕ {πο πιεπΙΘοΓ δίαίος ΟΓ Πιο ΕτορεαᾶΠ
Ὀπίοη χαί αἀορί {πε 5ἱησία ΟΙΓΤΕΠΟΥ.

"Ἐχρ]οϊίαιίοη Αγοα” πιοᾶης αη ατοα οοπς (απο οἱ Γογπιίπς ρατί ΟΕ Πιο Οοπίταοί Ατοα {Παί ἰ5
ἀο]λπεαίεά, Γο]ον/ίπςσ α οοπηπιοτοία]1γ εχρ]οιαὈ]ο Ὠϊςοονοιγ ἵπ αοοοτάαποο γΝΙ ραταρταρΙ
(4) οἳ Αποιςε 7.6.

"Ἐχρ]οϊίαιίοη Οροτα(ἶοπς". πιοπης οροταίίοης Ρρυγευαηί {ο α Ώενε]ορπιοπί απά Ρτοάιςίίοῃ
Ῥτορταπηπης {ο ἀενε]ορ α ὈἱδοονεΓγ απά {ο οαττγ οί Ηγάτοσαϊροης Εχριοϊίαίίοι.

"Ἐχρ]οϊίαιίοη θίασο". πιοαῃς {ο ρεγίοά ἀεσοτίρεά ἵπ Αγῃο]ς δ.Ι.

"Ἐχρ]οταίίοη ΑΓοα" πΊοθης {πο Οοπίτασί Αἴοα Πε]ά αἱ αΠΥ πιο ὉΥ ἴἶιο Το55ος ἁπτίης {ο
Ἐχρ]οταίίοη Φίασε (ναί ἆοος ποί Ιπο]αάς απγ ρατί ΟΓ ίππο Οοπίταοί Ατοα ν/Πἰος οοπς(ἰ(ηίος απ
Ἐχρ]οίίαίοη Αιοα.

"Ἐχρ]οταίίοη Ορεγαίίοπς" πποαης ορεΓαίοης οοπάιιοίοά [οί (χο ριγρος5ο οἳ Ηγάτοσαίθοπ
Ἐχρ]οταίίοη απά ἱπο]αάες οροταίίοης οοπάωείσά ΓΟΙ {ιο ριγροςο ο οατγίης ουί 4η Αρργαϊσαἱ
Ῥτορταπηπ]α.

"Ἐχρ]οταίίοη ῥίασε" πΊεαης {ης ρετίοά ἀοδοτίδεά ἴπ Απιίοἰο 2 ΟΕ είς Αστοσπιεπί.

“Ἐκρ]ίοτγαίίοι ΊΝεΙ/” πιοαης απγ ΕΙ] ν/οδε Ρριήροςο αἱ ἴπο οοπιπιεποσπηεπί ΟΓ ἀπ] ἰς {ο
οχρἰοτς Γο: απ αοοιπ]α]αίίοη ο} Ηγάτοσαίθοπς ν/ηοςε εχἰςίοποο αί (ἶαί πιο ννας ΙΠρίονοΠ ὮΥ
ἀπ]μης.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6829

“Ἔϊτσι ΟΙ ῬΒοπας”. πιοβης ἴο Ῥοπας {ο Ὄο ραῖά ὉΥ ἴπο Τοδ5ος {ο ἴπο Το55οι αξίοΓ ἴπο
Ρτοάυείίοη οἳ Ηγάτοσατοοης Ῥτοάισοοά απά Φανοά ΊΤοπα πο Οοπίταοί Ατοα Πγςί Τοβσ]ῃος α
ΠΙΙΠΙΠΙΙΠΙ ἄνοτασα αγ ταῖς ΟΕ ἴν/ο (πουςαπά Ενο Πιπάτεά (2500) Ὀαντοὶς οἳ Οπιάς Οἱ1 ο:
οαἱνα]επί ἁπτίπς (Πίτίιγ (90) οοποσιίνε σαἱεπάαί άαγς.

"Ε]γδί Ῥπαςο" πιοαης ἴΠο ΕΠΠδί ρηαςο ΟΕ {ο Βαςσίο Εχρ]ογαίίοη δίασα ἀεσογίοεά ἴπ Αγοια
2.1(α).

"άοοά ΟΠβε]ά Ῥταστίοςς" πιοᾶης αἱ] ποσο (Ἠλίησς ἴλαί αἴο σεποτα!]γ αοοορίοά ἵπ ἴ]α
Ιπίογπαοπα| ρείτοίουπῃ ἰπάιςίτγ ας σοος, 5αΐο, εοοποπισα] απά οΕΠαίοπί ἵπ εχρ]οίης ΤΟΥ.
ἀενε]ορίης απά ρτοάυσίπς Ηγάτοσαίδοης.

“ονεγππιοπία] ΑιπογΙ(γ” πιοπης αΠΥ απίποΠίγ οχοτοἰσίπςσ Ἰασίδ]αίῖνο, τοσι]αίοτγ ΟΙ
αάπηϊπ]κίταϊῖνο δίαία Ειηοίίοης οη Ὀε[μα][ ο ἴπο Φίαΐο.

"Ἡγάτοσατροπς" [ας ἴπο πιοαηἰπσ αδείσποά {ο ἴῖ ἵπ ραταρταρα | οἱ απίοἰ 1 οἳ ια
Ἠγάτοεαιροης Ταν’.

"Ἡγάτοσατροης Εχρ]οίίαἴίοπ". [πας πο πιεαπίης απδίσησά ἴο 1 Ιπ ραΓαρταρῃ 5 ΟΕ απϊο]ς 1 οἳ
ἴιο Ἠγάτοσατδοης ανν.

"Ἡγάτοσατροης Εχρ]οτατίοπ". Πας ἴΠο πιοαπίης αδείσηος ἴο ἴῖ ἵΠ ραταςταρῃ 4 ΟΕ αγίο]ο 1 οἳ
ἴιο Ἠγάτοσατδοης ανν.

"ἨἩγάτοσατροης Ταν" πιοαης Ταν Νο. 2289/05 επι]εά "ριοδροοίίης. οχρ]οταίίοπ απά
οχριοἰίαίῖοπ ο Ηγάτοσαϊδοηπς απά οίποι ργονἰςίοης”..

"ἨἩγάτοσατβροης ΚεξοΓγνοίγ" πΊοαης ἃ ἀῑσοτείςο αοοιπια]αίῖοι οἳ Ηγάτοσατδοης {Π {Πο ςαοςοί].

"Ἱπάοροπάεπί ΤΠίτά Ῥατίγ" Πας ιο πιοαηἰπς αδδίσηος {ο ἰί ἵη ραΓαρταρῃ 10 οἳ απο] 1 οἳ
ἴιο Ἠγάτοσατδοης ανν.

“αν” πΊοαης αΠΥ Ίαν, ταῖς, τερι]αίίοη. ἄοστος, 5ίαϊπίς, οΓάος, οπασίπιοπί, αοί ΟΓ τεςο]α{ῖοη
ο α (ονεγηπιεπία| Απποίγ Πανίπς ο[[οοί ννϊπίη ιο δίαΐς.

"ΜΙπΙπιαπι Εχροπάϊίιτο ΟΕΗσαίίοπ". πἹοαης οιςοἩ απιουπί 5οΐ οιί ΤΟΥ, τοδροσίνε!γ. ἴ]α
Εἰτεί Ῥμαδα, πο Φοσοπά Ῥ[ῃᾶςο απά ἴπο Τμίτά Ῥμαςο ριγςιαηί ἴο Απίοιο 3 (Τοςςες᾽5
Ἐχρ]ογαίῖοι Ἠλοικ 6οπιπη(πιοηίς).

ΣΜΙπίπιαπι ἨοτΚ Ῥτοσταπιπις” πιοαῃς ἴο ν/οτκ {ο Όο ρογ[ογπιοά ΙΠ. Γοδρος(ινοΙγ. πο Εἶςί
Ῥμαςο, ἴἴο δεοοπά Ῥμαςο απά ἴῆο ΤΠΗίτά Ῥμαδο, ριΓςιιαπί {ο Αγοίς 3 (Τ.,αςςες᾽5 ἘΕχρ]ογαίῖοπ
ἨΜοικ Οοπιπι(πιοηί).

"ΜΙπΙδίογ ". πιοαῃης (ο ΜΠπίςίοι οἳ Επνἰτοππιεηί απά Ἐποισγ οΓ Ωτεεος.
"Μοπίμ” πιοαης α οαἱεπάαΓ πιοηίῃ.

"Νατα! Οα5". πποαης Ηγάτοσαίδοῃς ΙΠ σα5οοιις ἔογπι Ιπο]ιάίπς, Όαί ποί Ηπιίίοά {ἴο. Υνοῖ
πιπογα] σας. ἀτγ πιποτα] σας. οπςίπς Ἠσεαά σας απά τοδίάιια σας τοπιαϊπίησ αῇίΟΓ ἴ]ο οχἰγασίῖοη
6830 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΟΥ 5εραΓαίίοη οΓ Παπίά απά Ηγάτοσατδοης Γοπι ννεί σα5 απά οίμει ναἰααδίο ποη Ηγάτοσατδοπ
δᾳ5.

“ΟΗβκποτο βα[είγ Ταν” πιεαης Γιαν) Νο. 4409/2016. επίϊ]εά “Έταπιε [ου ἴἶνο 5α[είγ οἳ {πα
ο[/μοτο Πγάτοσαιδοπ Εχριοταίίοη απά ΕχρΙοϊίαίίοπ ορεταίίοης, αἀορίίοη ΟΓ ἴπο Ὠϊοσίίνα
2013/30/Ε0) απά αππεπάπεπί οΓ {πε ΡΕ) 1458/2009 απά οίμετ ργον!ςίομς”.

“Οροταίογ”. πιεαης {ο οπίίγ ἀοδίρηαίεά α5 ἴπε “Ορεταίοι” υπάει α Ιοῖπί ορεταίίπρ
αρτοσπηοπί οἱ οίμεΓ κἰπιί]ας ἀοοιπιεπί {ο Όο εοπε]ηάεά Ὁγ (πο (0-1.655665, Ὀείπο (Πο ρατίγ
Ολαί πιρ]επηοπίς (ο «οἱἱοείῖνο νν]] οἳ πο (ο0-[,ο55εο5 απά ἰ5 Τοδροηρίθ]ε ΓΟΓ {Πο 4αγ-ίο-άαγ
ορεαίίοης. Τμε (ο-ἴμο55εες Πετεῦγ ἀορίσπαίο Τοία] α5 “Ορειταίοι”.

"ΡῬατίγ". πιοαης οίΠεΓ {Πα Τ.995ΟΙ ΟΓ {πο Γ9959ε απά "Ραγιίος" πιοαης (Πο Γο55οΙ απά {Πο
Ίαςεο μπ]αο5ς η οΙίΠεΓ σαδε {Πίς Αρτεοπηεπί ρτον]άος οἰπεινίσα.

"Ρείτοίειπι Ορεγαί(ἶοης" πιεαης Εχρίογαίῖοπ Ορεταίῖοπς ο: Εχρ]οϊίαίοη Ορε[αίίοης.

"Ῥμαςα” πιοθης 4ΠΥ, ΟΙ αἲἰ, οἳ ἴπο Εϊγεί Ῥπαςς, (πα 5εσοπά Ῥμαςδε Οἱ (ο ΤΗΙτά Ῥμαςε, ας ο
οοπίαχί τοῬιίτος.

"Ῥτεκϊάεπίίαί Ώεσγοε" πιοαης (Πο Ρερίἀοπιῖαἰ Ώοετες Νο.Ι27/1996 οπἰϊ(]εά "Τοαδε ἴθιπι5 ΟΕ
χε πἱσΗί ΓοΓ εχρ]ογαίίοη απά οχρἰοἴίαίῖοπ οἳ Ηγάτοσαιθοης”.

"Ῥτοεερθάἰπρς" ΠΊεαη5 4ΠΥ δη], αείίοη οἵ Ργουρεά(πος απὶσίπς οί ο, ΟΓ ἵη οοΠΠΕΕΙΙΟΠ ΥΠ
είς Αστοσπηοηί;

"Ῥτοάισεά απά βαναά”. ΠΊεαῃς, ΙΠ ταδρεσί ο[ Ηγάτοσατοοπς, Ηγάτοσατοοπς ρτοάυσεά ἰπ απ
Ἐχρ]οϊίαίοη Ατεα Όμί ἆοος ποί Ιπε]ιάε Ηγάτοσατθοης δεά ἴΠ (ία «οµ15ε ΟΓ ρτοάμείίοη Οἱ
1ο5ί, οίποτ (παπ Ἠγάτοσαιθοης Ιοδί ὉΥ ΓΘᾶ5ΟΠ ο[ {πο παρ]ίσεπες ΟΓ {Πε Γ655ος οἱ (Πο Γο5ες'5
Τα]ατο {ο οὔΌδεινο (οοά ΟΙΙΠε]ά Ρασ!ῖσος.

“Ῥτορει ΑρρΙἰοαί{ομ” Πα5 ία πιεαπίηρ αδδίσηοά {ο 1{ ἵη ΑπεΙε 27.6.

“Ῥτορτϊείατγ Ὠαία”. πιοαης {πο 5εἰοπίϊ[ιε απά (εεληίσαἱ ἀαία, οίμοι (Παπ [πο δίαΐο Ὠαία απά
Ἐαία, απά τε]αίεά οχρ]απαίοτγ ππαίετίαἰς τε]αίεά {ο (πε Ὠαία ἴπ τοδροςί ΟΓ {ιο Ῥαίτοίειπι
ΟΡετα(ίοης το[ειτο {ο ἴπ ραταρ{αρΗ 10 οἳ αγ]ε]α 7 ο ἴιε Ηγάτοεατδοης Ταν).

“Κερροηςο” πιεαῃς α ΜΠίίοπ ποΠεαίίοη [Ττοπι α τεἰεναπί Οονοτηπιεπίαἰ Αιἰοπίί (ο (πο
Ίνοδρεο, ναί α Ῥτορετ ΑρριΙοαίίοη Γοτ Οοπδεπί 5 αρρίονεά οἱ τε]θείεά, νι οἱ νοιί
οοπά{ίοης.

"Ροσοπά Ῥ]αδε" ΠΊΕΔΠ5 {ο 5εοοπά Ρίαδε ο ἴΠο Βαδίο ΕχρΙοΓαίίοη Ῥίασαο ἀαδοπίοοά ἵπ
Απιίοιε 2.1(α).

εγνίοε ὨΏοσιππεπί" πιεαης α ννπί, αρρ]σαίίοῃ. οἰαίπι, ΦΗΠΊΠΙΟΠς., Ρείοη, οΓάεγ, αννατά,
. Ρ' ου ῃ ηἶσαί 1: πι ᾱι ᾳ
Παάσπιεπί οἱ οίπεΓ ἀοευππεπί τε]αίῖηρ {ο 4ΏΥ Ρτουεσάίηρ».
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6831

"δο]ο Εχροτγί" πιοαης ἃ τορὶςίογοά ΠΙΕΠΙΌΟΙ ΕΓΟΠΙ:
1, ἤπο ΕΠΟΙΡΥ Πηςεϊ(μίο οΓ Γ οπάοη:
2. πα Απιοτίοαη Ρείτο]ειπι Πηςέ(μία; ΟΓ.
3. ιο ΕΤΕΠΟΠ Ιη5εαίς οἳ Ρείτοίειιπι (ΠΕΡ Εποισίος Νοινε[]ες).

Ρτον]άοά ἴαί 18, Όεσαιςο οἳ α οοπΠἰοί ΟΓ Ιπίοτορί5, α δοίε Εχροτί σαηποί Ὄο αρροϊπίοά {τοπ
οἶίλει ΟΕ Πιο αξοτεπιεπίίοποά Ιηςεϊταίος, {ο Τ.ο55οΓ Πα]! Όο οπ]εά {ο αρροϊπί α δοίε Ἐχροτί
Ίτοπι απ ἱπάερεπάσπῖ, τορυίαδ]ο ροίτοίουπῃ Ιηςϊ(αίο ΟΓ αποί]οΓ πιεπιῦοί σίαΐς ΟΓ {πο ΕιΠοροαΠ
Ὀπίοι ἴπ ν/ἰοµ ΗγάτοσαϊΌοης ἆτο ργοάιισοά.

Νιαῖς" οἱ Ὥτεοςς” πΊεᾶης {πο Ηε]]οπίο Κερυδ]]ο.

πρίαίςο Ὠαία”. πιοπης 4ΠΥ απά αἲἱ σοο]οσίσα[. σοορ[γ»ίσα[. ἀτι]]]πα, ννοΙ] ρτοάιείίοη ἁαία, ννοΙ]
Ἰοσαίῖοη πιαρς απά οίποι ἹπΓογπιαϊοη Πε]ά οἱ ἀενο]οροά Ὁγ {ιο Τ,ο5ςοΥ ἰπ απγ ΓΟΙπῃ ἵπ το]αίίοῃ
10 {ο Οοπίταοί Αἴοα ἂ5 ΙΝε]Ι αξ αΠΥ ἀαΐα αοφιἶτοά απά/οΓ ρτοάασοά απάοΓ {ο πο οχο]ιςίνα
πιαγίηο φεἰςππίο ἀαία αοημἱςίΠοη απά 5ενίοςς οοπιπιεποοά ΟἨ {11ο 26ἱ8 ο Οείοῦετ 2012 ἴπ αΠΥ
ΤΟΓΠΙ ἰπ τε]αίίοη {ο {πο Οοπίταςί Ατοα.

"Τῃιτά Ῥμαςα" πιοαης πο π]τά ρήαςς οἱ {πο Βαδίο Ἐχρ]οταίίοη Φίασο ἀεσοηροά ἵπ Αποίε
2.14).

ΙΝΤΕΕΡΕΕΤΑΤΙΟΝ
Ίπ Επίς Αστοσπηοπί, 5α0]θοί {ο 4ΠΥ οχρίος» οοΠίΓαΓΥ ἰπάἱσαίίοη:

(4) αΠΥ τε[είοπος {ο απ ΑποΙο 5ΠαΙ Όο οοπδίταοά ἂ5 α τε[είοπος {ο 4Π απὶοἰο οἳ Επίς
Αστοσπιεπί απά αΠΥ τείογεπος ἴο 4η Απποχ 5Πα]1 Ὁς {ο 4η 4ΠΠΕΧ {ο {πίς Αστοσπιεηί;
(0). αΏΥ τε[οΓοπος ἴΟ ἃ Ρ6Ι5ΟΠ 5Πα]! Όο οοηίταεά ας Ιπο]αάίπς:

).  ΒΠΥ ΡοΙςΟΠ., ΠΤΠΙ, ΟΟΠΙΡάΠΥ. Οονοτηπιεπία| ΑιιογΙίγ, οογροΓα(ίοµ. 5οοἱαίγ. ἴταςί,
Τουπάαίίοη, δονΕΓΠΠΙΟΠΙ, δίαίΐο ΟΙ ἄδεπογ ΟΕ α κίαΐο ΟΙ ΔΠΥ οοἰαίίοη ΟΓ
ΡαγίποιςΠίρ (ἴῃ «αοἩ α5ο ΥποίποΓ οἵ ποῖ Πανίηπς 5εραταίο Ἱερα] ροιςοπαΠΙίγ) οἳ
ΊννΟ ΟΓ πΊοτα ΟΥ {ηαδα;

αὐ α τα[στοπος {0 ἴηο 5οσσδςοῖς. ροτπηίοά (Γαηςίοτοςς απά ροιπηείοά αείσηοςς ΟΕ

ΔΗΥ ΟΓ {Ία Ρο!5οης τε[οιτεά {ο ἴπ 5αῦ-ραΓαρ{αρΗ (1) 3θονο;

(ο) απγ το[είοπος ἴο ἰΠίς Απτουπιοηί ΟΓ ΑΠΥ οίποι αθτοςπιοπί οἱ ἀοοιπιοπί 5Ώα]] Ὄο
οοηςίγιιοά ας α το[οτεπος {ο {πὶς ΑστοσπιεΠῖ, {μαί αστοσππεπί ΟΓ ἀοσοιπιεπί ἂς ἰ{ πΙαΥ Πάνο
Ῥοοῃ. ΟΙ ΠΙΑΥ ΠΟΠΙ πιο {ο πιο Ός. ἀπιοπάςά, νατσά, ποναίϊεά, τερἰασοά ΟΓ
ειρρ]οπποπίος:

(4) απγ τε[ετεπος {ο ἃ Ιαν) 5Πα]Ι Όο οοηρίτιοά ας α το[είοπος ἴΟ Ιί ἂ Ι πιαγ Ἠανο Όαση. ΟΓ
πΙάΥ ΤΤοπι πια {0 πιο Ὃο (ν( ος ννίλουί πιοάΙ[ϊσαίοπ) απιοπάοά οἱ το-οπασίοά απά
6832 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΔΗΥ ςδοτάἰπαίς Ἱεσίς]αίίοῃ πιαάς.
(ο)  εαρίία[ίοᾷ ἴοιπις αδοά ἴΠ {Ππίς Αστοοπιοηί 5Πα]] Πανο ἴἴπο πιοαπίπο απογίοοά ἴο {παπι 1
Ώιο ὨοΕΙπΙίοης 5οοίίοη ΟΙ εἰδον/πετο ἴπ πίς Αστοσπιοηί,
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6833

Αγιοις 1
Ὄοορο οΓίΠο Ασγοσπιοηί

1.1 ΤΙ Αστεοπιοπί ἶς α Ίσᾶςο αστοσπιοπί ριγ5ιαπί {ο νΠίσΠ. ἵη αοοοτάαπος νν] ραταρταρῃ
10 ο απο] 2 οΕ πο Ἠγάτοσατοοης Τ.ανν, ἴιο Φίαΐο ας (πο Τ.ο55οΓ σγαπίς {ο ἴ]πο Τ,ο55ος ἵη
αοσοιάαπος γὶ (ο ἴοιπις απά οοπά(ῖοης ΠοτεοΓ, εχο]ιςίνο τἰσηίς {ο οαπγ οιιί
Ῥείτοίειπι Οροταίίοης ΙΠ πο Οοπίταοί Ατοα.

1.2 Τίια Τ605ο9ο υπάετίακες ἵη αοσοτάαηςς ν/ί] ἴἶχο (υπ απά οοπάΠἶομς 5οί ουί Ποτείῃ {ο αἱ
αἱ ἄπχες οοπάμοί Ρείτοίουπι Ορεταίῖοης ἰπ (πο Οοπίταςοί Ατοα ἴπ αοοοΓάαποο ν]ι (ο
Τανν.

13. Τῃο οοδίς απά τίσκς ο οατγίης οη Ρείτοίουπῃ Οροταίίοης 5Πα]] Όο Όοτπε οχο]ςὶνε]γ Ὁγ
Ώις Τιεςςεο απά {πε Γε55ες ννΙ]] Πανο πο τἰδΏῖ {ο ΓεςΟνοΓ 5ιιοἩ οο5ί5, ΟΓ ΠΥ ραγί ἴποιεοῦ,
{ΟΠΠ {Πο Τ,ο55οΓ εχοορί α5 ΠογοΙπαΓίοι ρτον]άσά ἴπ Πίς Αστοσπιοηί,

14. ΕασἩ (ο-[6556ε 5Ώα11:

(α)Όο Ιοἰπι]γ απά 5ενετα]]ν Παῦίο ΙΠ τοδρεοί Οἳ ἴο Γαβδος”5 απά ἴἴπο οίπει (ο0-[.665εος᾽
οὐἡσαίῖοης απἱςίηρ πάς: πίς Αρτεοπιοπί ασαἰηςί {ο Το55οΓ απά

(0)Ποίά απ ιπάἰν]άοά Ιπίοτεςί, ας ροι Απιιοις 1.5. ἵπ αἲ] οἳ πα πἰσηίς απά οὐ[σαίοης απάοτ
Επί Αστοζπιεπί.

Έογ ἴπο ριγροδος Οἱ Ππίς ΑστεοπιοΠί, ΔΠΥ τε[οίοπος {ο [πο ἴοιπι "1οἰπί Ὑεηπίητε” ἵπ πο
Ἠγάτοσαίροης Ταν οἵ ἵῃ {Πίς Αδτουπιοπί ΠΠοΒΗ5 {ο οοπίτασίιαἱ «ο-οροταίίοη Ὀοίννοση {πα
Οο-1ο6δεες υπάοτ α ]οίπί οροταίίπς αρτοσπηεπί, νν]ίποιί ογοσίίης οἱ ἱπιρ]γίης οἱ Πανίπς (ο
ἀπίοπίοη {ο οτοθίο ΠΥ, 4ο Ίητο οἱ ας Γαοίο ρατίπειςΠίρ οἱ επί νι οἱ νοιί α 5εραταίς
Ίεσαί ρειςοπα[(γ.

1.5 ΤΠο ιπάϊν]άοά Ιπίοτορί ΟΙ οἑο (Οο-[ια55εο (εχρίοδδοά ας α ρειοςεπίᾶσο ΟΕ ιο ἴοίαί
ἀπίοτοςίς ΟΓ αἲἱ Οο-1/ο55εος) ἰπ (1ο πἱσ]ί5 απά οὐ]ἱραίίοης ἵη Επί Αρτεσπιοηί ἰ5 α5 ΟΓ {ο
Ε[[οσιϊνε Ὠαίςε ας [οἱ]ονής:

Τοίαὶ 5050
Εάῑδον 25500
Ηε]]οπίς 25500

1.6. Τῃε Τοςςοι απΠά {ια Γ655ος ΠεΓοῦὈγ εχρτος»ἰγ απά ποοπά{ΠοπαΙ{γ αστες απά αοοορί (λαί:

(8) αηΥ. οοπίταοί ἴο ΥΝΠΙΟΠ [ιο Τιε5ςοΓ ἶς ποί α οοπίταοίίηπςσ ραΓίγ. ΝΠΙΟΠ οοπίαίης
ἵεγπ]5 ο: Ρτονἰδίοης ἀοβηίπς (α το]αίίοπς Ὀείνίσεη {ο Τ655οο αΠά/ΟΓ {ο Οο-
Ίρδεοςς απά/ο: (πίτά ραγίος 5Πα]] ποί οτοαίο 4ΠΥ οἰαίπι ασαἰηςί ἴ]ο Το55οί ΟΓ
απιοπά Πχίς Αστοσπιεηί ΟΙ τορι]αΐο (πὶς Αστοοπιοηί ἵπ α ἀπ[οτοηί νναγ:
6834 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

(0). αΠγ οοηίταοί ἴο Ψ/ΠΙοΙ ἴπο Το55ος ΟΓ εᾶς (Οο-Τ.655ος ἶ5 ποί α οοπίταοίίπς ραΠΙΥ.
ν/πίοἩ οοπίαἰΠς ἴογηις Οἱ ρΓονἰσίοης ἀεβηίπρ {Πο το]αίίοις Ὀείν/οση (πο Τ,α5ς5οί απά
θΙτά ρατίῖες 5Ώα]] ποί οτεαίο αΠΥ εἰαίπῃ ασαἰηοί (ο Γ/ο55ος απά/οτ α Οο0-Πα55ος ΟΙ
απιοηά ἰπίς Αστοσπιεπί ο: τεσι]αίς {πίς Αστοσπηοπί ἴπ α ἀῑ[[ογοπί ν/αγ:

(ο) ιο ἴοιπις απά ρτονἰδίοης ΟΕ (Ίο αἴοτο-πιοπίίοπεά οοπίταοίς οπηποίῖ Ὁς εδοά ας α
πιοᾶης ΟΓ Ιπίοιρτοίίης ἴΠίς Αστουπιοπί ΠΟΓ ΠΙΑΥ ἴΊεγ Όο οοπρίάστοά {ο ρτεναΙ! η
ΔΗΥ γναγ εἰίποι ἵη ρατί ο: ἵη γποίς, ονοτ {Πῖς Αστοοπιοπί;

(4) Ὀοῖῖι ἴπο Τ955οΙ απά (ο Τοςςςο Ποτοῦγ ςΙπια]απεοιις!γ νναΐνο ονοιγ τὶσηί {ο
οοπίεςί, σαποο] απά/οΓ οΠα]]εησε ἴπο να]Ιά1ίγ απά οπ[οτοσαὈΙΠίγ οἳ Εχίς εἶαισο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6835

Αγισις 2
ΕΧΡΙΟΚΑΤΙΟΝ ΡΟΚΑΤΙΟΝ ΟΕ ΤΗΕ ΕΧΡΙΟΚΑΤΙΟΝ 5ΤΑΟΕ

Τίε “Ἐκχρ]ογαίίοη δίαρο” πα]! οοπΊππεηςς οἨ (ο Ε/Ποσίίνα Ὠαίο απά, αη]ο»ς (Πίς Αστοοιηπεπί

15 τογηϊπαίεά εαγ]1ογ ἴπ αοσοτάαπος ν 1ί5 ἴογπις, 5Πα]1 5αοίςί [ο (ο ροτίοάς ἀοδογίθεά {π
Επί5 Απσ]ς 2.

2.1 Έοι α Βαδίο Εχρ]οΓαίίοη δίασο

(8) ῥιῦ]εοί ας Πετοίπαξίογ ρτον]άσά, ἴο Ὀαδίο οχρΙοΓαῖϊοη 5ίασο (ἴιο "Βασίο Ἐχρ]ογαίϊίοῃ
ίσο"). ΠαΙ] 5ιὺςὶςί [οι οἰσῃί (8) γοαῖς. Ἐοι ἴἴο ριγροςες ΟΕ (ίς Αστοσπιοπί, (ο
Ἐκχρ]οταίίοη ῥίασο ἶς ἁἰνίάςά Ιπίο οοπδοσιίίνο οχρ]οΓαίοη Ῥήαςες ἀο[ποεά [οι ἴπο
Οοηίτασί Ατοα ας Γο]]οννς:

Εἰτςί Ρµαςς: Ά γεαις
Ῥοσοπά Ῥῃαδο: Ά γεαις
Τμιτά Ρµαςς: 2 γεαις

(0) Ἠ/ποις (χο Το55ος ας, ἀωτίης ἴπο Εἰτδί Ῥμαςα, Πα] []]οά ἵτς ΜΙπΙππαπι Ὑγοι Ῥτοσταπηπιο
απά ΜΙπίπιαπι Ἐχρεπάίίιτο ΟΡ σαοπ το]αίίπο Το {παί Ῥμαςο ἴπ αοοοτάαπος νι Αγίοιο 3
1 πια, Ὁγ οἰνίπο ποίῖοο {ο {Πο Τ.9550Γ. οοπίίπιο 15 Εχρ]οταίίοη Οροταίίοης ἁμτίης [Πο
Ῥοσοπά Ρμαςα απά 5Πα]Ι (ογοιροη ἃδδιπ]ο απά ἁπτίπς ἴπο θοσοπά Ῥμαςο ἀἰσεμαισο Ἶῖς
ΜΙπΙπχαπα ὙΜ]οτίς Ῥτοσταπηπιο απά ΜΠπίππαπι Εχρεπάίίιτο ΟὐΙΙσαίΐοη τε]αίίπς {ο (μαί ρΏαςς
φαΐ ουί ἵπ ΑπίίοΙς 3:

(ο) ποτε {ιο Τ.ε55ες ας, ἁμπίης [ο δοσοπά Ῥμαςα, Εα]ῇ]]οά ἰτς ΜΙπίπιαπι ουκ
Ῥτορταπαπιο απά ΜΙπίπιαπα Ἐχρεπάίτατο ΟὐΗσαίῖοῃ το]αίῖης {ο ναί Ῥμαςα η αοοοτάαπος
ψι ΑπιοΙο 3 ἴι πἹαγ, Ὁγ οἰνίπο ποῖσοο {ο ἴο Τιεδοτ, οοπίίπο Ἱίς Ἐχρ]ογαίίοῃ
Ορεταίίοης ἁπτίπς ο ΤΠίτά Ῥμαςο απά 5Πα] (πογοαροη α5διπιο απά ἁπτίης πο Τηίτά
Ῥμαςο ἀἰσομαισε Τί ΜΠΠΙπππι Ὑ/οτκ Ῥγοσταπηπιο απά ΜΙπίπιαπι Εχροπάϊίατο ΟΡ σαίοῃ
το]αίης {ο εἶχαί ρΏαςο σοί οι! ἵπ Απίο]ς 3:

(4) Ίπ ἴο ονοηί Ελαί Όο[οτα {πο οπά ΟΓ {πο Εἰγεί Ῥμαςο ΟΥ, ἂ5 ἴο σᾶδο ΠΙΔΥ Όο Ῥο[οτο
Ώπο οπά ΟΕ ἴἴο δεσοπά Ῥμαδο ἴπο Τ/ο55ος Πας ποί σίνομ {ο {πο Τ,ο55οΓ ποῖίος ριςιαπί {ο
Αγιοις 2.1(0) οὗ, ἂ5 πο σᾶδο ΠΙάΥ ὃς. Απίο]ς 2.16). ἴο τἱσηίς απά οὐ[σαίίοης οἱ {πο
Ί.αβδοο ΙΠ Τοδροσί ΟΓ (ο Οοπίταοί Αἴοα 5Πα]1 «σαδα απ, 5αθ]εοί αἱνναγ» {ο ἴἴιο οὐ[ἱραίίοης.
ΟΓ ἴἶχα Τ/ο556ς ἴπ ταδροοί οἳ ΠαδίΗ είς νΥΠίο] Πάνο αοοτασά απάοι (Πὶ5 Αστοοπηοπί, 5Ηα]1 Ὀο
ἀεεπιος {ο πανο Όσο (οιπιϊπαίοά.

(ο) Όροη (ιο 25595 ἁπ]γ ]ηίί[ιεά απά τοαδοπαῦ]ο Γοφιιο»ί, ἵΠ οτάοτ {ο ρτον]άς (Πο
6836 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

.βδου να 5[Πεἰεπί (πιο {ο ἀπ] απά/οι {οδί α ννε]] απά {ο επαθ]ο {ο Τ,α55ος {ο ππαΚκε α
ἀθοῖκίοη ν/οίμοι {ο οοπηπηΐ {ο {Πα ποχί Ῥμαρε (οίοι ναι α Τμίτά Ῥμαςε) ἵπ αοοοτάαποο
ψηα Αγιοὶς 2.1 (0) απά (6) αὔθονο, α ουγτοπί Ῥμαςο ΠΙΥ ὃο οχίεπάεά ὉΥ α ροτῖοά πρ {ο δἰχ
(6) Μοπίηις, ρτον]άσά ἴπαί ἴἴιο νο]! 15 πο 5αὈ]οοί οἳ νο ΜΙπίπιαπα Ἁοικ ΟὐΙσαίοη απά
Λας Όσοι 5ριάάεά ρτίο: ἴο {ο οπά οἳ {πο σαἱά Ρμαςς. ΠΕ τοφι]τος, απά αροῃ {χε Τ,οςςες᾽5
ἁπ]γ ΙαςιΠοά απά τοπςοπαῦ]ο τοφιοδί, ἴο Ῥμαδο ΠΙΥ Όο Εαπίπογ οχίοπάσά Το: α
τοβςοπαδἰς Ώπις ροτίοά.

(ῶ Ίη πο ονοπί ἰπαί α ουττοπί Ῥπαςο (οίποτ ναι α Τηϊτά Ῥμαςε) ἰς οχίοπάεά
Ριτκιαπί {ο Αγίοιο 2. (α) ἴνο απιοιηί ο εἶπιο ὉΥ ΥνΠίο χο ουιτοΠί Ῥμαςο ἰ5 οχίοπάςά
ςΠα]1 ο ἀοάποίςά {τοπι ἴο ρογίοά ΟΕ ἴπιο ἀεβποά [ου ίππο 5αΌσοφιεηί Ῥμαδο.

2.2 ΕΟΙ απ ΕχρΙοταϊῖοη δίασο Εχίοηςίοῃ

(8) Τῃο Το55ος ΠΙάΥ. ἵῃ αοοοτάαπος νίΠ ἴἴο ργονἰδίοης οἳ ραΓασταρῃ 3 ΟΓ ατίο]ο 5
οἳ ιο Ηγάτοσαίροης Ταν αρρὶγ οί απ εχρ]οΓαίίοη 5ίασο οχίοησίοη (απ "Εχρίογαίίοη
Ρίασο Εχίσηςίομ").

(0) 1 ἵς απάοτείοοά απά αρτεοά Ὀοῦνοςη ἴο Ῥατίος ἴΠπαί α τεηιἰτοπιοΠί ΤΟΓ
αἀάϊποπαί Ππιςε {ο οοπηρ]είο απ Αρρταίσα| Ῥτορταπηπιο, ΟΓ ποτε αάάἰΠοπαί ΓοδεΓνος πιςί
Ῥα Ἰοσαίοά Ὀε[οτο α οοπιπιετοία! ἀοροςίί οπη Ῥο ορίαὈ]ίοά, {ο ιπάστίακο Το
οχρ]οταίίοη ἀτί]]]πα, ο: ἴο ορίαὈ]ΙσΗ α πιαϊκοί [ο Ναίηταί Οα5, ἰς α τεηιἰτεπιεηί Γα111ης
ψη(ΠΙη νο 5οορε ΟΕ 5αΌραταρταρῃ (0) οἳ ραταρταρῃ 3 ΟΕ ατΠο]ο 5 ΟΕ ἴπο Ηγάτοσαίροης
Τανν.

(ο) Ἡ απ Εχρ]οταίίοη θίασο Εχίοπείοη 15 σταπίοά ριιςιαπί {ο ρατασταρῃ 2 οἳ αγῃ]ο]ο
5 οΕ ἴιο Ηγάτοσαίθοης Τ/αΝΥ, ἴπο Τ,ε55εο 5Πα]! ρτονίάς {ο ἴἶιο Τ.α55οΓ α ΒαπΚ Οωαταπίος ΟἨ
ἴιο Εςί αγ οἳ ἄιο Ἐχρ]οταίίοη θίασο Εχίοηςίοη Εογ ἴἶο ΓΗ] απιουηί, Ἡ αΠΥ. ΟΕ ἴπα
αΠοτί[α]] Ὀοείπο {ιο ἀἰ[[οτεπος Ὀείν/εση ἴἶο ΜΙπΙπαπι Εχροπάίίατο Οὐ]σαίίοη αἲ ἴπο οπά
ΟΓ ιο Βαρίο Εχρ]οτα[ίοη ῥίασο απά {ο Το55ος”5 Αοϊια] Εχροπάϊίτο ἁμπίης Εἶναί 5ίασο,
αν ἀο[ίποά ἵπ ΑποΙε 3.9. δο ΒαπΚ Εµαταπίος ν/]] τερ]ασο αΠΥ οχἰςίίης ουτεηί ΒαπΚ.
Θαταπίος αἰτοπάγ ρτον]άσά πάς {πίς Αστοοπιοηί, Τη ἴπο ονοπί Εἶαί (Ποιο ἰ5 ΠΟ 5Ης]
αΠοτί[α]], ιο Τ.οδςοί 5ΠαΙ1 τοίπγη απγ Βαπκ Οαταπίος ρτον]άσά ριςιαΠί {ο ἴο αΌονο
Ρτοπιρί!γ προῃ ἴἴο εοπιπιοποςπ]οπί ΟΓ {πο Εχρ]ογαίίοη δίασε Εχίοηςίοη.

2.3. Το α δρεςίαὶ Εχρ]οΓαίίοη δίασς Εχίοηςίοη

(8) Ῥυτευαπί {ο ραταρταρη 4 οἳ απγο]ο 5 ΟΕ πο Ἡγάτοσατοοης Ταν α δρεςία]
Ἐχρ]ογαίίοη ῥίασο Εχίεηςίοη ποῖ οχοσοάἶης εἰρ]ί (8) γεαις Το ο[/δποίς, ΠΙΑΥ Όο σταπίοά
10 ἴο Γ6βδες Το]ον/ήπρ Ιί5 5 ὐπιὶςσίοη Οἳ α τε]εναπί αρριἰσαίίοπ Ὁγ τοςο]ιίίοη οΓ {πα
Οουποῖ! οἳ ΜΙΠΙδίει ο ἴΠο τεοοπιπιοπάα!ίοπ ΟΓ ἴο ΜΙΠίδίοτ. Αάάῑίίοπα] ἴοιπις απά
οοπάἰίοηπς ΠΙΑΥ ὃς ἱπιροςεά ἵπ ἴπο τενο]αίίοη ΟΕ ἴο ϱΘοιποῖ! οἳ ΜΙπίδίοις,
ποϊννΠΗΠείαπά]πς ἴο ρτονίἰρδίοης ΟΓ ες Αστεοπιοπί, απά ἰπίς Ασιοσπιοπί 5Πα]] ὃο
απποπάσά αοσοτά(ησ]γ.

(0). Τη α οΏδο ννηετε {ο Γ.6556ς Ίας πιαάς:
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6837

() α Ὠϊδεονοιν ἰπ ἴἩο Οοπίταοί Άτεα οἳ ποη-αδκοσίαίοά σα5 οἱ α Ὠϊδοονοιν οἳ α
Ἡγάτοσαϊροπς Εοδογνοίγ νίο οαηποί ο οχρ]οῖίοά οοπηπιοτοίαΙ!γ ννἰιουί [πο
οχρἰοἰίαίῖοη οἳ Ακςοοίαίοά Ναίιτα] (5; ο:

(ἲ α Ὀΐκοονοιγ οἳ Ηγάτοσαίροης ΕοδοινοίΓ 1η 4εορ ν/αΐοις.,

Ώχο ΤοδςοΓ υνΙ] 5αρροτί απ αρρ]ἰσαίῖοη ὉΥ ἴἴπο Τ.οςδος υπάεΓ απἰοίἰα 5 ρατασταρί 4 ΟΕ ἴπο
Ἡγάτοσαιοοης ανν Το α δρεσία] Εχρ]ογαίίοη ῥίασο Εχίοηςίοῃ. Ππιε]γ 5α[Παίεηί {ο επαδ]ο ἴπο
Τκςσεο, Ὀοίοτο ππαΚίησ α ἀοο]αταίίοι οἳ οοπηπιογοἰαΠίγ. ἴο οοπδίάς: ἴο οομσίγαοίίοη απά
Ἡπαποίης ΟΕ {ο ποσρδσασγ Ιη[γαςίγασίυτο Γογ {πο ἀἱδροσαί οἳ Ναίιτα] (5 Οἱ ἂν ἴἴο οΏδο ΠΙΑΥ
Ρα, {ο οοης]άοΓ (Ίο ρηγςίσα] απά ΠπαποίαΙ ργοῦίοπις αβςοοϊαίοά νίῃ ἴῆο ἀοενε]ορππεπί οἳ α
ἀερος!ΐ ]οσαίοά ἰπ ἄεερ ν/αΐοις.
6838

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

Ατί

ΤΕΡΡΕΕ᾽5 ΕΧΡΙΓΟΚΑΤΙΟΝ ΝΟΕΚ Ο6ΟΜΜΙΤΜΕΝΤ5

ἰο]ε 3

3.1. ἵπ ἀἰδομαισο ΟΕ 1{5 οὐ[ἱραίίοπ {ο οατεγ οί Ρείτο]ειπῃ Οροταί(ἴοης {π {πο Οοπίταοί Ατεα, ἴηα
Έσδδες 5Ηα11 «ΟπΊππεηος Ἐχρ]οταίίοπ Ορεταίίοης νἠχί οἰχ (6) Μοπίἡς οΓ (πο Ε[εσίῖνο Ὠαίο
απά Πα] οατεγ ουί ἴἶνο νοκ απά δρεπά, δαθ]οοί (ο Αποίο 3.3, ποί Ίεδο (απ ἴῆο δΗπῃς
φροοἰ[οά {η Απὶσιε 3.2.

3.2. ΕΟτ χε ΡήΓροςε ΟΕ Επίς Αποϊςε, ἴπε ΜΙπίπχαπι Ἠλ/οτς Ῥτορταπηπιε {ο Όε Ρεγ[οππες, απά {πε
οοιτεδροπάίηρ ΜΙπίπαπη Ἐχροπάϊίμτο ΟΡΙραίίοπς ο (Πε Τ9β5ο9ς [οί εᾶοὮ Ῥμασο ΟΕ ἴἴιο Βαρίο
Ἐχρ]οταίίοη Ρίαρε, ας ἀεδογίρεά ἵη Απίίς]ε 2, πα! δε ας [ο]οννς

ΜΙπίπιαπη
οικ Ῥμαςε 1 Ῥπαςε2 Ῥμαςε 3
Ῥτορταπιπιε
Ύεατ 1 Ύεατ2 Ύεατ 3 Ύεατ 4 Ύεατ 5 /Ύεατ 6 Ύεαγ7 | Ύεατδ
Είγπι
2Ρ) εεἰσπιίς Αθφμϊρίίου οἵ 1500 Και 2 ῃ .. Κε-ενα]ιαίίοη οἳ
φαἰσηιίς ἁαία «- ρτοσςδΣίης Ἐε-ενα]ααίίοη οἳ 5αἰρπιίς ἀαία Ρ..
ΦΓνΕΥ. φοϊκηιίο ἀαΐα
3Ρ) εεἰσπιίς
ΦΥνΕΥ.
ο Μαρπείΐο δ ΟτανΙίγ 5υ1νεΥ π
ο. Ρορνΐδ]ε ἀππίπο {πε 2) φεϊσπιἰς
οορηγσίσαΙ Μ..
Αοθιςίίοη
ΒΙΓΝΟΥ
Ρηβίης 1 (οπ) γνοΙ! 1 (οπ9) νε]!
σαα (εο]ορίσα] 5ίπάϊο», Ὀαδίπ Ῥετορ]γσίσα] απά ἄεοσΠεπιίσα! | Ἐε-ονα]ιαίίοη ο
απαἱγσίς απα]γ»]ς, είς. 6δΟ ἀαΐα
Βασε]ίπε Κεροτί ΠΠ.
. Ῥαρο]ίπε Κεροτί Π. . .. Ἕρος
Ῥαρε]ίπε Εερογ! 1. . Ἐπνιτοηπιεπίαἱ
ΗΡΕ. ῃ ῃ Ἐπνίτοηπιεπία! Ἱπραοί
ἘπνΙτοηπιοπίαἱ Αείΐοη Ρ]απ είς Ἱπαρασί Αδδοσδπποπί
Αδδεδσπιεπί είς.
εἰο.
ΜΙπΙππιπι {4.200.000 (οι πα]]οι απά «25.000.000 (ΟΜεπίγ ἤνα ε 20.000.000 (τί.
Ἐκρεπα[ίυτα Όν/ο Παπάγος {οιςαπά εγος) Π]]]ῇοη 61ΓΟ5). Π]]]οἨ 6Ο»)
Οοπίηρεπί
Αοηιαϊσίῆοι οἳ 3Ώ εἰσπηίς
Φοϊσηιίς Ῥτορταπι. Τε 5ἱζο ἀερεπάς οη
ΒΙΤνΟΥ. 1ο ἱπίοιρτείαίίοῃ οΓ (ηε 20)
φε]σπηῖο απά ΟΓ {ηε πεση]ίς οΓ

Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6839

1ο νε]!

3.3. δυδ]εοί {ο ΑπῑςΙε 3.4, ἴπνε Μιπίππαπι Ἐχρεπαϊίατε ΟὐΗραίίοης δεί Γοπῇ ἵπ Απίοιε 3.2
ΦΠΩΙ] ποί, ἵΠ ταδρεοί ΟΓ ἄπΥ Ῥμαδο, Όο σαἰϊσ[οά υπίεδ ἀωπίηςρ (παί Ῥμαδο (Πο ἰοίαἱ Αοίια!
Ἐκρεπά[ίτο αἰίπθιίαὈ]ο {ο (ο ν/οηκ [ο (παί Ῥπαδο εφιαἰς ος εχοεσάς (Πο απ]οιηί ΟΓ ἴΠο
Μιπίπιαπη Εχρεπάϊίυτε ΟΡΙσαίἴο ΓΟΓ εἶναί Ῥμαςε ρτον]άεά, Ποννενεγ, ἴἶναί 1Ε, ἵπ αηγ Ῥμαςε, ἴπε
Ίκδδεε ας, {ο (πε τεασοπαδίε αἶς[ασίίοη οἳ {πε Τες'
Ῥπορταπηπηε ΓΟΓ (μαί Ῥμαςε, ΟΥ 1ΐ5 εαμἰνα]επί Γος (μαί Ῥμαςε ΙΓ αρρτονεά Ὁγ (πε Τ.95595, (επ
ΜΙπίπιαπι Ἐχροπάϊίμτο Οὐἡραίίοπ., ποϊνηΠδίαπάϊπς αΠΥ 5Πογί{αΙ], Πα] Ός ἀθεπιοά ΓοΓ (μαί
Ῥμαςε {ο μανο Ῥεεῃ »αἰδ[οά. ΤΠε Τ,α55δεε Πας (ο τἱσΗί {ο Ρο([ουπῃ {Πο ννοτκς ΟΓ πο ΜΙπΙπιιπι
Νοκ Ῥτορταπιπηε Οἱ α 5αὈδοφιιεηί Ρμα5ο, απά δαΐᾳ ννοτκ5 5Πα]1 οουπί (οννατάς {πο 5αἰς[ασίίο.
ΟΓ ἴχα ΜΙπίπιαπι Νο Ῥτορίαπηπιο ΟΓ 5Ιςῇ 5αὈδοφιιεηί Ῥμαςςο.

Γ, οατγ]εά οί πε ΜΙΠΙπιαπι ουκ.

3.4 Ἠ/πετο (με Ασία! Ἐχρεπάϊίμτο Ἱπουιτεά ὉΥ ἴο Γο55οο ἀυτίης ἃ Ῥμαδοε εχοεσάς (Πο
ΜΙπίπιαπι Εχρεπάίητο ΟΡΙἱραίίοπ ΓΟΓ εαί Ῥμαδε, ἴο απιοιπί ΟΓ 5Η6Ἠ οχος»
Τογννατὰ απά ογοἙ]ίοά αραϊποί ἴο ΜΙπίπιαπι Ἐχρεπαίίητο ΟΟΙραίίοη ἵη (πο 5αὈδοφιιεηί Ρηα5ε:
Ρτονίάεά, Ποννενετ (αί ποίπίπς ἴπ ἰπὶς Ρτονίσίοη 5ΏαΙ Ῥε οοηρίταεά ας εχίἰπουἰσμίπς,
Ροδίροπίηρ ο: πιοάΙ[γίης απγ οὐ[ραίίοη ΟΓ (χε 2956 (ο ἀπ] απ Ἐχρίοταίίοη ἨΜεΙ] ριτςισηί
{ο Εΐς Απο]ε.

5 αμα]! Ρε οατπ]εά

3.5 Απ Εχρ]οταίίοη Ἰλ/οΙΙ ἁτί]]οά Ὁγ πο Τ955ος ἵῃπ ἁοσοτάαπος ν 6οοὰ ΟΙΙΠΕΙά Ῥτασίίοςς
ΦΗΩΙ1 Όο ἰτοαίοά ας ἀῑδοματρίηρ (πε οὐ[ἱραίίοπ οἱ (χε Γο55εο {ο ἀπ] απ Εχρ]οταίίοη ἨΜ/εΙ] υπάετ
Ες Απο] ΙΓ

(4) Τε πας Όσον ἀτί]]οά (ο α παπίππαπῃ ἰοία] ἀερίῃ (α) οἳ ἴητες (ποιδαπά (3.000).
πηείτες, ΟΓ (0) ο (νο Παπάτοὰ (200) πείτες Ιπίο (πο οατροπαίες 5ε(πεπος ΟΓ
«α) {ο «πΥ οίμετ ἰοίαἱ ἀερίῃ ἴἴπαί πας θεεπ αρρτονεά Υ (πε Τ955Ο:; ΟΥ

(ἳ) Ὀε[οτε τοπολίπς 5ΗςΠ ἀαρίμ(5). ἴε Ὀαδεπιοπί ἶ5 οποοιηίοτεά ἰπ (ε αϊά
Νε. Ῥε]ονν νΠίος πε σοο]ορίσα] πιείτε ἆοε ποί Πάνα (Ἡε Ρτορεγίίες
ΠοςρΣΣαΓΥ Γοτ αοομπηι]αίίοπ οἳ Ηγάτοσα{θοπ5 ἵπ οοπηπιοτεία] απαπίϊεῖες, οἱ

(4) Ιπδιγπιουπίαδ]α (οομπίσαἱ ρτοῦ]επις ννλίομ οαπηποί Όο ονεΓοοπ]ο αρρ]γίης
χο δίαπάατας οἳ ἄοοά ΟΙΠεΙά Ῥτασίίοςς ποί οαιδεά οἱ αβρταναίοά Ὁγ (πο
Έκδσες ατα εποοιπίοτες αἱ α Ιεβ5ο ἀερίῃ ἵπ ἴΠο 5αϊά ν/ε]] ννβίοὮ πιακο Γητίῃοι
ἁτί]]ίπο Ἱπιρταςίἶσα] οἵ Τορτεδεπίς, αρρ]γίπο (ο 5ίαπάατάς οἳ ἄοοά ΟΙΠΠΕΙά
Ῥταςίΐοςς, 4Π ηασσερίαδ]ε τἶ5Κ {ο ΡΟΙΟΗΠΕΙ, ΡΓοροτίΥ απά/οι (χα επνΙτοηπηεηί:
οἱ

(ν) ἴιο νε]! εποουπίες »ἱρπ]Πσαπί]γ ρτούιιοίίνο ΠοίΖοη».

3.6 Νο Αρρταΐσα| ΕΙ], πο δεἰσπηἰο 5γνεΥ εαπτίεά οί ρτδιαπί {ο απ Αρρταϊσαἰ Ῥτορταπηπης,
6840 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

απά πο εχροπά(ίητο Ιποιιτεά ἵπ οατγίης ουί 5αοἩ ΑρργαϊσαΙ Ῥτοσταπηπιο 5ΠαΙ1 Όο (οαίεά ας
ἀἰδοματσίπο οἱ οοπίπθιης {ο [πο ἀἰδεματσο ΟΓ (πο Τος5ος᾽ς οὐ]σαίίοης ἴο οαἵΓΥ ουί πο
ΜΙπΙπΙαπα ὙΜοικ Ῥτορταπηπιο ος ΜΙπΙπΙαπα Ἐχροπάϊίπτε Οὐ]ραίίοις.

3.7 Τ]ο Το55εο 5ΠαΙ1 ρτονίάς, αἱ Ιεαςί [νε (5) ἆαγς Ὀε[οίο {Πο ἀαΐο ο ΠΙΕΙ (Πίς Ασίοσπιοπί
19 τα[εά απἀ, ΙΓ ἴιο Τοδςες ας σίνοπ ποϊῖῖσος {ο (Πο Τ,ε55οΓ πάεΓ ΑπίίοΙο 2.Ι(0) οἱ ΑπίιοΙο
2.1(9). Ὀε[οτα ἴἶνο Πγςί ἆαγ οἳ ἴπα εσοοπά Ῥμαςο οἱ Ὀο[οτο {ο Πγςί ἀαγ ο[ ίππο Τηίτά Ῥμαδο,
τοδρος(ἰνο]γ. ΒαπΚκ Οαταπίοε ἵπ τοδροοί ΟΓ (Πο ΜΙπΙπαπι Ἐχροπάϊίητε ΟὐΠσαίἴοι (1ε5ς αγ.
απιουπί ογεά]ίεά ἵπ αοοοτάαησο ΥΠ Απιϊοἰο 3.4) ΓΟΥ {1ο τεἰεναπί Ῥμαςο. Τμο απιουπί ΟΓ {ο
Ῥαπκ «ματαπίεο σίνεη ριγςαπί {ο (Πὶς ΑπίοΙο 5Πα!1 Όο τοάισεά αἱ ἴπο επά οἱ ενετγ Οαἱεπάαί
Οιατίοι ὉΥ απ αππουπί εφια| {ο (Πο ΑοίιιαΙ Ἐχρεπάίίιτο Ἱποιπτοά ὉΥ (Πο Το55οε ἀηπίπα (παί
Οαἰεπάατ ΟµαΓί6Γ. Ίπ ογάει {ο Γαοἰλίαία (πο τοάιοίῖοη ΟΓ {πο ΒαπΚκ Οπαταπίοε σίνοι ριγ5υκηί {ο
Μίς Απίοια, πο Τα65ες 5ΠαΙ1 ρτον]άε {ο {Πο Τιο55οΓ α δἰσποά νπίίεη ποίίοε οι Ηπίης (1) πο
αππουπί οΓ ἴ]ε τεζιιοίίοπ ΟΓ πο ΒαπΚ παγαπίος; απά (11) (1ο ομἱδίαπάϊης απποιιηί {μαί (ηο Ῥαπκ.
ΏΙ4Υ Όο Παδ]ο {ο ραΥ πάς (πο ΒαπΚ Οµαγαπίεο. ΤΠο 65505, οἨ τεσοὶρί ΟΓ {1ο ποίῖος ΓΓοπη πο
Ίμοβςες, 5Ία]1, πο Ιαΐοι (παη Τοτίγ-Πνε (45) ἆαγς [ποπι ἴἶνο επά ο[ Τε τεδρεοίίνο ΟαἱεπάαΓ
Οιατίος, 5ἶση απά Τοἰθαςα 5Ι6[ ποίῖἶοο {ο {Πο τοἰοναπί θαπΚ απά (απ]οςς Γο55ος”5 ποίῖοο ἶ5
οοηίεσίεά Ὁγ ἴἶα Τ/ο55οΓ ΝΠΙίΠ (ο 5απ]α ρεγίος) 1π (Πο ενοηί (αί (ο Τ.οβ5ο: Γαἰ]ς (ο 5ἶση απά
ταίθαςα διιος ποίῖος, ἴῆο απιοιηί ΟΓ ία Βαπκ Οαταπίος 5α]| πενοτίπε]εςς Όο ἀθεπιοά {ο ὂο
τοζιιοσά ΒΥ ἴἶνο απιουηί 5οί οί Ίη (ἶχα τε]εναπί ποίῖσα.

3.δ Ῥιδ]εοί (ο Απϊοιε 3.3. ΙΓ, αἱ (ο οπά ΟΓ απΥ Ῥμαςα, ίππο ΑείιαΙ Ἐχρεπάϊίατο ἵποιττοά ϐΥ (πο
Ίμοςςεο ἁππίης (λαί Ῥμαςο ((ακίπο αοσοιηί ΟΓ αΏΥ αππουπί οαττίοά Γουν/ατά ριςιιαηί {ο ΑγίοΙο
3.4) ἆοες ποί οφιια] οἵ οχοσεά ἴπο ΜΙπΙπιαπα Ἐχρεπαάίίυτο ΟὐΙραίίοη [ος (Παί Ῥμαδο, ἴπε Βαπκ.
παταπίοε 5α]] ρτονίάο ΓΟΓ {Πο ραγπιεηί (Πογειιπάε: {ο (πο Τ.ε55οΓ οΓ ἴἴιο ΓΙ] απιοιηί οΓ {πο
απογί[αἱ1.

3.9 Ἐογ [ιο ρΙτρο5ο ο {Πῖς Αστοοπιοπί: "Αείπα| Ἐχρεπάίίατα" πιοαπς οχρεπάΠίιτο ἱποιτγοά,
ϐΥ (χα Το55ος ἀωτίησ α ραγίίοιι]ατ Ῥμαςο οΓ {]ιο Βαδίο Ἐχρ]οταίίοη οίαρο, Ὀείης:

(3) οχροπάἸίητε 5οἶε]γ απά ἀῑτεοι]γ αἰτιιίαὈ]ο {ο (ο αοἰἰν]ίος ο[ πο ΜΙπίπιαπη ουκ
Ῥτορταπιπηο [ος (μαί ραπίοι]α; Ῥμαςε, α5 ἀεσοπθοά ἵπ Απίοἰο 3.2 απά «οπεταί απά
Αἀπιηϊκίτα(ϊνο Οοςίς ας ἀοβηοά ἵπ 2.5(4) απά/οΓ 2.5(0) οἱ Απποχ Ο αἰἱἱοσαίοά {ο 516]
αον{]ος;: απά

(0). ππάογ (ο οοπάἰίοη ἴἶναί ἴἶνο ΜΙπίπιπα Ἠίοτκ Ῥτορταπιπιο ΟΓ (Παί Ῥμαςο Πας Ῥεοπ
ΡεΓ[οιπιοά, αἲἱ οχροπάϊίατο Ιποιπιοά (εἰίποτ Ὀε[οτο Οἱ αεί 5ΙΕΙ ΡεΓ[οΓπαπος) ΤΟΓ
Ἐχρ]οταίίοη ΟΡρεταίίοης Ίη (Πο αρρτονοά Αππιια] οι Ῥτορίαπιπιες απά Βιιάσείς [ου (παί
Ῥμαςο απά (ο (εποταὶ απά Αάπιπίςίταίῖναο Οο5ίς ας ἀε[ῆπεά ἴΠ 2.5(4) απά/ο 2.5(9) οἳ
Αηποχ Ο αἱ]οσαίοά {ο 51οἩ Εχρ]ογαίίοη Οροταίἶοης.

3.10 Τμο Τ,ο-δεο 5Πα]| πιαϊπίαϊη αοουταία τεοογάς απά αοσοιηίς ο[ αἰ! Αείια! Εχροπά{ίητε απ,
ψΠ τορατά {ο (πο (επετα] απά Αάπιπίσίταίίνο Οοςίς (α5 ἀεβησά ἰπ δεοίίοη 2.5(4) απά/οτ
2.5(0) οἳ Απποχ Ο) μα] πιαϊπίαίη αἰἲ ἀοοιπιοπίς, ἰπο]ιάϊηρ Ιηνοίοςς, τουοτάς απά (πια
φῃοείς. Ίπ οτάοτ {ο νεη[γ (ναί Αοείιαὶ Ἐχρεπάϊίυτο 5 οοπιρείσοἁ οΠΙγ οἳ απιουηίς (παί ατα
τορυ]τος {ο ΡΟΓΓΟΓΠΙ {Πο τοδροσίίνο Εχριοταίίοπ Ορεταίίοης οἳ α ραγου]α; Ῥήαςα, ἴΠο Τ.655οΓ
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6841

5Πα11 ὃο οπίϊ(]οά, 5αὈ]οοί (ο Απείε 0. {ο εοπάποί αη αιιά1ί ἵηῃ αοοοτάαηςο ΥΜ] Φοοίίοη 1.6 οΓ
Απποχ Ο.

3.Π1 Τη ταδρεοί ΟΓ εἶναί αἴοα τοπαισιεά οἱ 5ιγγοπάστεά ιπάετ ΑγίίοΙε 6, ἴἶνο Το65566 5ΠαΙ1. ἵη
ἁοοοτάαπος νν (οοά ΟΙ ΠεΙά Ῥτασίίοςς. νπίη εἰχ (6) Μοπίῃς Πποπῃ {Πο ἀαΐς ο[ {εγππα(ίοπ.
ΟΓ αΠΥ Ῥμαςε ΟΓ ίΠο Ἐχρ]οταίίοη ῥίασα, Γοπιονε (ἴ]α Ιη5ία[αίῖοης α5οά, Ρίις απἀ αθαπάση αἱ
ννα]]ς απά Τοδίοἵο ἴἶιο οπνἰτοηπησπί ας πεατ]γ ας ρο5ίθ]ο {ο {1ο ογἰσίπα] οοπάίοη (παί εχἰςίοά
οἩη ἴ]ο Ε/[οσ(ίνο Ὠαίςε, 5Η6Ἠ το]αίοά οοδίς 5πα11 Όε Ιπο]ιάεά ἵη ἴἶνο Αεία! Εχρεπά(ίυτος.
6842 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγίϊς]ο 4
ΤΕΟΗΝΙΟΑΙ, ΑΡΝΙΣΟΕΥ 6ΟΜΜΙΤΤΕΕ

4.1 Τπο ΤιοςςοΓ απά [πο Τ.ο65ος 5αΙ]. νητίη Εῖνο (5) οαἱεπάατ ἆαγς οΓ Πιο Ε[[οοίίνε Ὠαίς,
ορίαὈΙΙ5Η α οοπιπη]ίίος {ο Ὀο ΚπΟΥνηΏ ας πο Του μπίσα] Αάνίςοτγ Οοπιπηίίος γνΠΙο[ 5πα[] οοηςἰςί
οἳ:

(8) α οΠαίτροιςοη απά ἵννο οίποι ρείςοης αρροϊπίοά Ὁγ {Πε Τα55ο5; απά
(0) εητος οίᾖοτ ρείςοης αρροϊπίαά Ὁγ {Πε Τ,α556ο.

4.2 ΕΙθλοι ἴ]ιο Τ/ο55οΓ Οἱ ἴἶιο Τ/ο.5ες ΠΙαΥ αρροϊπί ὉΥ ποίῖος ἴπ υνπ ης 4ΠΥ ΡΕΙ5ΟΠ τοδρεςίἶνε]γ
αρροϊπίςά Όγ {παπι {ο αοί 1Π {Πο ρίαος ΟΕ 4ΠΥ ΠΊΟΠΙΡΟΙ ΟΕ ἴιο ΤεοληίσαΙ Αάνίςοιγ Οοπιπιίίςο
ἁυτίης Πἰς αΌδοπος ΟΓ ΙποαρασΙίγ {ο αοΐ ας ἃ ΠΙοΠπΊΘοΙ ΟΓ ἴιο Τοσλμηίσαἱ Αάνίςοτγ Οοπιπιεσο.

4.9 Ἠ/πεη 5αοἩ α[ίογπαΐο ΠΙΕΠΊΟΟΓ αοῖς Ίη ἴΠο ρίασο ΟΓ 4ΠΥ ΠΙοπΊῦοΓ, Ίο 5ΠαΙ] Πάνο ἴιο ροννους
απά ΡοΓΓΟΙΠΙ ἴπο ἁπίῖος ΟΓ 5ΙοἩ ΠΙΟΠΊΘΕΓ.

4.4 ὙΝιίποιί ρτε]ιάίοο ἴο ἴἴο τσαίς απά οὐ]σαίίοης Οἱ ἴο Τιοδςςο ἰπ το]αίῖοη {ο ἴο
πιαπασοπιοπί ΟΕ Ίο Ῥοϊτοίοιπι Οροταίοης, ἴπο αἀνίσοιγ Ειποίίοης ΟΕ ἴἴιο Τεομηίσαἱ Αάνίςοτγ.
Οοπηπιίος 5ΠαΙ! Ὄε πο Το]]οννίης:

1. Αππια Ἁ]οικ Ῥτορίαπιπιο απά Βαάρεί: 5ανο ν/οτα α ΡΓοροδεά Αππιια] Ἰλ/οικ Ῥτορταπαπια
απά Βιάρσοί ἰ5 ἀεεπιοά {ο Πανο Όεοπ αρρ[ονεά Ὁγ ἴἶιο Τ.α55οΓ ρυςηαηί {ο Απο]ο 5.Ι απά
φαθ]εοί {ο Αγίῑε]ε 5.2, {ο τονίον/ ἴπο Αππια] Ἠ]οικ Ῥτορταπππιο απά Βιάσοί 5απη]ίίεά Ὦγ
Ώιο Τος5ος απά οοηδἰάοΓ ρτοροςαἰς Εοι ἴ]α τονἰδίοη ΟΕ 6ρεοῖ[ῖο Τοαίωτος {ΠεΓοοΓ 5 πηϊ(ίοά
Ὁγ {πε Τε55ο::

2. ΑρρταϊσαΙ Ῥτορταπηπης: ἴο τονίονν 4ΠΥ ΑρρταϊσαΙ Ῥτοσδίαπηπιο σαπηϊτίσοά ὉΥ ἴἴο οδ5ος {ίο
Ώιο ΤιοςςοΓ απά {ο οὔδοΓνο ἴπο Ἱπιρ]οπιοπίαίίοη ΟΕ ἴνο ννοικ οοπάιιοίεά (ἠογουπάςι απά
ΙΠΓΟΓΠΙ ἴπο Τ.ο55ο αΌοιί Πο Ργοδτοςς ΟΓ ἴπο 5αἰά ν/οκς;:

3. Ώενο]ορπιοπί απά Ῥτοάπείίοη Ῥτορταπηπης: ἴο Τονίον 4ΠΥ ὨΏονε]ορπποπί απά Ῥτοάιείίοη
Ῥτορίαπιπιο σα Ὀπαήίοά Ὁ} ἴπο Τος5ος {ο ἴ]ο Τιοδςοί Ιπ οοπηεοίίοη ΥνΙίΠ α Ὠϊσοονειγ οἳ
οοπιπηοτοία]]γ εχρ]οἰίαδίε Ηγάτοεαίροης;

ΑΙ πιοείίπος ΟΕ ιο Τεομηΐσαι Αάνίκοιγ Οοπιπιίίος 5ΠαΙ] Όο Πο]ά αἱ 5Ις] ρίαοςς. Ν/Ποίμοτ
νηθίπ οἙ, ψΙα Πιο ρτίογ αρρίοναἰ ἰπ γηΠῖπσ ΟΕ ἴο Τ.ο55οΥ, ουΐσίάο (τοσος, αΠά αἲ 5ΗοἩ
ἅπιος, ας ππαγ Ός ἀοίοιπιίποά απαπίπιοις!γ Ὁγ 15 πιοπιθεις. Ῥιί ποί Ίος ἴἸαπ οπε πιθοίῃς
ἁυτίῃπσ απο] 5οπιοςίογ, ἰπ οιάος ἴο Ιπίοτπι ἴἩο Τοδςογ αὐοιί ἴπο ρτοδτοςς ΟΕ ἴο
πιρ]οπιοπίαίίοη οΕ ἴο Αππιια! Μος Ῥτοσταπηπις απά Βιιάσεί.

4.5 ἵπ αἀάῑίοη {ο ἴο 5ομεζπ]οά πιεοίῖησς ΟΕ ἴἴιο Τοςμπίσα] Αάνίσοιγ Ο6οπιπιτῖσς, εἰίῃογ {ο
Τδςοι ΟΥ (ο Τ.655ος 5ΏαΙ] Πάνο ἴο τἰσΏί {ο οοπνεπο α ππεοίῖης οἳ ἴπο Τοσμπίσα! Αάνίςοιγ
Οοπηπιείος νπίΠ (τοςσο Ίη {ιο ενοπί ΟΕ 4Π ΟΠΊΕΓΡΟΠΟΥ ΟΙ οχἰΓαοΓάἴπαΓγ 5Ππαίίοη ὈΥ σἰνίης
ποί ]655 {παῃ {τος (3) οαἱεπάατ άαγς ννπίεη ποϊῖος {ο οἑςἩ ΟΕ Ίο πιοπιΌοις ΟΓ ἴπο Τουμπίσα]
Αάνίσοιγ Οοπιπιεΐσο.,
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6843

4.6 Εΐνο πΊοπΊροις ΟΕ ἴπο Τεσ[μηίσαἱ Αάνίςοτγ Οοπιπηζίοο 5Ώα[! ἔοτπι α 4πογαπα ΓΟΓ α πιοείίπς
οΓ (1ο οοπιπηΠίοο.

4.7 Τις Τος5οί απά ἴἴιο Γο55ος 5Πα]] «αοἩ Ἠανο ἴ]ε τἱσΗί {ο οα]] ΠΥ οχροί {ο 4ΠΥ πιεοίῖης ΟΓ
Ώπο Τεομηίσαϊ| Αάνίςοιγ (οπιπηίζίος ἴο αἀνίδο ἴἴχο οοπηπη]ίίος ΟΠ ἄΠΥ πιαίίοι ΟΕ α ἰοομπίσα]
παίυτο τοηιἠγίπρ οχροτί αἀν]οο.

4.5 ΑΙΙ ἀεοίσίοις ΟΕ ἴἴπο ΤεομηίσαΙ Αάνίσοιγ Οοπιπιίτοο 5Πα]1 Όο Ὁγ απαπίπιους νοίς Οἱ ἴπο
ΠΊΟΠΙΟΟΙ5 ΡΓοδοΠί αἲ α πηοοίίησ {οιοοξ απά {οσοί]οι Γογπιίης α 4ποπ.

4.9 ΤΗ ἄιο Τοσμπίσα| Αάνίςοτγ 6οπιππίᾶος ἰ5 ιπαδ]ς {ο τοαοὮ απαπἰπίγ οἩ αΠΥ πιαϊίογ Ὀείπς
οοησἰάοτοά Ὦγ ἴἴπο οοπιπίοο πάς: (χίς Αγοιο 4. ἴἶνο πιαίίογ «Πα]] Ὃο τοζειτοά {ο ἴ]ιο Τ,ο55εο
απά ἴο Τ55οΙ ννμίη Π[ίοοῃ (15) οαἱοπάατ ἆαγς ἴτοπι ἴο ἀαΐο ο ἴἴπο πιοσίίπς γνηοτο ἴο
Ππια[ίογ ν/ας οοηρἰἀστοά. ΠΕ ἴιο Ῥατίίος Γα1] ἵο τεᾶοΏ απαπἰπγ ννίη (ΠπΙΓίγ (30) οαἱεπάατ ἆαγς
ΟΓ 5αοἩ. το[οιτα], ἴπο πιαίίοι 5Πα]] Ὄο τοβοιτοά ἴο α δοίο Ἐχροτί Το: ἀοίοιπιπαίίοη ἰπ
αοοοϊάαηοο ΥΣ Αποίε 23. Ρτονϊάοά Πονανοτ ἴἶαί Ιπ ἴἴνο οπδο οἳ απ Αππια] Ἰλοικ
Ῥτορταπιπιο απά Βιάσεί ςαὈπηίοά Ὁγ ιο Τοςςεο ρτίοτ {ο α Ὠϊδοονειγ ὉΥ ἴἶα Τιοςδςς, ἴο
Ρ{οροςα!ς οἳ ἴἴιο Τοβδος. 5οί οιί ἴπ ἴπο ΑππιαΙ Ὑ/οικ Ῥτορταπιπιο απά Βιάσοί, 5Πα[] Ὄο
ἀεοπιοά {ο Πάνα Όοεῃ ἁοοορίεά ὉΥ ἴἴπο Τεολπίσα| Αάνίςοιτγ Οοπηπιίος 5ο Ίομο ας ἴοςο
Ρ{οροςαἱ5 πανα Όοεῃ ἀονίσεά ἵπ οοπΕογπαΙίγ νι Απιίοἰο 5 απά ατο οοηςἰσίοπί 1 απά ατα
ἀπίοπάσά ἴο επαθ]α {ο Τιος5ςο ἴο ρεΓ[οτπι Ιί ΜΙπΙπιαπι Ἠλ/οικ Ῥτοσταπι απά ΝΜΠπίπιιπι
Ἐκχρεπάίτιτο ΟΙ σα[ῖομς απάογ Αγιῖο]ε 3.
6844 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑγιοΙς 5
ΑΝΝΟΑΙ, ΝΟΚΚ ΡΚΟΟΚΑΜΜΕ ΑΝΡ ΒΟΡΟΕΤ

5.Ι Τμτος (2) Μοπίμς Ὀοΐοτα (Ίο οπά ΟΕ εαοἩ (αἰοπάαι ὙΎσας. ΟΙ αἲ 5αοἩ πιο α5 ΠΙΑΥ Ὁς
ππηίια]1γ αστοοά ὮΥ ἴπο Ῥαγίος, ἴΠο Το55ος 5ΠαΙΙ ῥίορατο απά 5αυπηί {ο ἴπο Τοςςοι ΕΟΓ
αρρτονα] α Ρτοσταπηπ]ς 5οῦίπς Γογίῃ αἲἱ ννοιῖςς απά οροταίίοης (ἰπο]αάίπο δίμάϊες, οχρ]οταίίοη,
Ρτοσυτοπιοπί, οᾳἱρπιοπί, ἱηςία]]αίῖοης, οἵς) {ο Ὄο οαιτίεά οί ριςιαπί {ο Επίς Αστεοοπηοπί
ἁπτίηρ [ιο ΓοΙον/ίπς ν/ε]νε (12) Μοπίῖις ρεγίοά 1 πο Ὀαάσοίοά οοςί ΓΟΓ οποἩ ἴἴοπι ΟΓ {πα
Ῥτορταπηπ]ς (πο "ΑππιαΙ Ἠ/οικ Ῥτορίαπιπιο απά Βιάσεί"). ἵπ ἴπο ονοπί ἴαί Πιο Εῇεοίῖνα
Ῥαίς ἶς ἀπ [οτεηί [γοπι ἴΠο ἀαίο οἳ οοπιπιοποσπιοπί ΟΓ α Οαἱοπάατ Ύσαι (χε Τ/ο556ς σα] ςαυπιῖί
α νο ΡΤΟΡΤΑΠΊΠΙΟ απά Ὀιάσεί Γο: {ιο τεπιαϊπίης ΟΕ {πο ουττοπί (αἰοπάατ Ύσαι νἰπίη φἰχίγ
(60) Βαρίηεςς Ώαγς ο {Πε Ε[ῄοσίίνο Ὠαίς. Αί απγ πιο, ἴῆο Τ.ο55εο πιαΥ 5αὈπηίί Γος αρρτοναἱ
ὮΥ ἴπο Το550Υ, α τονἰςίοη ΟΕ απ Αππιια] Ἠ/οικ Ῥτορταπηπιο απά Βιιάσοί ΤΟΓ {πο τοππαϊἰπίης οἳ
Ώιο σίνεῃ (αἰοπάατ Υοας.

5.2 ή οπε (1) Μοπίμ ΟΕ 1ΐ5 5 Ὀπιίςκίοῃ. [ιο Τ,ο55οΓ πιαγ αςΚ Το οἰαγίξισαίίους ἴπ το]αίίοι
1ο νο ΑππιαΙ Ὑ/οτκ Ῥτοσίαπηπιο απά Βιιάσοί απά ραί Γογννατά ρτοροςαἰς Εοτ οοηςἰἀοταίίοη ὮΥ
Ώπο Τεσμηίσα| Αάνίςοτγ Οοπιπηϊίίος ΕΟΓ ἴο τονἰδίοη ΟΕ δρεοῖῖο Τοαίητες {Ποτεοί το]αίης {ο
Ώπο παίτο απά οονί Οἱ ἴπο ννοικς απά οροταϊίοης. ΠΕ Πιο Τ/ο5ςοΓ ἆοες ποί ριί Εουν/ατά 4ΠΥ 51ο]
Ρτοροσαἱς ννλίη χο ργοςοτίθοά {ἶπιο ροτίοᾶ, ἴπο Αππια] λος Ῥτοσίαπηπις απά Βιάσεί 5Πα]1
ο ἀεεπιεά {ο πανε Όοεῃ αρρτονος Ὁγ ἴἴιε Γ.6550Γ.

5.2 ἘΕασῇ Αππια] Ἰλ/οις Ῥτοσταπηπιο απά Βιάσεί απά αΠΥ τενἰσίοη οἱ απιοπάπηοπί {οτε 5Πα]1
Ῥο οοηςἰςίοπί ννϊ ιο τοφιἰτοπ]οηίς ο νο ΜΙπΙπαπα Ἰλοηκς Ῥτοσταπιπιο απά ΜΙπίπιαπι
Ἐκχρεπάίτιτο ΟΡΙΙσαίίοη Γοτ {ια τεἰοεναπί Ῥμαςο.

5.4 ΤΕ ιο Το55ος απά Τ/ο55ο: Γα]] {ο τοαοὮ αθτοσπιοπί ΟἩ ΡΓοροδεά τονἰρίοης {ο ἴπο Αππιιαἰ
οι Ῥτορταπιπιο απά Βιάσαί ννΠϊχίΠ ἴεη (10) Βιδίποςς Ώαγς ΟΕ ἴιο πιοείίπς 5οπεάι]εά {ο
οοηςἰάο {πο ππαίίοτ(ς) ἴπ Ίδδις, ἴπεη 5ασἩ πιαϊίοτ(ς) 5Πα]] Ός τοῖειτοά {ο α δοίο Ἐχροτί ΓοΓ
ἀείοιπιπαίίοῃ.

5.5 δυρ]οοί {ο {ο τἰσηίς απά οὐ]σαίίοης ΟΕ ἴιο Τ/ο55ος απά Ιπ αοοοτάαποο ΨΙί Απίσις 4.5.
ιο Τ/ο55ο: 5Πα]1 Πάνο (πο τἱσὴί {ο Το]]ονν πρ ἴιο ρεΓ[ογπηᾶπος ΟΕ ἴπο Αππια] ος ΡΓοσίαπηπα
απά Βιιάσοί.

5.6 η ιο ονοπί ἴαί οχίγαοτάίπατγ οἰτομπισίαποος αγίςο (Παί ατα ποῖ ρτον]άοά ΤΟ: ἰπ ἴ]πα
Αππια] Ὑ/οικ Ῥποσταπηπιο απά τοφιίτο Ιπιπιοᾶϊαίο αοίῖοῃ, [ο Γο55ος ΠΙΑΥ ἴαΚο αἰἱ ΡΓοροί
κίορς ΤΟ ἴπο αομἱονοπιοπί ο ἴπο οὐ]εοίίνος ο ἴπο Αστοσπιοπί. Απγ τεςι]ῆηςσ οορίς 5Πα]] Ὁς
πο]αάσά ΙΠ πο οχροηδος το[οιτοά {ο ἴπ δεοίίοη 3. οἳ Απποχ Ο. ΤΠο Το55οΓ 5Πα[] Όςε
ΤοπίΏννΙ( ποίϊ[ῖοά οἳ αἲ! πιοάἰ[ισαίίοης τε[οιγεά {ο αΌονο.

5.7 Ιπ αοοοτάαπος νι Απίοίς 4.10. ἵη ἄιο σας οΓ απ Αππια!] ὙΜοης Ρτορίαπηπι απά Βιάσοί
φαοπηϊίίοά Όγ ἴἴι Τ.ο55ος ΡΠΙΟΙ {ο α Ὠϊςοονοιγ ὈΥ ἴἶιο Τ/ο55ος, ο ριοροςαίς ΟΕ ἴο Τος5ος 5οί
οί 1π {πο ΑππιαΙ Ἠλ/οικ Ῥτορταιηπιο απά Βιάροί 5Πα]] Όε ἀεοπιοά {ο Πανο Όεεῃ αοοορίοά ὉΥ
Ώπο ΤοσμπίσαΙ Αάνίςοιγ Οοπιπιίεο 5ο Ίοης ἂ5 (οσο Ρτοροδᾶ!ς Πάνο Όσομ ἀονίςοά ἴπ
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6845

οοπ{ουπηἰ(γ ννῖία Ελίς ΑποΙς 5 απά ατο οοηςἰςίοηί γη απά ατα ἰπίοπάρά {ο οπαδ]ς ο Τ/ο55ος
10. Ρογίοιπα ἵί ΜΙπΙπιαπα Ἰλοικ Ῥτορταπα απά ΜΠπίππαπι Ἐχροπάϊίατο ΟὐΙΗραϊοις απάοΓ
Απσ]ς 3.
6846 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑτγίῑεΙε 6
ΦΟΕΚΕΝΡΕΕ ΡύΕΙΝα ΤΗΕ ΕΧΡΙΟΚΑΤΙΟΝ ΡΕΚΕΙΟΡ--ΚΕΙΙΝΟΟΙΡΗΜΕΝΤ
6.1 δΗττοπάςΓ

(α) Ῥιῦ]οοί {ο ἴπο ρτον]ςίοης οἱ {Ππὶς Απιιο]α, ρΓΙοΓ {ο ἴπο οπά ΟΕ ίππο Ἐχρ[ογαίίοπ δίασς. ἴπο
ΤΈεδδος πια. ὈΥ ν/τἰίοη ποῖῖος ν/πίο]ι Όοσοπιος «[[οσίίνο (Πίτίγ (30) Βιδίποςς Ώαγς α[ίοτ 1ί
πας Όσοῃ 5οΓγνοά οη {Πο Τ.955οΓ, 5ΗγΓοΠάς: ἰί5 οχρ]οταίῖοη τἰσΏίς ονο [πο επίίτο Οοπίταςί
Άτοα ο: α Ραγί ἴΠοτοοῦ οοηἰσίῖπς οΕ οης ΟΓ πιοῖς οοπίίσιοιις Εἰοπιοπίαγγ Β]ουκς.

(50) Τη (χο ονοηί (ἶαί (χε Τ,ο55ος ἀαδίτος {ο 5ΗΓΓΟΠάΕΓ ἰίς γἱσηίς {ο οοπάποί Ῥαίτο]οιπα
Ορεταίῖοης Ιπ ἴο Οοπίταοί Ατοα νοιί Πανίπςσ ΡΠ]Ε]]οά αἲἱ οἳ Τί ΜΙπίπιαπι ουκ
Ῥτορταπηπιο απά ΜΠπίπιαπι Ἐχροπαϊίιτο ΟΠ σαίίοης ππάεΓ Αγίο]ε 3.2 (ο{ 5ιοἩ ννοτκ απά
οχροπά[ίωτο οὐ[ἰσαίῖοπς α5 πια Όο αστεοά Ὀείν/εση ἴΠο Τ.ο55ςο απά ἴ]ιο Τ.οςςοΓ ΓΟΙ ΠΥ
Ἐχρ][οταίίοη Ῥίαρο Εχίοηδίοη οἵ βροείαὶ Ἐχρ]οταίίοη Φίασο Εχίοησίοι) (" Αάάῑίοπαί
Ἐχροπάϊίιτο Ο0]ραίἴοης"). (Πε Έοβ5εο 5Πα]Ι ραγ {ο (πο 55ος, ΡΓΙΟΓ {ο οἱ ΟΠ ἴΠα
ο[[εοίῖνε ἀαΐο ΟΕ αΠΥ 5ιπτοπάοΓ, α 5υπι οσα! {ο ἴπο ἀἰ[ῄετεποο Ῥείνίεοι (1) ἴπο Αοίια]
Ἐχροπαίίιτο απ ιίαδ]ο {ο ἴἶιο ΜΙπίπιιπα ἸΜοτκ Ῥτορταπηπια ΙΠ (Παί Ῥμαςο οΓ οχίεΠςΙοη
Ροτίοά απά (11) ἴπο ΜΙπίπχαπι Ἐχροπαίίιτο ΟΟΠσαίίοη ἁπγῖης 5αοΠ Ῥμαςο ΟΥ ἴἶνο ΠΙΙΠΙΠΙΙΠΙ
οχρεπά[ίητο αρτεσά ὉΥ ἴἶιο Ῥαγίῖες νι τοσατά {ο 5ΙεἩ οχίοησίοη Ροτίοᾶ. ΤΗο Τοδ5οΓ
Πα, ἵΠ. ρτοσυπίηςσ ςαἰς[αοίίοη ΟΓ 5ΗοἩ ραγπιεηί, Όο οπηΏί]οά {ο ἵπνοκο ἄπγ απιουπί
οπἱίαπάΐπρ πάσι (Πε το]οναπί ΒαπΚ Οιιαταπίοο.

(ο) Τ]ς Τ.οδ5οο ΠΙΥ 5υτεΠάςΓ Ἶῑς τὶσηίς, ἔτοο οἳ αἲΙ οὐ[ἱραίίος. αἲ ἴο οπά Οἱ αΠΥ
Ῥμαςο {{ Ἡ Πας ΠΙ]ΕΠ]εά αἲ] οἳ 1ΐ5 οοπίτασίια| οὐΙἱσαίῖοις ππάογ Επί Αστεοπιεηί (Ιπο]ιάίπς
ΜΙπίππιπι ὙΜοτκ Ῥτορταπηπιο απά ΜΙπίπιαπι Ἐχρεπάίιτο ΟΟσαίίοης) πρ ἴο ἴιο οπά ΟΓ
Εναϊ Ῥμαςο.

(4) Ἠληθιοιί ρτε]ιάϊος {ο ές οίμει ΠαὈιΠίϊες απά οὐ]ἰραίῖοης απάοτ (ίς Αστοσπηοπί,
ἴιο Το55ος’ς 5αττοπάςΓ 5Πα]] ποί οἶνε τῖσε {ο απΥ εἰαῖπι Ὁγ Ιί αραίηςί {Πε Τ.ε55ο: ἵπ οοςίς ΟΓ
άαππαρες.

6.2 ΚεΙἰπαιἰςμπιεπί

(α) Ἠ/Ποτο (Πο Τα55εο ας, Ργίος {ο ἴπαο οπἀ οΓ πα Εἰγσί Ῥμαρο, σἴνεῃ {ο ἴἴα Τ/ο55οΓ ποίῖες
υπάςΓ Αγιοι 2.1(0) {πα Το55ος, 5ΠαΙ] Ὀο[οτο {πο οοπιππεποσπιεπί ΟΕ {Πα 5οσοπά Ῥμαςαο
τοἨποιίςῃ α Ροπίοπ οἱ Ρροπίοης ΟΕ {Ίο Οοπίταοί Ατοα (ρτον]άϊπρ ἴΠογ οοπαρεῖσο α ΠΙΠΙΡΕΓ
οἳ οοπίΐσιοιις Εἰοπιοπίατγ Β]οσκς) 5ο ἴἶλαί ἴπο Οοπίταοί Ατοα τοίϊαίπεά ἶς ποί πιοτο ἴἴαη
οἰσ]ίγ Ρροι οεηί (5050) οἳ ἴιο Οοπίταοί Ατοα οἩ ἴπο ΕΠοσίίνε Ὠαίς.

(0) Ὑποτε ἴἴιο Τ655οο Πας ΡΓίοΓ {ο ἴ]ο οπά ΟΕ ἴπο 5εσοπά Ῥμᾶςο Οἱ ἴο Βασίο Εχρ]οταίίοη
Ῥίασο, οἶνεη {ο ἴπο Το55ο: ποίσα ιπάεΓ Απίοιο 2.1(6) ἴἴιο Τιοβδος 5ΠαΙΙ Ὀε[οταε
οοπηπιοποςπιοπί ΟΕ ἴπο Τηίτά Ῥμαςς τοπαιἰ5Ώ α ροπίίοπ οἵ ροπίίομς ΟΕ ἴπο Οοπίταοί ΑΤοα
(ρτον]άϊπς (Ίο οοπιρήςα ἃ ΠΙΠΙΡοΓ οἱ οοπίίσαοιις Ἐοπιοπίαιν Β]οσκς) 5ο ἴπαί ἴπο
Οοπίταοί Ατοα τείαἰποά ἰ5 ποῖ πποτο ἴΊαη 5ἰχίγ ρεΓ οοπί (6056) οἳ ἴιο Οοπίταοί Αἴοα 0η
Όλο Ε/Ιεσίίνε Ὠαίς.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6847

(ο) Ν/Πεπ [πο Ἐχρ]ογαίῖοη Φίασο οΟπΊο5 {ο απ οπά ἵπ αοοοτάαπος ψηί Αγοίο 2, ἴπο Τιος5ςς
ςΠαΙ1 τοἠπαπἰςΗΏ (ο οπίίτο Οοπίταοσί Αἴοα Πε]ά Ὁγ Πἰπι 5ανο ΓΟΓ 4ΠΥ αἴοα ν/ΠίοΗ ριΓςιαΠί
1ο Απϊσ]ς 7 πας Όεσοπῃς απ Ἐχρ]οίίαίίοη Ατσα.

(4) ποπ. ριπςιιαπί {ο ἰπίς Απίοίς, ἴἴο Τιοςςςο 5ιπτοπάοτς ο: τοπαιίσῃος ρατί ΟΕ ἴἶα
Οοπίτασί Ατοα ἴπο τεπιαϊηίπς ατοᾶ ΟΓ αἴσας 5Πα]] Όςο τοσαησα]ατ ἰπ «Πάρο απά οομςιίς

ποί πΊΟΙΟ {ΠαΠ {νο ποη-εοπίίσιοις αἴσας.

6.3 Ο]εαπ-αρ
Ῥπίοι {ο ςυττοπάςο: ο: το παιιἰςηπιοηί ΟΓ {πο Οοπίταοί Ατοα ΟΓ 4ΠΥ ΡραΓί ΟΕ {{, ἴχς Τ955ος
μα]:

(4) 1η αοοοτάαπος νι 6οοά ΟΙΠο]ά Ῥτασίίοςς, ΡοΓΓΟΓΠΙ ΑΠΥ Πεοςδδατγ οἰεαπ-αρ αοβν]ίος
Ιπο]αάϊπς τεπιονα] οἳ αΠΥ Γαοϊλ]εῖος απά οφ ιἱρπιοπί Ιηςία]]οά Ὁγ [ο Τ.955ος, Ιπ οΓάο: {ο
τοδίΟΙο 51οἩ αἴσα α5 Ποατ]γ ας Ρρορθ]α {ο ἴπο ογἰσίπα] οοπάἰίοη (λαί οχἰσίοά οἩ ἴα

ἘΠεοίίνο Ὠαίο:
(0) ΕάΠΠ1 τί οὐ]σαίίοης απάεΓ Απιίσ]ος 9.1 απά 9.2: απά

(ο) τικο αοίίοη ποσθδςαΓγ {ο ρτενεπί Παζατάς {ο οπνΙτοηπιοΠί, ΒΙΠΙΕΠ Πο ΟΥ ΡΓΟΡΕΓΙΥ.
6848 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑγϊΟ]Ια 7
ΡΙ5ΟΟΝΕΕΥ: ΕΧΡΙΕΟΙΤΑΤΙΟΝ ΦΤΑΟΕ.

7.Ι Ὑποτο ἴχο Το65ες π]αΚες α Ὠϊςοονοτγ οἳ Ηγάτοσατοοης {π ἴπο Οοπίταοί Ατοα Ι 5ΠαΙ1
1ΠΕοΟΓΠΙ ἴ]ο Τ.ο55οΓ ρτοπιρί!γ Ὁγ ποίῖος ἴπ υνΠέίπςσ απά οοπιπιηπ]σαίς ἴπο {οςί(ς) απά/ΟΓ
οἵμοι {οομπίσα] ενα]ααίίοη(5) {ο Ὀο ππαάςο ἰπ οοπποσίίοη Ν]1 ἴπο Ὠϊσοονοαγγ ἵπ οΓάοι {ο
ἀείοιππίπε {πο οχίοηί {ο ν/πίσΗ ἴἴιο Ὠΐδοονοτγ ἶ5 ροϊοπίἰα!!γ οἳ εοπιπιετοία! ἰπίογεςί. ΤΠο
τοση]ίς {τοπ (ποδο ἰἴοδίς απά/ ο: (οοηπίσαἰ ενα]ααίίοης (ΠείοοΓ 5Ία] Ὄο 5αοπη]ίίοά {ο (πο
Τ.α55ο: α5 50ΟΠ ἂ5 5ΙςΠ {οσίς απά/ {εο]ηίσα| ονα]ααίίοης πανο Όεεῃ οοπιρ]είσά.

7.2 ποιο ἴἴο Τοδ5οο πηᾶΚος α ἀἰδοονοιγ ΟΓ απΥ 5ιῦδοί] Το5οιποο ΙΠ ἴΠο Οοπίταοί Αἴοα
ν/ΛΙςΠ ἶς ποῖ α ΗγάΓοσαίΡοῃ, 1 5Ώα]] ἵπξογπι {ο Τ.ο55οΓ ρτοπηρί]γ ὉΥ ποϊῖσς ἵπ νηπίης.

7.3. Βανο ἵπ ἴ]ο ονεηί (παί (Πο Το556ο Ιη[οιπις [Πο Τ055οΓ ν/ηοπ ἰοσί τεση]ί5 απο 5αὈπηίοά
Ώιαί ἴπο Ὠϊκεονοιγ ἆοος ποῖ πιοΠ{ αρρταϊσα[, οἵ ἀοος ποίῖ πιοΠί αρρταίσα] απ] βαίοΓ
εχρ]οταίίοη ἁπ]]]πς Πας ἴαΚοπ ρ]ασα {Π ἴιο Οοπίταοί Ατσα, ἴηο Τ,ας5ςο 5ΠαΙ1. νηεῃ ἴπο
ἰοσίς το[ειτοά {ο ἴπ ΑποΙε 7.Ι ατο εοπιρ]είεά, ρίορατο απά 5αὈπηί {ο ἴ]ο ΤιοδςοΓ ΤΟΓ
αρρτοναἱ απ Αρρταϊΐσα! Ῥποσίαπηπις το]αίίης {ο ἴο Ὠϊδοονοιγ. ἨΜΙΠΙΠ ἴννο (2) Μοπίης
Τοπ ἴο ἀαΐο οἩ νίοἩ πο Αρρταϊσαι Ῥτορταπιπιο ἰ5 παὈπηϊτίσοά {ο ἴἴο Το55οΓ, ἴα
Τ.α5ςο: νν]] αρρτονε πο Αρρταἰσα| Ῥτορταπηπης απ]οςς, α[ίοι ἰΐς τονίονν ὉΥ ἴἴπο Τοολπίσαἱ
Αάνίςοιγ Ο6οπιπηίίος, ἴπο Τ/ο55οΓ ἀείογπιίπος {παί ία Αρρταϊσα! Ῥτορταπιπηο ἶς πη]Κο]γ
1ο 5ατἰςΕγ ἴἴιο τοφιγοππεηίς ο Απσις 7.5 (4) 1ο (6). Ιπ Εχαί ονοηί, 1 ἴἴχο Τ.ο55οί απά ἴἴπα
Ίαδςεο ατο ιπαθ]ο {ο ἃρτεο αρρτορτίαίο «Ἠαησες {ο ἴΠο Αρργαϊσα| Ῥτοσταπιπις, ἴπα
πιαίίοι οἱ πιαϊίοις ἵπ ἀἱδριίο ννῖ]] Ὄο το[οττοά {ο α Φοἷο Ἐχροτί ΤΟ ἀοίογπιπαίίοη ἵπ
ἁοςοτάαηςο ΝΙ Απίο]Ιο 23.

74 πεη απ Αρρταίΐσα] ΡτοδταπΊπιο Πας Όοοῃ οοπηρἰείσά. ο Τ.α556ς ννΙ]] ἵπέουπι ἴ]ιο Τ.ο55οΓ.
ὮΥ α ποῖῖος ἴπ υΠῖΠςσ νυΠοίῃοι ἴλο Ὠἱςοονοτγ ἶ5 οοπηπιοτοίαἰ1γ οχρ]οϊίαθ]ο, απά ἴἴπα
ἀείοππἰπαίίοη ΟΕ [πο Τ.,ο55ςο ἰπ (αί τοσατά 5Πα]1 Ός Εἶπα].

7.5 Α ποῖῖος ἵπ Ψπίῆης απάοΓ Αγιίο]ς 7.4 5μα!1 Όο αεοοπιραπἰοά ὉΥ α τορογί οἩ ἴπο Ὠϊδοονοιγ
οοηίαἰπίηςσ ραγου]ατς οἳ:-

1. ΤΠο οποπιίσα] οοπιροδΗίοπ., ρηγείσα] απά (πογπιοάγπαπηίο ρτορετίῖος απά αιαΠίγ οἳ
Ἡγάτοσαίθοης ἀϊδεονοτεά:

2. Τῃο ἰίοΚποςς απά οχίεηί ΟΓ {πο ρτοάιείίοη εἰταία:
3. Ρε(τορΏγςίσαἱ ρτοροτίῖες ΟΕ ίπο Ηγάτοσατδοπ Κοδογνοίτ Γογππαίίοημς;

4.ΤΠο Ἠγάτοσαίθοης Εοροινοί’ς ργοάποἰνΙίγ Ιπάϊσος ΤΟΥ πο ννο]]ς ἰοσίοά αἱ ναγίοιις
ταίος οἱ Πονν:

5.ΡογπιοαδίΠίγ απά ροτοςίίγ οἳ ἤπο Ηγάτοσαϊδοπ Εορδογνοίτ Τογπιαίίοης;
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6849

6 Εκήπιαίο οἳ ἴο ρτοάιοίῖοη οαραςἰίγ οἳ Ίο Ηγάτοσαίθοης Εοδογνοί;;

7. ΕοαδΙΠ(γ διάϊος απά (οομηίσα| απά οοοποπηίο ενα]παίίοης οαττίεά ουί Ὁγ ΟΓ ΤΟ (Πο
ΤΈςςεο ἰπ το]αίῖοη {ο ἴηο Ὠϊδοονειγ:

8 Ενα[ααίίοη οΕ (πο Ηγάτοσατδοης Εοςοτνοίτ απά αά]οίπίης ατοας; απά
9,ΑἀάἰΠοπαί σοο]οσίσα ἀαία απά οίμοτ τε]εναπί ἱπ[ογπιαίίοη το]αίίης {ο ἴἴο Ὀἱδοονοιγ.

7.6. ΎΝποιε ἴο Τ/055ος ΌΥ ποῖῖος ἵπ νγίῆης απάοΓ Αγίοιο 7.4. Ίας Ἱπξογπιοά ἴ]ο Τ.οδςογ (αί ἴο
Ώϊδοονοιγ ἶς οοπηπιοτοίαΙ1γ εχρ]οἰίαδίς:

1.45 50Ο0Π ας ρορίρ]ο {Πογεαβίογ, ἴπο Το55οΙ απά [ο Τιαςςςο ννῖ]] πιοοί απά ἀα]Ιπιίϊ Ὁγ.
πππίια| αστοσπηοηί {πο Εχρ]οιίαίίοπ Ατοα ἰπ τοδροοί ΟΕ ἴἴο Ὠϊδοονοιγ. {ο ἴἴπο οχίοηί ἴλαί
5υοἩ α ἀαλπιίταίοη ἶς ρορρῖδ]ο νπίΠπ ιο Ὀουπάατίες οἳ ἴο Οοπίταοί Ατοα.
Νοϊννἰ(πδίαπάίπρ 5οἱε]γ [ο 5ἱΖο Ππιίαίίοης δοί οί ἰπ ραταρταρῃ 9 ΟΓ απίῖο]ο 5 οἳ ἴηο
Ἠγάτοσαιροης Ταν’, ἴπο σαϊά Ἐχρ]οίίαίοι Ατοα 5Πα]] Ιπο]αάο, ἵηπ α 5ἰπσίο αἴσα. ἴπο
Ἠγάτοσαιροις ΕοσοινοίΓ ἴπ τοδροοί ΟΓ ν/ΠΙοΙΙ [πο ποῖῖος Ίνας σίνοι πΠάοΓ Αγίοιο 7.4.
1οβοίμου νι α τεαςοπαῦ]ς πιατσίη 5υπτουπάίης ἴἩο ροτίρΠοτγ ΟΕ ναί αἴσα. ΤΠ πο ονεπί
Ὠχαί ιο Τ.οςςοΓ αΠά ἴπο Τος5ος αἴο μπαδ]α, η δἰχίγ (60) οαἱεπάατ ἀἆαγς ἴτοπι ἴπο
ἀαΐο ΟΓ ἴπο ποϊῖῖσο απάςι Αγοίο 7.4. ἴο α5τοο ΟΠ ἴο Ὀουπάαγίος ΟΓ ἴπο Εχρ]οίίαίῖοῃ
Άγοα, οΙίμοι ἴ]χο Τ.ο55ΟΓ ΟΥ ἴ]ιε Τ.ο55ςς ΠΙΑΥ ΤΕΓΟΓ ἴπο πιαίίοΓ ΤΟΥ ἀείοιππἰπαίίοη ὉΥ α δοἱο
ἘΈχρογί ἵη αοοοτάαπος νΗ Απίοἰς 23.

2.ΝΙΕποιί ρτε]αάϊοο {ο ἴἩο ρτον]σίοης οἳ Αγιοι 2.3(05). ἴιο Το55εο νν] ρίορατο απά
φυοπηήΐ {ο ἴ]ιο Τ/955οΓ, ποῖ Ἰαΐοι ἴἴχαη οἰκ (6) Μοπίης ἔποπι ἴο ἁαΐς Οἱ ἴπο ποϊῖῖοο θίνοῃ
ππάς: ΑποΙο 7.4, α Ὠονο]ορπιοπί απά Ριοάμοίίοη ΡΓΟΦΤΑΠΙΠΙΟ ἶΠ Τοδροοί ΟΓ ἴπο
Ὠϊκσονειγ. Το Ώενε]ορπιοπί απά Ῥτοάιμοίίοη Ῥποσίαπιπιο 5Πα]1 Όο οοηςἰςίοπί ΥΠ [πο
τοαἱτοπιοπίς Πσίςά ΙΠ ραΓασταρῃ 2 απο]ο 2 Οἱ ἴπο Ῥτοριάεπίία| Ώοστος. Ὀο ρἵορατεά οἨ
φουπά οπα]ποοτίπσ απά οσοοποπηἰο ρηποῖρίος ἵπ αοοοτάαποςο ΜίΝ ἄοοά ΟΙΜο]ά
Ῥτασίῖοςς απά Ὃς ἀοδίσηεά {ο οηδο:

ὢ. ινα ορΏπιαπῃ οοοποπιίο ΤΟΟΟΝΟΤΥ οἱ Ηγάτοσαιδοης ὮΥ ἴπο οΠΠοίοπί, Ὀεποβοία] απά
Ώπιο]γ αςο ΟΕ ἴλο Πγάτοσατθοπ Γο5οιΠοςς ΟΓ {πο Εχρ]οϊίαίοη Ατοα; απά

σὐ αἀαριαίο πιοᾶςυτος ΓΟΓ {Ίο ρτοίοσίίοη ΟΙ ἴἴο οπνΙτοηπιοηί 1Π οοπΓογπαΙίγ νι
αοοορίοά σίαπάατάς ρτεναϊ]πς ἴπ ἴπο ΙπίογπαοπαΙ ροίτοίουπῃ ἱπάιςίγ, απά ἰακίπο
αοσουπί οΕί1ο ραγίοι]ατ ομαγασίογὶςίίος ΟΕ ἴλο Οοπίταοί Αισα.

3.ΝΝΙΕιοιί ρτε]πά]ος {ο ἴ]ιο σοποταΠΏγ ΟΓ ἴἴιο τοφυἱτοπηοηίς 5οί ουί ἰπ ΑγοΙο 7.6(0). ἴπα
Ώονοε]ορπιοπί απά Ρτοάιείίοη Ρ{ορταππιο ν]] οοπίαἰη πο Γο]]οννίπς ραπίοι]ατς:

ῶ Γοας!ρ]α αἰίογπαίίνος Γο: ο ἀενε]ορπιοπί απά ρτοάιοίίοη ΟΓ ἴπο ὨΙςοονοιγ,
Ιπο]ιάίπρ {ο πιείμοά Γο ἀἱροςίίίοη οἳ Απκοοϊαΐοά (α5:

ᾱἱ)  Ῥτοροσα!ς το]αίῖηρ {ο ἴ]α φραςίπᾳ, ἁπί]]]ησ απά οοπρ]οίίοη οΓ ρτοάιοίίοη απά ἰπ]οοίίοη
ν/α]]5, ἴνο ρτοάιοίίοη απά σίοτασο ἱησίααϊοις απά ἱταπδροτί απά ἀε[ίνοιγ Γαοϊος
6850 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

τοηυἰτος ΤΟΥ πο ρτοάμςίίοη. 5ίοΓασο απά (ταπδροτί οἳ Ηγάτοσαίθοης. ΤΠο ρτοροσαὶς ννῖ]].
Ἰπο]αάς {λε Γο]]ον/ἶπς ἰπ[ογπιαίίοη:

(Α) οδἰππαίεά πΙπηετ οἱ ργούποίίοη απά ἰπ]εοίίοι ννο]]5:
(Β) ραπίοσ]ατς ο ρτοάυείίοη οααἱρπιοηί απά 5ἴοΓασε ΓαοἰΗ ος:
(0) ραπου]ατς ο Γοαςίθ]ο αἰίοπαίίνος ΓΟΓ (αηεροτίαϊοη οἳ {πο Ηγάτοσαίδοης ἰπο]αά]ηπς
Ρἱρο]ίπες;
(Ώ) ραγοι]ατς οἳ Ιηςία]]αϊοις απά οἴ]μοι ἰεολπίσα] εφἰρπιοπί τεφιίτεά Εοτ ἴἴνο ορογαίῖοης;:
(4) Τπο ρτοάαοίίοη ρτοβ]ες Το Οταάο Οἱ] απά Ναίηταὶ (5 ποπ ἴπο Ἠγάτοσατοο
Εορεγνοίτς;

(2) δρεοϊῖςο ςίορς ννΠίο[ι {ο Τ,655ος Ρτοροςος {ο {ακο ἁωτίπς ργοάιοίίοη η αοοοτάκησς
νή( Οοοά ΟΙΙΕΙο]ά Ρτασίίοος ἴο ρτονοπί ρο]]αίῖοη απά Το Τοδίοίο ἴο επνΙτοππηοπί
Νηεῃ ιο Εχρ]οϊίαίίοη δίασε (ογπ]]παίος:

(3). Οορί εεπιαίες ΟΕ οαρίία| απά τοσυοπί οχρεμάἰίωτος;

(4). Εοοποπιίςο [οαςΙδίΠγ ιάϊος οαττεά ουῖ ὮΥ ο: ΕΟΓ {Ίο Το55ςο ἵη τοδροοί ΟΕ πο
Ώἱδοονοιγ ἴαΚίπα ΙΠίο ἀοσοιηί ἴἴο Ἰοσαίίοι, πιοίοοτο]οσίσα] οοπάἰίοης, οοςί
ορϊπιαίος, ἴπο ῥρτίςο ο Ηγάτοσατροης απά ΠΥ οίμοι τε]εναπί ἁαία; απά
οναἰπαίίοης {ΠεΓοο,

(5). δα[οίγ πιοβςιτος {ο Ῥο αἀορίεά Ιπ ἴῆο «ους Οἱ ο Εχρ]οϊίαίίοι Ορεταίίοις.,
πο]αάίης. νίποιί ἨἩπιταίοη, πποᾶδυτος οοπρ]γἰῃς νο “Όποτε Φα[οίγ
Τ. ανν” απά ἀσα]ίπς νίΠ οπιογσοποίος;

(6) Ἑκήπιαίο ΟΕ πο πιο τοφιίτοά {ο οοπηρ]είο οᾶσ] Ρᾶ5ο ΟΕ ἴο Ώενο]ορπιοπί απά
Ῥτοάιοίίοη ΡΓΟΡΤΑΠΙΠΙ6: απά

(0). Το Ώε[ίνετγ Ροΐπί ἔοτ {ιο ἀε]ίνοιγ ΟΕ {ια Τ/ο55ο: Ἱπ-Κἰπά Κογα]!γ.

7.7. Αι: οι Όε[οτο ἴο ἴἴπις {πο Ώενε]ορπιοπί απά Ργοάποίίοη Ῥτορταπηπις 15 5 Ὀπη]ίίοά {ο {λαο
Τ.εςςογ. ἴιο Τ655ος . 1 5ο τοβιερίοά ὉΥ ἴἴιο Τ/ο55οἵ απά Ιπ αἀάῑίίοη {ο {ο ΕΙς Ρτερατεά
1 αοοοτάαπος νι ΑπίοΙε 12, «ΠαΙΙ πηαΚε αναϊ]αθ]ς {ο {ο 959505. ἵπ ποοοτάαπος η]
Απο] 12, απ οπνἰτοππιεπίαΙ ἱπιραοί 5ίαάγ ρτορατεά Ὁγ απ Ἱπάεροπάοπί ΤΗΙτά Ῥατίγ
(αρρτονοά Ὁγ ἴἴπο Τ.955οΓ) νί οχρογίῖσο ἴπ ἴἴιο Εε]ά οἳ Ιπίογπαίίοπα] οπνΙτοππιεηίαἱ
φίμάῖος. ΓοΓ ο ρυγροςο ΟΕ ἀβδοδρίης {ο ο[[οοίς ΟΕ ἴἶο Ρργοροσδεά ἀενο]ορπιοηί ΟΠ {πο
οπν]τοηπηεηί, ἰπο]αάϊης Ιῖς ο[[οσοί οη ΠΙπιαΠ Ὀείηςς, νά Πο απά αηιαίίο [ο Ιπ απά
ατουπά (λα Εχρ]οϊίαίίοη Ατσα. ΤΗἱς επνἰτοηπιοπία] ἱπραοί 5ιιάγ 5Πα]1, ας α πἰπίπχαπη,
αάάτες» ἴπο πηαϊίοις τε[οιτεά {ο ἵπ Απιοιε 12.6.

εί Όννο (2) Μοπίας Ποπι πο ἁἀαίο οἩ Πίο ἴπο Ὠονε]ορπιεπί απά Ῥτοάιοίίοη
Ῥτορίαππιο ἵ/ας πα ὐπαίίσοά {ο ἴἴιο Τ/6550Υ, ἴο Τ955οΙ ΥΠ] αρρτονο ἴπο Ώονο]ορππεπί
απά Ῥτοάιοίίοη Ῥορίαπηπης υη]αςς ἴ]ιο Τ/ο550Υ, αῇίοΓ τενίον/ οἳ 5ασ] Ῥτορίαπηπις ὮΥ ἴπο
Τοε[ηϊσαἱ Αάνίςοιγ Οοπιππίίος, ἀείοππίπος ἴἶχαί [πο Ῥτοραπηπιο ἀοος ποί αἲϊςεγ (πα
τοφιἱτοπιοηίς οἳ Αγίο]ς 7.6(0). ἵπ επαί ονοπί, 1Η {πο Το550Υ απά ἴἴο Τ.ο55ος απο ππαδ]ς {ο
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6851

ἃστος αρρτορτίαίς «Ἠαησες {ο πο Ώενε]ορπιοπί απά Ῥγοάιιοίίοη ΡΓΟΡΙΑΠΙΠΙΟ, ἴπο πια[ίοΓ
οἱ ππα!ῖοις {Π ἀἱςραίο νν!]] Ός το[ειτεά {ο α Ροἷε Ἐχροτί ἰπ αοοοτάαησο ψΙΠ Αγσ]ο 23.

7.5. διῦ]οοί {ο Απο]ο 23.2(8). χο ορ]πίοη Οἱ {πο δο]ς Εχροτί 5Πα]! ο Ρἰπάϊης οἩ ἴπο ραπίο5
ΝΜΙΗ [πο ο[[εοί (ἶλαί:

1Η ιο δοἱο ΕχροΓί ἰ5 ΟΕ Ίο ορ]πίοη {αί ἴπο Ὠενε]ορπιοπί απά Ῥτοάιοίίοη ΡΓΟΡΤΑΠΊΠΙΟ
α5 απιτοά ὉΥγ ἴπο Τοδ5οο πιοοίς ἴ]ο τεηιἰτοπποπί οἱ Αποιο 7.6 (0). πα
Ώονο]ορπιεπί απά Ῥτοάμοίίοη Ῥποσταπηπιο 5ΠΏα]] Ός ἀεσπιεά {ο Πάνο Όαση αρρτονοά
ὉΥ {πε Τε55ο:;:

218 ἤιο Φοἱς Ἐχροτί ἰ5 ΟΕ ία ορίπίοη ἴπαί ἴπο Ώονο]ορπιοπί απά Ῥτοάιιοίίοπ ΡΓΟΡΓΑΠΙΠΙΕ.
ἀοες ποῖ πιοςί {πο τοφιἰτοπιοπίς ΟΓ ΑγοΙο 7.6(09). ἴπο Τ.α55εο 5ΠαΙ1. ποί Ιαΐοι (πα
5ΙΧίΥ (60) εαἰἱεπάατ ἀαγς ΠΤΟΠΙ ἴπο ἀαΐο οη νΠΙΟΠ ἴιο οχροτί [πας σἰνοῃ Πὶς ορ]πίοη,
οἵμοι το-ςαὈπηίί πο ὨΏονε]ορπποπί απά Ῥτοάιοίίοη ΡΓΟΡΤΑΠΙΠΙΟ απιοπᾶςά {ο ἴαΚκο
αοσουπί ΟΕ {ο ορἰπίοη ΟΓ {Πο Φοἷα Ἐχροτί ο: 5ιπγοΠάο: {πο Ἐχρ]οίίαίοη Ατοα; απά

3.νηοτο ἴλο Τ,ο55εο Πας το-ςαπηϊοά πο Ὠενε]ορπιοπί απά Ῥτοάιοίίοη Ῥποσίαπηπις,
απιοηάςά ας αἲοτοσαίά, ἴο Ὠενε]ορπιοπί απά Ῥτοάιοίίοη ΡΓΟΡΓΑΠΙΠΙΟ, ἂ5 5ο
απιοηάςά, 5Πα]] Ὀο ἀοεπιοά {ο Ἠανο Όοση αρρτονοά Όγ ἴ]χο Τ,ο5ς5οΓ νπίΠ οπο ος
αῇίοΓ τοσςῖρί ὉΥ [ο Τ.,ο55οΓ.
6852 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγιοις 5
Ῥιταίίοη απά Εχρίταϊίοη ΟΕ {πο Εχρ]οίίαίίοη Ῥογἱοά

δ.Ι δαΌ]οοί {ο ἴἴιο ροςς!ΙΠίγ οΓ απ οχίοηςίοη (Γος (νο (2) εχίεηςίοης ΟΕ Εἶνο (5) γοατς οπς[ι)
1π αοοοτάσησο ΥΠ] ραταρταρΏ 13 ο απῖε]α 5 οἳ ἴπο Ηγάτοσαιθοης Τ.ανν, ἴπο ἀπταίίοη ΟΕ
Ώπο Εχρ]οιίαίίοπ δίασε Το «ας Ἐχρ]οίίαίίοη Ατοα 5Ία]! Ός (νεπίγ Πνε (25) γοαις ἴτοπι
Ώιο ἀαΐο οη Ν/ΠΙοἩ α ποῖῖοο ννα5 σίνοῃ Ὦγ {ιο Γ.α55ες {ο {πε Τ955ο: πάει Απίοίε 7.4.

8.2 Τ]ο Το55ος πι αἲ ΑΠΥ πιο αποοπάΠίοπα!1γ 5αττοπάοτ 10050 οἳ Ἱτς Ηγάτοσατοοις
Ἐχρ]οίιίαίοπ τἱσηίς ονει ΑΠΥ οπςο (1) οΓ πΊοτο ΟΙ ονοΓ αἰ οἳ Πιο ἘΕχρ[οϊίαίίοι Ατοας
οτοαῖοά απάοτ {Ίο ἴοιπις ΟΓ Απιο]ο 7.6. Ὁγ 5οινίπς ποῖῖσο ἴΟ ἴἴο Το55ο: πὶποίγ (90)
οαἱεπάατ άαγς ἵῃ ἀάναηοο. 516 5ιπΓοπάςΓ 5Πα]] σἶνο (ο Το55ος πο οἰαίπι ν/Παϊκοεναι
αραίηςί ἴ]ιο Τ,ο55ο: {π Γοδρεοί ΟΕ οονίς ο: άαπιασες. Φητεπάοτ ὉΥ {ο Γο55ες ΟΓ ]ο55 ἴλαΠ
10050 οἳ 15 οχρ]οί(αίίοη γὶσ]ῖς ἵπ απγ Ηγάτοσαίροης Ἐχρ]οΓαίίοη Αἴοα ΟΓ 5ΙΓΓΟΠάςΓ
ψί οοπάΠίοις 5Πα]1 ποί Όο ροιπηϊίίος, Όιί ποϊλίης π Πχίς ραΓασταρΏ 5Πα]] Ὄο τουά ΟΓ
οοηρίτιοά ας ρτοβΙδίήης α (ο-[ο55ος τοπ νάταννΊπς ΓΓΟΠΙ ἴἴπο ΑστοσπηοΠί ρτον]άοά
ναί Ἶῖς τἰσηίς απά οὐ]σαίίοης απάοτ (ηὶς Αστοοπιοπί ας αδεαπιος ὉΥ (πο τοπιαϊπίης Ο0-
Τ.ε55εος (ο{ ὉΥ α (πίτά ρατίγ) ἵπ αοοοτάαπος ΥΠ Αγιοιο 20.

8.2 Όρο {ο οχρἰταίίοη ΟΕ πο Εχρ]οϊίαίίοη θίασο ἴπ 4ΠΥ Εχρ]οϊίαϊοη Ατοα. ἴπίς Ατοα 5Πα]1
τονοπῖ, τες απά οἶεατ, {ο ἴπα οίαΐε.

(8) Το τςε ΟΓ τοαἱ ρτοροΓίγ. Πίο Πας Όοσῃ αοιίτοά ριςιιαΠί {ο {ο ρονἱςίοη ΟΓ
ραταρταρ]ις 1 {ο 3 Ιπο]μδίνε, ο απὶε] 6 οἳ ἤιο Ηγάτοσαίθοης Ταν) απά ραταρταρ]ις 1 {ο
5, Ἱπο]ισίνο, οἳ απῖοἰα 11 οἳ [ο 6απ]ς Ταν. απά ἴἴπο ον/πειςΒίρ οἳ πιονεαῦία ΡΓοροτίΥ.
Ώιο να]ιο οἳ ν/ΠἰοἩ Πας Όεοι Εα]1γ ἀερτεσίαίοά, 5ΠαΙ1 Όο (ωγποά ονοτ {ο ἴε Τ,ο55ο: 1ρ5ο
Ίτο ννΠλουί ἴηπο ραγπποπί ΟΓ απγ οοης]ἀοταίίοη.

(9) Έεαὶ ρτοροΓίγ ννΠίοΙ Πας ποί Όοεῃ ασηιίτεά ραςααπί {ο ἴο ρτονὶδίοη ΟΓ
Ραταρταρ]ις 1 {ο 3, Ιπο]αςίνς, ΟΓ αγῃο]ο 6 οἳ Πιο Ηγάτοσαίροης Ταν’ απά ρατασταρῃς | {ο
5, Ἱπο]ιςίνο ΟΕ απο] 11 οἳ ο 5απιο Ταν’ απά. νποιί ρτο]μάϊοο ἴο Απίοίε 10.5.
πιοναθ]ο ΡτοροΓίΥ. ἴαο να]ιο ο ννΠίο Πας ποί Όσοι ΡΙΗΙΥ ἀορτεοίαίοά [ια] ὃς
Ππαπς[ουοά {ο ἴ]ιο Τ/ο55ο: αἱ α ΤαΙΓ πιαγκοί να]ας {αΚίπο ἀπο αοσουπί ΟΓ ἴἴο οοπάΙίοι ΟΕ
οαο[ι αδςοί απά πιακίπς αἱ]ονναπος Γο: ἀορτεοΙαίίοη αἰτοπάγ τεοονοτεά Πεγειπάςγ. Τη ἴπο
ονοπί λαί 4η αρτεοπηοπί σαηποί Όο τεασῃεά οἩ α ΓαΙΓ πιαϊκοί να]ας ΕΟΓ 4ΠΥ αδδοῖ, ἴπο
πια(ίογ 5α]] Όο το[οιγεά [οι ἀοίογπιἰπαίίοη {ο α δο]ς Εχροτί ππάοΓ Απιιοις 23.

(ο) ΊΠ τοδροοί ΟΕ {Ίο αςςείς ασαιἶτεά ὉΥ ἴ]αο ΤαςςοΓ απάοτ ἴΠπίς Αγιοίς, ἴο Το55οΓ
ΠΩ] Όσα πο τοδροηςἰοΠίγ ννπαϊςοονοι {ο [ο Ιοπάοις ΟΕ {ο Τα55ες, ΙΕ 4ΠΥ. ΓΟΙ 4ΠΥ ΟΕ
Ώιο Ταδδες’ς ἀαδίς απά {ιο Τιεςςεο Πετεῦγ Ιπάςπιπίξιος απά Ποἰάς Πανηι]οςς {πο Τ/ο55ΟΓ
αραίηςί 4ηΥ οἰαῖπις ὉΥ 5αοῇ Ἱεπάσις, ΙΕ αΠΥ. Ιπ πο ονεηί ἴΠαί 5οουΓίίγ Πας Όοεη σταπίοά
ἴπ ΤανοιΓ ΟΓ αΠΥ 5υςΠ Ἱοπάο {ο Τιο5ςες ἶς οὐ]ίσεά {ο τείαᾶσο ἴἶνο 5εουΓίγ Ὀε[οτο {πα
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6853

Ῥτορεγίγ τονογίς {ο {Πε Ρίαίς.

(ά) Τη τοδροοί ΟΕ (4) απά (0) αὔΌονε ΙΕ, προπ οχρίταϊίοη οἱ ἴπο ΕχρΙοϊίαίῖοη δίασς ΟΓ
αηΥ ΕχρΙοἰίαοη Ατοα, 4ΠΥ 5Ιο] τα] ΡτΟΡοΤΙΥ απά/οΓ αδδοίς ατα 51] τοφιίτοά Ὁγ ἴἴα
Τεςςεο ΤΟ: Ιΐίς Ρείτοίειπι Ορεταίίοης ἴπ οίμει Εχρ]οἰίαίοη Ατοα(ς) ἴπ ἴπο Οοπίτασί Ατοα.
Ώπο Ραπίος 5Ώα]] πιοσί {ο ἃρτοο Ε, ο γ/παί οχίοηί απά υπάοΓ ναί οοπάϊίοης 5ο
Παης[ογ {ο [ιο Φίαΐο 5Ώα]1 οσο 5ο ἂ5 {ο αἰ]ονν ἴπο Τ.ο55οο {ο οοπά οί 15 ΡοαἰτοΙαιπι
Ορεταίίοης ἵπ ἴχο τοπ]αϊπίησ ΕχρΙοιαίίοη Ατοα(ς).

δ4 Ὀπί]οςς ἴιο Τ.ο65ο: σίαίος οἴπον/ἶδο ποί Ιαΐογ (λαη 5ἰχ (6) Μοπίῖις ρτίο: {ο [ο οχρἰταίίοη
οΓ ἄιο Εχρ]οἰίαίίοη δίασς {ιο Τ.ο55ος 5]ια]! Ὀο ο]]σεά {ο:

(4) Ρίας αἲἲ ρτοάισίηρ ν/ο]]5 απά Κπον/Π ν/αΐοι Ζοπες απά/οΓ αι! [οις:
(0) τοπιονε αἱ! Ἰηςία]αΐοης; απά

(ο). τοδίοτο ἴἴο επνΙτοππιοπί ἵπ αοοοτάαπσς νι ἴο ριοροδαἰς οί ουί ἵΠ ἴπο
Ώονο]ορπιοπί απά Ρτοιοίίοη Ῥ[ορ[απιπις, ἴπο ΕΙδ απά 4ΠΥ Εαπίποι οπνἰτοηπιοπίαΙ
Ἱπιραοί 5ιιάγ ρτορατοά ρηγςυαηί {ο Αγισ]ο 12.

8.5. Α οοπιπίίος 5ΠαΙΙ Όο Γογπιοά ἵπ αοοοτάαηοο ψΙ11 πο ρτονἰσίοης οἳ Απιοίς δ.6 Εου ἴἴπα
πιοπἰοτίπςσ απά οοοτάἰπαοη ΟΓ νοκ {ο οΠδιπο πο Ε]Ε]πιοπί οἳ ἴῆο Τιοδδσ΄ς
οὐἡσαίίοης ππάοΓ Απιο]ο 8.4 ("Το Οοπιπητίος Γος {πο Κεπιονα] απά Ὠϊςροςα! οΓ {ο
Ἰηςία Παίίοης”). Της Οοπιππϊίίος 5ΠπαΙ] οοπιργίςο {τες (3) πιοπιΌευς. Όπο ΠΙΕΠΙΟΟΓ 5α]1
Ῥε αρροϊπίεά ὉΥ ἴἶο Γ/ο55ΟΥ, οηο ὉΥ (Πο Τ.655οο απά ἴἶιο (Πίτα ΠΙοπηΘος, Νο Πα]! ὃς [ια
εἰαίγπιαη ΟΓ ἴπο Οοπηπηίίσς, 5Πα11 Όο αρροϊπίεά ὉΥ ἴἴο ἵννο αἰτοαάγ αρροϊηίοά πποπ]ροίς.
Ιοϊπί]γ. ΤΗῖς Είτά πιοπιῦεγ 5Ώα]] Όο 5ε]εοίοά {τοπι Ρο(5οης νο απο Ἱπάοροπάσπί Οἱ πα
Τδςοι απά (Πο Τ655εο απά Πάνο οχροτίεπος ΟΠ παίίοις ο ἄοοά ΟΗΠεΙά Ῥτασίίοςς. ΤΕ
Ώπο Ώνο πἹεπ]θοις Γαἱ] {ο αρροϊηί ο πίτα πιομηΌοι οἳ 5ασἩ Οοπιπηϊοο νίη ΠΙτίγ
(0) εα]επάατ 4αγ5 οἳ (Ποῖτ αρροϊηίπηεηί, [ο Το55ΟΓ ΟΥ (πο Τ/ο556ς 5Πα11 Ὁςο οπί(]οά {ο
τοβιοςί ἴπο 5εἱεοίίοπ απά [Ίνα αρροἰπίπιοπί οἱ χο γα ΠΊἹΕΠΊΟΟΓ Ὁγ ἴπο Φοἷο Ἐχροτ.

(4) ΤΠο πιο ννῃοι πο Οοπιπηίος Εος ἴπο Ἐοιποναί απά Ὠιδροςαἱ ΟΕ ἴο Πηςία[]αίοης
5Ώα]] Όο επροννοτοά {ο αοί 5μα11 Ός ἀείογπιίποά Ὁγ ἴἴπο πιίιαὶ αστοσπιοπί Ο {ο Τ.655ΟΓ
απά {πο Τ.ο5ςςο νίοΠ 5Ία]] Ὄο τοασμεά αροῃ οἶί]ιοι {ο ἁαΐς το[οιτεά {ο Ιπ Απο] δ.6 (1)
ος ἵπ ΑγοΙε δ.6 (11).

(0) Τις Οοπηπηίῖσο 5Πα]] οχαπιίπς αἲ! (οο[ηίσα[. Ιεσα]. οπνἰτοηπιοπία] απά Εἶδοα] πιαϊίοις
το]αίοά {ο ἴπο τεπιονα] οἱ ἴἴο ἰπία]]αίίοιπς απά ΠΠαΥ. αἲ ς ἀἰςοτοίίοη. Τοφιοςδί (πο
αρεἰσίαπος ΟΕ δρεςῖα]ἰδίς οη 5οἩ 5υ0]εοίς.

(ο) Τιο Οοπιπηίος 5Ία[] ἀεο]άο ἵπ αοοοϊάαπος ΥνΙα [πο ορ]πίοη ΟΕ ἴπο πια]οτίίγ Οἱ Ιῖς
πΊοπ]οοις απά Τίς ἀοοίσίοης 5Πα]Ι Ὃο Ὀἰπάίπο προπ ἴπο Το55οΓ απά ἴ]ο Γ655ος. ΤΠς
Οοπιπιή(ίος!ς ἀοοίςίοη ἶς 5α0]οοί {ο ἴηο αρρτοναἱ οἳ ἴἴπο ΜΙΠΙ5ίογ.

(4) Το Οοπιπιίαοσ'ς οχρεῃσες 5Πα]] Όο ραίά Ὁγ [ιο Τ/ο55ος απά 5Πα]1 Ὀο ἀαδίίοά {ο ἴπο
Τεφσεσ!ς Ἱποοπις απά οχροπάἰίτο αοοοιῖ.
6854 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

8.6 Ίπ οτάο {ο 6ΟνΕΙ πο οχρεησες ΝΠΙΟΗ νν]]] Ὄο τοφυ]τοά Γογ [πο ορεΓαίίοης το[ογοά {ο η
Αγοιο δ.4 απά ἴπ αοοοιάαπος ΙΙ νο ρτονϊἰσίοης οἳ ατῃο]ο δ.2 οἳ ἴπο Ῥτοκιάοπίίαι
Ὄουτος, ἴ]ιο Τοβ5ος 5ΠαΙ1. αἰίποι ἴτοπι (1) πο Ὀοσίηπίπς ΟΕ ἴο δἰχίῃ γοατ {τοπι ἴπο
Οοπηπιοτοία] Ῥτοάιοίίοι Ὠαίο ν/ηετο Οταάο ΟΙ ἶς ρτοάισοά; οἩ, (11) ἴπο θοσ]ηπίης οἳ
Ώχο πἰηία γσαγ Ίτοπα ἴπο ΟοπιπιοτοῖαΙ Ρτοιοίίοη Ὠαίο ννποτο Ναίιτα! (5. ο: Ναίαταί
(5 απά Οοπάσηκαίος ατα ριοάισοᾶ, ορεΏ α δρεοία] ἀοάϊσαῖοά ααοοιηί ἵπ α ΌαπΚ οΓ
Ῥαπκς Ιεσα]]γ οροταίἴπς ΙΠ Οτοσος. Ὠυπίης ἴπο Ἐχρ]οίίαίίοη θίασο Τί 5μαΙ] ρογίοάἰσαΙ!γ
ἀαροςίΐ αππαα| απιουπίς ΙΠίο 5ασἩ αοσοιηί απά 5ιο[ Εαπάς. Ρ]ας αΠΥ ἰπίογεςί {Ποίοοῃ.,
5.11 Όο ἀονε]οροά {ο Όο ἴἴο Ταςςες”5 ορεοῖαὶ τεδεΓνο Το ἴἴο Πι]βπιοπί ΟΕ Ιΐ5
οὐ[σαίῖομς {ο {οπιονε {πο ἰηδία]]αίίοις. ΤΠο ρτοσσεάιτο απά αἲ! τοἰοναπί ἀείαῖ]ς ΕΟΓ ἴἴποδο
Ρετίοᾶίο ἀεροςίΐς 5Πα]] Όο ππαίια]]γ αστοοά προῃ {πο (οπιπιοτοία] Ῥτοάποίίου Ὠαίς. ΤΕ
ΠΟ αστοσπιοπί ἶ5 Γοπσ[ιος, ἴῆο πιαίίους ἰΠ ἰδεις 5ΊαΙ] Όο το[οιτεά {ο ἴα δοἱο Ἐχροτί ΤΟΓ
ἀοίοιπιπαίίοη ας ρτον]άσά ἴπ Απισις 23.2.

8.7 Τίο ἤπιο νπεῃ (ο εροοίαὶ τοςογνο 5Πα]] Ὁς τισεά ας ν/ε]] ας πο ποσσςσαΓγ απιουηίς απά
Ώχο πιο ννΠεῃ ἴἴιο Τ.655ςς 5Πα]] ἀοροςῖϊ (ποπ, 5Πα]] Όο ἀοίογπιίπεά Ὁγ ἀοοίσίοη Οἱ ἴπο
Οοπηπιΐος [ου {πο Κοπιονα! απά Ώιδροςαἱ ΟΓ ἴἴπο Ιηςία]]αΠοης.

ΑηΥ Εαπάς αοοιπια]αίοά ἴπ πο φροοία] Γοδοτνςο. νοιί {ο τε]οναπί ἰπίογεςί, 5ΠαΙ] ο
ἀοθίίςά {ο ἴχο Το55ος'5 ἵποοπιο απά οχροπάἰίητο αοσοιΠί.

8.5. Τῃςο ου]σαίίομς {ο {οπιονς ἰπςία[]αΐΐοης ππαΥ Ός 5αδρεπάεά Γο]]ουνῖπς νο οοηςεηί Οἱ {πα
ΜΙΠΙςίοι {ο νΠαΐονει ροτίοά ΟΕ ἤπις {Ίο οχἰςίοπος ΟΕ 5ΗοἩ ἰπςία]]αΐΐοης ἶ5 οοηςἰάστοά
ποςοΣ5αΓΥ ΤΟΓ ἴο ΡοΓΓΟΓΠΠαπος ΟΕ ἴἴιο Τ.655ος’ς οροταίίοης ΙΠ ίππο Οοπίταςοί Ατοα ο: ἴπ
αποίμογ οοηίγαοί ασ, ἵπ αοοοτάαηος ΥΠ ἴπο ρτον]ίοης απά ἴ]ο ριουσάυτο Ιαἰά «Ον/Π
1Π ραΓαρταΡΗ 4 ΟΓ Απιισ]ο 10 οἳ ἴπο Ηγάτοσα(Όοης Ταν’.

8.9 Τ[ο ρτον!δίοης οἳ ΑτίοΙο δ.4 Πα]] αρρἰγ πιπίαίίς πππίαπάἰς ν/ηοτο {ο Τ/ο55ος ἶς ἀεο]ατεά
1Ο Ἠανο Τογ[οϊίοά ριςιαπί {ο ραταρταρΏς δ ο 11 (πο]ιςίνο) οἳ αγῃοίο 10 οἳ ἴπο
Ἠγάτοσαιροπς Ταν οἵ Ψηοτο ἴπο Τοςδος 5ατγοπάσις ἰί Ηγάτοσατοοις Εχριοϊίαϊϊον
τὶσΏῖς ριςιιαπί {ο ρατασταρΙ 14 οἱ αποἰο 5 ΟΕ ἴπο 5.πιο Ταν) απά Αποις δ.2. Τπο
Ρτον]ςίοης οἳ Αγο]ος δ.6 απά δ.7 5Πα]! αἰςο αρρ!γ. πιπίατϊς πππίαπαἰς, 1 πο Οοπηπίσς,
ΟΥ πο Ἐοπποναἱ απά Ὠἱκροδίίοη οἳ Τηκία]]αίίοης [πας Όοεῃ οίαὈ[ἰσμσά, νοτο 5ο
Τογ{εἴίατο ΟΓ 5αιτεπάςεΓ Πας {αΚοπ ρ]ασο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6855

ΑγίῑεΙε 9

Οοπάμοί ο{ Ρείτοίειπι Ορογαίίοης ἵη {Πο Οοπίταοί Άτεα - ΟΡ Πραίίοπ5 οΓ {1ο Γ,ε55οε

9.1 Τής Ε655ος ν]] οατΓγ οί Ρείτο]ειπι Ορεταίίοης ΙΠ ἴΠο Οοπίταοί Ατοα:
(α) ἵπ αοοοτάαπος (η:

(ιο Ηγάτοσαίροης Ταν) απά ΟΕΙκποτο ΦαΓείγ Ταν’ απά οίμει αρρ[ισαδία
Ρτονἰδίοης ΟΕ {πο Ταν, ἱπο]αάϊης Όαϊ ποί Ηπιϊίος {ο τοσι]αίίος πιαάς ΙΠάςΓ
ΡαταρταρΏ 1 οἳ απὶο]ε 12Α οΓ {Πο Ηγάτοσαίδοης Ταν’; απά

9. ιο ΡιοςιάοπίῖαΙ Ώσεοτεο, Ν/ΠΙΟΠ ἵῃ αοοοτάαηοο ΜΗ} ραταρταρῃ 29 οἳ απο]
2 οἳ ἴιο Ηγάτοσατθοης Τ.ανν, ἶς αρρ]οαὈ]ς {ο Εχίς Γ.οα5ς ΑστεσιηοΠί:

(0) ἀπιροπίϊγ. ἵπ αεοοτάαποο νι ἄοοά ΟΙΕΙεἷά Ῥτασίίοςς, απά ἴπ α 5αΐο
ν/οΓκπιαη]Κο ΠΊάΠΠΟΙ απά, ἵῃ Τοδρεοί οἱ Ρείτοίειπι Ορειαίίοης ΙΠ ΔΠΥ
Ἐχρ]οίίαίοη Ατοα, ἵῃ οοππρ[ίαησο ΥΠ {πο Ώονο]ορπιεπί απά Ρτοάισίίοι
Ῥτορταπηπις ΕΟΓ ἴπαί αἴσα.

9.2 ὙΝήιοιί ρτε]ηάϊος {ο ἴἴπο σοποτα]ίγ ο ιο Γοτεροίηᾳ, ἴπο Γαδςο, Ιπ αοοοτάαηοο ΥΠ
φήςἨ Ίανής ας πιαΥ Ός ρτεςοτίθοά {Τοπι πια {ο πια, νυν]:

(8) ἴακο αἲ] τεαςοπαῦ]ο πἹοαςυτες {ο οοπίτο! {πο Πον/ απά {ο ρυενεπί ]ο5ς ἵπ 4ΠΥ ΓΟΓΠΙ ΟΓ
ΝΜαδίο οἳ Ηγάτοσαίροης αὔΌονο οἱ υπάαι {πο στουπά ἀωίης ἀπ]]ηπς, ρτοάιοίης.
δαΐμειίπς, ἀῑδιποιίης ο: 5ίοΓασε οροταίἴοης;

(0) ταΚο ν/παίενοΓ ρτασίίσα] πἹοᾶδυτες ατο πεσςδΣαΓΥ {ο ρτενοπί 4ΠΥ ἱπ]ηγίοις ἵηστοςς ΟΓ
ψ/αΐογ ο: ἆαπ]ασα ΟΓ απγ Κἰπά {ο απγ Ηγάτοσαιροη-Ροστίης Εογπιαίίοη ΥνΠΙοῖ ΠΙαΥ Ὃς
οποοιπίοτοά πνπ]]ο ἁπ]]ήπο οροταίίοης ατα η ῥρίοστοςς. ο: προπ αθαπάοηπιεπί ΟΕ ΑΠΥ
ν/οΙΙ απά 5Πα]] οατε[ι]1γ Ιοσαίο απά Ρί6δεΓνο 4ΠΥ ΠοδΏ νγαΐοι 5οιΠοςς ἀἰσοονοιοά ΙΠ {πο
οουτςε ΟΕ 51ο] οροΓαίίοης;

(ο) ἴαΚκο αἰ τεαοπαδίο ρτοσαι!ίοης αραϊηςί το απά αΠΥ υπννανγαπίοά νναςίπς ΟΕ
Ηγάτοσατδοης ΟΙ ν/αΐος;

(ά) αροῃ οοπιρ]οίίοη ΟΕ {Πα ἁγί]]]ης οἳ α ν/ο]], ἵπΡοσπη [ο Το55οΓ νε {πο ν/ο]] ν/]] Όε
{ορίοά απά [νο ρτοάιο(ίοπ ταῖς αποσγίαἰπος;

(ο) οχοερί ἵῃ ἰηδίαποςς νηοτο ππα]ρ]ο ρτοάποῖης Τουπιαίίοης ἴΠ {Πο 5.πιο ν/ε]] οαη Όα
Ρτοάισοά εοοποπιἰσαΙ!γ οπ]γ {Πτοισί α 5ἱηπσία ἰαδίπςρ 5π]πα. τε[ταίη Ποπ ριοάμείης
Ἡγάτοσατδοη οπι πια]ρ] οἱ] οατιγ]πς Ζοηες {Πτοιιδ] οπε στης ΟΕ {ὈίΠς αἱ ἴπο απο
ἅπιςα, εχοορί νηίΠ (ο ρΓΙΟΙ ν/γίοη αρρτοναἱ ΟΓ ἴο Τ/ο55οΓ.
6856 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

(0 1 ἄιο Τ.ος-ο5, αοίίπς Τοπςοπαῦ!γ, ας ἀείογπιίπεά ἴΠπαί ννοικς οἱ Ιησία]]αίίοης ογοσίοά
ὮΥ ἄιο Τιο55οο πἹαΥ «πάαησοι {ο ρῃγσίσα] 5α[οίγ οΓ Επτά ραγῖες οἱ [οι ρτοροτίγ ΟΓ
σαµ5ο ροΠαίίοη οἱ οἴποι οπνΙγοηπιεπία| ἆαπιασα Παπιβα! {ο Ροορίο, απἰπιαὶς, αηιιαίῖο
Ἡΐο οἱ νεσεία[ίοη, ἴαΚο, ἂ5 πιαγ Ός τοφυίτοά ὉΥ ἴο Τ,οδςογ, τοπιοάῖαΙ πποᾶδυίος απά
τοραίγ ἀαππασε {ο {Ίο επνἰτοηπιοηί:

(Ρ)ο[[οσί απά ππαϊπίαϊη Το Ῥείτοίοιπι Ορεγαῖῖοης ἵΠδιταηοο «ΟνοΓᾶσε ΟΕ
Ώιο Ίγρο, απά ἵπ 5ιοἩ απιουπί, ας ἶς οιδίοπἹαΓγ ἰπ ἴπο ἰπίογπαίοπα]
Ρείτοἰειιπα Ιπάιιςίτγ ἴπ αοοοτάσησο νι Οοοά ΟΙΕΙεἰά Ῥτασίίοςς, απά, ΟἨ
τοφιςςί, Γαγπίςη {ο {ο Το55οἵ οσγϊΠσαίος ον]ἀοποίπρ εχαί 5ΙςΏ οονοΓᾶσο
16 Ἱη ο[[εοί Ποπ 4ΠΥ 5τοπάεΓ ἴαΚος Ρρίασαο. Της σαϊά ΙπςιΓαπος 5Πα]1,
νποιί ρτε]ιιάϊσς {ο {πο σεποτα]ίγ ΟΕ Πιο Εοτεσοίπς οον6Γ οσο πιαίίοις
ἀαδοτίθεά ἵπ Αππεχ Ε, απά Όο φμΏδογίρεά {ον/ατάς ΙΠδιΓοΙ ἀΠά/ΟΓ
τοἰπδιτους (Ιπο]αάϊπς ΑΕΙαίο Ἐπίοτρτίδες απά οαρίίνες) να α ππἰπίπαπι
Ῥίαπάατά απά Ῥοους᾽ ταίπο οἳ Α-:

(1) τοφιίτο Τίς οοπίτασίοις απά 5υ0-οοπίτασίους {ο οΏΤΙΥ {πςιΓαπος ΟΕ {ο
Ίγρε απά 1Π 5ιο[ απιοιηί ας ἰς οιςίοππαγ ΙΠ {πο Ιπίογπαοπαί Ῥείτο]οιπι
πάις5ίτγ ἵη αοοοτάαησο νι 6οοά ΟΙΕιο]ά Ῥπασίίοςς: απά

(). ἹπάεπιπΙ{γ, ἀο[επά απά Ποἰά ἴο Τιοςςοι Παγπιίεςς ασαἰηςί οἰαίπῃς,
Ίο55ος απά ἆαπιᾶσες ΟΕ αΠΥ Ππαίιτο νλαίκοενετ, πο]ιάίης, νου
Ἡππίίιίοη, οἰαίπις ΤΟΓ Ίο5ς ος ἁαπιασε ἴο ΡτορεΓίγ. ἰπ]ατγ ος ἀσαίῃ {ο
Ρε!ςοης ο: ἄαπ]ασο {ο ἴο επνἰτοηπιοπί οπισεά Ὁγ οἱ τοδι]ίπς Ποπι
Ῥείτοίουπι Ορεγαῖῖοης οοπάιοίοά Ὁγ οἱ οἩ Όο[α]Ε οἳ {ια Γ.6.5ος. ργονίάεά
Ὠναί ἴηο Τιοςςοο 5ΠαΙ] ποί Όο Πε]ά τεδροης]θ]α {ο ἴο Τοςςοι ππάοΓ Εηίς
Ρτον!δίοη ΕΟΓ 4ΠΥ Ίο55, οἰαΐπι, ἆαπιασε οἱ Ιπ]άτγ οαιιδεά Ὁγ οἱ τεςι]ης
Τοπ1 στοδς πορ]ίσοπος ο: νυν [αἱ πιὶςοοπάιοί οἳ ροιςοηπο] οπιρ]ογοά ὮΥ
χο Τ.655ΟΙ οἱ ΠΤΟΠ1 αοίίοη ἆοπο αἱ (πο ἀἰτεσίίοη ΟΙ ἴ]χα Τ/9550/.

9.3 Το Τ65ες 5Ἱα]] ρτοπιρί]γ ποῖῖΏγ (πα Τ,ος5οΓ ΟΓ απγ 5οτίοις ονοηίς ννϊμίη πο Οοπίταοί,
Άτοα ο: ΟΕ ΑΠΥ κογίοις ἄαπιασο {ο ἴῃο Ἱποία]]αίοης οαραδίἰα οἳ ἱπιρεάίπρ ἴο
ΡεΓΓοΓπιαηος ΟΕ {πο Αππιια] Ὑ/ο Ῥγοσίαπηπιο απά Βιιάσεί. ΤΕ, απά {ο πο οχίοπῖ, αοῖς ΟΓ
οπιἱςσίοης ΟΠ {ο ρατί ΟΕ {ιο Τ,ο55ος Ιῖς ασεηίς ΟΓ 5ογναηίς, οαι15ο ΠαὈίΠίγ οΕ ιο Το55οΓ
τον/ατάς (π]τά ρατίῖος, { Πα]! ἹπάςπιπΙΕγ απά Ποἰά Πανπι]οςς ἴ]ιο Τ,ο55οΓ ἰπ τεδρεοί ΟΓ αἲὶ
5ης] ΠαδίΠίγ.

94 Τ]ε Γε-δες 5ΠαΙ1. Ὀοίοτε ἁπ]]ίπς αηγ Εχρ]οταίίοη ο: Αρρταϊσα] Ἠ/οι]:
(8) ποῖίξγ ἴπο ΜΙΠίςίοτ:

(αι Ἰοαςί Όνο (2) Μοπίης Ὀε[οτο ἴἩο 5ριάάϊπο οἳ απ Εχρ]οταίίοη
ἨΝαΙΙ: απά

ἀθαί Ίααςί οπο (1) ν/εοΚ Ὀε[οτο ἴπο «ριάάἶπο οἳ απ Αρρταίσα| Ἰλ/οΙ!:
απ
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6857

(0) φαοπηίί {ο ἴῆς Γ/ο55οΓ απ αρρ]ἱσαίίομ Εος οοηςοηί {ο ἁγί]] ας 5οί [ογίῃ ἵη Απποχ Ὁ:
(4) αἲ Ίααςί ἵννο (2) Μοπίἡς Ὀείοτε ἴιο «ραάάίπς οἳ απ Εχρ]οταίίοη ΕΙ]; απά
(9) αἲ Ίσαςί ος (1) ν/εοΚ Ὀε[οτε ἴἶνο «ραάάϊης οΓ απ Αρρταϊσαἰ Ἰλ/οΙ].

9.5 ἨΝποτα {ο Το556ο Ία5. ΓΟΓ [χα ρµτροςα οἳ ἱππρ]οππεηίίησ α Ώενε]ορπιοπί απά Ῥγοάιοίίοπ.
Ῥτορταπιπιο τε]αίῖπσ {ο οπα ΟΓ πΊοτο Εχρ]οιαίίοη Ατοας, οοησίταοίοά οπο ΟΓ ΠΟΙΟ
Ρἱρο]πο(ς). πο Τιε55εο 5ΠαΙἱ οἩ ἴπο αρρ[ἰσαίῖοη ΟΥ {ο Τοςςοί απά 5αῦ]εοί {ο αναϊ]αδία
οαραςΙίγ. ἵπ τοδροοί ΟΕ ννΠΙο[ {πο Το55ος 5ΠαΙ1 πανε ρτίοΓ(γ. πιαΚκο ἰί5 ρἱρο]Ίπο αναἰ]αὈίο
10 ἱπαπδροτί ἴπο ἨΗγάτοσαίροης ΟΕ ἴῆο Το55οΓ οἱ Οἱ Ιπάορεπάεπί ΤΠίτά Ραγῖες. Το
Ἡγάτοσατδοης αξοτεσαίά 5Ία]] Όο ἱταπδροτίοά Ὁγ ἴἴο Ταςδεο ΟΠ τοβνοπαδία απά ΓαἱΓ
πιακοί ἴογπις απά εοπάΠίοης απά ν/ηετο αρτεσιηοπί οἨ 516Ἠ ἴοιπις σαηποί Όο Γοαο]οά Ὦγ
Ένα Τιοςςεο απά {1ο Τ9550Υ, ΟΙ ἂς {Ίο οᾶδο ΠΙΥ Ός, [ια Γο55ες απά απ Ἱπάερεπάεπί ΤηΙτά
Ῥατίγ νυν ίη οπο Ἠιπάτοά απά (ν/επίγ (120) οαἱεπάα ἀαγς οἳ ἴπο οοπιπιοποσππεπί ΟΕ
ἀἰδομρείοης, ἴο ἴδδιο ΟΙ ἰδδιος ἰπ ἀἱκριῖο 5Πα]] Ὄο τοβοιτεά {ο απ δοία Ἐχροτί ΤΟ
ἀείογπιπαίίοη απάοι ΑπεΙε 23.

9.6 Τμτου (3) Μοπί]ς Όε[οτο (χε Ὀερίηπίησ ο οπο] Οαἰεπάατ σας, ἴἶο Τ.99596 5Πα]1 5αυπηίί
10 ἴἶχο Τιε5ςο: α 5ίαίοπποπί Ποννίης {ο απἱοἰραίοά ριοάιοίῖοη οΓ Ηγάτοσαιδοης απά ΒΥ-
Ῥτοαιεί(ς) [οι [ο Το[ονίπσ Οαἰοπάατ Ύσαι απά (είν οχροοίοά να]ιος. Τητεο (3)
Μοπίις ρτίο: ἴἵο ἴπα απίεἰραίοά οοπιπιοποσπιεπί ΟΕ Εἰτεί τοσα]ατ ρτοάποίίοη ΟΓ {ο
Ἡγάτοσατδοης απά Βγ-Ρτοάιοῖς. ἴο Τ,ο55οο 5Πα]] ςυπηίί α οἱπιί]αγ φἰαϊοπιοηί οονοΓίης
Ένα ρογίοά {ο ἴἴο οπά ΟΕ {ια ἴπεῃ ουττοπί (αἱεπάατ Ὑσαι.
6858 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑγίιοΙε 10
Οοπάιοί ο[ Ροίτοἰοιπι Ορεγα(ἶομς 1Π {1ο Οοπίταοί ΑΓοα Εἰρῃί5 οἳ {Πε Τ,655οο

10.1 Της Το55ος 5ΠαΙ] πανε ἴἴνο οχο]ιςίνε τὶσΏί {ο οα{Γγ οαί Ῥοΐτοίουπῃ Ορεταίῖοης ἴΠ {πο
Οοπίτασί Αἴοα απά, ἴο ππάπασε 5αοἩ ορεΓαίίοης.

10.2 Φιβ]εοί {ο (ο ρτονἰςίοης το]αίίησ {ο {πο 5α[είγ οἳ Ιηςία]]αίΐίοης, τορτεςεπία(ἶνος ΟΕ χα
Τεςςςς, ἰί5 ροε(ςοηπε], απά {ο ρειςοπποἱ ΟΕ Πές οοπίτασίοις απά ΟΕ ἴποιγ 5αῦ-οοπίτασίοις
ΠΊ4Υ οπίοι (Πο Οοπίτασί Ατοα απά πανο [του αοος»ς {0 811 Ιηδίαἰ]αίίοης ΟΕ {Πο Τ6556ο.

10.3 Ριβ]εοῖ {ο ἴἴνο ρτονἰδίοης ο ραταρταρη 12 απὶσ]ε 7 οἳ ο Ἡγάτοσατδοης Τ.ανν απά οἳ
Απιιος 13, τε]αίῖπρ {ο Ιοἱπί Εἰί]ο ννποτε τογα]έίος ατα {ακεῃ ας Ἰη-ΚΙπά Κογα[ίγ ας δεί ουί
1 Απγοιο 13. οποἩ Ο0-[655ος. ἀεοοτάἶης {ο ί5 ἰπίογοςί 1Π (πὶς Αστοοπιοπί ππάςΓ Αγιίο]α
1:95, Πα]] Πανο πποποιπηΌετοά Εῑ]α αἲ (ο ννο]]οαά {ο αἲἱ Ἡγάτοσαίδοης Ργοάυσσά απά
Ρανοά Ίη (πο Οοπίταοί Ατοα.

10.4 Τις Τοβος, Ιί5 οοπίτασίοις απά (πείγ 5αῦ-εοπίτασίους 5Πα]1 Όο επ[]εά {ο [τοε]γ το-οχροτί
4ΗΥ Ἱσπης {ΠΟΥ Ἱππρογί Ιπίο {ο οουΠίΤΥ.

10.5 Τις Γα65ες 5ΠαΙ1 Όο επϊε]εά {ο 5εἰ1., νθχίη οἱ ομίδίάο {πο οοιΠίτΥ, οααἱρπιοπί, ας νε] α5
πιαϊογία]ς τοςυ]ίπς Ετοπι {ο ἀἰσππαπί]ίπρ οἳ ἰηία]]αίῖοης πο Ίοησο ἰῃ πςε ὮΥ πο (γίης
Ένα Τ.οβ5οί ννλίη νο (2) Μοπίϊις οΓ Πιο οὐ]εοῖς {ο Ός 5οἰά απά {Πποίτ ργῖοος.

10.6 Νο ονοτηπιοπία! Αιποηίγ Πα σταπί ἴο ἀΠΥ τά ρατίγ απγ Ἡγάτοσατοοις
Ρτοδρεσίίπρ ο: οίποι το]αίοά Ποοπςο ἰπ {πο Οοπίταοί Ατοα (ΟΓ αΠΥ ρατί ΟΕ 1) {ο οο[]εοί
φοϊσππίο απά οίπου ἀαΐα η] χο νίονν {ο α5δοδςίης ἵί οἱἱ απά σας ροίΐοπίῖαΙ ννέιουί (ο
Ρτίος νυπίεη οοηδοηί ΟΓ {11ο Τ.ο556ο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6859

Αγιοις 11
Ὀπιήζαίίοη

11.1 Η α Ἡγάτοσαίδοης ΕοφοινοίΓ οχίοπάς Ὀεγοπά [πο Ηπιίς οἳ ἴπο Οοπίταοί Ατοα οἳ {πο
Έδςοο Ιπίο {ο οοπίταοί ατοᾶ ΟΕ αποίΠοί Ίεςσεο, προῃ {πο Ἱηνίίαίοη οἳ πο ΜΙΠΙςίοι {λαο
Έδςες 5Πα]] ]οίπί]γ νν]( ἴἴχο Ίοβ5ος ΟΕ {ια αά]ο]πίπς οοπίταοί ατοᾶ ρίορατο απά 5 Ὀπιή {ο
Ώπο ΜΙΠΙ5ία ν(Πίη πο πιο 5ρεο][οά Ὁγ ἴῆπο ΜΙΠΙςίοι α υπἰβζαίίοη ΡΓοΡίαΠΊπΙο ΟΕ
Ἠγάτοσατροης Εχρ]οταίίοη απά Εχριοϊίαίοη ΟΓ Πιο Ηγάτοσατοοης ΕεδεγνοίΓ. ΠΕ 5αοἩ α
υπίΠζαΠοη ΡΓοΡίαπηπης ἶ5 ποῖ 5αὐπηίποά ννΠλίη Πιο αρρ]οαδ]ο Επιο[ταπια, ἴπο ΜΙΠΙςίο
Πα]] ῥτερατε 51οἩ α ΡΓΟΦΓΑΠΙΠΙΕ αΠά {λε Γο55ος 5Πα]] ροΓ[οΓπα απά οΌδεινο 411 ἴπο ἴειπης
απά εοπάΠίοης {Ποτοοξ, Γαἰ]]ης ννΠίο ἴπο ΤιεςςοΓ 5αΙ] Ὄο οπίϊ]οά {ο ἰογπιπαίο (ὶς
Αστοσπιεπί ἶπ αοοοΓάαπος ΨΠΙ1 ραταρταρῃ 15 οἳ Απιοῖο 5 οΓ {πο Ηγάτοσαίθοης Ταν’.

11.2 Η α ΗἩγάτοσαίροης ΕοφοινοίΓ οχίοπάς Όογοπά [πο Πές οἳ ἴπο Οοπίταοί Αἴοα ΟΕ {λα
Ίδςος ΙΠίο απ ἀτοᾶ Νεο ἴπο Φίαίο Πας ἴἶο οχο]αδίνο πσηίς οἳ Ηγάτοσατδοης
Ἐκχρ]οταίίοη απά Εχρ]οιίαίίοη, προπ ἱην]ίαοη ὉΥ ο ΜΙΠΙςίοΓ, ἴπο Τ/655ος 5Πα]] ρίορατο
α Ιοίπί ἀενε]ορπιοπί ρίαπ Εος ἴπο ἨΗγάτοσαίροης Εχρ]οταίίοη απά Εχρ]οϊίαίίοη ΟΓ πο
Ἠγάτοσαίροης Εορεινοίγ. Βο[οννίπς ἴπο ςαπιίσδίοη ο α Ιοίπί ἀενε]ορπιοπί ρίαΠ {ο
Το5ςο: 5Πα]1 ρτοσοςά ΙΠ αοοοτάαπος ΥΝΗΠ ραταρταρῃ 15 οἳ Αγίοιο 5 ΟΕ ἤιο Ηγάτοσατδοης
Τανν.

11.3 Ας Ποπι ἴο ἀαΐο νηεη νο ΜΠπίδίοι Ἱηνίίος ἴπο Τιοςςςο {ο ῥτερᾶτο α υπίβζαίίοι
ΡΙοςταπηπ]ς 1Π αοοοτάαπος νι Αποις 11.1, οἱ α ]οίπί ἀενε]ορπιοπί ρίαῃ ἴπ αοοοιάιπος
νη( Αγηοιο 11.2, ἴλο πιο Ππαῖίς 5οΐ ΓοΥ ἴπο Πα] Ε]πιοπί ὉΥ ἴἴπο Το55ες ΟΕ Ιΐ5 οοπίτασίιιαἰ
οὐ[ραίίοης 5Ία]] Όο 5αδρεπάσά οπΙγ ἰπ5οίατ ας ἴο οὐ]σαίῖοις ατα 5οἰο]γ απά ἀἰτοςί]γ.
το]αίςά {ο ππαίίεις αγἱσίπς απάοτ πο ιπ{ζαίίοη ρίοσςςς ἀοδοίθοά ἵη (Πΐς Απιίοις 11.
6860 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγίιοιε 12

Ἐπνίτοηπιεπία! ΡΓοίσσ(ίοη

12.1ΑΙ οαρίία]ζοά ἴοπις ἵπ Επί Αποιο 12 ννπίοὮ ατο ποί οίπεΓννσα ἀεβποά ἵπ Είς
Αφτοοπιοπί ανο {πο πιοαπἰπς απδίσησά {ο (παπι ΙΠ ἴἴπο Επνἰτοηπιοπία| Τ1ν/5 απά ἴπο
ΟΠ Ποιο ῥα[είγ Ταν’.

12.2. Ἐυπίῃοι {ο ἴ]ο ρτεσσά(πς απ[]ο]ς, ἴπο Τ.ος5οο 5ΠαΙ1:

(8) οοπάποί αἰἱ Ῥοΐτοίαιπι Ορεταίίοης ἴπ α ΠΙΔΠΠΟΓ ΥΝΠΙΟΙ νν]] α5δυτο (ο ργοίςοίῖοη ΟΕ
απνΙτοηποπί {Π αοοοτάαπος νι ἄοοά ΟΙΠΕΙεἰά Ρταοίίσας:

(0) σαττγ οιιί αἲ! Ρείτοίειπι Ορεταῖῖοης ἰπ ΠΙΙ] οοπαρ]απος νν]:
() ἄια Επνἰτοηπιοπία! Ταννς:
ἀθίιο ΟΠ ποιο βαξείγ Ταν;
(41) ἄιο αρρτονοά ῥίταίοσἰο Επνἰτοπιπεπίαἱ Αξξοςςπιοπί (9ΕΑ);

(ν) ἄιο Τουπις ο{ ΕπνΙτοππιεπί (ΤΟΕ) τεςα]ῆπς ἔτοπι {Ίο το]οναπί ΕπνιτοππιοπίαΙ
Ἱππρασί Απεοδσπιοπί (ΕΙΑ) ρτοοσάπτε ; απά

(ν) αηγ αἀάϊεοπαί ΕπνΙτοηπιοπία| Αοῄοη Ῥίαπ (ΕΑΡ),

Ρατκυαπί {ο {πίς Αγοῖο απά ἄοοά ΟΙ ΠΕεΙά Ργασίίοςς. ν/π]ο οηςιγίης ἴἶχαί 5αςΠ οροταίίοης αἴο
Ρτοροι]γ πιοπ/ίοτοά:

(ο) επιρΙογ πιοάστα απά αρρτορηαΐο ἴοομπίηιιος ἴπ αοοοιάαπος ψί ἄοοά ΟΙ Πε]ά
Ῥτασίίοος, Τοτ ρτενεπίίπο απγ οπνἰτοππιοπία| ἀαπιασο ἴαί πισηί Ῥο οπςεά Ὁυ ἴα
Ῥοΐτοίουπι Οροτα!ίίοµς, απά Εου παπἰπαἰζίης πο οπνΙτοππιεηίαἱ ἱπιραςίς ΟΓ πο Ῥοΐτοίουπα
Ορεταίοης απά ν/οτκς ννἰμίη ἴπο Οοπίτασί Αἴοα απά ἵπ αά]οίπίης ος ποϊσμδουτίης ΟΓ.
πποτο ἀῑδίαηί αΓοας;

(4) ρτοροτ!γ απά πιοιγ ἱπιρ]επιοπί 4ΠΥ Ταν ἴη ἔοτοο τερατάἶης ἴπο 5α[είγ οἳ
Ἡγάτοσαιροπς οχρ]οΓαϊοπ απά ρτοάιοίίοη αοϊϊν]ῖος ἁπτίπς ο ρογίοά οἱ Ῥοΐτοίοιπι
ΟΡρεταίοης;

(ο) ῥτοσυπο ἴαί ἴπο ἀοοιπιοπίαίίοη οἩ οπνΙτοηπιοηία| οοπιρµαποο ἵπ οοπάποίίης
Ῥοΐτοίουπι Ορετα[ίοη, 5ιοῇ ας ΔΕΑ. ΤΟΕ ο ΕΑΡς απά αδεοοίαίεά ἀοοιπιοπίς ατα πιαάς
αναϊ]αὈία {ο ἰΐ5 οπιρ]ογοος απά {ο 15 οοπίτασίοις απά [ποίτ 5αυοοπίτασίοις {ο ἀενο]ορ
αἀοφιμαίο απά ΡΙΟΡΕΙ ἄν/άίοποςς ΟΙ ἴο πποᾶδυτος απά πιείιοάς οἳ επνἰτοππιοπίαΙ
Ρτοίςοίίοπ {ο ὃς 5ος ἴπ οοπάαοίίπς Ρείτοίειπι Ορεταίΐοης: απά

ο 4Π4 Τί οοπίτασίοις απά (Πείγ 5η0-

(0) οηςιυτο ἴπαί αηΥ αστοςπιοπί Ὀοίν/οοη {ο Το
οοπίτασίοις το]αίῖπᾳ {ο ἴπα Ῥείτοίουπι Οροταίίοης μα]! Ιπο]ιάς, ν/ηοτε αρρ]ἰοαὈ]α. ἵεγπις
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6861

12.3

124

12.5

φοΐ ουί η (Πίς Απιοϊο 12 απά ΑΠΥ οσίαὈ]σηοεά πιοᾶςιτος απά πιοίποάς ΤΟ: ἴἴπο
ἀπιρ]οπποπίαίίοη ΟΓ {ο Το55ος”5 οὐ]σαίίοις ἵΠ το]αίίοη {ο ἴἴπο οπνἰτοηπιοπί πάς {Ππίς
Αστεοπιεπί.

ΤΠο Τ.ο55ος υπάοτίακος [οί ἴηο ρυγροδος ΟΓ {Πίς Αστουπιοπί {ο ἴαΚκο αἰἱ ποσεςσατγ απά
αἀοαιαίς 5ίαρς:

(4) το ΡΗΗΥγ απά Ππιε]γ Γ41Π1 αἲ] τοφιἰτεπιεηίς οἱ αρρ[σαδ]α Επν ἱτοηπιεπία! Τ,αννς: απά

(0) 1ο ρτονοπί επηνἰτοηπιοπία] ἀαππαρε {ο ἴπο Οοπίταςί Ατοα απά ποϊσθοιυπίης ΟΓ Ίο
ἀῑδίαπί αἴοας Ὀείπς οαιισεά Ὁγ Ῥοΐτοίουπι Ορεταίῖοης.

Ἡ ἤιο Τοβ5οΓ Πας οπ τοβςοπαδία στοιπάς τεᾶδοη {ο Ὀε]ίονο (αί αΠΥ ννοικς Οἱ
ἀπίαΠ]αίῖοις ογοσίεά ὮΥ ἴἶιο Τιος5εο οἱ ἄπΥ οροταίίοης σαιγίεά οί Ὦγ ἴἴο Το55ος ατα
επάαηροπίησ ΟΙ ΠΠΑΥ επάαηροΙ Ρροίςοής ΟΙ 4ΠΥ ΡΙοροτίγ ΟΙ 4ΠΥ ΟίΠ6ί Ρείοη ΟΓ το
οαμςίπς ροΠαίοη οἱ το Παππιίπς ν/]άἡ[ς, αηιαῖῖο Πο οἵ ιο επνἰγτοππιοηί {ο α ἄοστος
ψΠΙΟΙ ο Τοδςοί ἀοοπ]ς απασσορίαθ]ο, ἴἴο Τ.ο55ος οΠου]ά ἴαΚκο τοπιοάἰαὶ πιοᾶςιτος
ψνπίη 5ο ροτίοά α5 ΠΙΑΥ Όο ἀαίογπιίποά ὉΥ (πο Τ.α5ςοΓ απά τεραΙ 4ΠΥ ἁαπ]ασε {ο {λα
οπνΙγοηπ]εηί, {Πο οοσίς οΓ 5αςἩ τοπιοά(α] αοίίοη {ο Όο Ῥουπο ὮΥ (πο Γ/ο55ος. Π {ιο Τ,ο55οΓ
άαοπις 1 ποσςςδα:γ. ἰέ πιαΥ τοιυίτο {πο Το55ος {ο ἀἰσεοπίίπιιο Ῥοΐτοίουπι Οροταίίοης Ιπ
ψποίς ος {Π ραγί υΠ{11 {Πο Το55ος Πας (αΚεη 5αςἩ τοπιοάἰα] πποᾶςυτες ΟΓ ας τεραίτοά αΠΥ
άαππασο αἰἰγιοαταὈ]ο {ο ἵέ.

Τῃο πιἹοαςυτες απά πιείποάς {ο ὃε αρρ]ίεά Ὦγ (ια Τ,αςςεο Γος {ο ριπροδες οἳ οοπιρ]γίης
ψῖα χο ἴοιπις οἳ είς ΑποΙς 12 5Ππα]1 Όο ἀείοιπιπεά ἴπ Ππιε]γ οοπδυ]ίαίίοη απά αρτεοά
ψθ ιο ΤιοςςοΓ ΡρτίοΓ {ο ἴῑο οοπιπιοποσπιεηί ΟΕ {ο το]οναπί Ρείτοίειπι Οροταίίοης
απά/οἵ αδεοοϊαίοά ννοηκς απά ν/ποπονοα ἴποτε ἶς α 5ἰσπ]Ποαηί «Παησα ἵη [ο 5οορε ΟΓ
πιείλοά οἳ σαττγίης ουί Ροϊτοίειπι Οροταίίοµς, απά ἴο Το55ος 5Ία]! {αΚο Ιπίο αοσοιπί
οοά ΟΗΠε]Ιά Ριασίίοςς, ας ννο]] ας (χε τε]εναπί τεηιτοπποηίς ΟΕ {Πο ΤΟΕ..

12.6 Ῥιςιαπί {ο Απίοἰο 12.2(α). ιο Τιοδςος 5Ώα[] ριεραίο απά 5 Ὀπιίί {ο ἴπο οοπιρείεπί

σονειηπιοπίαἱ απίποΠίγ. απ Επνἰτοηπιοπία! Ἱπιραοί δίαάγ (Ε19) οι ἴἴο τε]οναπί
Ῥείτοίειπι Οροταίίοης ΙΠ Γοδροοί ΟΕ ΜΠΙοἩ απ ΕΙΑ ργοοσάυτε ἶ5 τοαυἱτεά. ΤΠς Ες «Πα,

αν ἃ ΠΙΠΙΠΊΙΠΙ:
(4) Εα11γ εοπιρ!γ νν](Ἡ (Πο τεφγοπησηί5 ΟΓ {Πο ΕΙΑ ἱερίς]αίίοι {π Γοτος;
(0) πιοοί πο τοφιἱτοπιοπίς απά σιἰάς]ίπος 5οί οί Ὁγ ΔΕΑ; απά

(ο) Όο ρτορατοά Ὁγ α (πίτά ρατΏγ νι αἀσαμαίο οχροτίίσα ΙΠ {Ίο Ειο]ά οἳ επνΙτοηπιοπία|
φίιάϊας, ν/ίσΙ ννΙ]] Όε αρροϊπίοά Ὁγ (ο Τ/ο55ος {ο Μοικ οη Ιΐ5 Ὀε[α!ῇ,

12.7 Ἐασᾖ ρτο]εοί. νοκ. αοθνἰί οἵ ΑΠΥ οίμει ρατί ΟΕ νο Ῥοΐτοίουπι Ορειαίοης ἴλαί ἰς

φυο]οοί {ο απ ΕΙΑ., «Πα]Ι οοπἹποηος οπΙγ αῇίοι ἴηε ΤΟΕ πανε Όεεῃ αρρτονεά.

12. Απγ πιοάἰβσαίῖοπ, οχραη»ίοπ. ἱπιργονοπιοπί οἱ πιοάσγηἰζαίοη Οἱ α Ρτο]οσί, ννοις,

αοΏνΙΏγ ΟΓ ΑΠΥ οίποι ρατί ΟΓ ἴο Ρείτοίειπι Ορεταίίοης νι αρρτονοά ΤΟΕ., τοφιίτος
6862 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

οοπιρ]απος ψίΠ {ια τε]οναπί ρτον]ςίοης οἱ ΕΙΑ Ἰεσίς]αίίοις. ΤΗο 5απιο αρρ]ίος Γο: [πο
τοηον/αἱ (ήπιο οχίοηςἰοπ) ΟΕ {ο ΤΟΕ. ἀθείρίοι.

12.9 ΤΠ ο,5ο οἳ αοΏνίῖος Το: ΥΠΟ απ ΕΙΑ ἶς ποί πιαπάαίοιγ, Ὀιί πονογίπείαοςς 1 ἶς
τοςοπαῦΙγ οχροσίοά Επαί 5οπιο ππίποτ οπνἰτοππιοπία| Ἱπιρασοί ΠΙΥ οσοιΓ, ἂ5 ἵη
ραγοι]αγ ΓοΥ ἴπο ο.5ο ΟΕ 5οϊσπιο 5Πνογς, ἴἴο Γ655ος 5ΠαΙΙ ῥίορατο 4η ΕΑΡ. ἴο
ἀείοιππίπς, ἄδδαςς απά πηἰσαίο ἴΊεςο ἱπιρασίς, Γοουςίπς οη ριονοηίίοη απά παἰπἰπζαίοη
ΏποτεοΓ ἴπ αοσοτάαπος να ἄοοά ΟΙΕΙο]ά Ρτασίίεος.

12.10 Τμε ΕΑΡ Πα! Όο ςαυπηίίίοά {ο ἴια Τ,ο55οΓ ΓΟΓ τονῖονν απά πηιισί Όο οοπαρ]οά νι ὉΥ
Ώχα Γο55οο..

12.1 Τῃο Τεςδες 5ΠαΙ Ἱπο]αάς ἵπ οποἈ Αππια! ουκ Ῥτοραπιπιο απά Βμάρεί ἴο ϱο
φυοπηίτίοά {ο ἴἴπο Το55οΥ, απ οπνΙτοηπιοπία| τεροτί η ἴἴο ἸΜοιῖς {ο Όο ιπάσγίαΚεῃ ας
Ρτονίάςά {π παί ἀοοιπιοπί, ἂ5 /ο]] α5 οἩ ἴπο ννουκ απάοτίαΚοη ἴπ αοοοτάαηος να {ο
Ριοσσάίπσ Αππια] Ἠ]οτίς Ῥτοσταπηπιο απά Βάσει.

12.12 Βοΐοτοε οαπγίπσ οί απγ ἀτί]]ης αοϊν]ίος, ἴπο Το55ος σπα] ΒΙΙΥ πιοσί ἴπο
τοηιἰτοπιοπίς ΟΕ {ο αρρ]οαῦ]ο Ιοσίς]αίίοι Το: 5αΕείγ, οοπίίΠσοπογ (1.9. οἱἱ δρΙ1, Πτα,
αοοἰἀ επί, οπηἱςδίοης εἰς.) απά πια]ο: Παζατά πιαπασοπηεηί ρίαῃς.

12.13 Ἱπ ιο ονοπί ΟΕ ΑΠΥ ΟΠΙΟΙΡΕΠΟΥ Οἱ ἀοοϊάοπί απὶδίπσ τοπ Ῥοΐτοίειπι Ορε[αίοῃς
α[[εοίῖηςσ ἴἴπο οπνἰτοηπιοΠί, ἴο Το55ου σα! ἱπιπιοααίο]ν ποιγ ἴπο Τοςςοτ, σἰνίης
ἀείαῖ]ς οἳ πο Ιποἰάοπί απά Ιππιοςἱαίο]γ ἱπιρ]οπιοπί ἴο τεἰεναπί οοπΏΠσεΠΟΥ ρ]απ. Τη
ἀαα]ίης ν/ 1 αηΥ ΕΠΙΟΓΦΟΠΟΥ ΟΙ ασοϊάεπί αΠῇοοίίπς ἴπο οπνἰγοηπισηί, ἴ]ιο Τ.οςςεο 5ΏαΙ] αἲ
αἱ ἤπιος ἴαΚο 5ο αοἴοη ας ἶς ργαάοπί απά ΠοσρδδαΓγ ἵπ αοοοτάαπος ψ ἴο
Ἐηπνἰτοππποπίαἱ Τ.ανν5 απά ἄοοά ΟΙΙΠε]ά Ρτασίἶοος {Π ἴ]χα οἰτουπιίαποςς.

12.14 Της Τε-5ες 5Πα]] ποί Ὁςε Παῦ]ο Γογ αΠΥ οπνΙτοππιεηία| εοπάΠίοη ΟΓ ἀαπιασο οχἰςίίης ἴπ
Ώπο Οοπίταοί Ατοα ΡΓΙΟΓ {ο ἴῆο οοπηπιοποσπηεηί ΟΕ {ο Ρείτοίειπι ΟρεΓαίοης. Εο: [πίς
Ριπροςς, α Ὀαδε]ίπο τοροΓί 5Ώα]] Όο ρίορατεά Ὀγ [πο Τ.ο556ς, {ο ἀεία!] πο οοπά{ίοη ΟΕ ἴπο
οπνἰτοηπιοπία] ραΓαπιοίοις απά Πο5οιποςς οχἰσίπσ αἱ ἴπο πιο Ρίο {ο Ῥοΐτοίοιπι
Ορεταίοης᾽ οοπιπιοποσπηεπί. Τηο Ὀασε]ίπο τοροτί 5Πα]] Όο ςαὐπηίοά Εο τονίονν {ο ἴλο
Τεςεοτ. ΙΕ πο οὐ]εσίίοῃ ἶ5 ταἶσεά Ὁγ ἴο Ιαΐοι ννϊίη ννοπίγ (20) Βικίποςς Ώαγς, ἴπο
τοροίί {5 ἀοσπιοά αοοορίεά.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6863

Ατσ]ο 13

Κογα]]ος

13.11Π αοοοτάαηοο γνΙ(Π {ο Ργεςϊάεηίία] Ώεοτες, ἴ]ιε Το55ος 5Πα]1 ραγ {ο {πε Τ.ο55ο: α ΚΟογαΙίγ
οἩ αἱ Ηγάτοσαίροης απά Βγ-Ρτοάσοίς Ῥτοάιοςά απά βανοά ἴπ ἴπο 6οπίταοί Ατοα. ΤΠο
ΚογαΙίγ 5ΠαΙ! Ὄο οαἱου]αίοά απά ραγαδ]ο ἵη αοοοτάαπος ΥΠ] ιο ρτον!ςίοης ΟΥ ΕΠπίς
Απισ]ς 13.

οι ἴο ριγροςες ΟΕ Επὶς Αγιοιο 13:

"Αείια! Ιπ-ΚΙπά ΚογαΙίγ" πποαης, ΙΠ τοδροσί ΟΓ πο Ετσι Ρετίοά οἱ 4ΠΥ 5ιῦσεφιεπί
ϱαἰεπάατ ΟµπαΓίοΓ, ἴἶιο Τη- Κἰπά Κογα]ίγ ἀοίογπιίποά ἰπ αοοοτάαπος νι Απίοῖς 13.50).

"Αοιια! ῬτοάιοΏοπ" πΊοαῃς, ἴπ τοδροοί οἱ ἴἴο Εἰγοί Ῥοτίοά οἱ απγ 5υΌσοφιιοπί Οαἱεπάατ
Οιαπίογ, (ης {οίαἱ απαπΠίγ οἳ Ηγάτοσαίδοης απά Βγ-Ρτοάυσίς Ῥτοάιοσά απά δανοά ΓΓοπι
Ώιο Οοπίταοί Ατοα ἁπγίπς Εχαί Εἰγςί Ρογίοά Οἱ εἶαί (αἰοπάατ ΟµαΓίοΓ, ας ἴἴχο ο.5ο ππαΥ ὃς,
ἃς σοΐ οί ἰῃ α 5αϊοπιεηί ρίοραΓοά ὉΥ ἴἴιο Τιες5εο ἴπ αοοοτάαπος νι Αγιοι 13.7 απά
βοοίίοη 5 ΟΕ Απποχ Ο (ιο “Ἐχρ]οίίαίίοι ίαΐοπιοπί”).

“σα5ῃ Κογαἰίγ” πιοαπς αΠΥ ΕΟΥΑΙΙΥ ἴο ΤοςςοΓ εἰεοίς {ο ἴαΚο ἵπ οπδῃ Ιπ αοοοτάαπος
ψή ΑπσΙο 13.3.

“σαςῃ Κογα[ν (αἰου]αίοη Ὠαίο” πιοαης εας] ΟΕ ἴπο Γο]ον/ίπς ἀαΐος: (1) ἴπ τοδροοί ΟΓ
Ώιο Εἰτςί Ῥοτίοά. απά 1Π τοδροοί ΟΓ οαςῇ 5αῦσοφιοπί (αἱεπάατ Οιατίος, ἴλαί ἀαΐο νΥπίοῃ ἶς
Επίτιγ (20) οαἱοπάαι ἀαγς αξίογ ἴπο οοπηπιοποσπηοΠί Οἱ {Ίο ποχί Οαἱεπάατ Οιατίος: απά (11)
Ώιο ἀαῑς οἳ ἰογππίπαίίοη ΟΕ Εμίς Αστοοπιοπί.

“σαςῃ ΚογαΙίγ Ῥαγπιοπί Ὠαίς” πεᾶπς οπο]ι ΟΕ πο Γο]]οννίης ἀαΐος: (1) ἵη τοδροοί οἳ {πο
Εἰπςί Ῥοτίοά, απά ΙΠ Τοδροσί ΟΕ «ας 5ιΏσεφιεπί Οαἰοπάατ Οπατίος, Ελαί ἀαΐο ν/ηἰοῃ ἰ5
ΤοΓίγ Εἶνο (45) οαἱοπάατ ἀαγς αξίοι νο οοπιπιοποσπιεηί ΟΓ {Πο ποχί (αἰοπάατ Οµατίος, απά
(0) ἤιο ἀαῑς οἳ ἰογπιἰπαίίοη ΟΕ είς Αστοσπισηῖ.

“Οαππι]αίνο (τοςς Πη[]οννς” πιοαης ΙΠ τοδροοί ΟΙ {πο Εἰςί Ῥοτίοά οἱ 4ΠΥ 5αΌσεφιοπί
Οαἰεπάατ Οµπαγίοτ {πο ουπη]αίίνο στοςς να]ιιο οἳ:

() Ηγάτοσατοοης απά Βγ-Ρτοάποίς Ρτοάισοά απά Φανοά (ας ἀείογπιίποά μπάο: (ο
Ρτονἰδίοης οἱ Απιιοίε 16) {τοπ (Πο Οοπίτασί Ατοα;

(49). καΐος Οἳ αρδοίς αοηιίτοά [οι 15ο Ιπ οοπποοΠίοη ΟΓ αδοοοίαίοά νι Ρείτοίσιπι
Ορεταίΐοης; απά

(41) ἄιο ποί ροσσσάς ΟΓ ἴπο (ταηςασίῖοης ἀαδογίοεά ἵπ ραταςταρῃ 3.6 Οἱ Απποχ Ο, 4ΠΥ
οίμοι ἵποοπηο ἴπ οοπποσίίοη ΟΓ αδςοοίαίοά ν1ι Ρείτοίειπι Οροταίίοης Ιπο]ιάίπᾳ, Όιί πο
6864 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Ἠππίίοά (ο. (απΙΕΕ Ίποοπιο ἀοτίνεά ἔτοπι (ο οοπςίτιοΓίοη απά οροταίίοη οἳ ρἱρε]ίπος {ο
ΟΟΠΝΕΥ εαο] Οο- Το5ςος’5 Ηγάτοσαίδοης απά Βγ-Ρτοάιοῖς, ποίποι 5αοἩ ἵποοπι ἰ5
άπς {ο {πο Ο0- [55ος ο: ἰί5 ΑΕΠΙΙαίο Επίειριϊςα, ἵποοπιο ἀογίνος ΤΟΥ ἴἴο σοποταίίοη ΟΕ
εἰοσίτίσα| ρούνο απά ἵποοπιο τοδα]ίπς ΓΤοπα 4ΠΥ ἵπδυγαησς ΡΟΙΙΟΥ ος Ιπάσπηπί(γ, Εοι αἲἱ
γεαις ΠΓοΠ1 ἴπο Οοπηπισγοία! Ῥτοάιοίίοι Ὠαίς πρ {ο απά ἰπο]αάϊπς ἴπο ]αδί ἆαγ οἳ ναί
Ἐ]τςί Ῥοτίοά οἱ 5αΌσεφιεπί (αἰοπάατ ΟµαΓίΟΓ, ἂ5 ἴο οᾶδο ΠΙΗΥ Ὀο. ΕΟΓ ἴΠο ργροςες ΟΓ
Εχίς ἀοβηίίοη, σἵοςς να]αο πιοβης ἴΠο να]αο ΡΠοί ἴο ἴπο ἀεάποίίοη ο απγ ΚογαΙ!γ.
ἴαχος, ἀπίίος ο: οἴ]ποι Εδοα] Ιπιροςίίοης, ἱΓαπδρογίαίίοπ. ΠαΠάΠΠς, ἄσοποΥ ΟΙ 4ΠΥ Οἱ]1εί
οοςί5 ΟΓ οχροηδος ΟΕ απΥ παίυτο ννμαΐςοενογ.

“Ουπια]α[ίνο Τοῖα] Ου(Πον/ς” πιοαης, ΓΟΓ {ιο Εἰγςί Ῥογίοά απά αἲἱ 5αὈσοαυοπί Οαἰοπάατ
Οιατίοις, ἴο ουππ]αίῖνο 5π οἳ αἲ! Εχρ]οταίίοπ Οο5ί5, Εχρ]οιίαίίοη Οο5ί5, Ορεταπς
Οορίς απά οίποΓ ἀοάποβδ]α οορίς τε[οιτοά {ο ἵΠ δεοίίοη 3 ΟΕ Απποχ Ο ΤΟ αἰἱ ρεγίοάς
{Τοπη ο Ε[ῆεοίίνο Ὠαϊς τρ {ο απά ἰπο]αάῖης {πο ]ασί 4αγ οἳ ἴπαί Εἰεί Ρεγίοά απά οἑο]
φα0σοφιεπί ΟαἱεπάαΓ ΟµαΓΙΟΓ, ἂς ἴο οΏδο ΠΊΥ ο.

“Ἑκήπιαίοά Τη-ΚΙπά ΚογαΙγ” πιοπης ἴπ Τοδροοί ΟΓ ἴπο ΕΙγδί Ῥεγίοά Οἱ αΠΥ 5αῦσεφιεπί
Οαἰεπάατ ΟµαΓίοΓ. ἴλο ορἰπιαίο ΟΓ ἴπο Τη-ΚΙπά ΚογαΙίγ {οι 5ασῇ ρεγίοά, ας ἀοίογπι]ηεά ἵη
αοοοτάαπος νη(α Αποις 13.5.(4).

“Ἑκήπιαίοά Ἱπ-ΚΙπά Κογα]ίν ϱαἱοι]αίίοι Ὠαίς” πιοᾶης οπο[ ΟΕ πο Γο]]οννῖπς ἁἀαίος: (1)
1 τοδροοί ΟΕ {Ίο Εἰγςί Ῥοτίοά. 5Ις] ἀαῖο (.5 αστοςά Ὀείν/οοπ {πο Ῥαγίίςς) ννΠίςῇι 15 αἲ Ίσαςί
Ώννο (2) Μοπίης ρτίοι {ο ἴ]ο οςΗπιαίοά (6οπιπιοτοία] Ρτοάπσίίοη Ὠαΐς: απά (11) ἴπ τοδροοί
ΟΓ οἑςῇ 5αΏσοφιιοπί (αἰοπάατ ΟµαΓΙΟΓ, 5αςἩ ἀαΐς (45 αστοςς Ὀοίνίοςη {ο Ῥατίες) ννΠίοΙ
15 αἲ Ίσαςί {νο (2) Μοπί]ς ρτίοι {ο ἴἴιο Εεί ἆαγ οἳ ἴναί 6αἱεπάατ ΟπαΓίΟΓ.

“Ἑκήπιαίοά Ῥτοάιοίίοπ” πιοαης ἴπ τοδροοί ΟΕ ἴἴο Ἐϊί Ρεγίοά απά οαος 5αῦσεφιεπί
Οαἱεπάατ Οµατίος, ἴἴο Τ.ο55ος'ς οδϊπιαίο ΟΕ [ο ἰοία] αιιαπ[τγ οἱ ἴιο Ἠγάτοσαίροης απά
Ἑγ-ρτοάιοῖς {ο Όο Ῥιοάισοά απά δανεά {τοπῃ ἴπο Οοπίτασί Ατεα ἁπτίης 5αςἩ ρογίος.

“Ἑκήπιαίοά ΕΚ. Γαοίοι” πιεαης ΙΠ τοδρεοί Οἳ: (1) ιο Εϊτεί Ῥοτίοά απά ἴἴο ποχί Οαἱοπάατ
Οιατίογ, [πο Τ.,αςςεσ'ς οδϊπιαΐο ΟΓ ναί (ιο Τ Εαοίος ννἩ]] Όςο Εος οἑο[ 5αοἩ ρογίος; (11) ἴπα
βεοοπά Οαἰοπάατ ΟιατίοΓ αξίοι ία Εἶτοί Ῥογίοά, ἴπο Χ Εαοίος ΕΟΓ ἴπο Εἰγεί Ῥεγίοά; απά
(413) «αοἩ 5αΌσεφιιεπί Οαἱεπάατ Οµατίος. ἴπο Ε. Γασίοι ΤΟΥ ἴπαί (αἱεπάαι Οπαγίο ν/πίοΙ
πηπιοΚαίο]γ ρτεσοᾶσά {λα ΙπιπηοάἰαίοΙγ ρτοσσάϊης (αἰοπάατ Οµατίογ.

“Ἑκήπιαίοά Κογα]ίγ Ῥεγοεπίασε” πΊεαης. ἵη τοδροοί Οἱ {πο Εἰτοί Ρογίοά αΠά Ιη τεδρεοί ΟΓ
σας] 5ιὈσοαυοπί (αἰοπάατ Οιατίος, ἴπο ΚογαΙίγ Ῥοτοεπίασο ΕΟΓ 5ιο[ ρογίοά σαἱοι]αίοά
ὮΥ το[στοπος {ο ἴπο Εππιαϊςοά Ε. Γασίοι ΤΟΥ {μαῖ ρογίος.

“Εϊτεί Ρογίος” πιοαης, ἴμαῖ ρογῖοά ἔτοπι ἴα ἀαΐς ΟΓ ἴἴο ποϊίος 5εηί ὉΥ ἴ]ε Τιαςςεο ἴο {ο
Έρδσοι ἵπ αοοοτάαπος ΜΗ Απο 7.4 Ιπεοιπιίηςρ ἴο Το55οΓ ἴπαί α Ὠϊδοονειγ ἶ5
οοπηπιοτοίαΙ1γ εχρ]οἰίαὈ]ο πρ {ο ἴπο οοπιππεποσπηοπί ΟΓ ναί Οαἱεπάατ Οµατίο ννΠίο
πηπισΚΙαίο]γ 5αοσσοάς ἴπο Οοπιπιοτοίαἰ Ρτοάιοίίοη Ὠαίο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6865

“Ἱπ - ΚΙπά ΚογαΙίγ” πιοαης απγ ΕΟογαΙίγ ἴπο Τ/ο5ςογ ἶ5 ἀοοπιοά {ο εἷεοί {ο ἴακο ἵπ - Κὶπά
1η αοσοτάαποο ψήί]ι ΑπίοΙο 13.3.

“Ἱπ - ΚΙπά Κογα[ίγ Οαἱοι]αίοι Ὠαίς” πεᾶης οιςΠ ΟΕ ἴιο Γο]ονης ἀαΐος: (1) ἵπ τεδροοί
ΟΕ ἴπο Εἴτσί Ρογίοά απά οπο] 5αΏσοφιιοπί Οαἰοπάα Οµατίοί ἴλαί ἀαΐο ννπίςΙ 15 ΕΙτίγ (30)
οαἱεπάατ ἀαγς αξτοι [ο οοπιπιοποσπιοπί ΟΕ ἴο ποχί (αἱεπάαι Οµατίος: απά (11) ἴιο ἀαΐς
ΟΓ (ογπηπα[ίοη ΟΓ ΠΠπίς Αστοοπιοηί:

“Ἑογαίίψ Ῥοτοεπίασε” ποαης, Ιπ τεδρεοί ΟΕ ἴο ΕΙδί Ῥογίοά απά ΙΠ τεδρεοί Οἱ ομο]
φαῦσοφιιοπί 6αἰοπάατ ΟµπαΓίΟΓ, ἴλαί ροτοσπίασα, σαἱου]αίοά Ὁγ τείοτεπος {ο ἴ]πε Κ Γαοίος.
5ΗςἩ Ελαί, 1 ἴπο Ε Γασίο: ἵῃ Γοδροοί ΟΓ 516Π ρογίος ἴ5:

1. 1οννοι ἴπαη οἱ εαπα! {ο 0.5. ἴπαο Κογα]ίγ Ρεγοεπίασε 5ΠαΙ] Όο Το ροΓ οεηί (450):

2. Πἰσ]οι ἴλαη 0.5. Όιί Ίουνογ (παπ ος εαπα! {ο 1.0, ἴπο Κογαἰίγ Ρεποεπίασο 5ΠαΙ1 Ὄο [νο
Ρο εοπί (550):

3. Πὶρηοτ (παν 1.0. Όαΐ Ίοννοτ (παη οἱ οφ μα! {ο 1.5. ἴἩο ΚογαΙίγ Ῥετοοπίασο 5Πα]] Όο 5ἰχ
Ρε οοπί (650):

4 Πἱ51οι παν 1.5. Όαί Ίοννογ ἴἴπαῃ ο οφ ια! {ο 2.0. πο Κογα[ίγ Ῥοτοσπίασα 5Πα]1 Όο 5ονοΠ
Ρο εοπί (750):

5.Πἱσῃοι απ 2.0. πο Κογα]ίγ Ρεγοεπίασε 5ΠαΙ] Όο ΠΠίεσπ Ρροί οεηί (1550):

“Ἑ Γασοίογ” πΊοβῃς, ἵη Τοδροοί ΟΕ ἴπο Εἰεί Ρογίοά απά ΙΠ τοδροοί Οἳ οισῃ 5αῦσεφιοπί
Οαἰεπάατ Οιατίος. ἴο ρτοάιοί οἳ: (1) Οαπια]αϊνο Οτοςς ΙπῇΠοννς Γο: ἴἴπο Εϊτςί Ρεγίοά οἱ
Εναί Οαἰοπάατ Οιατίος, ας ἴιο οΏδα ΠΙαΥ ὃς. ἁἰν]άςά Ὁγ (13) Οαπια]α"νε Τοίαὶ Οµ]οννς
ΤΟΥ ἴο Εἰγςί Ρογίοά οἱ {παί (6αἰοπάαι ΟιαΓίος, ας ἴο ο.δο ΠΠαΥ Όο.

Ἐερσατάῖης ἴιο οαἱοπ]αίίοη οἳ πο Ε Γαοίοι: (1) ΑπΠΥ απιουπίς ἀεροςίίοά ἴπ ἴΊο 5ρεοίαΙ
ἀοαϊσαίοά {οδογνς [οι ἀεοοππιίςκ]οπίπςσ ο: τεπιονα] Οἱ ἰηςία]]αίίοης απά [ιο τος([Ποαίίοη.
ΟΕ ἴπο Οοπίτασί Ατοα ("Αραπάοππιεπ{”) απά Ἡ αρρ]οαῦ]ς, ἴπο ἰοία] απιοιπί ΟΓ αοίιαὶ
οχροηςος Το: Αὐαπάοηπιοπί ννοιΚ ποί οονοτεά ὉΥ ἴἴο ερεοῖαὶ Ποδονο. ἄτο οοηςἰἀοτεά
απά 5Πα]] Ὁς ἰτοαίοά ας ἀοάμοιϊο] οο»ίς. (1) ΑΙΙ οορίς απά οχροπςος, ἰπ το]α[ῖοη {ο ἴπο
Ίοαης {ο Ππαπος ἴπο Ρείτο]οµπι ΟρεΓαῖοῃς, Ιπο]ιάϊπο Όαί ποί Ππηϊίοά (ο. Ιπίογοςί απά
Ώπαπος «ματσος Ἱπουττοά Ὦγ «ας Οο-Πο55εο αἴο ποί οοηςἰάστοά α ἀεάποιοία οο5ί. (1)
Ἐογα]ίες ατα Ιπο]ιάσά 1η νο ἀοποππίπαίοι (Οαπιπ]αίνο Τοια! Οι{1οννς) οἳ πε ΕΚ. Γαοΐογ.

13.2 Τιο ΚογαΙίγ {ο Ὁςε ραῖά ὉΥ ἴ]χο Τ.ος5ςς {ο {πο Το55ο: 5Ώα]] Όο σαἰου]αίεά ας α ροιοσηίᾶσα
ΟΕ ἤιο Ηγάτοσαίδοης απά Βγ-Ρτοάιοίς Ῥτοάιισοά απά θανεά {Τοπη πο Οοπίτασί ΑΤοα ἵη
τοδροςί Οἱ {ιο Εἰγςί Ῥοτίοά απά οἑςἩ 5ῦσοαιοπί Οαἱοπάατ Οιατίογ ἵη αοοοτάαπος ΥΠ {ο
Το]]ουνίης ρτονἰδίοης ΟΕ {Ππΐ5 Απο] 13.

13.3 Τίιο Τοδςού πιαΥ οἱοοί, {Π ἰῖς ἀἰςοτοίίοῃ. {ο {αΚο Ιί5 ΚογαΙίγ ἵπ-Κϊπά ("Ιπ-Κίπά Κογα!ιγ").
ο: {π ομδῃ ("Οᾳ5Η ΚογαΙίγ") οἱ ἵηπ α οοπιδἰπαοη οἳ ΡοίἩ ἰπ τοδροοί ΟΓ αΠΥ (Θαἰεπάα:
Ύσα. ΤΗ ιο ΤιοςςοΓ νςμος {ο ἴακο αἲἱ ο: ρατί οἱ ἴπο ΚογαΙίγ ας α 0458 ΚογαΙίγ πο
6866 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Τ.ο55οΙ 5Πα]1 αἀνίςο (Πα Τ955ες οἳ 15 Ιπίοπίίοη ἴπ νπῖηρ ποί Ίαδς ἴπαπ πἰπείγ (90)
οα]οπάατ «αγς Ὀο[οτο ἴπο οοπιπιοποσπιοπί Οἱ οποἩ Οαἰοπάαι Ύσαι (ο: ΤΟ ἴο Πγςί
Οαἱεπάατ Ύσαι ἴπ ν/ΠΙεμ Ἡγάτοσαιδοης ατα ρτοάιςσά, αἱ Ιοαςί (Μο (2) Μοπίῃς ρτίοτ {ο
Ώιο ορπιαίσά Οοπιπιοτοία! Ῥτοάμοίίοη Ὠαίο). Τμο Τιεςςοι 5αΙ] αἰσο ϱρεοῖῖγ ἴἴπο
Ρετοοπίασο οἱ ΚογαΙίγ οπί]οπιοπί ἴῖ Ιπίοπάς {ο ἴαΚο ας α (α5Η Κογα]ίγ ἁππίης ναί γοαΓ
(ος ἴπ ταδρεοί οἱ ἴπο Πγςί (αἰεπάατ Ύσας ἴπ νηπίοι Ἠγάτοσατοοης αἴο ρτοάιοσᾶ, ἁπτίπς
Ώια τοπιαϊπίπς ρατί Οἱ επαί (αἰεπάαι Ὑσαι). ΤΕ ἴιο Το55οΓ ἄοος ποί οἰοοί {ο ἴαΚκο αἲΙ οἱ
Ρατί οΓίΠε Κογα]ίγ ας α 6α51 ΚογαΙίγ, ἵπ τοδρεοί ΟΓ αΠΥ (αἱεπάαι Ύσαι (χε Τ,ο55ο 5Πα]]
Ῥο ἀεαπιεά {ο πανο ε]εοίοά {ο ίαΚε αἲ] ο ἴιο Κογα]ίγ α5 απ Ιπ-ΚΙπά ΕογαΙίγ ἴη τοδροςί
οἳ ὕλαί (αἱεπάατ Ὑσατ. Τμαί ρτορογίίοη Οἱ ἴπο ΚΟΥαΙίΥ ἴπο Τ/ο55ογ 5 {ο ἴαΚο α5 α Οᾳ51
ΚογαΙίγ 5Πα]] Όο σαοι]αίεά απά ραῖά Ιπ αοοοτάαπες νίΠ ΑπίοΙο 13.4. Τμο ρτορογίῖοη
οἳ ἴπο ΚογαΙίγ ἴιο Τ.655ο: ἶς {ο ἴαΚο ας απ Ίη-Κίπά ΚογαΙίγ Πα] Ὄο οαἱοπ]αϊοά απά
ἀε[ίνοτεά η αοεοτάθηςς νι Αποις 13.5.

13.4 ΤΕ, ἵῃ τοδροοί ΟΙ αΠΥ (αἰοπάατ Υσοα, ἴο Το55ο: οἰαοῖς {ο ἴακο αΠηΥ ρατί οἱ 1ΐς Κογα]ίγ ας
ἆ (α5Ώ ΕογαΙίγ. ἴιο Γο]ονπς ρτον]σίοης 5Πα]1 αρρ!γ:

1ΤΠο ϱα5Η ΚογαΙίν (1 αΠγ) Ιπ τοδροοί ΟΕ ἴο Εϊτσί Ροτίοά απά «8ομ 5ιαῦσεφιοπί
Οαἱεπάατ ΟιατίεΓ Πα] Ὁε «α]ει]αίοά οπ ἴΠο (45Η Κογα]ίν (αἰει]αίίοι Ὠαίο ΙΠ τεδροςί
οἱ ἴιο ΕΙγεί Ῥογίοά οἱ Ελαί 5αΏσεφιεπί (αἰεπάατ ΟιΙαΓίΟΓ, ας ο σαδα ΠΙΑΥ Όο, απά 5Πα]1
Ῥο ραῖἀ Ὦγ Ώιο Τιοςςος ἴο ἴ]ο Τ.ο55οΓ οἨ {πο (451 ΚογαΙίγ Ῥαγπιεπί Ὠαΐς ἴπ ταςρεοί ΟΕ
ῆνο Εἰγεί Ῥοτίοά οἱ (λαί 5αΏδοαιεπί (αἰοπάατ ΟιιαΓίογ, ας ἴηο «ᾶδε ΠΙΒΥ ο.

20η ἴ]ιο Οᾳ5Η ΚογαΙίγ (αἰοι]αίοη Ὠαίο ἵη τεδρεοί ΟΕ {Ίο Εἰτςί Ρεγίοά απά οἩ ἴ]ο Οᾳ51
ΚογαΙίγ (αἱοι]αίίοη Ὠαίο ἵῃ ποδρεοί Οἱ οπο[ι 5ιΌσοφυοπί Οαἱοπάατ ΟπαΓίος, ἴο Τ.ος5ος
μα]] ἀοίογπιῖης ἴ]χο απιοιηί ΟΓ ἴπο (α5Η ΚογαΙγ ΓοΥ 5ΗςἩ ρογίοά ὈΥ:

ω) ἀείοπηϊπίης ἴο Ε. Εαοίογ απά ἴεῃ ο Κογα]ίγ Ῥετοσπίασο ἵῃ Τοδροοί Οἱ ἴ]α
Εἰτεί Ῥοτῖοά οἱ ἰλαί 5αῦδοαιεπί (αἰοπάατ ΟπαΓίοΓ, ἂ5 ἴηο σαδο ΠΊαΥ Ὀο;

αἲὐ πηι]Πρ]γίης (πο ΕογαΙίγ Ῥεγοσπίασο ἀοίογηιίπεά ἴπ αοοοτάαπος Υν Απίσ]ο
13.4 (0) () αΌονο ὉΥ (πε Αοίαὶ Ῥτοάπείίοη ΓΟΓ [ιο Εϊδί Ῥετίοά οἱ ἴΠπαί Οαἱεπάατ
Οιατίογ, ἂς (Ίο οᾶδε ΠΠΔΥ Όο;

489 ππ]Πρ]γίηρ ἴἶο απιοιηί ἀείογπιίπος ἴπ αοοοτάαπος ΝίΠ ΑγίϊοΙο 13.49) (ἱ) Ὁγ
ἃ Ρετοςηίασο ν/Πίοµ ἶς οφ! {ο {πο ροτοοπίασα Οἱ {πα ΚογαΙίγ {οι ἴπαί (αἰοπάατ Ύσαι
ΤοΥ ν/ΠοἩ [ο Τ/ο55οΓ Πας οοσίος {ο ἴαΚο (45Η ΕογαΙίγ ἵη αοοοΓάαπος γη Αγοιο
13.3: απά

(ν) οαου]αίῖπςσ ἴπο σαδΏ να]πο οἱ ἴπο απιουπί ἀοίογπιποά Ιπ αοοοτάαπος γψΙΠ
Αγίϊο]ο 13.4 (0) ἵπ αεοοτάαπος ΝίΠ ΑπίιοΙο 16 (Ψαἱπαίίοη οἳ Ηγάτοσαιροης).

13.5 ΤΕ, ἵῃ τοδροοί οἱ απγ Οαἰοπάατ Υσαγ. ἴ]ιο Τ,ος5ο: οἰοοίς ο: ἰ5 ἀεοπιαά {ο οἰοοί [ο ἴαΚο 4ΠΥ
Ρατί οΓ 1ΐ{ς ΚογαΙγ ας απ Τπ-Κἰπά ΕογαΠ!γ. ἴπε Γοονπς ρτονἰσίοης 5Πα]] αρρΙγ:

(4) ΟἨ ἄιο Ἐκήπιαίςά Ιπ-ΚΙπά Κογα[ίν 6αου]αίίοι Ὠαίο ἴπ τοδροοί ΟΓ {ο
Εϊτεί Ῥογίοά απά οαςἩ 5ιῦσεφιιοπί Οαἰεπάατ ΟµαΓίογ, (πε Το55εο 5]α]]:
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6867

(4) ἀοίογπιίπς πο απἹουηί ΟΓ πο Εκιϊπιαίοά Ἱπ-Κίπά Κογα[ίγ ΌΥ:

(Α). ἀείεγπιπίης (πε Ἐδίπιαίεά Κ Εαοίοτ απά (πει ἴἶο
Ἐκεπιαίσά ΕΟγΥαΙΙΥ Ῥετοεπίασο Εοτ ἴπο Εἰσί Ροτίοά οἱ ἴαί
Οαἰοπάατ Οιατίαγ, ἂς ἴηο «ιδεα ΠΙΧΥ Όο;

(8) ππ]Πρ]γίης {πο Ἐφπιαίεά ΤἘογαΙί Ῥετοεπίαρο
ἀαίογπιϊπεά ἵπ αοοοτάαπος ΥΠ ΑγίϊοΙο 13.5 (α)(Ὀ(Α) Ὁγ ἴπε
Ἐφιϊπιαίοά Ῥτοάποίίοη [ο (Ίο Εἰιδί Ροτίοά οἵ (παί Οαἰεπάατ
ΟµαγίαΓ, ἂ5 πο «.5ο ΠΙΥ Ός; απά

(Οπια]Ηρ]γίπς (ο απιουπί ἀείεγπιίποά ἵπ αοοοΓάαηοο γνΙίΗ
Ατοιςο 13.5 (α)(9)(Β) αΌονεα Ὁγ α ρετεοπίαρε ΝΠΙΕΠ ἶ5 οαιιαὶ
ΤΟ ἴο ρεοεηίασε οἳ ἴπο ΚογαΙίγ [ο Επαί Οαἱεπάατ Υσατ
ΝΠΙΕΠ ἴα Το55οἵ Πας οἰοοίεά ΟΙ ἰ5 ἀεσπιεά {ο Πάνε εἰεοίαά {ο
ΤαΚο ἵη-Κίπά ἵπ αοοοτάαπος Μ{{ Αγίιοῖςο 13.3: απά

(ἲ). νι χο ΤοδῬος, Ρίερατο ἃ ΡΤΟΦΓΑΠΙΠΙΟ ρηγςιαπί {ο νΠΙΕΠ (ο
Τ.α55οΓ 5Πα]1 ἴαΚκο ἀε]ίνειγ οἳ 5αος Ἐδιϊπιαίοά Ἱπ-Κίπά ΚογαΙίγ ἁπτίπς
5ΙΕΠ Ρρογίος, απά (ο Το55εο 5Πα]] ὂε οὐ]ίσεά {ο ἀα]ίνοτ ἴἴο Ἐκιϊπιαίοά
1π-Κίπά ἘογαΙίγ ἵπ αεοοτάαπος ΥΙΙΗ ἴἶλο αρτοσά ῥτοβίαπηπιο αἲ (ο
Ώο]ινοτγ Ροϊπί.

(0) Οµ ἴπο Ιπ-ΚΙπά ΚογαΙίγ 6αἰοι]αίοη Ὠαίο ἵπ τοδροοί ΟΕ ἴο Εἰτδί
Ῥοτίοά απά «αε] 5αὈδεαιιεπί (αἱεπάατ Οµαγίοτ ἴ]ιο Τ,ο.5ος 5Πα]] ἀοίογπιίπα
Ώιο απιουηί ΟΕ ἴ]ο Ιπ-ΚΙπά ΚογαΙίγ ὮΥ:

4 ἀοίοιπηϊπίπς ἴ]α Εξ Εασίοι απά (που ο Κογαἰίγ Ροτοοηίαρο Γοτ (ο Εἰτδί Ροπίοά
οἱ (μαί 6αἰοπάατ ΟιαΓίογ, ἂς (ο ο.δε ΠΙΧΥ Όο;

ἳ. πιρ]γίπς ἴηπο ΚογαΙίγ Ῥετοεπίασα ἀείογπιίποςα ἵπ αοοοτάαποο νι Απο]
13.5.(0)(1) αΌονο Ὦγ ἴπο ΑοίιαΙ Ῥτοάιοίίοη Εος ἴἴο Εἰσί Ῥοτίοά οἱ ἴπαί (αἰεπάατ
ΟµαπίαΓ, 5 πο «.δα ΠΙΥ Ός; απά

αι πιπρ]γίης (πο απποιηί ἀείογπιίπος ἵπ αοοοτάαηος νΙίΠ Απιο]ε 13.5.(0)(1) Ὁγ.
ἃ Ροτοεπίασα ΨΠΙςΠ ἶς οηιια! {ο ἴἴο ρεΓοσπίασο ΟΕ ἴΠο ΚογαΙ!γ {οί Ελαί 6αἱεπάατ Υοατ
ΝΠΙΕΏ ἴπο Το55οΓ Πας οἰεοίοά οἱ ἶ5 ἀαεπιεᾷ {ο Ἠανο οἰοοίοά {ο ἴακαο ἰπ ΚΙπά ἵπ
αοοοτάαπος {η Αγιιοιο 13.3:

(ο) Η ἄιο Ἐξιπιαίσά Ἰη-Κίπά ΕογαΙι ἴοτ ἴἴπο Εϊτεί Ῥοτίοά Οἱ ΔΠΥ
φαΌσοαιιοπί (αἰεπάα Οιατία ἶς Ίεςς ἴἴπαπ οἵ σγοαίοΓ (Παῃ {πο Αείια! Ἱπ-
Κίπά ΚογαΙίγ {ΟΥ Πο 5απιο ροπίοά. ἴποι απ αρρτοργαίο αά[αςίπιοπί 5Πα]1
Ρε πιαάο {ο Πιίτο Ἱπ-ΚΙπά Κογα]ίες ο (15Η Κογα]ίος {ο Ός ἀε[ίνοτοά οἱ
ραῖά ΌΥ [ια Τ.ο5ςεο ἴο ἴηο Τ.655ΟΙ ἵΠ ογάςτ {ο οογοοί 4ΠΥ 5ος ἀἱ[ίοτεηοο
αοσοτά(ης {ο ἴο ρτον]σίοης οἳ απῖοἰς 2.3(0) οἳ ἴπο Ῥτοςιάεπίία! Ώεοιος.

13.6 ΤΕ α Οα5Ώ ΚογαΙίγ 5ΠαΙ] Όεσοπιο ἆπο {ο ἴἴο Τ.ος5ος, οἲοῃ (ο-Τ.655ος. αοσοοτάἰπς {ο Ιί5
6868 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

τοκροείΐνο ἰπίογεςί 1Π ἠίς Αστοσπηοπί ας δεί ουί ἴπ Απγιιοῖς 1.5. Πα[] αοφιίτο ον/ΠοΓςΠΙρ
ΟΓ ιο οχίταοίεά Ηγάτοσαιδοπς Ὁγ αοφιγίπς Ροςς.
Ίη-Κίπά ΕογαΙίγ 5Πα]] Όσοσοπιο ἆμο {ο ἴο Τνο5ςοΓ, ἴηο Τνο55οΓ απά οασῇ Οο0-1.655ος.
αοσοτά(πς {ο Ιί5 τοδροείίνο ἰπίοτεςί Ιη Επί Αστουπιοπί ας 5οί οί ἵπ Αγιοιο 1.5. Πα]!
Ῥεοοππς, ας ἴτοπῃ {ο πιο ΟΙ {ιο οχίτας(ίοη ΟΕ ἴπο Ἡγάτοσατοοης ιαπ] ἀε[ίνετγ οἱ ἴἴπο
τογα]Ώγ ἴο ἴο Τ655οΙ ἶς πιαᾶς, οίπί οΝ/Ποῖς {Ποτεο[ ἵπ ρτοροΓίοης ὮΥ νίοῃ ἴἴο
1αδςοτ τογα]ίγ οπί]επιοπί απά ἴἴο Γοβ5ος' επί]επιοπί (αξίογ ἀοάμοίοη οἱ ἴἴπο
Τ.αδςοτ ΚογαΙίγ επ]οπιοπτ) Γο: ἴἴιο Εἰτί Ρογίοά οἱ ναί (αἱοπάατ ΟµαΓίοΓ, ας ἴ]ο οΏδο
ΠΙ4Υ ὃς, Όσα {ο ἴ]ο {οίαὶ νο]απιο ο{ Ηγάτοσατδοης απά Βγ-Ρτοάμοίς Ῥτοάισοά απά
Ῥανοά ἴπ ἴχο Εἰγεί Ῥογίοά οἱ (αί (αἰοπάατ Οιατίος, ας ἴιο σ.δα πΙᾶΥ ὃς.

5ἱοη {ΠοΓοοΓ αἱ ἴἶχο ννο]]ποαά. ΤΙ απ

13.7 ἨΕήη Τουτίοοῃ (14) οαἱεπάαι ἀαγ5 οἳ νο οπά ΟΕ ἴἴιο Εἰγεί Ρογίος απά ἴπο οπά ΟΕ «ασ
φαοσοφιοπί (Οαἰεπάατ ΟπαγίοΓ ἴ]ο Το5ος 5Ώα]Ι φαὈπιί {ο ἴπο Τνο55οί α 5ἰαϊοπιοπί
«ΠονΊης ἴο Αοίια] Ῥτοάιοίίοη ΤΟΓ {πο Εἰνσί Ροτίοά οἱ (μαί Οαἱεπάαι Οιατίος, ας ἴπο
οᾶδο πιαΥ Ός ΙΠ αοσοοτάαηοο ΥνΙ ἴπο ρτοσσεάιτο απά α5 οοπίοπηρ]αϊοά Ιπ Φοσίίοη 5 ΟΕ
Απποχ ο.

13.5 Τις Το55ος 5ΠαΙ! Όσα α11 γίδΚς, οοδί5 απά οχροηςος αςςοοἰαίος νηἰίἩ {ο Τ,ο55οι’ς Ιπ-ΚΙπά
ΚογαΙίγ πρ {ο ἴπο ἀο[ίνετγ ροϊπί αστοςά Ὀείν/εση ἴπο Ῥαπίος ΙΠ πο Ώενε]ορπιοπί απά
Ῥτοαιοίίοη Ῥγοσίαπηπιο απά {πο Τ/ο55ο: 5Ία]] Όσα αἲ! τίδΚς, οοσίς απά εχρεηςσες Ὀεγοπά
Ειαί ἀα]ίνοιγ ροίπί.

13.9. δυῦ]αοί {ο ἴἴπο ριον!δίοης οἳ (ί5 Απίοϊο εοποσιπίης {Πο Τοβ5οΓ’5 πΠἱρΗί {ο ἴαΚκο απ Τη-
Κίπά ΕογαΙ(γ, οαοΏ Οο-[ο55ος 5]! Όο επί]εά {ο εχροτί Εοο]γ πο Ηγάτοσαίροης απά
Ἑγ-Ρτοάισείς ρτοάιιοσά.

13.10 ὙΠῆιοιϊ ρτε]ιά]ος {ο [πο ργονἰδίοης οἱ Απίος 1.4 απά ποϊννϊαδίαπάϊπρ αηγίμίης {ο ἴπο
οοηίταΓγ Ιη {Ππῖς Αστοσπιοηί, αΠΥ ραγπιοπί ἁιιε {ο {ιο Τ.οδ5οΓ ππάοτ {Ππίς Απιιοιο 13 5Πα!
Ῥο πιαζο Ὁγ (Πε Τα556ς.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6869

Αγίοιο 14
Ταχαίίοη

Τῃο ἴαχ τεσίπιο ΟΕ εηίς Αστουπιοπί ἶ5 οχο]ιςἰνε]γ σονοιποά ὉΥ ἴο ρτον]ίοης ΟΕ ίππο ρτεδεηί
Απο] απά Αγιοιο 31 απά, νι ἴπο οχοερίίοη οἳ ραΓᾶρταρῃ 5 οΓ απο] δ απά ρατασταρΏς 10
απά 11 οἱ απο] 9 οΓ ἄιο Ἠγάτοσαίθοης Τανν, ἴπο ρτονἰδίοης ΟΕ αγίο]ος δ απά 9 οἳ ἴιο
Ἠγάτοσαίοοης Ταν’ ἆο ποί αρρ]γ. Νοϊνιςίαπάϊησ απγίἡίης {ο ἴπο οοπίταΓγ {Π ἴΠπίς Απίοίς,
Ώιο ργοδοπί Αγιοϊο 5ΠαΙ] ποί Όο ἀεαπιεά {ο οτοαίςο ΟΓ Ιπιρ]γ {ο οτοαίο 4ΠΥ ἆο Ίητο ο: ἆς Γαοίο
ΡαγίποιςΠίρ, οἵ οη{Ιγ να οἱ νη]ουί α 5οραταῖς ]οσα] ρειςοπαΠ(γ.

14.1. Εασῇ Οο- [55ος 5Πα]! Όο 5α0]οοί {ο α 5ρεοῖαὶ ἵποοπιο (ωχ. αἴ α Ταῖο ΟΕ [νοπίγ Ροί οί
(2050) απά {ο α τορίοπαἱ (αχ, αἱ α ταῖς οἳ νεα Ρε οεπί (550). ννιθιοιί απγ αἀάϊποπαι
οτάίπατγ οἱ οχίταοτάίπατγ οοπίπριίοη. ἀπίγ οἱ οἴπει εποιπιῦΓαποςο Οἱ 4ΠΥ Κῑπά, ἵπ
ΤανοιΓ ΟΕ ἴπο ῥίαίο ΟΙ 4ΠΥ (πίτά ρατίγ. Τηο {αχ 5ΠαΙ] Ὄο Ιπιροςοά οἩ ἴο ποί ἰαχαῦία
Ίποοπιο οατηςά ὉΥ «αοἩ Οο0-1.655ος”5 οροταίίοπς απάο Ππίς ΑστουπιοΠί, 5 ἀείογππίποά Ὦγ
Ώπο ρτον]δίοης ΟΕ (πίς Αγιοϊιο. Της ἱπιροδήίοη οἳ ἰπίς ἴαχ οχ[ιαυςίς ἴἶνο ἴποοπιο {αχ
οὐ]ἱραίίοης ΟΓ οπεἩ Ο0- Τ.ο65ος ἃ5 ννο]] ας ἴί5δ ΠατεΠο]άοις/ραΓίποι5/ ΠπεπιΌείς, υνΙίΠ
τοδροοί {ο ἴἴο ρτοβίς τεςι]ήπο Ίτοπι Ιίς οοπίτασίια] οροΓαίίοης. ΤΠο α5δοςδοά ἴαχ ΙΠ
τοδροοί οἳ α Ύοα ἶς ραγαῦ]ο ἴπ οπο ραγπιοπί. Νοϊν/ιςίαηά]πς πο ρτον]σίοης ΟΓ {ο
Ίποοπιο Ταχ Οοάς απά ἴαο Ταχαϊοη ῬΡτουράμτες Οοάς, εις (Οο-[.6956ες 5ΠαΙΙ ο
οχοπιρίοά Έοπι ἴπο οὐ]σαίίοπ οἳ αάναπος ραγπιοπί ΟΕ ἵποοπιο {αχ ΤΟΓ ἴο [αχ
οοιτεδροπάἰης {ο ἵποοπιο απὶ5ῖης ΠΓΟΠΙ 1ΐ5 οοπίτασίια] οροΓαίίοης.

14.2 ΑΙΙ ἄιο ννοικς, ἴἴιο ροῃαςες ΟΕ ἤχος αδςεῖς απά ἴλο οἴ]οι οχροη5ος Νίο αγ τοιιίτοά
ΤΟΥ ιο Γα]ῇ]πιοπί οἳ ἴπο ρυγροςες οΓ {ηίς Αστεοπιοπί ας 5Πρι]αίος 1 ἀείαί] ἵη Απσ]ς
14.7 ατα οαιτῖεά οιί ὉΥ ἴἴπο Οροταίος ἵη Ιΐ5 παπιο οἩ Ὀε]α][ οἳ πο («0-1 655ος5. Τηο
ΟρεταίοΓ οοπο]αάος ἴο τοηιίτοά οοπίταοί, τεσοίνος ἴπο το]οναπί ἰπνοίοο ἵη
αοσοτάαπος ΥΜΗΠ {1ο {αχ Ιοσίς]αίίοη απά τεσοΓάς (Ποιῃ {Π 1ΐ5 ΌοοΚς 5εραΓαίο]γ Ροί ομο]
Ἐκχρ]οταίίοη οἱ Εχρ]οἰ(αίοη Ατσα. Της Οροταίο: ἵδειος α πιοπίΠΙγ οἰσαταπος ἀοουπιεπί
πΠΏ] [πο 1501 ἆαγ ο ἴιο Γο[οννΊης πιοπί! αἱ]οσαίῖης ἴπο αΌονο οχροηςος {ο οαο] Οο-
Ίρδςεο ἵπ αοοοτάαπος γψί ἴἴο ροτοοπίᾶσο ἴαί απο; Οο- [55ος Πο]άς ἴπ [Ππίς
Αστοοπιοπί. ΝΑΤ. νΊοτο αρρ]σαῦ]ο, ἶ Ρραδςεά οἨ {ο εαοὮ Οο- [55ος {Ἠτοιισὴ [ο
εἰεαταποο ἀοοιπιοπί. ΤΠο οἰεαίαποο ἀοοιπιοπί ν/ΠίΕΠ εοπς[(ηίος α τοσοτά {ο Όςο 5ο
ΤΟΥ ο αοοοιπΏηςσ οπίτίος Ίη ἴπο Όουκς ΟΕ ἴἴπο (Οο-Τ.665εςς απά ἴο Όροταίογ, ἰ5
αοσοπιραπίοά Ὦγ εορίος ΟΕ πο τε]οναπί τεσοίάς. ὉΥ ν/ΠΙοΠ ο Ἱπία| οπἰγίος ἵΠ (ο
ῬουΚς οἳ ἤιο ΟρεταῖοΓ πανε Όοεῃ ππαάο. ΤΠ οιςο πα Οροταίοι ἶ5 οπο ΟΓ {1ο (ο0- [655665
Ώπο αἱοσαίίοη οΟΠΟςΓΗ5 ἴΠο τοπιαἰηίπσ Οο0-1.55ο665. Το απιοιηίς τοσεῖνεά Ὁγ ἴο
Ορεταίος οπι ἴἴο (ο-[ο55οος [οι οονογίπς {πο οχροῃ5ος ΟΕ πο Όροταίοι 4ο ποί
οοηςε(πίο στος5 ΓονεηΙες ΟΓ ἴπο ΟΡρεΓαίο: ΕΟΓ ἴΠο ρυγροςος οἱ (πίς Αγοίο απά ΤΟ
Ίποοπιο ἴαΧ ΡίΤροδος. Ίηπ αάάῑοῃ {ο ἴπο οχροῃσδος ΥΝΠΙΟΙ αἴο αἱ]οσαίοά ἴο «ασ Οο-
Τςςεο ας αῦονςο, οαοἩ (ο0-[,655ος 5Πα[] Πανο {ο τἱσ]ί {ο ἀοάιιοί οχρεηδος 5Πρι]αίσά η
ραΓασταρῃ 7 οἱ είς Απιιο]ο απά οαγγίοᾷ ουί Όγ ἴπο (ο-[.655ος Ιΐ5ε]Ε.

14.3  Εαςῃ (0ο- [55ος 5Πα]] πιαἰπίαϊη ΌοοΚς απά τοσοτάς ἴπαί Εα]1γ τοβ]αοί Ιί5 (αηδασίίοης.
6870 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

αοσοτά(ης {ο {ωχ Ιασίς]αίίοη απά [πο αοοοιηΏπς 5ἰαπάατάς ἴπαί αγο ρΓοςογίθοά ΙΠάςΓ
Ώιο Ταν, απ ἵπ νΥλίσῃ 1{ Πα]! πιαἰηίαϊη 5εραταίς ἵποοπιο απά οχρεπάἴιτο αοσοιπῖς ΓΟΓ
σας] Εχρ]οταίίοι οἱ Εχρ]οἰίαϊοη Άτοα.

144 Το απιοιηίς ἴπαί ατα τοσοτάσά α5 ἵποοπιο απά οχροηδος ΙΠ {Ίο αοσοιηίς ρεοΙ]οά ἵη
Ώιο ρτεσσΚίπο ραταδίαΡΗ, 5Πα[! ο ἀείογπιίποά ἵπ ρατασταρῃς 6, 7 απά δ οἳ επῖς Αποις.
ῬροοΙ [ισα]! νι τορατά ἴο Πσοηςος ἴἶναί Γα11 νάηΠ ἴπο ρτονίσίοης οἳ Ηγάτοσατροης
Ταν, αρ ἴο ΠΕ Ρο οεπί (5050) οἳ ἤιο οχροῃδες οἳ Εχρ]ογαϊοπ Οροταίίοης ἴπ (ο
Οοπίταοί Αγοα ΠΙ4Υ Όο ἱπο]ιάσά ΙΠ ἴἴπο οχρεηςες ΟΓ αποίποΓ οοπίταοί ατοα ΕΟΓ ΠΙΕΙ ο
Ταδςες ΟΓ εᾶσῃ (ο-1.655ος Ποἰάς απ οχρἰοἰαίίοπ Ποοπος αοοοΓάἶηρ {ο ἴο ρτονἰσίοης
οἳ Ηγάτοσαίροης Ταν απά πας οοπιπ]εηοσά {ο ργοάιοίίοη ο ΗγάτοσαίΏοης. Φο]1 απ
αἱοσαίίοη οἳ αχρεηςες ἰ5 του]ζοά, ἰΠ {Ίο ομ5ο ΟΕ οαο[ι Ο0-[.55ο6, ἵΠ αοοοτάαπος ψί
{τς τοδροοίίνο Ιπίοτοςί ἴπ ἴ]ο ΡΓοδοπί Αστουπιοπί ἂ5 οί οί ἵη Απίοἰο 1.5. Βοΐπ
οχρ]οταίίοη ορεΓαίῖοης οχρεμά(ίιτος απά (ο το]αίοά ἀορτοσίαίίοης ΟΕ Ες οαίοσοτγ αἴο
αοσουπίοά ΕΟΓ 1Π 5οραταίο αοοουηῖς ἶπ ἴπο Όουκς ΟΓ οαο Οο-[οβ5οο. Νεί ἴαχαδία
ΊποΟπΙο 5Πα]] Όο [ο ἀἡΤοτοπος Ὀείννουη ἴπο αππουηίς ογείοά ας ἵποοπιο απά (Πο
απιουπίς ἀορίίοά α5 αχρεηςες. ἂ5 5ο] απιοιηΐς αΓο 5Ώον/Π 1η ἴπο οοπςο[ἰάαίοά αοσοιπί
Τοτ ἴλο οηίῖτο (οπίτασί Ατοα.

14.5 ἘΈοι ἴπο Ριἵροδος οἱ ἀοίοπιπίπσ οαςοἩ (ο-Τος55ες᾽5 αηπααΙ {αχαδίο Ίποοπο, ἴπο
Ρεγπηἰςείο]ο ἀεριοσίαίίοη Ἰονοὶ οἳ: ἵ) ιο ναίαο ΟΕ πο οχρεῃ5ος ἰποιπιοά ΤΟΓ
Ἠγάτοσαιροης Ἐχρ]οταίίοπ απά ἴο Ἐχρ]οίίαίίου ἰπ[ταςίτιοίητο απά ἴπο τοπιαϊἰηίης
Έχοά αδεεῖς, Ιπο]ιάίπς οχροη5ος Ιπουιτεά ΡΓίοΓ {ο ἴἴπο Οοπιπιογοία! Ῥτοάιοίίοι Ὠαίς,
απά 1) «χρεηςες οἳ ἴ]πο Ἠγςί οσίαὈ[ἱςΠπιοπί Ιπ Οτοςσο τεοοτάσς ΙΠ ἴἶλο ἵποοπιο απά
οχροπά[ίητο αοσοιηί ἵπ ἀαοοοτάαπος ψί Αγοῖο 14.7 16 οαια! ἴο 5ενεΠίγ Ρεί οεηί
(7050) οἳ ἴιο να]αο οἳ πο αππιαΙ1γ Ῥτοάισοά απά δανεά Ηγάτοσαίροης απά ΒΥ-
Ρτοάμείς. ΑπΠΥ ἀερτεοίαίοι {αΚίπο Ρίασο ἵηπ αοοοίάαπος ΝΠ ἴπο αῦονο, ππαΥ ποῖ
οχοςσά {Ίο οχροη5ος Ιπουπτοά ΓΟΓ οχρ]ογαίῖοη απά [πο αοηιἰςΙίοπ να]αο ΟΕ ἴιο αδςείς
10 Όςο ἀερτοσ]αίοά. Τιο να]αςο ΟΕ πο αππιαΙ!γ Ῥτοάιισοά απά δανεά Ηγάτοσαίροης απά
Ἐγ-Ρτοά πείς 15 ἀοίογπιίπαά {Π αοοοτάαπος να ατΠοἰο 16 οἳ ἠχίς Αστοοπιοπί.

146 ΤΠο ἵποοπιο απά οχροπά πο αοοοιηί ΟΓ οαοι Εχριοίίαϊίοη Ατοα ἶς ογοᾶίοά νι (πο
Το]]οννίης:

1. Ώιο να]αο ΟΕ ἴπο Ηγάτοσατοοης απά Ελείγ Βγ-Ρτοάσοίς Ῥτοάυοςά απά δανοά απά
8ο]ά Ὁγ (Πα οαςἩ (ο-[/ο55ε6ο;

2. Ώιο να]ιο οἳ Κογα]ίος ραῖά Ιπ-ΚΙπά {ο ἴἴο Τ.6550Ι ας Ροί ἴ]ο ρτονἰσίοης ΟΕ
Αγίίο]ς 13:
8. Ώιο Ρροσσσάς ΟΓ ἴο σαΐς ΟΕ αρδεῖς {ο {ο οχίοπί ἴἶχαί 5ιοΏ ργοσςσάς οχοςοά ἴπο

αοηιἰςΗίοη να]ας ἴΠοτοοῦ απά, ἰπ πο οΏσο ΟΕ Εχοά αδεοίς, ἴο ἴπο οχίοπί (Παί 5ο]
Ρτοσοσάς οχοοςά {Ίο να]ιο {ετοοί ποί γοί ἀερτοςίαίοά; απά

4. ΔΗΥ οίμοΓ Ιποοπιο οοηποσίσά υν](Ἡ {πο Ῥοΐτοίουιπι Οροταίίοης ΟΥ, ἀεπνίπς ΕΓοπι
Ώχο ἱγαπεροπίαίίοη ο{ Ηγάτοσαϊδοης οἱ Βγ-Ρτοάυοίς {τοιισῃ {πο Τος5ος᾽5 ρἱρε]ίπος οἩ
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6871

Ῥεμα]{ ο ἱπάερεπάσπί (πίτά ραπίος, ννἰπίη [πο οουπίτν απά νἰπίη αἴοας ἀα[πεά ὉΥ.
ραταρταρΏ 1 οΓ αγῃο]ο 145 οἳ ο ΜΙπίπσ Οοάς ο: τοςα]ίπς {Τοπ ἴΠο τοσοῖρί ΟΕ 4ΠΥ
Ίπδιταπος ΟΓ ΟίΠοΓ οοπιρομςα!ίοῃ.

Τη ἤιο ενεπί ἴἶλαί απγ ΟΕ ἴχο αΌονο Γονοπιος αἴς ἀογίνοά ὈΥ ἴἴλο Ορεταίο: ἴπ πο παπα.
απά οη Όοβα]{ ΟΓ {ο (ο-[,655οςς 5ΙςἩ Γονεηος ννΙ]] Όςο αἱοσαίοά {ο ἴπο Ο0-[,ο55οςς Ὁγ
αρριιοαίίοη οἳ Απιῖοίς 14.2.

14.7 Το ἵποοπι απά οχρεπαίπτο αοσοοιπί ΟΓ «αοἩ Εχριοταίίοη οἱ Εχριοίίαϊοη Ατοα ἰ5
ἀεδῖίςς νυν] [πο ΓοΙονΊησ:

1. Ώιο «χρεησες ἴαί ατα ἵποιποά Γοτ ἴο Ρείτοίειπι Οροταίίοης. Ιπο]αάϊπο Ότί πο
Ἠπηίοά Ίο, ἴῆο οχρ]οίίαοη Ἱη[γακίτασίατο απά ἴῆο οίποι Εἶχοά αδδείς, ἴπο οχρεῄδος
ποιο ΡΠΙΟΓ {ο ἴπο οοπιπιεποοπιοπί οἳ Ηγάτοσαροης Εχρ]οίίαίίοη. α5 νο]! ας ἴἴπο
αχρεῃςες ΟΕ ἴπο Πγςί ορίαὈΙΙςμπποηί 1Π (ποοσο, ΙΥΠΙΟΠ ατο οαἱοι]αίοά ΙΠ αοοοτάαηοο υν](
ΑπίοΙςο 14.5:

2. ουπτοπί ρτοάμςοίίοη ΟΧροΠδο5, απά ραπσι]ατ]γ ἴπο οχροπς5ος ἱπουττοά ΓΟΓ
πιαϊοτίαἰς, 5αρρ]ος ΟΙ «ΠΟΓΡΥ ι5οά οἱ οοηδυπησά. 5α]ατίος απά το]αίοά οχροῃ5ες απά
αχρεῃςες ἱπουποά ΤΟΙ 5ογνίσος ρτον]άεά ὉΥ Ππίτά ρατίῖος:

3. 5εποτα] οχροησος Ιπουττοά 1Π πο οοιΠίΤΥ Γοτ ίΠο (ο-Γ.αςς5ες᾽5 ορεΓαίίοης απάοτ
Ες Αστοοπιοπί, Ιπο]άίηπς εροοἰ[ίσαΙΙγ οχρεηδος Γο: 5α]ατίος. τοπία] οοσί5 Γος Εἰχοά απά
πιοναδ]ο αδςοῖς απά ΙΠδαταηος ΡΓΟΠΙΙΙΠΙ5:

4. αππουπίς ΤΟΓ 5αἱατίος ΟΓ πιαπᾶροις ΟΓ οππρίογοςς ΟΓ πο (ο-[,ο55ες᾿ς ο[ῆσος
αὈτοαά απά Γοι σεποταὶ αάπιπίίταϊνο οχρεῃ5ος Οἱ 5ΗοἩ οΠῖσος αοοοτάϊηςσ {ο ἴπο
φογνίσοος ρτον]άσά ὉΥ ἴοπ το]αίπς {ο ἴἴπο οοπίτασίαα| οροΓαίῖοης. Φ1ςἩ απιουηίς 5Πα]1.
ποί οχοσσά α ρεΓοςπίασο ΟΕ ἴπο οοιτεδροπάϊησ οχροῃ5ος Ιποιποί ἵῃ Ώτεοσς, ἂ5
ἀείοιππίποά ὮΥ ἴιο Ῥτοριάοπίία| Ώοστος υη]αςς οίμοιν/ίδο αρρτονος Ὁγ ἴ]ε Γ.α55ο: ἀυτίπς
ἃ σἶνοιῃ Αππια] οκ Ῥτοσταπιπιο απά Βάσει.

5. απιουπίς ΟΓ Ιπίοτοςί οη Ίοαπ5 απά οίποι θαπΚ απά/οι Ππαποίης ομαιρος ἱπουττοά
ΤΟΥ ἴπο ρµπρο5ο ΟΓ 5οουτίπςσ Ππαποῖπς ο: οπαῦ]ησ οἑς[ (ο-[.ο55ςο {ο ουίαίη ογοάἰί ἴπ
ΔΗΥ Οἴ]οί ΠΊΑΠΠΟΓ ΓΟΓ {Πο ΡροΓ[οΓπΊαπος ΟΕ {Ίο οροταίίοης ΙΠάοΓ {Ππίς ΑστοσπιοΠί, υγ]
Ώιο οχοερίίοη οἱ Εχρ]οταίίοη Οροταίίοης απ {ο ἀε[πεαίίοη οἳ ἀοροςῖΐ». Τῃε Γο]ονίπς
Ιπίοτοςί οΏατσος 5Ώα]! ο οχο]ιάσά: 1) ἴπο απιοιπίς ὉΥ ν/ΠίοΒ ιο Ιπίογοςί ραἱά οχοοεάς α
τοιςοπαῦ]ο ΙΠίογοςί ταῖς αοοοτά!πς {ο ἴῆο αππις Ιεησίῃ ρηποῖρἰς; 2) ἴο απιουηίς ὉΥ
ν/Ιο πο τονοπιιος ἔτοπι ἴηο ργοάιοίίοη οἳ Πγάτοσατδοπς αΓο ιισοά ἴο Εἵπαπος οαρίί(α
πνοφίπιοηίς 1Π Ειχος ἀενο]ορπιοπί αδδοίς ἀἁωγίης ἴπο Εχρ]οίίαίοη οίασο;

6. απιουπίς Το θαά ἀεῦί ρονἰδίοης αεσοτάἰπρ {ο ἴ]α ρτονἰσίοης οἱ ἴπα Ίποοπις Ταχ.
Οοάο ας νΝο]] ας αΠΥ οοπιρεησα!ίίοη ραίά ΓοΓ άαπιασος οαι5οά {ο (πίγά ρατίίος:

7111 ποη-ἀορτοςσίαίοά να]ιιο οἳ ἀοδίτογεά οἱ αοαπάοπεά αδροῖς;

8.4πΥ απιουπί ἀοροςίίοά ἴπ α δρεοίαὶ ἀοαϊοαίοά αασοιηί Ἠα]ά νυν οπο οἱ πποτο Όαηκς
6872 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Ἰαννβ]1γ οροταίἶπο ἵῃ (ποοσο, νΥηΙοἩ 5ΠαΙ1 ο α5οά Εογ {πο 5αἲἰς[ασίίοη ΟΕ ἴπο Τ.655ος”5
οὐ]σαίίοης το]αίῖης {ο [ο ἴογππίπαίίοη ΟΓ ἴιο Ηγάτοσατδοης Εχρ]οιαίίοπ. Της αππουπί
αοουπιι]αίοά 5Πα]] αρροαί 1Π α τοδοΓνο αοσοιηί απά, αΠΥ απιοιηί ποί τισοά 5ια]] ο {αχοά
προ {πο ἰογπιίπαίίοη ο Ηγάτοσαϊδοης Εχρ]οίίαίοη :

9.4ΠΥ απιουηί ΟΕ {ης ΚΟΥΑΙΙΥ {ο Ός ραῖά {Π σα5Ώ οἱ ἵπ ΚΙπά, ας ἀοίογπιίπεά ἵη αοοοτάαπος
νι ΑπίοΙςο 13:

10. ΔΗΥ οἴποΓ ουπτοηί οχΧρεηῃ5ο ΟΓ 1055 το]αίίπο {ο ἴπο οοπίτασοίιαἰ οροΓα[ίοης,
Ρτον]άοά Επαί 5ιοᾗ οχρεηςε Οἱ Ίος 5Πα]Ι Ὄο ἀεάιοιίθίο Γοπι ἴπο στοςς ἵποοπιο ΙΠ
αοσοτάαηοο ψΙίΠ ἴΠο σεποτα] ἵποοπηο {αχ ργονἰδίοης;:

14.5 Ἐονοπιος απά οχρεηδος ἴἶαί σαπποί Ὄο αηγισαίοά οχο]ιςίνο]γ {ο α δρεοΠῖο Ἐχρ]οίίαίίοι
Άτοα ατο αρροτίίοησά Ὀείν/εοη 41] οἱ (ιο Ἐχρ]οίίαίίοη Ατοας ΟΕ ἴπο (οπίταοί Ατοα. α5
πιοτς ραγΠου]ατ]γ ρτοςογίοεά Ὁγ ἴιο Ῥτοςιάεπίϊα! Ώεοτεο.

14.9 Τπο να]πο οἱ ἴπο Ηγάτοσαιροης απά (ἰείτ Βγ-Ρτοάιοίς ἶ5 ἀείογπιίποά ἵπ αοοοτάαησο
νήθν Απιεις 16.

14.10. Έοδςες Ιποιπτοά ἵπ Ἰοβδροοί οἳ α ραπίουίατ Ἐχρ]οϊίαίοη Άτοα Ρίο ἴο ἴ]αο
οοπηπιοποσπιοηί οἳ απγ Ηγάτοσαίδοης Εχρ]οίϊίαίοη 5Ία]] Όο οαγγίοά [ογννατά νου
ΔΗΥ. τοίτοίῖοης {ο 5Ηςμ ροτίοά. Ἐτοπι πο οοπιπιοποσπιοπί ΟΕ 4ΠΥ Ηγάτοσαίδοης
Ἐκχρ]οϊίαίοη απά {Πογεα[ίογ, ἴπο σεποτα] ἵποοπις {αχ ρτον]σίοης 5μα]] αρρίγ ἵη το]αίῖοπ.
{ο ἴιο οαἵΓΥ Εουν/αγά ΟΕ 05565.

14.1 Τη ἄιο ονοπί οἳ α 5αδροηςίοπ ΟΓ Ηγάτοσαιροης Εχριοϊϊαίοη ἵπ αοοοτάαηοο ψΙί ΑπίοΙο
26. ιο 5ιςρεηςίοη ροτίοά α]] ποί Όο ἴακοῃ ἰπίο αοοοιηί ΤΟΓ ο ριίροξες ΟΓ
οα]ου]αίῖπς ἴῆπο πιο ροτίοά ΓοΥ ν/ΠΙοΙ ἴπο (γαης[οΓ γἱσὴί ΟΓ (αχαδ]ο Ίο55ος αρρ]ίος ἰπ
αοσοτάαπος ΨΙίΠ ἴπο σεποτα] ἵποοπιο {αχ ρΓονἰδίοης.

14.12 Τῃο αοίῖοης οΕ: (1) ἴιο σταπί οἳ Ηγάτοσαϊδοπ Εχρ]οταίίοη απά Εχρ]οϊίαίίοη τἱσ]ηῖς {ο {ο
Τεςςεο η αοοοτάαπος ψΙί1 Ελίς Αστοοπιοπί.: (11) ἄπο (Γαπς[οΓ οἳ τἰσηίς απά οὐ[ἱσαοις
ὮΥ οαο[ι Οο-[ο55ος ριΓςιαΠί {ο αστοςπιοπίς οοπο]αάσά ἵΠ αοοοτάαπος νά ραΓαρταρῃς
4 1ο δ οἳ απο] 7 οἳ ἤιο Ηγάτοσαϊδοης Ταν’ απά Αποϊο 20: (1) πο ραΐᾳ ΟΓ
Ἡγάτοσατοοπς Ριοάυσεά απά Φανος Ὁγ ομςΙ Οο-Γ.655ος; (1ν) ἴἴπο οοηίταοίς οπίοτεά Ιπίο
ΟΥ ἴπο ριγροςς οἳ Ρεἰτοίοιπι Ορεταίῖοης ὉΥ ἴἴπο Τοβδος ν οοπίτασίοις απά ὉΥ.
οοηίγασίους να ςαοοπίτασίοις: απά (ν) ἴα Ίσαςο, ἴπο σταπίῖπς ος ἴηο ασ υἱςίῆοῃ ἴπ
ΔΗΥ ΟἴΠοΓ ΠΙΠΠΟΙ ΟΓ ἴλο 15ο ΟΓ ΡΓΟΡΟΓΙΥ ἵπ αοοοτάαηος νηίῃ ἴλο ργονἰσίοης ΟΕ Εχί5
Αστοοπιοπί, 5μα]1 ο οὐ]οοίίνοΙίγ οχοπηρί ΤΟΠ ΠΥ σοποταὶ ΟΙ δροοία!, ογάίπατγ ΟΓ
οχίταοτάίπατγ {αχ. ἀπίγ. «ἴαπιρ-άπίγ, ἆπος, ογάίπατγ ο: οχίγαοταἵπατγ οοπίταίοη απά
ἀεάιοίίοη απά 5Πα]Ι ο σεποΓαΙ]]γ οχοπιρίεά {Τοπ ΑΠΥ Ππαποῖαἰ οπατσο Ιπ Γανοιτ ΟΓ
Ώο δίαΐο απά 4ΠΥ πίτα ρατίγ. ἨγΙΠ1 τοδροοί {ο ΨΑΤ, πο ργονσίοης Οἱ πο ΝΑΤ Οοάο
(ανν 2559/2000). ας ἴπ ἔρτος, 5Πα]] αρρ!γ. ΤΠςο οαρίία| σαΐης τορυ]ίπο ἴτοπη ἴἴιο Εγςί
Ππαης[ογ ὉΥ απγ Οο-Τ.655ος ΟΕ {ΐς τοδροσίίνα Ιπίοτεςί ας 5οί οι ἵπ Αποις 1.5 ριγςιαηί
{0 αβτεοπιοηίς οοπο]αάσά ἵη αοοοτάαπος γνΙί ρατασταρῃς 4 ἵο δ οἳ απὶο]ο 7 οἳ ἴἴνο
Ἡγάτοσατοοης Τ.ανν απά Ατιοϊο 20 απά ναί ἶς οΠοσίοά ἁπτίπσ α ροτίοά ΟΕ 5ἰχ (6)
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6873

πιοπίης Ετοπι ἴπο Εῇεοίῖνο Ὠαίο ἶς οχοπηρί Ετοπι Ιποοπιο ἴαχ. ρτον]άεά ἴλαί [πο
οοηςἰἀοτα[ίοη ραϊά ἆοος ποί οχοςεά {πο ασστεσαίο απιουπί οἳ ραγπιοπίς πιαᾶο ὉΥ 5αςΙ
Ρείςοη Εογ {ο Ἱπιρ]οπιοπίαίίοη ΟΕ πο ορεΓαίίοης απάοΓ Επί Αστοσπιοπί ασαϊηςί ἴπο
Ρτοροπίίοη {γαπς[ογγοά.

14.13 Τ[ο Ίοαπ οἱ ο{οᾶῖί αστοσπηοηίς. 1 αΏΥ. σταπίσά {ο οαοἩ (0-1,655ος ΌΥ ΌαηΚς οἱ Ππαποία]
πκσίοης οἱ Ἱοραί οπΏίος οἳ απγ παίατο Τοτοίση ο: ἀοπποςίίς, ἰπ ογάοΓ ΓοΓ ἴπο
Ῥοΐτοίουπι Ορεταίῖοης {ο Όςε ρεΓ[οπιοά, ἴπο Ιπίσγοςί αοογιιοά απά ἴί5 ραγπιεπί, αξ νε]!
ας ἴπο ραγπιοηίς (οα5ῇ σα115) ραῖά Ὁγ εαοἩ (ο-[.ο55ος ἴο ἴπο ΟρεΓαίο: 5Πα]1 Όο οχοπηρί
Ποπ 4ΠΥ σεπετα] οἱ δροεία]. οτάίπατγ οἱ εχἰταοΓάἴπατγ ἴαχ. ἀπίγ., φἴαπιρ-άπίγ, ἀῑος.,
οτάίπαϊγ ος οχίταοτάίπατγ οοπίηθιίοη απά ἀοάποίοη απά Πα Όο σοποΓαΙΙγ
εχοπηρίοά ΠΓοΠΙ 4ΠΥ Ππαποίαἱ «παισο ἰπ Έανοιγ ΟΕ πο Ρίαΐίο απά αΠΥ Ππίτά ραΓίγ. 5ινο
Του πο οοπἰτοιίοη οἱ Ταν) 1258/75. Ππίοτοδί ασοστιιεά οἨ πο α[οτεπιοπίίοποά Ίοαη απά
οτος1ί αρτοσπποηίς αἴο ποί οχοπηρί Ποπ ἴποοπιο ἴωχ. ἸλΗΠ τοδροοί ἴο ΝΑΤ. ἴπο
Ρτονἰκίοης οξίοε ΥΑΤ Οοάο (Τανν 2559/2000). ας ἴπ ἔρτος, 5ΠαΙ! αρρ!γ.

14.14 Τμο αΌονο ρτονἰδίοης 5Πα]Ι αρρΙγ ποϊνν]ἡδίαπάϊπς {πο ρτονἰδίοης Οἱ ἴπο ἵποοπιο Ταχ.
Ορος, ἂ5 {Π ἔοτος, ΟΠΙΥ ΥνΙίΠ ποδροσί {ο ἴ5διιος (ἶαί ατα ποί αἀάτοςδοά Ὁγ {Πίς Απιοιο.

14.15 Τιςο Οοάε οἨ ἰαχαίίοη ΟΓ ΙηΠογίίαηος, ἁοπαίίοης, σἱ[ῖς Ιπίογ νίνος απά Ιοΐίσιγ σαΐης. α5
ταϊβοά Ὁγ ἴπο Εἰγδί ατίο]ο οἳ Ταν’ 2961/2001 (ΟΗ1εἷαΙ ἄονοτηπιοπί «αζείίο Α᾿ 266)
ςΠα]1 αρρ!γ Ιπ ἴΠο ονοηί ἴἶναί ἴλο οοπάΠίοης Εο: 1ΐ5 αρρ]ἱσαίίοη αγ πιοῖ,
6874 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγιζιο 15
Έεες απά Βοπί5ες
15.Ι Της Τοδςος 5Πα]! ραγ ἴιο Γο]]ουνῖης 5ιγίασς Τεος:

ΕΕΗΟΥ (50) Ἐπτος Ρε 5ᾳπατο Κἰ]οπποίτο ΟΕ ἴπο Οοπίταοϊ Αἴοα αππααΙ1γ ἁππίπς ἴπο
Ἐκρ]οταίίοη δίασο (Ε]Τ5ί Ρηαςς):

2.Όπε Ἠιπάτεά (100) Επτος Ρος 5αᾳατο ΚἰΙοπιείτο ΟΓ ἴπο Οοπίτασί ΑΤοα απηιαΙ1γ ἁυτίης
Ώιο Εχρ]οταίίοη ῥίασο (δεσοπά ΡΗαςς):

3.Τν/ο Παπάτοά (200) Έπτος Ρροί 5ᾳπατο ΚΙοπιοίτο οἳ ἴπο Οοπίταοί Ατοα αππιιαΙ!γ ἁυτίης
Ώιο Ἐχρ]οταίίοη ῥίασο (ΤΠΙτά Ῥμαςς) απάἀ 4ΠΥ οχίοηςίοη {Ποτοοξ ας ρτον]άσά [οι Ιπ
Αγίοις 2.3:

4. Τη αἀάϊποη {ο ἔεος ραίά Ιη τεδρεοί οἳ ραταρταρῃς (α). (0) απά (ο) αΌονς, οπε {ποιιςαπά
(1.900) Ἐπτος Ρροί 5ᾳπατο Κἰῑοπιοίτο οἳ ἴΠπο Εχριοϊίαίίοη Ατοα αππιαἰ]ν ἁωπίηςρ (ο
Ἐκχρ]ομα[ίοη ῥίαρο.

Έου πο Εγςί (αἰεπάατ Ύσαι ἔτοπι ΕΕ[εσῖῖνε Ὠαῖςα, ἴπο 5αΓ{ασο Εεο 5οί ΓοΓί]1 {π ραγασταρΙ
(4) αΌονο 5Πα]] Όο οα]οπ]αίοά ρτο-ταία Ποπ ἴπο Ε[ῆοσίίνο Ὠαίς (Πτοιισῃ {ο Ώεσσπιοος
313 οἳ εαἰά Οαἰεπάατ Ὑσας, απά 511 ὃο ραϊά νυπίη ΓΠἱτγ (30) οπἱεπάατ 4αγς οἳ ἴἴπα
Ἑ[οσιῖνο Πας.

Έου 5ιοσσσάῖπς Οαἱεπάατ Ὑσατς, ἴπο 5υγ{ασς [ους οί Γογίῃ ἵῃ ρᾳτασταρῃς (α). (0) απά (0)
3θονο μα]1 Ὄο ραίά Ιπ αάναπος, (Ππίγγ (30) οαἱεπάατ ἆαγς Ὀε[οιο ιο Ῥοσίηπίπς ΟΓ οας]
Οαἰοπάαι Ύσα.

Έου πο (αἰοπάατ Ύσαι ΙΠ ννΠίςοΠ (πο Ἐχρ]οϊίαίίοη Φίαρο ΟΠΊΠΠΟΠΟΟΣ ΥΠ] τοσατά {ο {ο
Ἐχρ]οϊίαίίοη Άτοα. ἴηο 5ωΓίαςς [οο 5οί ΓοπίἩ ἵπ ραταρταρΏ (4) αὔΌονο 5Ώα]] ὃς σαἰοι]αίοά
Ρτο-γαΐα ΤΓοπῃ {Πο ἀαΐο {ιο Εχρ[οίίαίίοη δίάσο οΟΠΊΠΊΕΠΟος {ΠτοιΙδῇ {ο Ώοσεπιοοι 315ΐ οἳ
φαά Οαἰοπάαι Ὑσαι.

Έου 5αοσερά(πς Οαἱεπάατ Ύσαις (ο ςυγζαος [οος 5οί Εογίῃ Ιπ ραγασταρῇ (4) αΌονο 5Πα]1
Ῥο ραίά η αάναπος, ἰτιν (20) σαἱεπάατ ἀαγς Ὀοίοτο ἴηο Ῥοσ]πηίπς οἳ οαο] (αἱοπάα
Ύεαγ.

Ῥυγ[ασο [οες 5Πα]] ὃς σαἱει]αίοά Όαδεά οἨ ἴΠο δΗγ[αςο ΟΓ πο Οοπίταοί Ατοα απά, ν/ηοτα
αρρ[σαδ]ς, οἳ ἴιο Εχρ]οἰίαίίοη Ατοας Πο]ά Ὀγ ἴἴα Γ.ο55ος ο ἴο ἀαΐο οΓ ραγπιοπί Ο 5αἰά
ευγ[αος τοηία]ς. ΤΠ ἴλο ονεηί ο 5αΓ{αος τοπαιἰσμπιεπί ἀυτίης α Οαἱεπάατ Ύσαι ΟΥ ἴπ ἴπο
ονοπί οἳ Εοτοο Μα[ειο, ἴ]ιο Τιαςςεο 5Πα]] ανο πο Γὶσῃί {ο Ῥο ποἰπιΌυιδοά ΤΟΓ ΑΠΥ
ευγ[αος Τοος αἰτεαάγ ραῖά.

15.2 Τῃς Τοδςος 5Πα]| ραγ ἴο πο Τ,αςςο: {]α Γο]]οννίπς αππουπίς α5 Ῥοπας:

1.Εΐνο Πιπάτεά {ποιςαπά Έπτος [500.000 Ἐπτος] ας α αἱσπαίατο Ῥοπας ννϊπίη 5ΙΧίγ (60)
οα]επάατ ἀαγς α[ίοι {πο ΕΕεσίίνε Ὠαϊς;
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6875

2.Όπο παί]]]οι Έτος [1.000.000 Έτος] ας α Εἰτί ΟΙ Βοπις:

3Τν/ο ποπ Έτος [2.000.000 Ετος] ας α ριοάιοίίοη Όοπις αξίοι ἴπο ομπια]αί νο
Ρτοάυςίίοη οἳ Ηγάτοσατοοης Ῥτοάιοςά απά δαναά ΓΤοπη (πο (οπίταοί Ατοα ΕΙγςί Γοᾶσ]ος
10 ΜΜΌοο (ἴοπ ππ]]οη Ῥαττο]ς οἱ Οταάς ΟΙ] ου οἱἱ οφαἱναἰοπί):

4.Όπο ππ]]]οπ απά ἵννο Παπάτεά (ποιιςαπά Έτος [1.200.000 Ετος] α[ίοτ {πε ομπιι]αίίνο
Ρτοάυείίοη οἳ Ηγάτοσαϊδοης Ρτοάπσαά απά Φανοά Γοπη ἴΠο Οοπίταοί Ατοα Πγςί οχοσοάς
15 ΜΜΌοο ({Ηΐοεῃ πι]]ῇοι Ὀαττείς οἳ Οπιιάς Οἱ] ος οἵ] οαιἱναἱεπῖ):

5Οπο πιο Έτος [1.000.000 Ἐπτος] αξίοτ νο οιπι]αίίνο ριοάιοίίοη οἳ
Ἠγάτοσατδους Ῥτοάιοσά απά Φανος {Τοπη ἴπο Οοπίτασί Ατοα Εγδί οχοοοάς 30 ΜΜΌοο
(Επἰτιν ππἰ]οη Ῥαττε]ς ο Οπιιάο Οἱ] οἱ οἱἱ οι να]οηί);

Ναιιτα! Οα5 5Πα]] Ὄο (αΚεη ἰπίο αοσοουπί Εοί ράτροδος οΓ ἀείοπίπίης {Πο ουπππ]αίίνο
Ρτοάιείίοη οἳ Ἡγάτοσατδοπς Ρτοάισοά απά Φανεά Ίοπι πο Οοπίταοί Ατοἢ ΠάςΓ
Αποιο 15.2 (0) το (6) απά Απιοις 15.3(9) Ὀγ οοπνετίῖης ἀαῑ]γ Ναἴιτα! (ας ἀο[νοτοά
ἀπίο οφιἰνα]εηί Ὀαττο]ς οἳ ἀαῑ]γ Οπιάο Οἱ] ρτοάιοίῖοι ἵη αοοοτάαηοο ΥνΙ(Π (ο Γο]]ουνίης
Τογπι]α:

ΜΡ(ΟΕκ Ηχθ0.Ι67 Ξ οᾳιἱνα]επί Ὀαττοὶς οἳ Οταάς ΟΙ

Νηογο

ΜΡΟΕ Ξ οπε (πουδαπά Ῥίαπάατά Ουδίς Εεοί οἳ Ναιιταὶ (α5.

Ἡ Ξ ἴπο παπι Όογ ΟΕ πα]]]οη Βπεϊςι Τπουπια! Ὀπίίς (ΒΤΟ᾽5 ρε; Μ5ΟΕ).

ΦΗοΠ ραγπιοηίς 5ΠαΙ] Όο πιαάς ννλίη 5ἰχίγ (60) οαἰοπάατ ἀαγς Εο]]οννίπς ἴπο ἆαγ (αι
Ώια τεδρεοίῖνε οιππ]αίῖνα ρτοάαοίίοη {γοςΠο]άς πιεπίίοποά ππάοΓ εαςἩ Απγιιοῖο 15.2 (0)
1ο (6) Πας Όσεῃ αοΠἱονος. ΤΠο 5ιγίασο Έεος απά Ῥοηπιιδες τοφιίτοά πάει Ππίς Απισ]ο
5Ώα]] ποῖ ὃς ἰπο]αάσά ἴπ Πιο Οπιυ]αίνο ΤοίαΙ Οµ{]οννς ἔου {πο ριγροςες οἳ σα]ου]αίίπς
Ώχο Κογαἰίγ ππάογ Αγῃοιο 13.

15.3 Της Τ655ος 5ΠαΙ1 εοπίπθιιίς {ο (πο (γαϊπίπς απά ΓαοΙ]ος 5αρροτί ο ἴἴνο ΠαππαΠ Το5οιΠοςς
οΓ ἤνο ΜΙπΙςΙγ οἳ Επνἰτοηπιοηί απά Ἐπεισγ/ΗΗΕΚΜ 5Α ας ππαια]]γ αστοςά Ὁγ ἴπο
Ῥαπίος, Ρος Ελαί ρήτροδο {ης Τ,ο55οο 5Πα]1 6ροπά ιο Εο]]ονίπς απιουπίς, ΟΓ ΡᾶΥ {ο ἴπο
Τ.εβδο/ΗΗΕΜ νο ἀἰ[ίοίοπος Ὀείννοση 51ο] απιουπί απά {Πο ἰταϊπίπς οχροπάΠίητες
γαατ]γ ἱποιτος:

1 ἀυτίης πο Εχρἰοτα[ίοη ῥίασο, 4ηΠ απποιηί οἳ οἰσΠίγ (οισαπά Έπτος [50.000 Ετος]
Ρει (αἰοπάατ Υοαγ.

2. ΠΟΠΙ ἴλο ἀαΐς (λαί (χο Τ/ο55ος ἀοε]ατος α Ὠϊδοονετγ {ο Όε οοπιπιοτοία!]γ οχρ]οί(αδ]ο
ππάς: Απισιο 7.4. απ απιουηί ΟΕ οπο Παπάτοά (πουςαπά Ετος [100.000 Ἐπτος] ρεΓ
Οαἰοπάα Ύσαι.

3.Ώυτίπρ ιο Εχριοϊίαίῖοη ῥίασο, απ απιοιηί οἳ οπο Ἠιπάτεά απά Γοτίγ Πποισαπά Ἐπτος
6876 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

[140.000 Έτος] ρε Οαἰοπάαι Υσας.

15.4 ΑΙΙ ραγππεπίς {τοπη ἴ]ιο Τ.ας5ες {ο ἴο Τ/ο55οΓ μπάσο: (ίς Αστοοπιοπί 5ΏαΙ] Όο πιαάς Ετος ΟΓ
ΔηΥ. ἀοάμοίίοη Ιπο]αάίπα, νοιί Ππιίαίοη, απγ ἀοάποίοη Ὁγ ναγ οἳ οἰαίπι,
οοιιπίοτο]αίπι ΟΙ 5οί ΟΗ(.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6877

Ατιο]ο 16
Να]αατίοη οἳ ΗγάΓγοσαγΌοης

ΤαΚκίπςσ Ιπίο αοοοιηί ἴπο ρτονίσίοης οἳ ἴο Ῥιοδιάοπίίαὶ Ώοσυτοο. ἴο ναίπο ΟΙ ΑΠΥ
Ἡγάτοσατοοης Ρτοάιοςά απά δανεά 5Πα]] ο ἀοίογπιίπεά ας [ο]]οννς:

16.1 Εοι Οπιάο ΟἱΙ

ΕΠ ἴπο οα5ο οἳ Αιπιὺς Γοπρί]ι δαΐος (α5 ἀεμπεά ἵπ Απίοὶς 16.1 (1) οἳ Οπιάς ΟΙ] Ὦ} πα
ΤΈεςςεο {ο Ιπάοροπάοπί ΤΠίτά Ῥαπίίος: ἴιο ρηίος 5ΠαΙ] Όο ἴπο ρτῖοςο ἔτεο οἨ Ὀουτά αἱ ἴ]αο
Ρίασο οΓ Ιοαάΐπς ἴπ Οτοςοσς, ('ΕΟΒ Θτεεος Ροΐπί οἳ Ώε][ίνοιγ") αοίαα!1γ τοα]ἱσεά ὉΥ ἴἴα
Έκ5ςεο ρτον]άεά (αί (Πε αϊά ργίος ἶ5 τεα] απά τοπςοπαῦ]ο. Α Ρπίςς 5Ία]] Ὀο εοηςἰάστοά
τοιςοπαῦ]ο ΙΕ 1{ ἄοος ποί απάι]γ ἀῑῑίει Ίτοπι ἴἴπο οβ]οία] 5ε]]]ηςσ Ρος, ας Εἰχοά ἴτοπι
ἅπηο {ο πιο ὉΥ {πο πια]οί οταᾶς οἱ] εχροτίπς οουπίτίες Γοι Οπιᾶς ΟΙ οἰοδεςί ἴπ αιιαΙίγ
10 ἴναί Ἠγάτοσαίθοης Ρτοάυσεά απά δανοά απά 5οἰά ὉΥ ἴ]ε Τ.ος5ος. αξίοί αά]αδίπιοπί ΟΓ
5ΗΟἩ Ρος {ο αἰ]ον/ Το: ναπαϊοης Ιπ ροοίξῖο στανΙίγ, 5α]ρμιτ οοπίοπί, νοἰαπιος,
ἱπαπερογίαϊοη οοδίς απά ἴογπις ΟΕ 5αΐο (ἴπο "ΟΗεἰαΙ Ῥτίος"). ΤΠ ἴπο ονοπί οἳ Οο5ί
Ίηςυταπος Ἐτείρηί (ΟΠΕ) φαΐος αρρτορτίαίο ἀοάμοίίοπς 5ΠαΙΙ ο πιαάς Εοτ αρρ[ἰσαδ]α
Ίπδυταπος 4Πά ΓοἰσΏί οματσες {ο οα]ου]αία πο ΕΟΒ (Τοςσο Ροϊπί οἱ Ώε]ίνοιγ Ρος.

2.

(θ Τη χο ο.5ς ΟΓ 5αΐος ὉΥ ἴἴιο Το55εο {ο ΑΕΕΙαίο Επίειρείσες απά Ιη [πο οΏδο ΟΕ
απαηΏίος τείαϊποά Ὁγ ἴ]ο Τ.οςςςο ΤΟΓ 5 ΟΠ Τοβίπίης ΟΥ μδο, απά ΤΟΥ απγ Οταάς ΟΙΙ
τοσεϊνεά ἴπ Κἰπά ὮΥ ἴο Τ.ο55ο:: (Ίο ανοτασε Υνοἰσηίοά ρήος. τες οη Ὀουτά (ΕΟΒ) αἱ
Ώπο ρίασο οἱ Ἰοαάΐπα. ἵπ οαος Οαἱεπάατ Οιατίοτ, α5 ορίαὈ]ςποά Ὁγ Αγηιζς Γοησί]
Φαΐος ΟΕ 5Ιπι]αι ἵγρος οἳ Οτιάο ΟΙ οΕ[οεοῖοά ἁωππα 5ιοἩ «απατίοτ Ποπι ἴπο
Ἡγάτοσατοοης Ῥτοάιοςά απά βανοά Γποπι ἴπο Οοπίταοί Αἴοα ὮΥ ἴἴνο Ταβδος ἴο
Ἱπάερεπάσπί Τμίτά Ῥατίῖες απά ὮΥ (Πε Τ,ο55ο: {ο (πίτά ραπίῖες

αὐ  Ἡ,ἁππης απγ Οαἰοπάατ Οµατίος, πο Αγπιζς ΓοπσίἩ δαἱος ΟΓ αΠΥ ἵγρε οἳ Οπιάς
ΟΗ πανε Όεοῃ πιαάς Ὁγ {Πε Γα55εο {ο Ἱπάεροπάεπί ΤΠΙτά Ῥαπίϊος, πο ὉΥ (πε Γο55ο: {ο
Επτά ραγίῖο5, οί]οτ {Παπ {ο ]εσα] επἰϊ(ος, ἀῑτεοί]γ οἱ Ιπάίτεςί]γ εοπίτο]]αά Ὦγ (πο δίαίο
τΏιο Ργίσς 5ΠαΙ1 Όο (πο ΟΠΙοἰα! Ρτίσο.

3. Τη πο ονοηί ἴἶιαί, ΓΟΓ ἴπο ριγροςες οΓ ραΓαρταρῃς (4) απά (0) οἱ Ελίς Απίοἰς 16.ἱ [πο
Ῥατιῖες «αηποί αδοσγίαίπ ἴπο ΟΠΠείαΙ Ῥτίος οἳ πο Οτιιάα Οἱ Ρτοάισεά απά βανεά απά
5οἱά ἴποι ἴἴο ρτίος 5ΠαΙ1 Ὃς ας ἀείογπιίποά ἵΠ αοοοτάαπος νΙ ραΓασταρΗ (9) οἳ Επὶς
ΑπιίοΙο 16.Ι Τοτ Οπαάς ΟΙ Νίο. αἲ ἴπο πιο οἱ οαἱου]αίίον. ἰς Ὀείπο [ου]γ απά
αοϊϊνε]γ ἱταάςά ἴπ (πο Ιπίεγπα(ίοπαἱ πια(κοί απά Πας κἰππῖ]αγ ε[αταςίαγἰςίῖος (56Η ας. ὉΥ
ν/αγ ΟΕ οχαπιρ]ε οΠΙΥ. 5ρεοῖῖο στανΙΏγ απά 5αἱρήιΓ οοπίεηῖ) {ο πο Οπιάς ΟΙ] ἵη τεδρεοί
ΟΓ ΨΠΙΟΠ ιο ργίοο ἶ5 Ὀοίπς ἀοίογπιίποά (πο "Μαϊκοτ Οτιάο"). ΤΠο ΕΟΒ 5ο]πς ρτίος
ΟΥ ἴπο ΜαϊκοΓ Οπιιάς 5ΠαΙ] Όο αποσγίαϊπεά Εοπι Ρ]αΐῖς Οταάο Οἱ] Μαικοί Ἠίτο ἀαἲ]γ
ρυ0ἡἰσαίοη ("Ῥ]αΐϊς").

41π ιο ονεηί ἴΠο Ῥαγίῖες Τα11 {ο αστος προῃ ἴ]ο Ιάοπίίγ ο ἤιο ΜαϊΚοτ Οταάς, ΑποΙο
6878 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

16.3 «Πα[] αρρ!γ.

5.ΤΠο Ριος. ΓΟΙ ἴῆο Ριπροδος οἳ ραγασταρΏ (ο) οἱ Ππίς Αποϊο 16.ἱ Πα]! Όο ἴπο
απηπιοίϊο ανεΓασς ΟΕ ἴ]ο Ιον) απά ΠίςδΗ ρτίςος Ρεί Ὀαττο] οἳ ἴπο ΜαϊΚοι Οταάς ἀωτίης ἴα
Ριεσσάίησ 5ονεη (7) οοπ5οοιΏίναε ἆαγς ΠίσΗ απά Ίονν ΕΟΒ Ριίοςς Γοτ οπο ἀαγ. ας
Ρι0]δμοά ὉΥ ΡΙαϊίς, οἳ ἴπο Ματκοι Οπιιάς αξίο αά]αςίππεηί οἳ 5Ις] Ρρτίσοος {ο αἰ]ον Γογ
νατίαίῖοης ἴπ αιαΠίγ, αηδρογίαίίοη οοδίς. ἀε]ίνοιγ Ππις, ραγπιεηί ἴοπις. ἴπο πιαϊκοί
ατοα ἴπ ΥνΠΙοἩ πο Οπιάς Οἱ] ἰς Ὀοίπο 5ο]ά, ἴἴο ρτῖσος αναἰ]αδίο νθχίΠ ῆιο ἆοπιοςίῖο
πιατκοί, ρτοάιοί γἱε]ά, 5αα5οπα[ ναγίαίίοη ἴπ Ρρηος απά ἀοπιαπά, πιακοῖ ἵτοπάς, ΟίΠοΓ
οοηίταςί ἴοιπῃς {ο [ο οχίοπί ΚΠΟΝΝΗ απά οίπο τε]οναπί [ασίοις. Ίλ/Πετο ἴἶιο οαἱομ]αίίοπ.
Το: ἴλο ανετασε ρτῖςς ἰπο]αάος α ΙνοεΚκεπά ο: α ἆαγ προπ ΥνΠίοΙ Ρ]αἰῖς ἰς ποί ρα [Ισῃμςς,
Ώχοη ἴο Ἰαδί ριῦ]ςμοά ρτῖοο 5Ώα]] Όο αρρ]ίοά Το: ἴπο ἆαγ οἱ ἀαγς αροῃ ν/πίος Ρ]αἴίς ἰ5
ποί αναἰ]αθίο.

6. ΤΙο ΕΟΒ. ρτίσος το[ετιοά ἴο ἵπ ρατασταρΙ (ο) οἱ πὶς Αγοίο 16.ἱ 5Πα[] πο
πο]αάο οΗ]οίαΙ 5αΐᾳς ργίοος 5αί ΌΥ σονοετηπιοπία] αιϊλοτίῆος οἱ οἴ]οι ργίσος οσίαὈ]ἱςῃοά
ἵπ. σονοτηπιοπί ἰταπδασίίοης, οχοῄαησος, Ὀατίοι, δροί σαΐᾳς, τοςίποίοά οἱ ἀῑδίτοςς
Ππαπςασίίοης, 4ΠΥ οἴποΓ (αηςασίίοης ν/ΠίοἩ απο απεοοἰαίοά υνῖι δρεοῖαΙ Εἰπαπεία! ΟΓ
οοπηπιοτοία| οοηςἰἀοταίίοης ο οίποΓ ἀἱδροςΗίοις ποί οοηἰςίοπί νίΠ ργονα(]πς πιακοῖ
Ρτίσες Εοτ σἰπιῖ]ατ Οπιιάς ΟΙ].

7. Ίη ο ονεπί ναί Ραϊίς οοΏδος ἴο Όο ρι0]ἰδοά Το: α Ροποά οἳ Ππίτιγ (30)
οοπςοσυίῖνα Βιδίηοςς Ώαγς, ἴπο Ῥαπίίος 5ΠαΙ] αστος οη απ αΠοιπαϊϊνα ἀαἰ]γ ραὈ[σαίίοπ
ΟΓ ςἰπιί]αγ παίητο απά σίαίυτο αδοά ἵη {ο Ιπίογπα(ίοπαί ροίτοίουπα ἱπάαςίτΥ. Η ιο Ῥατίίες
οαηποί ἃρτος ΟΠ ἴο Ιάοπίίιν οἱ απ αἱίογπαίίνο ἀαΙγ ριαῦ[οαίίοη ας α[οτοσαίά, Ατιοιο
16.3 «Πα[] αρρ!γ.

8. Έου πο ριγροδες ΟΕ {Ππῖς Απιοίο 16.1, ἴπο οχρτοςσίοη “Αγπις Τεησίῃ δαἱος”
Πιοβης σα]ος οπίοτεά Ιπίο Ὀείνίοι α Ιπςσ 5ε]]ο: απά α νν]]]ηςσ ρυομαςοΓ ΟΠ
οοπηπιοτοία ἴογπις τοβ]οσίίπς ουιτοηί ΟΡΟΠ πιαγκοί οοπάΠίοπς απά οχο]αάος οχεμαησες.
Ῥατίος, τοςίγὶοίοά Οἱ ἀῑδίτοςς (Γαπςασίίοης ΟΓ ΔΠΥ οἴμογ (Γαπςασίίοη ΙΝΠΙΟΠ {5 αρςοοἰαίοά
νηῃ φροεἰα] Ππαποία| ο οοπιπησγοία] οοηἰἀσταίίοης.

16.2 Του Ναἴιτα] (ᾳ5. 6οπάσηδαίΐος απά οἴμει Ἠγάτοσατοοις απά Βγ-Ρτοάυεῖς (οἴ]ει ἴἴλαη
Οπιάς ΟΙ)

Ί,  Ἱπ ἤιο οηδο οἱ Ηγάτοσαίροης, οἵμει χα Οταάο ΟΙ, απά Βγ-Ρτοάποίς, 5οἰά Ὁγ (ο
Ταδρες, ἴο ρτίος 5Πα]1 Ὄο [νο αοίαα] 5ο]]ίπσ Ρρηίος τοβ]σοά ὮΥ ἴπο Τ.955ος ρτον]άοά ἴἶναί
Ώιο σαϊᾷ ργίος ἰ5 τοἙ απά τοαςοπαῦ]ο. Α Ρρτίος 5Πα]1 Όο οοηρίἰάοτοά γοπςοπαῦ]ο 1 Τί ἴαΚκος
αοσουπί ΟΓ ρτίσος ουττοηί Ετοπι {πιο {ο ἔἴπιο οἩ ἴο Ιπίογπαίοπα| ππαγκοῖ, ἴηο ραπίο]αΓ.
ολατασίοτίίῖος οἳ ἴιο ρτοάιιοί, απά ἴο ρτῖοο οἳ αἰίογπαίῖνο Εοὶς Ίη ἴπο ρίασο {ο ν/π]ο
Ώιο σας ἶς ἀε]ίνοτεά.

2... Ἱπ ία σης ΟΙ Ηγάτοσαϊθοπς. οἴμοΓ ἴἴναη Οταάς ΟΙ]. απά Βγ-Ρτοαιοίς τοίαϊποά ὮΥ
Ώιο Τιοςςεο ΤΟ 15 ΟΥΝΗ τς οἱ τεσοίνος η Κίπά ὉΥ [ιο Τ.οςογ, ἴα ρτίοο 5Ώα]] Όο αρτεοά
Ὦ} ὈοίἩ (χο ΤιοςςοΓ απά ἴιο Τ.ο55ος. αοοοιπί Ὀείπο {αΚκοῃ ΟΕ {πο ΡρΓίοο τοβογιος {ο ἰΠ {ο
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6879

Ρτοσσάἰίπρ ραταρταρῃ 16.2 (α).

16.3 Ἐχροτί Ὠείοιπι]παἴῖοῃ.

Τη Ώιο ονεηί οἱ απγ ἀΙΙῆετοπος, ἀερυίο οἱ Γαΐ]ητο {ο αστος Ὀείν/εση ἴο Τ.955ΟΙ απά {ο
Έδςεο αροιί ἴο να]ιο οἵ Ρίο ΟΓ ηΥ ἨΗγάτοσατροπς ΟΙ ἴἴο ΠΙάΠΠΟΙ ἴπ ν/ΠΙοΠ 5ο]
να]ας ο: ργίσς ἶ5 {ο Όο ἀοίοιπιηεά. ἵη αοοοτάαηοο νι {πο ρτον]σίοης οἱ Είς Αποις,
Ώχο πιαϊίογ Οἵ πιαίίοις αἱ ἰδδιο 5Ώα]] Όο 5αθ]εοί {ο ἀοίοιπιπαίίοη Ὦγ ἴπο δο]ο Εχροτί η
αοσοτάαηος νν(ι Απϊσιο 23.

16.4 Έο ἴιο ριγροδες Οἱ Ππίς ΑποΙς, αΠΥ το[είοπος {ο ἴ]ο Τ.ο5δος 5ΠαΙΙ ο ἀεεπιεά {ο ὃο α
το[οΓεπος {ο {Πο Τ05566 ΟΙ ΔΠΥ (ο-105569.
6880 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγις]ο 17
Μοαςιτεπιοπί οἱ Ηγάτοσατροπς απά Βγ-Ρτοάιοίς

17.1 Το Τκεδεο, αδίης Ἱπίογπαίίοπαί ςίαπάατά πιαβςιτοπηοπί πιοίποάς. 5Πα]Ι πιοᾶδιτο αἲ
Ἡγάτοσαιροης οχίταοίοά αἲ [Πείγ ρίασο ο οχίταϊοη απά 5Ώα] αἰσο πποᾶσιτο αἱ]
Ἠγάτοσατοοης απά Βγ-Ρτοάυοίς Ργοάισοά απά δανεά ριςιαπί {ο Αποις 17.2.

17.2 Κερτοδεπίαίνες ΟΕ ἴπο Τ.οδ5οΓ Πα] Πάνο ἴο τἱσΏί {ο Όο Ρρτοδεηί αἱ απά οὔδοινο 5ο
πιοαςιγοπιοηί απά {ο οχαπιίπο απά ἴοδί μαίονοΓ αρριίαποος ατα πο. ΤΕ προῃ 5ος
οχαπιἰπα[ίοη ΟΥ {οδίίπς απγ αρρῄίαηοο 5ΏαΙ! Ὁς Τοιπά {ο Ὄο οί οἳ οτάεΓ οι ἀο[εσίῖνε ἴη
ΔΗΥ νναγ ἴἶο Το55οΙ πιαγ τοφπίτο ἴαί πο 5.πιο Ὃς ριί ἴπ οτάοΓ ΟΙ τερἰασοά Ὁγ [ο
Ταδδες, απά ΙΕ αηΥ 5αοἩ Τοβυοςί ἰ5 ποῖ οοπηρ][ἰοά νν](ῇ ἵῃ α τεαςοπαδἰα πιο εροοῖβίεά ὉΥ.
Ώιο Τ.αςςο:, ἴ]ο Τ.955ΟΓ ΠΙαΥ οαιι5ο {ο 5αἱά αρρ[ίαπος {ο Όο ριί {Π οΓάςΓ ΟΓ τορ]ασσά απά
ΠΙ8Υ Τοσονοί {ΤΟΠΙ {Πο Τ,ος56ο {Πο οοδί ΟΓ 5ο ἀοΐης.

17.3 ΙΓαροπ οεχαπηἰπαίίοη ὉΥ ἴς Τ.6550Υ, ας α[ογοαίά. 4ΠΥ οΙΓΟΓ ΟΙ ἀο[οοί ἰ5 ἀϊδοονοτεά ἴπ απ
αρριίαπος. 5αοἩ 6ΙΤΟΓ ΟΓ ἀοξοοί 5ΠπαΙ] Ὀο ἀεσπποά {ο Ἠανο οχἰσίοα [οι τος (2) Μοπίἡς
ΡΕΙΟΙ {0 1ΐ5 ἀϊσεονετγ οἱ ΊΤοπι ἴα ἀαΐς Οἱ (Ίο Ιαδί οχαπ/παίίοη 4Πά {οδίίπς, νηἰομ ανα
Ἰαδί οσσουττοά απά απαπίῆος 5ΠαΙ1 Όο αἀ]αίοά αοσοτά(ησ]γ.

17.4 ΤΕ ἤια Τιοςςεο ἀοδίτος {ο ε[οοί πιοάι[ιοαίίοης {ο ἴἶνο πιοαςιγίης Ιηδίγαπηοηίς, ἰ{ «Πα]] σίνο
τοβςοπαῦ]ο αάναηοο ποῖῖος {ο (ο Τ/ο55ο: {ο επαδ]α {χο Ιαΐΐοι'ς τεργεςοηίαίἰνος {ο αἰίοπά
Ώπο πιο ΓΠσαίίοης.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6881

ΑτιοΙο 18
Φα{ἱς[ασίίοη ΟΕ ἀοπηποςίίς τοαιιΙγοπιοπίς

Ῥυπειαπί ἴο ραΓαρταρῃ 1 οἳ απι]ο]ς 7 οἳ πο Ηγάτοσατδοης Ταν, ἵη οαςς ΟΕ ννατ, ἀαησοι Οἱ να:
ΟΓ 4ΠΥ ΟΙΠΕΓ δίαΐο ΟΓ οΠΙΟΓΦΟΠΟΥ ἶπ Οτοσος. πο Γ/ο655ος 5Ία]1, αροῃ τεφιιεςί ὉΥ ἴπο οίαΐο, πιᾶΚο
αναϊ]αθίο {ο ἴπο ἸΙαΐίογ αἲ ο: α δρεοϊβΠεά ροπίοπ ΟΕ ῖς «Ἠατο οἳ ἴο ρτοάιοίίοη ΟΕ
Ἡγάτοσατοοις απά Βγ-Ρτοάμοίς ΠΤοπι ἴπο Εχρ]οϊίαϊϊοη Ατοα. ρτον]άοά ἴναί, 18, ἱπιπιοάιαίς]γ.
ΡΓΙΟΓ {ο ἴἴο οχοτοῖσο ΟΕ {πο αὔονο οπί]επιοπί ἴΊοτο αἴο 5ονοταὶ Ἐχρ]οίίαίοη Αγοας η ἴπο
φαπιο Οοπίτασί Ατοα ΟΓ οίμοΓ οοηίταοί αΓσας ἰπ Οτεσος. ἴ]ιο Τ,οςςες᾿5 οοπίταίοη ραγςυαπί {ο
5αςσἩ τοφιεςί Πα]! Όο αρροπίίοπεά οἨ α ΡΤΟ ταία Ὀαδίς απιοης 411 {ο Ίαςςοος οἱ αἲ1 [ιο το]οναπί
αἴσαδ.
6882 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑΕΤΙΟΙΕ 19

Ἐοοογάς. Κεροτίς ΑΝΡ Παία Ιηδρεοίίοης

19.ΙΤΠς Γοβ5ος 5ΠαΙ!, 5αὈ]εοί {ο ἴπο ρτονἰδίοης οΓ {Ππίς Απιιοίς:

1.κουρ ουτοΠί, οοπηρ]είς απά αοουγαῖς τοσοτάς Ιη {ο Φίαΐς ΟΕ 411 Ῥοίτοίουπι Ορεταίῖοης
απά 1ΐς αοἰϊν]{ΐος Ι1Π {ιο Οοπίταοί Ατοα;

2ροιπηῖϊ ἴ]ο Το5ςοι'ς τερΓοδοπίαϊῖνες {ο Ἱπδρεοί ἴπο Ῥοίτοίειπι Ορεταίίοης απά ἴ]αο
τοσοτάς Κορί αοοοτάἶης {ο ραταςταρ! (4) αΌονς;

3,αὈπηῖϊ {ο ἴς Το55ο: αἲἱ Ὠαία, α5 τοφυίτοά ριγςααπί {ο ραταρταρΏ 10 οἳ Αποιο 7 οΓ ίπο
Ἡγάτοσατοοης Τ/ανν, απά

4 πιαϊἰηίαίη τεοοτάς ΟΙ οορίο5 ΟΕ ίππο Ῥτοργοίαιγ Ὠαία ἵπ («ποσσο αΠπά «Ώσυτο Ελαί (πο
ΤεςςοΓ Πας πητοςίγἰοίοά αοσο»ς {ο 5ΗοἩ ἀαία, ας τοφαίτοά ριςιαπί {ο ρατασταρῃ 10 οἳ
Απιιοις 7 οἳ ἴιο Ηγάτοσαίθοης Ταν.

19.2 Τιε Τοον/ίπς τοροτίς απά ἁαΐα 5ΠαΙ] Όο 5αρρ]ίοά {ο ἴἴιο Το55οι ν/]οιί ἀοίαγ αροπ
Ῥοίης ἀταν/π πρ οἱ ουίαίποά:

1,οορίες ΟΕ σοο]οσίσα[ 5ιγνογς ψί 5αρροτίπς ππαϊογία], αοοοπιραπἰςεά Ὦγ ἴο το]οναπί
πιαρς;

2.οορίες οἳ σεοριγσίσα] 5αγνογς νὰ 5αρροτίίηρ πιαϊογία|, ας ννο]] ας οορίες ΟΕ τοσοτάςά
φοἰσπιίς πιασποῖῖς ἴαρες; απά Ιπίογρτοίαίοη τεροΓί5; ΙΠ {Ίο σ.ςο οἳ ἀπι]]ίπς, ἀαῑ]γ τοροτίς
ν/πί]ο ἁγί]]ῖης ἰ5 ἴπ ργοστοςς απά εορίος οΓ τεσοτάς οοπίαἰπίης ΠΗ]1 ραγίοι]ατς ΟΕ:

ὤὢ Ώιο ἀπ]]πα, οροΓαίίοης, ἀεοροπίῃς. ἰοςίησ, Ρἱασσίπσ απά αδαπάοηπιοπί ΟΕ
να]]ς:

αἲ Ώιο φίταῖα απά Όσοι] Πητοιισὴ ννΠίοΙ ννο]]ς απο ἁγί]]οά:

αιἲ) Ώιο σα5ίης ἱησοτίος ἵῃ Υνο]]ς απά αΠΥ αἰίογαίίοη ΙΠ 5πο] οαδίπς; απά

(ν) 8ΏΥ αηιί[ογ , οίποΓ 5αὈσυγ[αος Το5οιΓοςς οοποοπίταίίοης ας ροί Αγιοιο 7.2.

οἵ άαπροτοιις ςαὈδίαποος οπεοιπίοτεά;

3.οορίες ΟΕ τοσογάς οη ργοάιοίίοη ἴορίς οαιγίοά ΟΙ, ας ννο]] α5 αΠΥ 5ΓνοΥ το]αίῖης {ο (ο
ἠπ]ία! ρτοάιοίίοη ΟΕ οαοἩ ννο]]:

4.οορίο5 οἱ αἰΙ απα]γςίς τοροτίς οἳ οοἵο 5αππρ]ος απά 5απιρ[ίπς ρτοσσάιτο Γο]]οννοά

5.οορίες ΟΕ 4ΠΥ οἴπει ἰοοηπίσα] τοροτῖ ΥΥΠΙΟΙ ΠΙΥ Όο ἁτανπ αρ τορατάίπςο ἴο
Ῥοίτοίοιπι Οροτα(ίοης; απά
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6883

ο-ἀαἴ]γ ρτοάιείίοη τερογί5 απά αἲἱ το]οναπί ἱπ[οτππαῖο το]αίος {ο ρτοάιςίίοη.

19.3 Τιιο Τ.ο65ος 5ΠαΙ1 απατίο]γ ςαὈπηίϊ ἵῃ απ οἱοσίτοπίο ΓΟΓΠΙ, α Ἠ5ί ο οσο] οοπίταοί ἴπ Τοίος
ψηΙΠ1 τοδροσί {ο Ῥείτοίουπῃ Οροταίίοπς ν/ΠίοἩ οοπίταοί να]ας ἰ5 Π{σ]οι ἴἴαη Εἶνο Πιπάτοά
Ώποιςαπά (500.000) Ετος. δΗςΠ Ι5ί πα]! Ἱπο]αάς ἴἴο 5οορο. ἴπο οοπίτασίίπρ ραπίος απά
Ώιο να]αο ΟΕ ἴπο οοπίταοί. Α5΄ 5οοη α5 ρταοίίσαθίο Ἱροπ τοφιεςί ὉΥ ἴπο Τος5οί Ιπ
αοσοτάαηοο ψίΠ ΑγιοΙο 25.2. ἴπο Τιεςςεο 5ΠαΙ1 5αὈπιήΐ α οΟΡΥ Οἱ ἴο τοβιοςίοά οοπίταοῖ.

19.4 Τίιο Τεςςεο 5ΠαΙ] φαῦπηίί {ο ἴπο Τιεςςοτ ἀοίαί]εά αιατίοτ]γ απά αηπια! ΕπαποίαΙ απά
ἰοομηίσα| τεροτίς οἳ ς αοινίῆος ππάο ἴπίς Αστοοπιοπί. ΟπαΓίοΠγ τεροτίς 5Πα]! Ὁο
φαοπηἰοά νπίη οπο (1) Μοπίι οἳ ἴπο οχρἰταίίοη ΟΕ οἑο[ι Οαἰοπάατ Οµατίο απά ἴ]αο
απηια! τοροτί νΠίΠ (ητος (3) Μοπίης οΕ ἴπε οπά οἳ οσο] (αἰεπάατ Ὑσατ.

19.5 ἨΠΕπίη τος (3) Μοπί]ις οἳ Πο οπά Οἱ ἴπο (αἰοπάατ Ύσαι ἵπ αποςίίοη - επ]οςς α 5ΠΟΓΙΟΓ
Ρετίοά 5 ργονίάςά [οι Ιοάρίης ἴπο {αχ τοίπτη ΠΠάοΓ ρατασταρΏ 5 ΟΕ απῖοἰα δ οἳ ἴπο
Ἡγαάτοσαίοοης Τανν, ἵπ νπίοὮ οα5ο [πίς 5Ποτίοι ροτίοά 5Πα]] αἶσο αρρΙγ - ἴπο Ταςδος
φΠα11 φασπηήί {ο ἴῆχο Τ/ο55οΓ οορίος ΟΕ ἴιο οίαΐοπιοπί ΟΓ Ίποοπιο απά οχρεπάΠίιτο ἁγαννῃ
πρ ἶπ αοσοτάαποο ΨΙί1 Αηποχ Ο.

19.6 Τίο Τιο5ςεο 5ΠαΙ] ςαοπηίί τεργοςοηίαίίνο 5απιρίος ΟΓ ἁτί]]ης οοἵο5 απά ουΏίηρς ἵαΚοῃ
Τοπ οαοἩ ΥΜοΙ]. ας νο] ας 5απιρ]ος οἳ ργοάιοίίοη ΕΠαίάς. Όροι πο οχρίταίίοη Οἱ Εηίς
Αστοσπιοπί, 5απηρίες ΟΓ ἁπι]]]ης οοἵος απά ου{ίπσς τοπιαϊηίπρ η ἴἴο Ροςδοςδίοη ΟΥ {λαο
Τ55ες 5Πα]1 Ὀο ἀα]ίνοτεά πρ ἴο ἴ]ιο Τ.655οΓ.

19.7. Τίο Το55οΓ ννατταπίς ἴπαί Ι{ πας ΕΠ] {ο αἲὶ δίπίο Ὠαία απά σταπίς {ο ἴἶπο Τ955ος απ
ππουπάΠίοπα1. τογα]!γ ἔτος, Ιοσποο οΠΙΥ ΓΟΓ ἴοδο δίαίΐς Ὠαία Πε]ά ο ἀενο]ορεά ὉΥ ἴἴα
Τα55οΓ υπ] ἴπο Ε[εοίῖνο Ὠαίο (οχο]αάἶης αΠΥ ἀαΐα αοηιίτοά απά/οΓ ρτοάισοά ΙΠάΟΓ.
Ώπο ποή-οχο]ισίνο πηατίπο φεἰσπιίο ἀαΐα αοηιἰςΗίοη απά 5οΓνίοςς οοπηπιοηοσά οἨ {λαο
266 οἳ Οοίοῦει 2012). ναί Πα]! τοπιαίη να]ά Το: πο ἀιταίοη οἱ {Ππίς Αστοσπιοπί {ο
ἄοσςςς τοίαίπ ἀπά πο 5ο ἀαία ΤΟΓ ἴπο ρήροςος οἳ οοπάιοίίηςσ [πο Ῥείτοίομπι
Ορεαίῖοης. Το Τιοδςο 5ΠαΙ] Πάνο Πίο ἴο αἲἱ Ὠαία απά σταηίς ἴο Του απ
ππουπάΠίοπα] τογα]ίγ ἴτεο Ισοπος να]ίά ΓΟΓ ἴπο ἀπταίίοη ΟΓ {Ππίς Αρτοοπιοῃί {ο ἄοσςςς,
τοία]η απά δα 5Ιο]Ὦ ἀαία ΓΟΓ ἴπο ριγροςες οἳ οοπάποίίπρ ιο Ῥείτοίουπι Ορεταίΐοης.
ΦΗοἩ Πσοποςς 5ΠαΙΙ Όο οχο]ιςίνο ἰπ τεδρεοί ΟΓ ἴπο Ὠαία το]αῆης {ο αἰἱ ρατίς οἳ ἴἶο
Οοπίταοί Αιοα υνΠίοΙ Ἠανο ποί Όσοι τοπααἰσηοά οἱ 5ιπτοπάστοά Ὁγ ἴπο Τος5ος απά
ποπ-οχο]ιςίνο ΤΟΥ {πο ατοας τοἨπααἱςηοά οἱ ςατγοπάστος Όγ ἴἴια Τιαςςςο ἀιγίης ἴἶιο ἴογπι
οἳ ίς Αστοοπιοπί. ΝοϊνΠςίαπάίπσ {πο αθονο, ἴῆο Τοςςοι 5Η Κεορ αἱ Ὠαίΐα
οοηΠάεπίίαἱ απἀ. 5αθ]εοί {ο Αποις 19.14. ἴἴχα Τιαςςοτ 5παΙ] Ός οπ]εά {ο ἀῑδε]οςο 5ιιοῖ
Ώαία ΤΟΓ ρυτροςος οἳ ρτοπιοίίπς {οπάοις ννΙ{1 τοδροσί {ο οχρ]ογαίίοη απά οχρ]οἰία[ίοι οἳ
Ἠγάτοσαίροης ἴπ αάἀ]αοοπί αἴσας.

19.8 Τ[ο Τ.655ο( αοκπον/]εάσες (πο ρτορτίείαγ τἱσ]ηίς ο ἴ]ο Το55οο ἶπ ἴΠπο Ῥτορπίοίατγ Γαία
ψΙΟΝ Πα] ο ρτοίοσείοά Ποπ ἀἰδοίοδιτο, ιπίο5ς πια] αστουά οίποιν/ςο.
Ῥτορηοίατγ Ὠαία 5Πα]] οοπίίπας {ο Ῥε ἴΠο ΡΓορεΓίγ Ο {πο Τ.α55ςο.

19.9 Το Τιο55οΙ ΠΠαΥ 15ο ο Ὠαία [ο σίαἰἰδίίσαὶ απά/οί 5οἰοηίϊ[ο ΡιΓροδος α5 πιαγ Όο
6884 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

τορα]τοά απάοΓ [πο Ταν’. Όροι τοφιοςί ΓΓΟΠΙ {ο Τ655οΙ απά 5 θ]εοί ἴο Ρίο: Πίοη
οοηδοπί ΓΓΟΙΠ {1ο Τ.ο556ς, (ο Τ,ο55οΓ ΠΙαΥ 5ο Ρτοργιείατγ Ὠαΐία ΤΟΥ {ο 5αππο ρι/ροδες
α[οτομποπ(ίοποά.

19.10 Το Τιοςςεο 5Πα]Ι ρτοπιρί!γ τεροτί {ο ἴἶο Τος5οί ονεΓγ ἀἰσοονοιγ ΟΕ 5αῦσιγίασο
τοδουτοςς οἴμοι (πα Ηγάτοσαϊθοης οοποσπίταίίοµς α5 ρε: ΑπίεΙς 7.2.

19.11 Το Τοδ5οΓ 5ΠαΙΙ Κεερ αἱ Ὠαία απά ῬΡτορτίείατγ Ὠαία τεσοῖνοά Ποπ ἴο Το55ος ἴπ
το]αίίοη {ο αἰ ρατῖς οἳ ἴπο Οοπίτασί Ατοα οοπΏάοπίία|. Τί πιαγ, Ποννονοτ, 5αὈ]εοί {ο
Σ.εςςες᾽5 ΡΓίοί νο οοηςοηῖ, ἴο ρτονἰδίοης οἳ ΑγίοΙος ΑΡΘΡΟ 0 απά ΑΡΘΡΟ 0,
απά σα0]οοί {ο οχοοιίοη ΟΕ α 5εραταίο υπάσγίακίπο οἳ οοπΠάςπίἰαΠίγ. ἀἰδοίοδο 5ασΠ
Ὠαίΐα υπάοΓ ἰῖ τεδροηςΙδίΠγ {ο ἱπάερεπάεπί 5οϊοπίξιο Ιηςιαῖοις οἱ οοπςι]ίαηίς,
ἀαοίης ας {πο Τιο5ςογ5 αἀνίςσογ 1Π το]αίίοη {ο [πο Ῥοΐτοίοιπι ΟρεΓαοης. Ι ΠΙαΥ αἶςο µ5ο
Ένα σαἱά ἀαΐα 1Π ἴἴπο οοπάιιοί οἳ αγοἰταίῖοη οἱ ἁππίπς Πσαίϊοη Ὀοΐννοςη {ιο Ῥατίίος.

19.Ι12Τ1ι Τεςδεο 5Πα]] ποί απγοαςοπαδ!γ ννο]ά ἰίς οοηδεηί {ο τοςιοςίς ΟΕ {πο Τ/0550: {ο
ραὈ]1ςΗ οἱ οοπιπηιηἰσαίο {ο Ἱπάορεπάσπί 5οἰοπίῖβο απάἀ ασαάσπιίο ἰππηταίοης ΤΟΥ
φοἰοηίϊ[ίο ριγροςος, οροοἰξῖς ραγίς ΟΕ ἴπο Ὠαία. ἵΕ Ες οαπ Ὀο ἆοπο ννϊ(λουί ἀείτίπιοπί {ο
ιο Τ,ο55ος᾿5 ΙΠίοΓοςίς.

19.13 Της ΤεςςοΓ απά ἴί5 τορτεςοπία(ῖνες 5Πα]1 Πανο τὶσηῖς {ο αοοςςς {ιο Οοπίταοί Ατοα αἱ αἲἱ
τοβςοπαδἰα εἴπιος απά τεαςοπαδ]α Ιπίογναίς, απά νι τοπςοπαῦ]ο ργίο ν/γὶίοη ποῖῖοο {ο
Ώιο Τοδρος. αἲ (Ποίγ ΟΝΗ ΓίςΚ (6ανο ν/ηοτο Ιπ]Ιτγ οἱ ἁαπιασα τοση]ίς {Τοπι {ο σος
πορ]ίσοπος Οἱ νν]Εα] πιὶςοοπάιιοί ΟΕ χο Γ955ος) απά οχροηδο. ΙΠ ΟΓά6Ι {Ο;:

(ὢ οὔσεινο Ρείτο]ουπῃ Ορεταίίοης;: ΟΓ

αἲ Ίπδροςί αἲἱ απ»οίς. τοσοτάς, Ὠαία απά Ρτορτιείατγ Ὠαία ον/πεά οἱ πιαϊηίαϊπος ὉΥ
Ώιο ῶρβ5ος το]αίπα {ο Ῥοϊτοίουπι Οροταίίοις, ρτον]άοά ναί ἴἴνο Το55οι απά ἰῖς
τορτοςοπίαίῖνος Πα] ποί ΙπίοΓίοΓο γη] ἴπο Ῥοΐτοίουπι ΟρεΓαίοης ΙΠ οχοτοἰσίπς 5ο]
σης; ο

αἲθ πιαΚο ἆ τοβςοπαδίο ΠΙΠΊΟοΓ ΟΕ 5ιγνογς. ἁταν]ησς, ἴοδίς απά οορίες ΤΟ ἴα
Ριτροςς ΟΕ πιοπΙ{ογίης {πο Το55ος’5 οοππρ]ίαπος γη] {ιο ἴουπῃς ΟΓ {Ππὶς Αστοσμιεπί. Ιη 5ο
ἀοΐπς, πα Γο55οΓ απά Ιῖς τερτοςοπίαϊῖνες 5ΠαΙ] Όο οπϊ(]οά {ο πιαΚα τοαςοπαδ]ο τς ΟΕ {πα
οαιἱρπιεηί ΟΥ ἰηςίγιπιεηίς ΟΕ {ο Τ.ο55ες ργον]άσά ελαί πο ἁαπιασε {ο ἴπο εηιἠρπιοπί ΟΓ
ἰπίγαπιοηίς ο: ΙΠίοΓ[ίοίοηοο ΜΗ [πο Ῥείτοίουπι Οροταίίοης ννΠίο[ι τοδυ]ίς ἔτοπι 5ΗσΠ
ππο. ΤΠο Τοςςοι απά ἰί5 τεργοςοπίαϊΊνες 5Πα]] Όο σἴνοῃ τομςοπαῦ]ο απεἰδίαπος ὮΥ ἴπο
Ίρδςες Το διο Γαποίίοῃς, απά ἴἴο Τιοβ5ςς Πα! α[οτά {ο ἴπα Τα95οΓ απά Ιίς
τορτοςοπίαίῖνες αἲΙ Γαοϊῖοες απά ρτϊνί]οσρος α[[οτάσά ἴο Ιῖς Ον Ροι5οππο! ΙΠ ἴΠο Πε]ά,
πο]αάίης ἴο 5ο οΓ αναϊ]αδ]ο οΗ]ος 5ραος απά Πουςίης ας ρειπητίοά Ὁγ ἴλο Τιοδςος-ς
Ρτοσσάυ[ες απά συἱάα]ίπες.

19.14 Εχοερί α5 ριον]άσά ἴπ ΑπῑοΙες 19.12. 19.15 1ο 19.20 αἲἱ Ὠαία «ΠαΙ], ἀπτίης {ιο ἵογπῃ οἳ
Επί Αστοσπιοπί, ο Κορί οοπΠάοπίία| απά 5Πα]] πο τοριοάιιοοά οἱ ἀῑςο]οσεά {ο [πίτά
Ραπΐςς Ὁγ οἰίμει Ῥατίγ νου ἴλο ρΏΙοΓ ννπίεη οοηδοηί ΟΕ {χα οἴμοι Ρατίγ. ΤΠο Τ,ο55ος
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6885

5ΠαΙ1 ασαί αἱ δίαίς Ὠαία ας οοπΠάεπίία απά 5Ία] ποί Πανο αΠΥ πσῃίς ονεΓ ἴπο
α[οτοππεπίϊοπεά ἁαία οίποι (αῃ (ο τἱσῃίς ο Αποῖς 19.7.

19.15 ΤΠε Τ/ο55ο 5Ία]] Κεορ Ὠαία οοηΠάεπίίαΙ απά 5Πα]] ποί τορτοάυςς ΟΙ ἀῑδοίοδε 5ας[ ἁαΐα
10 πίτά ρατίῖος νέοι πο ργίοί νπίεη οοηδεηί ΟΕ {πο Τια5ςςο. Νοϊν/ΠΠςίαπάϊης {πα
Τοτεροίπρ {Πε Τ.ο55οΓ 5ΠαΙ1 Όο επ[]εά {ο τορτοάυςςε ο: ἀῑςο]οςε {ο πίτα ραγίίος Ὠαία Εἶναί
το]αίο οχε]ας]νε]γ {ο απγ ρατί οΓ ἴπο Οοπίτασί Ατοα (Παί ἰ5 το[ἰπαἰσηεά οἱ 5υγγοπάστεά
ὮΥ ἄιο Τ,ο55ος ἵῃ αοοοτάαηοο ννΙ(ῃ Εμίς ΑστοσπιοΠί.

19.16 ΑΙ Ριορηείατγ Ὠαία 5Πα]Ι Όε Κερί οοπ{Πάοπίῖα| απά ποί τορτοάασοά ο: ἀῑςο]οςοά {ο
Επίτά ραπίος Ὁγ ἴἴο Τοςςοτ νου {ο ρτίος Πίο οοηδοπί ΟΓ {πο Γαςςς.
Νοϊν(Πδίαπάϊης {πα Γοτοροίης ἴἶο Το55οΓ 5Πα]] Ὄο επί]εά {ο τοριοάυσς ΟΓ ἀῑδοίοςα
Ῥτορτίείατγ Ὠαία ἴο (Ππ]τά ραγίῖος αἱ ἴο οχρίτγ οἳ α ροτίοά οἳ Πνε (5) γεατς Ίοπι {ης
τεγππϊπα{ίοη ΟΕ Είς Αστεοπηοπί ο: ΓΤοπι {λα τοπαιἱςΗπιοπί ΟΕ αΠΥ Ρρατί ΟΕ ἴπο Οοπίτασί
Άτοα οπ]γ Το: (ποδε Ρτορτἱοίατγ Ὠαία ννΠΙοἩ οοιτεδροπά {ο {Ίο αἴοα ο τοπ αἱςηπηοηί.

19.17 Τπε ρτον]ςίοης οἳ Απίιο]ες 19.14 απά 19.15 «Πα]] ποί ριονεπί ἀἰδοίοσυτε ΌΥ:

. ἄιο Γαδδες ἴο {πο σϱονογηπ]επί ΟΕ {Πο ρίασο ΟΕ 15 Ἱποοτροταίίοη ΟΙ ΟΕ 4ΠΥ οἴοι
Παπίφάϊοίίοη ἵη ννΠίο[ι 1 οροταίες ο: ἴῖς ΑΕΠ]Ιαίο Επίειρεϊςο ΟΓ 4ΠΥ ἀερατίπιοπί, ἄΡΟΠΟΥ
οἵ ἰππίταπποπίαΠίγ (εγεοῦ 1 τοφιίτεά ὉΥ ἴπο Ιαν) ἵπ ἴπαί Ιαγίδάϊοίίοη Οἱ {ο τεοορπίδεά
φίοοΚ οχεῄαησος οἨ ΜΠΙΟΠ 5Ώατος ΟΕ {1ο Τ,ο55ος οἱ Ἱς ΑΕΠΠαίο Επίοιρτίςες αγο ἱγαάεά 1
τοφυίτεά Ὁγ ]αν/ οἱ τ]ος {Πογοοξ;

2... ο Γ655ες ίο απ ΑΠΙΠαίο Επίοιρεῖςε ΟΙ {ο Ιίς οοπίτασίοις ΟΓ {Πείγ 5αοοοπίτασίοις
οἱ {0 ἴΠποίγ ργο[οςδίοπα| αἀνίσοις, Ππαπεία] {πς(αοης ος ΙπςιΓαπος οοπιραπἰος 1Γ {Πογ
οοηφἰάς: Τί τοπςοπαῦ!γ ποσςςσαΓγ ΓΟΙ {ο ριγροςος οἳ εοπάμείίπρ Ροίτοίουπι Ορεταίίοης;

8... ἴιο Γ695οε ίο Όοπα Πάε ριοδρες(ῖνο αδδίρηοςς ΟΓ αἲ1 ος ρογίοη οἳ απ Ιπίετοςί ἵΠ {ο
τὶσηίς απά οὐ[σαίοης υπάοΓ {Πὶς Αστεοπιοπί α οοΓροΓα(ίοη νέα ννΠίο[ [ο Γοδδες ΟΓ
4ηΥ ΑΕΠΙαίο Επίοιρείσο ἶς οοπάμεοίπς Όοπα Πάο πεσοιαίίοης ἀτοοίοά (οννατάς α
ΠΊΟΓΡΟΓ ΟΙ οοπςο[άαίίοη οἱ ἀἱδροσαἱ ΟΕ 1ΐ5 «Πατο οαρίία], αροῃ ΕΕΐεσομ (15) οαἱεπάαι άαγς
Ρτίοι ποπ ποίῖος {0 ἴἴπο Τ/ο55οΥ, Ιάοπιϊ[γίης {Ίο ραπίίαες ἴο Ν/ΠΙΟΠ ἀἰδοίοσυτο ν/]] Ὃο
πιαάς; ρτον]άσά, Πον/ονογ. ἴἶναί {λα Τια5ςοΓ ΠΙΑΥ νείο 4ΠΥ 5υςἩ ἀἰςο]οδιτο νηποτο α ραΤίΥ
10 ΝΝΠΙΟΗ 5ο ἀἰδοίοδυτα ἶ5 Ρρτοροδεά ἰ5 ἴπ Όοπα Πάο ἀῑδοιςσίοις γή [ο ΤοςςοΓ
τοραιάϊης τὶσΏίς (ο οοπάιοί Ρείτοίειπι Οροταίίοης ΙΠ ἴἴο Μίαίο οἱ ΤΟΙ Γοᾶδοης ΟΕ
παβίοπα] 5εουΓΙ(γ:

4.11ο Το55ος {ο 4ΠΥ ΡαΤΙΥ νι νν ποπ] {πο Γο55ος ἶς ἀἰτοσίοά Ὦγ ἴἴπο Τ.ος55ο: {ο οηίοΓ ΙΠίο
α απἡἰκαίοη ῥΓοΡΓαπΊπ]ς ἵπ αοσοτάαπος νι Απιο]ς { 1:

5.ἴπε Τ.,α55ο: {ο 4ΠΥ (ονετηπιεπίαἱ Απἰποπίγ. Ππαπεία| Πηςαίοη ΟΓ ΡοΙςοή ἁοίίης ας α
οοηςι](αηί ΟΓ ργο[ορρίοπαἱ αἀνίςοι {ο [πο Φίαΐς; απά

6.1πο Το55οΓ απά ἴ]ιο Γ9556ς {ο αποἰίταίοις απά δο]ο Ἐχρετίς αρροϊπίεά ριςιιαπί {ο ὶς
ΑστοσπιοΠί.
6886 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

19.18 ΑΙ Ὠαῖα απά Ρτοργίείατγ Ὠαία ἀῑςο]οσοά {ο (πίτά ρατίος πάει ρατασταρῃς (0) {ο (8) οἳ
ΑπισΙο 19.17 πα]! Όο ἀῑδε]οδεά οἩ ἴαΓπα5 ν/ΠίεΙ εΠδιΓο (αί (ηο 5απ1ο ατα ἰΤοπίοά ας
οοπΠάοπίίαὶ| Ὁγ ο τοεἰρἰοπί Γοι 5ο ἸΊοπο ἃ5 5ιοἩ ἁαία τοπιαίης σι θ]εοί {ο ἴπα
οοπΠάαπίἰαΠίγ απάογίαΚίπρς «ροοϊ[ίεά Ποτείη.

19.19 Νεϊίποι πο Τ/ο55ες ΠΟΙ {Πο Γ/ο55οΓ 5Πα]] Όο Ῥουπά ΌΥ (ο οοπβιάοπί{αΠίν πάοτίακίηρς
ας 5οί Γογίῃ Ἠογοίη νυἰίῃ Γοδροςί {ο 4ΠΥ Ὠαία οἱ Ρτορτϊείαγγ Ὠαία ννλίςῇ 15 {π ος Όεοοπιες
Ραγί οἳ {Ίνα ρα Ό]ίο ἁοππαίη (Πγοισ[ πο Γαπ]ΐ οἳ ἴχο ἀἰςο]οσίπο Ῥατίγ οἱ ΝΠΙΟΠ {ε τε]εναπί
Ῥατίγ πιαγ ἀοοιπποπί Εἶχαί ννας αἰτεαάγ Κπονη Ὁγ 5ασῇ Ῥατίγ Ὀοείοτο ἴπο Ε[οσίίνο Ὠαίς
ου οδίαϊποά Γτοπα α πίτα ρατίγ Πανίης {ης πἱσΗ! {ο ἀῑδοίοςε 5ιιοἩ ἀαία.

19.20. Νοϊπίπρ ἵπ Επί Απίοι 19 Πα] τοπίο [ο Ἰοδδεο, ἰί5 ΑΠῆ]αία Επίοιρείδες,
οοπίγασίοις ο {αῖγ 5ιῦ-οοπίτασίοις {ο ἀῑδο]οςο [οί ον/Π ΡΓορΓοίατγ ἴεοΠποίοςΥ.
νε ἴλπαί ἴἴο ρτορτἰείατγ (οσμΠοΙοςΥ ἰ5 5α0]εοί {ο {χα ἰπίο]οσία] ρΓοροτίγ γἱσΗί5, αΠΥ
ἀἰδο]οδυτο οἳ ριορποίατγ ἰεομποίοςγ 5ΠαΙΙ Όο οοηρεπίεά ἵπ νίπςσ Έοτ α 5ροεἰβς
Ριπροδο απά απάοΓ ἴογπις απά οοπάϊίίοις Ψ/ΠΙοΗ αἱ]ονν ἴπο ρτοίοσίίοπ ΟΓ {ο τἰσηῖς
αἰίασῃος {ο 5ο] ρτορτΙοίαΓγ ἴοοΏΠοΙοςΥ.

19.21 Εοτ {ο ριγροδες οἳ {Ππίς ΑγοΙο, αΏΥ το[οτεπος {0 {ο 'Τ.οςςες” 5Πα[] Όο ἀοεπιεά ἴο Ὁε α
το[ογεηος {ο (χε Τ/ο556ς οΓ/απά 4ΠΥ Ο0-[/ο556ο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6887

Αγις]ο 20

Τταπς[ογ απά αςκἰσηπιοπί ΟΕ γἱσῃίς απά οὐ σαίίοις

20.15ι0]οοί {ο ἴλο ργονἰδίοης οἳ ραταρταρῃ 2 ΟΕ απῖο]ς 4 οἳ ἴιο Ηγάτοσατδοης Ταν’ απά ἵη
αοσο[άαηοο ΥΠ {πο ργον!δίοης απά {ο ργουσάτο Ιαἱά ἆον/η ἵπ ρατασταρῃς 4. 5 απά 7
οΓ απιῖο]ο 7 οἳ [ο 5απης Ίαν/:

(3) Τῃο Τ.655ος πια ἴΓΕΠΡΓΟΓ 1η ννμο]ς ο: {Π ραΠῖ ἰΐ5 Ιπίογοςί απάςτ {Ππίς Αστοζπιοπί α5
φοΐ οί {η ΑγίοΙο 1.5 {ο απ Ἱπάεροπάεπί ΤΠΙτά Ῥατῖγ 5οἰεΙγ αροη ΨΠίεη οοηδοπί ΟΙ {πο
ΜΠπϊςίοτ, ν/πίεβ εοηδεηί 5Πα]] ποί Ὀο πηγοαςοπαδΙγ γη ]ο]ά οἱ ἀο]αγεά. ΤΠο ΜΙΠΙ5ίεΓ
ΠΊ8Υ Τοβα5ο οοπδοπί, ἰξ ἴπο στοιπάς οἳ ρατασταρῃ 2 ΟΕ αγῆο]ο 4 οἳ ἴιο Ηγάτοσαίθοης
Τανν αρρΙγ ο ΗΕ ἴπο Ιπάορεπαοπί ΤΗΙτά Ῥατίγ ἄοος ποί πιοοί ἴ]ο οπἱϊοτία πο[ονος {ο η
ΡατασταρΏ 15 οἳ απίοἰο 2 οἱ ἴπο Ἡγάτοσαίροης Ταν’. Το ἴπο οχίοπί 5Ις] οοηςοηί ἶς πο
πηγοβςοπαῦ!γ ννμΠο]ά, ἴἴπο Τ.ο55οΓ ΠΙΑΥ 5εί οοπάἰίοις ΟΠ {ο Τ/ο556ο {ο 5α[οσιιατά Ιῖς
ΟΝΝΗ Ιπίογοσίς.

Τ]ο οοηδοπί Οἱ πο ΜΠηϊςίοι ἀεσογίοεά αΌονο 5ΏαΙ] αἰςο Ὄο τεφιίτεά Υνεπονο ΑΠΥ
Ιπίοτοςί ἵπ απ ΑΕΠαίς Επίουρείςα ν/πίοἩ οοπίτοῖς, αἰτοσί]γ οἱ ΙπαΙτοςί]γ. ἴἴο Τ/ο55ος 5 {ο
Ῥο (παηςβοιτοά {ο απ Ἱπάερεπάεπί ΤΗτά Ῥατίγ 5ο α5 {ο ομιςδο α ἀῑτοοί οἱ Ιπάτοοί
οαπσο ἵπ ΟοπίτοΙ ΟΕ ἴο Τ.655ος απά ἴο Τ.95ος. Πο 5οοΚίπο 5ΙοἩ οοπςοΠῖ, 511
Ρτονίάο αἀοηιμαίο Ιπ[οιπιαίίοπ οοποσιπίησ οοτροΓαίο σίταοίτο, οαρίίαι ον/ποιςΠίρ
Οοπίτο! απά πιαπαρεπηοπί.

(0) Τῃο Τνοςςεο 5ΏαΙΙ Όο οπΏί]οά προῃπ οὐίαϊπίπς ἴῆο ΡΓΙΟΓ υνΠίοη οοηδοπί Οἱ {πο
ΜΙΠΙκίος, ἴο ἴΤαπδίος, ἵπ ποἰς οἱ ἵπ ρα, Ιΐ τὶσηίς απά οὐσαίοης πάς: ἴπο
Αστοοπιοπί {ο απ ΑΕΠΠαϊο Ἐπίοιργίσο, ρτον]άεά [ναί [ο Το55οο 5Ία]] οοπίίπιο {ο δα,
νἱς-ἂ-νίς ἴπο Τοδςοί Ιοἰπί]γ απά 5ονοτα]]γ τοδροηςίθ]ο νι ἴπο (παηςίετοςο ΑΠΠΙαίο
Ἐπίοιργίσο, ΓΟΙ ἴο ΡοΓ[οΓπΊαηος ΟΕ αἲ! οὐ[ἱσαίῖοης παπάς: ἴο Αστουπιοπί ΓΟΙ α5 Ίοης ας
Ώιο (αηςίετος τοπιαίης απ ΑΠΠΠαίΐς Ἐπίοτρείςο. ΦΙ οοηδοηί 5Πα]] ποί Όο πηΓοαςοπαὈΙγ
νηηηο]ά οἵ ἀείαγοά., απά ἴΊο σταπί ΟΕ πίς οοηδεηί ΠΙΥ Ός Γοβιδοά ΟΠ πο στοιπάς ΟΕ
ΡατασταρΏ 2 ΟΕ απο] 4 οἳ ιο Ηγάτοσατροης Ταν οἵ 1 ἴπο ΑΠΠΙαίο Ἐπίοιρτίδο ἆοες
ποῖ πηοοί {ο οπίογία τε[ογτος {ο ἵπ ρατασταρῃ 15 οἳ απῖο]ς 2 οἳ πο Ηγάτοσατροη Ταν’.

(9) ΑΗΥ Οο- [55ος 5Ώα]! Όο οπίέ]οά {ο {ΓαηςΙ6Γ, ἵῃ νν]οῖς ο: {Π ραΠί, 185 οοπίτασίιιαΙ
τὶσΏίς απ οὐ]σαίίοης απάςι (ηίς Αστοσπιοηί {ο ΠΥ οἴπο (ο-Τ.655ος αἱ {ἡςο {ἴπιο ΟΓ 5ιιο[
ἱπαπςίος, Εο]ον/ίπς ἴπο ν/γῖοη οοησοπί ΟΕ ἴπο ΜΠΠΙδίογ. 5ΗςΠ οοηςεπί 5Πα]Ι ποί Ὁο
πηγοβςοπαῦ!Ιγ νππε]ά οἱ ἀε]αγεά. Τπο σταπί οἳ πίς οοπδεπί απά αρρτοναἱ πιαγ ο
τοβιδος ο ἴ]ο στοιπᾷς ο ρατασταρῃ 2 οἳ απο] 4 ο{ ἴπο Ἠγάτοσαίοοης Τανν οἱ 1ῇ 1ο
Οο-Ί.655ος πο ΙοπφοΓ πιοςῖς Πο ογἱίογία το[οιτοά {ο Ιπ ρατασταρῃ 15 οἱ απίοἰο 2 οἳ ἴπο
Ἠγαάτοσατοοης Ταν’.

20.2 ΑΠΥ ἴΤαΠΡΕΟΓ, ἵπ ννμο]ς οἱ ἴπ ρατῖ, ΟΙ τὶσηίς απά οὐ]σαίίοης απάςι Είς Αστοσπιοπί ὮΥ ἴ]α
6888 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Έρςςεο Οἱ α (ο-ἴ.ε55εο 5Ία]] οπἱγ Όοσοπιο «Ποσίίνο νυν] τοσατά {ο [ιο Τ/ο55οΓ ας ΟΓ ἴπο
ἀαΐο ΟΕ 5οτνίσο προῃ Ιί ο οογ][ῖοᾷ οορίος οἳ {Ίο ἀοοά οἳ αδείσηπιοπί ΟΙ 4ΠΥ οἴμοι
ἱπαπς{οτ ἀοοιπποπί. ΤΕ 5Ιο] (Ταης[οΓ ἴαΚος ρίαος ἁπτίπς ἴο Ἐχρ]οταίίοη Φίᾶρο οἱ ἴπο
Βροσία] Εχρ]οταίίοη δίασε Εχίοηρίοη (α5 ἴο οα5ο ππαΥ Ὀς). ἴπο Βαπκ Οαταπίοςς ριί ἵπ
Ρίασο πάς: ΑπιίοΙς 2.2 οἱ οἳ Αποίο 3.7. ας τεάισοά Ττοπι πιο {ο πιο, 5ΠαΙ] Όο
το]οαςεά ν/ηεῃ τερἰασοά νυν] ςἰπιί]αγ ΒαπΚκ Οαταπίοςς ἰδεισά ὉΥ (Ίο ἱγαηςίοτος απά [πο
Οο-Τ 655665 ἴἶχαί τοπιαίη ρατίῖος {ο Επίς Αστοσπιοηί α[ίογ 5ΙςΠ {ΓαΠ5ΤΟΓ.

20.3 Νο {παπς[οι ο ἴο ορεγαίοιςΒἰρ 5ΠαΙ1 Όο ροιπιϊίτοά νηουί ο ργίος νυπίοη οοηδοπί ΟΕ
Ώιο Το55οΓ. ν/ίοἩ οοηδεηί 5Πα]] ποί Όο νηΠο]ά εχοορί Εο τοᾶδοῃς ΟΥ {ο Επαπεία|
απά {οομπίσα] οαραὈΙ Πας ΟΕ ἴἴο ΡΓοροδοά ΟΡΕΓαΙΟΓ.

20.4 Το ἴιο ριηροδος ΟΕ Επί Αποία, αΠΥ τοίοτεηοο ἴο ἴπο “1.οςςες” 5ια]! Ός ἀεοππεά {ο Όο α
το[οτεηος {ο {πο Τ,ο55ςο ΟΓ 4ΠΥ Ο0-,6556ο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6889

Ατγισ]ο 21
Υο]α(ίομς. Γ,655ος’ς Γογ{εϊίητο

21Η ιο Τ655οΓ οοηδἰάετς (αί Γ/ο55ες αΠά/ΟΙ ΠΥ (ο-Τ.05566 ἰ5 ἵη Ὀτεας] ΟΓ αΠγ ΟΕ 1ἱ5
οὐΠἱραίίοης ας δεί οἩί ἵη ραασταρΏ δ οἳ αγίῖοἰα 10 οἳ ἴιο Ηγάτοσαιθοης Ταννς. ἴἴο
Τεςςοι πιαγ σἶνο νγἰίσοῃ ποῖῖος ΟΕ 5ο] Όγοασ] {ο {πο Τ.ο556ο ἴπ αοσοτάαποο υΙ Απιο]ς
21.2 ννΙ η α πια Ἠπιῖί οἳ 5ὶχ (6) Μοπίῃς [Τοπη {πε ἀαΐο οἩ ν/ΠΙςΠ 1 Πας (αΚεπ.
εορπίζαπος ΟΓ 5αςῇΙ Ό{οσςΙ απά 1{ 5Πα]1. {Π 5ασῇ ποϊῖσςα, ΠηνΊίο ἴ]ο Γ/ο55ος {ο Γοπηοάγ ἵί
απά Το Κοερ ἴ]ε Τ.955οΓ Παγπη]οςς ΠΟΠ 4ΠΥ ]ο5ς οἵ άαπιασε οαι15οά {ΠοΓοῦγ. Η ἴιο Τ/655ος
Τα115 {ο Γοππεάγ (πο Ὀ{οσςῇ ν/Πλίη ἴἶχο ργοδογίθος (πιο, απά 1Γ πο απιϊσαδ]ο δεί(]επιοπί ἶ5
τοῦσ]οά Ὀοίννοση {ιο Ῥατίίος (οαοΠ ννπίη ἴἶο Γο]]οννίπς π]ποίγ (90) οαἱεπάατ ἀἆαγς ἔτοπι
Ώιο ἀαΐο οΓ 5οινἰος ΟΕ 5ασῇ ποῖίος). ἴα Τ/ο55οΓ ππαΥ ἰογπιπαίο (ηὶς Αστοσπιοπί Ὁγ ΕαΓί]οΓ
ποῖῖος {ο {Πο Τ.65569.

Νοϊπίης {π (ηὶς Απιιο]ς 21.1 οου]ά Ός Ιπίοτρτοίοά ας α ἀϊδεμαισο ΓΟ: ἴ]ια Τ.α556ο {ο Ε41Π1
αἨ! Τίς ου]σαίίομς παπάς: είς Αστοζπιοπί.

21.2 ΤΙο ΤιοςςοΓ εονεπαηίς (αί (ο γἱσΗί {ο ἀοοίατο (λαί ἴἴπο Τοςδος ας Γο[είίοά Ιί5 τὶσηίς
ππάςΓ {Πὶς Αστοοπιοπί οοη[ειτεά ὉΥ ἴπο Ηγάτοσατοοης ανν ἵη ἴἶιο οἰτοιπηδίαποςς δεί ουί
ἴπ ρατασταρῃς δ απά 9 οἱ απ] 10 ο ἴο Ἠγάτοσαίδοης Ταν ννΙ]] ποί Ὀο οχοτείδεά ὉΥ
Ώ]α Τ0550Γ ἠπ]αςς:-

1. Ώιο ΤοςςοΓ Πας. ὉΥ πΠίίοη ποῖῖσο {ο ἴῆο Το55ος. σίνοι ποῖ Ίος ίπαπ πἰπείγ (90)
οα]επάατ ἆαγς᾽ ποίίοο οἳ Ιῖς ΙπίοπίίοΠ {ο Γογ[οίί ἴηοδο τσηίς απά είαϊης Ιπ ἀοίαῖ] ἴἴπο
Τ6Ώ5ΟΠς {οΓ {μα ἱπίοπάςά Γογ[αιίαγο:

2. 1ο Τ955οΓ Ἠα5. ἵη [πο ποῖῖσς, δρεοί[ίεά α ἀαΐο ποί Ίε55 (απ (Πίτιγ (30) οαἱοπάατ ἆαγς
αἴίογ πο ποῖῖος Ώοοτο ν/ΠΙοΠ ἴ]α Τ995ος πια σαὈπηίί απΥ πιαϊίογ ννλίο] 1 νν]σηος ἴπο
Τ.ε55ο: {ο οομδ]άσ;

3. ο Το55οΓ ας. ἴπ (πο ποίῖος, δρεοϊ[ίοά α ροτίοά οἳ ποί Ίε55 ἴἴαη δἰχίγ (60) οαἱεπάατ
ἀαγς ἴο τοπιοᾷύγ απά τοπιονο ἴλο στοιιπά ΓΟΙ ἴλο 5αἰά ΌγοαοΙ:

4. ἴηο Τ.685ΟΓ Ἠας {αΚεη Ιπίο αοοοιηί:-

ϐ) αηγ πιαίίοι 5 Ὀπη]ίίοά {ο Ιί Ὁγ [ιο Τ.ος5εο ριςιαπί {ο Απίεἰς 21.2ΑΡΘΡΟ 0(0):
απά

(ἱ) 4ηΥ αοίίοη {αΚοπ ὉΥ [ο Τ./ο55ος {ο Γοπιοάγ απά Γοπιονς {παί στουπά.

21.3 Εο]]ον/ἶπο (ο οχοοιίοη ΟΕ είς ΑρτοσπιοΠί, ἴηο Γ/ο55ες αΠά/ΟΓ 4ΠΥ Οο0-1.ο5566 ΠΙΥ ποῖ
Ρε ρἰασοά πάς: {πο ἀτοοί οἱ Ιπάϊγεοί οοπίτο! οἳ α Γοτείση σίαΐςο ν/πἰςΠ ἰ5 ποῖ ἃ ΠΊΟΠΙΡΟΓ
φίαΐο οἳ ἴπο Έπτορεαῃ Ὀπίοι. οἵ πάσι (ο ἀτοοί οἱ Ιπάϊτοοί Οοπίτοἱ οἳ α οἰζοῃ ΟΓ 5ιςΙ
φίαΐο νν]ίμοιί πο ρΏίοΓ αρρτονα] οἳ ἴπο 6οιπεῖ] οἳ ΜΙπΙςίους ἴπ αοοοτάαπος ] ἴπο
Ρτονἰίοη απά {πο ρτοσσάιτο Ιαἰὰ ἀον/η ἵπ ραταρταρῃ 3 ο απ]ο]ο 4 οἳ ἴιο Ηγάτοσατοοης
Τανν. Νοϊναιςίαπάϊης 4ΠΥ οἳ ἴια ρτον]σίοης ΙΠ Ππίς Αποις 210. α Ότοαοῃ οἳ Ππίς Απῑσις
21.3 5Πα]! τοδυ]{ ἵη [ιο Τ.ο55ος Γογ[οΙίπο αἱ! οἳ 1ὲς τὶσῃίς απάοτ ἴἴο Αστοσπιεπί ΓοΠονήης
6890 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

α τονο]ηίίοη ΟΓ ἴχο ΟοιπεΙ] ο ΜΙΠίςίεις {ο (Πί5 ε[[οςί.

21.4 ΑπΥ ἀἱριίς Ὀείν/εση ἴ]ιο Τ.955ΟΓ απΠά ἴπο Τ.955ος ας ἴο ΥνΠοί]εΓ 4ΠΥ ενοπί πας οοουτγοά
ν/πίςΠ ριγςιιαπί {ο Απίσις 21.2, νου]ά επί(]α {ο Τ.9550: {ο ἀοο]ατο (ἶχαί [πο Τ/655ος Πας
Μοηεῖ(ςοά Ιῖς τὶσηίς ριςιαπί {ο ρατασταρ! δ ΟΥ, ἂ5 ἴπο σᾶδο πιᾶΥ Ῥο, ραΓαρταρΏ 9 ΟΕ
αγιο]ο 10 ο{ νο Ηγάτοσατοοης Ταν 5Πα]1 Ὄο 5οι]εά Ὁγ ατοϊ(ταίίοη ριςιαηί {ο Ατιοιο
23.

21.5 Ἡ ἴιο Τ55ο: ἴογπιπαίος ἰπίς Αστοοπιοηί, οαοἩ Ῥατίγς βαλε τὶσηῖς απά οὐ]σαίίοις
οσα5ο ἱπιπις[αίο]γ οἩ [ογπιίπαοη οχοορί {αί:

1416 ρτονἰσίοης ΟΕ Αγίίο]ος 1.4, 6.3. δ.3 1ο δ.δ (ΙΠπο]αςίνο). 9.1. 9.2. 12, 15.4. 19.15 1ο
19.20 (πο]ιςίνο). 23.1 {ο 23.10 (πο]ιςίνο). 30 απά 3 «Πα]] 5αγνίνο ἰογπιπαίίοη: απά

2ἱοΓπιπαϊοη ἆοες ποί αΠοοί ἴο αοοπιοά Πσηῖ οἳ οἁοἩ Ῥατῦ αἲ πο ἀαῑς ΟΓ
τογπλπα[ίοη.
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6891

ΑγισΙα 22
Ἰηςο]νοπογ ΟΕ {Πε Τ.ο55εο

22.1 Τ αἲ αηγ ἴπιο ἁπτίης ἴπο ἴογπι ΟΓ {Πίς ΑστοσπιοΠί:

(4) αΠΥ οοτροταίς αοΏΠοῃ, Ιασαὶ ρτουοοάίησς. Ριουσάυτο ΟΓ ΟΠΠΟΓ »ίορ
ἀπο]αάίης νν]θλοιί Πππϊαίίοη ἴἴπο οοπηπιοποσπιοπί οἱ α πιοείίηᾳ, πιαΚίπς ΟΕ
αη αρρ]οαίίοῃ., ρτοδοηία[ίοη ΟΕ α ΡεΠίοΠ, ἴ]ο ρᾳδδίηςσ ΟΓ αΠΥ τοδο]ιίίοη
απά/οἵ {πο πιαΚῖησ ΟΕ οτάοΓ οσοιΓς απά ας α Τοδυ]ί, 4η οΓάστ ἶ5 πιαᾶς οἱ α
το5ο]αίίοη ἶ5 ραςεά ὉΥ α σουτ οἱ οοπιρείεπί ΙαΓςάἰοίίοη ἀἰςεο]νίπα,
Παιϊάαίίπς οἱ νν]πάἶπσ πρ (οΓ απ απαἱοσοις ργοσςάιτς) πο αξ[αίτς ΟΓ {πο
Ίκςςεο ὮΥ ΓοᾶδοΠ ΟΓ ἴπο Το5ςς᾽5 ἰπ5οίνεπογ Οἱ ἴαο ΙπαὈΙΗίγ ΟΙ {πα
Τεςςεο ἴο πιοοί ἰίς ραγππεπί οὐ]ραίίοης ππάοΓ ἰπίς Αστοοπιοπί ἂ ἴΊΟΥ
απίςο 1Π [πο οΓάίπατγ οουΓ5ο ΟΓ Ὀωσίηςςς; ΟΓ

(0) ἄια Τ.655ος πᾶΚος 4η απ5ἰσηπιοπί ΓοΓ {Ίο Ὀεπε[ί οἱ ές ογεάἰίοις οἱ 4ΠΥ
κυὐσίαηίία] ρατί ΟΕ 1ΐς αποῖς οἱ α τεσοίνο ΟΙ ΠιαΠᾶσο: ΟΕ {Ίο Τος5ος ἰ5
αρροϊπίοά απάοτ α ἀοδί Ιηςίγαπιοπί ο: ςἰπιί]αγ 5οοιΓΙίΥ ἰπίογοςί, ἴ]πο Τ,ο55οΓ.
ΠΙ4Υ, σαὈ]οοί {ο πο Ί65» ἴαη (Ιτίγ (30) Βαδίηοςς Ώαγς αάναπος ποῖῖοο ἵη
νης {ο ἴιο Τος5ςο ἀοοίατο [παί ἴπο τὶσ]ηῖς οἳ πο Τ.ο55ςο απάοτ [ὶς
Αστοοπιοπί αγο Γογ[οϊίοά απά {ίς Αστοσπηοπί ἶς ἰεγπιϊπαίσς.

22.2 ΤΕ, ἵπ τεδρεοί ΟΕ 4ΠΥ Οο-Τ.6556ς. απ ονεηί ο ἴἴνο Κὶπά ἀοσοτίθοά ἴπ Απο] 0 οοστς, ο
τὶσΏίς ΟΓ χε Τ.ος5ες ιπάςτ {Πίς Αστοοπιοπί 5ΠαΙ1 ποί Όο Παδίς {ο Γοτ[είίητο Ότί απγ Οο-
Ίρδςεο Ιπ τεδροοί ΟΕ ΝΠΟΠΙ 4ΠΥ 5ΗςΠ ονοπί ας οσσυπτεά 5ΏαΙ], 1 5ο τοφιίτεά ὉΥ ἴπο
Έκςεος, ρτοπιρί]γ αδείση ο: ἵγαπς[ο Τί Ιπίοτοςί ΙΠάοΓ ἴπο Αστεοπιοπί ας 5οί οτί ἰπ
Αγιος 1.5 {ο πο τοπιαϊπίης (ο-Τ.ο556ος. Ρίο ταία {ο {]λαίγ τοδροσίῖνα Ιπίοτεςί ας 5οΐ οιιί
1 Αποιο 1.5 οἱ οἴπογν/σο αρτοσά Ὦγ ἴπο τοπιαϊπίησ (ο-[.ο55665. απά ἴἴο τοππαϊηίης
Οο-Τ6656ες 5ΠαΙ1 οπ|οΥ ἴἶνο Ὀοποβί οἳ ἴο ΙΠίοΓοςί 5ο ἀδδίσηεά οἱ ἰπαηςίοιιοά απ Ὄο
Μαδ]ο Ιοἰπί]γ απά 5ενεΓα!]γ Γοτ ἴπο οοττοδροπάίπς οὐ[ἰσαίίοης.
6892 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑγιίσΙο 23
Ῥοΐ(]οπιοπί οἱ Ώἱδραίος

Α. Απιίσαδιο 5ε[(επιοπί

23.1 Τπ ἴιο ονοπί ΟΕ αΠΥ ἀἱκραία, οοΠίΤΟΥΕΙΦΥ ΟΙ οἰαίπι Ὀείν/εση ἴο Ῥατίίος οἱ Ῥοΐνίοοη ἴπο
Τα55οΓ απά 4ΠΥ (0-1.655ος ΟΙ 4ΠΥ ἱπαδίΠίγ οἱ Γαἴ]πτο ὮΥ ο Ῥαγίίος ΟΙ ὉΥ ἴο Τ,ο55οΓ
απά αΠΥ Οο-Τ55ος ἴο ἄστος ΟΠ ΑΠΥ Ππαίίογ τοσητάίης ἴ]ο ναλάτγ. Ἱπίογροίαίίοη ΟΓ
πρ]οπιοπίαίίοη ΟΓ 4ΠΥ Ργονἰδίοης Οἱ {Ππίς Αστουπιοπί, (α "Ώϊριίς”). ἴιο Ῥαπίος 5ΠαΙ1
Ἠτςί αἲίοπιρί {ο τοςοῖνα Επαί ἀἱδριίο αππἰσαδ!γ (Ππτοιςῃ ποροϊἰαίίοης υνλίος 5Πα]] ποί
οχοοςεά α ρετίοά οἳ ἠΙτίγ (20) ἆαγς αξίοι ἴο τεοεῖρί Ὀγ οπο Ῥατίγ οἱ α ποϊῖσο Ττοπι {ο
οἴποι ῬαΓίγ ΟΓ ἴπο οχἰδίοπος ΟΕ 5αοἩ α Ὠἱδριίς.

Β. δοἱα Ἐχροί ἀείοιπιίπαίίοη

23.2 Τη ἴιο ενοπί ΟΙ Γαϊ]ητο ΟΓ πο Ῥατίες {ο τοβοὮ απ απιἱοαῦία φοί]οππεπί ν/Πίη (πο
α[οτεσαίά ρεγῖοά τεσατάἶπσ απγ ἀἱςραίο πιοπίίοπος ἴπ Αγιοιος 4.10, 5.4, 7.3. 7.6 (α).
7.85. 7.9. δ.3(9). δ.5. δ.6. 9.5 απά 16.3. ἴιο Ῥαγίςος Πα]] τε[οΓ {ο α δοἱο Εχροτί ΤΟΓ
ἀείοππἰπαίοη ἴπ αοσοτάαπος ΥνΙ{Π {πο Γο]ονΊης:

(4) Το δοἱα Εχροτί 5ΠαΙ1 ο αρροϊπίεά ὉΥ ἴιο Ῥατίίος ννϊμίη Πίο (15)
οα]οπάατ ἀαγς (χο "Ἑ]εοίίοι Ρεγίοά") ποπ ςαὈπιίείοη οἳ α υνΠίοῃ
ποϊϊβισα(ῖοπ Ὁγ α Ῥατίγ (ιο "Ππίπαίπο Ῥατίγ") ο πο οἴποι Ῥατίγ (ἴχα
"Εεοοϊνίπς Ῥατίγ") οἳ 15 Ιπίοπίῖοπ {ο τοῖεΓ α Ὠἱςριίς Το: ἀείογπιἰπαίίοη {ο
ἃα Φοἱς Ἐχροιί. ΠΕ χο Ῥατίίος Γα1] {ο αστος ΟΠ ἴ]ο αρροἰπίπιεηί ΟΕ {πα Φοἱς
Έχροτί ἁπτίπς ἴπο Ἐ]οσίίοη Ῥογίος, ἴἴπο δο]ο Εχροτί 5Πα]] Όο αρροϊηίοά
νηθχίη Ώλο ποχί ΕΕῖοςη (15) οα]επάατ 4αγ5 ὈΥ ἴλο Ρτεςϊάεπί οἳ απ [ης ταῖς
8πΊοµς ἴποςο Πηςτπίος ργονίάςά ἵη ο δο]ο Ἐχροτί ἀοβιπιίοι ρτον]άοά
Εχαί 5ο] Ργορίάσπί ἰ5 ἔτος ΟΓ 4ΠΥ οοπΠ1οί ΟΓ ΙΠίογο»ί..

(0) Τμο Φοίο Ἐχροτί 5ΠαΙΙ Όο απ Ιπάϊνίάια] αια]Πεά Ὦγ οἀμοαίίοῃ.
οχροιίοπος. απ ἰταϊπίης {ο ἀείογπιίπο Πο πιαίίο ΙΠ 5ιοῇ ἀἱδριίςο, απά
5ΠαΙ1 Όο σοπογαΙ1γ τοσοσδπίζοά Ὦγ ἴπο ἰπίοπα[ίοπαΙ οἱ] απά σας Ἱπάιςίτγ ας
8η οχροί ἵΠ ἴπο Εἰο]ά ο: Πε]άς οἳ εχρεγιῖσο τε]αίίνο {ο ἴ]ο ἀἱδριίςο. Νο
ΡΕΙ5Οη πιαγ Ός αρροϊπίοά ας απ ἱπάερεπάςηί οχροτί ΠετουιπάοΓ νο Πας ο
ΠΊΥ Ἠανο 4ΠΥ Ιπίοτοςί ο: ἁπίγ νγπίοι οοπΠ]οίς ο: πιαγ οοπῇ]οί οἱ ἶς ΟΓ
ΠΊΥ Ὄο οἰμογννίσο Ιποοηςίσίοπί νι Πὶς Πιποίίοη ας α δοἷο Έχροπι. Νο
ΡΕΙ5ΟΠ ΙΠΔΥ Όςε αρροϊπίοά ας α δο]ς Εχροτί νο ἶ5 οἱ ας Όσοι α ἀῑτεοίου,
οΠ]ος Ποἰάοτ, οπιρ]ογος ΟΕ, ο: αἀνίδοι οἱ οοπςι]ίαπί (ο. οἴίπει Ῥατίγ ο: Ιῖς
ΑΠΠΠαίς Επίευριϊσες.

(ο) Όροι α δο]ς Εχροτί Ὀεῖηρ 5οἱοσίοά πάς; ἴιε Εοτεροίπρ Ρτον!σίοης ΟΓ
Εχίς Ατιοιςο, απά Ρτον]άοά ἴπαί ιο Ραπίος Ἠανο ππιίια]γ αστοςά ἵη
ψπίΏης ἴο ἀοδοτίρίίοη ΟΓ πο Ὠἱδριίο απά {χα ἴοιπις ΟΕ Γοείοπος 1ροη
ν/ΠίοἩ πο δοἶο Ἐχροτί 5ΠαΙ1 5εοΚ {ο τοςοῖνο ἴ]ο Ὠϊδριίο απά π]αΚκο ἰῖς
ἀείοιππἰπαίίοη., ἴπο Το55οΓ 5Πα]! Γον ποΏ(γ (Πὶς δοἱο Ἐχροτί οἳ Ιῖς
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6893

φο]εοίίοη Ὁγ ο Ῥαπίος απά 5Πα]] τοαιοςί Ιί ἵο δίαίο νπίη Εἶνο (5)
οα]επάατ άαγς (ιο "Αοοορίαπος Ρογίος") ννποίποι οἱ πο ἰί ἶς νν]πς απά
αΌ]ο {ο αοοερί ἴπο αρροἰπίπιοπί. Η 5αοἩ Φοίο Εχρετί 5Πα]Ι Όο αἰίποτ
πην/]]ήησ οἵ απαὈ]ο {ο αοοορί 5ο αρροϊπίπιοπί, ο: 5Πα]] ποῖ πανε
αοοορίοά (ιο "Ώϊςαιια[Ιβεά Ἐχρετί") γη ίη πο Αοοερίαποο Ρετίοά ἴἴοῃ
Ώιο Ραγίῖος 5ΠαΙ1 5οἰοοί απ αἰίογπαίῖνα δοίς Εχροτί νπίη Εἶνο (5) οαἱοπάατ
άαγς Γο]οννίπς πο επά ΟΕ ἴιο Αοοερίαηοο Ρογίος. Τ ἴπο Ραγίες [αἱ] {ο
ἃστος ΟἨ ἴηἩο αρροϊπίπιεηί οἳ {πο Φοἷε Ἐχροτί ννἰμίη (πο τοφυίτοά ροτίος,
Ώιο πηαϊίοι 5Πα]] Όο τε[οιτοά ὉΥ {πο Ραγίίος {ο ἴἴο Ῥτερίάοηί οἱ απ Ιηςιίς
ας ἀοκοτίροά Ιπ Αγοιο 22.2(4). απά [ο ρτοσο5ς 5Πα]] Όο τεροαίςεά υπ] α
Φοἱο ΕχροΓί ἰ5 5ο αρτεσά ο: 5ε]εοίοά ΝΟ αεοορίς ἴἴιο αρροἰηίπποηί προ
ἴοτπης αεοορίαὈ]ο {ο αἲἱ Ῥαπίος.

(4) Έογ Πιο ριγροδες ΟΕ ἀοίογπιπαίίοη ὉΥ (πο Φοἱς Ἐχροτί οἱ ιο Ὠϊκραίο,
εαο] Ῥατίγ Πα] ςαὈπηϊί {ο [ιο οίπει Ρατίγ απά {ο ἴπο δοίς Εχρογί ννπίη
Οτι (30) σαἱοεπάατ ἆαγς (χο "δαὈπηϊρείοης Ρογίοά") Γο]ον/ίπς πο δο]ς
Ἐχρογί αοοορίαπος ΟΕ αρροἰπίπιεηί:

(θ. α ἀαροπρίίοη ΟΕ ἴιο Ὠἱδριίς:
αἲ ἃ φἰαΐοπηοπί ΟΕ 1ΐ5 ροδΐοι; απά
0 4ηΥ ἀοουπποπίς 5αρροπίπσ απά/ο: Ια5[γίηρ ἴίς ρο5ἱϊοη.

ΤΙο δοίο Εχροτί πΙαΥ, η 15 αὈςο]υίο ἀἰδοτείίοπ, οοηδίάς: αγ αἀάἰίοπα] ἱπΓογπιαίῖοῃ
φαοπηϊίίοά Ὁγ οἶίμει Ρατ απά/ο: ΑΠΥ οἴποι ρτουοάυταὶ πιαῖϊοις ποί 5ροοἰ[ίσαΙ!γ
αἀάτεδδοά Ποτείη.

(ο) Τη αοοοτάαποςο ψίΠ Αποίο 23.2(6). ἴιο ἴοτπις ΟΓ τοῖστεποο 1ρΟΠ
ΝΠΙςΠ {ο θοἷο Εχροτί 5ΠΏα]] 5εοΚ {ο τορο]νο α Ὠἱκριίο 5ΊαΙ] Όο ππ(πα]1γ
ἄστοεά Ὀοίνίοεη Πο Ῥαπίος. ΤΠο ραταπιείοις ΥΜΗΠΙΠ ν/ηἰοὮ ο δοῖς
Ἐχροτί 5Ία]] ππα]κς ές ἀοϊοιπιπαίίοη 5Πα]1 Ὄο 5ἰτίοῖγ νπίη {ο ἴοπις οἳ
τοΓε(σῄος, ἄρτεσά ὉΥ ἴιο Ραπῖςς.

(0. Ρανο ἵηπ ἴπο ονοπί ΟΕ Παιά οἱ πιαπἰ[εςσί ΕΙΤΟΓ. ἴΠο Φοίο Εχροτίς
ἀείοιπιπαίίοη 5Πα]1 Όο οοπο]αςίνε απά ἰπάΐπς οη [πο Ραπίος απά 5Πα]1 Όε
ἀε]ίνετοά ν ία (πΙτιγ (20) οαἱεπάαι 4αγς Γο]ονίπςσ ἴπο επά οἳ {πα
Ῥυοπηίσείοης Ρογίοά. Τῃο ἀοείδίοη οἳ πο δοίε Ἐχροτί πια Όο το[ογγος {ο
ατοΠταίίοη ὉΥ ν/αγ οἱ αρρεαί οη α ροῖηί οἳ Ίανν, Ὀιί ποί οη α ροίπί ΟΕ Γαοἱ.
Ῥεπάϊπο τοςο]αίίοη ΟΕ {ιο ἀἱδριίο ὉΥ ἵνα Φοἷο Εχρογί, ἴοτο ΥΠ] ο πο
φΙδροηδίοη ΟΕ Πιο Ασιοσπιεηί απά {χε Τ.ο55εο 5Πα]| Πανο ἴ]ιο τἱσΏί απά {πα
οὐ]σαίῖοπ {ο οοπίίπας οροταίίοης απάοτ ἴἴο ΑστοοπιοπΠί.

(6) ΠΕ ἄιο Φοἷο Εχροτί ἀῑες οἱ Ώοσοπιος υηνν]]]]ης ου ἱποαραδ]ο ΟΕ αοίῖπς,
οἵ ἄοες ποί ἀε]ίνοι {πο ἀείοιπιίπαίίοι νἰπίη {ο πιο τοηυίτοά Ὁγ (ίς
Απίσ]ο (Πο:
6894 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

(4) ἄιο Ρατίος 5Πα!] ργοπιρί1γ 5ε]αοῖ α τερ]ασσοιπεπί δοἱο Ἐχροί; απά

0 Ες Απο]ο “Πα]] αρρἰγ {ο ἴἴο πονν Φοἱο Εχροτί ας 1 Πο ν/οτο ἴ]ο
Ἠπςί δο]ο Ἐχροτί αρροϊπίος.

(13). Τπο Ἱαησιασς ἴο Όο ιδεά Γοτ ἴἩο ριγροςες Οἱ ἴῆο Φοἱο Ἐχροτί
ἀείοιππίπαίίοη 5Πα[] ο Ἐπρ]ί5η.

(4) ΤΠο οορί» οἳ οπρασίης ἴο Φδοἱο Ἐχροτί απά ἴπο οοδίς οἳ {Ίο δοῖς
Έχροτί ἀοίοιπιπαίίοη 5Πα]] Όο Όοτπο οφιαΙ1γ Ὁγ ἴπο ΤοςοΓ απά ἴπο
Τρςεεο. Εαςῇ Ρατίγ 5ΠαΙ] Όσα 1 Οἵνη οοδίς ἵπ ρτεραΓίης ΠΥ πιαίογία]ς
ΤοΥ απά πιαΚίπσ ἰῖς ργοδοπία(ῖοης (ο, {πα δο]ο ΕχροΓί.

ϱ) Ἐασᾖμ Ρατίγ 5Πα]] αοί τοαςοπαὈΙγ απά οο-οροταίς ἵη σοοά Γαἰίῃ {ο σἰνο
111 ο[[οοί {ο αἲ πο ρτονἰσίοης οἳ (πὶς Αγιοίο απά 5Πα]Ι 4ο ποϊλίπς {ο
Πἰπάο. ΟΓ Ρτονεπί ιο
Φο]ς Εχροτί Ετοπι τοποίπρ Πὶς ἀοίογπιπαίίοῃ.

Ο. Αποζηαιοη
23.3 Απγ Πἱεκριίς ννΠίο

(8) ἰς ποῖ τε[οιτο {ο α δοῖς Ἐχροτί Το: ἀείοτππίπαίίοη ππάο Αγισ]ο 23.2:
ος

(0) Πας Ῥου το[ειτοά {ο ἴπο δο]ο Ἐχροτί νηοςο ἀεοίςίοι ἶς αρροα]οά οη α
Ροἱπί ΟΕ ανν; ΟΓ

(ο) ἄιο Ραπίῖος Πανς Γαἰ]εά {ο αρροϊπί α Φοίε Ἐχροίί (ΟΥ, ἂ5 ἴο οᾶδο ΠΙΑΥ
Ρα. α τορ]αοσπιοηί δοίς Ἐχροτί) ας ροτ ργονἰσίοης οἳ ΑγοΙςε 23.2

5ΗαΙ1 Όο Ππα[]γ 5είτ]οά Ὁγ αποϊ(ταίοη.
23.4 ΤῃΠο ρ]αςο οἳ αποἰταίίοη 5Πα]! Όο Αίΐοπς, Οτεοσς

23.5 Τπο πΙπΊΌοΓ οἱ αγοἰίταίοις 5ΠαΙ] Ός ἴΠτος; ου 5ΠαΙΙ Όο αρροϊπίοά ἵπ αοοοιάαπος
ψΙα ἴπο ρτονἱςίοης ΟΕ ρατασταρΏ 13 οἳ απο] 10 οἳ ἴιο Ηγάτοσατδοης Ταν’.

23.6 ΤΙε αποἰἰταίίοη 5Πα]] Όο οοπάιείεά {π αεοοτάαηος νίΠ ιο Ει]ος οἳ Αποζαιοη οἱ
Όνο Ππίογπα(ίοπα! ΟΠαπιρογ οὗ Οοπππστος (ἴπ ἔοτος {Τοπ {ἶπιε {ο πας), {ο ἴπο οχίοπί (λαί
Ώποτο ἶς πο οοπΠἰοί Ὀείν/οση 4ΠΥ ΟΕ ἴοςς Ἐπ]ος απά ἴἴο ρτον]σίοης Οἱ Επίς Αστοσπιοπί.
Τη ἄπο ενεῃί ΟΓ 4ΠΥ 5Η} οοπΠΙοί, ἴπο ργονἰίοης ΟΕ {ΐς Αστεοπηεηί 5Πα]! ργεναί].

23.7 Τ]ο Ιαησιασο {ο Όο 5ος {Π πο ατοϊίταἰ ργοσοσάίπος 5ΠαΙ] Όο (τεοΚ απά ΕΠδΙίςη,
ππ]οςς {Πο Ῥαγίίος αστος οἴπογννῖσο.

23.5 Το αννατά τοπάστεά 5Πα]Ι Όο Επαὶ απά οοπο]αδίναο. ἠαάρπιεηί οἨ ἴπο ανγαγά
τοπάοτεά πιαΥ Ός οπίοτεά ἵηπ αΠΥ οοιί Γοτ α ]ηπίάἶσα] αοοερίαηοο απά Εος οΠπ[οΓοσπιοΠί, ἃς
Ώχο ο.δε ΠΠΔΥ Ὀο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6805

23.9 δανε ἵπ «35ο ΟΓ α ἀείογη]ἰπα[ίοπ τοπάστος ὉΥ ἴ]ιο Ροἱα Ἐχροτί ἴπ ν/Βίεῃ οπδο ΑγεΙα
23.10 αρρ]ίος ἁητίης {ιο ροτίοά οἳ απγ αγοϊίταίίοι, (ο (ἶπιο Ἠπηίίς 5οί [ος (πο ΠΙΠ]πιεηί
ϐγ οἶίποι Ῥατίγ ος ἴποδο εοπίταςίιαΙ οὐ]ἱσαίίοης πάοτ (Πίς Αστοοπιοπί ΠΙΟ αΓο {Πα
φυθ]εοί οΓ 5ΗΕ] αγοϊίταίίοη 5Πα]] Ὀο 5ςροπάσά Γοτ α πιο ροτῖοά οᾳἱνα]οηί {ο ἴΠο ρογίοά
ο δυο] αδίγαἹοη.

23.10 Τπ ο.δε οΓ α ἀοίογπιπαίῖοη τοπάστος ὉΥ (Πε Φοἱο Ἐχροτί απά ροπάίπρ τοςο]ιίοη ΟΕ
Όπο ἀἱδριίο Ὦγ ἴπο ραπο] οἱ ατοἰίταίους, ἴπετο ΥΠ] Ὁο πο 5Η5ρεηδίοη ΟΓ {Πο Αρτοοπιεηί
απά ἴ]ο Τιοδ5οΓ απά (Πο Ταςςςο 5Πα]] Πανο ἴἶο τὶσηί απά ἴἶπο οὐ]ραίίοπ {ο οοπίίπιο
Ροτ[οιππίηρ πάσι (Πίς Αστεοπιοπί.

23.Π1 Έοτ νο ριγροςες ο Ππίς Απίίο]ς, ἴΐ ἰς εἰατί[ίεά ἴπαί απγ ἀἰδριίο Ὀοίννεεη (Πο Τ/955οΓ
απά απγ Ο0-Τ.6556ο ιιπάοτ λῖς Αστοσπηοηπί 5Πα]1 αἱνναγς Όο εοπςἰάετεά α Ὠἱδριιία Ὀείν/οοη
Όπο Τ.οδ5οΓ απά {Πε Το55εο απά 4ΠΥ τε[οτοπος ΟΓ 5ο] Ὠἱκραίο {ο (ο Φοἱε Ἐχρετί ο: {ο
αποϊπαίίοη, ας ἴἩο «35ο πιαΥ Ὀα, υπάεΓ ἰΠίς ΑποΙο 5Πα]] αἰνναγς Ὄο οοηρίἀστεά α
το[στεπος Οἱ ἀἱδριίο Ὀείν/εση {ο Τ/ο55οΓ απά {πο Τ,ο556ςο.

Ὦ. Μεάἰα Ποπ

23.12 Τμο Ῥαγίίες οἱ (Πο Τ,ο55οΓ απά 4ΠΥ (ο-[ο55ος ΠΙΑΥ ἃρτος αἱ αΠΥ πια, ννίλοιί ρτε]αάϊοε
ο ΔΠΥ οίποτ ρτοσσσάίηςς, ἴο Το[εΓ {ο πιοΙαίίοπ απγ Ὠϊδραίο ἵπ αεοογάαηοο ΥΠ (μα
Ππίσγπαίίοπα] (Παπισογ ο{ ΟοπΊπιστος (10Ο) Μεάϊαίοη Εαῑος (πεπ ἵπ ο[[οοί, νυΠίς]ι τα]ος ατα
ἀοοπιεά Ιποοτροταίοά ὮΥ τείετοποο ἰπ ἰΠίς Απγίϊο]ο.
6896 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑγίίΟ]ο 24
Ῥογ{ογπιαπος ΟΕ {μο Ασγοοπιοπί -- Τίπις

24.1 Τῃε Τ.ος5οί απά ἴἴιε Γ.655ος 5]ια]! 4ο ονοιγίμίησ ποσςςςαΓΥ 5ο ας {ο αοσοπιρΙἰδῃ ἴπο
οὐ]οοίίνος οΕ ἴπο Αστοζπιοπί.

24.2 Τ[ο Ῥατίος αστεο ἴο οοορεταῖο Παγπιοπίοιι5!γ απά ἵπ α δρἰπίί οἳ σοοά Γαἰ νι α
γίον’ {ο ἴο αοΠπἰονοπιοπί, ας ρτοπηρί]γ απά ας ο[[ιοἰοπ{]γ α5 ρορρίδ]ς, οἳ ιο οὈ]οσίίνες ΟΕ
Ώπο Αστοζπιοηί, η 5ἰγῖοί οοπ[ουπη((γ νι αἲ! 1ὲς ρτον!ςίοης.

24.3 Τίπις ἰς ΟΕ πο α55εποο ἰΠ {πὶς Αστοζηιοπί.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6897

ΑγίϊεΙε 25
Οοπίτασίοις, δαῦ-οοπίγασίους, Ρογ5οππς] απά Τταϊπίης

25.1 Ῥυθ]οοί {ο ιο Γο[ον/ίπο Ριονίσίοης ο ἰΠπὶς Απιοίς, ἴἴο Τιεςςος 5αΙ] Όε επί]εά {ο

οππρΙογ οοπίτασίοις απά {πε Ιαΐίοι 5Πα]] Όο οπ(]εά {ο εππρἰου 5ιὸ-οοπίτασίους ΠΟ: {πα
ΡεΓ[οΓπ]αηος ΟΕ {Πΐς Αστοσπιοηί.

25.2 ἵη Αοοοτάαπος ΥνΙί {Πο ριονἰσίοης οἱ ΑπίοΙε 19.3 απά αροη Τοαιεςί οἳ {ο Τ/6550Υ, (ο

Έαςσες 5αΙ] ςαὈπιί {ο {ο Τιεδςοί α 6ΟΡΥ ΟΙ απΥ 5αες οοηίτασίς επίεγοά Ιπίο νυν
οοπίτασίοις (ἰπο]ιάϊπς νι ΑΠΠΠαίο Επίοτρτίςες) ΥΠΙΟΠ, Πάνο α οοπίταοί να]ιο Πσ]οτ
Ίναι Όνο (2) πα]]οι Ετος Γογ οοπίτασίς το]αίίηο {ο {πε Εχρ]οταίίοη ῥίασο, απά ἴητος (3)
πιΠ]{οη Έτος Γος οοπίταοίς το]αίίπο {ο (πε Εχριοϊταϊοη Φίασο.ΤΗς Τ,ο55ος σπα]. αἱ 4ΠΥ
Ώπιο αΕίοΓ {πο Ε[ῇεοίῖνο Ὠαίςα, 5αὈπιήί {0 {ιο Τια5ςογ Τίς σιάε]ίπες απά ρτοσσάυτος ἴπαί
6ονοΓη ἴπο αρρτονα] Ρτοσο»ς ἴπαί 5 τεφιίγοά Εου ἴἶνο Τιεςςεο {ο επίαΓ ΙΠίο οοπίταοίς ΓΟΓ
6οοάς απά 5οτνίσες Γοτ Ρείτοἰειπι Οροταίίοης. ΦΗ6Ἠ σιἰάε]ίπες απά ρτοσοάυτες νν]
τοπιαίη οοπβιάςη/Ια] απά 5Πα]1 ποί Ὁς ἀϊςο]οςοά Ὁγ {ιο Γ,ο55ογ.

25.3 Τις Γβες, Ιί οοπίτασίοϊς απά απγ 5αῦ-οοπίτασίοις οπιρἰογεά ὉΥ ἴπο Γ/ο55ος, 5Πα]] Ῥο

254

οπ((]εά {ο εππρἰου Εοτείση Ρροι5οηποε! ἵπ (τεοςσο Γοί Ρείἰτοίειπι ΟρεΓαίῖοης. Της Τ655ος
ΦΠΑ] (απά 5Ία] ργοσιτο (λαί Ιὲς 5αδοοπίτασίους 5Πα11) σἶνε ἁιε απά ρίοροί εοηςΙἀογαίίοη
10 Ρτε[ειίης ΟτοςΚ απά ΕΕΑ 5ουτοςά 5οινἰσςες, πιαίογ]α!ς, οφ αἱριηοηί, οοπδιπιαδίος απά
οίμει σοοάς ν/πεῃ {Ππείγ ρτίσς, αμαΠίΥ. εἶπιο οἳ ἀε[ίνοιγ απά οἴ]οι ἴογπς ατα οοππραταδἰα
{0 ἴποςε ανα]]αὈίο πίογπαἰοπα[!1γ.

Φιθ]θοί {ο (με εοπάἰίοης απά τοφιτεπιοπί ΟΓ ρα[αρταρη Ὁ ΟΕ απε]ο 6 οἳ (λα
Ἡγάτοσαιροης Ταν, πο Τιοδςοι νν] 5αρροτί αἲἱ αρρ]σαίίοηπς Ὦγ ία Ταςςεο {ο (πα
οοπιροίΐοηπί αι(ποπίῖος Το ρειπίίς Γογ οΠίΤΥ, Τοδιάσησςα, πιονοπιεηί απά ννοι ἵῃ Οτεσοσς
Τ0Γ αἲ! Γοτείση ρεΓςοππο] το[οτγοά {ο ἴπ {ο ροσοάἰπςσ ραγασταρΏ αΠά {ο {πο πἹεπ]Όεις ΟΓ
Ειναι Γαπ111γ. υπίοςς (ποιο οχἰςί Γοβνοης ρεγίαϊπίης {ο παϊοπαἰ οἱ ριῦ]{ίο 5οοιΓίγ απά
οτάςυ.

25.5 Ἐτοπι ἴπο οοπππιεποσπιοηί ΟΓ {ιο Ρείτοίειπι Ορεγαϊ[ίοης. (πο Γ665ες 5Πα]1 οοηρἰάο Εγςί

οπιρ]ογπιεπί Γοι ΟτοοΚ απά ΕΕΑ ροικεοππε] απά 5ΠαΙ1, ΙΓ επιρ]ογεά, οοπίτίδιίς {ο (πα
παϊπίης ΟΓ {Ἴοδο ΡεΓςΟοηποΙ ἴπ ογάςί {ο αἱἱον/ ἴΠοπι αοσοθδς {ο 4ΠΥ ροςίΐοη οἳ «ΚΗ]εά
ΝΟΙΚΟΓ. ΓΟΙΟΠΊΔΠ. οχοσμ(Ίνο απά ΠΙαΠᾶΡοΓ.

25.6 Ιπ αάάῑΠοη. ἴἶνο Το55ες 5μα]! Ὁε οὐ]ίσοά εαςΠ γεατ {ο {ταίπ Ίοσα] (οεμηϊσα] απά 5οἰοπίίΠο

Ρε!5οηπο] ας νε] ας οἰνΙ] 5εγναπίς ΟΕ ἴΠο Ρίαΐο, ἵηῃ 5Ιο] ππηΌεις απά ΕΟΓ 5ιοἩ ρετίοάς
ΟΓ πιο ας «Πα Όο 5Πρι]αίεά Ὁγ τεςο]αίίοη ΟΓ ἴἴπο ΜΙπΠίςίοι Ιπ ἀοοοτάαηος νΙΗ {πο
Ρτονἰσίοις οἳ ραταρταρΏ 10 οἳ απίοἰο 6 οἳ ἤιο Ηγάτοσαίροης Ταν απά ἴπο πππίααί
τοσοπηπιεπάα{ίοη ΟΕ {Πο Ῥαπίες. Οο5ίς απποοἰαίοά νὰ 5αοἩ (ταϊἰπίης ἵπουπτεά Ὦγ {πα
Έαςςες 5Πα]] ποί οχοςδς απά 5Πα]1 οουπί (οννατάς ἴἴνο αρτοςά οορίς ΟΓ Γεδες᾽ς ἰταἰπίης
οὐ]σαίῖοης, ας ἴΊοςο ατα 5εί Γοτ ἵπ Αγοίς ΑΡΘΡΟ 0.
6898 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγιϊο]ο 26
Έοτοο Μα]ουτο

26.1 Εαΐατο οἱ ἀε]αγ {ο ΡΟΓΓΟΤΠΙ 4ΠΥ ΟΓ {οί οοπίτασίιια| οὈἱἰσαίίοης Ὦγ οἶίμαι ἴἶο Τ.ο55οΓ ΟΓ
Τ.αδδες, Πα]! ποί Ός τοσατάσά ας α Ὀτεαςῇ ΟΓ {1ο Αστοοπηοπί απά 5Πα]1 ποί σἰνε τίσο {ο
4ΗΥ πΠσηί ο: ο]αΐπι Ὁγ εἰίπο Ῥατίγ αραίηςί ἴΊο οίμοι 1 ασ] Γαἰ]ατο οἵ ἀε]αγ ἶς ἁπς {ο
Έοτος Μα|αιο ΟΙ {ο οοΠ5οαὕσηοες αγὶ5ίης ἴογο[τοπι.

26.2 "Ἔοτος Μα]ειγο" πιοᾶης 4ΠΥ ονοπί θεγοπά {πο τοαςοπαῦ]ο οοπίτοἱ ΟΓ {ο Ῥατίγ οἰαϊπιίπς
10 Ός α[[εοίοά ὉΥ Ι{ απά ποί οαμςοά οἱ οοπίπθιίςά {ο Ὁ} 5ος Ρατίγ απά 5Ία]] Ιπο]ιάς,
Ῥιΐ «Πα ποί ο Ππηίοά Το, αοῖ οἳ οά, ερἰἀοπιίος. οαπίΠαιαΚος, Ετος. Ποοάς,
οχρἰορίοης. ἰτίκος, Ιοοκοιίς, ν/αῖς απά σίαίο ΟΕ ἵνα. τενο]ηίῖομς, οἶνί] οοπηπιοίίος.
{πςιτος(ίομς. ππαϊπίο5 απά αοῖς οἳ ἴο ῥίαίο ο: ΟΓ αΠΥ Εοτείση σονογηπιοπί,. Έοτος
Μα[ουτο 5Πα]] ποί οχοιςο ἴς Γαἴ]ητο ἴο ρΥ 4ΠΥ 5µπι ΝΠεη ἆπο ΠογοιπάοΓ απά α ]αοΚ οΓ
Πιηάς 5Πα]1 ποί οοπςεἰταίςο Έοτος Μαειτο.

26.3 Η ας α τεςι]ῖ οἳ απ ονοπί οἱ Εοτοο Μα[ειτα, ἴπο α[ῇοοίοά Ρατίγ 5 ρτονεπίοά Ττοπι
Ρεγ[οιπιίης Τίς οὐἱρσαίοης ο: οχοτοϊσίπσ ἰί πΠσηί πάς ἰπίς ΑστοοπιοΠί, ἴο
ΡεΓ[οΙπΊαπος ΟΕ 4ΠΥ οὐΠσαίίοη ΟΓ {ο οχοτοῖςσα ΟΓ ΠΥ γὶσΗί πάς: ίς Αστοσπιοπί 5Πα]1.
Ῥο 5α5ρεπάσά {ο ἴο οχίεηί {ο ν/ΠίοἩ 5αἰά Ρατίγ ἶς α[[εοίεά ὉΥ ἴἴα 5αἰά ονοπί οἱ Έοτος
Μα[οιτο απά ἀυτίης 5ιοὮ πιο ας ἰί Ἰαδίς απά Γοτ 5ιο[ τοαβοπαῦδ]ο αάάἰΠοπαί πιο
Ώιοτοσ[ίοΓ ας πιἰσηί Ὃς τουίτοά Το ποιππα] τοδιπιρίίοη ΟΕ ἴἴπο Ρείτο]οαπι Ορεταοης
απά/οτ οἴπο οοπίτασίηα| οὐ]σα[ῖοις.

26.4 Τη πο ονοπί ΟΕ Εοτοο Μα[ουτα. ἴπο Ῥατίγ ρτονεπίοά Ποπ ρεΓ[οπιίης ές οὈ]σαίίοης ΟΓ
οχοτοϊσίης ἰίς τὶσῃηῖς ππάοΓ πο Αστοσπιοπί 5ΠαΙ] ΙππιοΚἱαίογ σἶνο ἴο ἴπο οἴμει Ρατίγ
ποῖῖοο ΟΓ {1ο παίητο ΟΕ ἴπα Εοτοο Μα[ειτο απά ἰΐ5 ρτοῦαῦ]ο ἀπταίίοη.

26.5 Ἡ ας α τορυ]ί οἳ απ ονοπί ΟΕ Έοτος Μα[ειτο Ῥοΐτοίοιπι Οροταίίοης απά/οΓ ΟίΠοΓ
οοπίτασίυα] πἱσηίς απά οὐ]σαίίοης Πογομπάογ αἴο 5αδροπάσά ΓΟΙ πΟίο ἴΠαΠ Όννο]νο (12)
οοηςοσυίῖνα Μοπίης αῇίοι {πο ποϊῖςς οἳ Εοτος Μα[ειτα, ἴπο Ραγῖες 5Πα]] πιοοί {ο ἀῑσοιιςς
1π σοοᾷ Γαϊ{ῃ πο οοπίίπααπος οἱ {ογπιίπαίίοη ΟΕ είς Αστοσπηοπί. ΙΓ πο αστεσπηοηί οαη Όο
τοἈβσ]ῃος ὮΥ ἴπο Ῥαγείος ννϊμίη (νηο]νο (12) Μοπίῖις οἳ (χε ]αΐοι οἳ: 1) ἴιο ποϊῖος οἳ Εοτος
Μα[οιτε, Οἱ 11) ἴιο Ὀεσίππίης ΟΕ σαϊά ἀἰδοιιςδίοης, ἴο Τ.,ο55ο: ΟΙ {ιο Τ.ο55ςς ΠΊΑΥ σἶνε {ο
Ώιο οίμοι Ῥατίγ ποϊῖος ΟΓ ἱεγπιίπαίοη οἳ (πίς Αστεοπιοπί νίοῃ ποῖῖοο 5Ώα]] Όοσοπιο
ο[[οσίίνε 5ἰχ (6) Μοπίῖις Γο[]ον/Ίπς ιο ἀαΐς οἳ 5οτνίος ΟΕ 5ιο] ποϊῖσο.

26.6 Τις Ρατίες αστος Ιπ ραίοι]ατ ναί ἴΠ πο ονοπί {αῖ, ας α τοδυ]ί οἳ α οοιί ΟΤά6Γ ΟΓ ΔΠΥ
ΠπάϊοῖαΙ ἀοοίδίοη οχο]αςίνεΙγ ΙΠ τεδρεοί ἴο α Οοπδοπί (ο Εχριοταίίοπ ΟρεΓαοης ατα
Ππίοτγαρίος, ἴ]ιο Τ.ο55ες πΙαΥ ἀαο]ατο Ι{ α Ἐοτοο Μα]ειτο ονοπί απά (ο ρτον]δίοης Οἱ {5
Απο]ις 26 5Πα]] αρρΙγ αοοοτάἰησ]γ., 5ανο ἴλαί ἴπο Όννο]νο (12) πιοηίῃ 5αδροηδίοη πιο
Ρετίος οἳ Αγίο]ο 26.5 «Πα! ο οχίοπᾶσά τρ {ο α ρετίοά ΟΕ Όνοπίγ-Εουι (24) πιοηίης.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6899

Αγς]ο 27
ΘΌΡΡΕΝΡΙΟΝ ΟΕ ΤΗΕ ΕΧΡΙΕΟΚΑΤΙΟΝ ΘΤΑΟΕ

27.1 ΤΠ αἲ αηγ πιο ἀυτίπς πο Εχρ]οταίίοη Φίασο [Πο Τ.ο55οο Υνίσῃος {ο οοπάποί απ αοΏνΙίγ
ηςΟΟΣ5ΑΓΥ ΕΟΓ ἴ]χο ΡοΓΓΟΙΠΙάΠΟςἘ οἳ Ροίτοίειπι Οροταίίοης απά 5αΏϊς[ασίίοη ο ἴιο Αππια!
Ἠ]οις Ῥτορίαπηπης ἰπ τοδροοί ΟΕ ΝΥΠΙοἩ α Οοπηδοπί ἶ5 τοβιίτος, ἴποῃ α Ἐαξδροηςο πηιιςί Όο
Ίβφιιοά νηχίΠ χο Ώπιο Ππαῖί ργοςοτγίθεά πάσι ἴηο αρρ[ἰσαδ]ε Ταν ος, νηοτο α Τ ανν ἆοος
ποί ΡΓοδογίθο α ἴπιο Ἠπαίτ, ννΠίη πο πιο Ἠπιϊ ργοςοτίροά ὮΥ Απίοϊο 4 οἳ Ταν
2690/1999 (Αάπιιπιςίταίῖνο Ῥτοσσάπτα (ος) (1ο “Ῥτορογίοοά Τίπιο ΤΙπιΙ(). δασ]εοί
1ο ἴπο ρτον]σίοης οἳ ΑποΙες 27.5. 27.6 απά 27.7. ἴξ α Έεδροπςο ἰς ποί ἴδιοά νπίη {πο
Ῥτοκοτίοεά Τίπιο Γπιήε, ο ἴ]χο Τ,οςςςο πΙαΥ. αροη οχρίτγ οἳ 5ΗςΠ ροτίοᾶ, ρτον]άο ἴπο
Ίβο υγ ποῖῖσο ἴπ πῆησ (μαί πο Ῥτοσογθοά Τίπιο Τπήί Ἰας οχρίτοά (α
“Ῥτεσοπίροά Τΐπις Τ πι Εχρίτγ Νοιίσς”).

27.2 Όροι τοσοῖρί Ὦγ ἴἴο Τοβ5οί οἳ α Ρτεσογθοά Τίπιο Τ πι Ἐχρίτγ Νοϊῖοο ἴογο 5Πα]1
οΟΠΊηοπος ἃ ρογίοά οἱ ΕΕΐοεη (15) οαἱεπάατ ἀαγς ἀωτίης ν/πίοἩ ἴπο Το55οΓ απά ἴο
Ίαδςεο 5ΠαΙ] οοορεΓαίο αδίπο ἰαίγ Ὀοςί επάσανοιις {ο ΡίοσιΠο ἴο ἰδιαπος οἳ α
Έοδροηςε (ἴιο “Οοορογαίίοη Ρογἱος”).

27.3 ΙΕ αροη ἴλο οχρἰτγ ἀαΐο οἳ ἤιο Οοοροταίίοη Ῥογίοά ἴιο Τ.ο55οΓ απά Τ/ο55ος Πάνο Γαἶ]εά {ο
τοσο ἴο Ι6ςιπηοο Οἱ α Εεδροπδο, ἴποῃ οἩπ απά ΕΤΟΠΙ 5ΗοἩ ἀαίο ἴο [πιο ΤΟΓ
ΡεΓ[οπιαπος ΟΕ ἴπο οὐ]ἱσαίίοης ἰΠ τοδροοί ΟΕ ΥΥΠΙΟΠ [πο (οπδοπί ἶ5 τοαυίτοά 5Πα]] Ὄο
φαδροπάσά Ιπηπιοά(αίο]γ ρεπάἶπς ἱςασπος ΟΕ α Έοδροηςε (πο “δαδροηςίοη Ῥογἱοςά”).

274 Ώυτίης νο Φιδρεη»ίοη Ρεγίοά ἴ]ια Τ.ο55ος απά {Ίο Τ.955οΙ 5Πα]1 15ο {ῑιοίγ Ὀορί επάσανοιις
{ο Ρτοσιγε ἃ Βοδροη»ο.

27.5 Α διρρεμδίοπ Ῥογίοά 5Πα]1 Γογπηϊπαίς ο {ο ἀαΐο ννοῃ α Έοδροηςς ἰ5 ἰδσιιοά απά οη απά
Τοπ] (παί ἀαΐς ἴἴο α[[εοίοά οὐ]σαίῖοπς ΟΓ τα Τ.α55ες 5Πα]] τοςµπιο απά 5Πα]] Όο οατγ]οά
οί {Π ἴχο τοπια]ηίπς αποχρίτος ροτίοά ΟΕ {ιο τεἰεναπί Ῥμαςο, νίο 5ΠαΙ] ο οχίοπἀοά
αοσοτάἰπσἰγ Νοϊμίπςρ ἴπ ΕΙ Απο 27.5 5ΠαΙ] ἀερτῖνο ἴἶιο Τ.ο55εο ΟΕ ἴί5 τὶσῃίς {ο
Ρτοσθςς {ο ἴπο ποχί Ῥμαςα ο: Τοάιιοο (Ίο ονοΓα]] ροτίοά Οἱ αΠΥ 5αῦσεφιεπί Ρμαςςα. ΟΓ
Ῥαςίο Εχρ]ογαίίοη βίᾳσο. ἵΠ αοοοτάαηος 1 ἴ]ιο ἴογπις ΟΕ είς Αστοσπιοπί.

27.6 Τ[ο Τιεςςεο 5Πα]] ποί Όο οπίϊ(]οά {ο ἴδειιο α Ῥγοσογίθος Τίπιο Ταπιῖί Εχρίτγ Νοίίος 1 α
Ῥτοροι Αρριἰοαίίοη ας ποῖ Όσοῃ πιαάο. Α “Ῥτορει ΑρριοαΠοπ” 5 πιαάο ἵΕ ἴἴπο
αρριιοαίίοη Εοτ Οοηδοπί {5 Ιπ αἰ] τοδροοίς οοπιρ]είο Ιπ Τοπ απά 5αὈδίαηοο, απά ἴπ
αοςοτάαηςο ΜΙίῃ Ταν’.

27.7 Απ αρρΠοαίίοη Το: Οοπςεπί 5Ώα]! Όο ἀεεπιεά {ο Όο α Ῥτοροι Αρρ]Ιοαίίοη Γοτ {Ίο ραγροξες
ΟΓ ἠχίς Αστεοπιοπί 1 ο το]οναπί ονοτηπιοπίαΙ Αιιογίιν πας ποῖ οἴπογν/ςο αἀνίσοά
ιο Τ/οδςςο ἴπ νίπς ὉΥ ἴπο οχρίτγ ΟΓ ἴπο Ῥτοροτίσεά Τίπιο Ταπιῖτ.
6900 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑτιοΙο 2
Ῥατεπί ΟοπΙιραΏΥ ΡιρροΓί Τ,οίίοΓ

2δ.Ι Τη ο.δο ἴαί ἴ]ιο Τ/655ος απά /ΟΓ ΠΥ (ο-[.655ος Το]ίες οἨ {ο ἰεο]ηίσαἱ απά /ο: Ππαποία]
οαραοΙίγ οἳ Τίς Ῥατεπί «οπιραηΥ ΕΟΓ ἴλο ρεΓ[οΓπἹᾶπος ο {πο Ῥοΐτοίειπι ΟρεΓαῖῖοης, πο
Έαδςες απά /0Ι 5ος Οο-Τ.655ος 5ΠαΙ1 ρτον]άο {ο {ο Το55οί α Ρατοπί (οπιραηΥ δαρροτί
Τείίοτ Πανίης ἴπο οοπίοπί οΓ Απποχ ( (Πογεἰπαβίογ πο Φαρροτί Τείίογ). ῥιος Φαρροτί
ΤοίΐοΓ 5Πα]] ίακο ο[[οοί οἩ ἴπο Ε[[εοίίνο Ὠαίς απά., 5Πα]Ι δε ἀε[νετεά {ο ἴπα Τ,955οΓ αί
Ώιο Ἰαΐοςί [νε (5) ἀαγς Ὀε[οις ἴἴο ἀαΐς οἩ ν/ΠίςΠ Επίς Αστοοπιοπί ἰ5 ταϊξίοά Ὁγ [πο δίαίς
Ῥαπίαπησηί ας ἴἶχο 5.πηο ννΙ]] Όο ποιϊ[ίοά ἴπ ν/πίπς ὉΥ ἴἴπο ΜΠπ]κίοι {ο (ο 1.ο65ος αΠά/ΟΓ
4ΗΥ (ο-Τ.ος5ες αἱ Ιοαςί ΠΗἴοσῃ (15) ἆαγς Ὀε[οιο ἴο τα [Ιοσίίοη ἀαΐο.

ΈΟΙ ἴῆο ριπροςδος ΟΙ ΑποΙο 28, ἴἴο ἴοτπι “Ῥατοπί (οπιραπγ” 5Πα]1 πιοση ἴπ το]αίῖοῃ {ο
Ώιο Ο0-1055οο 4ΠΥ «ΟΠΙΡΗΠΥ ΟΙ οίμει Ίοσα] οπ{ϊς ο: παϊιγα] Ροίδοη ΥνΠίος Οοπίτοίς,
ἀἰτοσί]γ οἱ ἰπάϊτεςί]γ. ἴπο Το556ς οΓ/αηΥ (0-1.65569.

28.2 ΤΕ απ Ἐνεπί οἱ Ὠοίαι]ί οοσυτς {Π το]αίίοπ Το ἴῆο Ῥατοπί (οπιραπΥ Ρτον]άϊης ἴπο αρροτί
είίος, ἴποι ἴἴο Τιος5οο απ /Ο0Γ 5ος (ο-1.ο55εο 5ΏαΙ] ο πει ποίος Ρτοσιο (ο
Ίβδιιο {ο ἴ]ο Τιοςςοι οἳ α τερ]ασοππεπί δαρροτί Τιείίο: οἨ ἴ]αο ἴοπις απά οοπά{ῖοις
καὐσίαπίία]]γ οφ αναἰομί ο Απποχ ( οἱ {η 5ος οἴπογ Εοπι οἱ 5οουγἰίγ αοοερίαὈ]ς {ο πο
Τ.6550Γ.

28.3 Εοι ἴλεςε ριΠροδες. 4η Ενοπί οἳ Ώε[ αυ]: ν/Ἡ]] οσοι ἰΠ το]αίῖοπ {ο α Ῥατοπί ΟΟπιραηΥ ἵΕ;

1. Ώπο Ῥατοπί (οπιραπγ 5α5ρεπάς ΟΓ εοᾶςος {ο 6αΠΓΥ ΟΠ (ο{ (Πγοαίεης {ο 5Ἴδροπά
ο: οσᾶςο {0ο οΏΤ{Υ ΟΠ) 411 οι α πιαϊογία| ραγί ΟΕ 1ΐ5 Ὀαδίηοςς: ΟΓ

2. Ώιο Ῥατοπί ΟΟπΙρΑΠΥ 5ίορς οἱ 55ροπάς ραγπιοπί ΟΕ 4ΠΥ Οἱ Ἱίς ἀεοῖς οἱ ἰς
ππαδ]ς {ο. οἱ αἁπηῖῖς 15 ΙπαὈΙΠ{γ (ο, ραγ Ἶίς ἀαδῖς ας ἴἴπου Γα]! ἁπς; οἱ

ε. Ώιο Ῥατοπί (Οοπιραπγ ΟοΟΠΊΠΙΟΠΟΕς περοβαίῖοης, οἱ οπίοις Πίο ΠΥ
οοπιροδἰἤοη. οοπιρτοπηίδο. α5εΙσηπιοπί ΟΓ απΓαπσοπηοΠί, νἴ οπο ΟΓ ΠΟΙΟ ΟΓ
Ττ5 ογοΚΙίους να νίον {ο τοδεμεάι]]ης 4ΠΥ ΟΕ Ιίς Ιπάςίοάποςς (Όοσαιιςε ΟΓ
αοτια] ο: απεἰραίοὰ Ππαποῖα| ἀῑ[ιοι]ίίος): οἱ

4. α πιοΓαίοΠαπ ἰ5 ἀεο]ατοά ΙΠ τοδροοί ΟΙ αΠΥ ΠΙπάοδίοάποςς οἳ ἴἴπο Ῥατοπί

ΟοπΙρΔΗΥ: ΟΥ

5. ΔΗΥ αοίίοη. ρτοσοσά(πος, ρτοσσάιο ΟΙ 5ίερ ἶ5 ἴαΚοι ἴπ το]αίῖοη {ο:

(ὢ Ώιο υδροηδίοη ΟΓ ραγπιοπίς, α πιοταίογίαπῃ ΟΕ ΠΥ Ἱπάοδίοάπεςς,
νήπάῖης αρ. ἀἰδο]αῖοῃ, αἀπιπ]ςίταίίοπ οἱ τεοισαπἰσαίίοη (αδίπς α
νο]ιπίατγ αγγαησοπιοηί, 5οΏοπιο ΟΕ ατγαπσοπηοπί οἱ οἴμεινςο) ΟΕ ἴπα
Ῥατοπί ΟΟΠΙΡΔΠΥ: ΟΓ

ο) Ώιο οοπιροςίοπ. οοπιρΓοπηίσο, ἀπείσηπιοπί οἱ απγαπσοπηοπί νίπ «ΠΥ.
οταΚἰίοι ΟΕ ἵνα Ρατοπί ΟΟΠΙΡΗΠΥ: ΟΓ
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6901

(1. Ώιο αρροϊπίπιοπί οἱ α Παιάαίος, τεοοίνοτ, αἀπι]ηἰκίταῖῖνα τοσοίνοτ,
αἀπι]πἰκίταίος, οοππρα]5οίγ πιαπασοΓ ΟΓ οίμοΓ οἰπιί]αγ οβῖοογ ἴΠ τεδροοί
ΟΕ ἤιο Ῥατεπί ΟΟπιραΠΥ ΟΓ ΔΠΥ ΟΥ 1ΐς αδςοῖς; ΟΓ.

6. Όλο να]ιο ΟΕ ἴπο Ῥατοπί Οοπιραηγ’5 αδδεῖς ἰ5 Ίος ἴπαη 1ί5 Παδίῖες ({αΚίης ἰπίο
αοσουπί εοπΏησεπί απά ργοδροσίίνε ΠαθίΗ ες): οἱ

Τ. Ώογο ἶ5 (ἴη ιο ταβςοπαῦἰς ορίπίοη ΟΕ {Ίο Τ.ος5οΓ) α 5ογίοιις ἀοίογίογαίίοη Ιη {ο
Ἠπαποία] ίαπάΐης ΟΕ ο Ῥατοπί ΟοπιραπΥ (αί πια αἀνοικο]γ α[[οσί [Πο
αὈἰΠίν οἳ ελαί Ῥατοπί ΟοπιραηΥ {ο ΡεΓ[οτπι ἰί5 οὐ[ἱραίίοης ιΠάοί (ο Ῥατεπί
ΟοπιραηΥ δρρογί Γοίΐογ.
6902 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγιοι 29
Νοιιβσαίἶοις - Ασοπί [ο Ρογνίοο

29.1 Ώπ]εςς οἰπογννῖσε ρτονίάεά ἴπ Πί5 ΑστοσπηεΠί, αἲἱ ποίῖοος σίνοπ ΙΠάςΓ ἰΠίς Αστοσεπιοπί
ΦΗαΙ1 Ρο:

(α) ἵη νπίης:
(0) 1π Ἐησ[ή5ῃ ος Οτεοί; απά

(ο) ἀε]ίνοτεά ροαιδοπα!]γ οἱ ὉΥ ριαο-ραϊά τουοιάθά ἀα]ίνοιγ (οι
Ιπίογηαίίοπα| οουτίοτ ἰΓ ονοιςοας) οἱ ὉΥ α-πιαί] οἱ Ὁγ [αχ αἀάτοδςοὰ αξ
Τοοννς

1Γ{ο {πο Τ,οδδος:

Ἠε]]οπίο Ἡγάτοσαισοης Ἐοσουτοος Μαπαροπηοπί ».Α.
119 Μεαςοφείοη Ανεπιιο, 101 92 Αίλεπς. ὤτοεοο
Αἰίοπίίοη: Μτ. Ὑϊαπηίϊς Βαρρίας, Ργοδιάεπί ἅ ΟΕΟ
Έαχ: «30 213 1513607

Ἑ-πιαί]: οοπίας((ῶστοεκΗγάτοσαίθοης.οΓ

ΑΛΊΠΠ α ΟΟΡΥ {ο:

ΜΠΠΙ5ίτγ ο ΕπνΙτοηπηοηί αΠά ἘΠΟΙΡΘΥ

Θεπετα] βεοτείαγίαί [ο Ἐποισγ απά ΜΙποταὶ Κανν Εοδουτοος

113 Μεοςοφείοη Ανεπιιο, 101 92 ΑίΙεῃς. ὤτοεος

Αιοπίίοη: Μτ. ΜΙοΠαΙΙ5 Ψειτίοροι]ος, Φοσγοίατγ (εποταί Γοτ Εποτσγ απά Μ.Ε.Ε.
Έαχ: «30 213 Ι51360δ

Ἐπιαί]: σσοπο(ογ(Ώγροτη.ο

1Γ{ο {ο Τ,ο55ςς

1.ΤΟΤΑΙ, ΕΡ ΟΚΕΕΟΕ ΒΝ -- Βταποῃ
ΟΗ1ρε ἨΨΙΗν ἃ 6οΡΥ ἰο:
Αιίοηίίοη: Βγαπομ ΜαΠαΡΕΓ ὢ ΤΟΤΑΙ.ΕΔΡΟΚΕΕΟςΕΡΒΝ
74-76 Νοτίοιι Τρίτο δε Κοπ]ϊδίς ίτοοί Αοπίση: Μαπασίης ΠἱΓοσίος
15125 Ματοιςς!, Αίοῃς, ἄΤσσσο Βοιάεν{/Κίααη 18. 2591 ΧΚ
Έαχ: 3021054403 44 Τ]ο Ἠαριιο, Το Νείπετ]απάς
Ἐπιαί]: Ατίαπο νι ]]οιά(Φίοία].σοπα Ἔαχ: «91 70 51 29 622
απά

Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6903

αὐ. Τοία! ΕδΡ Έιτορε απά Οαπίγα] Αδία Τ{ά
Αιοηίοη: ΝΡ Οουπίτγ Ώε]εραίε οτοεος

10 Όρροι ΒαπΚκ δίτοεί, Οαπατγ πατε,

Τοπάοη ΕΙ4 5ΒΕ'

Ε πιαῖ]: πἰοΚ.[γοίννο]](Φ{οἵία].εοπι

Έαχ: «33147 443966

2.ΗΕΙΙΕΝΙΟ ΡΕΤΕΚΟΙΕΌῦΜ 5Α ἨΝΙΗ1 α ϱΟΡΥ (ο:
Αποπίοη: Ὑαππὶς Οτὶσοτίοι, Οοπογα] Εοΐνος δΙπιεοπίά[5
ΜαπαρεΓ, Εχρ]ογαίῖοη ὅς Ῥτοάποίίοη οΓ 8Α ΟΠίπιαιτας δίτοσί
Ἠγαά Ῥους Πἱν]ςί

υπ .--.-. 15125 Ματοιςςί, ΑίΠοης ὤτοεσο
8Α ΟΠίπιατγας οίτοοί
15125 Ματοις»ί, ΑίΠεης (Τεοος, Έ πια]! : Γεἰπιοοπ]άϊςΦΠε]ρο.στ
Ἐ πια!] : γοτὶσοτἰοι(Ώῃε]ρα.στ.
Έαχ: «90 210 63029901

3.ΕΡΙΡΟΝ ΙΝΤΕΚΝΑΤΙΟΝΑΙ. 5.Α

Αιίοπίίοη: Εχρ]ογαἴίοη Ὠϊγοσίος

Έοτο Βιοπαρατίε 9120121. ΜΙαπ, ΤίαΙγ.

Ἑ-πιαί]: ΠΠ] «ογπαρΠί(Φοάδοπ.1

Έαχ: Ε290262227041

Έας] Ῥατίγ 5Πα]] πανε (Πο τἱρῃί (ο εΠαηρε Τίς αἀάτοςς αἱ αΠΥ ἴἴππο απά/οΓ ἀεδίσπαίςα (Παί οορίας
ΟΙ αἲΙ 5Ηε[ ποίῖοες Όςε ἀἰτοσίοά {ο αποίΠεΓ Ροι5οη αἱ αποίποτ αἀάτοδ», ὉΥ σἰνίπρ ποίῖςο {πογοοΓ
{ο αἲ! οἴποι Ῥαγίῖες.

29.2 Τη [Πο αὔδεποο ΟΕ ενἰάσηεο οΓ οαγ]ἱαΓ τοσοῖρί. απά 5ιρ]εοί {ο ΑπίοΙο 29.3 απά 294, α
ποίίος 5Πα1] Όο ἀαεπιεά σίνοη απ τοσαῖνος:

14Η ἀο]νετοά ροιςοπα!1γ Ὁγ Παπά, ννπεη Ιο[ί αἱ ἴπο αἀάτοςς το[οτος {ο αὈονο;

2418 5οηί ὉΥ ρτο-ραῖά τεοοτάεά ἀα]ίνατγ (οχοερί αἰγ πιαῖ])., ἵννο (2) Βιιίπεςς Ώαγς α[ίο
Ρορίΐπς ἵί,

3.18 φεηί ὉΥ αἰτηαί], [νο (5) Βαδίποςς Ώαγς α[ίοι ροδίΐπο ἵί,
6904 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

41 φοηί ὉΥ Ιπίογπαίίοπα[ οουτίος, Πνο (5) Βιδίηεςς Ώαγς αξία 1 ἶς οο]]εοίοά Ὁγ 5αοΙ
σουγῖος ΓΓΟΙΗ {Πο 5οΠάς:

5.Γ 5οπί ὮΥ ο-πιαΙ] {ο ἴπο αρρτοργίαίο ραΤίΥ αἲ ἴο πιοςί ουγτοπί αάάῑοδς, ρτον]άσά ἴπαί
Ώιο τοεἱρ]οπί ἰταηςπηῖίς α πιαπιια] νυπίίοη αοΚπονν]οάσππεηί ΟΕ 5αοσςςςΕΗ] τοσαῖρί, νΥίο
Ώιο τοοϊρἰοπί 5ΠαΙΙ Ἠανο απ αβτπιαϊῖνα ἀπίγ {ο Εατηὶςη ρτοπιρί!γ αξίοι 5αοσοςςβΙ]
τοσο]ρί; απά

6.Ε φοπί ὉΥ Γαοφ]πι!]α, αἲ (ο εἴπιο ΟΓ (Γαηςπηϊςδίοη (α5 Ρο: α ἰταηςπιίςδίοη τερογί {ΤΟΠΗ ἴο
πιασβίπο Ετοπα ν/ΠΙςΠ {πο Γαοδ]πιϊ]α ν/ας 5εηῖ).

29.3 Η τεσαὶρί οἱ ἀεοππεά τεοοῖρί ΟΕ α ποῖῖος οσους Ῥε[οτο Ο.πΠῃ (1Π ο οουΠίτγ ΟΕ τοςαίρί) οἩ
ἃ Βμρίποςς Ώαγ, ἴο ποίος 5Πα]] Όο ἀεοπιεά ἴο Πανο Όεεῃ τοσοίνεά αἲ Όαπι (1Π ἴπο
οουπ!τγ ΟΕ τεςοἱρί) οἩ ἰαί 4αγ., απά ΙΓ ἀεεπιεά τεοοῖρί οσοιιΓς α[ίοΓ 5ΡΠι (1η ἴἴπο οοιΠίτγ
ΟΓ τεοοίρί) ο α Βιδίποςς Ώαγ. ΟΓ οἩ ἃ ἆαγ ψ/ΠίοἩ ἶδ ποί α Βισίποςς Ώαγ. ἴπαο ποϊῖσς
ΦΠΩΙ1 Όο ἀεεπιεά {ο Πάνα Όουῃ τοσεἰνοά αἲ ΟαΠ1 (η ἴλο οοιΠίΤΥ ΟΕ τοσαἱρί) ΟΠ ἴο ποχί
Βικίπεςς ΏαΥ.

29.4 Το ἁεοπιεά »οτνίςς ρτον]ςίοης ἴπ Απίοἰς 29.2 5Πα]] ποῖ αρρ!γ {ο α ποῖίος 5ογνοά ΡΥ Γαχ.
18, Ῥοΐοτς {ο πια αἱ ννυΠίςΙι (ο ποίίσς κ/οι]ά οίμεΓννῖςα Ώο ἀασαπιεά {ο Πάνα Ώεςη 5εΓνοά
Ριτςααπί {ο (Ππαί Αποις, ἴπο τοεἱρίοπί ΙΠΟΓΠΙς ἴῑπο 5οπάοΓ ἴλαί ἴπο ποσο ηας Όεοῃ
τοσοϊνεά ἵΠ α ΕΟΓΠΙ ΥΜΙΟΠ ἶς απο]σαί ΙΠ 4ΠΥ πιαϊογία| τοδροοί (απά. ΗΕ ἴτ 5ο ΙπβοΓπης ἴπο
φοπάοΓ Ὁγ ἴο]ορίοπο οἱ επαΙ], 1{ αἰςο ἀεσραίομες α οοηΠΓΠΙΩίΟΓΥ Γαοδ]πιί]ο νηπίΠ (νο
που).

29.5 Τη ρτονίης 5οτν]ος, Ι{ 5Πα[] ο 5α[Ειεἰεηί {ο ρτονς ἴἶναί:

1. Ώιο «ηνε]ορο οοπίαἰπἰπς {πα ποϊῖῖοο γνας αἀάτοςςοά {ο ἴ]λο αάάτοςς ΟΕ ἴ]ιο τε]οναπί
Ῥατίγ οί οί ἵη Απίοἰο 29.Ι (οι α5 οἴμοιν/ίσο ποῖϊβαεά Ὁγ ναί Ῥατίγ ριιςιαπί {ο
ΡατασταρΏη ϐ) απά ἀομνειοά εἰίιοι {ο ἴπαί αάάτεςς Οἵ ἰπίο ἴἴνο οαδίοάγ οἳ πο ρονία]
αυἰποπῖος ας α ρτο-ραίά τοσοτάσά ἀε[ίνοιγ. τοσἰςίοτεά ροσί Ιοίίοι οἱ Ιείίοι 5οπί ὉΥ
ἀπίογηα(ίοπα] οοιΙΓΙΕΓ: ΟΓ.

2. ποῖῖοο Ύνας (ταηςπηϊίίοά ἴπ ΓΗ] ὮὉγ Εαοφιπι]ο {ο ἴἴο Γαοδπι]ο πΙπηΌοι ΟΓ ἴπο
το]οναπί Ῥαπίγ 5οΐ οι ἵπ Απιο]ς 29.1 (οἱ ας οἴειννσα ποβ[]οά Ὦγ ἴπαί Ῥατίγ ριπςιαπί
10 ΑποΙς 29.6) (α5 ενἰάεηοοά ὉΥ α ππασΠίπο σεποταίοά οοπΠγπιαίίοη ΟΕ ΓΗ]! τοσεῖρί).

29.6 Α Ρατίγ πιαγ ὉΥ ποίῖος οἳ αἱ ]σαςί [νο (5) Βισίποςς Ώαγς ἴο ἴπο οἴμει Ρατίγ «παπσε ἴο
αζάτοςς ΟΥ Γαοδ]πι]]α ΠΙΠΙΡΟΓ {ο ν/ΠίεΙ ποῖῖσος {ο 1ΐ ατα {ο Ὁο ἀε]ίνετεά.

29.7 Απσ]ος 29.1 (ο 29.6 (πε]α»ίνς) ο ποί αρρ!γ {ο ἴἶο 5εΓν]οο ΟΓ αηΥ Ροτνίος Ὠουιπιοηίς.

29.8 ΕαςΠ (ο-ἴιο55εο Ιπονοσαῦ]γ αρτοςς ΥΠ [ιο Τ,ος5ο ἴΠπαί αΠΥ δεγνίοο Ώουυπποπί πιαγ Ὁς
κα[Ποἰςπί]γ απά ο[[οσιϊνε]γ 5οτνεά οἩ Ιί {Π οοπηεσίίοη νίΠ αηγ Ργοσοσάίηπος Όγ δεγνίσς
οἩ 15 Ρτουςδς ασεπῖ. ΕΟΓ ἴἴο ρµγροδος ΟΕ Επί ρατασταρΏ εασΠ (ο-[.ο55οο ποπηπαῖος ἰΐ5
τορρος(ἶνο Ρίοσο55 αδεηπί ας Εο]]οννς:
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6905

1. Έοι ΤΟΤΑΙ:

Τοία] Ηο]]ας

Αἴίοπίίοη: Μαπασίης ὨἱτοσίοΓ

74-76 Νοτίου Τρίτου ὃς Κοπ]ρίς δίτοοί
15125 Ματοιιςςί, ΑίΠεῃς, ΟΤοοςος.

2... οιΗΕΙΙΕΝΙΟ:

Τμοοάογα Ραραάἰππίσίοι, Αάνοσαίς
Νοορηγίοι Ώοικα 5ίγ. πο 1
106 74 Αίοῃς, (τεοος

3. Έοι ΕΡΙΡΟΝ:

ΚΙ ΙΟ Ταν’ Εἴτπι
Αἴίοπίίοη: ΜΤ. Αἰοχαπάτος Τεϊτίσος

Καρσα[! 5ίγ.πο 10. 106 75. Αίπῑοπς, Οπεοςς

Τη Ώπο ονοπί Οἱ α ἱταπς[οτ οἳ τὶσῃίς απά οὐΙἰσαίίοης {π αοοοτάαπος ΥνΙ( Απιιοιο 20. πο
Ῥτοςθ5ς ασεπί ΟΕ {Πο Τ655ος ρυι5υαΠί {ο {Πίς Αγιοϊο 5α]] Όο ἀοεπιοά {ο Ός ἴπο Ρτοσοςς
ἄσεπί ΟΓ οαοἩ ΟΕ {Ίο (ο-[,ο556ο ΠΓΟΠΙ Εἶπιο {ο πιο απ!1] τονοσαίῖοη ΟΥ τοδἰσπα![ίοη.

29.9 ΕαςΗ Ο0-1ο55ος ἃστοςς νΠΗ ἴλο Τ/ο55οΥ {ο πιαἰηίαίπ πο αρροἰπίπιεηί ΟΥ 15 Ρἵοσο»ς ασεπί
(απά αΠγ τερ]αοσπιοπί ρίοσςςς ασεπί αρροϊπίοά ριγςιαπί {ο Απιοις 29.10) απά ἴτ 5παΙ]
ποί νάγαν/ νο αρροϊπίπιοπί ΟΓ ἄΠΥ 5ΗςἩ ρίουςςς ασοπί υπ] ὲς τερ]ασσπιοΠί 5ΠαΙ]
πανο Όσο να]ίά]γ αρροϊπίοά απά 1{ «ΠαΙ] ανα σίνοῃ ἴιο Τ.ο55ο: ποῖῖος ΟΕ ἴπο παπι απά
αἀάτοςς ΟΕ {ο τορ]ασσπιεηί Ργοσο5ς ασοηῖ.

29.10 ΤΓ ἴιο ρτοςς»ς αροπί τε[οιτεά {ο ἵπ ΑπίεΙο 29.9 (οι αΠΥ τερ]αοσπιοηί Ρίοσο55 αροπί
αρροϊπίεά ριΓςιιαπί {ο ίς Απιο]ο 29.10) αἲ αΠΥ πιο οσᾶδες ΤΟΙ 4ΠΥ Τοβ5οΠ {ο αοί ἂ5
ΦΗςΠ, Πὶς αρροἰπίοι Πα αρροϊπί α τερ]ασσπιοπί Ρίοσςδς ασεπί ψῖ απ αἀάτοςς ΕΟΓ
φογνίσοο ἵΠ «τεσος, απά 5Πα]] σἶνο ἴο Το55οί ποῖίος ΟΕ ἴο πάπιο απά αἀάτοςς οἱ {ο
τορ]ασσπιεηί Ρίοσο55 ασεπί. ΙΓ α (ο-Τ.ας5ες Γα]]ς {ο αρροϊπί α τερ]αοσπηοπί ρτοσςδς ασοπί
ο: σἶνο ἴ]ο Τ/ο5ς5οΓ ποῖῖος ΟΕ ἴπο Παπιο απά αάάῑοςς οἳ α τερ]ασσπιοπί ρίοος»δ5 ασεηί 5
τοφαίτοά Ὁγ Ππίς Απιοἰο 29.10, ἴῆο Τ.ο5ςοΓ 5Πα]1 Ὀο επί]εά ὉΥ ποϊῖος {ο {πο ἀε[απ]ίπς
Οο-1055οο {ο αρροϊπί 5ο α τερἰασοπιοπί Ρτοσο5ς ἃροπί {ο αοίΐ ΟΠ ἴπο ἀο[αι]πς
Τ.655ες'ς Ὀε[μαίῇ. Το ἀε[απ]ίπςσ Οο-[.ο55οο 5ΠαΙ] Όσα αἰΙ πο οοσίς απά οΧρεῃςδος ΟΕ
τορ]ασσπιεηί ρτοσο5ς αδοπί αρροϊπίαά ὉΥ ἴἴιο Τ.ο55ο: ἴπ ἴλοςο οἰτομπησίαησος.

29.11 Ἐασ[ (ο-[.ο65εο ΠΠΔΥ. Ὁγ ποῖῖοο οἳ αἲ Ἰοαςί [νο (5) Βιδίποςς Ώαγς {ο ἴπο Το55οΓ.
6906 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ομαπρο (ο αἀάτοςς ΟΕ ἰΐ5 Ρτοσς5ς ασοπί (οΓ 4ΠΥ τερ]ασσπιοπί ρίοσςςς ασεῃί αρροϊπίοά
ριτςυαηί {ο Απιιο]ς 29.10) το αποίποτ αἀάτοςς {π τεοςς.

29.12 Απγ Ροινίεο Ώουυπιοπί 5ογνοά ριπςιαηί {ο πίς ΑπίοΙο Πα] Όο πιακοά ΓΟΙ [ο
αἰοπίίοη Ο {ια τοε]οναπί ρτοσσςς ασοπί απά αἀάτοςδος {ο {Ίο αάάῑοςς 5οῖ οι ἴπ ΑγιοΙο
29.8 οἱ ἴο ἴπο αἀάτοςς ποΏβΠεά ρατειαπί {ο Απίοις 29.9, 29.10 οἱ 29.11 (α5 πο σ.5ο
πΙαΥ ο).

29.19 Απγ δεινίοο Ὠοσιπιοπί ππακεά ΓΟΓ (Πο αἰοηίίοη ΟΓ {Πο τε]εναπί Ρτουςδ» ασεπί απά
αάάτεδδοά {ο {Πο αάάτοςς δεί ουί ἴπ Απο] 29.5 οἱ ριϊσααπί {ο ΑπίοΙο 29.12 μα]! ὓο
ἀεσπιοά {ο πανε Όουπ ἁπ]γ 5οΓνεά 1:

1Η16Π: αἲ 5αοἩ αἀάτοςς Ὁγ παπά, νο 1ί 15 Ιοβ:; οἱ

2εΠί ὉΥ Εςί οἷαςς Ρτο-τεσοτάσά ἀε[ίνοιγ οἵ τερἰςίοτεά Ροςί {ο 5Ηςῇ αἀάῑοςς, νο (2)
Ῥπρίηοςς Ώαγς αΕίοι ἴπο ἀαΐς οἱ ρο5!ΐπρ.

29.14 Ἐαομ (ο-.255οο 5Πα]1 5οπά ὉΥ Ροδί {ο ἴἴιο Τ.955οΙ ἃ «ΟΡΥ οἳ απΥ δετνίοο Ώοσιππεηί
φογνοά ὉΥ 1 (οι οη 1ΐς Ὀε[α[ῇ) οπ α ρτοσο5ς ασεπί ραςυαηί {ο πίς Αγιιοῖο ({Ο πο αἀάτοδς
φοί ουί ἵπ Αποίε 29.1 ο 29.6 (α [πο «πδο πΙαΥ Όα). Όιΐ πο Γαί]ητο οἱ ἀοἶαγ ἵπ ἀοῖπς 5ο
ια] ργο]ιιάϊος ἴἴπο ο[[εοίίνεηεςς ΟΕ 5ογνίσο ΟΕ ἴἶιο δογνίοο Ὠουυπιοπί ἴπ αοοοτάαπος.
νι ΑπεΙςε 29.12.

29.15 ΕασΠ Οο-[255οο ἃρτους (Παί Γαἴ]πτο ὉΥ αΠΥ Ρτοσο»δς αβοπί {ο σἶνο ποίῖοςο ΟΓ 4ΠΥ Ρίοςς55
1ο Τέ, ΟΓ {ο σἶνο α ΟΟΡΥ ΟΕ 4πΥ Φοινίος Ώουιπιοπί 5ογνοά οἨ Πε, 5ηα]] ποί Ἱπραίγ ἴπο
ναΠά1γ ο 5αοἩ 5ογνίἰσς ΟΙ ΟΓ 4ΠΥ Τ.ασα] Ῥτουσεάίπος Όα5ος οἨ Εμαί ΡΓοσο55.

29.16 Νοϊμίηρ οοπίαϊπεά ἴπ ΑπίίεΙος 29.6 (ο 29.15 α[[οοί (ο τρῃί ἴο 5εγνο α Φενίου
Ώοοιπιοηί ἴΠ αποίΠΟΓ ΠΙΠΠΟΙ ρεγπίςά ὉΥ Ίανν.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6907

Αγίϊς]ο 30
Μοά [Ποαίίοης οΕ {πο Ασγοσπιοπί

30.1 Τι ἴογπις οἳ επίς Αστοσπιεηί, ΠΙΥ οηΙγ Όο πιοάΙξιοά Ὦγ ν/γίοη αστοςπιοπί Ῥοΐννοση {ο
Ῥαπίος απά αΠΥ απιοπάπιεηί Οἱ 1ΐς ἵογηις 5Πα]1 οπ]γ ὃς ο[ῇοσίίνο προπ ταΠοαίίοη ὮΥ ἴἴπο
Ἠε]]επίο Ῥαταπιοηί νι ἴπο οχοορίίοπ ΟΕ 4ΠΥ απποπάπηεπί {ο Απίοίς 1.5 ο[[εοίοά ας α
τοςι]ί Οἱ απγ ἰγαπς[οΓ ΟΓ α5εἰσηπιοπί οἱ ΙπίοΓοςί, ἵη Ν/Ποίο Οἱ ἰπ ρατί, Ὁγ απγ Οο-[655ος.
ΟΥ {ΓαΠ5ΡοΓ ΟΓ ορεταί(οΓςΒ{ρ. Ν/ΠΙοΙΙ ννΗ] Όο ε[[εοίίνο ἴπ αοοοτάαηοο Υ ἴιο ρτον!δίοης
οΓ Πχίς Αστεοπιοπί απά {πο Ηγάτοσατοοης Τ,αν’.

30.2 Όροι αρρ[ἰσα[ίοι Ὁγ ἴπο Τ.ο55ςς, ἴἴπιο Ηπιῖίς ΓΟΓ {πο ΓαΠ]πιοπί ΟΕ Τ.οςδες'ς οὐ]σαίίοης
ΠΙΑΥ Όο οχίοπάς ΥΜΗΙ ἴπο ννΠίοη οοησοπί ΟΓ ἴ]α Τ.ο5ςοΓ. οχοορί ΤΟ πιο Ἠπηίίς ἴἴπο
οχίοηςίοης ΟΕ ν/πίοἩ αἴο 5ρεοΠΠοα]1γ τεσπ]αίοά ὉΥ ἴπο Ηγάτοσατοοης Ταν.
6908 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγιοις 91
Έαπρυασςε, Αρρ]σαδὈ]ς Ταν) απά τε]αἴῖοη Ὀοίννεσῃ {πε αστοσπιεπί απά ἘΙτορεαη ΠΟΠ
Ίανν

31.1 Τίς Αστοοπιοπί Πας Όοομ οχεουίοά Ὁγ (Ίο Ραπίες ἴπ (τεο απά Ιπ Επο]ἰ5ῃ. Τη ο.δο οἳ
ΔΗΥ ἀἰςοΓεραπογ. εοπῇ]]οί οἵ Ιποοπβίςίοπογ Ὀείν/εση {λα ἴννο ἰοχίς, ὈοίἩ ἴιο Επσ]ςΗ απά
ΘτοοΚ ἴοχίς 5Πα]] Ός τοβειτοά {ο Ιπ απ αἰίεπηρί {ο τοςο]νο απηθἰσα]ῖος Όυί ἴπο Οτεοίς ἰοχί
Πα ρτεναΙ].

31.2 ΤΗῖς Αστοσπιεπί 5Πα]] Όο σονογηοά Ὀγ., απά οοηρίταςά ἵῃ αοοοτάαησς να, ΟΤοςΚ Τ,ανν.

31.3 Νο ρτονἰδίοη ΟΓ Ππίς Αστεοπηοπί ἀοτοραίος, ΟΓ 5Ώα]] τοφιῖτο ἴο Φίαΐς {ο ἀετοραίο, ἴγοπι
4ΗΥ τοηιἠγοπποηί μπάσο: (ο Οοπιπιαπίίγ Τγοσίίος, Ιπο]ιάίης, ΕοΓ ἴἴπο ανοϊάαπος οἳ ἀοιοί,
4ΗΥ τοριἱτοπιοηί ΟΓ 4ΠΥ Εποροσή Ὀπίοη Ίαν πιαάο πάς: {πο ΟοπιπιαπΙίγ Τγοσίίες.

314 ΤΕ απγ απιοπάπιοπί, ἀενίαίίοπ. οχοπιρίίοη οἱ αἀ]αςίπιεπί {ο (ΤοςΚ Ίανν πιαάο Ὁγ είς
Αστοοπιοπί ἰς Εουπά {ο Όο ιποοηςΜίίομαΙ. ος. ποϊννΠΗΠδίαπάϊίης Αγοίο 31.3. {ο Ὁο
ποοηςὶςίοπί νὰ α- τοηυἱτοπιοπί πάς: νο ΟοπιπιιπΙίγ Ττοσίος Ιπο]άίησ. Γοτ [πο
ανοἰάαηοο οἳ ἀοιδί, αΠΥ τοιἰτοπιοπί Οἱ αΠΥ Ἐπτοροαη Ὁπίοη Ίανν πιαάς πάς: [πο
Οοπιπιαπίίγ Τιοσίίας, ἴπο Ῥατίίος 5Πα]] οχροάΠίουςΙγ ποροίίαίο απ απιοπάπιεηί {ο [Ππίς
Αστοοπιοπί, 5ο ἴπαί α Ταποοπα[]γ οφιἱνα]επί απιοπάπιοπί, ἀονίαίίοηπ, οχοπιρίοη ΟΓ
αά]αςίπποπί {ο ἄΤοςΚ Ίαν, ας [ο οςδο ΠΙάΥ ὃς, ἴπαί ἶς οοηςΏ(ποπαί απά οοπιρΠαηί νι
Έππορσαη Ταν τεφιἰτεπηεηί, ἰ5 Ιποοτροταίσά Ιπίο (ίς Αστοσπιοπί..

31.5 Νθλουί ρτο]ιάϊοο {ο ἴαο σεποτα]ίγ οἳ Αποίε 31.4, ἴιο Τιος5οτ 5ΠπαΙ] οΠςιτο [ναί (ο
Έαξςεο οοπίίπιος {ο Ὀεπεβί αἲ αἲἱ επιες ἁππης ο ἴοτπι ΟΕ ἴπς Αστουπιοπί ἴπο
Το]]οννίης πἱσ]!ς:

(α) Ίπ τε]αίῖοη {ο {ο ππαἰπίοπαπος ΟΕ αοσοιηίς τεηιίτεά Γος Ρείτοίειπι Ορεταίίοης ΓΟΓ
κία(πίοἵγ απά {αχ ριΓροδες:

1. Το πιαϊηίαίη 5αἱά αοοοιπίς απά τε]αίεά ίαχ τοίπγης ἴπ Ετος: απά

2. Το πιαϊπίαϊη Βιηάς Ιπ Ὀαπίς αοοοιηῖς αὐτοαά απά ἀἱδροςδε οἳ 5ο] Εαπάς ΓΟΓ ΑΠΥ
Ραγπιοπί {ο ἴ Τ/ο550: (λαί πιαΥ Ὄο ἁπς ὉΥ ἴἴπο Τ,α55εο ιπάςτ {Ππὶς Αστοσιοηί;

(0) Το Ρροι[οιπῃ ]οσα]1γ (ο [οτοίση οχοῄαησο ΟΕ 4ΠΥ ΡΓουσσάς τεοεἰνοά
Ίτοπα ἀοπηαςίίς 5οιΓος5 απά {ο {ΓαΠ5{6Γ {μα ταε]αίαά Ειπάς αὈτοαά:

(ο) Το Εεοὶγ ἀῑσιποιίο απγ ἀῑνιάοπάς απὶςίης Εποπι ἴπο Ροαίτοίαιπι
Οροταίίοης ἴτοπη Γαπάς αναἰ]αθ]ο {ο ἴἴαο Τ/ο55ος ἴπ αοσουηῖς ἰπ οἱ ομΐδίάς
πτεοσς;

(4) Ρανο Το: απιοιηίς ἔοι Ιπίογπα] ορεΓαϊοπα] ποσάς. {ο εχροΓί, Πο]ά,
τοίαϊπ ΟΙ ἀἱδρο5ο ομωίσίάο «ποοσο οἱ αἱ ρτουοεάς αγἱσίπο Ίοπι ἴα
Ῥεϊτοίοιπα Ορεταϊοης (Ιπο]ιάϊπςσ Ηγάτοσατδοης εχροΓ! 5αἱος) απά τοππαίπ
οχοπηρί {Τοπ αΠΥ οὐ]ἱραίίο {ο τεραίτίαίο 5ο Ργοσσοάς Ιπίο (Τοοςς; απά
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6909

(6) Το οοπίταοί οιίςιάο Οτεσεος ΑΠΥ Επαπείπς το]αίοά {ο ἴῆο Ῥοΐτοίοιπι
Ορεταίίοης απά τοπιαϊη οχοπηρί Τοπ 4ΠΥ οὐ]σαϊοῃ {ο τοραϊγίαίο ΙΠίο
(τοσος απγ Εαπάς τε]αίοά {ο 5αςΝ Ππαποίης.

31.6 Τπο δίαίο 5Πα]] ποί Ὁς ΠαδΙο {ο ἴπε Τ.α55εο ΙΓ απγ απιοπάπιεπί, ἀενίαίίοι, εχοπαρίοη ΟΓ
αά]ασίπιοπί {ο ΟΤοςίΚ Ταν πιαάς Ὁγ ἴΠπὶς Αστοοπιοπί ἰ5 Γουπά {ο Όο αποοπςπίοπα]. οἱ,
ποϊννΗΠδίαπάίης Αγιοι 31.3, ἵο Ὄο ἰποοππίσίοπί ντι α τοπαἰτοπιοπί απάοΓ {ο
Οοπιπιαπίίγ Ττοαίίος ἰπο]μάϊπς, ΓΟΙ ἴἴιο ανοϊάαποο οἳ ἀοιδί, απγ τοπιἱτοπιοπί ΟΓ 4ΠΥ
ἘππορεαΠ ὉὈπίοη Ίαν πια, ππάος ιο Οοπιπιηπίγ Ττοαίῖες.
6910 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Αγιιοις 32
ΜΙΡΟΕΙΗΑΝΕΟῦΣ

32.1 ΤΗίς Αστοοπιεπί Ἱορίοδοπίς απά οοπίαίης (πο επίο ιπάοιρίαπάΐησ απά
απταησοπηεηί ΟΓ {Πο Ῥατίῖες ἴπ το]αίῖοη {ο (πο πιαίίευς ἀθα]ί ννῖ( Πογείη απ, αΠ]οςς
οίπογν/δε δροοΙ[εά Ποτείη. 5αροικείες απά τερ]ασος [Τοπ {πο Ε/Γεσίίνε Ὠαίο 4ΠΥ
οίποι απάοιδίαπάΐησς απά απΓαησεπιοπίς Ὀείννοεη ἴπο Ῥαγίίες ν/Πείῃοι ν/Πίίεη 0.
νειρα!, τε]αίίηρ {ο 51ο πιαίίοις.

32.2 Τη {Πο ενεπί ΟΓ 4ΏΥ εοπῇ]οί Οἵ Ιποοπαίκίοπογ απὶσίπρ Ὀοίνεοη ἴἴνε πιαἰπ Ὀοάγ οἳ
Οἱ Αστοεπιοπί απά αΠΥ ΟΓ ἴπο ΑΠΠΟΧΕς, ἴΠο Ργονἱσίοη οοηίαἰηεά η ἴΠο πιαίη
Ροάγ οἳ (Ππίς Αστεεπιοπί 5Ία[1 ρτονα!].

32.3 Εχεοορί ν/ηοτε ἰΠίς Αστεοπιεπί οχρίο»»Ιγ Ρρονίάος {ο ἴΠο οοπίΤαΓΥ, {πο πἱσ]ιίς απά
τοπησάἰος οοπίαϊπεά ἵπ (Πῖς Αστεοπιεπί ατα ομπηι]αίῖνε απά ποί εχο]αςίνο ο[ Πσ]ίς

απά τεμιοᾶἶος ργον]άοά ὉΥ ανν.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6911

Αγιοιο 33
ἘΠεοιῖνε Ὠαίο ο{ Αρτεεπιεηί

33.1 Τπὶς Αστοεπιοπί Πα Όε 5α0]εοί {ο τα[ισαίίοη Ὁγ ἴἴο Ἠε]ίοπίο Ραπαπιεπί
«τοιισῃ Τίς ἱποοτροταίἶοη Ιπίο α ταΙγίης Ιαν). Τμο ἀαΐο οἩ Νίο] πο Αστοεπιοπί
1 ρα Ὀ[ἰδμοά ἵη ἴνο ΟΓΠοἰαΙ ονοτηππεπί Οαζείίε [οἱον/ης Τίς ταἱ[ιοαίίοη ὉΥ (πε
Μίαίο Ῥαγίαπιοπί 5Πα11 ὃς (πο Ε/Γοοιῖνο Ὠαίς.

33.2 ΑΝ ο[ ἴπε Ε/Ιεοίίνο Ὠαία, ἰΠὶς Αστοσπιοπί ια]! Όο σονειπεά ρηπιατ]γ Ὁγ (ο
Ρτον]κίοης οἳ 1{5 τα(Ι(γίηρ Ἰανύ, ννΒίσΠ, ἶ5 α αχ εροοἰα]ῖς, απά 5α[! (1) ρτοναῖ] ονοτ.
άηΥ οίποι Ταν) ννλίοα οοπβ]οίς νι Εχίς Αστοσπιοηί, απά (11) Ῥε 50]αοί {ο ἴἴε
Ρτον]κίοης οΓ {1ο ΕποροαΠ Ὀπίοι Ταν/ Πανίηο ἀῑτεοί ο[[εοί.
6912 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

1Ν ΝΙΤΝΕΕΣ ΝΗΕΚΕΟΕ

Τ]α Ταβοί απά [πο Τε95εε Πάνο 5ἰσποά ἴἴα Αστοεπιοπί (Πποιισῃ (πεί απ]οπίζεά
τορτοδοπἰα(ἶνο (5) οἨ {Πο αὔονο πιοπίίοπεά ἀαΐς.

ο (πε ΤΕΡΡΟΕ:

(εοτσε δία]ναΚκίς, ΜΙΠΙςίεγ ο{ Επνἰτοηπιεηί αΠά Ἐποισγ

ου {πε ΤΕΡΕΕΕ:

ΓοΥ Τοία! ΕάΡ στεεσε Β.Υ.

Βενηατά Ο]επιοπί

ΠΟΥ Εάῑνοη Ιπίεγπαίοπα! δ.ρ.4

Μαιπζίο Οοταίε]ία

ΓοΥ ΠΗε[[οπίς Ρε(γοίειη 5.4.

Απάτεας δΗἰαπιίςηίς
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6913

ΑΝΝΕΧΑ

ΕΙΓΕΜΕΝΤΑΕΥ ΟΚΙΡΟΕΙΕΙ5 ΟΟΝΡΤΙΤΟΤΙΝΟ ΤΗΕ Ο6ΟΝΤΕΑΟΤΑΚΕΑ
ΟΕΒΙΟΟΕΚ2

18/39.1323 - 19/39.121 - Ι19/39.122 - 18/39.1193 - Ι8/39.1203 - 19/39.109 -
19/39.110 - 19/39.111 - 18/39.1073 - 18/39.1083 - 19/29.07 - 19/39.98 - 19/39.99 -
19/39.100 - 19/39.101 - 18/39.963 - 19/39.85 - 19/39.86 - 19/39.87 - Ι9/39.88 -
19/39 50 - 18/39.843 - 19/39.73 - 19/39.74 - 19/329.75 - 19/39.76 - 19/29.71 -
18/39.723 - 19/39.61 - 19/39.62 - 19/39.63- 19/39.64 - 19/39.65 - 15/39.603 -
19/39 49 - 19/39.50 - Ι19/39.51 - 19/399.52 - Ι19/39.53

Ἀ Ναπηεϊς ννΠὴι αςίαγίςΚ τε]αία {ο ἴἶνο ρατί ο[ ἴἶχε εἰοπιοπίαιγ στ] σε]! (παί Γαἰἰς νν λίπη
ειχα Πηγὶκάἰο[ίοη ΟΓ {Πο Φίαίο αοοοΓάἶηρ {ο απϊε]ε 2. δΙ οΓ (ἴνε Ηγάτοσατροης ανν.

ΟΕΕΞΗΟΕΕ ΒΙΟΟΚ 2 ΑΚΕΑ - 2422. 5ᾳ. Κπι
6914 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑΝΝΕΧΒ

ΜΑΡ ΟΕ ΤΗΕ ΟΟΝΤΕΑΟΤΑΚΕΑΟΕΒΙΓΟΕΚ2

Τηής Αστοσπιοπί τε[οις {ο ία Οοπίτασί Ατεα ΟΓ ο[[ποτε ΒΙοοΚ 2 ΟΓ {Πο αὔονο ππαρ,
ΝΠΙΕΙ Πας απ Αἴοα ΟΓ2422.1 5ᾳ. Κπι.
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6915

11. Βεμπιίοης

(4)

(0)

ΑΝΝΕΧ6

ΑΟΟΟΟΌΝΤΙΝά ΡΚΟΟΕΡΟΚΕ

ΘΕΟΤΙΟΝ 1
6ΕΝΕΕΑΙ ΡΚΟΝΊΙΡΙΟΝ5

Έου πο ριίροςες οἳ {Ππίς Αεοουπίπσ Ῥτοσσάπτα, ἴπο ἴοιπις τδοά Πογοίη
Πίο απο ἀοβίποά ΙΠ πο Αστοοπιοπί 5ΠαΙ] Πάνο ἴἴπο 5.πιο πιοαπίης Πε
αφοά ἵη Εχίς Αεοοιηίίηςσ ΡτοσράιΠο.

1η αἀάῑίοη η Επ Απποχ-

Ὁ)

αὐ

9

ἄν)

"Αοσγια] Βαςίς Αοεοοιπίίησ” πιοαης (μαί Όαςίς οἳ αοοουπ!ίης ΙΠάΟΓ.
ν/ΠΙςΠ οοςίς απά Ὀοπο[ίίς το τοσατάςά ας αρρ]οαῦ]ο {ο ἴπο ροτίοά Ιπ
ν/πΙςΠ ο ΠαὈΙΠγ ἔοτ ιο οοδί ἶ5 ἵποιττοά ΟΥ {ο ΠἱσΗί {ο ἴῆο Ῥοποβί
απἱςος. τοσητά]οςς ΟΕ νο Ὀἱ]]σς, ραίά, οἵ τεοοίνος.

"Οοπίτασοί Οορίςδ" πιοαης Εχριοταίοη Οορίς. Εχριοϊίαϊοι «οί,
Ορεγαίης Οορίς. Φοτνίοο Οο5ίς. απά (οποταὶ απά Αἀπιηισιταϊῖνα
Οο5ΐ5, α5 5ος οοδίς απο τοδροςινε]γ ἀε[ίπεά Ιπ Φοσίίοης 2.Ι {ο 2.5
(πο]ιςίνο) ΟΕ Επί Απποχ:

“Μαϊογῖα]” πιοαῃς ΠΙΟΠΙΠΕΓΥ. οηιἱρπηοπί απά 5αρρ]ίος ασφαἶτοά απά
Ἠο]ά ΓΟΓ α5ο ἴπ ἴπο οοπάιιοί ΟΕ ἴπα Ρείτο]οιπῃ Οροταίίοης.

"Ὕσαγ" πιοαης α ροτίοᾷ ο {ν/ε]νο πιοπίης σίαγήπς να { Ἱαπαατγ απά
επάἰπςσ νι 31 Ώεοσππσοι απά "Οπατίο" πιοπης α ρετίοά ΟΓ ἴπτος
οοηςεοι!ίνο πποηίῃ5 σίαπίπς ννΙ(Ἡ ιο Πτςί ἆαγ οἳ ]απιατΥ., Αρτ], }αἱγ
οἵ Οείοῦος, ΟΙ 5µοἩ οίποΓ ρογίοάς ΟΓ μο]νο απά (Ἠτεο πιοπί]ς,
τοδρος(ἱνε]γ. ας ἴπε Ραπίῖος πΊαγ αρτες ἵπ νπίίης.

12. Ριαϊοπιοηῖς τοηιίτοά {ο Όο 5 Ὀπηϊίίοά ὉΥ [χο Τ655ος

(4)

Ὁ)

η εἰχίγ (60) οαἱοπάαι ἀαγς οἳ ἴπο Εῇεοίῖνο Ὠαῖς, ἴἴιο Ταςδος
φΠαΙ1 φαὈπιήί {ο απά ἀῑδοιδς να πο Τιο55οΓ α Ρτοροδοά ομί]]πο οἳ
οματί οἳ αοοουηίς, οροτα!ίἰπρ τεοοτάς απά ταροτίς, Μ/ΠίοΙι ου(]]πο 5ΠαΙ1
ὃς ἴῃ αοοοτάαηος ΥΠ σεπεΓα]]γ αοοερίεά απά τουορπίζοά αεοουηίίπς
αγσίοπις απά οοηβἰςίοπί νι ποιπιαΙ Ργασίίος ΟΕ ἴπο ἰπίογπαίίοπα[
Ρείτοίοιπα Ιπάιςίγ.
6916 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

αὐ. Ἠθήπ π]ποῖγ (90) οαἱεπάατ ἀαγς οἳ τοσεϊνίπρ ἴΠο αΌονο 5αὈπιὶδδίοη.
Ώιο Το55οί 5αΙ] οἰίει Ιπάϊσαίο αρρτοναἱ οἳ {ο ρτοροδαἱ ος Τοιοςί
τονἰδίοης {ο ἴπο ρτοροδα!. ΝΙΠΙΠ οπο Παπάτοά απά οἰσΏίγ (150)
σαἱεπάαι άαγς α[ίει {πο Ε[εσίῖνε Ὠαίς ΟΕ ἴἴο Αρτεοπιοπί, {ο Γ655ςς
απά ἴπο Τνο55οΓ 5ΠαΙΙ αστοο ΟΠ ἴο ουί]ίπο ΟΕ οἶατί οἳ αοοοιηίΐ5,
ορεγαίίπς τοσοτάς απά τοροτίς Ν/ΠΙΟΗ Πα] ἀοδοτίοο {πο Ὀαςίς οἳ (ία
αοσοιηίπς ογςίοπι απά ργοσσάιτος {ο Όο ἀενοε]οροά απά ε5οά απάοΓ
Ώιο Αστοσπιεπί. Ιπ ρηποίρία, αἲἱ Όοοκς απά τοσοίάς πιηδί Ὄο Κορί
Ῥαδοά οη Αεοταα] Βα5ίς Αοσουπίίης.

(14). Ῥο]ον/ίπςο 5ος αστοσπιοηί, [ο Τια55ςο 5ΠαΙ] εχρεάἰίοιςἰγ ῥρτερατα
απά ρτονίάο ἴπο Γαβοι 1 α νπίίοη ἀείαῖ]εά ἀαδοτίρίίοι οἳ {πα
Ρτοσοάυτε Όασεά οἨ {πο αρτοςά οι{]ίπο, {ο Όε αἀορίεά Ὁγ ἴπο Τ/655ος
το]αίοά {ο {Πο αοοοιπ!ίηρ, τεοοτάίπς ΒιΙΠοΙίοΠς, απά αἰ]ον/ ἴἴιο Τ,ο55οΓ
10 ἴπο οχαπηπο {ο Το55ος”5 πιαπιαἰς απά {0 τον]ον/ ργοσσάι{ος ννΠίο[ι
αἴς, απά 5ΠαΙ1 Ός, οὉδογναά απάοί {πο Αστοσπιοπί.

(9). Το νατίοιις 5 ὐπιὶςείοης οἵ κἰαϊοπιοπίς ρτον]άοά ἵη επί Απποχ 5ΠαΙΙ Ὃα
ἀο]ίνετεά ὉΥ ἴπο Οροταίοι αοίίῃς οη ΡοΠα]Ε ΟΕ χε Γ6,56ς.

(ο) ἸΝιουί Ππιίαίῖοη {ο {πο Γογοροίπς. {πο Τ,ο55ος 5Πα]Ι ςαὈπηίί {ο πο Γ655ος.
Ώιο ΓοΙον/ίπς τοσα]αΓ φἰαίοπιοηίς το]αίίπσ {ο {ο Ρείτοίειπι Οροταίίοης, οᾶσ
ΟΓ ν/ΠΙοἩ 5Πα]] Όο οοπιρ]]εά 5οραΓαίεΙγ Ὁγ τοίετοποο {ο εαεὮ Εχρίοταίίοη
Άτοα απά Εχριοϊίαοη Ατοα α5 5ο ἀεδὶσπαίεά Ποπ πιο {ο πιο ριςιιαΠί {ο
Ώιο Αρτοοπιοπί-

(ὢ.  Εχριοιαίοη Φίαίοπιεηί (5ος δεοίίοη 5)

9. Ναίιο ο Εχρ]οϊίαίίοπ Φίαίΐοπιοπί (5εο Φεοίῖοη ϐ)

(14). ιαίοπιοπί οΓ ἵποοπῃε απά Εχροπάϊίτο (5ος δεοίίοη 7)
ἄν) Εἰπαὶ Επά οἳ Ύεατ Φίαίεπιοπί (5ος Φεοίίο 8).

(ν). Βιάρεί ίαΐοπιοπί (5ος δεοίίοη ).

(4) ΑΙ τεροτίς απά κἰαίοπιεηίς 5Πα[] Όςο Ρριορατοά ἵπ αοοοτάαπος ψίὰ (ο
ΑστοσπηεΠί, ἴε Ταν’, απά Γο]]οννίης ιο ρτονἰδίοης οἳ ρατασταρῃ 1.2(α)(1)
ΟΓ ἠχίς Φοσίίοη ΟΓ ἌΠοτο ἴΊοτο ας πο το]οναπί ρτονἰδίοης {Ποιοι οἳ {ηορς,
1π αοοοτάαπος ΝΠΠ ποτπια] ργασίϊος ΟΕ {ια ἰπίογπα[ἰοπα! ρείτοἰουπη ΙπάιςίΥ.

13. Ἱαπσιαᾶσε απά Ὀπίίς οἳ Αεσοιηί

(α).  Αοοουπίς 9Πα]1 δα πιαἰπίαϊἰποά ἴπ Ἐμτο. Μείτίο υπ]ίς απά Ῥαττείς 5Πα]Ι Ὄο
οππρ]ογεά Εος πιοαρυτεπιεηίς Τοφιίτοά απάοΓ ο Αστοοπιοπί. ΤΠο Ιαησιαᾶσο
οπιρ]ογεά 5Πα[1 Ὄο (τεοΚ απά Επσ]ἰ5ῃ. λΠΙ]α 5ιιοῖ οΙΠΙΟΠΟΥ. Ιαησήασα απά
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6917

υπ]ίς ΟΓ πιθαςτγεπιεηί 5Ηα11 ργεναΙ] 1η {μα ενεπί ο[ οοπ/[]οί οἵ ΙΠποοΠΦΙδίΕΠΟΥ.
{πε Τε95εε 5ΠαΙ1 αἰςο πιαϊπίαίη αοοοιπίς απά τεοοτάς ἵΠ οίπετ οιγγεποίςς.
αησιασες απά υπ]ίς ο πιεβςιΓοπιεπί Νηετο {Πο Γαςςος οοησἰάεις 1
αάπιπίςίτανεἰγ πεοςδδατγ ΟΓ ἀεδίταθ]α.

(0). Τεῖς εις Ἱπίοπί οἳ Επί Αεοουπίίης Ῥτουσάυτο {ναί ποϊίποι {πε Τ,ο55ο: ποτ {πα
Ίαδσεο 5Ίοι]ά εχρετίεπος 4Π εχεµαησε σαἶη Οἱ 1055 αἱ {ιο οχρεπςε ΟἨ, 0: {ο
πα Ὀοπε[ί οἳ, ία οίπεγ. Ἠονενατ, 5ποι]ά (πειτε Όε αηΥ Γοα]Ζεά σαΐη Οἱ 1055
Ποπ «χοαησε ΟΓ οΙΙΤΕΠΟΥ (1.9. Νποτε {ο ταίο ΟΓ οχοµαηρε ιιδεά Γος {πα
οοΠΝΕΙΦΙΟΠ ΟΓ εΧΡεηῃδες ΟΥ ΤΟΝΘΠΙΕ5 Ιπίο Ἐμτο, ΝΛΙΕΗ ἶ5 ἴχο ΟΙΤΤΕΠΟΥ ἵΠ
ΠΙΟ {πο φίαίοπιοπίς απο ππαϊἰηίαϊἰπεά «ῑ[[οι [τοπ (Πα Ταίο ιιδεά ροῃ
Ῥαγπιεηπί ΟΥ τεοεῖρί Οἱ ἴλοδε οχρεηδος οἵ τενεπίιες τεδρες(ἴνε]γ). ἰπί5 νν]]] Όε
ογαεά]ίοά οἵ ομαισεά {ο {ία αοσοιμηίς απάοι {Πο Αρτεοπιοπί.

(ο) Ὠεδίί απά οἴοΚ]ίς τε]αίῖπρ {ο αχρεηδες απά πενοπιος ἵη οιγγοπείε οίῃοΓ
(παη (Πο οΙΓΙΟΠΟΥ ἵπ ννΠΙΕΠ (Πο ΌοοΚς αἴο ππαϊπίαϊπεά 5Πα]1 Όε εοπνοτίοά ἵπ
Έντο αί (ο αρρ]ἰσαδἰε ταίε οΓ εχεαπρε ο ἴΠο Γοείση οΙΠΠΙΕΠΟΥ Ε5ίης {πε
Άνεταρε ΟΓ {ιο ο[[1εἷα! Ὀυγίηρ απά 5ε]]]πς ταίος α5 ἰδδιοά Όγ πο ἘΠοροση
Οεηίταἱ ΒαηΚ δεί ΟΠ {Πο ἆαγ (ἠε οχρεη5ο ΟΓ {Πε ΤενεπΙε ἶ5 ἱπουτεά. Α
5εραταίο τοσοτά 5ηα1 Όε Καρί ὉΥ (ιο Τε556ε ΟΓ {πε οχεμαηρε Γαίας 156 ἵΠ
εαςΠ οοΠνΕΙΦΙΟΠ.

14. Ῥαγπιεηί5

(4). ΑΙ ραγπιεπίς δείνεσῃ {ιο Ραπίες 5Πα11. υπίεςς οἰμοιννίδο αρτεσά, ο Ευτος
ἵπ απά (Πτουδῇ α θαπΚ ἀεδίσηαίεά ὉΥ οαςῇ τεσοϊνίης Ρατίγ.

(0). διδ]θεί (ο {ια ρτον!δίοης ΟΓ {Πο ΑσίοεπιοΠί, Ραγππεηί5 ΟΓ ἵποοπηε {αχ ΌΥ {πο
Ίδεο ἀΠά/ΟΓ εαεἩ (Οο-16556ε 5μαΙΙ Όε πιαάο ἰπ αοοοτάαηςς ΥΙΙΗ
αρρτορηαίο ΡγουθάυΓες εοπίαἰπεά ἴΠ {Πε Ίαννς ο{ ἄταοςςα.

(ο) ΑΙ 5υπ]ς ἆπε Ὁγ οπε Ῥατίγ {ο (Πο οίπει απάοτ {ο Αρτεοπηοπί ἁωπίης 4ΠΥ
Οαἱεπάατ πποπίᾗ. Πα], ΓοΓ οαεῖ ἆαγ 56 5Π15 απο ονετάια ἀητίπς 5ο]
πιοπίἩ, ΌσαΓ Ιπίοτεςί οοπιρουπάεά ἀα]γ αἱ αη αππιια! ταίε οηυα| (ο ΓΙΒΟΝΕ.
ΡίΗ5 οπο Ρετοςηί.

15. Ρπιάοπί Εἰπαποῖα| Μαπασεπιεηί

(). Το Γο959ε 5ΠαΙ1 αἱ αἱ πες πιαϊἰηίαϊπ α Ππαποία] απά Ὀιάσείατν οοπίτοἱ
πιοΠαΠί5πη ΟΝΕΙ αἲἱ Οο5ί5 ἵπουπτεά ΌΥ Ι{ ριαΠί {ο {πο Αρτοσπιοπί.

(0). Μποιί Ηππίαίίοη {ο {Πε [οτοροίπᾳ, {Πε Γε9δες 5Πα]] επδυΓο {Ππαί αἲἱ οοδίς
πουπτεά ὉΥ 1 ρυταΠί ἰπ (πο Αστοοπιοπί 5μα! Όο:

().  ποσεδδαΓγ [ο απά ἱπο]άεπίαί (ο {πε ΡΙΓροδες οΓ {ο Αρτεοπηεηί;
6918

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

(9)

αἲ.  Ἱπουττοά οη οοπιρείἰῖνε ἴογπῃς ἵῃ αοοοτάαηοο ΥνΙ 5οιπά ργοσυτοπηοΠί
Ρτασίἶος;

(ἱ).  ἀϊκΌυιδοά {ο ἴῆο ΡοΓ5οης {ο ννποπι ἁπς ἵπ ἀοοοάαηοο ΥΠ ἴἴνο 5ουπά
ἀἰςΌιγςοπιοπί ριαοίῖοο.

Νο οο»ί5 οἱ εχροπάἰίητο ἱποιτιοά ὉΥ (ο Ταςςες οίπει ἴπαη 1π αοοοτάαπος
ψέ ρατασταρῃς (4) απά (0) Ποτεο[ 5ΠαΙ! Όο ἀοάιοιϊδία οἱ αἱ]ονναὈ]ο Εοι {πα
Ριπροδες οἳ ἵποοπιο ἴαχ, ΚογαΙγ οἱ οίπογ Πδοαὶ ἱπιροδί πάει {πα
Αστεσπιεπί.

1.6. Αιάϊί απά Ιπδροσίίοη Εἰσηίς οΕ (χε Τ.ο55ος

(6)

()

(Το Γο5ογ, αἱ 1 ο/η οο5ί, 5Πα]] Πάνο [ιο τἰσῃί {ο οιι5ο Τοδδες’ς
αοσοιηίς απά τοσοτάς πιαϊηίαϊποά Πογοιιπάς νν](ῃ τοδρεοί {ο ας] Ὑσα:
1ο Όο αιιάϊίοά ννΠίη ἵννο (2) Ύεατς ἔποπι ἴπε οπά ΟΕ εαςῇ 5ο Ύεαν.
Νοϊίίος ΟΕ 4ΠΥ οχοερίίοη {ο {χε Γ.ο55ες’ς αοοουπίς ΟΕ 4πγ Ύσαι πιμςί Όο
αι οπηἰίίοά {ο {πο Τ6656ς ννΠΠίη (τες (3) Ύσατς ΓΤΟΠΙ {ιο οπά ΟΓ 5ΗΟ[
Ύσαγ.

Το ριγροςες οἳ απάἰήπα, ἴπο αμάϊίοις (1ο Όο ποπιἰπαίεά Ὁγ ἴα
Τ.εςςοτ) πιαγ οχαπιίπο απά νογίβγ. αἲ τεβςοπαδῦ]ο ἴπιες αἰἱ «παισος απά
οταά]ίς τοἰαίῖπο {ο ἴπο Ρεϊτοίειπι Οροεταίίοης 5ιοἩ αξ Όουκς ο
αοσοιπί, αοσοιηίης οπηίτίςες, πιαϊοτίαΙ τεοοτάς απά Ἱπνοπίοτίας.
νουσῄῃεῖς, ραγτο]]ς, Ιπνοίσος, οοπίταοί απά 4ΠΥ οίπει ἀοοιπιοπίς,
οοιιοδροπάσπος απά τεσοΓάς ΠπεοςδΣατΥ {ο αμάῑί απά νοτίξγ ἴιο «παιδες
απά οτος[ίς.

απ) Εαππογπιοτς, ἴπο αιιάἰἴοις Πα] Πάνο {πο πἱσΗί ἵη οοπησοίίοη ΥνΙΗ 5ο]
αιάϊι {ο νὶςίί απά ἰπδροσί αἱ τοβςοπαῬία {πιο αἱ] 5ιος, ρ]απίς,
Ταοἰλ]εῖος, ν/ατοπουσος απά οἨῖοςς ΟΕ {ιο Τ/ο55ος ἀἰτοσί]γ 5εν]πς ἴπο
Ῥείτοίουπι Ορεταίῖοης.

Ἠθιουί ρτε]αάίος {ο {πο ργονἰδίοης ΟΓ 5υ0-5οσίίοη 1.6(α). ἴἴιο Τα65ες 5]ιαΙ]
πιαϊηίαίη ἵΠ Οτεοσς απά πιαΚκε αναἰ]αὈία ΓΟΓ ἱπδροςίίοι ὮΥ ἴπο Γο55οΓ απά ὮΥ
Ώπο αιάἰίοι ποππαίοά ὉΥ ο Γαςςοτ, αἱ ἀοοιπιοπίς τοβοιοά {ο ἴπ ναί
φαῦσοσίίοη Το: Εἶνε (5) Ύοατς Γο]]οννῖπρ (εῖγ ἁαΐς ΟΕ ἴπ5ιο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6919

ΘΕΟΤΙΟΝ2

ΟΙ ΑΡΡΙΕΙΟΑΤΙΟΝ. ΡΒΕΕΙΝΙΤΙΟΝ ΑΝΡ ΑΙ1ΟΟΑΤΙΟΝ ΟΕ ΟΟΡΤΣ5 ΑΝΡ

ΕΧΡΕΝΡΙΤΟΚΕΕΣ

ΑΙ οχροπά[ίωτες τε]αίίης {ο ἴἴο Ῥοίτοίουπι Ορεγαίίοης ννΠΙοΙ αο Ἱπουπτοά Ιπ αοοοτάαπος
ψη( ἴπο ργονἰδίοης ΟΕ ίπο Αρτοοπιοπί 5Πα]] Όο οἰαςς![ιος, ἀεβιποά απά αἱοσαίοά 1Π το]αίίοη
10 ἴιο Ἐχρ]οταίίοη Ατοα απά {ο «ας Εχρ]οιία[ῖοη Ατοα ας Γο]ονής:

2.1 Εκρ]οταίίοη Οορίς ατα ἀῑτοοί απά αἱοσαίοά Ιπάϊτεοί οχροπάΠίιτες ἱποιπτοά {Π Πο
βοα(οἩ Το: Ἠγάτοσαιθοης ἵπ 4η ἄτοα ν/ΠίοΠ ἶς ΟΓ ννας. αἲ ἴπο πιο ν/ηση 5ιοἩ οοδί5
ν/οτο Ιπουπτεά. ἴηπο Εχρ]οταίίοη Ατοα Ιπο]ιάίησ:

(4)

(ϐ)
(9)

(Φ

(9)

ὤΦ

6)

(οορ[γείσαΙ. σοοσμεπιίσα|, ραἱοοπίο]οσίσαΙ, σεο]οσίσαΙ. ἰορορταρηίσαι,
οπνΙτοηπιεπίαἱ απά ςεἰσπιίο 5αγνογς απά 5ιιάϊες απά {εῖγ Ιπίευρτείαίίοη.

Όοτο Ποίο ἁπ]]ηρ απά ν/αΐοτ νο]! ἁτί]]πα.

Ταβθοις, πιαϊογαὶς απά 5ογνίοςς αδεά ἵπ ἁπ]]]πςο ννο]]ς ην ἴνο οὐ]οσί οἳ
ἨΠπάϊπο πον/ Ηγάτοσαϊδοης Κοφοινοἰτς ΟΓ ΤΟΓ {Πο ρτροςο οἳ αρρταἰσίης ἴ]λα
οχίοπί οἳ Ηγάτοσατδοης Εεσεγνοίτς αἰτοαάγ ἀἰςοονοτεά ρτονίάςά 5αοἩ ννο]]ς
ατα ποί οοπιρ]είοά ας ριοάυείπο νε].

Ἐαοϊῆος εδοά 5οἰεῖγ ἵηπ 5αρροτί ΟΕ ἴοςο ριτροδες Ιπο]αάϊηςρ αοσοςδς τοᾶάς
απά ρυτομαςοά σεο]οσίσαἱ απά σεορηγςίσα! Ιπβοπιαίον.

Α Ροπίοη ΟΕ α δετνίος Οορίς αἱοσαίεά ἴο ἴΠπο Εχρ]οταίίοη Ορεταίίοης οἩ
απ εηι(αδ]ο Όαςίς {ο Όο αστεσά {ο Ὀείν/εοη {ιο Το55ΟΙ απά {1ο Τ,ο55εο.

Α. Ροπίοη ΟΙ αἲἱ «εποταὶ απά Αάπιπισιταϊνο (Οο5ίς αἱοσαίεά {ο ἴἶα
Ἐκχρ]οταίίοι Ορεταίῖοης Ὀασεά οη ργο]εοίοά Ὀιιάσεί οχροπάϊίητος. 5αὈ]οοί {ο
αά]ιςίπιοπί οη ἴ]ο Ὀαδίς οἳ αοίιαὶ οχροπάιτο αἲ πο οπά ΟΕ {Πο Ύσατ
εοποσΓπεά.

ΑΥ οἵ]οι οχροπά[ίητος ἵπουτγοά {Π {Πο 5οατο] ἔοτ ΗγάτοσαϊΌοης ΡΠΙΟΙ {ο {πα
Οοπιππετοία] Ρτοάιείίοη Ὠαίο ποί οονετοά υπάςετ 5ι0-5εσίίοη 2.3.

22 Ἐκρ]οϊαίίοη Οορίς ατα ἀῑτεοί απά αἱοοαίοά Ἱπάϊτεοί εχροπάἰίητες Ἱπουιτεά ἵπ ἴα
ἀονε]ορπιεπί οἳ ἩΗγάτοσατοοης ρτοάιοίίοπ οαραοῖίγ Ίοπι απ Εχριοϊίαϊοη Ατσα,
Ιπο]αάίης:

(4)

(ϐ)

Ῥπ]ϊπς ν/α]]ς ννΠίο[ι αἴο οοπηρ]είοά ας ρτοάιείπρ νο]]ς απά ἁτί]]]πς ννε]]ς
ΤΟΓ ριίροςες ΟΓ ριοάιοίησ α Ηγάτοσατδοης Εοαςοτνοί αἰτοαάγ ἀϊδοονειος,
ννποί]οι 5ιιο[ι ν/ε]]ς ατο ἀτγ ο ριοάισίης.

Οοπιρ]είίπο ν/ε]] Ὁγν νναγ οἳ Ιηδία]αίίοη οἳ σαδίπο οἱ ηιρπιοπί Οἱ
οίμογννίσα αξίοί α ννο]] ας Όσοι ἁτί]]εά ΓοΥ πο ριγροςε ΟΓ Ὀππσίης [ο νο]!
6920 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ϊπίο αςο ας α ρτοάυοίπς ννε]].

(ο) Τίιε εορίς ΟΕ Πο]ά [αο[Π(ϊος, 5ιιοῖι ας ρἱρε]ίπες Ιηςίάς ΟΓ ἴπο δεραταίίοι Ροῖπί,
Πον/ Ἠπος. ργοάμοίίοη απά ἱΓοαίπιοηί υπίῖ5, ννε[]ποσά εφἰρπιοΠί, 5αΌσατ[ασς
οφ ἱρπιοπί, επΏαποςά ΠοςΟΝΕΙΥ δγρίοπι5, οΓ[ηοτο ρἰαί[οιπις, Ρροΐτοίουπα
κίοτασο Γαοἰλμεῖος, οχροτί ἴογπι]πα]ς απά Ρίοις, Παδοις απά τε]αίοά Γαο]έίος,
απά αοοςςς τοῦάς Το: ρτοάιςίίοη αοἰϊν]ῖος.

(4) Ἐπρϊποστίης απά ἀεξίση 5ιιάϊος Το Εεἰά Γαο]ίος απά πεσορδδᾶτγ 5µγνεγς
απά δίμάἰος [οι (ηε οοηίαοί οΓ Ες.

(ο) Α ροπίοη ο δεινίος Οορίς αἱ]οσαίοά {ο (πο Εχρἰοϊίαϊϊοπ Οροταίίοης ΟἨ 4η
οαιἱίαδίο Ὀαςῖς ΙΠ α ΠΊΔΠΠΟΓ ἴο Ὁς αρτοςά Ὀοΐννοση {ο Τιαςςοι απά (λα
Γα55εο.

(Ώ. Α ροπίοπ οἳ εποταὶ απά Αάπιπίκίαϊίνο Οορίς αἱοσαίεά {ο ἴπο
Ἐχρ]ομαίίοη Ορεταίίοης Όασςεά ο ργο]εοῖοά Ὀαάσοί οχρεπά(ίιτος 5υΏ]εοί {ο
αά]αςίπποπί Όασεά ο αοίιαὶ οχρεπάΙἴιτος αἱ ἴλο επά ΟΕ {1ο Ύσαι οοποςΓηοά.

(6). ΑπΠΥ οίμοεγ οχρεπάΠίιτο, απιοησςί οίποΓ. Ιπο]αάϊηςρ αἰἱ οοςίς το]αίοά {ο ἴπο
πιοπΠοτίης ΟΕ επνἰτοηπιοπία] ραταπιείοις, ἱποιπτοά ΙΠ ο ἀονο]ορπιεπί οἳ
Ἡγάτοσατροης ρτοάμοίίοπ οαραςΙίγ ΡΠΟΙ ἵο ἴἴο ϱοπιπιοτοῖαὶ Ῥτοάιοίίοι
Ώαίε απά ποί εονοτεά υπάοτ 5α0-5οσίίοη 2.3.

23. Ορεταίπο Οορίς ατα οχροπάἰίητος ἵποιττοά α[ίοι ἴπο Οοπιπιοτοία] Ρτοάποίίοη Ὠαίς
(αεχοερί Ιη πο ο.5α ΟΕ Ιπίαησίο]ο ἁπ]]]πο οοςί ας Πογοϊπαξίε πιοηίίοπος) Ίη ἴπο
Ρτοάιςίίοη οἳ Ηγάτοσαϊροης απἀ ορεταίίοη ΟΓ τε]αίοά Γαο]ίιος. Νπῆοιί πια ο.
Ορεταίΐπς Οοςίς ἱπο]αάο ἰπίαπαϊδἰο ἁτί]]]πς οοςίς ν/ἰοὮ ατα Ἱπουττεά ΙΠ ἴπο ἁτί]]]ης
ορεταίίοης το]αῖοά {ο ἴο ἁτί]]]ηςσ οἱ ἀεεροπίπς οἳ ργοάιοῖης ν/α]]ς, νΠείποι Ιποιττοά
Ῥοΐοτε ο: αξίογ {πο (οπιπιοτοῖα] Ρτοάμοίίοη Ὠαΐς. ΑΙΙ οοςίς τε]αίεά {ο ἴπο πιοπ[οτίης
ΟΙ οπνἰτοπππεπίαἱ ραταπιείεις ἆτο αἱδο Ἱπο]ιάεά. Το Ῥαίαπος οἱ (επεταὶ απά
Αάπιπισίταίίνο Οορίς απά Φοτνίοο Οορίς ποί αἱοσαίοά {ο Ἐχρ]οιαίοη Οοςί οἱ
Ἐκχρ]ομαίίοη Οο5ίς 5Πα]! ο αἱοσαίοά {ο Ορεταΐπς Οο5ίς.

24 µβΡοινίσο Οορίς απο ἀῑτοοί απά Ἱπάϊτοοί οχροπάΙίιτος ἵπ 5αρροτί ΟΕ πο Ρείτοίαιπι
Ορεταίίομς ἱπο]αάϊπο ννατεῃοιισες. Ρρίοις, παΓίπο νορσο]ς. νε]ίαίες., πποϊοτίσοά το]]ης
οααἱρπιοηί, αἰτοταβε, Πο απά 5οοιιΓΙΙΥ είαΐϊοης, νο(Κςορς. ν/αΐοτ απά 5εννασε ρ]απίς,
Ροντ ρ]απίς, Ποιςίης, οοπηπιαπΙίγ απά τουγοαίίοπα| ΓαοἱΠέίος απά Βαγηίίωτς, ἴοοῖς απά
οααἱρπιοηί µ5οά 1η {οδε αοἰνίεος. Φοινίος Οο5ίς ἴπ αΠΥ Υσαι 5Πα]] ἱπο]αάο {πο {οίαἱ
οοςίς ἵπουπτοά ΙΠ 56 Ὑσαι {ο ριΓοῃαςα απά/οί οοηςίταοί σαϊά ΓαοΙῖος ας ννε]] ας (πο

αππια] οορίς {ο ππαϊπίαϊη απά οροταίς {ο 5απῃς. ΑΙ δεινίος Οο5ί5 5Πα]1 ὃο τεσι]ατ]γ
αοσαίοά ας 5ροοἰ[ῖοά ἴπ 5αῦ-εεοίῖοης 2.ἱ (6). 2.2 (ο) απά 2.3 (ο Εχρ]οταίίοη Οο»ί5,
Ἐκχρ]ομίαίίοη Οοςίς απά Ορεταίης Οο5ίς.

2.5. (επεταὶ απά Αάπιηϊδίταιϊνο Οο5ἱ5 ατς:
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6921

(8). ΑΙ οἴῇῆσο, Πε]ά οἤ]σο, απγ τοβοπαδίἰα Οροταίοις Τοο απά σοποταὶ
αἀπιπ]ςίταῖνςα, ἀἰτοοί οἱ αἱοσαίοά ἱπά]τεοί οοσίς ἰποιπτοά ὉΥ ο Γ655ος
ψηπίη Οτεοσς ἰΠ Τοδροςί ΟΓ Ροίτοίουπῃ Ορεγαίίοης, Ιπο]ιάϊης Ῥιί ποί Ππηίοά
1ο 5αρεινἰςοτΥ. ἀοοοιπίῖης απά επἹρ]ογος τε]αίίοης 5ογνίσες.

(0). Απ ονειποαά «πατσο ΡΟΓ 5ονίοςς τεπάστεά ὉΥγ οἱ οἩ Ῥεμα]Ε οἳ ἴπο Το655ος
οπίδίάςα («ποςσο ΤΟΙ 5οιν]πς ἴπο Ρείτοίειπι Ορεταίίοης. Ι{ Ιπο]ιάος {πο οορί οἳ
5εποταὶ απκἰςίαπος ρτον]άοά Ὁγ ἴπο οισαπἰζαϊοπαὶ απίίς ΟΕ ἴπο Γο55ος7ς
ΑΠΠαίς Επίοιρείσος οπίσίάα (τεσος ἶπ οτάοι ἴο ρτονίάο Ῥοΐτοίουμπι
Ορεταίίοης νίΠ πεοάεά απά ποσρδδατγ Τ6δοµΤοο5, ας ἀεἰογπιϊποά Ὁγ (πα
Ῥτεοκίάεηίία] Ώεοτος υπίεςς οἰποινίσο αρριονοά ὉΥ ἴἴπο Τεςςοι ἁπτίηπς α
θίνεπ Αππιιαἰ Ὑ/οης Ῥτοσαπηπις απά Βιωάροι.

(ο) ΑΙ Θεπεταὶ απά Αάπιπίρίταίνα Οοδίς Πα] Όο τορι]ατί]γ αἱοσαίοά αν
αρεοϊῇοά ἰπ αοσοσίίοις 2.1(8. 2.289 απά 2.3 ἵιο Εχρ]οταίοη Οο5ί5,
Ἐχριοϊίαίίοη Οο5ί5 απά Οροταίἵπς Οο»ί5.

(4) ΑΠ οπαισες πάει Αγοίς 2.5 αἴο ποί 5αθ]θοί [ο αιιάϊί απάοτ Αγίοίο 1.6
οίμοι ἴαπ {ο νογίῇγ ναί Πιο ονει]οαά ρετοεπίᾶσος αἴο αρρ]ίεά οοιτεςί]γ {ο
Ώπο οχρεπάΙἴιτο Ῥαρίς.

(ο) Τίε ρτονἰδίοης ο (ὶ 5οοίίοη ἆο ποί Πάνο αΠΥ ο[[εοί ΙΠ (χε “Ὁππππ]αίίνο
Τοια| Οι(Πον/ς” ἀοβιπεά ἵη Αγιοιο 13 Κογα]ίῖος.
6922 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018
ΘΕΟΤΙΟΝ 3
Ο6Ο0ΡΤ5. ΕΧΡΕΝΡΕΣς.ΕΧΡΕΝΡΙΤΟΚΕΣ ΑΝΡΟΚΕΡΙΤς ΟΕ ΤΗΕ ΙΓ ΕΡΕΕΕ.
8.1. Οορίς Ώεάιειϊρ]ο λουί Εατίλεγ Αρρτοναἱ ΟΓ {ο Τ/ο55οΓ

Ῥυῦ]οοί {ο ἴπο ργονἰσίοης ΟΕ ἴπο ΑσιοσππεΠί, ἴο Ταδδεο 5Πα]Ι Ὄοαι απά ραγ ἴπο
Τοἱ]οννίπς οοςίς απά «χρεῃδες Ιπ Τοδροοί ΟΕ {ἶνο Ῥοίτοίουπι Ορεταίίοης. Τηεςο οορίς
απά οχροηδος Πα] ο οἰαρδίῃοά ἵπ το]αίοη {ο ἴἴο Εχρίοταίίοη, απά {ο Δςῃ
Ἐχρ]οίία[ίοπ Ατοα πΠάογ {πο Πεαάϊησς το[οιγεά {ο ἵῃ Φοσίίοη 2, απά ατο ἀοάποιϊδ]ε Ὁγ.
Ώπο ῶοβ5ος υπάοΓ ἴπο ΑστοοππεΠί ΓΟΓ {ο ριγροςος οἳ τογα]ίγ σαἱοι]αίίοι νο
βίλα αρρτονα] οἳ ἴιο Τ,ε5ςογ.

(α).  ῥυτίαος Ἐοες

Τῃίς οονοις αἱ ἀῑτοοί οοσί αἰτοιίαδ]ο {ο ἴπο αοαυἱςίίοη, τεπον/αὶ ΟΥ
το παιἰςηπηοπί οἳ 5ωγ[αος τἰσηίς αοηιίτοά απά πιαϊπίαϊποά ἵη Έοτοο ΓΟΓ {ο
Οοπίτασί Ατσα.

(0). Τάσου απἀ Αδκοοϊαίοά Τ 40ου Οορίς

(  Οοδίς τεἰαίπο {ο σα]ατίες απά ννᾶρος ἰπε]αάϊπσ Όοπιιδες ΟΕ (ο
Σεςςες᾽5 εππρ]ογοςς ἀἰτοσί]γ οπσασεά ἵη ἴἴο Ῥοϊτοίειπι Οροταίίοης.
Ιγγοδροσίίνο ΟΥ {Πο Ιοσαΐϊοη ΟΓ 5ςΠ οπιρίογεος.

Ὁ Τῃο Γοςδες'ς οοδίς τερατάϊησ Πο]άαγ απά νασαίῖοη, αρρ]οαὈ]ο {ο (πα
φα]αγίος απά Ίνασες οματσοαθ]α πάς: (1) αΌονο.

(ἱ). Έχρεηςες οι οοπἰθιίοης πιαάο ριτειαηί {ο ἁδοοςοπιοηί ΟΓ
οὐ]ἡσα[ίοης ἵπιροδεά απάο: {ιο Ιαννς οἳ Τἴοσος ΥΝΠΙΟΙ αἴο αρρ]ἰσαὈ]ο {ο
Ώιο Τ.οβ5ες’ς οοδί ΟΕ 5αἰατίος απά ν/ασες οΠαισοσδ]α μπάσο: (1) αΌονε

(ν). Εεαςοπαδ]α (τανοὶ οχροηδος ΟΓ οπιρἰογεος Οἱ {ο Γ.ο55ος. ἰπο]αάίπς
Ώποδα πιαάο ΤΟ: {τανο] ΟΕ ἴπο οχραϊ(τίαίο οπιρ]ογαος αδείσηοά {ο ἴπα
Τκδεες, αἰ] οἳ νΥΠίοἩ Πα]! ὃε ΙΠ αοσοτάαπος γη] ἴπε Τ,οβ5ος’ς ΠΟΓΠΙαΙ.
ῬΡτασίίοο απά ἵπ αοοοτάαπος ΜΗ ΙπίεγπαΠοπαί ροίτοίοµπα Ιπάιςίγ
Ρτασί]ος.

(ν). Ἐπιρ]ογος Ὀεπεβίς οἳ οπιρίογοςες Οἱ {Ίο Τ.6β5ος, ἴο {Πο οχίοπί ἀἰτεοί]γ
πνο]νεά ἵπ ἴπο Ρείτοίοιπι Ορεγαίίοης ἔοτ απ απιοιηί ΟΕ πρ {ο 4050 οἳ
Ένα 5αἱατγ απά ννασος ΟΓ οαςἩ οππρἰογες.

(νΏ. Ἡ ἄιο οπιρἰογεος ΟΕ ἴἴο Τ.ο55ος αἴο αἶ5ο οηπσασεά ἴπ αοϊἰν]ῖες οίποΓ
Ώχαη Πιο Ῥοίτοίουπ Ορεγαίίοης υπάοτ (πίς Οοπίτασί, οπἰγ ἴἴνο ροτίίοη
ΟΕ ἴιο οοδί ν/ΠἰοἩ τε]αίος ἴο ἴο ΡοΓ[οΓπιαπος οἳ ἴπο Ῥοΐτοίοιπι
ΟΡεταίίοπς ιπάοτ (ο Οοπίτασί 5Ώα]] Όο αἱ]οσαίοά {ο ἴἴχασε Ρείτοίαιπι
ΟΡροταίίοης απά ννΗ] Όο αρρογίοποά οἨ ἃ ἤπιο-»ῃοςί Ὀα5ἱ5.
Τεύχος Α΄47/15.03.2018

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6923

(ο) Τπαπδρογίαϊοη απά αοοοπιπιοάα!ῖοῃ

Τ]ο τεαςοπαὈ]ο οοςί οΓ ἱΤαπδρογίαίίοη απά αοοοπιπιοάα{ίοη οἱ οπιρίογοεςς
απά οοπίτασίοϊς απά ἴπο οοδί οΓ {ταπδρογίαϊοη ΟΓ εφιἰρπποΠί, πιαίογῖαἰς απά
φαρρ]ίος ἴπαί ἰς παεσοδατγ ΤΟΥ {πα οοπάποί ΟΕ {πο Ρείτοίοιπι ΟρεΓαίοης.

(4)  Οπαϊσος [οι βοτνίοςς

ὤ

αὐ

Τητά Ῥατίγ Οοηίταςίς

Τε ασίπα| οοδίς ο{ οοπίτασί5 [οι (οεμπίσαἱ απά οἴμεί δεγνίοες οπίοτοά
Πίο Ὁγ ἴπο Τιοςςος ΤΟΓ ἴηο Ρείτοίειπι Ορειαίίομς, πιαάς να Οίτά
Ραγίῖος οίμει (παν ΑΠΠῑαίο Επίοτρεϊσος, ατο ἀοάμοβδίς, ρτονἰάςά ειαί
Ώιο ρτίσες ραῖά Ὁγ ἴἴο Τ.ε5ςεο αἴο ποῖ σαὐρίαπίίαΙ]γ Πἰρ]ῃοι ἴἴαη ποσα
6εποτα]]γ οματσεά Ὁγ οίποι Ιπίεγπαοπαί οἱ ἀοπιεςίίο 5ρρ]ίοις ΓΟΓ
οοπιραταδἰα νοικ απἀ 5οΓνίοςς. απά ἴἶναί πο οοπίταοίς Ίνοτο οπίοτοά
Ίπίο Γο]]οννίησ Ρριουεάιτος ν/ΠίοἩ απο ἵπ Ἰπο νι πο ργουυτεπιοηί
ΡοΙογ οἳ ἴο Τ.ο55οο η ἀοοοτάαηοο ψία ἰπίογπαίίοπαὶ ρείτοἰειπι
πάιςίτγ ρταοίίσο, 5 5αὈπηϊίίοά {ο [ο Το55οΓ απάοΓ ραταρταρῃ 3.3 οἳ
θ]5 δες(ίοη.

ΑΠΠΠαίςο Επίοιρτίδος

Τη {πο οΏδο ΟΓ 5ογνίοος Τοπάστοά {ο πο Ρείτοἰειπι Οροταίίοης Ὁγ απ
ΑΠΠαίο Ἐπίοιρείσες, ἴΠο Πατσος 5Πα]] Όο Όαδοά ο αοίιαἰ οοδίς απά
Ῥο. οοπιρο(!ίνο. ΤΠο ομαισος 5Πα] Ὄο πο Πἰσει ἴἴναῃ ἴἶνο πιοδί
Τανοταῦ]α ρτίσος οματσεά Ὁγ ἴἴπο ΑΕΠ]Ιαίο Ἐπίοιρτίςο {ο (Πίτα ραπίίος
Το: οοπιραταὈίο κετνίοος ιπάοτ κἰπι]ατ ἴειπις απά οοπάἰίοης
οἱσον/ῃοτο. ΙΓ πεοςδΣατΥ. ον]άσπος απά ἀοουπποπίαίίοη τεραΓάἶης ἴἴπο αἲ
οοςί Όαςίς ΟΕ Ργίοος οἨαϊσοά πἹαγ Ός οδίαϊποά {τοπ {πο αιιά[ίοις ΟΓ {πα
ΑΠΠαίο Ἐπίοιρτίδε {τοιισὴ απ ““αί οο5ί οσγϊΕισαία”.

(ε) ΜαϊοτίαΙ

ὤ

αὐ

Θεπετα]

Φο ΓαΓ ας ἰ5 ρτασοαὈ]ο απά οοηβἰςίοηί νι ο[[οὶοπί απά εοοποπιίσαἰ
ορεγαίίοη, οΠΙΥ 5ο πιαϊοτγία| Πα] Όο ριπο[ασεά οἱ Εαγηϊσῃοά ὉΥ ἴπο
Τεςςεο ΕΟΓ 15ο Ιη {Πο Ρείτοἰειπι Ορεταίίοης ἂ5 ΠΙαΥ Ός τοφιίτοά ΓΟΓ
ππο ἴΠ ο τοιςοπαΡΙγ Γοτοςοσαδία ίππο απά [ο αοοιππα]αοη οἳ
φυτρ]ας σίοοΚς ν/]] Όο ανοἰάσά {ο πο οχίοπί τεαςοπαδ!γ ρταςβἰσαδ]α.

Ἠ/αιταπίγ οἳ Μαΐσγία|
6924

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

(18

1π ο.δε ΟΓ ἀε[εοίῖνε ππαίοτίαἰ οἱ εαιήρπιοπί, 4ΠΥ αά]ισίπιοπί τοσεῖνεά
ὮΥ ἴπο Τ.ο55ος {Τοπι (ο 5αρρ]ίεις, πιαπιιΓασίήτεις ΟΓ {ΠοΙΓ αροηίς ν]]
Ῥο οτγεάἰίοά {ο ἴπο αοσοιηΐ5 πάει {ηο Αρτεοπιοηί,

γα]ιο οἳ Μαΐϊοτίαὶ 6ματσεά ἵη [πο Αοσοιηΐς

(Α)  Εχοερί ας οίποινςε ρτον]άσά ἵπ (Β) Ὀείον/. πιαϊοτία| ρατο[ασεά
Ὦγ ιο Γ6β5ες ΤΟΓ 15ο ἵη ἴΠο Ρεϊτοίουπι Οροταίίοης 5Πα]Ι Όο
να]υοά {ο Ιπο]μάο Ιηνοίσο ρί]ος Ί65ς ἱταάς απά ομδΗ ἀἰςοοιηϊς (1
ΔΗΥ).. Ρυτοῃᾶσο απά Ρῥτουυτοπιοπί [οος Ρίις Εοὶσαί απά
Τουν/αάϊησ οπαισες Ὀείννοεη ροϊπί ΟΓ 5ρρΙγ απά ροῖπί ο
φΠϊρπιοπί, ΕεὶσΏί ἵο ροπ ΟΕ ἀοδίπαίίοι, Ιπδυταηος, ἴαχος,
ομρίοπ]ς ἁμῃῖος, οοηςι]αί [οος, οἴ]οι ἴἴοπις ομαγρεαῦίο ασαϊηςί
Ἱππροτίοά ππαϊοτία| απά, νΊειο ρταοοαῦία, Παπάϊης απά
Παπερογίαίϊοη «χρεηςες ΠΤοπι ροϊπί οἳ Ἱπιρογίαίίοη {ο ν/αΓομοιςδο
οἱ. ορεΓαϊπς κἰίο, απά ἴίς οοδίς Ποιά ποί εχοσοεά {οσο
ουπτοπί]γ ρτοναί]]πς η ατηι΄ς Ἰεησίῃ (αηςασίίοης ΟΠ {ο ΟΡεΠ
πιαιΚεί.

(8) ΜαϊοτίαΙς ριομαςεά Γοπι ΑΠΠΠαίο Επίσγρείςος 5Πα]! Όο εμαισεά
αἱ ἴπο Γο]ον/ίπς Ρτίοςς:

(αα). Νενν Μαίοτία! (Οοπάϊῖοα "Α”) «Πα! Ὄο να]αοά αἱ (ο
ουπτοπί ἱπίογπαοπα] Ρρηος ννΠίοῖ Ποιά ποί οχοςσά {ο
Ρτῖοο ργεναί]]πο ἵῃ αἲπις-Ιεησί]ῃ (ταηςασίίοης ΟΠ {πο ΟΡεΠ
πιαϊκοί (4ηΥ εν]άεπος 5ποι]ά Ὄο ας τεφι]τοά Ὁυ {νο ΟτεοΚ.
{απςίοι ρΠοίπο Ίανν, οἵ ἴπο αρρ]σαὈ]α τε]οναπί Ιαν) ἴπ
οἵίμει Παγίςάϊοίῖοης).

(09). Όδεά ΜαιοτίαΙ (Οοπάϊοπς "Β" απά "Ο1) ννπίοα ἵ5 ἵπ
φουπά απά φοτνὶἰοοαδ]ο εοπάἰίοη απά ἰ5 φα]ίαὈίε ΓΟΓ τοι5ο
νηίποιί τεοοπάΠἰοπίης 5Πα]] Όο εἰαςςί[εά ας Οοπάϊίοῃ
"Β" απά ρτίοεά αἱ 5ενοπίγ Ενο ροτοοπί (75560) οἳ ἴπο
ουπγοηί ρτῖος ΟΓ πον/ πιαϊογίαἰς ἀοβίπεά ἵη (αᾳ) αΌονο.

(ο) Μαίεγία| ν/ΠπίοἩ οπηποί Ὀο οἰαςκί[ίεά ας Οοπάίον "Β" Ριί
Ν/ΠΙοΏ αξίογ τοοοπά{οπίης ννῖ]] Όο βαγί]οι 5εγν]οςαὈ]ο ΕΟΓ.
οπἰσίπα| Εαποίίοη α5 σοοά 5οσοπά-παπά πιαίογία| Οοπάϊίοπ
Β, ο: ἶς φεγνἰοσαδἰε Το οπἱσίπα] Γαποίίοη Όιί 5αὐσίαπ{ία 1γ.
ποί σμἱίαδία Το; τεοοπάἰίοπίπς, 5ΠαΙ Όςο οἰαρείῃοά ας
Οοπά Πίο "Ο” απά ρτοεά αἲ ΕΕ ρετοςεπί (50560) οἳ ιο
ουπτοπί Ριίος ΟΓ πον’ πιαίογία] ας ἀοβιπεά ἴπ (αᾳ) αὔΌονο.
Τμο οοςί οἳ τεοοπάΠίοπίπςσ 5ΠαΙΙ ο οπαισοά {ο (ο
τοσοπάἰίοποά ππαϊογία|, ργον]άοά ναί ἴἴνο Οοπά(ποι "ο
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6025

πιαίοτίαὶ να]ιο ρ]ας Πιο οοσί οἳ τεοοπάἰΠοπίπςσ ἄοες ποί
οχεοεά {Πο να]ιο οἳ ΟοπάΠἶοι "Β" πιαίογία].

(άά) Μαϊοτία] νπ]ο οαπποί Ὄο οἰαρκίβοά ας Οοπάίοι "Β" οἱ
ΟοπάΠίοπ "Ο" 5Πα]] ο ρτῖσοά αἲ α να]αο οοπιπιοησυταίς
ΜΗ 1ίς 5ο.

(ο) Μαΐεγία] Ιπνο]νίπς εγοοίίοη οοδίς 5Πα]] Ὄο οματσεά αἱ (πα
αρρ]ιοαδἰα οοπά{οη ροτοσπίασε ριςικηί {ο ραταρταρῃς
(αα) {ο (44) αΌονο οἳ {λα ουπτεηί ΚποσΚκεά" άονη ρτίοο ΟΕ
πον/ πιαίογία] ας ἀο[ποά ἵη (αα) αΌονα.

ἄθΒ. Ἠποι {ο τ1ςο ΟΕ πιαίσγία] 15 ἵοπιροτατγ απά Ἶς 5οτνἰος {ο
Ώιο Ῥοΐτοίουπῃ Ορεταίῖοης ἆοες ποῖ {ας5{1Εγ ἴἶο τοάιοίίοη η
Ρτῖςο ας ρτον]άσά ΤΟΥ ἶπ (ος) ΠετεοἙ, 5Ις[ πιαϊογία| ΠαΙ] ο
Ρτῖσοά οἨ α Όαςίς Εχαί ν]] τοςι]έ ἵη ποί οἨαϊσο {ο ἴπο
Αοσοιπίς μπάοΓ {πο Αστοσπιοπί οοηφὶςίοηπί ν(λ-ίπο να]ας
οΓ {χα 5οτνίσο τεηάστεί..

(0) Ὑποπενει Μαΐοτία! 15 ποί τοαά1]γ οὐίαϊπαδίε αἱ ργίοος 5ροοἰ[ιεά
αἲ (Α) οἱ (Β) ας α τορι]ί οΓ απ ονοπί Γα]ΐπς νν]ίη πο ἀαΠπίίοη
ΟΕ Ἔοτοο Μα]ουτε” ἵπ Απιοϊο 26. ἴο Το ΠΙΑΥ Ίονγ
τοβςοπαδ!γ ἰποιπιοά οπαισες ἵπ οοπποσίοη υγ Ῥείτοίοιπι
Οροταίἶομς ΤΟ: {πο τεηιίτοά Μαΐοτία] αἱ ιο Τ,ο55ος᾽5 αοίαα] οοσί
πουττοά ἴπ ρτοσυΓίης 5ος Μαϊοτία| απά πιακίπς 1{ φαἱίαδία Γο
ππο απά πιονίπς Ἡ {ο ἴπο Ατοα.

(.  Κεπίαῖς, Ὀυίίες απά Ολοι Αβδεξσπιοπίς.

ΑΙ. τοπία]ς, ἴαχος, Ἱενίες, «πατρες, ἴεος, οοπίπθιίίοης απά αΠΥ οἴ]ε
ἂδοοξσπιοηίς απά «Ἠατσος Ἰονίοά Ὁγ ἴἴο Γ55οΓ ἰπ οοηποσίίοη ΜΗ {ο
Ῥείτοίειπι Ορεταίῖοης απά ραῖά ἀῑτοσί]γ οἱ ἱπά]τοοί]γ Ὁγ ἴπο Τιος5οο οἴ]ε
Έναη ἵποοπηο {αχ απά ἵπιροδεά οἨ ἴο Γ/ο55ος ας 5ρεοῖ[οά ἴπ Αποῖο 14, ας
ν/ε]] α5 αΠΥ οἴ]οι ἴαχος ραγαδίο Ιπ τοδροοί ΟΕ {ο ἵποοπιο ΟΓ Ρτοβίς οἳ {ο
Έδφος.

(6). Ἱπςυταπος απά Τ0556ς

Ίπςυταπος ρτεπιία απά οοσί Ἱπουτιοά Γοί Ἱπςμταπος ρτον]άσά [ναί 1 δις
{ῃςιΓαηοο ἶ5 ΥνΠΟΙΙΥ οἱ ραπίῖγ ρἰασοά άν απ ΑΕΠ]αίο Επίοτργίσο 5ο
Ρτοππία απά οοδίς 5Πα]] Όο ἀοάποιϊδίο οπ]γ {ο {πο οχίοηί σοποτα]!γ οπατσοά
ὮΥ οοπιρεῖνα ἵπδιταποο οοπιραπἰος οίπει ἴπαπ ΑΠΠΠαίο Ἐπίοτρείσες. ΠΕ
ΠςΟςΡΣΑΤΥ. ονἰάοπος τερατάἶης ἴιε Όαςίς οἳ ρτίσος οματσοά πιαγ Ὄο οὐίαϊποά
ποπι πο ΑΠΠαίς Ἐπίοτριςα απά ἴπο αεχρεοίοά αναϊ]αδίο αρροΓίπς
ἀοουπιοπίαίίοη ΙΓ ργοςογίοεά Ὁγ ἴἶο (τοσο (ΓαΠ5ΕΟΓ ρτὶοίης Ίαν. Οορίς απά
6926 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Ίο55ο5 Ιπουπτοά ας α οΠ5ο(µεποο Οἱ ενοηίς ν/ΠίοἩ αἴο, απά Ίη 5ο ΓαΓ ας, ποῖ
π]αάο σοοά Ὦγ ἵπςιταπος οὈίαϊποά πάς: ἴο Αστοοπιοπί απο Ὠεάιοιίο]ο
πΠ(ςΓ "ης Αστοοπιοπί υη]οςς 5ος οοδίς ηανε τοςυ]ίοά 5οἱοΙγ ΤΓοπι απ αοί ΟΕ
να] παὶςοοπάιιοί οἱ περ]ίσεπος ΟΕ {11ο Τ.ο556ο.

(3). Τερα! Εχρεηδος

ΑΙ οο»ί5 απά οχρεηςες ΟΓ Πεσα[ίοη απά Ἱεσαί ο: το]αῖοά 5εγνίοος Ποςρδ5αΤΥ.
οἱ εχρεάἰεπί Το: ἴἴιο ρτοουγίης. ρεΓ[εοίίης. τείοπίίοη απά ρτοίοσΓίοη οἱ ἴπο
Οοπίταοί Ατοα, οἱ ἵπ ἀε[οπάίηςσ ο ριοδοσοιίπς Ἰαν/σαϊίς Ιπνο]νίπο ἴπο
Οοπίταοί Ατοα ΟΙ αΠΥ (πίτά ρατίγ οἰαῖπι αγὶσίης ουί οἳ αοϊϊνΙῖας απάοι ἴπο
Αστοσπιοηί, ΟΓ 5ΗΠ15 ραίά ἰΠ Τοδροςί ΟΓ ]εσαί 5ογνίοες ποσςςςαΓΥ οἵ εχρεάἱεπί
ΟΥ ἴαο ρτοίοσίίοπ ΟΕ Ιοίηπί Ιπίογοδί ΟΓ ἴπο Το55οΓ απά ἴο Εοβ5ος ἆἴο
ἀεάιοιῖδ]ο. ποτε Ιορα] 5εγνίοος αἴς τεπάστοά ἵη 5ο πιαίίοις ὮΥ 5α]ατίεά ΟΓ
τοσυ]ατ]γ τείαϊηοά αννγοις οἳ ἴπο Το55οο οἱ απ ΑΕΠΠαίΐο Ἐπίοτρτίσα, 5Ης
οοπιρεησαίοη ννῖ]] Όο ἱπο]αάσά Ιησίσαά πάς: 5ιὸ-εεοίῖοη 2.1(9) ο 3.1(4)
3θονςα, α5 αρρ]ἱσαδίςα.

(). Τναϊπίηςρ Οορίς

ΑΙ τοαςοπαῦ]ο οοδί5 απά οχρεηδες ἵπουπιοά Ὁγ (ο Τ.ο55ος ἰπ ἰΤαἰπίησ ΟΕ
Ρει5οππο] ας τοφυ]τοά πάς: Αγιίοἰς 25.5 οΓ {11ο Αστουπιοπί ΟΓ οίμεΓν]ςο.

Φ).΄ εποταὶ απά Αάπιηίκίγαϊνο Οορίς

Τ]ο οορίς ἀαεδογίοεά ἵπ 5αὐσοσίίοη 2.5(4) απά πο ομαισο ἀοδοτίδεά ἵη 5ῦ-
φοοίίοη 2.5(09).

(9. Αὐαπάοηπιοπί απά ἀεοοπιπισείοπίησ οοδίς, Ἱπο]ιάίπσ εροοίαὶ Τοδο:νο
Ραγπιεηίς ας ρτον]άοά ἴπ ραταρταρΏ 2(1) απά ραταρταρῃ 3 οἱ ΑποΙο 10 ο[ίἴο
Ἡγάτοσατδοης Ταν απά ΑγοΙο δ.6 ο είς Αστεοπιοπί.

(). Το οο5ί5 οἳ {αΚίπρ ἱπνεπίοτγ ἵη αοοοτάαηοο ΥΝΙ1 δεσίῖοη 4.2 ΟΕ Επί Απηοχ.
ο.

3.2 Οοίς Ὠοάιοιδί οπἰγ νι Ρείος Αρρτοναἱ ἵπ /γίῆπς ΟΕ χο Τ0550ΙΓ
(4). Οοπιπιςείοη ραίά {ο ἰπίογπιοάἰαγίος ὉΥ (ο Τ,ο55ος
(0). Ὠοπαίίοπς απά οοπίπρα(ίοις.

(ο) Ἐκχρεπάίίιτο ΟἨ τεςοῦτοῇ ΙΠίο απά ἀονε]ορπιοπί, οἳ πονν εηιἰρπιοπί, πιαϊο]α].
απά ἰοομηίαιος ΤΟΓ 5ο ἰπ 5οπτοπἰῃς Το, ἀενε]ορίπς απά ρτοάυείης
Ἡγάτοσατδοης ν/ Πίο ατα ποῖ επιρ]ογεά Εοι πο Ροίτοίουπῃ Ορεταίίοης.

3.3 Τι 1 οχρεοίοά ἴαί ἴἴο Τσο πιαϊπίαίπς α πο απά Ἱπίειπαϊγ αρρτονεά
Ρτουιοπιοπί ρο]ίου απά τε]εναπί ρτοσεάιτος ({οἱἱονήπρ 5ουπά ρτοσιτοπηοηί ργαςί]ος)
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6927

1π ἴο ποτπια] οουΙ5ο ΟΓ ἰ Ὀισίποςδς, το]αίῖπςσ {ο ἴἴο ΡιΓοῃασο ΟΙ 5ογνίοος απά
πιαϊογίαϊἰς. ΤΗΐς ρτοσυτοπιοηί Ρρο]ογ Πα] Όο οοπιπιαπἰσαίοά {ο ἴῆπο Γο55οι νπίῃ
Ετίγ. (30). ἀαγς ἔποπι ἴπο Ε[εοίῖνο Ὠαίο. Εοτ 4ΠΥ οἳ ἴνο οοσί πιοπίίοποά ἴπ
ρατασταρΏ 3.ἱ απά 3.2 οἳ ἴπὶς Φεοίῖοπ. πο Το55οΙ οιπ τοηιίτο ονἰάσπος ἴΠπαί ἴπο
αρρτονοά ρτοσιποπιοπί ΡΟΙΙΟΥ Οἱ ἴο Τοβ5ςο Ίνας Γο]]ουνοά ν/]ο αννατάϊης ἴοςο
οορίς.

34 Οο5ῖς ποῖ Ώεάιοίθ]ο πάο ἴἴιο Αστοοπιοπί
(α). . Οονίς ἱπουττεά Ῥε[οτε (ο ΕΕ[οσίῖνε Ὠαίς.

(0). Ἡγάτοσαιροης πιαικείίπς ο: ἰταπδρογίαίίοη οοσίς οἳ Ηγάτοσαίροης θογοπά
Ώπο δεραΓαϊοη Ροϊηί.

(ο) Τία οορίς ΟΙ αηΥ Βαπκ Οµαταπίοο σίνεη ΙΠάςΓ (πίς Αστοσπιοηί (αΠά ΑΠΥ
οἵμοι απιουηίς 5ρεηί οη ἱπάσπηπίίίος νι τοσατά {ο ἴἶπο ποή-ΠΙ]Ε]πιοπί ΟΓ
οοπίτασίυα| ουσαίίοης).

(4) Οορίς οἳ ατοϊίταίῖοπ απά ἴλο Ἱπάοροπάοπί εχροτί Ιπ τοδροοί ΟΓ απγ ἁἱδριίς
ππάσί {πο Αρτοσπ]επί.

(ο)  Ῥοπιιδες (5ἱσπαίατο απά ρτοάιείίοης Ώοπαςος) απά Ιποοπις ἴαΧ ἂ5 Υνο]] 5 αΠΥ
οἵμοι ἴαχος ραγαδίς ἵη τοδρεοί ΟΕ {ο ἵποοπιο ΟΓ ρτοΒῖΐς ΟΕ {ο Τ,ο556ο.

(  Εϊπες απἀ ροπα]ίος ραγαὈία η αοοοτάαποο νι ἴἴο ἀοοίδίοηῃ οἳ ἴα
τοςροης!ρ]α Οτεοί αιλοηΐςος.

(6) Οορίς ἱποιτιοά ας α τοσι]ί οἳ χο ν/] [αἱ πιὶςσοοπάποί ΟΓ στο55 πορ]ίσεπος ΟΕ
Ώχο 05596.

ᾱν Οοςρίς ἵποιπτοά νποιί πο οοηδοπί οἵ αρρτονα! ΟΓ ἴο Το55οΓ ν/ηοΓο 5Ο]
οοηδεπί οἱ αρριονα] ἶ5 τοφυίτοά ας ἀεσοπροά ἵπ ρατασταρΏ 2.2 οἳ ίς
Φοσ(ἴοη.

(). . Οοςίς ννπίομ ατο ποί Ιπο]ιάσά αἰίμοί ἵπΠ ρατασταρΏ 3.1 ο: 3.2 Οἱ ἴπίς δεοίῖοη,
φυ0]εοί {ο ἴο ρτον]ςίοης ΟΕ ραταρταρῃ 3.5 ΟΓ {Ππί5 οσίίοη.

3.5. Οἵποι Οο5ίς απά Έχροηςες

Οὔ]ογ οοδίς απά οχροηςες ποί οονοτεά οἱ ἀσα]ί νυν] ἵη πο ργον]σίοις οΕ ἴπὶς δεοίῖοη
3 απά ννΠίοὮ ατο Ιποιπιοά ὉΥ ἴο Το55ος Ιπ αοσοτάαηοο ΥΠ νο ρτονἰδίοης ΟΓ ἴἴπα
Αστοοπιοπί ΓΟΓ {Πο ΠοσςξςαΓΥ απά ΡΙΟΡΟΙ οοπάιιοί ΟΕ ἴο Ῥοΐτοίουιπι Οροταίίοης αἴο
ἀεάιοιῖο]ο οπ]γ νι ιο ρτίοΓ αρρτοναἱ η ννπίπς Όγ [πο Τ,οςςοΓ.

3.6. Οτεάῑί ππἆετ (πε Αρτοεπιεπί
6928 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΤΙο ποῖ ρτοσςεάς ΟΓ ἴο Εο]ονίπς ἴταηδασίίοης 5Πα]] Όο οτοατοά {ο ἴἴο αοοοιηῖς
πΠ(ΟΓ {πο Αστοοπηεη:

(4). Απγ Ιπςυταπος ΟΓ οἰαίπι ἵπ οοπησοίῖοη ψΙΙΠ {πο Ῥοίτοίουπῃ Οροταίίοης ΟΙ ΔΠΥ
ἃδςοίς οΠαγσοά {ο ἴπο αοσουπίς ΙΠάς6Γ {ο Αστοσπιοηί ΙΥΠΟΠ 5µοἩ οροταίίοης ΟΓ
δποίς ννογο Ἱησητοά απά ἴἶο ροπίπι οΠασοά {ο ἴπο αοσοιπίς υπάςΓ (ο
Αστεοπιεπί.

(0). Ἐονοπιο τεοεῖνος Ποπι ομἱςίάους ΓΟΓ ἴπο π5ο οΓ ΡΓοροτίγ ΟΙ αδδοίς ομαγσεά {ο
Ώπο αοοουπῖς παπάς: ἴπο Αστοσπηεπί {ο {Πο οχίοπί ἴἶπαί (1ο τε]οναπί οοδίς Ὕνογο 5ο
οΠαιρεά.

(ο) Απ αά]αδίπιοπί τουείνοά ὮΥ ἴἶπο Τ,α5ς5ςς ΓΓΟΠΙ {ο 5αρρ]ίοις ΟΓ ππαπαΓας(ΗΤΕΓ5 ΟΓ
Ώπείγ ασοπίς ἰπ οοπποσίίοη ΥΠ α ἀε[οοίῖνο πιαϊογἰαὶ [ο οοσί ΟΕ ν/Πίο ἵνας
Ρτονίοιι5!γ «παγσοά ὉΥ ἴο Τ.,ο55εο {ο {ο αοσοιηίς απάοτ {πο Αστοσπιοπί.

(4) Κοπίαϊς, τεβαπάς οἱ οίμοι οΓοᾶ]ίς τοσεϊνεά Ὁγ ἴο Το55ος ΙΝΠΙΟΙ αρρΙΥ {ο αΠΥ
οπατσο ΥΜΠΙΟΙ πας Όσεῃ πιαάς ἴο ἴἴο αοοοιηῖς απάοΓ ἴπο Αστοσπιοπί, Ὀιί
οχο]ιάϊἰπσ απΠΥ αννατά σταπίοά {ο ἴο Τοβ5δος απάοι αγοἰταοη οἱ ἱπᾶάερεπάςηί
οχροτί ρτοσσσάίπος το[ειτοά {ο ἵη 5ιὸ-εεοίίοη 3.3(4) αΌονο.

(6) πο ριῖσος οπἱσίπα!]γ «μαισοά {ο ἴῆπο Αοσουπίς πάς ἴο Αστοσπιοπί ΕΟΓ
Ιηγοπίουγ πιαίογίαἰς 5αῦσοαιοπί]γ οχροτίοά ἔΤοπι (Τἴοσσο νν]θλοιί Ὀείπρ τιδοά {π
Ώιο Ρεἰτοίοιπα Ορεταίῖους.

37. Ὠιρ]σαίῖοη ο (Πα[σος απά Οτεά(ίς

Τ]ετο 5Πα]] Ός πο ἀπρ]ἰσαίίοη οἳ «Ἠατσες ΟΙ οἴοα]ίς {ο {πο Αοσοιπί ἀπάοτ Αστοζπιοηί,
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6929

ΘΕΟΤΙΟΝ4
ΚΕΟΟΚΡ ΑΝΡ ΝΑΓΏΑΤΙΟΝ ΟΕ ΑΡΡΕΤ5

4.1. Τῃο Τοδςεο 5ΠαΙ] πιαϊπίαίη ἀοίαῖ]εά τοσοτάς ἰπ τε]αίίοη ἴο οας Εχρ]οίίαίίοη ΑΤοα ΟΓ
Ῥτοροτίγ ἴπ 5ο ΤΟ: ἴπο Ρείτο]ειπι Οροταίίοης {Π αοοοΓάαπος να πογπ]α] ρτασίῖος ἴπ
οχρἰοταίἴοη απά ργοάιοίίοη αοϊἰν]ῖος ΟΙ ἴἴο Ιπίογπαίίοπαί ροίτοίοιπα ΙπάιςίτΥ.

4.2 Αἲ τοβςοπαῦἰα Ιπίοιναὶς Ὀυί αἲ Ιοᾳδί οηΏσο α Ύσαι ν/{]1 τοδροσί ἴο πιοναῦ]ο αδδοίς απά
οπςο ονοιγ νο (5) Ύσαις ννῖ τοδροοί ἴο Ιπιπιοναδία απδοῖς, Ιπνεπίοτίος ΟΓ {πο
Ῥτοροτίγ μπάςεί {πο Αστοοπιοπί 5Ία]] Όο ἴαΚοπ ὉΥ ἴπο Τ,ο55ςο. ΤΙε Τ655ος 5Πα]] σἶνο
Ώχο Τ.ο55ο: αἲ Ίσαςί (ΙΓ (20) οαἱοπάατ ἀαγς ντίίοη ποῖῖος ΟΕ 1ΐ5 ἰπίοπίῖοη {ο ἴαΚκο
ΦΗΕΠ. Ἱπνοπίοτγ απά ἴ]ο Τ,ο55οΓ 5Πα]] πανε (Πα πἱσΏί {ο Όε τοργεςοπίοά Πο 5ΙΙΟΠ
ΙΠΥοΠΙΟΙΥ ἰς ἴαΚοπ. Της Τ/ο55ος νν]]] οἰεατ]γ σίαῖς ἴ]νο ργἰπεἰρί]ος αροῃ ν/ΠΙοἩ να]ααίίοη
ΟΓ πο ἱπνοπίοΓγ Πας Όεομ Ὀαδεά.

4.39. ὙΝΠεῃ απ αδεἰσηπιοπί ΟΕ πἱσ]Ώῖ5 παπάς ἴπο Αστοοπηοηί ἴαΚος ρίαος. ἃ δροοία] ἰπνοπίοΓγ.
ΠΊΥ ὃς ἴαΚεη ὉΥ ἴο Το55ος απά αΠΥ (ο-Γο55οο αἲ ἴο τοφιοςδί ΟΓ ἴπο αδείσπος
Ρτονίάςς Ελαί χο οοδίς ΟΓ 5αοἩ ΙπνοπίοΓγ αἴο Όοτπς ὉΥ {Ίο αδδίσηοο.
6930 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΡΕΟΤΙΟΝ 5
ΕΧΡΙΟΙΤΑΤΙΟΝ 5ΤΑΤΕΜΕΝΤ

5.Ι Όροι ϱοπιπιετοία! Ῥτοάιοίίοι Ὠαίς, ἴπο Τ5ος 5Πα]Ι φαῦπί {ο ἴπο Τνοδδος, ἵπ
αοσοτάαποο ή ΑποΙς 17 οἳ είς Αστοοπιοπί, α απατίοτ!γ οχρ]οἰαίίοη 5ἰαϊοπιοηί
(ιο “Ἐκχρ]οίίαίίοη Φίαίοπιοπ{”) 5Ποννίης ἴπο Γοἱονήπς ἰπ[ογπιαίοῃ ΙΠ το]αίοῃ {ο
εαςῇ Ἐχρ]οίίαίίοη Ατοα:

(α).  Τιο απαπίίν οἳ Οταᾶς ΟΙ] Ῥτοάποςά απά δανεά:
(9). Τις απαπίίτν οἳ Ναίιτα] (ας Ῥτοάμοςά απά βανοά;
(ο) Τίε απαπῖίγ ο ΒΥ Ριοάιοίς Ρτοάυοςά απά βανος;

(4) Το απαπβῖες ο{ Ηγάτοσατδοης ε5οά ΕοΓ πο ριγροδες οἳ οσπγίηςσ οἩ ἁπ]]ίπς
απά ρτοάιοίῖοη ορεΓαίῖοης απά ριπιρίης {ο Πο]ά 5ίοτᾶσο;

(ο) Τίε απαπϊίος οἳ Ναίιτα! (ας Πατες;

(ὢ.  Τιο ἶζσο οἳ Ηγάτοσαίροη σίοσοΚς Πε]ά αἱ ἴνο Ὀεσίππίηπς οἳ επαί (αἱεπάαΓ
Οµατίος; απά

(6). Τις 5ἰζο οἳ Ηγάτοσατροη 5ίοοΚς Πε]ά αἱ ἴἴχο οπά οἱ ναί (αἰοπάατ Οπατίογ.

5.2 Τπο Εχριοίίαίοι δίαίΐοπιοπί Το ο Εϊτεί Ῥοτίοά απά οαε Οαἰεπάατ Οµσγίο
ΒιογοββίοΓ ΙΠ τοδροοί ΟΓ ασ! Μοπίπ “Πα! Όο φαὐπιίσοά {ο ἴπο Τοδ5οί κ πίΠ ΙΓ
(30) 6αἱεπάατ 4αγς αξίοι νο οπά ΟΕ 5αςἩ ροτίος, ἂς ἴΊχο οὓδα ΠΙΥ ὃς. ἂ5 Ρο: ΑγιοΙο
13.7 οἱ Επίς Αστοοπιοηί,
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6931

ΦΕΟΤΙΟΝό
ΝΑΤ ΟΕ ΟΕ ΕΧΡΙΟΙΤΑΤΙΟΝ 5ΤΑΤΕΜΕΝΤ

6.1. Το Τοβ5ος Πα]! Το ἴπο ρτροςος οἳ Απο 13 οἳ ἴἴο Αστοοπιοπί ρτερᾶϊο ἃ
φίαϊοπιοπί ρτον]άϊησ αἱομ]αίίοης ΟΕ ιο να]ιο οἳ Ηγάτοσαϊροης ρτοάυοσά απά 5ανεά
ἁυτίηπσ οαεἩ Οµιατίος ἵη το]αίίοη ἴο οαο Ἐχριοίίαϊοη Ατσα. ΤΗΙς Φίαϊοπιοπί 5Πα]1
οοπίαἴη {πο Γο]ον/Ίπς ΙηΓουππαίίοη {Π τε]αίῖοπ {ο ας Ἐχρ]οϊίαίίοη Ατοα:

(4). Τπο απαπίος απά Ργίοςς τεβ]σεά Ὦγ ἴπο Το556ο ας ἃ τοσι]ί ΟΕ ραΐες ΟΓ
Ἡγάτοσατοοης {ο Επίτά ραγίῖος πιαάο ἁωτίης ἴο ΟπαΓίοΓ ἰπ απορίίοη.

(5). Τπο αααπΏέίος απά {πο ρτίσςς τοπ]ἱςοά Ὁγ ἴπο Τ.ο55εο ας α Τοδυ]ί οἳ σαΐςς πιαάς
ἁππίπς ἴπο Οπαίο ἴπ ποσο, οἴᾖοι ἴΠαῃ {ο Επτά ραπίίος.

(ο) Τπο απαπίί οἳ 5ἴοσκς οἳ Ηγάτοσατδοης αἱ ἴο οπά οἳ ἴΠο ρτοσσάίπς Οιαγίοτ 1η
ααερίίοη.

(4) Τπο αιαπίίγ οΕ 5ίοοκς οἳ Ηγάτοσατοοης αἲ (ο οπά ο ἴπο Οιατίου ἵη αεςίίοη.

() Ἱη[οπιαίίοη αναἰ]αθ]ο {ο {ῆς Τ/ο55ος, 1 το]οναπί ΤΟΥ ἴο ρµτροςο ΟΓ ΑγοΙο 13 οΕ
Ώιο Αστουπιοηί, οοποσιπἰης ἴΠο ρηίοςς οἳ Ηγάτοσαίροης ρτοάιοςά ὉΥ ἴἴιο πιαῖῃ
Ρείτο]οαπι ρτοάυείησ απά οχροτίησ οουπίτίος Ἱπο]ιάϊπο οοπίταοί Ρρτίοςς.
ἀῑςοοιηίς απά ρτοπιία, απά ρτίοςς οὐίαϊποά οἨ {Πε 5ροί πιαΓΚκοῖς.

(Ώ. Το απιουηί απά οαἱοι]αίίοη οἳ ΚογαΙίγ ραγαδ]ς Εοτ ἴπο Οµατίοί ἵΠ αοοοιάαπος
ΜΑ Απιοις 13.

62 ὙΤῃο γαΐας οἳ Εχρ]οϊαίοη Φίαϊοπιοπί οἳ πο ΟµαΓίοΓ 5ΠαΙ] Όο αυπίοά {ο [ο
Τ.ο55ο: ποί ]αΐαγ ἴἴναπ οπο (1) Μοπί]ι α[ίοτ ἴἴνο οπά ΟΓ 5Ιο]ι Οιατίογ.
6932 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΘΕΟΤΙΟΝ7
ΦΡΤΑΤΕΜΕΝΤΟΕΙΝΟΟΜΕ ΑΝΡ ΕΧΡΕΝΡΙΤΟΚΕ

7. Το 65ος 5ΠαΙ] ρίορατο νΠ ταδρεοί {ο «πο ΟπαίοΓ α Φίαίοπποηί ΟΓ Ίποοπιο απά
Ἐχρεπάίίιτο πάς: ἴπο Αστοοπιοπί Ιπ το]αίῖοη ἴο οποι Ἐχρ]οϊίαϊοη Ατοα. Τηο
Φίαΐοπιοπί υνη] ἀἰκμπσι]ςῃ Ὀοΐννοεη Ἐχρίοταίίοπ Οο»ίς, Εχρ]οίαίοη Οοςί απά
Ορειαίπς Οορίς απά νυν] Ιάοπῖν πια]οΓ Ιἴοπις οἳ οχρεπάΠίιτος ΥΠ ἴοδο
οαίοροτίος. ΤΠο ῥίαίοπιεηί ννΙ]] 5Ππονν ιο Γο]]ονίπς:

(4). Αοίαα! εχρεπάἰέιτος απά τοσο]ρίς ΤΟΥ ίππο ΟιαγίοΓ ἴπ ααεςίοη.
(0). Οιπιπ]αῖνο οχροπάϊίητο απά τοσεῖρίς Γοτ (Ίο Ύσαι 1π αποδίίοη.
(ο) Ταϊοςί [οτοσαςί οπππα]ανα οχροπάτπτος αἱ ἴπο Ὑοαι οπά.

(4) Υαπαίοηπς Ὀείνεοι Ῥιάσοί Εοτεσασί απά Ἰαΐοσί Εοτεσασί απά οχρἰαπαίίοης
ΏΊοτεοΕ.

7.2 Τ]ο Φίαϊοπιεηί ΟΓ Ίποοππο απά Εχροπάϊίατε οἳ απο] Οπαγίοτ 5Ώα]Ι Όο 5 Ὀπη]ίίος {ο [ο
Τ 68ΟΥ πο Ιαΐοτ ἴἴχαπ οπο (1) Μοπί]ι α[ίοτ [πο οπά ΟΓ 5ος ΟιαΓίςΓ.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6933

δ.Ι

δ.2

8.3

ΘΕΟΤΙΟΝδ
ΕΙΝΑΙ, ΕΝΡ-ΟΕ-ΥΕΑΚΕ ΤΑΤΕΜΕΝΤ

ΤΙο Τιοβςεο 5ΠαΙΙ ρτερατο α Εἶπαὶ Ἐπά-ο[-Ύσατ Φίαϊοπιοπί Ιπ το]αῖοη ἵο οἂο
Ἐχρ]οίίαίίοη Ατοα. ΤΠΐς κἰαϊοπιοπί 5μαΙΙ οοπίαίη ΙπΓοιπιαϊίοῃ ας ρτον]άσά Ιῃ ἴπο
Ἐχρ]οίίαίίοη Φίαΐοπιοπί, Ψα]ας οἱ Εχριοϊίαϊίοπ Φίαίοπιοηί, απά Φίαΐοπιοπί ο ἵποοπιο
απά Ἐχρεπαάίίιτος Ῥιί ν/]] Όο Όαδοά οἩ αοίαα] απαηΏ(ίος οἳ Ηγάτοσαίσοης ρτοάισεά
απά οχροηδος Ιπουιγεί.

Ῥαςεά προῃ (Ππίς φἰαϊοπιοΠί, αΠΥ αά[ιισίπιοπίς (λαί αΓο ΠοσοδδαΤΥ ν]] Ὄο πιαᾶς {ο ἴπο
{παπσασίίοης οοποστηςά ΠάςΓ {πο Αστουπιοπί.

ΤΠο Είπα] Ἐπά-ο[-Ύσαι Φίαίοπιοπί οἳ απο Ύσαι 5Ία]] Όο φαπι]ίίοά {ο ἴἶνο Τ/6β5οΓ.
νη(ηίη (ητος (3) Μοπίης οΓ {πε επά ΟΓ 5ιςΠ Υεαγ.
6934 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΘΕΟΤΙΟΝΟ
ΒΌΡΟΕΤ 5ΤΑΤΕΜΕΝΤ

Τῃο Τιοςος 5ΠαΙ] ῥτερατο πο Αππιια] Ὑ/οτκ Ῥτορταπιπιο απά Βιιάσεί, ας οοπίοπρ]αΐοά ἴπ
ΑγιίοΙο 5 ΟΓ ἄιο Αστοοπιοπί ΙΠ τε]αίίοπ {ο οαοἩ Εχριοταίίοη Ατοα απά Εχριοίίαϊοη Ατσα.
ΤΗΙς Πα] ἀῑαπσι]ςῃ Ὀοίννοεη Εχριοταίίοη Οο5ΐ5, Εχριοίίαίῖοη Οορίς απά Οροταίίπο Οοςίς
απά 5Πα]! «Πονν ἴπε Γο[]ονησ:

(α). . Ἐοτοσαςί οχροπάἰίιτος απά τεσοὶρίς ΓΟΙ 5αςἩ Ύσαι παπάς: ἴπο Αστοζπιοηί,

(0). Α ςομοάα]αο 5Ποννίης ἴπο πιοςί ἱπιρογίαπί ἰπάϊνίάπα! Ιίοπις οἱ Εχρ]οίίαίίοη Οοςίς
ΤοΥ 5Η6Π Ὑσα.

(ο) Οιπια]αῖνα οχροπά τος απά τοσεῖρίς {ο ἴπο οπά ΟΓ {Πο ρτοσςάίπς Ὑσαγ.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6935

ΔΘΕΟΤΙΟΝ 10
ΚΕΝΊΡΙΟΝ ΟΕ ΑΟΟΟῦΝΤΙΝάΩ ΡΚΟςΕΡΟΚΕ

Τῃο ρτονἰσίοης ΟΕ Ππίς Αοσουπίϊπς Ρτοσσάιίο πιαγ Ός απιοπάσά Ὁγ αρτεοππεηί Ὀοίννοςη [πο
Ταςςεο απά ἴἴιο Τ.ο55οΓ. Τ[ο απιοπάπιεηίς 5Πα]] ο πιαάς ἴπ ννπηίπσ απά 5Πα]] 5ίαΐς Πιο ἀαΐο
οἩ ΙΝΠΙΕΠ {πο απιοπάπιοηίς5 Πα] Όοσοππς ο[[οσίίνο.
6936

ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑΝΝΕΧΡ

ΑΡΡΙΙΟΑΤΙΟΝ ΕΟΚ 6ΟΝΡΕΝΤΤΟΡΚΗΠΙ,

(1). Τίς Τοδςος 5ΠαΙ1, Όοίοτε ἁπ]]ήπς απγ Ἐχρ]ογαϊίοι οἵ Αρρταϊσα] Ἠ/αΙΙ. κα Ὀπιή! {ο ἴἶλο
Τ 65505:

(4)
(ϱ)

αἲ ]οαςί ἴννο (2) Μοπίης θοΐοτε ἴπο «ραάάϊπς οξ απ Εχρ]ογαίίοη Ἠλ/ο]]: απά

αἲ ]οαςί 5ονεη (7) οαἱοπάατ ἀαγς Ὀοΐοτε {πο «ραάάϊπς οξ απ Αρρταϊσα| Μο].

αη αρρ]οαίίοη Το: οοηςδοπί {ο ἁγί]].

(2) Απ αρριἰσαίίοη Γος οοηςοΠί {ο ἀπ] 5Πα!1 5ροείξγ ἀείαῖ]ς οἳ {ο ἴἴια οχίοπί αναἰ]αθ]ς:

(4)

(ϱ)

Ώιο Ιοσα{ϊομ ΟΕ ἴπο ν/ς!1, πο]ιάίπς:

ὢ

ο)

(18

άν)

ο)

Ώχο ΟτεοηννΙοῇ ]αΠίαάο απά Ιοησίιάς οο-οτάἰπαίος;

Ώχο στοιπά Ίονο] εἰεναίίο:

1π πο ο,ςς Οἱ απ ο/5Ποτο Υο]]. ιο νναίοΓ ἀερίῃ απά 4η οςΏπιαίς Οἱ ἴο
ΚεΙΙγ Ὀα5μίης ος ἀοιγίοκ Ποοι εἰοναίίοη αΌονο 5εα Ἰονε]. Ιακο 5ατίαος
απά ]ακο Ὀοίίοπι;

1π ἴῃο σα5ο ΟΓ α ἀεν]αίοά Ποίς. ἴπο νο]] (τα]εοίοίγ. 5ρεοΙγίης ἀον]αίῖοι,
πιοασιγοά ἀερί1, νογιῖσα] ἀερίῃ απά αζἰπια ο ποίο Ιοσα[ῖοη αἲ τοσα] ατ
Ιπίοτναἰς:

1π {πα ομδα ΟΓ α νοπίσαἱ Ποῖς, ἴο ἀαενίαίίοη Ππηῖίς αἱ (ιο Ὀοίίοπη οἱ (ο
ποιε Ιοσα[ίοη;

Φα ρτεραΓαίίοη. ]απά Όαςς, ἰπο]μάϊίπς, νλουιί Ππηίης πο σεπεΓα] ο[[εοί ΟΕ {πο
Τοτοροίησ:

ὢ

ο)

(18

Ώιο 5ἷ{ς ρ]απ., φροοΙ{γ]ης {ιο Ἰοσαίίοη ΟΕ {χε τὶς απά 1ὲς οοπιροποπίς. Τ1ο|
ΊηΚκασο, ἁτι]ν/αίο {αηκασο, Ὀυ] πιά απά οεπιεηί 5ίοταᾶρο, Πτοννα]]ς,
ἁπῖρ ἴπαγς απά εχρ]οσίνε πιαραζίπος;:

πιοίμοάς {ο ὃςε αἀορίοά {ο οοπιθαί ρο]ίίοη απά οηνἰτοππποπίαἱ ἆαπιασο
ταΚίηςσ. Ιπίο αοσοιπί ν/αίοι ννο]]ς, τῖνοις, Γουορίς, Γατπι]απά, Ππηίπς
αοΏνΙίγ απά Ὀ]άΐπος 1η οἶοςο ργοχἰπη(γ {ο [πο ]οσαίίοη ΟΕ ἴλο ννο]]

πιοίμοάς {ο ο αἀορίεά Εοτ ιο ἀἱδροσαί ΟΕ ν/ασίς, 5ΙςΠ ας δρεπί ππας,
ουΕίπος απά οαππρ γναςίο, ΊΤοπι ἴπο Ιοσαίίοη ΟΕ ἴχο ννο]]:
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6937

6)

(ν) φαί ρτοσαιίίοης τεἰοναπί ἴο δίίο ρτεραΓαίοη αοοοτάίης ἴο ἄοοά
ΟΗΠΠε]άς Ργαο[ίσας:

() φἰίο ςυγνογς ἰπάἰοαίίης ροςΙδ[Πείος ΟΕ {χο ῥτεςεηος ΟΓ 5Πα]]ον/ σας:
(νΏ. εί οἰοπη-Πρ ρίαης ΓοΓ α[ίοτ ν/ε]]-αδαπάοππιοπί:

(η) φοουΠίγ τοφατοπιοπί, οδροοία!]γ ἀεία]ς οἳ Τεπείπςδ,. σιατἀ
αιταησεπηοηίς, Γποννα]]ς, Γ]ατο ρίί απά πο, ννατπίης οἶσῃς, Παζατάοις
αἴσᾶς α5 ερεοϊβίεά ΙΠ ιο αρρτορτίαϊς ΙΡ εοᾶες οἳ οοπἀιιοί, ΠδΗί5, αοοοδ
Ἡππίαϊοης, νΙςίίοι τερογίίης. 5α[οίγ 5Ώοος αἴσα, οπιοΚίπρ αἴοας απά πατά
λαί αἴσας;

(ο) Ὀ]οιν-οιί ριονεηίίοη ππείλοάς, 6ρεοΙ{γίης:
ο) απιοΙραίοά ργοδρτος;:
0. ἄιο 0]ονν-οιί ρΓονοπίοΓ αβεοπιὈ!γ;:
(13). Ό]ον/-οιί ργονοπίοι {α5ί5, οποσΚς, απά ἁτί]]ς:
(ν) νε]! ποαά ἀείαῖ]ς απά {ορίς;
(ν).  εαδίῃᾳ σοαί {οδίς;
(νΏ. οποΚο πιαπΙ[ο]ά, οἼιοκο απά ΚΙΙΙ Ππς, απά {αςί ργοσσάυτος;
(ν). ἁπ]]πς Ότοα]ς ρτοσεάιτος:
(1) Πουν «ποσο ρτοσράΓος;
(κ) σας Πονς ρτοσσάιτος:
09. παί-ἵῃ ργοσοάυος;
(9) παπς οΓ ρτοσσάυτες; απά
(18) ννο]] ΚΙ ργοσοάτος;
(4)  ἴιο νο]! ρἶαη:
(ο) κα σεο]οσίσα[, σεορῃηγσίσα| ρτοσποςί5 απά οπσἰπεοτίησ ΡΓΟΡΓΩΠΙ ΕΟΓ ἴ]ο ν/ε]]; απά
(ϐ.  αΡοτπαίοη ονα]ααΠοη ρίαη.

Όπ]οςς οίπον/ἶ5ο ρτον]άοά ἴπ α απἰζαίίοη αστεσπιοΠί, πο ν/ε]] Πα] Ός 5ριάἁά
οἱοδοί ἴἴπαπ 400πι {τοπι α Πσσπος ατοα Ὀουπάατγ ποτ 5Ώα]! ἰ{ ο ἀον]αϊοά 5ο ἴπαί Ιίς
Ροΐοπι Πο]ο Ιοσα[ἴοη ΟΙ 4ΠΥ Ρογίίοῃ ΟΓ {Πο ν/ε]] οτε ἰ5 οἱοδοΓ απ 40θπι {Τοπ {λαο
Ἡσοπος αἴοα.
6938 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

(4). Ἱπ Ελἰς Απποχ, “Ὀπιεσαιίοη Ασγοσπιοπί” πΊοβης π αστοςπιοπί οπίογοά ΙΠίο ΙΠάΟΓ
Απιο]ς 5 ραταρταρῃ 15 οἳ ἴιο Ηγάτοσαίροης Ταν.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6939

6)

6)

ΑΝΝΕΧΕ
ΙΝΡΌΚΑΝΟΕΣ

Τῃο Τιεςςεο 5Πα]1 ἴδειιο απά πιαϊπίαϊη ἵπςιταπος Γοτ Ρείτοίουπι ΟΡροταίῖοης, ΓΟΓ 51ο]
αππουπίς απά ασαϊηςί 5ΗςἩ τίσκς ας ατο οπσίοπιαΓί]γ οἱ ργαάσπί]γ ἱησατοά ἴπ ἴἶο
Ιπίογπα(ίοπαί ροίτοἰειπα Ιπάιςίτγ ννβΙο[ «Πα[] οονοτ:

(8) ΔΗΥ Ίοςς οἱ ἁαπιασο {ο αἰΙ Ιηςία]αίῖοης, οαπἱρπιοπί απά ΟίΠοΓ αδδοίς ΕΟΓ 5ο
Ίοπς ας ἴΠογ ατα 15ος {Πίο Ῥοίτοίουπῃ Οροταίίοης;

(ο φαάάοπ απά αεοϊάεηία| ρο]ίοι οαιςοά ἵπ ἴπο οοιῖ5ο ΟΕ Ῥείοϊοιπι
Ορεγαίίοης ΓΟΓ ψ/ΠΙοῇ {ο Τ.,ο55εο ο: ἴ]ιο Τ.955ΟΓ ΠΙΥ Όςο Πο]ά τοδροης!δ]ς;

(ο) ΡτοροΓίγ Ίο5ς οἱ ἆαπιασο, Ρρο(5οπαΙ Ιπίατγ οἱ ἀσαίῃ 5α[[οτοά Ὁγ αΠγ πίτά
Ρατίγ ΙΠ ἴο οουΓ5ο ΟΕ {πο Ῥοΐτοίοιπι Οροταίῖοης ΓΟΓ ν/ΠπίοΙ ἴἴιο Τιο5ςεο Οἱ (ο Τ.055ΟΓ
ΠΙ4Υ ὃς Παδίςα, οἵ ΕΟΓ ννΠΙο] {ιο Τ.ο55ος πιαΥ Ός Παῦ]ς {ο ΙπάσπιπΙ{γ {ιο Τ.ο55ο:;

(4) Ώιο οο»ί οἱ τοπιονίηπσ Ἄτοοκς απά οἰεαπίπο αρ ορεΓαῖίοης Γο[ονηπςσ απ
αοοἰᾶοπί 1Π {Πο οοιΓςε ΟΕ Ρείτο]οιπι Οροταϊίοης; απά

(ο) Ώιο Το5ςος7ς ΠαὈΙΠν ἔοτ απγ Ιπ]αγ ἴο Τί οπιρ]ογεος εησασεά ἵῃ ἴ]ο
Ῥοΐτοίοιπι Ορειαίίοης.

Τ[ο Τοβ5ος μα] ργονίάο ἴἴπο Τ/955οΙ ΥΠ ἴπο Ἱπςµταηοο ρο[οίος ΟΓ {ο Ιπςιταπος

οογ]Ειοαίος ρτονίης ἴπο 5ιυκοτρίίοη απά πιαϊἰηίοπαησο ΟΕ {ο αΌονο-πιοπίίοποά Ιπδιαηοςς.
Ῥανο νηοτο ἴο οογ[οαίος οἱ ἵῃδιταπος ρο]οίες ρτον]άοά Ὁγ ἴπο Τιοςδεο οονοί ἴἶα
τορυἱτοπιοπίς ΟΕ Απποχ Ε Ατιοϊος 1.4) {ο 1.6). ἴο Τ.ο55οΓ Ρίοδοϊνος ἴο τἱσΗί {ο Τοφιοςί.
νηθίπ. [Ποσο (15) Βιδίποςς Ώαγς προπ τοσαῖρί ΟΕ 5ος οογ[σαίοες απά ρο[είος.
απιοηάπιοπί Οἱ {πο 5.ππο, ἴπ οτάς ἴο οΠ5ιτο ἴο τοηιτοπιοηίς ΟΕ Απποχ Ε Απίο]ος 1.) {ο
1:96) ατα οονοταά 1π αοοοτάαπος ψί ἄοοά ΟΙ ΠεΙά Ῥτασίίοςς.
6940 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ΑΝΝΕΧΕ
ΕΟΚΜ ΟΕ ΒΑΝΚ 6ΌΑΚΑΝΤΕΕ
[ρ]ασε/άαίς οΕ Ιδδιαπος]

ΤΠΙς Ἱοίίοι ο{ σιαταηίος (ιο “"Βαπκ Οματαπίος”) ρτον]άοά Ὁγ [ΒΑΝΚ] (ἴιο “Βαπκ”) {ο
Ώιο (τεοΚ δίαῖς, α5 ἁπ]γ τερτοςοπίοά αοοοτάἶης {ο πο Ηγάτοσαίροης Ταν, ἵη τε]αίίοη {ο ἴπο
Ίσαςα αστοσπηοπί ΓοΓ σταπίίης γἱσ]ίς ΤΟΓ {ο οχρἰοταΓίοη απά οχρ]οἰίαϊοι ο πγάτοσαίθοης αἲ
Ώιο ο{(κποτο ατοα “Β]οοΚκ 2”. Ιοπίαπ 5οα ΟΤοοςο 5ἱσπεά οἩ 31 Οείοῦοι 2017 (ιο Ἡοαςο
Ασγοσπιοπί”) επίοτοά Ιπίο Ὀείνίαοση ἴἴο Ἡο]οπίο Εεριῦ]ο (ιο “Ί,οςο”) απά ἴἴο
οοππραπίος Τοία| ΕΦΡ (ποεσο ΒΝ, Ηο]]επίο Ρείτοίειπι 5Α απά Εάΐςοι Ιπίεγπαῖοπα| δρα
(οασΏ Ιπάἰνϊάπα]1γ ἄιο “Ὁο-ἴ,εδδος” απά οοΙεοίῖνε]γ ἴἴιο “.,εςςες”).

Ὅπ]εςς οίποιν/ΐσο ἀεῄπεά, οαρί(α]ἰ5εά ἴοτπις τισοά Ὀιί ποί ἀοξίπος ἴπ ἰΠὶς Βαπκ Οπαταπίοο
5μα]1 Πάνο ἴ]ο πιοσπίης αδογίθεά {ο {επι ἶΠ ἴο Τ/οαςς Αστοζιιοί.

ΝΗΕΡΕΑΣ

(Α). Τ]ςο Τσαςο Αστοοπιοηί ν/]] Όεσοπιε ο[[εοίῖνα οποο ἴ]ο Ηο]]οπίο ΡαπΠαπιοπί αἀορίς α
κία(πίο αρρτονίης τα [Ποαίίοη ΟΕ {Πο Τ.οᾶδο Αστοζπιοηί,

(8) Ἐασμ Οο-[655ος Πο]άς, αεοοτάϊπσ ἴο απίοίο 1.5 ΟΓ ο Τοᾶδο Αστοοπιοηί, απ
ππαϊνίάςα Ιηίογοςί Ιη ἴ]ιε τὶσηίς απά οὐ]σαίίοης ΟΕ ἴ]α Τοαςο Αστοοιηοηί οχρίοδδος ἂ5
ἃ Ροτοοπίασο ΟΓ {1ο {οία| Ιπίσγοςί οἱ αἲἱ (ο-'.655ος5.

(0Ο). Ὁπάοι ια Γσαςο ΑστοοπιοΠί, [Πο Τ,ας5ος ἰ5 τοηιιίγο:

(ϐ) το ροΓοτπι ἴπο “ΜΙπίπιαπι οκ ΡΓΟΡΓΑΠΙΠΙΟ ΥΠΙΠ ἴπο [Εϊτεί Ῥμαρε]
[Ῥοεοπά Ῥμαςε] [ΤΗΙτά Ῥμαςε] (ιο "Ῥμαςα”) [Ἐχρ[οταίίοη δίασο Εχίςηςίοπ]
(ιο “Ἐχρ]οταίίοη οίασο Ἐχίοπςίοπ”) α5 ἀοξίποά ἴπ απίοἰο 3 ΟΕ ἴο Τσᾳ5ο
Αρτεσπηοηί; απά

το ςαιϊςεγ ἴπο “ΜΙπΙπναπι Ἐχρεπάίίυτο ΟΡ]σατίομς” ας ἀοβίποά Ιπ αγο]ο 3
οΓ ἴπο Τ.ο85ο Αστοοπιοπί

[Ειτεί Ῥμαςς: [οι πα] ῆοη απά ἵννο Ππάτοά {Πποιιςαπά (4.200.000) Ετος ]

[Ῥοεοπά Ρμαςς: ἰνηοπίγ νο ππ]]ίοι (25.000.000) Ετος παίπις (ο οχοοδς
αππουπί Ετοπι {πο ΜΙπΙπαπα Ἐχροπάίίατο ΟΟΙραίίοη ΟΕ χο ΕΙγςί Ῥμαςο ν/ΠΙσΗ ἰ5
Ώιο ἀἰῄοεπος Ὀοΐννοση {ο ΑοίιαΙ Ἐχρεπάίτιτο ΟΓ {ο Εἰιδί Ῥμαςο απά ἴο
ΜΙπίπιαπι Εχρεπά(ίιτο ΟΡ Ησα[ῖοῃ Οἱ ἴἴπο Εἰτςί Ῥμαςε]

ΓΤΙτά Ῥμαρο: (πίτιγ πα]ο (30.000.000) Ετος ππίπας [πο οχοςςς απἹουπί {τοπι
Ώπο 5απι ΟΕ ἴπο ΜΠπΙπαπι Εχροπάϊίατο ΟὐΗραίῖοπς ΟΕ ἴπο Εςί απά ἴἴιο 5οσοπά
Ῥμαςο νηΠίοῇ ἶς πο ἀΙ[ῆετοπος Ὀείν/εσμ {πο Αοίαα| Εχρεπάϊτιτο ΟΕ {πο ρτονίοις
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ

6941

Ῥμασος απά ἴ]ο 5Ηπι ΟΕ {1ο ΜΠπίπιαπι Εχροπάϊίτο ΟΟ]σα[ίοη ΟΕ χο Εἰτςί απά
ἴπο Ρεσοσπά Ῥμαςε]

[ΕἘχρ]οταίίοη Φίασο Εχίσησίοι: Τπο απιοιπί οφια] {ο νο 5Ποπί[αΙ. 1 αγ,
Ῥεαίν/οσ {ο απιουπί ο {πο Αοτια] Εχροπάίπτο ΟΓ {ηςο ρτονίοιις Ῥμαςος απά ἴπο
απιουπί ΟΕ ἴπο ΜΙπίπιαπι Εχρεπάϊωτο Οὐ]σαίίοη αἲ ἴπο οπά οἳ {ο Βαρίο
Ἐκρίοταί[ίοη Ρίαρο, α5 ἀο[ηεά ἴπ απίϊε]α 3.9 ΟΓ {ο Τοαδο Αρτοσπιοπί.]---

(Ώ) Τη οοπβἰἀεταίίοη ΟΕ ἴπο σταπί Οἱ {ο Τ.οᾶ5ο Αστοσπιοηί απά {ο οοπΙπΙεΠοσπιοΠί ΟΕ {1ο

[ΠΕϊτεί Ῥμασε] [δεσοπά Ῥμαςε] [Τατά Ῥμαςε] [Εχρ]οταίοη Φίασο Ἐχίςηςίοη] Ὦγ ἴἴο
Τεςςοι {ο [ο Το55ος, ἴπο ΒαπΚ Ποτεῦγ ἱτονοσαθίγ απά αποοπά{Ποπα[Ιγ αστοςς {ο
επίοτ ἰπίο ἰίς Βαπίς Εματαπίοο ἵΠ Γανοι οἳ {Πο Τ/ο55οΓ οη (πο ἴεΓπι5 απά οοπάΠίοις
Πογεϊπα[ίοι οί Γοτίῃ.

ΝΟΥΝ ΤΗΕ ΒΑΝΚ ΗΕΕΚΕΒΥ ΌΑΚΑΝΤΕΕΣ ΑΣΕΟΙΙΟΥΣ:

1.

ΤΙο ΒαπΚ Ποτοῦγ σιαΓαπίοςς ἴο ἴο Τ/ο55οΓ ἴπαί αξίογ τεοοῖρί Ποπι {ο Τοςςο οἳ α
ψπίοη ἀεπιαπά (Ποτεϊπα[ίοι το[ειτοά {ο α5 α Ὥοπιαπα”) δἰσποά ὉΥ α ἁπ]γ αιίποηίςοά
τορτορεηία[ῖνο ΟΕ {Ίο Τ.ο550/ ςἰαησ:

(4). ναί ἴιο Τ.ος5ος πας Γαϊ]εά {ο 5αἲϊςσεγ ἴἶο ΠΗ]1 απιοιηί ΟΕ ἴ]ιο το]οναπί ΜΙΠΙπΙαπι
Ἐχρεπάίτιτο ΟΡΠραίίοη α5 ρτονἰάοά ἵπ απϊοἰα 3 οἳ ἴἴπο Τοαςο Αστουπιοπί,
φροοἰ[γίηρ ἴ]πο τε]οναπί ροτἰοά απά απποιηίς;:

(0). ἄινο απουπί ΟΕ (λε τε]εναπί Αοτια] Εχροπάϊίατο;

(ο) ναί εοπ5οαιοΠίΙΥ. ἴο Τ.ο55ες ας Όεοοπῃς Παδία ἴο ραγ απ απιοιηί Ὀείης ἴπο
ἀἰ[ίοτεηοο Ὀοΐννοση {πο απιουπί οἳ ΜΙΠΙπιαπι Εχροπάίίατο ΟΟ]σαίίοης τοβοιτοά
1ο ἶπ (α) αΌονο απά ἴπο απιουπί ΟΕ {Ίο τε]εναπί αοίααὶ οχροπάἰίιτς ας τοβοιτος {ο
ἵη (9) αΌονς; απά

(4) ναί ἴιο 65ος Ίας Ταϊ]εά {ο ραγ ἴἴπο Τ.ος5οί απ απιουηί ορια] {ο νο 5Πογί{α]]
το[εττος {ο 1π ΟΊαιςε 1(9) αὔΌονα,

Ώπο ΒαπΚ 5ΠαΙ] ραγ {ο ἴ]ο Τ/9550Γ, ΐ5 5ποσοδ5οῖς, {Γαηςίοτεος Οἱ αδδίσηοςς. ο απιοιηί
τοβειτος ἴο {π Οἶαυςο 1(ο) αΌονο ἵη ρτοροΓίίοη ΟΕ ἴο ροτοοπίασο ΟΕ πο απάϊνἰάσά
ἀπίοτεςί Πο]ά Ὁγ [ΤοῖαΙ ΕΡ Οτοεσε] [Ηε]]οπίο Ρεϊτοίουπι 9Α] [Εάΐδοι Ιπίογπα[ίοπα]
9ΡΑ] Ίη ἴιο Τοαςς Αστοσπιοπί α5 5οί οι ἴπ απο] 1.5 οἳ ἴἴιο Τοαςς Αστοσπιοηί, ΟΠ
ιο ἴογπης απά εοπά[ίίοης ΠεΓοα[ίοι δοί Γοτίῃ.

ΤΙο ΒαπΚ ν/]] τοὶγ προῃ ἴπο Το55οι’5 ἁοπιαπά απά νυν] ποί Όο οὐ]ίσοά {ο νοη[γ
Νείμοι 5ΙοἩ οοπάϊίοης Ἠανο Όοεῃ πιοί οἱ ΜΠοίΠοΓ ἴἶο Γαοΐς πιοπίοπεά ὉΥ ἴπο
Τκςςοι απο ἴτας απά αοοηταίο. ΙΠ ἴπο ονοπί ἴαί πο Βαπκ ἰ5 τοφιίτοά {ο πιᾶαΚο α
ραγπιοηί ριςιιαηί {ο α Ώοπιαπά ἵη αοοοτάαηοο ΥΠ [ιο ἴοιπις απά οοπάῖοης ΟΕ Εχί5
6942 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

Ῥαπκ Οπαγαπίος, ἴπο Βαπς νυἩ]] πιαΚο 5αοἩ ραγπιοπί ννἰμίη ἴομ (10) Αίποπς Βιισίποςς
Ώαγς ΓΟΠΙ ἴο ἀαΐο οἳ τεοοἱρί οἳ ἴπο ὨΏεπιαπά, υν]θλοιί 5οί-ο Εξ, νηλἠο]άϊπσ ΟΓ
οὐ[οσίίοι. Ὀγ ἀαρος!ΐ ἵπ α ΌαπΚ αοσουπί ν/Πίο νν]] Όο ἀεσίσπαίοά Ὁγ ἴἶιο Τ.9550: ἴΠ 1ΐ5
ἀεπιαπά. Τη (πίς ραίαρταρῃ, “Αίπεης Βισίποςς Ώαγ” πἹοαης α 4αγ. οἴποι ἴπαη α
Ῥαστάαγ οἱ ΦΙΠάΑΥ. Γοτ ΝΥΠΙΟΙ ΌαηΚς αἴο ορεΏ Γοί σοποταἰ ὈαπΚίπς Ῥιδίποςς Ιπ
Αίμοῃπς, (περος.

8... Το ΒαπΚ)5 πιαχίππη ασστοσαΐς ΠαὈϊΠγ Πογειπάει 5Πα[] ο Πππϊίοα ἴο ραγίπρ απ
αππουπί ΟΓ [..ιι.. ἸΊ οοπτοδροπάίπς {ο ἴο απιοιηί σίαϊοά ἵπ ραταρταρῃ (Ο) οἳ ενα
Κοείίαϊς αρονα Το: ἴο [αρρ[ίσαδία Ῥμαςε] [Ἐχρ]οταϊοη Φίασο Ἐχίοπείοη] Ιπ
Ρτοροπίίοη ΟΕ {Πο ροτοοπίασο ΟΓ πο απάϊνἰάσς Ιπίοτοςί Πε]ά ὉΥ [ΤοίαΙ ΕΡ Οτεοσε]
[ΓΗε]]οπίο Ρείτοίειπι 5Α] [Εάΐδοι Ιπίειπαίοπα| 5ΡΑ] ΙΠ ἴπο Τοα5ο Αστοοπιοπί ας 5οί
οί {Π απἰο]ς 1.5 οΓ {Ίο Τοᾳ5ο Αστεοπηοπί.

4. (α) Το απιουπί ἴπαί ἴπο ΒαπΚ Πα]! Ὄο ΠαδΙο {ο ραγ απάο Επίς ΒαπΚ Οαγαπίος 5ΠαΙ]
ο τεάισοά «νετ (αἰοπάαι Οιατίοτ Ὦγ ἴἴνο απιουπί οἳ Αοίια! Εχρεπάιτο ἵπουγγοά
ὮΥ πο Τ6055ος η 5ο] ροτίοᾶ, οἳ νἰοἩ ἴπο Βαπκ 5Πα[] τοσοίνο ποῖῖοο Ποπ ἴ]α
Τ.55οΓ. ΦΙο[ τοάιοίίοη 5Πα]1 ἴαΚο ο[[οοί ας ἴτοπη ἴ]α ἀαῑς ΟΕ ἴιο τοσαῖρί ΟΓ 5οἩ ποῖῖοο
ὮΥ ἴπο ΒαπΚ.

(0) Τη οτάοι {ο Γαοϊμίαία ἴπο τοάιοίίοη Ιη ἴπο Βαπκ”5 ΠαὈΙΠγ το[οιτεά Το ἵπ ραΓαρταρΏ
(8) αΌονε {πο Τ,ο55οΓ πηαςί 5οπά, {οσοί]ογ ν{Η {πο ποϊΐος:

(ϱ.  Οοπβγπιαίοη ΟΕ (ο απποιηί ο γεάιοίίο; απά

α΄ εοπΗγπιαίοη {Τοπη ἴπο Τ/ο55οΓ ας ἴο ἴ]ιο τονίςοά απιοιηί (Ππαί πο Βαπίς πιαγ Ὁς
Μαδ]ο {ο ραγ υπάοτ {πίς ΒαπΚ Οματαπίσο.

(ο) Νο 5αττοπάς: ὮΥ ἴἶιο Τ,ος5εο οἱ ἰΐ5 τἰσηίς ονοτ αἲΙ οἵ 4ΠΥ Ρατί οἳ ἴπο Οοπίτασί Ατοα
ςΠΩΙ1 το]ίονο ιο Βαπί οἳ αηΥ οἳ Ιίς οὐ]σαίίοης ΠεγουπάοΓ οχοορί ἴαί, 1 ἴπο απιοιηί
οἳ πο ΜΙπίπιαπι Εχρεπάιτο Οὐ]σαίίοης ας ἀεβποά πάει: ρατασταρῃ (Ο)(1) αΌονο
ΤΟΥ ΠΙΟ {πο Τ.ος5ος ἶς ΟΓ ππᾶΥ Όοσοπιο ΠαὈ]ο ἰ5 5αιἰς[εά ἵπ ΠΗΙΙ ρεῖοτ {ο 5ατγοΠάς
Ριπκυαπί {ο {Πο ἴογπις ο Απιο]ς 6.Ι(α) οἳ ἴο Τ.ααςο Αστοσπιοηί, ἴπο ΒαπΚκ”5 ΠαὈΙΗίψ
Ριπκυαπί {ο ΟΊαιισος 1 απά 2 οἳ είς ΒαπΚκ Οπαταπίος 5Πα]! Ὄο τοάιιοοά αοσοτά{πς!γ.

5. Τηῖς Βαπκ Οματαπίος, ἰδεισά οἨ ἴο ἀαῑς «ΠοννΠ ἄθονα, 5ΠαΙ1 οοπιο ἰΠίο ε[οοί ἃ5
ΠΟΠῃ {1ο ἀαΐς οἳ {πο τοσοῖρί ὈΥ ἴπο ΒαπΚ οἳ α οσγΕϊσαίς 5ἱσηοά ὉΥ (ια Τ.ος5ο: σἰαϊϊπς
Ειαί (1) ἤιο Τσαςο Αστεοπηοπί [ας Όοεῃ ταβ[ιοά ὈΥ [ο Ἡο]]επίο ΡαγΠαπιοπί (1.9. ἴἶο
Ε[οσ(ίνο Ὠαίο Πας Όοσῃ Γοσ[ιος): ΟΕ. (1). πο Πτςί ἀαγ οἳ ἴἴιο [Ροεοπά] [ΤΙ] Ῥμαδο
αοσοτά(πρ {ο ἴπο ποϊϊ[σαίίοη ΟΕ ἴο Τ.ο55ος ρτονἰάοά Ιπ Αγιος [2.1 9] [2.Ι1.ε] οἳ ἴπο
Αστοοπιοπί ΟΥ, {ο ἴο οχίοπί αρρ]ἰσαδ]α, (1) ιο Ετεί ἆαγ ΟΕ ἴπο Ἐχρ]οταίίοη ῥίᾶσο
Ἐχίοηδίοη Ιη οαδε (Πο Τ,ο55οΓ πας σγαπίοά 1{ [ο]]ουνίπς ἴχο Τ055ος”5 αρρ]ἰσαίῖοη ΤΟΓ απ
Ἐχρ]οταίίοη Ρίασο Ἐχίεηςίοη ΙΠΠάς {Πε Γαᾶ5ο ΑρτοσπιεΠί.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6943

6.  Νεϊμοι ἴπο ΒαπΚ πο: ἴπο Το55οΓ ππαΥ αδείση Ἶίς τὶσηίς απά/οι οὐ]σαίίοις πάς: (5
Ῥαπκ Οπαταπίοο ν/ποιί πο ρΓίοΓ γηΠίοη οοπ5οπί ΟΕ ἴῃο οίμου.

7... Το Βαπκ”ς ΠαθίΠγ απάοτ πίς Βαπκ Οπαταπίος 5Πα]] ποί Ὁς τοάµοςά, ἀἰδομαισοά ΟΓ
οἴμοιννῖδο αάνοιςε]γ α[[εοίεά ΌΥ:

(8) ΔΗΥ αοῖ, οπιἱςδίοη, πιαϊίο ΟΓ (Ππίπς ΥνΠΙοΓ ν/ου]ά Ἱανο ἀἰςομαισοά οἱ α[ῇεοίοά
Ώιο ΠαὈΙΠίν ο ἴιο Βαπίς πας 1 Όεοῃ α ρηποῖραΙ ἀεδίοι Ιηίσαά Οἱ α σιαταΠίΟΓ
ΟΥ Ἱπάσπιπ{ΕῖςΓ: ΟΓ

().  αηγίπίης ἆοπο ο: οπηίτίοά ὉΥ 4ΠΥ Ροίςοη ν/ΠΙσΠ, Όιί Το: Ππίς ρτονἰκίοη, ππἰσηί
ορεγαίο ΟΙ οχοποταίο ΟΓ ἀϊςομαισο ἴπο Βαπί οἱ οίμοινῖσο τοάιιοο ο: οχησιιἰσῃ
Ττς ΠαδΙΠίγ απάοτ Ππίς ΒαπΚκ Οπαγαπίοο.

δ. ὍΤπίς ΒαπΚ Οιαταπίος 5Πα[] οχρίτο ΟΠ {ης ἀαῑς ΟΕ:
(). . ἄιο ραγπιοπί ὉΥ ἴῆο Βαπίς ἵῃ ΓΙ] οἳ αἲ] οἳ πο απιοιηίς σιαταπίοσά Πετουπάστ;

(ϱ) . ἄιο τοσαῖρί ὉΥ ἴἴιο Βαπί οἱ α οοτΠοαίο ὉΥ ἴπο Το55ογ. νΠοτοὈΥ ἴἴο τε]οναπί
ΑοίιαΙ. Ἐχροπάϊίατο Πα] ειαὶ οἱ οχοσοά ἴἶο απποιπί ΟΕ πο ΜΙπίπιαπι
Ἐχρεπάπιτε ΟΟ]σαίΐοη:

(ὁ  ἄιο 12081 ἆαγ α[ίοι ἴἴνο οπά οἱ ἴχο [Ε]γδί Ῥμαςο] [5εσοπά Ῥμαςε] [ΤμΙτά Ῥμασε]
[ΕἘχρ]οταίίοη θίασο ΕχίςοηςΙοπ]. 5ανο ἴπ τοσατά {ο ΠΥ απποιηί Ελαί πχαςί Όο ραίά
Ὦ} ἴιο ΒαπΚ ριγςιαπί {ο α Ώσπιαπά πιαάς ας ΠοτοἰπΏοίοτε ρτον]άεά.

(  ἄιο 60Η ἆαγ αῇίει ἴπο ἀαΐο ΟΓ ἶςδις ΟΓ πο Βαπκ Οαταπίοο, ἵΠ οᾶδο ΟΙ ΠΟ
οοπ]Εῖσαίς ας ρε (Ίαΐςο 5, σίαης ἴπαϊ ἴχο Τ.οᾶς5ο Αστοσπηεηί Πας Όοεῃ ταϊξῖοά
Ὦ} ἴνο Ηε]]οπίο Ῥαταπιοπί Πας Όεεῃ τεοοίνος ὉΥ ἴιο ΒαπΚ.

ν/πἰοπονο ἶς [ο οαΓ]ἱεςί ἀαΐς, ννποτοα[ίοτ, 5ι]οοί {ο ραταςταρ!ῃ (ο) αΌονςα, ἴἴπο Βαπκ
5Πα]1 Πάνο πο ΠαδίΠίγ νυαίςοενο απάοτ {Πίς ΒαπΚ ωαταπίοο.

9.  ΑπΠΥ ποίῖος τεφιτοά {ο Όςο ρτον]άςά ὉΥ ἴἶιο Τ/ο556ο απά ἴἶιο Τ/ο55οΥ {Π αοοοτάαησο γα
Ώις ἴογπις ΟΕ {χίς Βαπ Επαταπίος πηαςί Ὁς 5ἰσπεά ὉΥ α ἀπ]γ ααθποτῖσεά τορτεςοπία(ἶνο
ΟΓ {πο Τ,εςςςς απά ἴ]ιε Τ.6550Υ, Γοδρος(ἱνο]γ.

10. ΑΙ ποίσες, ἀοπιαπάς απάἀ οοπιπιαπἰσαίίοης Πα] Ὄο ἀοεπιεά σίνοῃ 1 ἀε]ίνοτεά
Ροιςοπα!!γ. Γαχεά οἱ πιαϊ]εά ὉΥ τοσίςίοτοά οἱ οογ![ιοά πιαῖ] (τείατη τεσο]ρί τειιεςίςς)
ΟΥ 5οηί ὉΥ Ιπίογπα(ἰοπαΙ1γ τοοοσπίζοά ονεγπἰσηί οοιγίςτ {ο {Πο ραγίῖος αἲ πο Γο[ονΊης
αἀάτοςς:

(8) ΊΓ{ο (πε ΒαπΚ. {ο
ὑρηπωμπικο μμϱ”ϱ””ϱ--. ]

πμ μμ μ”ϱ”ϱ”ϱ--- 1
6944 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

τω μϱµϱ”ϱἛϱ- 1
(9) ΤΓ1ο {πο Τ/ο550Γ, {ο

Μαϊπο αἀάτο: ἩΗε]]οπίο ἨΗγάτοσατροις Ἐοσουτοο Μαπασεπιοπί 5.Α.. 119
Μεςορείοη Ανεπας. 101 92 ΑίΠοης, ἄΤοςςο

Ἐπιαί]: οοπίας((8 στοςΚηγάτοσαίΌοης.σί
Έαχ: «90 213 1513607

ΑΗ ποίίοςς, ἀεπιαπᾶς, τεηιιεςίς ο: ἰηςίπιοίῖοης σίνοι ἵῃ αοοοΓάαπος Πογοννἡ]ι 5ΠαΙ] Όο
ἀοοπιοά σίνεη (1) οη ἴἴπο ἀαΐο οἳ ἀοιίνοτγ. ἰΕ Παπά ἀε]ίνοτεά, ρτον]άεά εχαί 18 ἴο
ἀο[ίνοιγ ἰ5 οη α ἀαγ ἴἶχαί ἰ5 ποί 4η ΑίΠοπς Βαδίηοςς Ώαγ ο: 1{ ἀε]ίνοιγ ἰ5 πιαᾶς αξίο
15:00. 5ος ἀο[ίνετγ ἶς ἀοεπιοά {ο Πανο Όσεῃ πιαάς ΟἨ ἴο ποχί Αίποης Βισίποςς
Ῥαγ. (11) οἨ ἴλο 5απιο Ὀισίποςς ἆαγ ν/ποΠ 5οηί Ὁγ Γαοφϊπιϊ]α ἁπτίπς τοσι]α Ὀμσίηοςς
λοιις αἱ (ο ρ]ασο οἳ ἀε]ίνοτγ οἱ οἩ ἴ]ο ποχί Ὀμδίποςς αγ αξίογ (γαηςπηίςσίοη 1 5εηί
Ὦ} {αοφἰπι]]ο αξίο τεσι]αί Ὀμδίηοςς ποι5 αἱ {ο ρίαος οἳ ἀα[νοιγ, Ιπ ος] σας ἵΓ ἴο
Ταοφἰπιῖ]ο πηασΠίπο σοποταίος α ἰγαποπιὶςσίοη οοπΠγπιαίίοηπ τοροτί ἴἶαί ο ποῖίσς,
τοφιο»ί οἱ. Ιηςίπιοίίοη ννας 5αοσαςςβΙΙγ (ταηςπιίίοά {ο [πο τοσοίνοι’ς Γαοδίπι]ο
ΠΗΠΠΡΟΓ, (11) ἴοπ (10) Αίποης Βικδίποςς Ώαγς αξίογ λα ἀαΐο ο πιαἰ]πς, 1Ε πιαϊ]οά ὮΥ
τορὶςίοτοά οἱ οογίβεά πια], τοίπτη τεοοῖρί τεφιεςί. απά (1ν) 5ονεη (7) Αίπεης
Βιςίποςς Ώαγς αΠίοΓ ἴπο ἀαΐο οἳ 5επάϊἰπς, ἰΕ 5οπί Ὁγ ΙπίοεπαϊοπαΙ]γ τεοοσηίζεά
ονοεγπἰσηί οουΓίςΓ.

11. Τῃο Βαπίς ΠεΓεῦγ οχρτεςς]γ απά Ιπονοσαῦ]γ νναΐνος απγ τὶσῃίς απὶςίης ἔτοπι ΑγοΙες
852, 853, δ55, δ56, δ57. δ62. 863. 864, δ66. 567 απά δ6δ οἳ ἴινο ΟτοεΚκ ΟΙνί 6οάς
οἵ οίμο πἱσΗί {ο α1ιετγ α Ώσπιαπά σίνοι ἵη αοοοτάαποο νι πίς ΒαπΚκ Οπαταπίεο ΟΓ
ΔΗΥ τἰσηί ἴῖ πιαγ Ἠανς {ο τοφυίτο ἴ]ιο Τ/ο550Γ (ΟΙ ἄΠΥ ἰγηδίος οἱ ασεηί οἩ ἵί5 Ῥε[ια[Ώ) {ο
Ρτοσθοά αδαἰηςί ο: εηῇοίος 4ΠΥ οἵποΓ τσηί οἵ οἰαίπι ἔοι ραγπιοπί ασαϊηςί ἴπο Γο55ος.
ΟΙ ΔΠΥ Ο0-Π655ος ΟΓ 4ΠΥ οίμοΓ Ρείςοῃ. Ὀε[οιο οἰαϊπιίης Ίτοπι ἴπο Βαπί απάοτ ἴπὶς
Ῥαπκ Οπαταπίοο απά 5Πα]! ΓοπηννΊα ραγ χο απιοιηί ο]αίπιοά Ὁ} ἴἴια Τ.ο55οΓ.

12. ΤΠίς Βαπκ Οιαταπίος 5Πα] Όο σονοτπεά Ὁγ απά οοηρίταςά ἵπ αοοοτάαηος ΥνΙ(α (ο
«τοςΚ Ταν απά αγ ἀἱδριίς απςίηςσ απάοτ Ππίς Βαπί Οπαγαπίος 5Πα]1 Ὃςο τορο]νεά Ὁγ
θα οουτίς ΟΓ Αίῃοη5.

13. Τπο Ιπνα[άγ. Π]οσα[ίγ ος αποπ[οτοσαὈΙΗίν ἴπ νυποἰο οἱ ἴπ ρατίῖ ΟΕ 4ΠΥ ΟΕ ἴιο
Ρτον]σίοης οἳ (πίς Βαπκ «παταπίοο νΠ] ποί α[εοί ἴἴο ναλάγ. Ιοσα[ί απά
οπ/οτοσαὈΙΗΤγ οἳ λα τοπιαϊπίης Ρατί οἳ ἴπο Βαπκ Οματαπίοο.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6945

ΑΝΝΕΧΟ
ΡΑΚΕΝΤΟΟΜΡΑΝΥ ΟΡΡΟΕΤΙΕΤΤΕΕ

Ῥαίς: [έν ν εν. 1
Ἠ/ποτοας,

- Τῃο ιαπἰποοτροταίοά οοΠδοΓΏιπι οομςι(πίοά Ὁγ ΤοίαΙ ΕάΦΡ (ποεςο ΒΝ. Ηε[επίο
Ῥοίτοίοιπα 5Α απά Εάΐδοι Ιπίογπα(ίοπα! δρα (χο “Ὁοπςογήπι”), πας ραγοϊραίσά 1π
Ώιο (α1! Τοτ Τοπάοις “2πά Ππίοιπαϊοπαί ΤΙουηδίησ Κουπά 2014 Εοτ ιο οχρ]οταίίοη
ΤοΥ απά οχρ]οἰίαίίοπ οἳ πγάτοσατδονς ΟΕ[ςποτε Οτεσος” (ιο “Ἱ1οοηδίης Κουπά”) απά
πας Π]οά απ ο[οι Εοτ ο Β]οοκ 2 ποπιπαϊπσ ΤΟΤΑΙ, ΕΦΡ Θτεοςο ΒΝ ας ἴἶιο
Οροταίο:;

- Τῃο ΜΙπΙςίογία! ὨΏοοίδίοι (ΜΙ)) Π”5041/25.10.2016 Πας αρροϊπίοά {ο Οοπρογίαπι ας
Ώιο ρτο[οιτοά Ὀἰάάςι οι Β]οοΚ 2 ἵη Εχὶς Γοηδίης Κουπά;

- Τῃο Οοηδογήπι, ἵΠ Πς οαραοΙίγ ἂ5 Τβ5ος. απά ἴἴνο ΜΙΠΙδίγ οἳ Επνίτοππιοηί ὅς
Ἐπείσγ οἳ ἴπο Ηε]]οπίο Κεριῦ]]ο (πο “ΜΙΠΙςΙΥ” οἵ ἴἴνο “Έο5ςοι”). η Ιῖς οαραεί!γ ας
Τκαδσος, 5Πα]Ι οπίοΓ Πίο ἴἶο Τ.οβσο Αστοσπιοπί αοοοΓάϊης ἴο ἴπο ἴογπις ἀεςοηροά
ἴἹοτοοπ (πο “"Αρτοεπιεπί”):

- Όπ]οςς οἴποΓνίςσο ἀοβίπεά, οαρίἴα]σεά ἴειπις δοά Ὀπί ποῖ ἀοξίποά ἰπ (Πὶς 5αρροτί
Ἱείίο «α]] πανο {πο πιοαπίπς α5ογίοοά {ο ἴοπῃ η ἴἴο Αστοσπιοηί.

1. [Τοια! 5.Α.] ἆοοίατος ας Γο[οννς:
ὢ.  [Τοια 5.Α.] ἱ5α ρηναίο οοΠΙράΠΥ τορὶςίοτοά πΠάοΓ ἴ]ιο Ιαν/ς οἱ Έταπος απάοτ
ΠΙΠΙΟΕΓ 9420511580 ΚΟ5 Ναπίοττο;
αἲὐ.  [Τοῖα! ΕΦΡ Οτεεος ΒΝ] ἰ5 α ΝΠΟΙΙΥ ονπεά ΑΕΠ]Ιαϊο Ἐπίοτρτίσε οἳ [Τοῖαί
5Α.]:

2. Ἱη αοοοτάαπος νΠ [ο τοφἱτοπιοπί οἱ Απίοις 2δ.Ι οἳ ἴιο Αστουπιοπί, [Τοία! 5.Α.,
Ώπο α]ήπιαϊο Ῥατοπί Οοπιραηγ] οἳ [Τοῖαὶ ΕΡ Οτεεος ΒΝΊ. αοκπον/]εάσες Ὀείπς
ΜΗ1Υγ οοσπἰζαπί ΟΕ ἴιο οχίοπί Οἱ ἴο οὈΙσαίίοης οοπίταοίοά Ὁγ [Τοίῖα! ΕάΡ (πεοςα
ΒΝΥΊ] η Ις οαραοΙίγ ας (ο-Γο55ος {ον/ατά ἴο Τ/ο55οΓ Ιπ το]α[ίοπ {ο ἴπο Ῥείτοίσιπι
Ορεταίΐοης ιπάοτ ἴΠπο Αστοοπιοπί απά ΠετοὈγ απάοτίαΚος {ον/αΓά ἴἴιο Τ.ο55ος:

- Το ρτονίᾶς {οσμπίσα], Πάππαη Γοςοιτοςς απά ργο[οςςίοπα] 5εΓνίοος απά αςςἰδίαπος
1ο [Τοία| ΕΦΡ Οτεοσο ΒΥ] ἴο επαδία Τί {ο Ρρογίοτπ ἰίς οὐ]ἱσαίίοης απάσε ἴπο
Αστεσπηοηί; απά

- Το ππακο αναϊ]αδία οἱ σα5ο {ο Όε αναϊ]αδ]α {ο [Τοία! ΕΦΡ (τεεος ΒΝ] ἴἴπο
Ἠπαποῖαὶ πΊοαης {ο επαδίς 1 {ο ΡοΓ[οΓπ ἰίς οὐ[σαίοπς απάοΓ [πο Απτουπιοπί
το]αίίπο {ο (ο Ἐχρ]οταίίοη Φίασο απά Ἐχρ]οίίαίίοη ῥίασο ἵΠ ρτοροτίοη Οἱ ἴπο
6946 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ Τεύχος Α΄47/15.03.2018

ππαϊνίάςά ἰπίοτοςί Πε]ά Ὁγ [Τοῖα! ΕΦΙΡ Οτεεος ΒΝ] ας 5οί οιί ἴπ Αγίο]ο 1.5 οἳ
Ώπο Αστοσπιοπί.

3. Τπο ΜΙΠΙς5ίγ αοκπον/]οάσος Εχαί Ι{ πας τοσεϊνεά οοποοπι{απί]γ νι Ελίς 5αρροτί
Ἱοίίοι α ςαἲἰς[αοίοτγ ΒαπΚ Οαταπίος ἔτοπι [ΒΑΝΙΚ] (ἴιο “Βαπκ”) εονετίης [Τοίαὶ
ΈδΡ Οτεεος ΒΥ] οὐἱἱσαίίοης:

(ϐ) το ροΓοτπη ἴπο ΜΙπίππαπι Ὑλ/οις Ῥτορταπιπις” α5 ἀαβηοά ἴπ ΑπίεΙς 3 ΟΕ {ο
Αρτεσπηοηί; απά

το ςαςγ ἴπο “Μιπίπναπι Ἐχρεπαάίίιτο ΟὐΗραΠοης” ας ἀοβῆποά ἴπ Αγιοιο 3
ο ἤιο Αρτοοπιοηί

(άπε “"Βαπκ (μαγαπίος”):

ΡΕΕΠ ΒαπΚκ Οµαταπίος 5Πα]] Όο εοιπίαΓ σιιαταπίοεά {ο (πο ΒαπΚ ὉΥ [Τοία! 5.Α.] ππάοτ
αἩ ἰηρίτασίίοη Ιοί[ο ἱδεισά {ο ἴπο Βαπί.

ΤΠοτε[οτο ἴιο Τ/ο55οΓ υπάοτίαΚος ποί {ο (1) πιαΚο αΠΥ ἀοπιαπά αραϊηςί, οἱ (11) οἰαίπι
Ποπι [Τοία! 5.Α.] απγ απιουπί ἵη το]αίίοη {ο (Ίο οὐΠσαίίοης οἱ [Τοία| ΕΙΡ (ποεςο
ΒΥ] το[οττος {ο ἵπ πο ΒαπΚκ Οματαπίος.

4. Τῃο πιαχίπιΙπ αρστεσαίο τοδροηςἰθΙΠ(γ οἳ [Τοίαί 5.Α.] Εοτ ἴπο απάοτίαΚίησς 5οί Ιπ
απῖο]ς 2 οἱ Εχίς 5αρροΓ! Ιείίοι 5ια]! ποί οχοσσ:

4) Ώυπίης ἴπο Εχρ]οΓαίῖοῃ οίαρο:

(). . ἄπο απιοιηί ΟΓ [δονεῃ πα]]οπ (7.000.000) Ετος] [ο (ἴα Εἰγδί Ῥμαδς;

3) Όπο απιοιηί οἱ [οἰσμίοσῃ πι]]]οι (18.000.000) Ετος] Το: ἴπο δοσοπά Ῥμαδο;:
απά

(19. Ώχο απποιηί οἳ [εἰσβίοοι πα]]]οη (18.000.000) Ετος] {ο: ἴπο ΤΗίτά Ῥμαςο.

Ῥεΐπς εροοἰ[ίεά Ειαί αἲ οἰαίπις ἴπ το]αίοῃ ἴο αΠΥ Ῥμαςαο πηιισί Όςο πιαάο ςίτ]οί]γ
ψηπίη χο Ππιο-πηίίς ΟΕ σας] Ῥμαςς ας ἀε[ῄηεά ἵη ἴἴο Αστοσπηοπί.

9) Ώυπίης ιο Εχρ]οϊίαίοη δίασο:

αη απποιηί {ο Όο αρτοςά Ὀείν/εομ ἴπο Τ.ο55οι απά [Τοίαί 5.Α.] νηθίη ἰχίγ (60)
Ώαγς Ετοπι ννΠίςΙ 5 πο οαγ]ίο οἳ Το55οι”5 αρρτονα| οἳ ἴἴπο Ώονο]ορπιοπί απά
Ῥτοαιοίίοη Ῥγοσίαπηπιο ΟΥ. ἂ5 ἴπο οὓδο ΠΙΑΥ ὃς, ΟΕ ἴπο δο]ο Ἐχροτί5 ορίπίοι
Είνεη ας Ρρεί Απιίο]ε 7.9.

5. [Τοῖα! 5.Α.] 5Πα]] Ρτοσιτο ναί [Τοῖα! ΕδΡ Οτεεςοο ΒΝ] ο[ίεοίς απά πιαϊπίαίης
{ηςιΓαπος οΟνοΓασε ΤΟΓ {Ίο Ῥείτο]ουπι Οροταίοης {π Ροίμ ἴπο Εχριοτα(ίοη θίασο
απά Εχρ]οίίαίίοη δίασς, ας 5οί ουί Ιπ ΑγίοΙο 9.2.5) οΓ ίἴπο Αστοοπιοπί.
Τεύχος Α΄47/15.03.2018 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΒΕΡΝΗΣΕΩΣ 6947

6. Τμΐς Ἱείίει οἳ δαρροτί αἶια]ὶ Όθοσπιο ο[[εοίνο οη ἴπε Ἐεοβνο Ὠαίο απἁ αἶναί].
πετσί ἵπ Γοχος υπ] Ώ]ο οαη]ἱοι οἱ {1ο Πο]]ονήπα ἀαΐες (4) ραΥπιεπί ὉΥ [Τοίαὶ 5.Α.]
ἵη 111 οἱ {1ο απιουαίς πιθηΒοηεά {π ατίἰοο 4 οἳ ἠς 5αρροτί Ιοίίοτ, (11) [Τοιαὶ ΕΙΡ
Οτεοος ΒΥ] οεβθος {ο Όο α Ῥατίν {ο {πο Αρτεεπιεηί ἵω ποοοτάβπος ή λε
ΑρτεεπιοΏί Πανίπρ ΕιἱΠ]]οά αἲἱ ἴί οὐ]ραίίοι5, οτ (1) {ετπήπαίοι οἳ ιο
Αρτεθπιεη!,

7. Της να]άϊ οἱ είς Ἰοίίοτ οἳ 5αρροτί 5μα]] Ὃο βονετηθά Ὁγ απά οοπαίτιοά ἴπ
Βοοοτάαπορ γΜΙ1 ἴιο 1ην/5 οἳ Έχαπου απἀ αηΥ οοπβ]οίς, ἀἹεριίος ος οἰθίπις αεἱσίπρ;
ππάςτ οἱ ἴπ τε]αβοπ {ο Ειίς φαρροτί Ιαίίος, Ἰπο]μαϊπα αηΥ αιεςίοη τερατάίπρ 5
οχἰείθησς, ναἰάϊ οἳ {οπαηαίίον θἱιαί! Ὁο τοφοίνεά ὉΥ ατοϊπαΒοῃ 85 ροσ Ατῆοίος
23.3 {0 23.11 Πά/οΥ πιοάἰαΒοπ 5 ροι Απίο]ο 23.Ώ οἳ πο Αρτεεπιεπί.

[τοῖα! 5.Α.]
6948 ΕΦΗΜΕΡΙΔΑ ΤΗΣ ΚΥΡΕΡΝΗΣΕΩΣ

Τεύχος Α΄47/15.03.2018

Άρθρο δεύτερο

Η ισχύς του παρόντος αρχίζει από τη δημοσίευσή του στην Εφηµερίδα της Κυβερνήσεως.

Παραγγέλλοµε τη δημοσίευση του παρόντος στην Εφηµερίδα της Κυβερνήσεως καιτην εκτέλεσή του ως νόµου

του Κράτους.
Αθήνα, 14 Μαρτίου 2018

Ο Πρόεδρος της Δημοκρατίας
ΠΡΟΚΟΠΙΟΣ Β. ΠΑΥΛΟΠΟΥΛΟΣ

ΟιΥπουργοί

Εσωτερικών. Εθνικής Άμυνας
ΠΑΝΑΓΙΩΤΗΣ ΣΚΟΥΡΛΕΤΗΣ ΠΑΝΑΓΙΩΤΗΣ ΚΑΜΜΕΝΟΣ
Εξωτερικών Οικονοµικών
ΝΙΚΟΛΑΟΣ ΚΟΤΖΙΑΣ ΕΥΚΛΕΙΔΗΣ ΤΣΑΚΑΛΩΤΟΣ

Αναπληρωτής Υπουργός
Περιβάλλοντος και Ενέργειας Περιβάλλοντος και Ενέργειας
ΓΕΩΡΓΙΟΣ ΣΤΑΘΑΚΗΣ ΣΩΚΡΑΤΗΣ ΦΑΜΕΛΛΟΣ

Θεωρήθηκε καιτέθηκεη Μεγάλη Σφραγίδα του Κράτους.

Αθήνα, 14 Μαρτίου 2018
Ο επίτης Δικαιοσύνης Υπουργός

ΣΤΑΥΡΟΣ ΚΟΝΤΟΝΗΣ
μαι Καποδιστρίου 34, Τ.Κ. 104 32, Αθήνα
| ΕΘΝΙΚΟ Τηλ. Κέντρο 210 5279000
ΤΥΠΟΓΡΑΦΕΙΟ Κείμενα προς δημοσίευση: ννθρηιᾶςίει.εἴθεί.ατ

Εργασίας, Κοινωνικής Ασφάλισης
και Κοινωνικής Αλληλεγγύης

ΕΥΤΥΧΙΑ ΑΧΤΣΙΟΓΛΟΥ

Πολιτισμού και Αθλητισμού
ΛΥΔΙΑ ΚΟΝΙΟΡΔΟΥ

Ναυτιλίας
και Νησιωτικής Πολιτικής

ΠΑΝΑΓΙΩΤΗΣ ΚΟΥΡΟΥΜΠΛΗΣ

οτουσάς1ΣΟΣΊΘΟΤΤό κ
